Exhibit 10.1

EXECUTION VERSION

 

 

 

ABL CREDIT AGREEMENT

among

ABITIBIBOWATER INC.,

CERTAIN OF ITS SUBSIDIARIES FROM TIME TO TIME PARTY HERETO,

THE LENDERS PARTY HERETO,

and

CITIBANK, N.A.,

as ADMINISTRATIVE AGENT and COLLATERAL AGENT

 

 

Dated as of December 9, 2010

 

 

CITIGROUP GLOBAL MARKETS INC.,

BARCLAYS CAPITAL, THE INVESTMENT BANKING DIVISION OF BARCLAYS BANK PLC

and

J.P. MORGAN SECURITIES LLC,

Joint Lead Arrangers and Joint Bookrunners

BARCLAYS CAPITAL and THE BANK OF NOVA SCOTIA,

Syndication Agents

JPMORGAN CHASE BANK, N.A. and WELLS FARGO CAPITAL FINANCE, LLC,

Documentation Agents

BMO CAPITAL MARKETS and CANADIAN IMPERIAL BANK OF COMMERCE,

Senior Managing Agents

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

SECTION 1. Definitions and Accounting Terms

     2   

1.01.

  

Defined Terms

     2   

1.02.

  

References to “UCC”

     74   

1.03.

  

Terms Generally

     74   

1.04.

  

Pro Forma Calculations

     75   

1.05.

  

Accounting Terms; GAAP

     75   

1.06.

  

Interpretation-Québec

     76   

SECTION 2. Amount and Terms of Credit

     77   

2.01.

  

The Commitments

     77   

2.02.

  

Minimum Amount of Each Borrowing

     81   

2.03.

  

Notice of Borrowing

     82   

2.04.

  

Disbursement of Funds

     83   

2.05.

  

Notes

     85   

2.06.

  

Conversions

     87   

2.07.

  

Pro Rata Borrowings

     88   

2.08.

  

Interest

     88   

2.09.

  

Interest Periods

     89   

2.10.

  

Increased Costs, Illegality, etc.

     90   

2.11.

  

Compensation

     93   

2.12.

  

Lending Offices and Affiliate Lenders for Loans in Available Currency

     93   

2.13.

  

Replacement of Lenders

     94   

2.14.

  

Incremental Commitments

     96   

2.15.

  

Interest Act (Canada); Criminal Rate of Interest; Nominal Rate of Interest

     98   

2.16.

  

Provisions Regarding Bankers’ Acceptances, Drafts, etc.

     99   

2.17.

  

AbitibiBowater as Agent for Borrowers

     99   

2.18.

  

Defaulting Lenders

     100   

SECTION 3. Letters of Credit

     102   

3.01.

  

Letters of Credit

     102   

3.02.

  

Maximum Letter of Credit Outstandings; Currencies; Tenor

     104   

3.03.

  

Letter of Credit Requests; Minimum Stated Amount

     105   

3.04.

  

Letter of Credit Participations

     106   

3.05.

  

Agreement to Repay Letter of Credit Drawings

     108   

3.06.

  

Increased Costs

     109   

SECTION 4. Commitment Fees; Reductions of Commitment

     110   

4.01.

  

Fees

     110   

4.02.

  

Voluntary Termination of Unutilized Commitments

     111   

4.03.

  

Mandatory Reduction of Commitments

     112   

SECTION 5. Prepayments; Payments; Taxes

     112   



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

 

5.01.

  

Voluntary Prepayments

     112   

5.02.

  

Mandatory Repayments; Cash Collateralization

     113   

5.03.

  

Method and Place of Payment; Deposits and Accounts

     115   

5.04.

  

Net Payments; Taxes

     120   

SECTION 6. Conditions Precedent to the Effective Date

     124   

SECTION 7. Conditions Precedent to All Credit Events

     128   

7.01.

  

No Default; Representations and Warranties

     128   

7.02.

  

Notice of Borrowing; Letter of Credit Request

     129   

7.03.

  

Borrowing Base and Commitment Limitations

     129   

SECTION 8. Representations and Warranties

     130   

8.01.

  

Organization; Powers

     130   

8.02.

  

Authorization; Absence of Conflicts

     130   

8.03.

  

Enforceability

     131   

8.04.

  

Governmental Approvals

     131   

8.05.

  

Financial Statements

     131   

8.06.

  

No Material Adverse Effect

     132   

8.07.

  

Title to Properties; Possession Under Leases

     132   

8.08.

  

Subsidiaries

     132   

8.09.

  

Litigation; Compliance with Laws

     132   

8.10.

  

Federal Reserve Regulations

     133   

8.11.

  

Investment Company Act

     133   

8.12.

  

Tax Returns

     133   

8.13.

  

No Material Misstatements

     133   

8.14.

  

Employee Benefit Plans

     134   

8.15.

  

Environmental and Safety Matters

     135   

8.16.

  

Solvency

     137   

8.17.

  

Security Documents

     137   

8.18.

  

Labor Matters

     138   

8.19.

  

Location of Real Property

     139   

8.20.

  

Patents, Trademarks, etc.

     139   

8.21.

  

Borrowing Base Calculation

     139   

8.22.

  

Accounts

     139   

8.23.

  

Inventory

     139   

8.24.

  

Anti-Terrorism Law

     140   

8.25.

  

Own Enquiries

     140   

SECTION 9. Affirmative Covenants

     141   

9.01.

  

Existence; Businesses and Properties

     141   

9.02.

  

Insurance

     141   

9.03.

  

Payment of Taxes

     142   

 

-ii-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

 

9.04.

  

Financial Statements, Reports, etc.

     142   

9.05.

  

Litigation and Other Notices

     144   

9.06.

  

Maintaining Records; Access to Properties and Inspections

     145   

9.07.

  

Use of Proceeds

     146   

9.08.

  

Compliance with Law

     146   

9.09.

  

Further Assurances

     146   

9.10.

  

Information Regarding Collateral; Deposit Accounts

     147   

9.11.

  

Environmental Matters

     148   

9.12.

  

Certain Post-Effective Date Obligations

     149   

9.13.

  

Canadian Pension and Benefit Plans

     149   

SECTION 10. Negative Covenants

     150   

10.01.

  

Indebtedness

     150   

10.02.

  

Liens

     153   

10.03.

  

Investments, Loans and Advances

     155   

10.04.

  

Mergers, Consolidations, Sales of Assets and Acquisitions

     157   

10.05.

  

Restricted Payments

     158   

10.06.

  

Transactions with Stockholders and Affiliates

     159   

10.07.

  

Business

     159   

10.08.

  

Limitations on Debt Prepayments

     160   

10.09.

  

Amendment of Certain Documents

     160   

10.10.

  

Limitation on Dispositions of Stock of Subsidiaries

     160   

10.11.

  

Restrictions on Ability of Subsidiaries to Pay Dividends

     161   

10.12.

  

Disposition of Collateral and Other Assets

     161   

10.13.

  

Accounting Changes; Fiscal Year

     162   

10.14.

  

Material Subsidiaries

     162   

10.15.

  

Consolidated Fixed Charge Coverage Ratio

     163   

10.16.

  

No Additional Deposit Accounts; etc.

     163   

10.17.

  

Canadian Pension Plans and Canadian Benefit Plans

     163   

10.18.

  

ERISA

     164   

10.19.

  

Minimum Liquidity

     164   

SECTION 11. Events of Default

     165   

11.01.

  

Events of Default

     165   

11.02.

  

Application of Proceeds

     168   

SECTION 12. The Agents

     172   

12.01.

  

Appointment

     172   

12.02.

  

Nature of Duties

     172   

12.03.

  

Lack of Reliance on the Agents

     173   

12.04.

  

Certain Rights of the Administrative Agent

     174   

12.05.

  

Reliance

     174   

12.06.

  

Indemnification

     175   

 

-iii-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

 

12.07.

  

Agents in their Individual Capacities

     175   

12.08.

  

Holders

     175   

12.09.

  

Resignation and Removal of Agents

     175   

12.10.

  

Collateral Matters

     177   

12.11.

  

Delivery of Information

     179   

12.12.

  

Quebec Security

     179   

SECTION 13. Miscellaneous

     180   

13.01.

  

Payment of Expenses, etc.

     180   

13.02.

  

Right of Setoff

     182   

13.03.

  

Notices

     182   

13.04.

  

Benefit of Agreement; Assignments; Participations

     183   

13.05.

  

No Waiver; Remedies Cumulative

     186   

13.06.

  

Payments Pro Rata

     186   

13.07.

  

Computations

     187   

13.08.

  

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

     187   

13.09.

  

Counterparts

     189   

13.10.

  

Effectiveness

     189   

13.11.

  

Headings Descriptive

     190   

13.12.

  

Amendment or Waiver; etc.

     190   

13.13.

  

Survival; Continuing Obligation

     192   

13.14.

  

Domicile of Loans

     192   

13.15.

  

Register

     192   

13.16.

  

Confidentiality

     193   

13.17.

  

Patriot Act

     194   

13.18.

  

OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENT; ETC.

     194   

13.19.

  

Waiver of Sovereign Immunity

     195   

13.20.

  

Judgment Currency

     196   

13.21.

  

Qualified Secured Hedging Agreements and Qualified Secured Cash Management
Agreements

     197   

13.22.

  

Interest Rate Limitation

     198   

13.23.

  

Integration

     198   

13.24.

  

Severability

     199   

13.25.

  

Power of Attorney and Other Matters in Respect of B/A Instruments

     199   

SECTION 14. Nature of Obligations

     200   

14.01.

  

Nature of Obligations

     200   

14.02.

  

Independent Obligation

     201   

14.03.

  

Authorization

     201   

14.04.

  

Reliance

     202   

14.05.

  

Contribution; Subrogation

     202   

14.06.

  

Waiver

     202   

 

-iv-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

 

14.07.

  

Limitation on Canadian Borrower Obligations

     203   

14.08.

  

Rights and Obligations

     203   

SECTION 15. Lender Loss Sharing Agreement

     203   

15.01.

  

Definitions

     203   

15.02.

  

CAM Exchange

     204   

15.03.

  

Miscellaneous

     205   

SCHEDULES

 

Schedule 1.01(a)

  

Commitments

Schedule 1.01(b)

  

Provisions Relating to Bankers’ Acceptances, Bankers’ Acceptance Loans and B/A
Equivalent Notes

Schedule 1.01(c)

  

Material Subsidiaries

Schedule 1.01(d)

  

Mortgaged Properties

Schedule 3.01

  

Letters of Credit

Schedule 5.03(d)

  

Certain Collection Accounts

Schedule 8.07

  

Title to Properties

Schedule 8.08

  

Subsidiaries

Schedule 8.09

  

Litigation

Schedule 8.14

  

Canadian Pension Plans

Schedule 8.15

  

Environmental Safety Matters

Schedule 8.17

  

Filing Offices

Schedule 8.18

  

Labor Matters

Schedule 8.19

  

Real Properties in the United States

Schedule 9.09

  

Exempt Properties

Schedule 10.02

  

Existing Liens

Schedule 10.03

  

Investment, Loans & Advances

Schedule 10.16

  

Deposit Accounts, Etc.

Schedule 13.03

  

Notices

EXHIBITS

 

Exhibit A-1

  

Form of Notice of Borrowing

Exhibit A-2

  

Form of Notice of Conversion/Continuation

Exhibit B-1

  

Form of U.S. Facility Revolving Note

Exhibit B-2

  

Form of U.S. Facility Swingline Note

Exhibit C

  

Form of Letter of Credit Request

Exhibit D-1

  

Form of U.S. Perfection Certificate

Exhibit D-2

  

Form of Canadian Perfection Certificate

Exhibit E

  

Form of Intercreditor Agreement

Exhibit F

  

Form of Solvency Certificate

Exhibit G

  

Form of Compliance Certificate

 

-v-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

 

Exhibit H

  

Form of Assignment and Assumption Agreement

Exhibit I

  

Form of Borrowing Base Certificate

Exhibit J

  

Form of Incremental Commitment Agreement

Exhibit K

  

Form of Section 5.04(b)(ii) Certificate

Exhibit L

  

Form of Guarantee and Collateral Agreement

Exhibit M

  

Form of Canadian Guarantee and Collateral Agreement

Exhibit N

  

Form of Mortgage

Exhibit O

  

Insurance Policy

 

-vi-



--------------------------------------------------------------------------------

ABL CREDIT AGREEMENT, dated as of December 9, 2010, among AbitibiBowater Inc., a
Delaware corporation (“AbitibiBowater”), each Domestic Subsidiary of
AbitibiBowater set forth on the signature pages hereto (together with
AbitibiBowater, collectively, the “U.S. Borrowers”), each Canadian Subsidiary of
AbitibiBowater set forth on the signature pages hereto (the “Canadian
Borrowers”, and the Canadian Borrowers together with the U.S. Borrowers,
collectively, the “Borrowers”), the Lenders party hereto from time to time and
Citibank, N.A., as Administrative Agent and Collateral Agent. All capitalized
terms used herein and defined in Section 1 are used herein as therein defined.

W I T N E S S E T H :

WHEREAS, AbitibiBowater and certain of its Subsidiaries are currently debtors in
reorganization proceedings (the “U.S. Proceedings”) under Chapter 11 of the
United States Bankruptcy Code (the “Bankruptcy Code”), in the United States
Bankruptcy Court for the District of Delaware (the “U.S. Bankruptcy Court”)
(AbitibiBowater and such Subsidiaries, the “U.S. Debtor Entities”), and certain
of the U.S. Debtor Entities and certain non-U.S. Debtor Entities (such Persons,
the “Canadian Debtor Entities” and, together with the U.S. Debtor Entities, the
“Debtors”) are currently debtors subject to reorganization proceedings in Canada
(the “Canadian Proceedings” and, together with the U.S. Proceedings, the
“Bankruptcy Proceedings”) under the Companies’ Creditors Arrangement Act
(“CCAA”) in the Quebec Superior Court, Commercial Division, for the Judicial
District of Montreal (the “Canadian Bankruptcy Court” and, together with the
U.S. Bankruptcy Court, the “Bankruptcy Court”);

WHEREAS, the U.S. Debtor Entities are continuing to operate their businesses and
manage their properties as debtors and debtors in possession under Sections 1107
and 1108 of the Bankruptcy Code;

WHEREAS, the U.S. Debtor Entities have filed a Second Amended Joint Chapter 11
Plan of Reorganization with the U.S. Bankruptcy Court on August 2, 2010, as the
same may be amended, supplemented or otherwise modified from time to time (the
“Plan of Reorganization”), pursuant to which certain U.S. Debtor Entities expect
to be reorganized and emerge from the Bankruptcy Proceedings. The Canadian
Debtor Entities plan to reorganize pursuant to the second amended and restated
plan of reorganization and compromise of the Canadian Debtor Entities dated
November 1, 2010 which has been filed with the Canadian Bankruptcy Court and as
may be further amended, supplemented or otherwise modified from time to time
(the “CCAA Plan,” and together with the Plan of Reorganization, the “Plans”)
(collectively, such reorganizations hereinafter referred to as the
“Reorganization”). The Plan of Reorganization is described in, and included as
an exhibit to, the U.S. Debtor Entities’ Disclosure Statement (the “Disclosure
Statement”) approved by the U.S. Bankruptcy Court on August 3, 2010 and is
expected to be confirmed by the U.S. Bankruptcy Court and the CCAA Plan has been
sanctioned by the Canadian Bankruptcy Court pursuant to an order of the Canadian
Bankruptcy Court dated September 23, 2010 (the “Sanction Order”);

WHEREAS, AbitibiBowater and the other Borrowers have requested (i) the U.S.
Facility Lenders to make to AbitibiBowater and the other U.S. Borrowers from
time to time U.S. Facility Revolving Loans in U.S. Dollars in an initial
aggregate principal amount not in excess of U.S. $200,000,000 under a revolving
credit facility maturing four years from the Effective Date,



--------------------------------------------------------------------------------

and (ii) the Canadian Facility Lenders to make to the U.S. Borrowers and the
Canadian Borrowers from time to time Canadian Facility Revolving Loans in either
U.S. Dollars or Canadian Dollars in an initial aggregate principal amount not in
excess of U.S. $400,000,000 under a revolving credit facility maturing four
years from the Effective Date;

WHEREAS, AbitibiBowater and the Borrowers have also requested the Issuing
Lenders to issue U.S. Facility Letters of Credit denominated in U.S. Dollars and
Canadian Facility Letters of Credit denominated in either U.S. Dollars or
Canadian Dollars in an aggregate face amount at any time outstanding not in
excess of U.S. $150,000,000;

WHEREAS, ABI Escrow Corporation has issued the Senior Secured Notes, which will
be secured by a perfected first priority security interest in the Notes Priority
Collateral and a perfected second priority security interest in the ABL Priority
Collateral of the U.S. Loan Parties. The Obligations hereunder will be secured
by, among other items, a perfected first priority security interest in the ABL
Priority Collateral and a perfected second priority security interest in the
Notes Priority Collateral; and

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrowers the senior secured
revolving credit facilities provided for herein;

NOW, THEREFORE, IT IS AGREED:

SECTION 1. Definitions and Accounting Terms.

1.01. Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“Abitibi” shall mean AbiBow Canada Inc., a limited liability company amalgamated
under the Business Corporations Act (British Columbia) and the successor to
Abitibi-Consolidated Inc., a Canadian corporation.

“AbitibiBowater” shall have the meaning provided in the preamble of this
Agreement.

“ABL Priority Collateral” shall mean, collectively, (i) all Collateral of the
U.S. Loan Parties which constitutes “ABL Priority Collateral” as defined in
(x) prior to the Effective Date, the form of Intercreditor Agreement attached as
Exhibit E hereto, and (y) from and after the Effective Date, the Intercreditor
Agreement, and (ii) all Collateral of the Canadian Loan Parties.

“Account” shall mean any “account” as such term is defined in Article 9 of the
UCC or the PPSA, as applicable.

 

-2-



--------------------------------------------------------------------------------

“Account Debtor” shall mean, with respect to any Account, any obligor with
respect to such Account.

“Acquired Entity” shall have the meaning provided in Section 10.04(e).

“Acquisition” shall have the meaning provided in Section 10.04.

“Acquisition Indebtedness” shall have the meaning provided in Section 10.01(i).

“Additional Commitment Fee” shall have the meaning provided in Section 2.14(a).

“Additional Margin” shall have the meaning provided in Section 2.14(a).

“Adjustable Applicable Commitment Fee Percentage” shall have the meaning
provided in the definition of Applicable Commitment Fee Percentage.

“Adjustable Applicable Margins” shall have the meaning provided in the
definition of Applicable Margin.

“Administrative Agent” shall mean Citibank in its capacity as Administrative
Agent for the Lenders hereunder and under the other Loan Documents, and shall
include any successor to or replacement of the Administrative Agent appointed
pursuant to Section 12.09.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

“After-Acquired Mortgage Property” shall mean a parcel (or adjoining parcels) of
real property (including any improvements thereon) acquired in fee ownership by
any U.S. Loan Party after the Effective Date that is required to be pledged as
security for the Senior Secured Notes.

“Agent Advance” shall have the meaning provided in Section 2.01(e).

“Agent Advance Amount” shall have the meaning provided in Section 2.01(e).

“Agent Advance Period” shall have the meaning provided in Section 2.01(e).

“Agents” shall mean, collectively, the Administrative Agent and the Collateral
Agent, and individually shall mean any one of the Administrative Agent or the
Collateral Agent.

“Aggregate Canadian Borrower Exposure” shall mean, at any time, the sum of
(a) the aggregate principal amount of all Canadian Borrower Revolving Loans
(including the Face Amount of all Bankers’ Acceptance Loans incurred by a
Canadian Borrower) outstanding at such time, (b) the aggregate amount of all
Letter of Credit Outstandings at such time in respect of Letters of Credit
issued for the account of any Canadian Borrower and (c) the aggregate principal
amount of all Canadian Borrower Swingline Loans outstanding at such time. For
purposes of this definition, calculations shall be based on the U.S. Dollar
Equivalent of amounts denominated in Canadian Dollars, Euros or Pounds Sterling.

 

-3-



--------------------------------------------------------------------------------

“Aggregate Canadian Facility Exposure” shall mean, at any time, the sum of
(a) the aggregate principal amount of all Canadian Facility Revolving Loans
(including the Face Amount of all Bankers’ Acceptance Loans) outstanding at such
time, (b) the aggregate amount of all Canadian Facility Letter of Credit
Outstandings at such time in respect of Canadian Facility Letters of Credit
issued for the account of any Borrower and (c) the aggregate principal amount of
all Canadian Facility Swingline Loans outstanding at such time. For purposes of
this definition, calculations shall be based on the U.S. Dollar Equivalent of
amounts denominated in Canadian Dollars, Euros or Pounds Sterling.

“Aggregate Exposure” shall mean, at any time, the sum of (a) the aggregate
principal amount of all Revolving Loans (including the Face Amount of all
Bankers’ Acceptance Loans) then outstanding, (b) the aggregate amount of all
Letter of Credit Outstandings and (c) the aggregate principal amount of all
Swingline Loans then outstanding. For purposes of this definition, calculations
shall be based on the U.S. Dollar Equivalent of amounts denominated in Canadian
Dollars, Euros or Pounds Sterling.

“Aggregate U.S. Borrower Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of all U.S. Borrower Revolving Loans outstanding at
such time, (b) the aggregate amount of all Letter of Credit Outstandings at such
time in respect of Letters of Credit issued for the account of any U.S. Borrower
and (c) the aggregate principal amount of all U.S. Borrower Swingline Loans
outstanding at such time. For purposes of this definition, calculations shall be
based on the U.S. Dollar Equivalent of amounts denominated in Euros or Pounds
Sterling.

“Aggregate U.S. Facility Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of all U.S. Facility Revolving Loans outstanding at
such time, (b) the aggregate amount of all U.S. Facility Letter of Credit
Outstandings at such time in respect of U.S. Facility Letters of Credit and
(c) the aggregate principal amount of all U.S. Facility Swingline Loans
outstanding at such time. For purposes of this definition, calculations shall be
based on the U.S. Dollar Equivalent of amounts denominated in Euros or Pounds
Sterling.

“Agreement” shall mean this ABL Credit Agreement.

“Anti-Terrorism Laws” shall have the meaning provided in Section 8.24(a).

“Applicable Commitment Fee Percentage” initially shall mean a percentage per
annum equal to 0.75%. From and after each Start Date to and including the
applicable End Date, the Applicable Commitment Fee Percentage (hereinafter, the
“Adjustable Applicable Commitment Fee Percentage”) shall be that commitment
percentage set forth below opposite the Historical Unutilized Commitment
Percentage for such Start Date, as determined by the Administrative Agent:

 

Level

  

Historical Unutilized

Commitment Percentage

   Commitment Fee
Percentage  

I

  

Greater than or equal to 50%

     0.75 % 

II

  

Less than 50%

     0.50 % 

 

-4-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, from and after the most recent Incremental
Commitment Date for any Incremental Commitment Agreement pursuant to which the
Applicable Commitment Fee Percentages and Adjustable Applicable Commitment Fee
Percentages have been increased above the Applicable Commitment Fee Percentages
and the Adjustable Applicable Commitment Fee Percentages in effect immediately
prior to such Incremental Commitment Date, each of the Applicable Commitment Fee
Percentages and the Adjustable Applicable Commitment Fee Percentages shall be
increased to those respective percentages per annum set forth in the applicable
Incremental Commitment Agreement.

“Applicable Margin” initially shall mean a percentage per annum equal to (i) in
the case of Revolving Loans maintained as (A) Base Rate Loans or Canadian Prime
Rate Loans, 2.00% and (B) Eurodollar Loans or Bankers’ Acceptance Loans, 3.00%;
and (ii) in the case of Swingline Loans, 2.00%. From and after each Start Date
to and including the applicable End Date, the Applicable Margins for such Loans
(the “Adjustable Applicable Margins”) shall be those set forth below opposite
the Historical Excess Availability for such Start Date, as determined by the
Administrative Agent:

 

Level

  

Historical Excess

Availability

   Revolving
Loans Maintained as
Eurodollar Loans or
Bankers’ Acceptance
Loans     Revolving Loans  and
Swingline Loans
Maintained as
Base Rate Loans or
Canadian Prime
Rate Loans  

I

  

Greater than or equal to 66.7% of Total Commitments as then in effect

     2.75 %      1.75 % 

II

  

Less than 66.7% of Total Commitments but greater than or equal to 33.3% of Total
Commitments as then in effect

     3.00 %      2.00 % 

III

  

Less than 33.3% of Total Commitments as then in effect

     3.25 %      2.25 % 

 

-5-



--------------------------------------------------------------------------------

The Historical Excess Availability used in a determination of Adjustable
Applicable Margins shall be determined upon receipt by the Administrative Agent
of a Borrowing Base Certificate pursuant to Section 9.04(h). The Adjustable
Applicable Margins so determined shall apply, except as set forth in the
immediately succeeding sentence, from the relevant Start Date to the applicable
End Date, at which time, if no Borrowing Base Certificate has been delivered to
the Administrative Agent, the Adjustable Applicable Margins shall be those that
correspond to a Historical Excess Availability at Level III (such Adjustable
Applicable Margins as so determined, the “Highest Adjustable Applicable
Margins”) until such time when a Borrowing Base Certificate is delivered, at
which time the Adjusted Applicable Margins shall be re-determined as set forth
above. Notwithstanding the foregoing, (i) subject to clause (ii) below, to but
not including the initial Start Date, the Adjustable Applicable Margins shall be
maintained at Level II above, (ii) at all times during which there shall exist
any Event of Default the Adjustable Applicable Margins shall be maintained at
the Highest Adjustable Applicable Margins, (iii) from and after the most recent
Incremental Commitment Date for any Incremental Commitment Agreement pursuant to
which the Applicable Margins and Adjustable Applicable Margins have been
increased above the Applicable Margins and the Adjustable Applicable Margins in
effect immediately prior to such Incremental Commitment Date, each of the
Applicable Margins and the Adjustable Applicable Margins shall be increased to
those respective percentages per annum set forth in the applicable Incremental
Commitment Agreement and (iv) if an Event of Default shall have occurred and be
continuing and the Required Lenders shall have so elected by notice to the
Borrowers, then the Applicable Margin determined pursuant to the foregoing
provisions of this definition shall be increased by 2.00% per annum (provided
that in the case of an Event of Default under Section 11.01(b), (c), (g) or (h),
such increase shall occur automatically upon the occurrence of such Event of
Default without requirement of notice).

“Approved Country” shall mean the United States, Canada, any country within the
European Area, and any other country other than those:

(i) whose government or central bank (x) shall have prohibited the sale of the
currency of such country in exchange for U.S. Dollars or Canadian Dollars or
shall have admitted in writing its inability to pay its debts as the same become
due or (y) shall have declared a moratorium on the payment of its debts or the
debts of any national governmental authority of such country; or

(ii) with respect to which the United States shall have imposed economic
sanctions.

“Approved DIP Account” shall mean an Account (i) in respect of which the Account
Debtor is debtor in a case under Chapter 11 of the Bankruptcy Code, (ii) which
arises after the commencement of the case described in (i) and is therefore
entitled to priority as an administrative expense in such case and (iii) has
been approved for purposes of this Agreement by the Collateral Agent in its
Discretion.

“Asset Exchange” shall mean any transfer of operating properties or assets by
AbitibiBowater or any of its Subsidiaries (other than Excluded Subsidiaries) to
any Person in which at least 75% of the consideration received by the transferor
consists of operating properties or assets to be used by AbitibiBowater or any
of its Subsidiaries (other than Excluded Subsidiaries) in its business;
provided, that a transfer of ABL Priority Collateral the consideration for which
consists of assets that are not ABL Priority Collateral shall not constitute an
Asset Exchange.

 

-6-



--------------------------------------------------------------------------------

“Asset Sale” shall mean the sale, transfer or other disposition (including any
casualty or condemnation) by AbitibiBowater or any Subsidiary of AbitibiBowater
(other than an Excluded Subsidiary) to any Person other than a Loan Party or,
other than for the purposes of the definition of Significant Asset Sale, a
Wholly-Owned Subsidiary of AbitibiBowater of (a) any capital stock in any
Person, (b) substantially all the assets of any geographic or other division or
line of business of AbitibiBowater or any of its Subsidiaries or (c) any real
property or a portion of any real property or any other asset or assets
(excluding any assets manufactured, constructed or otherwise produced or
purchased for sale to others in the ordinary course of business and any
Permitted Investments) of AbitibiBowater or any Subsidiary of AbitibiBowater;
provided that none of the following shall constitute an “Asset Sale” for
purposes of this Agreement: (i) the sale of inventory in the ordinary course of
business; (ii) any sale, transfer or other disposition having a value not in
excess of $10,000,000; (iii) the sale of assets (other than ABL Priority
Collateral) securing any Indebtedness permitted hereunder (other than the
Loans), if and to the extent such Indebtedness shall be repaid, redeemed or
repurchased with the proceeds of such asset sale (or any other payment made
contemporaneously therewith); (iv) disposals of obsolete, worn-out or surplus
equipment in the ordinary course of business or the sale of closed mills;
(v) any transfer arising out of the granting or creation of any Lien permitted
hereunder; (vi) any issuance of capital stock by AbitibiBowater; (vii) any
Investment permitted by Section 10.03; (viii) sales, transfers or dispositions
of Permitted Investments and cash equivalents in the ordinary course of
business; (ix) the licensing of intellectual property and other general
intangibles to third parties in the ordinary course of business; (x) the sale of
the assets or Equity Interests of Abitibi-Consolidated Hydro, Inc., ACH Limited
Partnership and/or Bowater-Korea, Ltd., and (xi) the disposition of leasehold
improvements or leased assets in connection with the termination of the lease.

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit H.

“Attributable Indebtedness” shall mean, with respect to any Sale/Leaseback
Transaction that does not result in a Capital Lease, at any date of
determination, the product of (a) the net proceeds from such Sale/Leaseback
Transaction and (b) a fraction, the numerator of which is the number of full
years of the term of the lease relating to the property involved in such
Sale/Leaseback Transaction (without regard to any options to renew or extend
such term) remaining at the date of the making of such computation and the
denominator of which is the number of full years of the term of such lease
(without regard to any options to renew or extend such term) measured from the
first day of such term.

“Augusta Newsprint” shall mean, collectively, Augusta Newsprint Company, a
Georgia general partnership, and Augusta Newsprint, Inc., a Delaware
corporation.

“Available Currency” shall mean (i) for U.S. Borrowers, U.S. Dollars and
(ii) for Canadian Borrowers, U.S. Dollars and Canadian Dollars.

 

-7-



--------------------------------------------------------------------------------

“B/A Discount Proceeds” shall mean, in respect of any Bankers’ Acceptance or
Draft to be purchased by a Canadian Facility Lender on any date pursuant to
Section 2.01(a) and Schedule 1.01(b), the difference between (i) the result
(rounded to the nearest whole Canadian cent, and with one-half of one Canadian
cent being rounded up) calculated on such day by dividing the aggregate Face
Amount of such Bankers’ Acceptance or Draft by the sum of one plus the product
of (x) the Reference Discount Rate (expressed as a decimal) applicable to such
Bankers’ Acceptance or Draft multiplied by (y) a fraction, the numerator of
which is the number of days in the term of such Bankers’ Acceptance or Draft and
the denominator of which is 365 (with such product being rounded up or down to
the fifth decimal place and with .000005 being rounded up), and (ii) the
applicable Drawing Fee.

“B/A Equivalent Note” shall have the meaning provided in Schedule 1.01(b).

“B/A Instruments” shall mean, collectively, Bankers’ Acceptances, Drafts and B/A
Equivalent Notes, and, in the singular, any one of them.

“B/A Lender” shall mean any Canadian Facility Lender that is a bank listed in
Schedule I or II to the Bank Act (Canada) as amended and that is not a Non-B/A
Lender.

“Bankers’ Acceptance” shall mean a Draft drawn by a Borrower and accepted by a
Canadian Facility Lender pursuant to Section 2.01(a) and Schedule 1.01(b).

“Bankers’ Acceptance Loans” shall mean (i) the creation of Bankers’ Acceptances
or (ii) the creation and purchase of completed Drafts and, if requested by a
Non-B/A Lender, the exchange of such Drafts for B/A Equivalent Notes, in each
case as contemplated in Section 2.01(a) and Schedule 1.01(b).

“Bankruptcy Code” shall have the meaning provided in the recitals to this
Agreement.

“Bankruptcy Court” shall have the meaning provided in the recitals to this
Agreement.

“Bankruptcy Proceedings” shall have the meaning provided in the recitals to this
Agreement.

“Barclays” shall mean Barclays Bank PLC, and its successors.

“Base Rate” shall mean, for any day, a rate per annum equal to the greatest of
(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate (or an equivalent rate otherwise
named) (the “Citi Rate”), (b) the Federal Funds Rate in effect on such day plus
0.5%, (c) the rate of interest announced publicly by Citibank in New York, New
York, from time to time, as the rate being offered by Citibank for certificates
of deposit having a term of 3 months (the “CD Rate”) plus 0.5% and (d) the
Eurodollar Rate for a one month Interest Period on such day (or if such day is
not a Business Day, the immediately preceding Business Day) plus 1.0%. If for
any reason the Administrative Agent shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Rate, including the failure of the Federal Reserve Bank

 

-8-



--------------------------------------------------------------------------------

of New York to publish rates or the inability of the Administrative Agent to
obtain quotations in accordance with the terms thereof, the Alternate Base Rate
shall be determined without regard to clause (b) of the preceding sentence until
the circumstances giving rise to such inability no longer exist. Any change in
the Alternate Base Rate due to a change in the Citi Rate, the CD Rate or the
Federal Funds Rate shall be effective on the effective date of such change in
the Citi Rate, the CD Rate or the Federal Funds Rate, respectively.

“Base Rate Loan” shall mean (a) each U.S. Dollar Denominated Swingline Loan and
(b) each U.S. Dollar Denominated Revolving Loan designated or deemed designated
as such by the relevant Borrower of such U.S. Dollar Denominated Revolving Loan
at the time of the incurrence thereof or conversion thereto.

“Benefit Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA that within the preceding five
years is maintained, sponsored or contributed to by (or to which there is or may
be an obligation to contribute to by) any Loan Party or an ERISA Affiliate, or
any Person which was an ERISA Affiliate during that time.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Borrower” and “Borrowers” shall have the meaning provided in the preamble of
this Agreement.

“Borrower Obligations” shall mean (i) all U.S. Facility Obligations owing by any
U.S. Borrower, (ii) all Canadian Facility Obligations owing by any U.S.
Borrower, and/or (iii) all Canadian Facility Obligations owing by any Canadian
Borrower, as applicable.

“Borrowing” shall mean the borrowing of one Type of Loan of a single Facility
denominated in a single Available Currency by a Borrower from all the Lenders
having Commitments of the respective Facility (or from the Swingline Lender in
the case of Swingline Loans) on a given date (or resulting from a conversion or
conversions on such date) having in the case of Eurodollar Loans the same
Interest Period, provided that Base Rate Loans incurred pursuant to
Section 2.10(b) shall be considered part of the related Borrowing of Eurodollar
Loans.

“Borrowing Base” shall mean the Canadian Borrowing Base, the U.S. Borrowing Base
and/or the Total Borrowing Base, as applicable.

“Borrowing Base Certificate” shall mean a certificate substantially in the form
of Exhibit I hereto (with supporting calculations in reasonable detail) executed
and certified as accurate and complete by a Financial Officer of AbitibiBowater
on behalf of AbitibiBowater.

“Bowater” shall mean Bowater Incorporated, a Delaware corporation.

“Business Day” shall mean (a) for all purposes other than as covered by clauses
(b) and (c) below, any day except Saturday, Sunday and any day which shall be in
New York, New York, a legal holiday or a day on which banking institutions are
authorized or required by

 

-9-



--------------------------------------------------------------------------------

law or other government action to close, (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
Eurodollar Loans, any day which is a Business Day described in clause (a) above
and which is also a day for trading by and between banks in U.S. dollar deposits
in the London interbank eurodollar market and (c) with respect to all notices
and determinations in connection with, and payments of principal (or, Face
Amount, as applicable) and interest on, Loans made by Canadian Facility Lenders,
any day which is a Business Day described in clause (a) above and which is also
a day which is not a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close in Toronto,
Ontario or Montreal, Quebec.

“CAM” shall have the meaning provided in Section 15.01(a).

“CAM Exchange” shall have the meaning provided in Section 15.01(b).

“CAM Exchange Date” shall have the meaning provided in Section 15.01(c).

“CAM Percentage” shall have the meaning provided in Section 15.01(d).

“Canadian Bankruptcy Court” shall have the meaning provided in the recitals to
this Agreement.

“Canadian Benefit Plans” shall mean any plan, fund, program, commitment,
arrangement, agreement, practices, undertakings or policy, whether oral or
written, formal or informal, funded or unfunded, insured or uninsured, providing
material employee benefits, including medical, hospital care, dental, sickness,
accident, disability, life insurance, profit sharing or savings benefits, under
which any Canadian Subsidiary of AbitibiBowater has, or will have, any liability
or contingent liability, or pursuant to which payments are made, or benefits are
provided to, or an entitlement to payments or benefits may arise, with respect
to its or any of its current or previous Affiliates’ employees or former
employees, but excluding any Canadian Pension Plans.

“Canadian Borrower” and “Canadian Borrowers” shall have the meaning provided in
the preamble of this Agreement.

“Canadian Borrower Canadian Facility Revolving Note” shall have the meaning
provided in Section 2.05(a).

“Canadian Borrower Canadian Facility Swingline Note” shall have the meaning
provided in Section 2.05(a).

“Canadian Borrower Letter of Credit” shall have the meaning provided in
Section 3.01(a).

“Canadian Borrower Loans” shall mean each Canadian Borrower Revolving Loan and
each Canadian Borrower Swingline Loan.

 

-10-



--------------------------------------------------------------------------------

“Canadian Borrower Obligations” shall mean all Obligations owing to the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender by
any Canadian Borrower.

“Canadian Borrower Revolving Loan” shall have the meaning provided in
Section 2.01(a).

“Canadian Borrower Revolving Note” shall have the meaning provided in
Section 2.05.

“Canadian Borrower Swingline Loan” shall have the meaning provided in
Section 2.01(b).

“Canadian Borrowing Base” shall mean, at the time of any determination, an
amount equal to the sum of the U.S. Dollar amount (for this purpose, using the
U.S. Dollar Equivalent of amounts not denominated in U.S. Dollars), without
duplication, of (a) 85% of the aggregate Outstanding Balance of Eligible
Canadian Accounts at such time plus (b) the lesser of (i) 65% of Eligible
Canadian Inventory at such time and (ii) 85% of the Net Orderly Liquidation
Value of Eligible Canadian Inventory at such time (in each case with respect to
clauses (i) and (ii) with any Eligible Canadian Inventory to be valued at the
lower of cost or market value thereof (net of any intercompany profit)), minus
(c) the sum (without duplication) of (i) the aggregate amount of Canadian
Qualified Secured Hedging Agreement Reserves for all Canadian Qualified Secured
Hedging Agreements, (ii) the aggregate amount of Canadian Qualified Secured Cash
Management Agreement Reserves for all Canadian Qualified Secured Cash Management
Agreements, (iii) the Canadian Priority Payables Reserve (iv) the Insurance
Deductible Reserve with respect to the Canadian Borrowing Base, (v) the Foreign
Currency Adjustment with respect to the Canadian Borrowing Base and (vi) the
amount of any other Reserves in such amounts and with respect to such matters,
as the Collateral Agent in its Discretion may establish from time to time (it
being agreed that the amount determined in accordance with the preceding clauses
(a), (b) and (c) shall not be less than zero during the Canadian Pension Interim
Period), plus (d) solely during the Canadian Pension Interim Period and solely
to the extent that the Reserve described in clause (iv) of the definition of
U.S. Borrowing Base shall have been taken, an amount equal to the lesser of
(A) the Canadian Facility Letter of Credit Exposure and (B) $20,000,000. The
Canadian Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate delivered to the Administrative Agent pursuant
to Section 9.04(h) of this Agreement, adjusted on a pro forma basis as necessary
in the Discretion of the Collateral Agent (pending the delivery of a new
Borrowing Base Certificate) to reflect the impact of any Significant Asset Sale
or any other event or circumstance which by the express terms of this Agreement
alters the eligibility for inclusion in the Canadian Borrowing Base of Eligible
Accounts or Eligible Inventory reflected in such Borrowing Base Certificate. The
Collateral Agent shall have the right (but no obligation) to review the
computations in any Borrowing Base Certificate and if, in its Discretion, such
computations have not been calculated in accordance with the terms of this
Agreement, the Collateral Agent shall have the right, in consultation with
AbitibiBowater, to correct any such errors in such manner as it shall determine
in its Discretion and the Collateral Agent will notify AbitibiBowater promptly
after making any such correction.

 

-11-



--------------------------------------------------------------------------------

“Canadian Collection Account” shall mean each account established at a Canadian
Collection Bank subject to a Control Agreement into which funds shall be
transferred as provided in Section 5.03(c).

“Canadian Collection Banks” shall have the meaning provided in Section 5.03(c).

“Canadian Debtor Entities” shall have the meaning provided in the recitals to
this Agreement.

“Canadian Dilution Reserve” shall mean, at any date, (i) the amount by which the
Dilution Ratio of Eligible Canadian Accounts exceeds five percent
(5%) multiplied by (ii) the Eligible Canadian Accounts on such date.

“Canadian Dollar Denominated Loans” shall mean each Loan denominated in Canadian
Dollars at the time of the incurrence thereof.

“Canadian Dollar Denominated Revolving Loans” shall mean each Revolving Loan
denominated in Canadian Dollars at the time of the incurrence thereof.

“Canadian Dollar Denominated Swingline Loans” shall mean each Swingline Loan
denominated in Canadian Dollars at the time of the incurrence thereof.

“Canadian Dollars” and “Cdn.$” shall mean freely transferable lawful money of
Canada (expressed in Canadian dollars).

“Canadian Facility” shall mean the credit facility established hereunder for the
U.S. Borrowers and the Canadian Borrowers under Sections 2.01(a)(B), 2.01(b)(B)
and 3.01(a)(A)(ii) and (iii).

“Canadian Facility Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 1.01(a) directly below the column
entitled “Canadian Facility Revolving Commitment”, as same may be (x) reduced
from time to time or terminated pursuant to Sections 4.02, 4.03 and/or 11, as
applicable, (y) adjusted from time to time as a result of assignments to or from
such Lender pursuant to Section 2.13 or 13.04(b), or (z) increased from time to
time pursuant to Section 2.14. As of the Closing Date, the aggregate amount of
Canadian Facility Commitments of the Canadian Facility Lenders is U.S.
$400,000,000.

“Canadian Facility Lenders” shall mean the Lenders having Canadian Facility
Commitments (or, after the termination of all Canadian Facility Commitments,
outstanding Individual Canadian Facility Exposure).

“Canadian Facility Letter of Credit” shall have the meaning provided in
Section 3.01(a).

“Canadian Facility Letter of Credit Exposure” shall mean, at any time, the
aggregate amount of all Canadian Facility Letter of Credit Outstandings at such
time in respect of Canadian Facility Letters of Credit issued for the account of
any Borrower. The Canadian Facility Letter of Credit Exposure of any Lender at
any time shall be its Canadian Facility RL Percentage of the total Canadian
Facility Letter of Credit Exposure at such time.

 

-12-



--------------------------------------------------------------------------------

“Canadian Facility Letter of Credit Outstandings” shall mean, at any time, the
sum of (a) the Stated Amount of all outstanding Canadian Facility Letters of
Credit at such time and (b) the aggregate amount of all Unpaid Drawings in
respect of all Canadian Facility Letters of Credit at such time.

“Canadian Facility Obligations” shall mean all Loan Document Obligations owing
to any Lender Creditor to repay principal of, interest on, and all other amounts
with respect to, all Canadian Facility Revolving Loans, Canadian Facility
Swingline Loans, Canadian Facility Letters of Credit, and all other Loan
Document Obligations (including, without limitation, all fees, indemnities,
taxes and other obligations) pursuant to this Agreement and each other Loan
Document in connection with the Canadian Facility Commitments.

“Canadian Facility Revolving Loan” shall have the meaning provided in
Section 2.01(a).

“Canadian Facility Revolving Note” shall have the meaning provided in
Section 2.05(a).

“Canadian Facility RL Percentage” of any Canadian Facility Lender at any time
shall mean a fraction (expressed as a percentage) the numerator of which is the
Canadian Facility Commitment of such Canadian Facility Lender at such time and
the denominator of which is the Total Canadian Facility Commitment at such time,
provided that if the Canadian Facility RL Percentage of any Canadian Facility
Lender is to be determined after the Total Canadian Facility Commitment has been
terminated, then the Canadian Facility RL Percentages of such Canadian Facility
Lender shall mean a fraction (expressed as a percentage) the numerator of which
is such Lender’s Individual Canadian Facility Exposure at such time and the
denominator of which is the Aggregate Canadian Facility Exposure at such time,
provided that in the case of Section 2.18 when a Defaulting Lender shall exist,
“Canadian Facility RL Percentage” shall mean the percentage of the Total
Canadian Facility Commitments (disregarding any Defaulting Lender’s Canadian
Facility Commitment) represented by such Lender’s Canadian Facility Commitment.

“Canadian Facility Swingline Exposure” shall mean, at any time, the aggregate
principal amount of all Canadian Facility Swingline Loans (for this purpose,
using the U.S. Dollar Equivalent of amounts not denominated in U.S. Dollars)
outstanding at such time. The Canadian Facility Swingline Exposure of any Lender
at any time shall be its Canadian Facility RL Percentage of the total Canadian
Facility Swingline Exposure at such time.

“Canadian Facility Swingline Loan” shall have the meaning provided in
Section 2.01(b).

“Canadian Facility Swingline Note” shall have the meaning provided in
Section 2.05(a).

 

-13-



--------------------------------------------------------------------------------

“Canadian Guarantee and Collateral Agreement” shall mean the Canadian Guarantee
and Collateral Agreement, among the Canadian Borrowers, the Canadian
Subsidiaries of AbitibiBowater party thereto and the Collateral Agent, for the
benefit of the Secured Parties, substantially in the form of Exhibit M hereto
with such modifications thereto as the Collateral Agent may agree.

“Canadian Guarantors” shall mean and include each Canadian Borrower (in its
capacity as a guarantor under the Canadian Guarantee and Collateral Agreement)
and each Canadian Subsidiary Guarantor.

“Canadian Loan Parties” shall mean each Canadian Borrower and each Canadian
Subsidiary Guarantor.

“Canadian Loan Party Obligations” shall mean (i) all Canadian Borrower
Obligations, (ii) all Hedging Obligations owing to Hedging Creditors by any
Canadian Loan Party, (iii) all Cash Management Services Obligations owing to
Cash Management Creditors by any Canadian Loan Party, and (iv) any guarantees of
the obligations described in clause (i), (ii) or (iii) hereof by the Loan
Parties (including the U.S. Loan Parties) pursuant to the Guarantee and
Collateral Agreement or Canadian Guarantee and Collateral Agreement or pursuant
to any other Loan Document.

“Canadian Pension Interim Period” shall mean the period commencing on and
including the Closing Date and ending on the first date on which both the
Ontario Pension Regulations Condition and the Quebec Pension Regulations
Condition shall have been satisfied.

“Canadian Pension Plans” shall mean each pension, supplementary pension,
retirement savings or other retirement income plan or arrangement of any kind,
registered or non-registered, established, maintained or contributed to by a
Canadian Subsidiary of AbitibiBowater for its or any of its current or previous
Affiliates’ employees or former employees but does not include the Canada
Pension Plan as maintained by the Government of Canada or the Québec Pension
Plan as maintained by the Government of Québec.

“Canadian Pension Regulations” shall mean, collectively, the Ontario Pension
Regulations and the Quebec Pension Regulations.

“Canadian Perfection Certificate” shall mean the Canadian Perfection Certificate
in the form thereof included in Exhibit D-2 or any other form approved by the
Administrative Agent, as the same may be supplemented from time to time pursuant
to Section 9.10(c) or otherwise.

“Canadian Prime Rate” shall mean, for any day, the rate of interest per annum
expressed on the basis of a 365-day year equal to the greater of (i) the per
annum rate of interest quoted or established as the “prime rate” of Citibank
Canada (or similar entity of a successor Administrative Agent hereunder) which
it quotes or establishes for such day as its reference rate of interest in order
to determine interest rates for commercial loans made in Canadian Dollars in
Canada and (ii) the annual rate of interest equal to the sum of the one-month
CDOR Rate in effect on such day plus 1%, adjusted automatically with each quoted
or established change in such rate, all without the necessity of any notice to
any Borrower or any other Person. Any change in the Canadian Prime Rate due to a
change in the “prime rate” or the CDOR Rate shall be effective as of the opening
of business on the effective day of such change in the “prime rate” or the CDOR
Rate, respectively.

 

-14-



--------------------------------------------------------------------------------

“Canadian Prime Rate Loans” shall mean (a) each Canadian Dollar Denominated
Swingline Loan and (b) each Canadian Dollar Denominated Revolving Loan during
the period which it bears interest at a rate determined by reference to the
Canadian Prime Rate, in each case made to a Canadian Borrower.

“Canadian Priority Payables” shall mean, at any time, with respect to the
Canadian Borrowing Base:

(a) the amount due on or prior to the date as of which the Canadian Borrowing
Base is to be determined and remaining unpaid at the time of determination by
any Canadian Loan Party (or any other Person for which any Canadian Loan Party
has joint and several liability), for which each Canadian Loan Party has an
obligation whether to remit to a Governmental Authority or other Person pursuant
to any applicable law, rule or regulation, in respect of (i) pension fund
obligations including employee and employer pension plan contributions
(including “normal cost”, “special payments” and any other payments in respect
of any funding deficiency or shortfall, including, for the avoidance of doubt,
any special payments not made since the commencement of the Canadian
Proceedings, until such time as (and to the extent that) the Ontario Pension
Regulations Condition, in the case of such special payments in respect of
Canadian Pension Plans registered in Ontario, or the Quebec Pension Regulations
Condition, in the case of such special payments in respect of Canadian Pension
Plans registered in Quebec, shall have been satisfied), (ii) employment
insurance, (iii) goods and services taxes, sales taxes, employee income taxes,
excise tax and other taxes payable or to be remitted or withheld, (iv) workers’
compensation, (v) wages, salaries, commission or compensation, including
vacation pay, and (vi) other like charges and demands; in each case in respect
of which any Governmental Authority or other Person may claim a security
interest, hypothecation, prior claim, trust or other claim or Lien ranking or
capable of ranking in priority to or pari passu with one or more of the Liens
granted pursuant to the Security Documents (a “Priority Lien”); and

(b) the aggregate amount due on or prior to the date as of which the Canadian
Borrowing Base is to be determined and remaining unpaid at the time of
determination of any other liabilities of the Canadian Loan Parties (or any
other Person for which the Canadian Loan Parties have joint and several
liability) (i) in respect of which a trust has been or may be imposed on
Collateral of any Canadian Loan Party to provide for payment or (ii) which are
secured by a security interest, hypothecation, prior claim, pledge, charge,
right, or claim or other Lien on any Collateral of any Canadian Loan Party, in
each case pursuant to any applicable law, rule or regulation and which trust,
security interest, hypothecation, prior claim, pledge, charge, right, claim or
other Lien ranks or is capable of ranking in priority to or pari passu with one
or more of the Liens granted in the Security Documents.

“Canadian Priority Payables Reserve” shall mean, on any date of determination
for the Canadian Borrowing Base, a reserve established from time to time by the
Collateral Agent in its Discretion in such amount as the Collateral Agent may
reasonably determine in respect of Canadian Priority Payables of the Canadian
Loan Parties; provided, that without

 

-15-



--------------------------------------------------------------------------------

otherwise limiting the Collateral Agent’s Discretion, the Canadian Priority
Payables Reserve shall at all times include a reserve for Canadian Priority
Payables in an amount not less than the amount of Canadian Priority Payables set
forth on the most recent Borrowing Base Certificate delivered to the
Administrative Agent pursuant to Section 6(t) or Section 9.04(h).

“Canadian Proceedings” shall have the meaning provided in the recitals to this
Agreement.

“Canadian Qualified Secured Cash Management Agreement” shall mean any Qualified
Secured Cash Management Agreement between a Cash Management Creditor (as
determined at the time such Secured Cash Management Agreement is designated as a
Qualified Secured Cash Management Agreement without regard to whether such
Person is currently a Lender or an affiliate thereof) and a Canadian Loan Party.

“Canadian Qualified Secured Cash Management Agreement Reserve” shall mean a
reserve established by the Collateral Agent from time to time in respect of a
Canadian Qualified Secured Cash Management Agreement, which reserve shall be in
an amount equal to the reserve agreed upon from time to time by the applicable
Cash Management Creditor and AbitibiBowater and notified to, and if Excess
Availability (after giving effect to such reserve) is less than 35% of the Total
Commitment then in effect at the time such reserve is created or increased,
consented to in writing by the Collateral Agent in its Discretion (it being
understood and agreed that a reserve with respect to a Canadian Qualified
Secured Cash Management Agreement (i) may only be decreased with the consent of
the Cash Management Creditor party to such Canadian Qualified Secured Cash
Management Agreement and (ii) may only be created or increased if, after giving
effect thereto, the Aggregate Canadian Borrower Exposure would not exceed 100%
of the Canadian Borrowing Base at such time.)

“Canadian Qualified Secured Hedging Agreement” shall mean any Qualified Secured
Hedging Agreement between a Hedging Creditor (as determined at the time such
Secured Hedging Agreement is designated as a Qualified Secured Hedging Agreement
without regard to whether such Person is currently a Lender or an affiliate
thereof) and a Canadian Loan Party.

“Canadian Qualified Secured Hedging Agreement Reserve” shall mean a reserve
established by the Collateral Agent from time to time in respect of a Canadian
Qualified Secured Hedging Agreement, which reserve shall be in the amount of the
aggregate U.S. Dollar Equivalent marked to market exposure thereunder as
calculated from time to time by the Hedging Creditor party to such Canadian
Qualified Secured Hedging Agreement in accordance with GAAP (based on the
valuation methodology agreed between AbitibiBowater and the Hedging Creditor
party to such Canadian Qualified Secured Hedging Agreement) and notified to the
Collateral Agent (and acknowledged by the Administrative Agent) (A) at the time
such Secured Hedging Agreement is designated as a Qualified Secured Hedging
Agreement and (B) from time to time thereafter, in each case, in accordance with
Section 13.21 (it being understood and agreed that a reserve with respect to a
Canadian Qualified Secured Hedging Agreement (i) may only be decreased below the
marked to market exposure thereunder with the consent of the Hedging Creditor
party to such Canadian Qualified Secured Hedging Agreement and (ii) may only be
created or increased (x) if after giving effect thereto the Aggregate Canadian
Borrower

 

-16-



--------------------------------------------------------------------------------

Exposure would not exceed 100% of the Canadian Borrowing Base at such time and
(y) if at such time an Event of Default exists or if after giving effect to such
reserve the aggregate amount of all Qualified Secured Hedging Agreement Reserves
would exceed $100,000,000, with the written consent of the Collateral Agent in
its Discretion).

“Canadian Secured Obligations” shall mean and include (a) all Loan Document
Obligations owing by any Canadian Loan Party, (b) all Hedging Obligations owing
by any Canadian Loan Party, (c) all Cash Management Services Obligations owing
by any Canadian Loan Party, and (d) all amounts paid (or incurred) by any
Indemnified Person as to which such Indemnified Person has the right to
reimbursement by a Canadian Loan Party under Section 13.01 or any indemnity
contained in any Canadian Security Document; it being acknowledged and agreed
that the “Canadian Secured Obligations” shall include extensions of credit to
any Canadian Loan Party of the types described above, whether outstanding on the
date of this Agreement or any Security Document or extended from time to time
after the date of this Agreement or any Security Document.

“Canadian Security Documents” shall mean the Canadian Guarantee and Collateral
Agreement, the Quebec Security Documents and the other similar security
agreements, instruments and documents executed and delivered pursuant to
Section 9.09 governed by Canadian law (or the laws of any province or territory
of Canada).

“Canadian Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated or organized in Canada or any province or territory thereof.

“Canadian Subsidiary Guarantors” shall mean (a) each Canadian Subsidiary of
AbitibiBowater that is a Material Subsidiary (other than Excluded Subsidiaries,
Joint Venture Subsidiaries and any Canadian Borrowers), whether existing on the
Closing Date or established, created or acquired after the Closing Date and
(b) each other Canadian Subsidiary of AbitibiBowater that becomes party to the
Canadian Guarantee and Collateral Agreement as a “Guarantor” and “Grantor”, in
each case unless and until such time as the respective Canadian Subsidiary is
released from all of its obligations under the Security Documents to which it is
a party in accordance with the terms and provisions thereof.

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP and, without
duplication, the amount of the principal portion of all Capitalized Lease
Obligations incurred by such Person.

“Capital Lease” shall have the meaning provided in the definition of the term
“Capital Lease Obligations”.

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof
(each, a “Capital Lease”), which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP.
For the purposes of this Agreement, the amount of such obligations at any time
shall be the capitalized amount thereof at such time, determined in accordance
with GAAP.

 

-17-



--------------------------------------------------------------------------------

“Cash Management Agreement” shall mean any arrangement for the provision of Cash
Management Services.

“Cash Management Creditors” shall mean, collectively, each Lender and/or any
affiliate thereof that has entered into one or more Secured Cash Management
Agreements, even if such Lender subsequently ceases to be a Lender under this
Agreement for any reason, and such Lender’s or such affiliate’s successors and
assigns, if any.

“Cash Management Services” shall mean (i) cash management services, including
treasury, depository, overdraft, electronic funds transfer and other cash
management arrangements and (ii) commercial credit card and merchant card
services.

“Cash Management Services Obligations” shall mean and include, any and all
obligations of the Loan Parties to the Cash Management Creditors, whether
absolute or contingent and howsoever and whensoever created, arising, evidenced
or acquired (including all renewals, extensions and modifications thereof and
substitutions therefor) in connection with any Secured Cash Management
Agreements, whether such Secured Cash Management Agreement is now in existence
or hereinafter arising (including, without limitation, all obligations,
liabilities and indebtedness of each Loan Party in its capacity as a Guarantor
under the Guarantee and Collateral Agreement or Canadian Guarantee and
Collateral Agreement, to which it is a party, in respect of the Secured Cash
Management Agreements).

“Cash Proceeds” shall mean, with respect to any Asset Sale, cash, cash
equivalents or marketable securities received from such Asset Sale, including
any insurance or condemnation proceeds and, when received, proceeds received by
way of deferred payment pursuant to a note receivable or otherwise.

“CCAA” shall have the meaning provided in the recitals to this Agreement.

“CCAA Plan” shall have the meaning provided in the recitals to this Agreement.

“CDOR Rate” shall mean on any day and for any period, an annual rate of interest
equal to the average rate applicable to Canadian Dollar bankers’ acceptances for
the applicable period appearing on the display referred to as the “CDOR Page”
(or any display substituted therefor) of Reuter Monitor Money Rates Service,
rounded to the nearest 1/100th of 1% (with .005% being rounded up), at
approximately 10:00 A.M. (Toronto time) on such day, or if such day is not a
Business Day, then on the immediately preceding Business Day, provided that if
such rate does not appear on the on the display referred to as the “CDOR Page”
(or any display substituted therefor) of Reuter Monitor Money Rates Service on
such day as contemplated, then the CDOR Rate on such day shall be calculated as
the average of the rates for such period applicable to Canadian dollar bankers’
acceptances quoted by the banks listed in Schedule I of the Bank Act (Canada)
which are also Lenders as of 10:00 A.M. (Toronto time) on such day or, if such
day is not a Business Day, then on the immediately preceding Business Day.

“CERCLA” shall have the meaning provided in Section 8.15(a)(iv).

 

-18-



--------------------------------------------------------------------------------

“Change in Control” shall mean, and be deemed to have occurred, if (a) after the
Effective Date, a majority of the seats (other than vacant seats) on the board
of directors of AbitibiBowater shall at any time be occupied by persons who were
not (i) members of the board of directors of AbitibiBowater on the Effective
Date (or appointed shortly thereafter as specifically contemplated by the Plan
of Reorganization), (ii) nominated by the board of directors of AbitibiBowater
after the Effective Date or (iii) appointed by the directors referred to in
clause (y)(i) or (ii) after the Effective Date, (b) on or at any time after the
Effective Date, any person or group (within the meaning of Rule 13d-5 of the
Securities and Exchange Act of 1934, as in effect on the date hereof) other than
a Permitted Parent shall own, directly or indirectly, beneficially or of record,
shares representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding capital stock of AbitibiBowater;
(c) at any time prior to the Effective Date, AbitibiBowater shall cease to own,
directly or indirectly, beneficially and of record, 100% of the issued and
outstanding capital stock of each of Abitibi and Bowater; or (d) any event
constituting a “change in control” under instruments governing any other
Material Indebtedness. Notwithstanding the foregoing: (A) a “person” or “group”
shall not be deemed to have beneficial ownership of securities subject to a
stock purchase agreement, merger or amalgamation agreement or similar agreement
(or voting or option agreement related thereto) until the consummation of the
transactions contemplated by such agreement; and (B) neither the “Investors”
under, and as such term is defined in, the Backstop Commitment Agreement dated
May 24, 2010, by and among AbitibiBowater and the investors party thereto, as
amended, nor their Affiliates shall be deemed to be “group” for purposes hereof
solely by reason of the transactions contemplated by the Plans.

“CIBC Cash Collateral Account” shall mean, collectively, each deposit account of
a Canadian Subsidiary that is used exclusively for the purpose of holding cash
collateral described in Section 10.02(a)(xx).

“CIBC Letter of Credit Facilities” shall mean, collectively, the 2007 CIBC
Letter of Credit Facility and the 2008 CIBC Letter of Credit Facility.

“Citibank” shall mean Citibank, N.A., and its successors.

“Citibank Canada” shall mean Citibank, N.A., Canada Branch, in its individual
capacity, and any successor corporation thereto by merger, amalgamation,
consolidation or otherwise acting in respect of its Canadian banking business.

“Citibank Canadian Account” shall have the meaning provided in Section 5.03(f).

“Citibank U.S. Account” shall have the meaning provided in Section 5.03(e).

“Closing Date” shall mean the date of effectiveness of this Agreement pursuant
to Section 13.10(a).

“Code” shall mean the United States Internal Revenue Code of 1986, as amended
from time to time, and any final or temporary regulations promulgated and in
effect thereunder. Section references to the Code are to the Code, as in effect
at the date of this Agreement and any subsequent provisions of the Code,
amendatory thereof, supplemental thereto or substituted therefor.

 

-19-



--------------------------------------------------------------------------------

“Collateral” shall mean any and all assets and properties of the Loan Parties
that are (or purport to be) subject to Liens (whether Notes Priority Collateral
or ABL Priority Collateral) securing any of the Obligations, including all
“Collateral” (as defined in (a) prior to the Effective Date, the form of
Guarantee and Collateral Agreement attached hereto as Exhibit L and the form of
Canadian Guarantee and Collateral Agreement attached hereto as Exhibit M and
(b) on and after the Effective Date, the Guarantee and Collateral Agreement and
Canadian Guarantee and Collateral Agreement), and the Mortgaged Properties.

“Collateral Access Agreement” shall mean any landlord waiver or other agreement,
in form and substance reasonably satisfactory to the Collateral Agent, between
the Collateral Agent and any third party (including any bailee, consignee,
customs broker or other similar Person) in possession of any Collateral or any
landlord mortgagee of any Loan Party for any real property where any Collateral
is located, as such landlord waiver or other agreement may be amended, restated
or otherwise modified from time to time.

“Collateral Agent” shall mean Citibank in its capacity as security agent for the
Secured Parties pursuant to the Security Documents, and shall include any
successor to the Collateral Agent as provided in Section 12.09.

“Collateral and Guarantee Requirement” shall mean, at any time, the requirement
that:

(a) the Administrative Agent shall have received from each U.S. Borrower, each
U.S. Subsidiary Guarantor, each of other Persons required to become a U.S. Loan
Party and the other parties thereto either (i) counterparts of each of the
Guarantee and Collateral Agreement, the Intercreditor Agreement and the other
Security Documents (other than the Canadian Security Documents and the European
Security Documents), duly executed and delivered on behalf of such parties or
(ii) in the case of any Person that is required to become a U.S. Loan Party
after the Effective Date, joinder instruments in the form or forms specified in
the Guarantee and Collateral Agreement, the Intercreditor Agreement or the other
Security Documents (other than the Canadian Security Documents and the European
Security Documents), as applicable, under which such Loan Party becomes a party
to the applicable Guarantee and Collateral Agreement, the Intercreditor
Agreement or the other Security Documents (other than the Canadian Security
Documents and the European Security Documents), as applicable, duly executed and
delivered on behalf of such Loan Party;

(b) the Administrative Agent shall have received from each Canadian Borrower,
each Canadian Subsidiary Guarantor, each of the other Persons required to become
a Canadian Loan Party and the other parties thereto either (i) counterparts of
each of the Canadian Guarantee and Collateral Agreement and the other Canadian
Security Documents, duly executed and delivered on behalf of such parties or
(ii) in the case of any Person that is required to become a Canadian Loan Party
after the Effective Date, joinder instruments in the form or forms specified in
the Canadian Guarantee and Collateral Agreement or the other Canadian Security
Documents, as applicable, under which such Canadian Loan Party becomes a party
to the applicable Canadian Guarantee and Collateral Agreement or the other
Canadian Security Documents, as applicable, duly executed and delivered on
behalf of such Canadian Loan Party;

 

-20-



--------------------------------------------------------------------------------

(c) (i) all Equity Interests in (x) each Domestic Subsidiary of AbitibiBowater
that is a Material Subsidiary and, except to the extent pledged as security for
the Senior Secured Notes, is not a Joint Venture Subsidiary and (y) each Foreign
Subsidiary of AbitibiBowater that is a Material Subsidiary and, except to the
extent pledged as security for the Senior Secured Notes, is not a Joint Venture
Subsidiary and, in the case of each of clause (x) and clause (y), that are owned
directly by one or more U.S. Loan Parties shall have been pledged pursuant to,
and to the extent required by, the Guarantee and Collateral Agreement and, if
requested by the Administrative Agent in the case of any such Subsidiary that is
a Foreign Subsidiary, a Foreign Pledge Agreement; provided that the U.S. Loan
Parties shall not be required to pledge more than 65% of the issued and
outstanding voting Equity Interests of any Domestic Subsidiary that is treated
as a disregarded entity for United States federal income tax purposes and that
holds voting Equity Interests of a Foreign Subsidiary or of any Foreign
Subsidiary of AbitibiBowater that is a first-tier controlled foreign corporation
(as defined in Section 957(a) of the Code) and shall not be required to pledge
any Equity Interests in a subsidiary of a controlled foreign corporation (as
defined in Section 957(a) of the Code) and (ii) the Collateral Agent shall have
received certificates or other instruments (to the extent issued in certificate
form) representing all such Equity Interests, together with undated stock powers
or other instruments of transfer with respect thereto endorsed in blank;
provided, that the requirement set forth in this clause (ii) shall be deemed met
to the extent that such certificates of other instruments shall have been
delivered to the Notes Agent;

(d) [reserved];

(e) (i) all Indebtedness of any other Person that is owing to any U.S. Loan
Party and is evidenced by a promissory note (other than Indebtedness in a
principal amount of less than $5,000,000, so long as the aggregate principal
amount of Indebtedness not pledged under this exclusion does not exceed
$10,000,000) shall have been pledged pursuant to the Guarantee and Collateral
Agreement and (ii) the Collateral Agent shall have received all such promissory
notes, together with undated instruments of transfer with respect thereto
endorsed in blank; provided, that the requirement set forth in this clause
(ii) shall be deemed met to the extent that such certificates of other
instruments shall have been delivered to the Notes Agent;

(f) the Administrative Agent shall have received a lender’s title insurance
policy insuring that each Mortgage relating to any Mortgaged Property
constitutes a first lien on such Mortgaged Property (subject to any Lien
expressly permitted by Section 10.02 or otherwise agreed to by the
Administrative Agent and other than as provided in the Intercreditor Agreement),
and the Administrative Agent shall have received such other documents relating
to Mortgaged Properties as reasonably requested in writing by the Administrative
Agent (including adequate flood insurance coverage);

(g) all documents and instruments, including UCC and PPSA financing statements
or similar registration forms, required by applicable law or reasonably
requested by the Administrative Agent to be filed, registered or recorded to
create the Liens intended to be created by the Security Documents and perfect
such Liens to the extent required by, and with the priority required by, the
Security Documents, shall have been filed, registered or recorded or delivered
to the Administrative Agent for filing, registering or recording and all filing,
registration, stamping or recording duty or other fee shall have been paid (at
the expense of the Borrowers);

 

-21-



--------------------------------------------------------------------------------

(h) with respect to each deposit account of any Loan Party and each securities
account, futures account and commodities account maintained by any Loan Party
with any depositary bank, securities intermediary, futures intermediary or
commodity intermediary (other than Excluded Accounts and other than the Note
Collateral Account and the CIBC Cash Collateral Account), the Administrative
Agent shall have received a counterpart, duly executed and delivered by the
applicable Loan Party and such depositary bank, securities intermediary, futures
intermediary or commodity intermediary, as the case may be, of a Control
Agreement (which Control Agreements may also be for the benefit of the Notes
Agent); and

(i) (x) the Collateral Agent shall have received counterparts of each European
Security Document duly executed by each Loan Party party thereto, along with
customary legal opinions from counsel with respect thereto in form and substance
reasonably satisfactory to the Collateral Agent and (y) each such Loan Party
shall have taken all actions (including making all filings and registrations) as
may be reasonably necessary for the purpose of the creation, perfection,
protection or maintenance of any security interests conferred or intended to be
conferred on the Collateral Agent by or pursuant to each European Security
Document, including with respect to the Dutch Security Agreement, providing the
Collateral Agent with evidence of the registration of the Dutch Security
Agreement with the Dutch tax authority (Belastingdienst ondernemingen).

Notwithstanding the foregoing provisions of this definition, (x) the delivery of
the Control Agreements set forth in paragraph (h) shall not be a condition
precedent to the Effective Date, but such Control Agreements shall be required
to be delivered not later than the date that is 60 days following the Effective
Date (subject to extension in the reasonable discretion of the Administrative
Agent); (y) the delivery of the items set forth in clause (ii) of paragraph
(c) and in clause (ii) of paragraph (e) shall not be a condition precedent to
the Effective Date, but such items shall be required to be delivered not later
than the date that is 45 days following the Effective Date; and (z) if the
Administrative Agent reasonably determines that AbitibiBowater shall have used
commercially reasonable efforts to procure and deliver, but shall nevertheless
be unable to deliver, (A) any Mortgage (or any mortgage-related documents) or
(B) any other Security Document or other document required pursuant to paragraph
(i) above, in each case that is required in order to satisfy the foregoing
requirements, such delivery shall not be a condition precedent to the Effective
Date, but shall be required to be accomplished by such later date as the
Administrative Agent shall reasonably determine; provided that this clause
(z) shall be inapplicable with respect to (i) any real property as to which a
Mortgage has been delivered to secure the Senior Secured Notes on or prior to
the Effective Date and (ii) any Inventory located in the United Kingdom,
Northern Ireland or the Netherlands that is included in the Borrowing Base on
the Effective Date.

“Collection Accounts” shall mean, collectively, the U.S. Collection Accounts and
the Canadian Collection Accounts.

 

-22-



--------------------------------------------------------------------------------

“Commingled Inventory” shall mean Inventory of any Loan Party that is commingled
(whether pursuant to a consignment (as defined in Section 9-102 of the UCC), a
toll manufacturing agreement or otherwise) with Inventory of another Person
(other than another Loan Party) at a location owned or leased by a Loan Party to
the extent that such Inventory of such Loan Party is not readily identifiable.

“Commitment” shall mean a U.S. Facility Commitment or a Canadian Facility
Commitment.

“Commitment Fees” shall have the meaning provided in Section 4.01(a).

“Compliance Period” shall mean any period (x) commencing on the date on which
the Excess Availability is less than 15% of the Total Commitment as then in
effect and (y) ending on the first date thereafter on which the Excess
Availability has been equal to or greater than 15% of the Total Commitment as
then in effect for 40 consecutive days.

“Concentration Limit” for any Account Debtor shall mean at any time an amount
equal to (a) the aggregate Outstanding Balance of Eligible Accounts included in
the Total Borrowing Base, after giving effect to the limits on concentration
specified in the definition of Eligible Accounts (on an iterative basis),
multiplied by (b) the applicable percentage set forth below:

(i) if and so long as such Account Debtor has Debt Ratings of at least BBB- by
S&P and Baa3 by Moody’s, 15.0%;

(ii) if and so long as such Account Debtor has Debt Ratings from S&P or Moody’s
and the preceding clause (i) is not applicable, 10.0%; or

(iii) if neither of the preceding clauses is applicable, 5.0%; provided that
unless and until the Collateral Agent determines that the circumstances
warranting such treatment no longer exist, the Concentration Limit for Infoglobo
Comunicacoes SA., a Brazilian entity, shall be 10.0%.

If the Debt Rating of any Account Debtor is downgraded such that the
Concentration Limit for such Account Debtor would be reduced, such reduction in
such Concentration Limit shall not occur until three Business Days after
AbitibiBowater becomes aware of such downgrade.

“Confidential Information” shall mean all information and data, including,
without limitation, technical, business, marketing and financial information,
disclosed to the Agents (or any of them), any Issuing Lender or any Lender by
AbitibiBowater or any of its Subsidiaries in connection with this Agreement, any
other Loan Document or any of the Transactions, whether tangible, intangible,
electronic, verbal or written form or by observation and all memoranda,
summaries, samples, notes, analyses, compilations, studies, or other documents
prepared by the Agents (or any of them), any Issuing Lender or any Lender which
contain, reflect or are derived from such information and/or data; provided
however, the term “Confidential Information” shall not include information or
data which (a) is, or becomes, generally available other than as a result of a
disclosure by the respective Agent, Issuing Lender or Lender in violation of any
Loan Document, (b) is, or becomes, available to an Agent, any Issuing Lender or
Lender on a non-confidential basis from a source other than AbitibiBowater or

 

-23-



--------------------------------------------------------------------------------

any of its Subsidiaries or its representatives, provided that such source is
not, and was not, actually known by such Agent, Issuing Lender or Lender, as the
case may be, to be prohibited from transmitting such information or data by any
contractual, fiduciary or other legal obligation of confidentiality to
AbitibiBowater or any of its Subsidiaries, or (c) was available to an Agent, an
Issuing Lender or a Lender on a non-confidential basis prior to disclosure by
AbitibiBowater or any of its Subsidiaries or their respective representatives.

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of AbitibiBowater dated September 2010.

“Confirmation Order” shall have the meaning provided in Section 6(l).

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, plus:

(a) without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of:

(i) Consolidated Interest Expense for such period;

(ii) provision for taxes based on income, profits or losses (determined on a
consolidated basis) during such period;

(iii) all amounts attributable to depreciation, depletion and amortization for
such period;

(iv) any extraordinary losses for such period;

(v) any Non-Cash Charges for such period;

(vi) restructuring charges for such period relating to current or anticipated
future cash expenditures, including restructuring costs related to closure or
consolidation of facilities, in an aggregate amount not to exceed in any fiscal
year $25,000,000;

(vii) to the extent deducted from Consolidated Net Income for such period, cash
fees, costs, expenses, commissions or other cash charges paid on or before
December 31, 2010 in connection with this Agreement, the Senior Secured Notes
Documents, the Bankruptcy Proceedings, the Plan of Reorganization and the
transactions contemplated by the foregoing, including in connection with the
termination or settlement of executory contracts, professional and accounting
fees, costs and expenses, management incentive, employee retention or similar
plans (in each case to the extent such plan is approved by the U.S. Bankruptcy
Court), and litigation and settlements (but excluding interest and fees accruing
after the Effective Date hereunder or under the Senior Secured Notes), in an
aggregate amount for all such periods not in excess of $220,000,000;

 

-24-



--------------------------------------------------------------------------------

(viii) other non-recurring charges for such period in an aggregate amount not to
exceed in any fiscal year $5,000,000; and

(ix) deferred financing fees (and any write-offs thereof);

provided that, to the extent not reflected in Consolidated Net Income for the
period in which such cash payment is made, any cash payment made with respect to
any Non-Cash Charges added back in computing Consolidated EBITDA for any prior
period pursuant to clause (v) above (or that would have been added back had this
Agreement been in effect during such prior period) shall be subtracted in
computing Consolidated EBITDA for the period in which such cash payment is made;
and minus

(b) without duplication and to the extent included in determining such
Consolidated Net Income:

(i) any extraordinary gains for such period; and

(ii) any non-cash gains for such period (excluding any non-cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period);

in each case of clauses (a) and (b), determined on a consolidated basis in
accordance with GAAP; provided further, that Consolidated EBITDA for any period
shall be calculated so as to exclude (without duplication of any adjustment
referred to above) the effect of:

(A) the cumulative effect of any changes in GAAP or accounting principles
applied by management;

(B) any gain or loss for such period that represents after-tax gains or losses
attributable to any sale, transfer or other disposition or abandonment of assets
by AbitibiBowater, the Borrower or any of the Subsidiaries, other than
dispositions or sales of inventory and other dispositions in the ordinary course
of business;

(C) any income or loss for such period attributable to the early extinguishment
of Indebtedness or accounts payable;

(D) any non-cash gains or losses on foreign currency derivatives and any foreign
currency transaction non-cash gains or losses and any foreign currency exchange
translation gains or losses that arise on consolidation of integrated
operations;

(E) any re-evaluation of any assets or any liabilities due to “fresh-start”
accounting adjustments resulting from the Borrower’s emergence from the
Bankruptcy Proceedings; and

(F) mark-to-market adjustments in the valuation of derivative obligations
resulting from the application of Statement of Financial Accounting Standards
No. 133, Accounting for Derivative Instruments and Hedging Activities.

 

-25-



--------------------------------------------------------------------------------

“Consolidated Fixed Charge Coverage Ratio” shall mean, for any period, the ratio
of (a) Consolidated EBITDA for such period minus the sum of (A) the aggregate
amount of all Capital Expenditures made by AbitibiBowater and its Subsidiaries
(other than Excluded Subsidiaries) during such period (other than Capital
Expenditures to the extent financed with equity net cash proceeds, asset sale
net cash proceeds, condemnation net cash proceeds, insurance net cash proceeds
or Indebtedness but including Capital Expenditures to the extent financed with
proceeds of Loans) plus (B) the amount of all cash payments during such period
made by AbitibiBowater and its Subsidiaries (other than Excluded Subsidiaries)
in respect of income taxes (net of cash income tax refunds during such period)
(excluding such cash payments related to asset sales not in the ordinary course
of business) to (b) Consolidated Fixed Charges for such period. The Consolidated
Fixed Charge Coverage Ratio shall be determined on a pro forma basis as and to
the extent provided in Section 1.04 and otherwise in accordance with GAAP.

“Consolidated Fixed Charges” shall mean, for any period, the sum of (a) cash
Consolidated Interest Expense of AbitibiBowater and its Subsidiaries (other than
Excluded Subsidiaries) for such period plus (b) the scheduled principal payments
made during such period on all Indebtedness for borrowed money and Capital
Leases of AbitibiBowater and its Subsidiaries (other than Excluded Subsidiaries)
for such period plus (c) the aggregate amount of all cash Restricted Payments
paid by AbitibiBowater during such period, plus (d) (i) actual cash pension
funding payments made by AbitibiBowater and its Subsidiaries (other than
Excluded Subsidiaries) with respect to pension funding obligations for such
period, minus (ii) the profit and loss statement charge (or benefit) with
respect to such pension funding obligations for such period.

“Consolidated Interest Expense” shall mean, for any period, the interest expense
(other than for the purposes of Consolidated Fixed Charges, net of interest
income on Permitted Investments) of AbitibiBowater and its Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP. For purposes
of the foregoing, interest expense shall be determined after giving effect to
any net payments made or received by AbitibiBowater and its Subsidiaries with
respect to Hedging Agreements, but excluding any gain or loss recognized under
GAAP that results from the mark-to-market valuation of any Hedging Agreement.

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of AbitibiBowater and its Subsidiaries on a consolidated basis for such period
taken as a single accounting period determined in conformity with GAAP, provided
that there shall be excluded from such calculation (a) the income (or loss) of
any Subsidiary of AbitibiBowater that is not wholly owned by AbitibiBowater to
the extent such income (or loss) is attributable to the noncontrolling interest
in such Subsidiary (b) any gain or loss recognized from the settlement after the
effective date of the Plans of claims under the Bankruptcy Proceedings, provided
that any payment in respect thereof is made in accordance with the Plans,
(c) the income (or loss) of any Person accrued prior to the date it becomes (or,
for pro forma purposes, is deemed to have become) a Subsidiary of AbitibiBowater
or is merged into or consolidated with AbitibiBowater or any of its Subsidiaries
or the date that Person’s assets are acquired by AbitibiBowater or any of its
Subsidiaries and (d) the income (or loss) of any Excluded Subsidiary, except, in
the case of Augusta Newsprint only, to the extent of any cash dividends paid by
Augusta Newsprint to any Loan Party during such period.

 

-26-



--------------------------------------------------------------------------------

“Contract” shall mean an agreement between a Borrower and an Account Debtor
(including, in the case of any open account agreement, an invoice), pursuant to
or under which such Account Debtor shall be obligated to pay for merchandise,
insurance or services from time to time.

“Control” of a Person shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise. “Controlling” and “Controlled” shall have meanings correlative
thereto.

“Control Agreement” shall mean, with respect to any deposit account, securities
account, futures account or commodities account maintained by any Loan Party, a
control agreement in form and substance reasonably satisfactory to the
Collateral Agent, duly executed and delivered by such Loan Party and the
depositary bank, the securities intermediary, futures intermediary or commodity
intermediary, as the case may be, with which such account is maintained.

“Core Canadian Concentration Account” shall have the meaning provided in
Section 5.03(d).

“Country Concentration Limit” shall mean at any time, for any Approved Country
other than the United States or Canada, an amount equal to (a) the aggregate
Outstanding Balance of Eligible Accounts included in the Total Borrowing Base,
after giving effect to the limits on concentration specified in the definition
of Eligible Accounts (on an iterative basis), multiplied by (b) the applicable
percentage set forth below:

(i) if such Approved Country has Foreign Currency Long Term Debt Ratings of BBB-
or better from S&P and Ba1 or better from Moody’s, 15%; or

(ii) otherwise, 10%;

provided that the Collateral Agent may, in its Discretion and at any time, on
account of bona fide credit reasons, reduce (to a lesser amount or to zero) any
Country Concentration Limit, but such reduction shall not become effective until
three Business Days after written notice of such reduction is received by
AbitibiBowater.

“Core Concentration Accounts” shall mean, collectively, the Core U.S.
Concentration Accounts and the Core Canadian Concentration Accounts.

“Core U.S. Concentration Account” shall have the meaning provided in
Section 5.03(d).

“Credit Account” shall have the meaning provided in Section 5.03(g).

 

-27-



--------------------------------------------------------------------------------

“Credit Event” shall mean the making of any Loan or the issuance, amendment,
extension or renewal of any Letter of Credit.

“Debtors” shall have the meaning provided in the recitals to this Agreement.

“Debt Rating” for any Person, shall mean the public rating by S&P of such
Person’s long term non credit enhanced, senior unsecured debt, or the corporate
family rating assigned to such Person by Moody’s.

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulted Account” shall mean an Account:

(i) as to which any payment, or part thereof, remains unpaid for more than 90
days (60 days in the case of an International Account and 45 days in the case of
an Approved DIP Account) from the original due date for such payment;

(ii) except in the case of an Approved DIP Account , as to which the Account
Debtor thereof or any other Person obligated thereon has taken any action, or
suffered any event to occur, of the type described in Section 11.01(g) or (h);

(iii) which, consistent with AbitibiBowater’s customary receivables credit and
collection policies, would be written off AbitibiBowater’s or the applicable
Loan Party’s books as uncollectible; or

(iv) for which AbitibiBowater or the applicable Loan Party has established an
Account Debtor specific reserve for non-payment.

“Defaulting Lender” shall mean, at any time of determination thereof, any Lender
that (i) has failed to fund within three Business Days any portion of the
Revolving Loans, participations in Letter of Credit Outstandings or
participations in Swingline Loans required to be funded by it hereunder
(including its obligations under Section 2.01(a) or (c), Section 2.04 or
Section 3), (ii) has otherwise failed to pay over to the Administrative Agent or
any other Lender within three Business Days any other amount required to be paid
by it hereunder unless the subject of a good faith dispute, (iii) has become the
subject of a bankruptcy or insolvency proceeding or a takeover (in receivership
or similar proceeding) by a Governmental Authority or (iv) has notified
AbitibiBowater, any Issuing Lender, the Swingline Lender and/or the
Administrative Agent of any of the foregoing (including any notification of its
intent not to comply with its funding obligations described in preceding clause
(i)); provided that for purposes of Section 2.01 with respect to Swingline
Loans, Section 3 and any documentation entered into pursuant to the Letter of
Credit Back-Stop Arrangements only, the term “Defaulting Lender” shall also
include (a) any Lender with an affiliate that (x) either (A) Controls such
Lender or (B) is under common Control with such Lender and (y) has become the
subject of a bankruptcy or insolvency proceeding or a takeover by a Governmental
Authority or does not meet a capital adequacy or liquidity requirement
applicable to such affiliate as determined by the relevant Governmental
Authority, and (b) any Lender that previously constituted a “Defaulting Lender”
under this Agreement, unless such Lender has ceased to constitute a “Defaulting
Lender” for a period of at least 90 consecutive days.

 

-28-



--------------------------------------------------------------------------------

“Deposit Account” shall mean a demand, time, savings, passbook or like account
with a bank, savings and loan association, credit union or like organization.

“Designated Obligations” shall have the meaning provided in Section 15.01(e).

“Dilution Factors” shall mean, without duplication, with respect to any period,
the aggregate amount of all bad debt write-downs, discounts, credits, returns,
rebates, and other dilutive items.

“Dilution Ratio” shall mean, at any date, as to the Accounts owned by any
Person, the amount (expressed as a percentage) that is the result of dividing
the U.S. Dollar aggregate amount (for this purpose, using the U.S. Dollar
Equivalent of amounts not denominated in U.S. Dollars) of (a) the applicable
Dilution Factors for the twelve most recently ended fiscal months with respect
to such Person’s Accounts, by (b) such Person’s total gross sales with respect
to their Accounts for the twelve most recently ended fiscal months.

“Dilution Reserve” shall mean, in the case of the Canadian Borrowing Base, the
Canadian Dilution Reserve, and in the case of the U.S. Borrowing Base, the U.S.
Dilution Reserve.

“DIP Facilities” shall mean (i) the Second Amended and Restated Receivables
Purchase Agreement dated as of June 16, 2009 among Abitibi-Consolidated U.S.
Funding Corp., Citibank, as agent, and the other parties thereto and (ii) the
Senior Secured Superpriority Debtor in Possession Credit Agreement dated as of
April 21, 2009 as amended, supplemented or otherwise modified from time to time
among AbitibiBowater, Bowater Incorporated, Bowater Canadian Forest Products
Inc. and the other parties thereto; and (iii) the loan agreement dated as of
November 16, 2009 as amended, supplemented or otherwise modified from time to
time among Abitibi and 3239432 Nova Scotia Company.

“Discharge of ABL Obligations” shall, prior to the Effective Date, have the
meaning assigned to such term in the form of Intercreditor Agreement attached as
Exhibit E hereto, and after the Effective Date, have the meaning assigned to
such term in the Intercreditor Agreement.

“Disclosure Statement” shall have the meaning provided in the recitals to this
Agreement.

“Discretion” shall mean the Collateral Agent’s good faith exercise of its
reasonable (from the perspective of a secured asset-based lender) discretion in
a manner consistent with its customary credit policies and practices for
asset-based credit facilities.

“Disqualified Equity Interests” shall mean that portion of any Equity Interest
which, by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable), or upon the happening of any
event, matures or is mandatorily redeemable (other than redeemable only for
Equity Interests of such Person that are not Disqualified Equity

 

-29-



--------------------------------------------------------------------------------

Interests), pursuant to a sinking fund obligation or otherwise, or is redeemable
at the option of the holder thereof, on or prior to the date that is six months
after the Revolving Loan Maturity Date, provided, however, that any Equity
Interest that would not constitute a Disqualified Equity Interest but for
provisions thereof giving holders thereof the right to require such Person to
purchase or redeem such Equity Interest upon the occurrence of a “change of
control” shall not constitute a Disqualified Equity Interest if:

(1) the “change of control” provisions applicable to such Equity Interest are
not more favorable to the holders of such Equity Interest than the terms
applicable to the Loans; and

(2) any such requirement only becomes operative after compliance with such terms
applicable to the Loans.

“Documentation Agent” shall mean each of JPMCB and Wells Fargo Capital Finance,
LLC, each in its capacity as Documentation Agent in respect of the credit
facilities hereunder, and any successors thereto.

“Domestic” when used in reference to any item, shall mean that such item is
within the United States or any State or other political subdivision thereof
(including the District of Columbia).

“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
organized under the laws of the United States or any State thereof (including
the District of Columbia).

“Dominion Period” shall mean any period (i) commencing on the date on which
(x) an Event of Default has occurred and is continuing and (except in the case
of an Event of Default under Section 11.01(g) or (h)) notice of commencement of
a Dominion Period has been delivered by the Administrative Agent to the Loan
Parties or (y) the Excess Availability is less than 17.5% of the Total
Commitment as then in effect and (ii) ending on the first date thereafter on
which (x) no Event of Default exists and (y) the Excess Availability has been
equal to or greater than 17.5% of the Total Commitment as then in effect for
forty-five consecutive days. The Administrative Agent may, if it so elects, and
shall, if so instructed by the Required Lenders, deliver the notice contemplated
by clause (i) above promptly upon becoming aware of the existence of an Event of
Default.

“Draft” shall mean, at any time, either a depository bill within the meaning of
the Depository Bills and Notes Act (Canada) as amended, or a bill of exchange,
within the meaning of the Bills of Exchange Act (Canada) as amended, drawn by a
Borrower in Canadian Dollars on a Canadian Facility Lender and bearing such
distinguishing letters and numbers as such Canadian Facility Lender may
determine, but which at such time has not been completed or accepted by such
Canadian Facility Lender.

“Drawing” shall have the meaning provided in Section 3.05(b).

“Drawing Date” shall mean the date on which a Draft is drawn.

 

-30-



--------------------------------------------------------------------------------

“Drawing Fee” shall mean, in respect of a Draft drawn by a Borrower hereunder
and accepted by a B/A Lender or a Draft (or B/A Equivalent Note exchanged
therefor) purchased by a Non-B/A Lender, a fee calculated on the Face Amount of
such Draft (or B/A Equivalent Note exchanged therefor) at a rate per annum equal
to the Applicable Margin for Bankers’ Acceptance Loans on the Drawing Date of
such Draft (or B/A Equivalent Note exchanged therefor). Drawing Fees shall be
calculated on the basis of the term to maturity of the Draft (or B/A Equivalent
Note exchanged therefor) and a year of 365 days.

“Dutch Security Agreement” shall mean a Dutch law deed of non-possessory pledge
among the Loan Parties party thereto and the Collateral Agent, for the benefit
of the Secured Parties, in form and substance reasonably satisfactory to the
Collateral Agent.

“Effective Date” shall have the meaning provided in Section 13.10(b).

“Effective Date Borrowing Base Certificate” shall have the meaning provided in
Section 6(t).

“Eligible Account” shall mean, at any time, an Account created by a Loan Party
in the ordinary course of its business, that arise out of its sale of goods
(other than promotional products not held for sale) or rendition of services:

(a) which is subject to a first priority perfected Lien in favor of the
Collateral Agent for the benefit of the Secured Parties pursuant to the relevant
Security Documents;

(b) which is not subject to any Lien other than (i) a Lien in favor of the
Collateral Agent for the benefit of the Secured Parties pursuant to the relevant
Security Documents, (ii) a Lien (if any) permitted by Section 10.02 which is
junior in priority to the Lien in favor of the Collateral Agent for the benefit
of the Secured Parties pursuant to the relevant Security Documents, and (iii) an
unregistered Lien in respect of Canadian Priority Payables that are not yet due
and payable;

(c) which (i) arises from the sale of goods or performance of services in the
ordinary course of business, (ii) is evidenced by an invoice or other
documentation reasonably satisfactory to the Collateral Agent which has been
sent to the Account Debtor (which may include electronic transmission) and
(iii) does not represent a progress billing, a sale on a bill-and-hold,
guaranteed sale, sale-and-return, sale on approval, consignment,
cash-on-delivery or any other repurchase or return basis;

(d) in the case of any International Account, which is either (i) fully insured
(to the extent provided for therein) by the Insurance Policy; provided that no
International Account shall be an Eligible Account under this sub-clause
(i) following the occurrence of an Insurance Policy Event or (ii) secured by a
letter of credit acceptable to the Collateral Agent which has been assigned to
the Collateral Agent in a manner satisfactory to the Collateral Agent;

(e) the Account Debtor of which is an Eligible Account Debtor and is not an
Affiliate of any Loan Party;

 

-31-



--------------------------------------------------------------------------------

(f) that is not owing from an Account Debtor that is an agency, department or
instrumentality of the United States, any state thereof, of the federal
government of Canada, or any province, territory or subdivision thereof or that
is an agency, department or instrumentality of any country other than the United
States or Canada or any state, territory, province or other political
subdivision of a country other than the United States or Canada unless the
applicable Loan Party shall have satisfied the requirements of the Assignment of
Claims Act of 1940 in the case of Accounts owing from any agency, department or
instrumentality of the United States, the Financial Administration Act (Canada)
in the case of Accounts owing from an agency, department or instrumentality of
the federal government of Canada or any province, territory or subdivision
thereof, and any similar state, federal or provincial legislation or any similar
foreign legislation and the Administrative Agent is satisfied as to the absence
of setoffs, counterclaims and other defenses on the part of such Account Debtor;

(g) which is not a Defaulted Account;

(h) the Account Debtor of which is not the Account Debtor of any Defaulted
Accounts which in the aggregate constitute 50% or more (10% or more in the case
of International Accounts) of the aggregate Outstanding Balance of all Accounts
of such Account Debtor;

(i) which has been billed and, according to the Contract related thereto, is
required to be paid in full within (1) 90 days of the original billing date
therefor or (2) if such Account is an International Account, 180 days of the
original billing date, provided that, in each case, the “maximum payment terms”
with respect to such Account set forth in the Insurance Policy permits such
payment terms;

(j) which is not subject to any deduction, offset, counterclaim, defense or
dispute (other than (i) sales discounts given in the ordinary course of the
applicable Loan Party’s business and reflected in the amount of such Account as
set forth in the invoice or other supporting material therefor or (ii) an offset
or counterclaim of a nature specifically addressed in the determination of the
applicable Borrowing Base); provided, however, that if an Account satisfies all
of the requirements of an Eligible Account other than this clause (j), such
Account shall be an Eligible Account, but only to the extent the amount of such
Account exceeds such deduction, offset, counterclaim, defense or dispute or
other conditions;

(k) which is denominated and payable only in Dollars, Canadian Dollars, Euros or
Pounds Sterling;

(l) which represents a bona fide, legal, valid and binding obligation of the
Account Debtor of such Account to pay the stated amount, as to which the
applicable Loan Party has satisfied and fully performed all obligations with
respect to such Account required to be fulfilled by it as a condition to payment
thereon by the applicable Account Debtor;

(m) which, together with the Contract related thereto, does not contravene in
any material respect any laws, rules or regulations applicable thereto
(including, without limitation, laws, rules and regulations relating to usury,
consumer protection, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and

 

-32-



--------------------------------------------------------------------------------

privacy) in a manner that would affect the enforceability of such Account and
with respect to which none of the Loan Parties or the Account Debtor is in
violation of any such law, rule or regulation in any material respect in a
manner that would affect the enforceability of such Account;

(n) which arises under a Contract which does not contain a legally enforceable
provision requiring the Account Debtor thereunder to consent to the creation of
a lien thereon (unless a written consent of such Account Debtor has been
obtained) or that otherwise restricts in a legally enforceable manner the
ability of the Agents or the Banks to exercise their rights under the Loan
Documents, including, without limitation, their right to review the related
invoice or the payment terms of such Contract;

(o) in the case of an Account originated by a Canadian Loan Party, the Account
Debtor of which has a billing address in Canada, (i) which was not issued for an
amount in excess of the fair market value of the merchandise, insurance or
services provided by the Canadian Loan Party to which the Account relates and
(ii) as to which no Contract or any other books, records or other information
relating to such Account contain any “personal information” as defined in, or
any other information regulated under (x) the Personal Information Protection
and Electronic Documents Act (Canada), or (y) any other similar statutes of
Canada or any province or territory thereof in force from time to time which
restrict, control, regulate or otherwise govern the collection, holding, use or
communication of information;

(p) which, when aggregated with all other Accounts of the same Account Debtor,
is not in excess of such Account Debtor’s Concentration Limit (but the portion
of the Accounts not in excess of such Concentration Limit shall not be deemed
ineligible due to this clause (p));

(q) which, when aggregated with all other Accounts of Account Debtors with a
billing address in any Approved Country other than Canada or the United States,
is not in excess of the Country Concentration Limit for such Approved Country
(but the portion of the Accounts not in excess of such Country Concentration
Limit shall not be deemed ineligible due to this clause (q));

(r) which is not otherwise unacceptable to the Collateral Agent in its
Discretion.

“Eligible Account Debtor” shall mean an Account Debtor which:

(i) has a billing address in an Approved Country;

(ii) is not a Person with respect to which the United States, Canada or any
other Approved Country shall have imposed sanctions;

(iii) is not in violation of any Anti-Terrorism Laws;

 

-33-



--------------------------------------------------------------------------------

(iv) is not a Person (A) that is listed in the annex to, or otherwise subject to
the provisions of, the Executive Order, (B) that is owned or controlled by, or
acting for or on behalf of, any Person that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order, (C) with which a
Lender or a Loan Party is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law, (D) that commits, threatens or conspires
to commit or supports “terrorism” as defined in the Executive Order, or (E) that
is named as a “specifically designated national and blocked person” on the most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control at its official website or any replacement website or other replacement
official publication of such list or any similar lists published in any other
Approved Country; and

(v) is not a Person (A) whose property or interest in property is otherwise
blocked or subject to blocking pursuant to Section 1 of the Executive Order or
any other Anti-Terrorism Law, or (B) that engages in any dealings or
transactions prohibited by Section 2 of the Executive Order or any other
Anti-Terrorism Law, or is otherwise associated with any such Person in any
manner violative of such Section 2 or any other Anti-Terrorism Law.

“Eligible Canadian Accounts” shall mean the Eligible Accounts owned by the
Canadian Loan Parties.

“Eligible Canadian Inventory” shall mean the Eligible Inventory owned by the
Canadian Loan Parties.

“Eligible Inventory” means, at any time, the Inventory of the Loan Parties, but
excluding any Inventory:

(a) which is not subject to a first priority perfected Lien in favor of the
Collateral Agent for the benefit of the Secured Parties pursuant to the relevant
Security Documents;

(b) which is subject to any Lien other than (i) a Lien in favor of the
Collateral Agent for the benefit of the Secured Parties pursuant to the relevant
Security Documents, (ii) a Lien (if any) permitted by Section 10.02 which is
junior in priority to the Lien in favor of the Collateral Agent for the benefit
of the Secured Parties pursuant to the relevant Security Documents (unless as to
any particular Lien, the Collateral Agent has established a Reserve in lieu of
obtaining an agreement subordinating such Lien of the Collateral Agent), and
(iii) an unregistered Lien in respect of Canadian Priority Payables that are not
yet due and payable;

(c) which is determined, based on the Loan Parties’ historical practices and
procedures, in each case, which are reasonably acceptable to the Collateral
Agent, slow moving, obsolete, unmerchantable, defective, used, unfit for sale,
or unacceptable due to age, type, category or quantity;

(d) with respect to which any covenant, representation, or warranty contained in
this Agreement or the Security Documents has been breached or is not true in any
material respect and which does not conform in any material respect to all
applicable standards imposed by any Governmental Authority that would affect the
ability of the Loan Parties to sell such Inventory;

 

-34-



--------------------------------------------------------------------------------

(e) in which any Person other than such Loan Party or any other Loan Party shall
(i) have any direct or indirect ownership, interest or title to such Inventory,
other than in respect of the interest of any carrier of Inventory in transit or
(ii) be indicated on any purchase order or invoice with respect to such
Inventory as having or purporting to have an interest therein;

(f) which is not located in the United States, Canada, the United Kingdom, the
Netherlands, Ireland or such other jurisdiction as may be acceptable to the
Collateral Agent in its Discretion, or is in transit (other than between
locations in the United States, Canada or such other jurisdiction as may be
acceptable to the Collateral Agent in its Discretion, controlled by Loan
Parties, to the extent included in current perpetual inventory reports of any
Loan Party);

(g) which (i) is located in any location leased by a Loan Party unless (A) the
lessor has delivered to the Collateral Agent a Collateral Access Agreement or
(B) a Rent Reserve with respect to such facility has been established by the
Collateral Agent in its Discretion; (ii) is located at an owned location subject
to a mortgage or other security interest in favor of a creditor other than the
Collateral Agent or the Notes Agent or is located in any third party warehouse
or other storage facility or is in the possession of a bailee unless (A) such
mortgagee, warehouseman or bailee has delivered to the Collateral Agent a
Collateral Access Agreement and such other documentation as the Collateral Agent
may require in its Discretion or (B) a Rent Reserve or other Reserve has been
established by the Collateral Agent in its Discretion; or (iii) is located in
any location where the aggregate Eligible Inventory is less than $100,000, but
only to the extent that the Eligible Inventory at such locations in the
aggregate exceeds $1,000,000;

(h) which is being processed offsite at a third party location or outside
processor, or is in-transit to said third party location or outside processor,
unless an appropriate Reserve has been established with respect to such
Inventory;

(i) which is a discontinued product;

(j) which is the subject of a consignment by such Loan Party as consignor;

(k) which contains or bears any intellectual property rights licensed to such
Loan Party unless the Collateral Agent is satisfied that it may sell or
otherwise dispose of such Inventory without (i) infringing the rights of such
licensor, (ii) violating any contract with such licensor, or (iii) incurring any
liability with respect to payment of royalties other than royalties incurred
pursuant to sale of such Inventory under the current licensing agreement;

(l) which is not reflected in a current inventory report of such Loan Party
(unless such Inventory is reflected in a report to the Collateral Agent as “in
transit” Inventory);

(m) for which reclamation or revendication rights have been asserted by the
seller;

(n) which consists of goods that are not in salable condition;

 

-35-



--------------------------------------------------------------------------------

(o) which is Commingled Inventory;

(p) which is not covered by casualty insurance as and to the extent required by
the terms of this Agreement;

(q) which consists of Hazardous Materials or goods (other than fuels) that can
be transported or sold only with licenses that are not readily available;

(r) in which any portion of the cost of such Inventory is attributable to
intercompany profit between any Loan Party and any of its Affiliates (but only
to the extent of such portion);

(s) which could be subject to repossession pursuant to Section 81.1 or
Section 81.2 of the Bankruptcy and Insolvency Act (Canada) or similar provisions
of applicable law except to the extent the applicable vendor has entered into an
agreement with the Collateral Agent, in form and substance reasonably
satisfactory to the Collateral Agent, waiving its right to repossession; or

(t) which is otherwise unacceptable to the Collateral Agent in its Discretion.

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act); provided that an Eligible Transferee shall exclude individuals
and AbitibiBowater and its Subsidiaries and Affiliates.

“Eligible U.S. Accounts” shall mean the Eligible Accounts owned by the U.S. Loan
Parties.

“Eligible U.S. Inventory” shall mean the Eligible Inventory owned by the U.S.
Loan Parties.

“End Date” shall mean, in respect of any Start Date, the last day of the
calendar month in which such Start Date occurred.

“English Security Agreement” shall mean an English law deed of charge among the
Loan Parties party thereto and the Collateral Agent, for the benefit of the
Secured Parties, in form and substance reasonably satisfactory to the Collateral
Agent.

“Environmental Laws” shall mean all current and future federal, state,
provincial, local, supranational and foreign laws, rules or regulations, codes,
ordinances, orders, decrees, judgments or injunctions issued, promulgated,
approved or entered thereunder or other requirements of Governmental Authorities
or the common law, relating to health, safety (including, but not limited to,
the health and safety of workers), or pollution or protection of the
environment, natural resources, the climate or threatened or endangered species,
including laws relating to emissions, discharges, Releases or threatened
releases of, or exposure to, pollutants, contaminants, chemicals or industrial,
toxic or hazardous substances, or wastes into the environment (including ambient
air, surface water, groundwater, land surface or subsurface strata) or otherwise
relating to the manufacture, processing, distribution, use, generation,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances, or wastes, or
underground storage tanks and emissions or releases therefrom.

 

-36-



--------------------------------------------------------------------------------

“Equity Interests” shall mean the shares of capital stock, partnership
interests, membership interests, beneficial interests or other ownership
interests, whether voting or nonvoting, in, or interests in the income or
profits of, a Person, and any warrants, options or other rights entitling the
holder thereof to purchase or acquire any of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, or any
successor statute, as the same may be amended from time to time, and the
regulations promulgated and rulings issued thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) and (o) of the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA with respect to a Benefit Plan (other than an event for which the
30-day notice period is waived); (b) a failure by any Benefit Plan to satisfy
the minimum funding standard within the meaning of Section 412 or Section 413 of
the Code or Section 302 or Section 303 of ERISA, applicable to such Benefit
Plan, in each case whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA, of an application for a
waiver of the minimum funding standard with respect to any Benefit Plan, (d) a
determination that any Benefit Plan is, or is expected to be, in “at-risk”
status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the
Code); (e) the incurrence by any Loan Party or any of their respective ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Benefit Plan; (f) the receipt by any Loan Party or any of
their respective ERISA Affiliates from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Benefit Plan or Benefit Plans
or to appoint a trustee to administer any Benefit Plan; (g) the incurrence by
any Loan Party or any of their respective ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Benefit Plan or
Multiemployer Plan; (h) the receipt by any Loan Party or any of their respective
ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan from
any Loan Party or any their respective ERISA Affiliates of any notice,
concerning the imposition of Withdrawal Liability or any notice that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or in endangered or critical status,
within the meaning of Section 432 of the Code or Section 305 of ERISA; (i) the
occurrence of a non-exempt “prohibited transaction” (as defined in Section 4975
of the Code or Section 406 of ERISA) in connection with a Benefit Plan with
respect to which any Loan Party or any of their respective ERISA Affiliates is a
“disqualified person” (as defined in Section 4975 of the Code) or a “party in
interest” (as defined in Section 406 of ERISA) or could otherwise be liable;
(j) the failure to make by its due date a required installment under
Section 430(j) of the Code or Section 303(j) of ERISA with respect to any
Benefit Plan or the failure to make a required contribution to a Multiemployer
Plan or (k) any other event or condition with respect to a Plan or Multiemployer
Plan that could result in liability of any Loan Party or any of their respective
ERISA Affiliates (other than liabilities for funding obligations and claims for
benefits in the ordinary course and pursuant to the terms of the Benefit Plan or
Multiemployer Plan).

 

-37-



--------------------------------------------------------------------------------

“Euro” means the single currency of the Participating Member States.

“Eurodollar Loan” shall mean each U.S. Dollar Denominated Loan designated as
such by the Borrower of such U.S. Dollar Denominated Loan at the time of the
incurrence thereof or conversion thereto bearing interest at a rate determined
by reference to the Eurodollar Rate.

“Eurodollar Rate” shall mean (a) the rate appearing on Reuters Screen Libor 01
(or on any successor or substitute page of such screen, or any successor to or
substitute for such screen, providing rate quotations comparable to those
currently provided on such page of such screen, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the applicable
Interest Determination Date, as the rate for dollar deposits with a maturity
comparable to such Interest Period, divided by (b) a percentage equal to 100%
minus the then stated maximum rate of all reserve requirements (including,
without limitation, any marginal, emergency, supplemental, special or other
reserves required by applicable law) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency funding or liabilities as
defined in Regulation D of the Board (or any successor category of liabilities
under Regulation D).

“European Area” shall mean the United Kingdom, Belgium, Ireland and Germany.

“European Security Documents” shall mean the Dutch Security Agreement, the
English Security Agreement and the Northern Irish Security Agreement.

“Event of Default” shall have the meaning provided in Section 11.01.

“Excess Availability” shall mean, as of any date of determination, an amount
equal to (a) the lesser of (i) the Total Commitment at such time and (ii) the
Total Borrowing Base at such time minus (b) the Aggregate Exposure at such time.

“Excluded Accounts” shall mean (i) any disbursement deposit account the funds in
which are used solely for the payment of salaries and wages, employee benefits,
workers’ compensation and similar expenses or that has an ending daily balance
of zero; (ii) trust accounts for the benefit of directors, officers or
employees; (iii) the escrow account established under the Senior Secured Notes
Documents; (iv) any account held by a Subsidiary that is not a Loan Party; and
(v) deposit accounts, securities accounts and commodities accounts, the average
daily balance (determined for the most recently completed calendar month) in
which does not at any time exceed $10,000,000 in the aggregate for all such
accounts, provided, however, that, notwithstanding the above, an account shall
not be an Excluded Account if (x) a Control Agreement over such account is
entered into for the benefit of the Notes Agent or (y) such account is a Core
Concentration Account or a Collection Account.

 

-38-



--------------------------------------------------------------------------------

“Excluded Subsidiaries” shall mean, collectively, Augusta Newsprint and each
QSPE. Notwithstanding the foregoing, Augusta Newsprint shall be deemed an
Excluded Subsidiary only (i) for so long as it is a Joint Venture Subsidiary or
(ii) for so long thereafter as any Indebtedness of Augusta Newsprint incurred to
finance the acquisition of the minority interest in Augusta Newsprint (or any
refinancing Indebtedness thereof provided that such refinancing Indebtedness
(x) complies with clause (a) of the definition of “Permitted Refinancing
Indebtedness” and (y) does not have a maturity date that is prior to the
Revolving Loan Maturity Date), which Indebtedness is not Indebtedness of
AbitibiBowater or any other Subsidiary, shall remain outstanding.

“Executive Order” shall have the meaning provided in Section 8.24(a).

“Existing Letters of Credit” shall have the meaning provided in
Section 3.01(a)(B).

“Expenses” shall mean all present and future reasonable and documented
out-of-pocket expenses incurred by or on behalf of the Administrative Agent or
the Collateral Agent in connection with this Agreement, any other Loan Document
or otherwise in its capacity as the Administrative Agent under this Agreement or
the Collateral Agent under any Security Document under this Agreement, whether
incurred heretofore or hereafter, which expenses shall include, without
limitation, the expenses set forth in Section 13.01.

“Face Amount” shall mean, in respect of a Draft, Bankers’ Acceptance or B/A
Equivalent Note, as the case may be, the amount payable to the holder thereof on
its maturity. The Face Amount of any Bankers’ Acceptance Loan shall be equal to
the aggregate Face Amounts of the underlying Bankers’ Acceptances, B/A
Equivalent Notes or Drafts, as the case may be.

“Facility” shall mean the Canadian Facility or the U.S. Facility.

“Facing Fee” shall have the meaning provided in Section 4.01(c).

“FATCA” shall mean Sections 1471 through 1474 of the Code, as in effect on the
date hereof, and any applicable Treasury regulation promulgated thereunder or
published administrative guidance implementing such Sections.

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 4.01.

 

-39-



--------------------------------------------------------------------------------

“Finance Charge” shall mean, with respect to any Account, any interest, finance
charges or other similar charges payable at any time by an Account Debtor in
connection with such Account not having been paid on the due date thereof.

“Financial Officer” of any Person shall mean the chief executive officer, the
chief operating officer, the chief financial officer, principal accounting
officer, vice president-finance, treasurer, controller or assistant treasurer of
such Person.

“Foreign” when used in reference to any item, shall mean that such item is not
Domestic.

“Foreign Currency Adjustment” shall mean, as of any date of determination,
(i) with respect to the Canadian Borrowing Base or the U.S. Borrowing Base, as
the case may be, an amount equal to the product of (A) the eligible amount of
the Eligible Accounts (following the application of the advance ratios thereto)
included therein that are denominated in Euros or Pounds Sterling as of such
date multiplied by (B) the product of (x) the average monthly decline (in
percentage terms) of the Euro or Pound Sterling, as the case may be, versus the
Dollar during the most recent twelve months multiplied by (y) a stress factor of
1.25; and (ii) solely with respect to the Canadian Borrowing Base, an amount
equal to the product of (A) the Net Canadian Dollar Exposure as of such date
multiplied by (B) the product of (x) the average monthly decline (in percentage
terms), if any, of the Canadian Dollar versus the Dollar during the most recent
twelve months multiplied by (y) a stress factor of 1.25. For purposes of the
foregoing, the “Net Canadian Dollar Exposure” at any date is the excess of
(i) the sum of (A) the eligible amount of the Eligible Canadian Accounts
(following the application of the advance ratios thereto) that are denominated
in Canadian Dollars at such date plus (B) the eligible amount of the Eligible
Canadian Inventory (following the application of the advance ratios thereto) at
such date over (ii) the Aggregate Canadian Facility Exposure which is
denominated in Canadian Dollars at such date.

“Foreign Currency Long-Term Debt Rating” for any Approved Country means the
rating by S&P or Moody’s of such Approved Country’s public, long-term foreign
currency debt.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than in which the applicable Borrower is resident for tax
purposes.

“Foreign Pledge Agreement” shall mean a pledge or charge agreement granting a
Lien on Equity Interests in a Foreign Subsidiary of AbitibiBowater to secure any
Secured Obligations, governed by the law of the jurisdiction of organization of
such Foreign Subsidiary and in form and substance reasonably satisfactory to the
Administrative Agent.

“Foreign Subsidiary” shall mean, as to any Person, any Subsidiary of such Person
that is not a Domestic Subsidiary of such Person.

“Fronting Sublimit” shall mean, (i) with respect to Citibank, as Issuing Lender,
$50,000,000, (ii) with respect to Barclays, as Issuing Lender, $50,000,000,
(iii) with respect to JPMCB, as Issuing Lender, $50,000,000 and (iv) with
respect to any other Issuing Lender, such amount as agreed between such Issuing
Lender and AbitibiBowater.

 

-40-



--------------------------------------------------------------------------------

“GAAP” shall mean, subject to Section 1.05, generally accepted accounting
principles in the United States, applied on a consistent basis.

“Government Pension Agreements” shall mean, collectively, the Ontario Pension
Agreement and the Quebec Pension Agreement.

“Governmental Authority” shall mean any federal, state, provincial, municipal,
regional, local or foreign court or governmental agency, authority,
instrumentality or regulatory body.

“GST” shall mean all goods and services tax and all harmonized sales tax payable
under Part IX of the Excise Tax Act (Canada), as amended, and all QST.

“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise (whether or not denominated as a guarantee), of such Person
guaranteeing any Indebtedness of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase property, securities or services for the purpose
of assuring the owner of such Indebtedness of the payment of such Indebtedness
or (c) to maintain working capital, equity capital or other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness; provided, however, that the term “Guarantee”
shall not include endorsements for collection or deposit in the ordinary course
of business. The amount of any Guarantee at any time shall be deemed to be an
amount equal to the lesser at such time of (x) the stated or determinable amount
of the primary obligation in respect of which such Guarantee is made or (y) the
maximum amount for which such Person may be liable pursuant to the terms of the
instrument embodying such Guarantee (or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof). “Guaranteed” shall
have a meaning correlative thereto.

“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, among AbitibiBowater, the U.S. Borrowers, the Domestic Subsidiaries
of AbitibiBowater party thereto and the Collateral Agent, for the benefit of the
Secured Parties, substantially in the form of Exhibit L hereto with such
modifications thereto as the Collateral Agent may agree.

“Guarantors” shall mean and include each U.S. Guarantor and each Canadian
Guarantor.

“Hazardous Materials” shall have the meaning provided in Section 8.15(a)(iv).

“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
AbitibiBowater or its Subsidiaries shall be a Hedging Agreement.

 

-41-



--------------------------------------------------------------------------------

“Hedging Creditors” shall mean, collectively, each Lender and/or any affiliate
thereof that has entered into one or more Secured Hedging Agreements, even if
the respective Lender subsequently ceases to be a Lender under this Agreement
for any reason, together with such Lender’s or such affiliate’s successors and
assigns, if any.

“Hedging Obligations” shall mean and include, as to any Loan Party, all
obligations, liabilities and indebtedness owing by such Loan Party to the
Hedging Creditors, whether now existing or hereafter incurred under, arising out
of or in connection with any Secured Hedging Agreement, whether such Secured
Hedging Agreement is now in existence or hereinafter arising (including, without
limitation, all obligations, liabilities and indebtedness of each Loan Party in
its capacity as a Guarantor under the Guarantee and Collateral Agreement or
Canadian Guarantee and Collateral Agreement, as the case may be, to which it is
a party, in respect of the Secured Hedging Agreements).

“Highest Adjustable Applicable Margins” shall have the meaning provided in the
definition of Applicable Margin.

“Historical Excess Availability” shall mean (a) for the purposes of the
definition of Applicable Margin, an amount equal to (x) the sum of each day’s
Excess Availability during the most recently ended calendar month divided by
(y) the number of days in such month and (b) in the case of the definition of
Payment Conditions, with respect to any action or proposed action, an amount
equal to (i) the sum of each day’s Excess Availability during the 180
consecutive day period immediately preceding such action or proposed action
divided by (ii) 180. In the case of clause (b) only, Excess Availability shall
be determined on a pro forma basis as if such action or proposed action and any
Loans incurred (or to be incurred), Letters of Credit issued (or to be issued)
or Indebtedness repaid (or to be repaid) in connection with such action or
proposed action had occurred or been incurred, issued or repaid, as the case may
be (and, if the Ontario Pension Regulations Condition or the Quebec Pension
Regulations Condition has been satisfied, as if such condition had been
satisfied), on the first day of the 180-day period immediately preceding such
action or proposed action.

“Historical Unutilized Commitment Percentage” shall mean, on any date of
determination, a percentage equal to (i) the sum of each day’s Total Unutilized
Commitment during the most recently ended calendar month divided by (ii) the sum
of each day’s Total Commitment in such calendar month.

“Incremental Commitment” shall mean, for any Lender, any Commitment provided by
such Lender after the Effective Date in an Incremental Commitment Agreement
delivered pursuant to Section 2.14; it being understood, however, that on each
date upon which an Incremental Commitment of any Lender becomes effective, such
Incremental Commitment of such Lender shall be added to (and thereafter become a
part of) the applicable Commitment of such Lender for all purposes of this
Agreement as contemplated by Section 2.14. Incremental Commitments may be either
U.S. Facility Commitments (“U.S. Facility Incremental Commitments”) or Canadian
Facility Commitments (“Canadian Facility Incremental Commitments”).

 

-42-



--------------------------------------------------------------------------------

“Incremental Commitment Agreement” shall mean each Incremental Commitment
Agreement in substantially the form of Exhibit J (appropriately completed, and
with such modifications as may be reasonably satisfactory to the Administrative
Agent) executed and delivered in accordance with Section 2.14.

“Incremental Commitment Date” shall mean each date upon which an Incremental
Commitment under an Incremental Commitment Agreement becomes effective as
provided in Section 2.14(b).

“Incremental Commitment Requirements” shall mean, with respect to any provision
of an Incremental Commitment on a given Incremental Commitment Date, the
satisfaction of each of the following conditions on the Incremental Commitment
Date of the respective Incremental Commitment Agreement: (i) no Default or Event
of Default exists or would exist after giving effect thereto; (ii) all of the
representations and warranties contained in the Loan Documents shall be true and
correct in all material respects at such time (unless stated to relate to a
specific earlier date, in which case such representations and warranties shall
have been true and correct in all material respects as of such earlier date);
(iii) the delivery by AbitibiBowater to the Administrative Agent of an
acknowledgment, in form and substance reasonably satisfactory to the
Administrative Agent and executed by each Loan Party, acknowledging that such
Incremental Commitment and all Revolving Loans subsequently incurred, and
Letters of Credit issued, as applicable, pursuant to such Incremental Commitment
shall constitute Obligations under the Loan Documents and secured on a pari
passu basis with the Obligations under the Security Documents; (iv) the delivery
by AbitibiBowater to the Administrative Agent of an opinion, in form and
substance reasonably satisfactory to the Administrative Agent, from counsel to
AbitibiBowater reasonably satisfactory to the Administrative Agent and dated
such date, covering such customary matters incident to the transactions
contemplated thereby as the Administrative Agent may reasonably request; (v) the
delivery by each Loan Party to the Administrative Agent of such other officers’
certificates, board of director (or equivalent governing body) resolutions and
evidence of good standing (to the extent available under applicable law) as the
Administrative Agent shall reasonably request; (vi) the incurrence of Revolving
Loans in an aggregate principal amount equal to the Total Commitment (including
such Incremental Commitment then being obtained) shall be permitted at such time
under the Intercreditor Agreement, the Senior Secured Notes Documents and any
other indenture, loan agreement or other agreement with respect to Material
Indebtedness; and (vii) AbitibiBowater shall have delivered a certificate
executed by a Responsible Officer of AbitibiBowater, certifying to the best of
such officer’s knowledge, compliance with the requirements of preceding clauses
(i), (ii) and (vi) and containing the calculations, if any, (in reasonable
detail) required by preceding clause (vi).

“Incremental Lender” shall have the meaning provided in Section 2.14(b).

“Incremental Security Documents” shall have the meaning provided in
Section 2.14(b).

 

-43-



--------------------------------------------------------------------------------

“Incurrence Test” shall have the meaning provided in Section 10.01.

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to assets purchased by such Person, (d) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services (excluding (i) trade accounts payable and accrued expenses arising in
the ordinary course of business and (ii) any contingent earnout or other
contingent payment obligation incurred in connection with an acquisition
permitted hereunder (but only to the extent that such obligation has not become
fixed)), (e) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed by such Person (and in the event
such Person has not assumed or otherwise become liable for payment of such
obligation, the amount of Indebtedness under this clause (e) shall be the lesser
of the amount of such obligation and the fair market value of such property),
(f) all Guarantees by such Person, (g) all Capital Lease Obligations of such
Person, (h) all net obligations of such Person in respect of Hedging Agreements
(such net obligations to be equal at any time to the termination value of such
Hedging Agreements or other arrangements that would be payable by or to such
Person at such time), (i) all obligations of such Person as an account party to
reimburse any bank or any other Person in respect of letters of credit and
(j) all Disqualified Equity Interests issued by such Person or preferred stock
issued by Subsidiary of such Person with the amount of Indebtedness represented
by such Disqualified Equity Interests or preferred stock being equal to the
greater of its voluntary or involuntary liquidation preference and its maximum
fixed repurchase price, but excluding accrued dividends, if any. For purposes
hereof, the “maximum fixed repurchase price” of any Disqualified Equity Interest
or preferred stock which does not have a fixed repurchase price shall be
calculated in accordance with the terms of such Disqualified Equity Interest or
preferred stock as if such Disqualified Equity Interest or preferred stock were
purchased on any date on which Indebtedness shall be required to be determined
pursuant to the this Agreement, and if such price is based upon, or measured by,
the fair market value of such Disqualified Equity Interest or preferred stock,
such fair market value shall be determined reasonably and in good faith by the
board of directors or comparable body of the issuer of such Disqualified Equity
Interest or preferred stock. The Indebtedness of any Person shall include the
Indebtedness of any partnership in which such Person is a general partner,
except to the extent such Indebtedness is expressly non-recourse to such Person.
Notwithstanding clause (e) above, Indebtedness of Augusta Newsprint or a Joint
Venture Subsidiary secured by a pledge of Equity Interests in Augusta Newsprint
or such Joint Venture Subsidiary and otherwise without recourse to the pledgor
shall not be deemed Indebtedness of the pledgor.

“Indemnified Costs” shall have the meaning provided in Section 13.01(a).

“Indemnified Person” shall have the meaning provided in Section 13.01(a).

“Individual Canadian Facility Exposure” of any Lender shall mean, at any time,
the sum of (a) the aggregate principal amount of all Canadian Facility Revolving
Loans made by such Lender, (b) such Lender’s Canadian Facility Swingline
Exposure and (c) such Lender’s Canadian Facility Letter of Credit Exposure at
such time. For purposes of this definition, calculations shall be based on the
U.S. Dollar Equivalent of amounts denominated in Canadian Dollars, Euros or
Pounds Sterling.

 

-44-



--------------------------------------------------------------------------------

“Individual Exposure” of any Lender shall mean, at any time, the sum of (a) such
Lender’s Individual U.S. Facility Exposure at such time and (b) such Lender’s
Individual Canadian Facility Exposure at such time.

“Individual U.S. Facility Exposure” of any Lender shall mean, at any time, the
sum of (a) the aggregate principal amount of all U.S. Facility Revolving Loans
made by such Lender, (b) such Lender’s U.S. Facility RL Percentage of the
aggregate principal amount of all U.S. Facility Swingline Loans then outstanding
and (c) such Lender’s U.S. Facility RL Percentage of the aggregate amount of all
U.S. Facility Letter of Credit Outstandings at such time. For purposes of this
definition, calculations shall be based on the U.S. Dollar Equivalent of amounts
denominated in Euros or Pounds Sterling.

“Insolvency Law” shall mean, to the extent applicable, (a) Title 11 of the
United States Code, (b) the Bankruptcy and Insolvency Act (Canada), (c) the
Companies’ Creditors Arrangement Act (Canada), (d) the Civil Code of Québec and
(e) all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, arrangement, receivership, insolvency,
reorganization, or similar laws of the United States, Canada or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally, including any applicable Canadian corporate legislation, as now or
hereafter in effect.

“Insurance Deductible Reserve” means at any time an amount equal to 8.5% (or, if
there shall be any increase in the applicable deductible under the Insurance
Policy such greater percentage as the Collateral Agent may determine in its
Discretion) of the portion of the Canadian Borrowing Base or the U.S. Borrowing
Base, as the case may be (determined for this purpose without reference to the
Insurance Deductible Reserve or the Foreign Currency Adjustment), allocable to
International Accounts covered by the Insurance Policy.

“Insurance Policy” means (i) that certain Accounts Receivable Policy (Shipments)
General Terms and Conditions, plus the Coverage Certificate effective
September 1, 2008 (together with all schedules and endorsements and other
documents issued by the Insurer in connection therewith), together with any
replacement Coverage Certificates, issued by the Insurer to ACI, a copy of which
is annexed hereto as Exhibit O (the “Existing Insurance Policy”) or (ii) a
replacement insurance policy providing substantially identical coverage and
otherwise satisfactory to the Collateral Agent issued by an insurer reasonably
satisfactory to the Collateral Agent (a “Replacement Insurance Policy”).

“Insurance Policy Event” means the occurrence of any of the following: (i) the
Existing Insurance Policy shall, for any reason, be terminated or otherwise no
longer be in full force and effect, unless a Replacement Insurance Policy shall
have been substituted therefor; (ii) an event of the type described in
Section 11.01(g) or (h) shall occur with respect to the Insurer or (iii) the
Insurer fails to make a payment or payments, which are due and payable under the
Insurance Policy in excess of $10,000,000, either individually or in the
aggregate (if any such claim is subsequently paid by the Insurer then the
cumulative aggregate amount referred to above shall be reduced by the amount of
any such payment).

 

-45-



--------------------------------------------------------------------------------

“Insurer” shall mean, collectively, Export Development Canada or any other
insurer satisfactory to the Collateral Agent which is at the time the insurer
under the Insurance Policy.

“Intercreditor Agreement” shall mean an Intercreditor Agreement among
AbitibiBowater, the other U.S. Loan Parties, the Administrative Agent and the
Notes Agent, substantially in the form of Exhibit E hereto with such
modifications thereto that are not materially adverse to the Lenders as the
Administrative Agent may agree.

“Interest Coverage Ratio” shall mean, on the date of any incurrence of
Indebtedness or any other event, including any change in interest rates
applicable to existing Indebtedness resulting from a modification or amendment
to the documents governing such Indebtedness, in respect of which the Incurrence
Test is to be satisfied (the “Test Date”), the ratio of (a) aggregate amount of
Consolidated EBITDA for the then most recent four fiscal quarters for which
financial statements have been delivered immediately prior to such date (the
“Four Quarter Period”) to (b) the aggregate Consolidated Interest Expense for
such Four Quarter Period. In making the foregoing calculation, (A) pro forma
effect shall be given to any Indebtedness incurred or repaid (including any
Indebtedness irrevocably called for redemption) during the period (the
“Reference Period”) commencing on the first day of the Four Quarter Period and
ending on the Test Date (other than Indebtedness incurred or repaid hereunder or
under any similar arrangement except to the extent commitments hereunder or
thereunder, as the case may be, (or under any predecessor or successor revolving
credit or similar arrangement in effect on the last day of such Four Quarter
Period) are permanently reduced), in each case as if such Indebtedness had been
incurred or repaid on the first day of such Reference Period; (B) Consolidated
Interest Expense attributable to interest on any Indebtedness (whether existing
or being incurred) computed on a pro forma basis and bearing a floating interest
rate shall be computed as if the rate in effect on the Test Date (taking into
account any Hedging Agreement applicable to such Indebtedness if such Hedging
Agreement has a remaining term in excess of 12 months or, if shorter, at least
equal to the remaining term of such Indebtedness) had been the applicable rate
for the entire period; (C) pro forma effect shall be given to Asset Sales and
Acquisitions (including giving pro forma effect to the application of proceeds
of any Asset Sale) that occur during such Reference Period as if they had
occurred and such proceeds had been applied on the first day of such Reference
Period; and (D) pro forma effect shall be given to asset sales and acquisitions
(including giving pro forma effect to the application of proceeds of any asset
sale) that have been made by any Person that has become a Loan Party or has been
merged or amalgamated with or into AbitibiBowater or any Loan Party during such
Reference Period and that would have constituted Asset Sales or Acquisitions had
such transactions occurred when such Person was a Loan Party as if such asset
sales or acquisitions were Asset Sales or Acquisitions that occurred on the
first day of such Reference Period; provided that to the extent that clause
(C) or (D) of this sentence requires that pro forma effect be given to an Asset
Sale or Acquisition, such pro forma calculation shall be based upon the four
full fiscal quarters immediately preceding the Test Date of the Person, or
division or line of business of the Person, that is acquired or disposed for
which financial information is available.

 

-46-



--------------------------------------------------------------------------------

“Interest Determination Date” shall mean, with respect to any Eurodollar Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such Eurodollar Loan.

“Interest Period” shall have the meaning provided in Section 2.09.

“International Account” shall mean an Account the Account Debtor of which has a
billing address in an Approved Country other than the United States or Canada.

“Inventory” shall mean “inventory” as such term is defined in Article 9 of the
UCC or the PPSA, as applicable.

“Inventory Reserves” shall mean reserves against Inventory equal to the sum of
the following:

(a) a reserve for shrink, or discrepancies that arise pertaining to inventory
quantities on hand between the Loan Parties’ perpetual accounting system and
physical counts of the inventory in accordance with the Loan Parties’ historical
accounting procedures and is acceptable to the Collateral Agent in its
Discretion;

(b) a revaluation reserve whereby capitalized favorable variances shall be
deducted from Eligible Inventory and unfavorable variances shall not be added to
Eligible Inventory;

(c) a lower of the cost or market reserve for the amount by which a Loan Party’s
actual cost to produce any Inventory exceeds the selling price of such Inventory
to third parties, determined on a product line basis; and

(d) any other reserve established by the Collateral Agent in its Discretion from
time to time.

Each Inventory Reserve shall become effective not earlier than three Business
Days following notice thereof being given to AbitibiBowater by the Collateral
Agent.

“Investment” shall mean, as applied to any Person (the “investor”), any direct
or indirect purchase or other acquisition by the investor of, or a beneficial
interest in, stock or other securities of any other Person, including any
exchange of equity securities for Indebtedness, or any direct or indirect loan,
advance (other than advances to employees for moving and travel expenses,
drawing accounts and similar expenditures in the ordinary course of business) or
capital contribution by the investor to any other Person, including all
Indebtedness and accounts receivable owing to the investor from such other
Person other than Indebtedness arising from sales or services rendered to such
other Person in the ordinary course of the investor’s business. The amount of
any Investment shall be the original cost of such Investment plus the cost of
all additions thereto, without any adjustments for increases or decreases in
value, or write-ups, write-downs or write-offs with respect to such Investment
minus any amounts (a) realized upon the disposition of assets comprising an
Investment (including the value of any liabilities assumed by any Person other
than AbitibiBowater, any Borrower or any Subsidiary of AbitibiBowater in
connection with such disposition), (b) constituting repayments of Investments
that are loans or

 

-47-



--------------------------------------------------------------------------------

advances or (c) constituting cash returns of principal or capital thereon
(including any dividend, redemption or repurchase of equity that is accounted
for, in accordance with GAAP, as a return of principal or capital). For purposes
of this Agreement, (x) the redemption, purchase or other acquisition for value
by any Subsidiary of AbitibiBowater of any shares of its capital stock from a
Person other than AbitibiBowater, any Borrower or any other Subsidiary of
AbitibiBowater shall be deemed to be an “Investment” by such Subsidiary in its
shares of capital stock and (y) a disposition of less then all Equity Interests
held directly or indirectly by AbitibiBowater in any Wholly-Owned Subsidiary
shall also be deemed to be the making of an Investment in the retained Equity
Interests in such Subsidiary.

“IP Security Agreements” shall have the meaning set forth in (a) prior to the
Effective Date, the form of Guarantee and Collateral Agreement attached hereto
as Exhibit L and (b) on and after the Effective Date, the Guarantee and
Collateral Agreement.

“Issuing Lender” shall mean (i) each of Citibank (except as otherwise provided
in Section 12.09), Barclays, JPMCB and any other Lender reasonably acceptable to
the Administrative Agent and AbitibiBowater which agrees to issue Letters of
Credit hereunder and (ii) solely with respect to each Existing Letter of Credit,
the issuing lender thereof as set forth on Schedule 3.01. Any Issuing Lender
may, in its discretion, arrange for one or more Letters of Credit to be issued
by one or more Affiliates of such Issuing Lender (and such Affiliate shall be
deemed to be an “Issuing Lender” for all purposes of the Loan Documents).

“ITA” shall mean the Income Tax Act (Canada), as amended, and any successor
thereto, and any regulations promulgated thereunder.

“Joint Venture Subsidiary” shall mean any Non-Wholly-Owned Subsidiary which
constitutes a bona fide joint venture with a third party, in each case for so
long as such Subsidiary remains a Non-Wholly-Owned Subsidiary.

“JPMCB” shall mean JPMorgan Chase Bank, N.A.

“Judgment Currency” shall have the meaning provided in Section 13.20.

“Judgment Currency Conversion Date” shall have the meaning provided in
Section 13.20.

“L/C Supportable Obligations” shall mean (i) obligations of AbitibiBowater or
any of its Subsidiaries with respect to workers compensation, surety bonds and
other similar statutory obligations and (ii) such other obligations of
AbitibiBowater or any of its Subsidiaries as are permitted to exist pursuant to
the terms of this Agreement (other than obligations in respect of (x) the Senior
Secured Notes, (y) any Indebtedness that is subordinated in right of payment to
the Obligations or (z) any Equity Interests issued by AbitibiBowater).

“Lead Arrangers” shall mean Citigroup Global Markets, Inc., Barclays Capital,
the investment banking division of Barclays, and J.P. Morgan Securities LLC, in
their capacities as Joint Lead Arrangers in respect of the credit facilities
hereunder, and any successors thereto.

 

-48-



--------------------------------------------------------------------------------

“Lender” shall mean each financial institution listed on Schedule 1.01(a), as
well as any Person that becomes a “Lender” hereunder pursuant to Section 2.13,
Section 2.14 or Section 13.04(b), including (unless the context otherwise
requires) each Issuing Lender and the Swingline Lender, in each case for so long
as any such financial institution or other Person remains a Lender hereunder.

“Lender Creditors” shall mean, collectively, the Lenders, each Issuing Lender,
the Swingline Lender, the Administrative Agent and the Collateral Agent.

“Letter of Credit” shall mean each U.S. Facility Letter of Credit and each
Canadian Facility Letter of Credit.

“Letter of Credit Back-Stop Arrangements” shall have the meaning provided in
Section 2.18.

“Letter of Credit Exposure” shall mean the sum of (i) the U.S. Facility Letter
of Credit Exposure plus (ii) the Canadian Facility Letter of Credit Exposure.

“Letter of Credit Fee” shall have the meaning provided in Section 4.01(b).

“Letter of Credit Outstandings” shall mean, at any time, the sum of all U.S.
Facility Letter of Credit Outstandings and Canadian Facility Letter of Credit
Outstandings.

“Letter of Credit Request” shall have the meaning provided in Section 3.03(a).

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, assignment for security, hypothecation, prior claim (within the
meaning of the Civil Code of Québec) encumbrance, charge or security interest
in, on or of such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, Capital Lease or title retention right or agreement
relating to such asset.

“Loan” shall mean each Revolving Loan and each Swingline Loan.

“Loan Document Obligations” shall mean and include, as to any Loan Party, all
Obligations of such Loan Party to the Lender Creditors, whether now existing or
hereafter incurred under, arising out of, or in connection with, each Loan
Document to which such Loan Party is a party (including, without limitation, in
the event such Loan Party is a Guarantor, all such obligations, liabilities and
indebtedness of such Loan Party in its capacity as a Guarantor under the
Guarantee and Collateral Agreement or Canadian Guarantee and Collateral
Agreement to which it is a party) (except to the extent consisting of Hedging
Obligations or Cash Management Services Obligations).

“Loan Documents” shall mean this Agreement, the Guarantee and Collateral
Agreement, each Canadian Security Document, each Foreign Pledge Agreement, each
Mortgage, the Intercreditor Agreement, and, after the execution and delivery
thereof pursuant to the terms of this Agreement, each Incremental Commitment
Agreement, each Note and each other Security Document, but shall not include any
Secured Cash Management Agreement or Secured Hedging Agreement.

 

-49-



--------------------------------------------------------------------------------

“Loan Party” shall mean each U.S. Loan Party and each Canadian Loan Party.

“Majority Facility Lenders” of any Facility shall mean those Non-Defaulting
Lenders which would constitute the Required Lenders under, and as defined in,
this Agreement if all outstanding Obligations of the other Facility under this
Agreement were repaid in full and all Commitments with respect thereto were
terminated.

“Mandatory Borrowing” shall have the meaning provided in Section 2.01(c).

“Margin Stock” shall have the meaning given such term under Regulation U.

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, operations, prospects (taking into account the cyclical nature of the
pulp and paper industry) or assets of the Loan Parties and their Subsidiaries
(taken as a whole), (b) a material adverse effect on the ability of the Loan
Parties and their Subsidiaries (taken as a whole) to perform their respective
obligations under the Loan Documents or (c) a material adverse effect on the
legality, validity or enforceability of the Loan Documents (including the
validity, enforceability or priority of the Liens granted thereunder).

“Material Indebtedness” shall mean Indebtedness (other than the Loan Document
Obligations), or obligations in respect of one or more Hedging Agreements, of
any one or more of AbitibiBowater, any other Borrower and their respective
Subsidiaries in an aggregate principal amount exceeding $35,000,000.

“Material Subsidiary” shall mean each Subsidiary of AbitibiBowater now existing
or hereafter acquired or formed and each successor thereto that (a) for the most
recent period of four consecutive fiscal quarters of AbitibiBowater accounted
(on a consolidated basis with its Subsidiaries) for more than 5% of the
consolidated revenues of AbitibiBowater, (b) as at the end of such fiscal
quarter, was (on a consolidated basis with its Subsidiaries) the owner of more
than 5% of the consolidated assets of AbitibiBowater, as shown on the
consolidated financial statements of AbitibiBowater for such fiscal quarter or
(c) is irrevocably designated as a Material Subsidiary in a writing by
AbitibiBowater to the Administrative Agent. Schedule 1.01(c) sets forth each
Subsidiary that is a Material Subsidiary on and as of the Closing Date.
AbitibiBowater may designate any Material Subsidiary which does not constitute a
Material Subsidiary under the foregoing clauses (a) and (b) as no longer
constituting a Material Subsidiary. Notwithstanding the foregoing, Augusta
Newsprint shall not be deemed a Material Subsidiary for so long as it is an
Excluded Subsidiary.

“Maturity Date” shall mean the Revolving Loan Maturity Date or the Swingline
Expiry Date, as the case may be.

“Maximum Letter of Credit Amount” shall mean $150,000,000.

“Maximum Rate” shall have the meaning provided in Section 13.22.

“Maximum Swingline Amount” shall mean $20,000,000.

 

-50-



--------------------------------------------------------------------------------

“Minimum Borrowing Amount” shall mean U.S.$1,000,000 for Revolving Loans
provided that during a Dominion Period there shall be no Minimum Borrowing
Amount.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean (i) each parcel (or adjoining parcels) of real
property (including any real property fixtures thereon) owned by a U.S. Loan
Party on the Closing Date and specified on Schedule 1.01(d), and (ii) each
After-Acquired Mortgage Property with respect to which a Mortgage is granted
pursuant to Section 9.09.

“Mortgages” shall mean the mortgages, deeds of trust, assignments of leases and
rents, modifications and other security documents with respect to Mortgaged
Properties or delivered pursuant to Section 9.09. Each Mortgage shall be
substantially in the form of Exhibit N, or otherwise in form and substance
reasonably satisfactory to the Administrative Agent.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA that within the preceding five years has been
contributed to by (or to which there is or may be an obligation to contribute to
by) any Borrower, any ERISA Affiliate or any Person which was an ERISA Affiliate
during that time.

“NAIC” shall mean the National Association of Insurance Commissioners.

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale or any
casualty or condemnation event, the Cash Proceeds therefrom, net of (i) costs of
sale (including payment of the outstanding principal amount of, premium or
penalty, if any, and interest on any Indebtedness (other than Loans and other
than any Indebtedness secured by a Lien junior in priority to the Lien securing
the Loans) which is secured by a Lien permitted by Section 7.02 on the related
assets and is required to be repaid under the terms thereof as a result
thereof), (ii) taxes paid or reasonably estimated to be payable in the year such
Asset Sale occurs or in the following year as a result thereof and (iii) amounts
provided as a reserve, in accordance with GAAP, against any liabilities under
any indemnification obligations and any purchase price adjustments associated
with any such Asset Sale (provided that, to the extent and at the time any such
amounts are released from such reserve, such amounts shall constitute Net Cash
Proceeds); and (b) with respect to any issuance of debt or equity securities,
the cash proceeds thereof, net of underwriting commissions or placement fees and
expenses directly incurred in connection therewith.

“Net Orderly Liquidation Value” shall mean the “net orderly liquidation value”
determined by an unaffiliated valuation company reasonably acceptable to the
Collateral Agent after performance of an inventory valuation to be done at the
Collateral Agent’s request and the Borrowers’ expense, less the amount estimated
by such valuation company for marshalling, reconditioning, carrying, and sales
expenses designated to maximize the resale value of such Inventory and assuming
that the time required to dispose of such Inventory is customary with respect to
such Inventory and expressed as a percentage of the net book value of such
Inventory.

 

-51-



--------------------------------------------------------------------------------

“Non-B/A Lender” shall mean any Lender which is unwilling or unable to create
Bankers’ Acceptances by accepting Drafts and which has identified itself as a
“Non-B/A Lender” by written notice to the Administrative Agent and
AbitibiBowater.

“Non-Cash Charges” shall mean any non-cash charges or losses, including (a) any
impairment charge or asset write-off or write-down related to intangible assets
(including goodwill), long-lived assets and investments in debt and equity
securities pursuant to GAAP, (b) long-term incentive plan accruals and any
non-cash expenses resulting from the grant of stock options or other
equity-based incentives to any director, officer or employee of AbitibiBowater,
any other Borrower or any Subsidiary of AbitibiBowater and (c) any non-cash
charges or losses resulting from the application of purchase accounting;
provided that Non-Cash Charges shall not include additions to bad debt reserves
or bad debt expense.

“Non-Defaulting Lender” shall mean each Lender other than a Defaulting Lender;
provided, however, solely for purposes of Section 4.01(a), a Lender that is a
Defaulting Lender solely under clause (iii), or (iv) (but, in the case of such
clause (iv), only to the extent relating to clause (iii)) of the definition
thereof shall be treated as a Non-Defaulting Lender and not as a Defaulting
Lender.

“Non-Wholly-Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.

“Northern Irish Security Agreement” shall mean a Northern Irish law deed of
charge among the Loan Parties party thereto and the Collateral Agent, for the
benefit of the Secured Parties, in form and substance reasonably satisfactory to
the Collateral Agent.

“Note” shall mean each U.S. Facility Revolving Note, each U.S. Borrower Canadian
Facility Revolving Note, each Canadian Borrower Canadian Facility Revolving
Note, each U.S. Facility Swingline Note, each U.S. Borrower Canadian Facility
Swingline Note and each Canadian Borrower Canadian Facility Swingline Note, it
being understood that such Notes shall not constitute titles of indebtedness
within the meaning of the Article 2692 of the Civil Code of Québec.

“Note Collateral Account” means each deposit account or securities account
established pursuant to the Senior Secured Notes Documents for purposes of
holding Notes Priority Collateral (and no other amounts).

“Note Obligations” shall, prior to the Effective Date, have the meaning assigned
to such term in the form of Intercreditor Agreement attached as Exhibit E
hereto, and after the Effective Date, have the meaning assigned to such term in
the Intercreditor Agreement.

“Notes Agent” shall mean Wells Fargo Bank, National Association, and any
successor collateral agent under the indenture governing the Senior Secured
Notes.

“Notes Priority Collateral” shall, prior to the Effective Date, have the meaning
assigned to the term “Notes Priority Collateral” in the form of Intercreditor
Agreement attached as Exhibit E hereto, and after the Effective Date, have the
meaning assigned to the term “Notes Priority Collateral” in the Intercreditor
Agreement.

 

-52-



--------------------------------------------------------------------------------

“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).

“Notice of Conversion/Continuation” shall have the meaning provided in
Section 2.06.

“Notice Office” shall mean Citibank, N.A., Global Loans OPS III, 1615 Brett
Road, New Castle, DE 19720; or such other office or person as the Administrative
Agent may hereafter designate in writing as such to the other parties hereto.

“Obligation Currency” shall have the meaning provided in Section 13.20.

“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent, any Issuing Lender, the Swingline Lender or any Lender
pursuant to the terms of this Agreement or any other Loan Document (other than
the Intercreditor Agreement), including, without limitation, all amounts in
respect of any principal (or Face Amount, as applicable), premium (if any),
interest (including any interest accruing subsequent to the filing of a petition
in bankruptcy, reorganization or similar proceeding at the rate provided for in
this Agreement, whether or not such interest is an allowed claim under any such
proceeding or under applicable state, federal, provincial or foreign law),
penalties, fees, expenses (including Expenses), indemnifications, reimbursements
(including Unpaid Drawings with respect to Letters of Credit), damages and other
liabilities, and guarantees in each case of the foregoing amounts.

“Ontario Pension Agreement” shall mean the letter from the Ontario Minister of
Finance to David Paterson, Chief Executive Officer of AbitibiBowater, dated
November 15, 2010, together with the attached form of agreement entitled
“AbitibiBowater/Ontario Pension Funding Relief Agreement”.

“Ontario Pension Regulations” shall mean the special funding relief regulations
under the Pension Benefits Act (Ontario) which are to be adopted in accordance
with the CCAA Plan and the Ontario Pension Agreement.

“Ontario Pension Regulations Condition” shall mean the condition that the
Ontario Pension Regulations implementing the Ontario Pension Agreement and
sufficient to eliminate the existence of any Priority Lien as a result of any
special payments not made during the pendency of the Canadian Proceedings in
respect of any Canadian Pension Plans registered in Ontario shall have been
adopted and shall have become effective.

“Outstanding Balance” of any Account at any time shall mean the then outstanding
principal balance thereof; provided, that to the extent that the amount of any
Account is, under the terms of the applicable Contract, expressed in Canadian
Dollars, such amount for the purposes of this definition shall be the Dollar
Equivalent thereof at the relevant time. Sales or use tax, PST and any other
taxes (other than GST) and Finance Charges which may be billed in connection
with an Account are not included in the Outstanding Balance.

“Overseas Subsidiary” shall mean any Subsidiary other than a Domestic Subsidiary
or a Canadian Subsidiary.

 

-53-



--------------------------------------------------------------------------------

“Participant” shall have the meaning provided in Section 3.04(a).

“Participant Register” shall have the meaning provided in Section 13.04(a).

“Participating Member States” means those members of the European Union from
time to time which adopt a single, shared currency.

“Patriot Act” shall have the meaning provided in Section 13.17.

“Payment Conditions” shall mean that at the time of each action or proposed
action and after giving effect thereto, each of the following conditions is
satisfied: (a) no Default or an Event of Default shall have occurred and be
continuing, (b) Excess Availability (on the date of such action or proposed
action after giving effect to any Loans incurred (or to be incurred) or Letters
of Credit issued (or to be issued) on such date in connection with such action
or proposed action) and Historical Excess Availability, calculated on a pro
forma basis in accordance with the definition thereof, shall exceed 25% of the
Total Commitment as then in effect, (c) AbitibiBowater shall have a Consolidated
Fixed Charge Coverage Ratio of not less than 1.10:1.00 for the Test Period then
most recently ended for which financial statements are available calculated on a
pro forma basis in accordance with Section 1.04 as if such action or proposed
action had occurred on the first day of such Test Period, and (d) AbitibiBowater
shall have delivered to the Administrative Agent a certificate of a Financial
Officer of AbitibiBowater certifying as to compliance with preceding clauses
(a) through (c) and demonstrating (in reasonable detail) the calculations
required by preceding clauses (b) and (c).

“Payment Office” shall mean Citibank, N.A., Global Loans OPS III, 1615 Brett
Road, New Castle, DE 19720 or such other office as the Administrative Agent may
hereafter designate in writing as such to the other parties hereto.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.

“Perfection Certificate” shall mean each of the U.S. Perfection Certificate and
the Canadian Perfection Certificate.

“Permitted Acquisition” shall have the meaning provided in Section 10.04(e).

“Permitted Investments” shall mean any of the following:

(a) any evidence of Indebtedness, maturing not more than one year after the
acquisition thereof, issued by the United States of America or Canada, or any
instrumentality or agency thereof and guaranteed fully as to principal, interest
and premium, if any, by the United States of America or Canada;

(b) any certificate of deposit, banker’s acceptance or time deposit (including
Eurodollar time deposits), maturing not more than one year after the date of
purchase, issued or guaranteed by or placed with (i) the Administrative Agent or
any bank providing Cash Management Services to AbitibiBowater or any of its
Subsidiaries or (ii) a commercial banking institution that has long-term debt
rated “A2” or higher by Moody’s or “A” or higher by S&P and which has a combined
capital and surplus of not less than $500,000,000;

 

-54-



--------------------------------------------------------------------------------

(c) commercial paper (i) maturing not more than 270 days after the date of
purchase and (ii) issued by a corporation (other than a Loan Party or any
Affiliate of a Loan Party) with a rating, at the time as of which any
determination thereof is to be made, of “P-1” or higher by Moody’s or “A-1” or
higher by S&P (or equivalent rating in the case of a Permitted Investment made
by a Foreign Subsidiary of AbitibiBowater);

(d) investments in fully collateralized repurchase agreements with a term of not
more than 90 days for underlying securities of the types described in clause
(a) above entered into with any bank or trust company meeting the qualifications
specified in clause (b) above;

(e) demand deposits with any bank or trust company;

(f) money market funds substantially all the assets of which are comprised of
securities of the types described in clauses (a) through (e) above; and

(g) in the case of the Foreign Subsidiaries of AbitibiBowater, short-term
investments comparable to the foregoing.

“Permitted Liens” shall mean, with respect to any Person, any of the following:

(a) Liens for taxes, assessments or other governmental charges or levies not yet
due and payable or as to which the period of grace, if any, related thereto has
not expired or which are being contested in good faith by appropriate
proceedings diligently pursued, provided that full provision for the payment of
all such taxes known to such Person has been made on the books of such Person if
and to the extent required by GAAP;

(b) builder’s, architects’, engineer’s, laborer’s, supplier of materials’,
mechanics’, materialmen’s, carriers’, warehousemen’s, processor’s, landlord’s
and similar Liens arising in the ordinary course of business and securing
obligations of such Person that are not overdue for a period of more than
30 days or are being contested in good faith by appropriate proceedings
diligently pursued, provided that in the case of any such contest (i) any
proceedings commenced for the enforcement of such Liens shall have been duly
suspended and (ii) full provision for the payment of such Liens has been made on
the books of such Person if and to the extent required by GAAP;

(c) Liens arising in connection with workers’ compensation, unemployment
insurance, pensions and social security benefits and similar programs;

(d) (i) Liens incurred or deposits made in the ordinary course of business to
secure the performance of bids, tenders, statutory obligations, fee and expense
arrangements with trustees and fiscal agents, leases, governmental contracts,
permits, licenses, trade contracts, performance and return-of-money bonds and
other similar obligations (exclusive of obligations incurred in connection with
the borrowing of money or the payment of the deferred purchase price of
property) and (ii) Liens securing surety, indemnity, performance, appeal and
release bonds, provided that full provision for the payment of all such
obligations has been made on the books of such Person if and to the extent
required by GAAP;

 

-55-



--------------------------------------------------------------------------------

(e) imperfections of title, statutory exceptions to title, restrictive
covenants, rights of way, easements, servitudes, mineral interest reservations,
reservations made in the grant from the Crown, municipal and zoning by-laws and
ordinances or similar laws or rights reserved to or vested in any governmental
office or agency to control or regulate the use of any real property, general
real estate taxes and assessments not yet delinquent and other encumbrances on
real property that (i) do not arise out of the incurrence of any Indebtedness
for money borrowed and (ii) do not interfere with or impair in any material
respect the operation, in the ordinary course of business, of the real property
on which such Lien is imposed;

(f) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and cash equivalents on deposit in one or more accounts
maintained by any Loan Party or Subsidiary, in each case granted in the ordinary
course of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank with respect to cash management
and operating account arrangements, including those involving pooled accounts
and netting arrangements;

(g) leases or subleases granted to others not interfering in any material
respect with the business of AbitibiBowater or any Subsidiary of AbitibiBowater
and any interest or title of a lessor under any lease (whether a Capital Lease
or an operating lease) permitted by this Agreement or the Security Documents;

(h) Liens arising from the granting of a lease or license to enter into or use
any asset of AbitibiBowater or any Subsidiary of AbitibiBowater to any Person in
the ordinary course of business of AbitibiBowater or any Subsidiary of
AbitibiBowater that does not interfere in any material respect with the use or
application by AbitibiBowater or any Subsidiary of AbitibiBowater of the asset
subject to such license in the business of AbitibiBowater or such Subsidiary;

(i) Liens attaching solely to cash earnest money deposits made by AbitibiBowater
or any Subsidiary of AbitibiBowater in connection with any letter of intent or
purchase agreement entered into it in connection with an acquisition permitted
hereunder;

(j) Liens arising from precautionary UCC or PPSA financing statements (or
analogous personal property security filings or registrations in other
jurisdictions) regarding operating leases;

(k) Liens on insurance policies (other than the Insurance Policy) and proceeds
thereof to secure premiums thereunder;

(l) Liens arising out of judgments or awards in respect of which an appeal or
proceeding for review is being diligently prosecuted, provided that (i) a stay
of execution pending such appeal or proceeding for review has been obtained and
(ii) full provision for the payment of such Liens has been made on the books of
such Person if and to the extent required by GAAP; and

 

-56-



--------------------------------------------------------------------------------

(m) Liens relating solely to employee contributions withheld from pay by a
Canadian Subsidiary of AbitibiBowater but not yet due to be remitted to a
Canadian Pension Plan pursuant to the Pension Benefits Act (Ontario) or pension
standards legislation of any other applicable jurisdiction in Canada.

For the purposes of the Security Documents and Section 8.17, “Permitted Liens”
shall also be deemed to include the Liens permitted by Section 10.02(a). Any
reference in any of the Loan Documents (other than the Intercreditor Agreement)
to a Permitted Lien is not intended to and shall not be interpreted as
subordinating or postponing, or as any agreement to subordinate or postpone, any
Lien created by any of the Loan Documents to any Permitted Lien.

“Permitted Parent” shall mean a holding company holding the Equity Interests of
AbitibiBowater or any of its Wholly-Owned Subsidiaries through which such Equity
Interests are held, provided that (i) no person or group (within the meaning of
Rule 13d-5 of the Securities and Exchange Act of 1934, as in effect of the date
hereof) shall own, directly or indirectly, beneficially or of record, shares
representing more than 35% of the aggregate ordinary voting power represented by
the issued and outstanding stock of such holding company and (ii) if at the time
such holding company acquires Equity Interests of AbitibiBowater it holds or
proposes to acquire any other significant asset, then after giving effect to
each such acquisition, the holders of Equity Interests in AbitibiBowater
immediately prior to such transactions shall hold a majority of the Equity
Interests in such holding company after giving effect thereto. The term
“Permitted Parent” shall include any Wholly-Owned Subsidiary of such holding
company through which it holds Equity Interests of AbitibiBowater.

“Permitted Refinancing Indebtedness” shall mean, with respect to AbitibiBowater,
any Borrower or any Subsidiary of AbitibiBowater, any modification, refinancing,
refunding, renewal or extension of any Indebtedness, in whole or in part, of
such Person from time to time; provided that (a) the principal amount (or
accreted value, if applicable) or, in the case of any revolving facility, the
commitments thereunder, thereof does not exceed the principal amount (or
accreted value, if applicable) or in the case of any revolving facility, the
commitments thereunder, (except as otherwise permitted under Section 10.01(f))
of the Indebtedness so modified, refinanced, refunded, renewed or extended (the
“Refinanced Debt”) except by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amounts paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, renewal or extension and by an amount equal to any existing
commitments unutilized thereunder, (b) the Indebtedness resulting from such
modification, refinancing, refunding, renewal or extension (the “Refinancing
Debt”) has a final maturity date the same as or later than the final maturity
date of, and, other than in the case of a revolving facility, has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Refinanced Debt, (c) at the time thereof, no Event of Default
shall have occurred and be continuing, (d) to the extent such Refinanced Debt is
subordinated in right of payment to the Obligations, such Refinancing Debt is
subordinated in right of payment to the Obligations on terms, when taken as a
whole, at least as favorable to the Lenders as those contained in the
documentation governing the Refinanced Debt, (e) if the Refinanced Debt is
secured, the Refinancing Debt shall be unsecured or secured only by some or all
of the assets (including after acquired assets of the applicable type) that
secured such Refinanced Debt; provided that if the Refinanced Debt is the Senior
Secured Notes, such Refinancing Debt may be

 

-57-



--------------------------------------------------------------------------------

secured by any assets or properties of AbitibiBowater or any Domestic Subsidiary
or Canadian Subsidiary of AbitibiBowater which also secures the Obligations,
(f) the terms and conditions (including, if applicable, as to collateral but
excluding as to subordination, interest rate, redemption premium and other
pricing provisions) of any such Refinancing Debt, taken as a whole, are not
materially less favorable to the Loan Parties or the Lenders than the terms and
conditions of the Refinanced Debt; provided that, in connection with the
incurrence of Refinancing Debt in an aggregate principal amount of $25,000,000
or more, a certificate of a Responsible Officer of AbitibiBowater shall be
delivered to the Administrative Agent at least five Business Days prior to the
incurrence of such Refinancing Debt, together with a reasonably detailed
description of the material terms and conditions of such Refinancing Debt or
drafts of the documentation relating thereto, stating that AbitibiBowater or the
Subsidiary of AbitibiBowater incurring such Indebtedness has determined in good
faith that such terms and conditions satisfy the foregoing requirement of this
clause (f) shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies
AbitibiBowater within such five Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees) and (g) unless each Domestic Subsidiary and Canadian Subsidiary of
AbitibiBowater that is a primary obligor or guarantor in respect of such
Refinancing Debt was also a primary obligor or guarantor in respect of the
Refinanced Debt, all the Domestic Subsidiaries and Canadian Subsidiaries of
AbitibiBowater that are primary obligors or guarantors of such Refinancing Debt
shall be Loan Parties. Notwithstanding anything to the contrary in clause
(f) above, with respect to Refinanced Debt that is the Senior Secured Notes, the
terms and conditions as to collateral of the Refinancing Debt shall be deemed to
be not materially less favorable to the Loan Parties or the Lenders than the
terms as to collateral of the Refinanced Debt if the Refinancing Debt (i) is
secured by collateral meeting the requirements of clause (e) above and (ii) is
subject to substantially the same intercreditor arrangements as set forth in and
contemplated by the Intercreditor Agreement.

“Person” shall mean an individual, partnership, corporation (including a
business trust), joint stock company, estate, trust, limited liability company,
unlimited liability company, unincorporated association, joint venture or other
entity or Governmental Authority.

“Plan of Reorganization” shall have the meaning provided in the recitals to this
Agreement.

“Plans” shall have the meaning provided in the recitals to this Agreement.

“Pound Sterling” means the lawful currency of the United Kingdom.

“PPSA” shall mean the Personal Property Security Act (Ontario); provided that,
if perfection or the effect of perfection or non-perfection or the priority of
any security interest in any Collateral is governed by a Personal Property
Security Act as in effect in a Canadian jurisdiction other than Ontario, or the
Civil Code of Québec, “PPSA” means the Personal Property Security Act as in
effect from time to time in such other jurisdiction or the Civil Code of Québec,
as applicable, for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority in such
Collateral.

 

-58-



--------------------------------------------------------------------------------

“Prepetition Secured Facilities” shall mean (i) that certain Credit Agreement
dated as of May 31, 2006 among Bowater Incorporated, Bowater Newsprint South
LLC, Bowater Alabama LLC, and Bowater Newsprint South Operations LLC, as
borrowers, the lenders from time to time party thereto and Wells Fargo Bank,
National Association (as successor to Wachovia Bank, N.A.), as agent; (ii) that
certain Credit Agreement dated as of May 31, 2006 among Bowater Canadian Forest
Products Inc., as borrower, Bowater Incorporated, Bowater Newsprint South LLC,
Bowater Alabama LLC, and Bowater Newsprint South Operations LLC and certain
direct and indirect subsidiaries of AbitibiBowater, as guarantors, the lenders
from time to time party thereto and Bank of Nova Scotia, as agent; (iii) that
certain credit agreement dated as of April 1, 2008 among Abitibi-Consolidated
Company of Canada, as borrower, Abitibi, certain affiliates and subsidiaries of
Abitibi, as guarantors, the lenders from time to time party thereto and Wells
Fargo Bank, N.A. (as successor to Goldman Sachs Credit Partners L.P.), as agent;
and (iv) the 13.75% Senior Secured Notes issued pursuant to that certain
Indenture dated as of April 1, 2008, as supplemented, among Abitibi-Consolidated
Company of Canada, as issuer, certain subsidiaries and affiliates of
Abitibi-Consolidated Company of Canada, as guarantors, and U.S. Bank, National
Association, as successor indenture trustee.

“Primary Obligations” shall have the meaning specified in Section 11.02(a).

“Primary U.S. Loan Party Obligations” shall have the meaning specified in
Section 11.02(a).

“Priority Lien” shall have the meaning specified in the definition of Canadian
Priority Payables.

“Pro Rata Share” shall have the meaning specified in Section 11.02(a).

“Projections” shall mean the projections that were prepared by or on behalf of
AbitibiBowater in connection with this Agreement and provided to the
Administrative Agent on September 6, 2010 (and delivered by the Administrative
Agent to the Lenders).

“PST” shall mean all provincial sales taxes payable in any provincial
jurisdiction of Canada, other than GST and QST.

“QSPE” means each of the following: (a) Calhoun Note Holdings AT LLC,
(b) Calhoun Note Holdings TI LLC, (c) Abitibi-Consolidated U.S. Funding Corp.,
(d) Timber Note Holding LLC and (e) any other qualified special purpose entity
created to facilitate the sale and/or the monetization of receivables from the
sale of timberlands or Accounts in a transaction permitted hereunder.

“QST” shall mean the tax payable under the Act Respecting the Quebec Sales Tax,
R.S.Q. c.T-0.1, as amended.

“Qualified Secured Cash Management Agreement Reserve” shall mean, with respect
to a Secured Cash Management Agreement that is a Qualified Secured Cash
Management Agreement, the Canadian Qualified Secured Cash Management Agreement
Reserve and the U.S. Qualified Secured Cash Management Agreement Reserve in
respect of such Secured Cash Management Agreement.

 

-59-



--------------------------------------------------------------------------------

“Qualified Secured Cash Management Agreements” shall have the meaning provided
in Section 13.21.

“Qualified Secured Cash Management Services Obligations” shall mean, with
respect to a Secured Cash Management Agreement that is a Qualified Secured Cash
Management Agreement, Cash Management Services Obligations under such Secured
Cash Management Agreement; provided that, at any time, the aggregate amount of
the Qualified Secured Cash Management Services Obligations under such Secured
Cash Management Agreement shall not exceed the aggregate amount of the Qualified
Secured Cash Management Agreement Reserve in respect of such Secured Cash
Management Agreement at such time (as such amount is reduced by the aggregate
amount of payments in respect of such Qualified Secured Cash Management Services
Obligations pursuant to Section 11.02); provided further that if the aggregate
amount of Qualified Secured Cash Management Services Obligations under such
Secured Cash Management Agreement (determined without giving effect to the
immediately preceding proviso) at any time exceeds the aggregate amount of the
Qualified Secured Cash Management Agreement Reserve in respect of such Secured
Cash Management Agreement at such time (as such amount is reduced by the
aggregate amount of payments in respect of such Qualified Secured Cash
Management Services Obligations pursuant to Section 11.02), then such excess
amount shall constitute other Cash Management Services Obligations (and,
accordingly, Tertiary Obligations) hereunder.

“Qualified Secured Hedging Agreement Reserve” shall mean, with respect to a
Secured Hedging Agreement that is a Qualified Secured Hedging Agreement, the
Canadian Qualified Secured Hedging Agreement Reserve and the U.S. Qualified
Secured Hedging Agreement Reserve in respect of such Secured Hedging Agreement.

“Qualified Secured Hedging Agreements” shall have the meaning provided in
Section 13.21.

“Qualified Secured Hedging Obligations” shall mean, with respect to a Secured
Hedging Agreement that is a Qualified Secured Hedging Agreement, Hedging
Obligations under such Secured Hedging Agreement; provided that, at any time,
the aggregate amount of the Qualified Secured Hedging Obligations with respect
to such Secured Hedging Agreement shall not exceed the aggregate Qualified
Secured Hedging Agreement Reserve in respect of such Secured Hedging Agreement
at such time (as such amount is reduced by the aggregate amount of payments in
respect of such Qualified Secured Hedging Obligations pursuant to
Section 11.02); provided further that if the aggregate amount of Qualified
Secured Hedging Obligations with respect to such Secured Hedging Agreement
(determined without giving effect to the immediately preceding proviso) at any
time exceeds the aggregate Qualified Secured Hedging Agreement Reserve in
respect of such Secured Hedging Agreement at such time (as such amount is
reduced by the aggregate amount of payments in respect of such Qualified Secured
Hedging Obligations pursuant to Section 11.02), then such excess amount shall
constitute other Hedging Obligations (and, accordingly, Tertiary Obligations)
hereunder.

“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December occurring after the Effective Date.

 

-60-



--------------------------------------------------------------------------------

“Quebec Pension Agreement” shall mean the letter from Julie Boulet of the
Government of Quebec to David Paterson, Chief Executive Officer of
AbitibiBowater, dated September 16, 2010, together with the attached “Overview
of Measures for a Draft Regulation regarding Certain AbitibiBowater Pension
Plans”.

“Quebec Pension Regulations” shall mean the special funding relief regulations
under the Supplemental Pension Plans Act (Quebec) which are to be adopted in
accordance with the CCAA Plan and the Quebec Pension Agreement.

“Quebec Pension Regulations Condition” shall mean the condition that the Quebec
Pension Regulations implementing the Quebec Pension Agreement and sufficient to
eliminate the existence of any Priority Lien as a result of any special payments
not made during the pendency of the Canadian Proceedings in respect of any
Canadian Pension Plans registered in Quebec shall have been adopted and shall
have become effective.

“Quebec Secured Obligations” shall have the meaning provided in Section 12.12.

“Quebec Security Documents” shall mean each hypothecation, bond, pledge of bond
and other security document executed and delivered by any of the Canadian Loan
Parties, in form and substance reasonably acceptable to the Collateral Agent, as
may be necessary for the purpose of creating and preserving in the Province of
Quebec the Liens on ABL Priority Collateral located in or otherwise subject to
the laws of the Province of Quebec.

“Real Properties” shall mean each parcel of real property identified on
Schedule 8.19, together with all fixtures thereon, and each other parcel of real
property acquired and owned in fee simple by AbitibiBowater or any Domestic
Subsidiary of AbitibiBowater (other than an Excluded Subsidiary) after the
Closing Date, together with all fixtures thereon.

“Reference Discount Rate” shall mean, in respect of any Bankers’ Acceptances or
completed Drafts to be purchased by a Canadian Facility Lender pursuant to
Section 2.01(a) and Schedule 1.01(b), (i) by a chartered bank listed on Schedule
I to the Bank Act (Canada), the CDOR Rate and (ii) by any other Canadian
Facility Lender, the lesser of (A) the rate specified in (i) plus 0.10% and
(B) the discount rate (calculated on an annual basis and rounded to the nearest
one-hundredth of 1%, with five-thousandths of 1% being rounded up) quoted by
Citibank Canada at 10:00 A.M. (Toronto time) as the discount rate at which
Citibank Canada would purchase, on the relevant Drawing Date, its own bankers’
acceptances or Drafts having an aggregate Face Amount equal to, and with a term
to maturity the same as, the Bankers’ Acceptances or Drafts, as the case may be,
to be acquired by such Canadian Facility Lender on such Drawing Date.

“Register” shall have the meaning provided in Section 13.15.

“Regulation H” shall mean Regulation H of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

-61-



--------------------------------------------------------------------------------

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Release” shall mean any actual or threatened release, spill, emission, leaking,
dumping, injection, pouring, deposit, disposal, discharge, dispersal, leaching
or migration into or through the environment or within any building, structure,
facility or fixture.

“Rent Reserve” shall mean with respect to any facility, warehouse, distribution
center or depot where any Inventory subject to Liens arising by operation of law
is located and with respect to which no Collateral Access Agreement is in
effect, a reserve equal to (a) in the case of any leased location, one month’s
(or such longer period as the Collateral Agent determine in its Discretion as it
will take to liquidate ABL Priority Collateral at such location) gross rent at
such facility, warehouse, distribution center or depot, but in no event shall
such reserve be less than $1,300,000, and (b) in the case of any other such
location, an amount determined by the Collateral Agent in its Discretion in
respect of the liabilities owed to the applicable bailee or warehouseman.

“Reorganization” shall have the meaning provided in the recitals to this
Agreement.

“Replaced Lender” shall have the meaning provided in Section 2.13.

“Replacement Lender” shall have the meaning provided in Section 2.13.

“Representative” shall have the meaning provided in Section 11.02(d).

“Required Lenders” shall mean, at any time, Non-Defaulting Lenders the sum of
whose Commitments (or, after the termination of all Commitments, outstanding
Individual Exposures) at such time represents at least a majority of the Total
Commitment in effect at such time less the Commitments of all Defaulting Lenders
(or, after the termination of all Commitments, the sum of then total outstanding
Individual Exposures of all Non-Defaulting Lenders, at such time).

“Reserves” shall mean Dilution Reserves, Inventory Reserves, Rent Reserves and
any other reserves established by the Collateral Agent in its Discretion, in all
cases without duplication and reserving for such items that have not already
been taken into account in the calculation of the applicable Borrowing Base
(including through the categories of ineligible items set forth in the
definitions of “Eligible Accounts” and “Eligible Inventory”) (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
reserves for contingent liabilities of any Loan Party, reserves for uninsured
losses of any Loan Party, reserves for uninsured, underinsured, un-indemnified
or under-indemnified liabilities or potential liabilities with respect to any
litigation, reserves for freight costs related to Eligible Inventory in transit,
and reserves for taxes, fees, assessments, and other governmental charges) with
respect to the Collateral or any Loan Party (other than any Qualified Secured
Cash Management Agreement Reserve and any Qualified Secured Hedging Agreement
Reserve).

 

-62-



--------------------------------------------------------------------------------

“Responsible Officer” of any Person shall mean the chief executive officer,
chief operating officer, president or any Financial Officer of such Person and
any other officer or similar official thereof responsible for the administration
of the obligations of such Person in respect of this Agreement.

“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect, on account of any Equity Interests of AbitibiBowater or any of its
Subsidiaries, now or hereafter outstanding, except (i) any dividend payable
solely in shares or other Equity Interests of such class of Equity Interests to
the holders of such Equity Interests, (ii) any dividend or distribution made by
any Subsidiary of AbitibiBowater ratably to the holders of the capital stock of
such Subsidiary and (iii) any dividend or distribution made or paid to
AbitibiBowater or any Subsidiary of AbitibiBowater, and (b) any redemption,
retirement, sinking fund or similar payment, purchase, exchange or other
acquisition for value, direct or indirect, of any Equity Interests of
AbitibiBowater or any of its Subsidiaries, now or hereafter outstanding, except
for any such redemption, retirement, sinking fund or similar payment, purchase,
exchange or other acquisition for value (i) payable only to a Loan Party or
payable from a Foreign Subsidiary of AbitibiBowater to another Foreign
Subsidiary of AbitibiBowater or (ii) of any minority Equity Interests of a
Subsidiary of AbitibiBowater that is not wholly owned which are held by Persons
that are not Affiliates of AbitibiBowater.

“Restructuring Transactions” shall mean the steps and transactions required to
give effect to the transactions contemplated in the CCAA Plan and the
restructuring transaction notice(s) posted and delivered in accordance with the
CCAA Plan.

“Returns” shall have the meaning provided in Section 8.12.

“Revolver Facilities” shall have the meaning provided in Section 15.01(f).

“Revolving Credit Obligations” shall, prior to the Effective Date, have the
meaning assigned to such term in the form of Intercreditor Agreement attached as
Exhibit E hereto, and after the Effective Date, have the meaning assigned to
such term in the Intercreditor Agreement.

“Revolving Loan” shall have the meaning provided in Section 2.01(a).

“Revolving Loan Maturity Date” shall mean the fourth anniversary of the
Effective Date (or if such anniversary is not a Business Day, the immediately
preceding Business Day).

“Revolving Note” shall have the meaning provided in Section 2.05(a).

“RL Percentage” of any Lender at any time shall mean a fraction (expressed as a
percentage) the numerator of which is the Commitment of such Lender at such time
and the denominator of which is the Total Commitment at such time, provided that
if the RL Percentage of any Lender is to be determined after the Total
Commitment has been terminated, then the RL Percentage of such Lender shall mean
a fraction (expressed as a percentage) the numerator of which is such Lender’s
Individual Exposure at such time and the denominator of which is the Aggregate
Exposure at such time; provided that in the case of Section 2.18 when a
Defaulting Lender shall exist, “RL Percentage” shall mean the percentage of the
total Commitments (disregarding any Defaulting Lender’s Commitment) represented
by such Lender’s Commitment.

 

-63-



--------------------------------------------------------------------------------

“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw-Hill,
Inc.

“Sale/Leaseback Transaction” shall mean an arrangement, direct or indirect,
whereby AbitibiBowater or any of its Subsidiaries shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property sold or transferred.

“Sanction Order” shall have the meaning provided in the recitals to this
Agreement.

“Secondary Obligations” shall have the meaning specified in Section 11.02(a).

“Secondary U.S. Loan Party Obligations” shall have the meaning specified in
Section 11.02(a).

“Section 5.04(b)(ii) Certificate” shall have the meaning provided in
Section 5.04(b)(ii).

“Secured Cash Management Agreements” shall mean each Cash Management Agreement
entered into by a Loan Party with any Lender or any affiliate thereof (even if
such Lender subsequently ceases to be a Lender under this Agreement for any
reason) the obligations of which have been designated pursuant to Section 13.21
as being treated as “Cash Management Services Obligations” so long as such
Lender or such affiliate participates in such Secured Cash Management Agreement.

“Secured Hedging Agreements” shall mean each Hedging Agreement entered into by a
Loan Party with any Lender or any affiliate thereof (even if such Lender
subsequently ceases to be a Lender under this Agreement for any reason) the
obligations of which have been designated pursuant to Section 13.21 as being
treated as “Hedging Obligations” so long as such Lender or such affiliate
participates in such Hedging Agreement.

“Secured Obligations” shall mean the Canadian Secured Obligations or the U.S.
Secured Obligations or both, as the context requires.

“Secured Parties” shall mean, collectively, (i) the Lender Creditors, (ii) the
Hedging Creditors, (iii) the Cash Management Creditors, (iv) the beneficiaries
of each indemnification obligation undertaken by any Loan Party under any Loan
Document and (v) the successors and assigns of each of the foregoing.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

-64-



--------------------------------------------------------------------------------

“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement, the Canadian Security Documents, the European Security Documents, the
IP Security Agreements, the Collateral Access Agreements and each of the
security agreements and other instruments and documents executed and delivered
pursuant to Section 9.09 or the Letter of Credit Back-Stop Arrangements;
provided, that any cash collateral or other agreements entered into pursuant to
the Letter of Credit Back-Stop Arrangements shall constitute “Security
Documents” solely for purposes of (x) Sections 8.02 and (y) the term “Loan
Documents” as used in Sections 10.01(a), 10.02(a)(ii), 10.11 and 13.01.

“Senior Managing Agents” shall mean each of BMO Capital Markets and Canadian
Imperial Bank of Commerce, each in its capacity as Senior Managing Agent in
respect of the credit facilities hereunder, and any successors thereto.

“Senior Secured Notes” shall mean (a) the 10.25% Senior Secured Notes due 2018
issued by ABI Escrow Corporation in the aggregate principal amount of
$850,000,000 or (b) any Permitted Refinancing Indebtedness of the Indebtedness
described in clause (a).

“Senior Secured Notes Documents” shall mean all agreements and other documents
evidencing or governing the Senior Secured Notes (other than, for the avoidance
of doubt, this Agreement or the Intercreditor Agreement) or providing for any
guarantee, security interests or other right in respect thereof.

“Settlement Date” shall have the meaning provided in Section 2.04(b)(i).

“Significant Asset Sale” shall mean each Asset Sale (without giving effect to
clauses (ii), (iii) and (iv) of the proviso to such definition) (and any
casualty or condemnation event) with respect to ABL Priority Collateral
resulting in Net Cash Proceeds in excess of $10,000,000.

“Start Date” shall mean the first day of each calendar month commencing after
the Two-Quarter Date.

“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder (in each case determined without regard
to whether any conditions to drawing could then be met); provided that the
“Stated Amount” of each Letter of Credit denominated in Canadian Dollars shall
be, on any date of calculation, the U.S. Dollar Equivalent of the maximum amount
available to be drawn in the respective currency thereunder (determined without
regard to whether any conditions to drawing could then be met).

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, association or other business entity of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or more than 50% of the general partnership or
membership interests are, at the time any determination is being made, owned,
controlled or held by, or otherwise Controlled by, such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person. Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
AbitibiBowater.

 

-65-



--------------------------------------------------------------------------------

“Subsidiary Guarantor” shall mean each U.S. Subsidiary Guarantor and each
Canadian Subsidiary Guarantor.

“Super-Majority Facility Lenders” shall mean those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement,
if the reference to “a majority” contained therein were changed to “66 2/3%”.

“Swingline Expiry Date” shall mean that date which is five Business Days prior
to the Revolving Loan Maturity Date.

“Swingline Exposure” shall mean the sum of (i) the U.S. Facility Swingline
Exposure plus (ii) the Canadian Facility Swingline Exposure.

“Swingline Lender” shall mean the Administrative Agent, in its capacity as
Swingline Lender hereunder.

“Swingline Loan” shall have the meaning provided in Section 2.01(b).

“Swingline Note” shall have the meaning provided in Section 2.05(a).

“Syndication Agent” shall mean each of Barclays Capital, the investment banking
division of Barclays Bank PLC, and The Bank of Nova Scotia, each in its capacity
as Syndication Agent in respect of the credit facilities hereunder, and any
successors thereto.

“Taxes” shall have the meaning provided in Section 5.04(a).

“Tax Incentive Transaction” means any development or revenue bond financing
arrangement between any Subsidiary of AbitibiBowater and a development authority
or other similar governmental authority or entity for the purpose of providing
property tax incentives to such Subsidiary whereby the development authority
(i) purchases property from or on behalf of such AbitibiBowater Subsidiary,
(ii) leases such property back to such AbitibiBowater Subsidiary, (iii) the
development authority issues the bonds to finance such acquisition and 100% of
such bonds are purchased and held by AbitibiBowater or a Wholly-Owned Subsidiary
of AbitibiBowater, (iv) the rental payments on the lease and the debt service
payments on the bonds are substantially equal and (v) such AbitibiBowater or
such Subsidiary has the option to prepay the bonds, terminate its lease and
reacquire the property for nominal consideration at any time; provided that if
at any time any of the foregoing conditions shall cease to be satisfied, such
transaction shall cease to be a Tax Incentive Transaction.

“Tertiary Obligations” shall have the meaning specified in Section 11.02(a).

“Test Period” shall mean, on any date of determination, (i) other than during a
Compliance Period, the period of four consecutive fiscal quarters of
AbitibiBowater then last ended and (ii) during a Compliance Period, each period
of 12 consecutive fiscal months of AbitibiBowater then last ended, in each case
taken as one accounting period.

“Total Borrowing Base” shall mean, as of any date of determination, the sum of
the Canadian Borrowing Base and the U.S. Borrowing Base, in each case, at such
date.

 

-66-



--------------------------------------------------------------------------------

“Total Canadian Facility Commitment” shall mean, at any time, the sum of the
Canadian Facility Commitments of each of the Lenders at such time.

“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.

“Total Unutilized Canadian Facility Commitment” shall mean, at any time, an
amount equal to (a) the Total Canadian Facility Commitment in effect at such
time minus (b) the Aggregate Canadian Facility Exposure at such time.

“Total Unutilized Commitment” shall mean, at any time, an amount equal to
(a) the Total Commitment in effect at such time minus (b) the Aggregate Exposure
at such time.

“Total Unutilized U.S. Facility Commitment” shall mean, at any time, an amount
equal to (a) the Total U.S. Facility Commitment in effect at such time minus
(b) the Aggregate U.S. Facility Exposure at such time.

“Total U.S. Facility Commitment” shall mean, at any time, the sum of the U.S.
Facility Commitments of each of the Lenders at such time.

“Transactions” shall have the meaning provided in Section 8.02.

“Two-Quarter Date” shall mean the date on which the second fiscal quarter of
AbitibiBowater which commences on or after the Effective Date shall end.

“2007 CIBC Letter of Credit Facility” shall mean the letter of credit facility
made available to Abitibi-Consolidated Inc. (including in its capacity as
successor to Abitibi-Consolidated Company of Canada) pursuant to that certain
Credit Agreement, dated as of March 21, 2007, by and among Abitibi-Consolidated
Inc., as borrower, Canadian Imperial Bank of Commerce, as administrative agent,
and the financial institutions party thereto.

“2008 CIBC Letter of Credit Facility” shall mean the letter of credit facility
made available to Abitibi-Consolidated Inc. (successor to Abitibi-Consolidated
Company of Canada) pursuant to that certain Facility Agreement, dated as of
April 1, 2008, by and among Abitibi-Consolidated Inc. (successor to
Abitibi-Consolidated Company of Canada), as borrower, Canadian Imperial Bank of
Commerce, as administrative agent, and the financial institutions party thereto.

“2008 CIBC Letter of Credit Facility Intercreditor Agreement” shall mean an
intercreditor agreement in respect of the cash collateral securing the 2008 CIBC
Letter of Credit Facility in form and substance reasonably satisfactory to the
Collateral Agent.

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan, a Eurodollar Loan, a
Canadian Prime Rate Loan or a Bankers’ Acceptance Loan.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

 

-67-



--------------------------------------------------------------------------------

“United States” and “U.S.” shall each mean the United States of America.

“Unpaid Drawing” shall have the meaning provided in Section 3.05(a).

“Unutilized Commitment” shall mean, with respect to any Lender at any time, the
sum of (i) to the extent such Lender is a U.S. Facility Lender, such Lender’s
U.S. Facility Commitment at such time minus the sum of (a) the aggregate
outstanding principal amount of all U.S. Facility Revolving Loans made by such
Lender at such time plus (b) such Lender’s U.S. Facility RL Percentage of the
U.S. Facility Letter of Credit Outstandings at such time and (ii) to the extent
such Lender is a Canadian Facility Lender, such Lender’s Canadian Facility
Commitment at such time minus the sum of (a) the aggregate outstanding principal
amount of all Canadian Facility Revolving Loans made by such Lender at such time
plus (b) such Lender’s Canadian Facility Letter of Credit Exposure at such time.
For purposes of this definition, calculations shall be based on the U.S. Dollar
Equivalent of amounts denominated in Canadian Dollars.

“U.S. Bankruptcy Court” shall have the meaning provided in the recitals to this
Agreement.

“U.S. Borrower” and “U.S. Borrowers” shall have the meaning provided in the
preamble of this Agreement.

“U.S. Borrower Canadian Facility Letter of Credit” shall have the meaning
provided in Section 3.01(a).

“U.S. Borrower Canadian Facility Revolving Loan” shall have the meaning provided
in Section 2.01(a).

“U.S. Borrower Canadian Facility Revolving Note” shall have the meaning provided
in Section 2.05(a).

“U.S. Borrower Canadian Facility Swingline Loan” shall have the meaning provided
in Section 2.01(b).

“U.S. Borrower Canadian Facility Swingline Note” shall have the meaning provided
in Section 2.05(a).

“U.S. Borrower Loans” shall mean each U.S. Borrower Revolving Loan and each U.S.
Borrower Swingline Loan.

“U.S. Borrower Obligations” shall mean all Obligations owing to the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender by
any U.S. Borrower.

“U.S. Borrower Revolving Loan” shall mean each Revolving Loan borrowed by a U.S.
Borrower.

 

-68-



--------------------------------------------------------------------------------

“U.S. Borrower Swingline Loan” shall mean each Swingline Loan borrowed by a U.S.
Borrower.

“U.S. Borrowing Base” shall mean, at the time of any determination, an amount
equal to the sum of the U.S. Dollar amount (for this purpose, using the
U.S. Dollar Equivalent of amounts not denominated in U.S. Dollars), without
duplication, of (a) 85% of the aggregate Outstanding Balance of Eligible U.S.
Accounts at such time plus (b) the lesser of (i) 65% of Eligible U.S. Inventory
at such time and (ii) 85% of the Net Orderly Liquidation Value of Eligible U.S.
Inventory at such time (in each case with respect to clauses (i) and (ii) with
any Eligible U.S. Inventory to be valued at the lower of cost or market value
thereof (net of any intercompany profit)), minus (c) the sum (without
duplication) of (i) the aggregate amount of U.S. Qualified Secured Hedging
Agreement Reserves for all U.S. Qualified Secured Hedging Agreements, (ii) the
aggregate amount of U.S. Qualified Secured Cash Management Agreement Reserves
for all U.S. Qualified Secured Cash Management Agreements, (iii) the Insurance
Deductible Reserve with respect to the U.S. Borrowing Base, (iv) at all times
during the Canadian Pension Interim Period, a Reserve in an amount equal to the
amount, if any, by which the Canadian Facility Letter of Credit Exposure exceeds
the Canadian Borrowing Base (determined without giving effect to clause (d) of
the definition thereof); and (v) the amount of any other Reserves, in such
amounts and with respect to such matters, as the Collateral Agent in its
Discretion may establish from time to time with respect to the U.S. Borrowing
Base. The U.S. Borrowing Base at any time shall be determined by reference to
the most recent Borrowing Base Certificate delivered to the Administrative Agent
pursuant to Section 9.04(h) of this Agreement, adjusted on a pro forma basis as
necessary (pending the delivery of a new Borrowing Base Certificate) to reflect
the impact of any Significant Asset Sale or any other event or circumstance
which by the express terms of this Agreement alters the eligibility for
inclusion in the U.S. Borrowing Base of Eligible Accounts or Eligible Inventory
reflected in such Borrowing Base Certificate. The Collateral Agent shall have
the right (but no obligation) to review the computations in any Borrowing Base
Certificate and if, in its Discretion, such computations have not been
calculated in accordance with the terms of this Agreement, the Collateral Agent
shall have the right, in consultation with AbitibiBowater, to correct any such
errors in such manner as it shall determine in its Discretion and the Collateral
Agent will notify AbitibiBowater promptly after making any such correction.

“U.S. Collection Account” shall mean each account established at a U.S.
Collection Bank subject to a Control Agreement into which funds shall be
transferred as provided in Section 5.03(b).

“U.S. Collection Banks” shall have the meaning provided in Section 5.03(b).

“U.S. Debtor Entities” shall have the meaning provided in the recitals to this
Agreement.

“U.S. Dilution Reserve” shall mean, at any date, (i) the amount by which the
Dilution Ratio of U.S. Eligible Accounts exceeds five percent (5%) multiplied by
(ii) the Eligible U.S. Accounts on such date.

 

-69-



--------------------------------------------------------------------------------

“U.S. Dollar Denominated Loans” shall mean each Loan denominated in U.S. Dollars
at the time of the incurrence thereof.

“U.S. Dollar Denominated Revolving Loans” shall mean each Revolving Loan
denominated in U.S. Dollars at the time of the incurrence thereof.

“U.S. Dollar Denominated Swingline Loans” shall mean each Swingline Loan
denominated in U.S. Dollars at the time of the incurrence thereof.

“U.S. Dollar Equivalent” of an amount denominated in a currency other than U.S.
Dollars shall mean, at any time for the determination thereof, the amount of
U.S. Dollars which could be purchased with the amount of such currency involved
in such computation at the spot exchange rate therefor as quoted by the
Administrative Agent as of 11:00 A.M. (New York time) on the date two Business
Days prior to the date of any determination thereof, for purchase on such date;
provided that for purposes of (x) determining compliance with Sections 2.01(c),
2.01(d), 3.02, 5.02(a), 7.01 and 7.03 and (y) calculating Fees pursuant to
Section 4.01 (except Fees which are expressly required to be paid in a currency
other than U.S. Dollars pursuant to Section 4.01), the U.S. Dollar Equivalent of
any amounts denominated in a currency other than U.S. Dollars shall be revalued
on each Credit Event or loan repricing date using the spot exchange rates
therefor as quoted on Bloomberg (or, if same does not provide such exchange
rates, on such other basis as is reasonably satisfactory to the Administrative
Agent) on the immediately preceding Business Day, provided, however, that at any
time, if the Aggregate Exposure (for the purposes of the determination thereof,
using the U.S. Dollar Equivalent as recalculated based on the spot exchange rate
therefor as quoted on Bloomberg (or, if same does not provide such exchange
rates, on such other basis as is reasonably satisfactory to the Administrative
Agent) on the respective date of determination pursuant to this exception) would
exceed 85% of the Total Commitment or the Total Borrowing Base, then in the sole
discretion of the Administrative Agent or at the request of the Required
Lenders, the U.S. Dollar Equivalent shall be reset based upon the spot exchange
rates on such date as quoted on Bloomberg (or, if same does not provide such
exchange rates, on such other basis as is reasonably satisfactory to the
Administrative Agent), which rates shall remain in effect until the date of a
Credit Event or loan repricing or such earlier date, if any, as the rate is
reset pursuant to this proviso. Notwithstanding anything to the contrary
contained in this definition, at any time that a Default or an Event of Default
then exists, the Administrative Agent may revalue the U.S. Dollar Equivalent of
any amounts outstanding under the Loan Documents in a currency other than U.S.
Dollars on any date in its sole discretion in accordance with the foregoing
methodology.

“U.S. Dollars” or “$” shall mean lawful currency of the United States.

“U.S. Facility” shall mean the credit facility established hereunder for the
U.S. Borrowers under Sections 2.01(a)(A), 2.01(b)(A) and 3.01(a)(A)(i).

“U.S. Facility Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 1.01(a) directly below the column
entitled “U.S. Facility Revolving Commitment”, as same may be (x) reduced from
time to time or terminated pursuant to Sections 4.02, 4.03 and/or 11, as
applicable, (y) adjusted from time to time as a result of assignments to or from
such Lender pursuant to Section 2.13 or 13.04(b), or (z) increased from time to
time pursuant to Section 2.14. As of the Closing Date, the aggregate amount of
U.S. Facility Commitments of the U.S. Facility Lenders is U.S. $200,000,000.

 

-70-



--------------------------------------------------------------------------------

“U.S. Facility Lenders” shall mean the Lenders having U.S. Facility Commitments
(or, after the termination of all U.S. Facility Commitments, outstanding
Individual U.S. Facility Exposure).

“U.S. Facility Letter of Credit” shall have the meaning provided in
Section 3.01(a).

“U.S. Facility Letter of Credit Exposure” shall mean, at any time, the aggregate
amount of all U.S. Facility Letter of Credit Outstandings at such time in
respect of U.S. Facility Letters of Credit issued for the account of any U.S.
Borrower. The U.S. Facility Letter of Credit Exposure of any Lender at any time
shall be its U.S. Facility RL Percentage of the total U.S. Facility Letter of
Credit Exposure at such time.

“U.S. Facility Letter of Credit Outstandings” shall mean, at any time, the sum
of (a) the Stated Amount of all outstanding U.S. Facility Letters of Credit at
such time and (b) the aggregate amount of all Unpaid Drawings in respect of all
U.S. Facility Letters of Credit at such time.

“U.S. Facility Obligations” shall mean all Loan Document Obligations owing to
any Lender Creditor to repay principal of, interest on, and all other amounts
with respect to, all U.S. Facility Revolving Loans, U.S. Facility Swingline
Loans, U.S. Facility Letters of Credit, and all other Loan Document Obligations
(including, without limitation, all fees, indemnities, taxes and other
obligations) pursuant to this Agreement and each other Loan Document in
connection with the U.S. Facility Commitments.

“U.S. Facility Revolving Loan” shall have the meaning provided in
Section 2.01(a).

“U.S. Facility Revolving Note” shall have the meaning provided in
Section 2.05(a).

“U.S. Facility RL Percentage” of any U.S. Facility Lender at any time shall mean
a fraction (expressed as a percentage) the numerator of which is the U.S.
Facility Commitment of such Lender at such time and the denominator of which is
the Total U.S. Facility Commitment at such time, provided that if the U.S.
Facility RL Percentage of any U.S. Facility Lender is to be determined after the
Total U.S. Facility Commitment has been terminated, then the U.S. Facility RL
Percentages of such U.S. Facility Lender shall mean a fraction (expressed as a
percentage) the numerator of which is such U.S. Facility Lender’s Individual
U.S. Facility Exposure at such time and the denominator of which is the
Aggregate U.S. Facility Exposure at such time, provided that in the case of
Section 2.18 when a Defaulting Lender shall exist, “U.S. Facility RL Percentage”
shall mean the percentage of the Total U.S. Facility Commitments (disregarding
any Defaulting Lender’s U.S. Facility Commitment) represented by such Lender’s
U.S. Facility Commitment.

 

-71-



--------------------------------------------------------------------------------

“U.S. Facility Swingline Exposure” shall mean, at any time, the aggregate
principal amount of all U.S. Facility Swingline Loans outstanding at such time.
The U.S. Facility Swingline Exposure of any Lender at any time shall be its U.S.
Facility RL Percentage of the total U.S. Facility Swingline Exposure at such
time.

“U.S. Facility Swingline Loan” shall have the meaning provided in
Section 2.01(b).

“U.S. Facility Swingline Note” shall have the meaning provided in
Section 2.05(a).

“U.S. Guarantors” shall mean and include each U.S. Borrower (in its capacity as
a guarantor under the Guarantee and Collateral Agreement) and each U.S.
Subsidiary Guarantor.

“U.S. Loan Parties” shall mean AbitibiBowater, each other U.S. Borrower and each
U.S. Guarantor.

“U.S. Loan Party Obligations” shall mean (i) all U.S. Borrower Obligations,
(ii) all Hedging Obligations owing to Hedging Creditors by any U.S. Loan Party,
(iii) all Cash Management Services Obligations owing to Cash Management
Creditors by any U.S. Loan Party, and (iv) any guarantees of the obligations
described in clause (i), (ii) or (iii) hereof by the U.S. Loan Parties pursuant
to the Guarantee and Collateral Agreement or pursuant to any other Loan
Document.

“U.S. Perfection Certificate” shall mean the U.S. Perfection Certificate in the
form thereof included in Exhibit D-1 or any other form approved by the
Administrative Agent, as the same may be supplemented from time to time pursuant
to Section 9.10(c) or otherwise.

“U.S. Proceedings” shall have the meaning provided in the recitals to this
Agreement.

“U.S. Qualified Secured Cash Management Agreement” shall mean any Qualified
Secured Cash Management Agreement between a Cash Management Creditor (as
determined at the time such Secured Cash Management Agreement is designated by
AbitibiBowater as a Qualified Secured Cash Management Agreement without regard
to whether such Person is currently a Lender or an affiliate thereof) and any
Loan Party.

“U.S. Qualified Secured Cash Management Agreement Reserve” shall mean a reserve
established by the Collateral Agent from time to time in respect of a U.S.
Qualified Secured Cash Management Agreement, which reserve shall be in an amount
equal to the reserve agreed upon from time to time by the applicable Cash
Management Creditor, AbitibiBowater and notified to, and if Excess Availability
(after giving effect to such reserve) is less than 35% of the Total Commitment
then in effect at the time such reserve is created or increased, consented to in
writing by the Collateral Agent in its Discretion (it being understood and
agreed that a reserve with respect to a U.S. Qualified Secured Cash Management
Agreement (i) may be only be decreased with the consent of the Cash Management
Creditor party to such U.S. Qualified Secured Cash Management Agreement and
(ii) may be only be created or increased if, after giving effect thereto, the
Aggregate U.S. Borrower Exposure would not exceed 100% of the U.S. Borrowing
Base at such time.)

 

-72-



--------------------------------------------------------------------------------

“U.S. Qualified Secured Hedging Agreement” shall mean any Qualified Secured
Hedging Agreement between a Hedging Creditor (as determined at the time such
Hedging Agreement is designated by AbitibiBowater as a Qualified Secured Hedging
Agreement without regard to whether such Person is currently a Hedging Creditor)
and any Loan Party.

“U.S. Qualified Secured Hedging Agreement Reserve” shall mean a reserve
established by the Collateral Agent from time to time in respect of a U.S.
Qualified Secured Hedging Agreement, which reserve shall be in the amount of the
aggregate U.S. Dollar Equivalent marked to market exposure thereunder as
calculated from time to time by the Hedging Creditor party to such U.S.
Qualified Secured Hedging Agreement in accordance with GAAP (based on the
valuation methodology agreed between AbitibiBowater and the Hedging Creditor
party to such U.S. Qualified Secured Hedging Agreement) and notified to the
Collateral Agent (and acknowledged by the Administrative Agent) (A) at the time
such Secured Hedging Agreement is designated as a Qualified Secured Hedging
Agreement and (B) from time to time thereafter, in each case, in accordance with
Section 13.21 (it being understood and agreed that a reserve with respect to a
U.S. Qualified Secured Hedging Agreement (i) may only be decreased below the
marked to market exposure thereunder with the consent of the Hedging Creditor
party to such U.S. Qualified Secured Hedging Agreement and (ii) may only be
created or increased (x) if after giving effect thereto the Aggregate U.S.
Borrower Exposure would not exceed 100% of the U.S. Borrowing Base at such time
and (y) if at such time an Event of Default exists or if after giving effect to
such reserve the aggregate amount of all Qualified Secured Hedging Agreement
Reserves would exceed $100,000,000, with the written consent of the Collateral
Agent in its Discretion.

“U.S. Secured Obligations” shall mean and include (a) all Loan Document
Obligations owing by any U.S. Loan Party, (b) all Hedging Obligations owing by
any U.S. Loan Party, (c) all Cash Management Services Obligations owing by any
U.S. Loan Party, and (d) all amounts paid (or incurred) by any Indemnified Party
as to which such Indemnified Party has the right to reimbursement under
Section 13.01 or any indemnity contained in any Security Document; it being
acknowledged and agreed that the “U.S. Secured Obligations” shall include
extensions of credit of the types described above, whether outstanding on the
date of this Agreement or any Security Document or extended from time to time
after the date of this Agreement or any Security Document.

“U.S. Subsidiary Guarantors” shall mean (a) each Domestic Subsidiary of
AbitibiBowater that is a Material Subsidiary (other than Excluded Subsidiaries,
Joint Venture Subsidiaries and any U.S. Borrowers), whether existing on the
Closing Date or established, created or acquired after the Closing Date,
(b) each Subsidiary of AbitibiBowater (other than Excluded Subsidiaries, Joint
Venture Subsidiaries and any U.S. Borrowers), which guarantees obligations under
the Senior Secured Notes Documents, whether existing on the Closing Date or
established, created or acquired after the Closing Date and (c) each other
Domestic Subsidiary of AbitibiBowater that becomes party to the Guarantee and
Collateral Agreement as a “Guarantor” and “Grantor”, in each case unless and
until such time as the respective Subsidiary is released from all of its
obligations under the Security Documents to which it is a party in accordance
with the terms and provisions thereof.

 

-73-



--------------------------------------------------------------------------------

“Weekly Borrowing Base Period” shall mean (a) any period (i) during the
occurrence and continuance of an Event of Default or (ii) (x) commencing on the
date on which the Excess Availability is less than 20% of the Total Commitment
as then in effect and (y) ending on the first date thereafter on which the
Excess Availability has been equal to or greater than 20% of the Total
Commitment as then in effect for 45 consecutive days and (b) any other period
which the Borrowers elect to treat as a Weekly Borrowing Base Period by notice
to the Collateral Agent, which period (in the case of this clause (b)) shall
terminate upon notice thereof by the Borrowers to the Collateral Agent.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (i) the sum of the
products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (ii) the then outstanding principal
amount of such Indebtedness.

“Wholly-Owned” shall mean, as to any Person not an individual, that 100% of all
Equity Interests of such Person (other than directors’ qualifying shares and/or
other nominal amounts of shares required to be held by Persons other than
AbitibiBowater and its Subsidiaries under applicable law) are held directly or
indirectly by AbitibiBowater.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

1.02. References to “UCC”. Where the context so requires, (i) any term defined
herein by reference to the “UCC” shall also have any extended, alternative or
analogous meaning given to such term in applicable Canadian personal property
security and other laws (including, without limitation, the Personal Property
Security Act of each province or territory of Canada, the Securities Transfer
Act or equivalent of each province or territory of Canada, the Civil Code of
Québec, the Bills of Exchange Act (Canada) and the Depository Bills and Notes
Act (Canada)), in all cases for the extension, preservation or betterment of the
security and rights of the Administrative Agent, and (ii) all references herein
to a financing statement, continuation statement, amendment or termination
statement shall be deemed to refer also to the analogous documents used under
applicable Canadian personal property security laws.

1.03. Terms Generally. The definitions in Section 1.01 shall apply equally to
both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be

 

-74-



--------------------------------------------------------------------------------

deemed to be followed by the phrase “without limitation”. The word “will” shall
be construed to have the same meaning and effect as the word “shall”. Unless the
context shall otherwise require, all references herein to Sections, Exhibits and
Schedules shall be deemed to be references to Sections of, and Exhibits and
Schedules to, this Agreement , and the words “herein”, “hereof” and “hereunder”,
and words of similar import, shall be construed to refer to this Agreement in
its entirety and not to any particular provision hereof. Other than as
specifically set forth in this Agreement, each reference to any Loan Document or
any other document or agreement shall be deemed to be a reference to such Loan
Document, document or agreement as amended, restated (including any amendment
and restatement thereof), waived, supplemented, modified, extended or renewed
from time to time in accordance with the provisions hereof and thereof. All
references to any Person shall be deemed to include the successors and permitted
assigns of such Person.

1.04. Pro Forma Calculations. For the purposes of (i) the Interest Coverage
Ratio and the Consolidated Fixed Charge Coverage Ratio, upon and after the
occurrence of any Permitted Acquisition, and (ii) the Consolidated Fixed Charge
Coverage Ratio, upon and after the occurrence of any Asset Sale or any action or
proposed action pursuant to Payment Conditions, in each case, the applicable
calculation shall be made with respect to the applicable period (and, to the
extent applicable, subsequent periods) on a pro forma basis after giving effect
to such Permitted Acquisition, Asset Sale or action or proposed action pursuant
to Payment Conditions, as the case may be (including, without duplication, in
respect of any Permitted Acquisition (a) all pro forma adjustments permitted or
required by Article 11 of Regulation S-X under the Securities Act and (b) pro
forma adjustments for cost savings (net of continuing associated expense) to the
extent such cost savings are factually supportable and have been realized or are
reasonably expected to be realized within 12 months following the Permitted
Acquisition, provided that such cost savings shall be set forth in a reasonably
detailed certificate of a Financial Officer of AbitibiBowater, using, for
purposes of making such calculations, the historical financial statements of all
entities or assets so acquired or to be acquired and the consolidated financial
statements of AbitibiBowater and its Subsidiaries, which shall be reformulated
as if such Permitted Acquisition or Asset Sale, and any other Permitted
Acquisitions or Asset Sales that have been consummated during the period, had
been consummated at the beginning of such period. In addition, solely for
purposes of determining the Consolidated Fixed Charge Coverage Ratio, any
Indebtedness incurred or repaid in connection with any Permitted Acquisition or
Asset Sale and any other Permitted Acquisitions or Asset Sales that have been
consummated during the period shall be assumed to have been incurred or repaid
at the beginning of such period.

1.05. Accounting Terms; GAAP. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that, if AbitibiBowater notifies
the Administrative Agent that it requests an amendment to any provision hereof
to eliminate the effect of any change occurring in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies AbitibiBowater that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of

 

-75-



--------------------------------------------------------------------------------

whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to any election under Statement of Financial Accounting
Standards 159 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of
AbitibiBowater, the Borrowers or any of their respective Subsidiaries at “fair
value”, as defined therein.

1.06. Interpretation-Québec. For purposes of any assets, liabilities or entities
located in the Province of Québec or charged by any deed of hypothec (or any
other Loan Document) and for all other purposes pursuant to which the
interpretation or construction of this Agreement may be subject to the laws of
the Province of Québec or a court or tribunal exercising jurisdiction in the
Province of Québec, (a) “personal property” shall include “movable property”,
(b) “real property” or “real estate” shall include “immovable property”,
(c) “tangible property” shall include “corporeal property”, (d) “intangible
property” shall include “incorporeal property”, (e) “security interest”,
“mortgage” and “lien” shall include a “hypothec”, “right of retention”, “prior
claim” and a “resolutory clause”, (f) all references to filing, perfection,
priority, remedies, registering or recording under the UCC, PPSA or Code shall
include publication under the Civil Code of Québec, (g) all references to
“perfection” of or “perfected” liens or security interest shall include a
reference to an “opposable” or “set up” lien or security interest as against
third parties, (h) any “right of offset”, “right of setoff” or similar
expression shall include a “right of compensation”, (i) “common law” shall
include “civil law”, (j) “tort” shall include “delict”; (k) “bailor” shall
include “depositor” and “bailee” shall include depositary”; (l) “goods” shall
include “corporeal movable property” other than chattel paper, documents of
title, instruments, money and securities, (m) an “agent” shall include a
“mandatary”, (n) “construction liens” shall include “legal hypothecs”;
(o) “joint and several” shall include “solidary”; (p) “gross negligence or
willful misconduct” shall be deemed to be “intentional or gross fault”;
(q) “beneficial ownership” shall include “ownership on behalf of another as
mandatary”; (r) “easement” shall include “servitude”; (s) “priority” shall
include “prior claim”; (t) “survey” shall include “certificate of location and
plan”; (u) “state” shall include “province”; (v) “fee simple title” shall
include “absolute ownership”; (w) “accounts” shall include “claims”;
(x) “conditional sale” shall include “instalment sale”; (y) “purchase money
financing” or “purchase money lien” shall include “instalment sales, contracts
of lease, leasing contracts and vendor’s hypothecs”. The parties hereto confirm
that it is their wish that this Agreement and any other document executed in
connection with the transactions contemplated herein be drawn up in the English
language only and that all other documents contemplated thereunder or relating
thereto, including notices, may also be drawn up in the English language only.
Les parties aux présentes confirment que c’est leur volonté que cette convention
et les autres documents de crédit soient rédigés en langue anglaise seulement et
que tous les documents, y compris tous avis, envisagés par cette convention et
les autres documents peuvent être rédigés en langue anglaise seulement.

 

-76-



--------------------------------------------------------------------------------

SECTION 2. Amount and Terms of Credit

2.01. The Commitments. (a) Subject to and upon the terms and conditions set
forth herein (including, without limitation, the conditions set forth in
Sections 6 and 7), (A) each U.S. Facility Lender with a U.S. Facility Commitment
severally agrees to make, at any time and from time to time on or after the
Effective Date and prior to the Revolving Loan Maturity Date, a revolving loan
or revolving loans to any U.S. Borrower (on a joint and several basis with the
other U.S. Borrowers) (each, a “U.S. Facility Revolving Loan” and, collectively,
the “U.S. Facility Revolving Loans”) and (B) each Canadian Facility Lender with
a Canadian Facility Commitment severally agrees to make, at any time and from
time to time on or after the Effective Date and prior to the Revolving Loan
Maturity Date, (x) a revolving loan or revolving loans to any U.S. Borrower (on
a joint and several basis with the other U.S. Borrowers) (each, a “U.S. Borrower
Canadian Facility Revolving Loan” and, collectively, the “U.S. Borrower Canadian
Facility Revolving Loans”) and (y) a revolving loan or revolving loans to any
Canadian Borrower (on a joint and several basis with the other Canadian
Borrowers) (each, a “Canadian Borrower Revolving Loan” and, collectively, the
“Canadian Borrower Revolving Loans” and, together with the U.S. Borrower
Canadian Facility Revolving Loans, each, a “Canadian Facility Revolving Loan”
and, collectively, the “Canadian Facility Revolving Loans” and, together with
the U.S. Facility Revolving Loans, each, a “Revolving Loan” and, collectively,
the “Revolving Loans”), which Revolving Loans:

(i) shall be made and maintained in an Available Currency;

(ii) except as hereafter provided, shall, at the option of the applicable
Borrowers, be incurred and maintained as, and/or converted into, one or more
Borrowings of (x) Base Rate Loans, Canadian Prime Rate Loans or Eurodollar
Loans, or (y) (A) in the case of a B/A Lender, Bankers’ Acceptances in Canadian
Dollars by acceptance and purchase thereof on the terms and conditions provided
for herein and in Schedule 1.01(b) or (B) in the case of a Non-B/A Lender,
completed Drafts in Canadian Dollars purchased and, at the request of the
Non-B/A Lender, exchanged for B/A Equivalent Notes, in each case on the terms
and conditions provided for herein and in Schedule 1.01(b); provided that,
except as otherwise specifically provided in Section 2.10(b), all Revolving
Loans made as part of the same Borrowing shall at all times consist of Revolving
Loans of the same Type;

(iii) may be repaid and reborrowed in accordance with the provisions hereof; and

(iv) shall not be made (and shall not be required to be made) by any such Lender
in any instance where the incurrence thereof (after giving effect to the use of
the proceeds thereof on the date of the incurrence thereof to repay any amounts
theretofore outstanding pursuant to this Agreement) would cause (x) in the case
of U.S. Facility Revolving Loans, (A) the Individual U.S. Facility Exposure of
such U.S. Facility Lender

 

-77-



--------------------------------------------------------------------------------

to exceed the amount of its U.S. Facility Commitment at such time or (B) the
Aggregate U.S. Facility Exposure to exceed the Total U.S. Facility Commitment at
such time or (y) in the case of Canadian Facility Revolving Loans, (A) the
Individual Canadian Facility Exposure of such Canadian Facility Lender to exceed
the amount of its Canadian Facility Commitment at such time or (B) the Aggregate
Canadian Facility Exposure to exceed the Total Canadian Facility Commitment at
such time.

(b) Subject to and upon the terms and conditions set forth herein (including,
without limitation, the conditions set forth in Sections 6 and 7), upon the
request of the Borrowers, the Swingline Lender may in its sole discretion make,
at any time and from time to time on or after the Effective Date and prior to
the Swingline Expiry Date (A) in respect of the U.S. Facility Commitments, a
revolving loan or revolving loans to any U.S. Borrower (on a joint and several
basis with the other U.S. Borrowers) (each, a “U.S. Facility Swingline Loan”
and, collectively, the “U.S. Facility Swingline Loans”) and (B) in respect of
the Canadian Facility Commitments, (x) a revolving loan or revolving loans to
any U.S. Borrower (on a joint and several basis with the other U.S. Borrowers)
(each, a “U.S. Borrower Canadian Facility Swingline Loan” and, collectively, the
“U.S. Borrower Canadian Facility Swingline Loans”) and (y) a revolving loan or
revolving loans to any Canadian Borrower (on a joint and several basis with the
other Canadian Borrowers) (each, a “Canadian Borrower Swingline Loan” and,
collectively, the “Canadian Borrower Swingline Loans” and, together with the
U.S. Borrower Canadian Facility Swingline Loans, each, a “Canadian Facility
Swingline Loan” and, collectively, the “Canadian Facility Swingline Loans” and,
together with the U.S. Facility Swingline Loans, each, a “Swingline Loan” and,
collectively, the “Swingline Loans”), which Swingline Loans:

(i) shall be made and maintained in an Available Currency;

(ii) shall be made and maintained as Base Rate Loans or Canadian Prime Rate
Loans;

(iii) may be repaid and reborrowed in accordance with the provisions hereof;

(iv) shall not be made by the Swingline Lender in any instance where the
incurrence thereof (after giving effect to the use of the proceeds thereof on
the date of the incurrence thereof to repay any amounts theretofore outstanding
pursuant to this Agreement) would cause (x) in the case of U.S. Facility
Swingline Loans, the Aggregate U.S. Facility Exposure to exceed the Total U.S.
Facility Commitment at such time or (y) in the case of Canadian Facility
Swingline Loans, the Aggregate Canadian Facility Exposure to exceed the Total
Canadian Facility Commitment at such time; and

(v) shall not exceed in aggregate principal amount at any time outstanding the
Maximum Swingline Amount.

(c) The Swingline Lender (x) may, in its sole discretion, on any Business Day,
and (y) shall, on the penultimate Business Day of each week, give notice to the
Lenders under a Facility that the Swingline Lender’s outstanding Swingline Loans
under such Facility shall be funded with one or more Borrowings of Revolving
Loans under such Facility to be

 

-78-



--------------------------------------------------------------------------------

made to, and maintained by, the Borrower of the outstanding Swingline Loan under
such Facility being funded by such Revolving Loan (or any other Borrower jointly
and severally liable with such Borrower under such Facility) in the same
currency as the outstanding Swingline Loan under such Facility being funded by
such Revolving Loan (provided that such notice shall be deemed to have been
automatically given upon the occurrence of a Default or an Event of Default
under Section 11.01(g) or (h) or upon the exercise of any of the remedies
provided in the last paragraph of Section 11.01), in which case one or more
Borrowings of Revolving Loans under a Facility constituting Base Rate Loans (in
the case of Swingline Loans under such Facility denominated in U.S. Dollars) or
Revolving Loans under a Facility constituting Canadian Prime Rate Loans (in the
case of Swingline Loans under such Facility denominated in Canadian Dollars), in
each case, to be made to, and maintained by, the Borrower of the outstanding
Swingline Loan under such Facility being funded by such Revolving Loan (or any
other Borrower jointly and severally liable with such Borrower under such
Facility) in the same currency as the outstanding Swingline Loan under such
Facility being funded by such Revolving Loan (each such Borrowing, a “Mandatory
Borrowing”), shall be made on the immediately succeeding Business Day by all
Lenders under such Facility pro rata based on each such Lender’s U.S. Facility
RL Percentage or Canadian Facility RL Percentage, as the case may be (determined
before giving effect to any termination of the Commitments under such Facility
pursuant to the last paragraph of Section 11.01) and the proceeds thereof shall
be applied directly by the Swingline Lender to repay the Swingline Lender for
such outstanding Swingline Loans under such Facility. Each Lender under a
Facility hereby irrevocably agrees to make Revolving Loans under such Facility
to the applicable Borrower upon one Business Day’s notice pursuant to each
Mandatory Borrowing in the amount and currency and in the manner specified in
the preceding sentence and on the date specified in writing by the Swingline
Lender notwithstanding (i) the amount of the Mandatory Borrowing may not comply
with the Minimum Borrowing Amount otherwise required hereunder, (ii) whether any
conditions specified in Section 7 are then satisfied, (iii) whether a Default or
an Event of Default then exists, (iv) the date of such Mandatory Borrowing, and
(v) the amount of any Borrowing Base or the Total U.S. Facility Commitment or
Total Canadian Facility Commitment, as applicable, at such time. In the event
that any Mandatory Borrowing cannot for any reason be made on the date otherwise
required above (including, without limitation, as a result of the commencement
of a proceeding, corporate action or other step taken under any Insolvency Law
with respect to any Borrower, then each Lender under a Facility hereby agrees
that it shall forthwith purchase (as of the date the Mandatory Borrowing would
otherwise have occurred, but adjusted for any payments received from any
Borrower under such Facility on or after such date and prior to such purchase)
from the Swingline Lender such participations in the outstanding Swingline Loans
under such Facility as shall be necessary to cause such Lenders to share in such
Swingline Loans ratably based upon their respective U.S. Facility RL Percentages
or Canadian Facility RL Percentages, as the case may be (determined before
giving effect to any termination of the Commitments under such Facility pursuant
to the last paragraph of Section 11.01), provided that (x) all interest payable
on the Swingline Loans under such Facility shall be for the account of the
Swingline Lender until the date as of which the respective participation is
required to be purchased and, to the extent attributable to the purchased
participation, shall be payable to the participant from and after such date and
(y) at the time any purchase of participations pursuant to this sentence is
actually made, the purchasing Lender shall be required to pay the Swingline
Lender interest on the principal amount of the

 

-79-



--------------------------------------------------------------------------------

participation purchased for each day from and including the day upon which the
Mandatory Borrowing would otherwise have occurred to but excluding the date of
payment for such participation, (A) in the case of a Mandatory Borrowing
constituting Revolving Loans denominated in U.S. Dollars, at the overnight
Federal Funds Rate for the first three days and at the interest rate otherwise
applicable to such Revolving Loans denominated in U.S. Dollars, in each case
maintained as Base Rate Loans hereunder for each day thereafter, and (B) in the
case of a Mandatory Borrowing constituting Revolving Loans denominated in
Canadian Dollars, at the cost to the Administrative Agent of acquiring the
overnight funds in Canadian Dollars for the first three days and at the interest
rate otherwise applicable to such Revolving Loans denominated in Canadian
Dollars, in each case maintained as Canadian Prime Rate Loans hereunder for each
day thereafter.

(d) Notwithstanding anything to the contrary in Section 2.01(a) or (b),
Section 7.03 or elsewhere in this Agreement, the Collateral Agent shall have the
right to establish Reserves in such amounts, and with respect to such matters,
as the Collateral Agent in its Discretion shall deem necessary or appropriate,
against any Borrowing Base (with any establishment of or increase in Reserves to
reduce such then existing Borrowing Base, as applicable, in an amount equal to
such Reserves and any elimination of or reduction in any Reserves to increase
such then existing Borrowing Base, as applicable, in an amount equal to such
Reserves). The Collateral Agent shall promptly notify AbitibiBowater of the
establishment of any new Reserve or any increase or decrease to an existing
Reserve; provided that no increase in any Reserve shall be effective until three
Business Days following notice thereof to AbitibiBowater.

(e) In the event that the Borrowers are unable to comply with the conditions
precedent to the making of Revolving Loans set forth in Section 7 (including,
without limitation, the Borrowing Base limitations set forth in Section 7.03),
the Lenders under any Facility, subject to the immediately succeeding proviso,
hereby authorize the Administrative Agent, for the account of the Lenders under
a Facility, to make U.S. Facility Revolving Loans to any U.S. Borrower (on a
joint and several basis with the other U.S. Borrowers), U.S. Borrower Canadian
Facility Revolving Loans to any U.S. Borrower (on a joint and several basis with
the other U.S. Borrowers) and/or Canadian Borrower Revolving Loans to any
Canadian Borrower (on a joint and several basis with the other Canadian
Borrowers) solely in the event that the Administrative Agent in its Discretion
deems necessary or desirable (A) to preserve or protect the Collateral, or any
portion thereof, (B) to enhance the likelihood of repayment of the Obligations,
or (C) to pay any other amount chargeable to the Borrowers pursuant to the terms
of this Agreement, including, without limitation, documented Expenses and Fees
which are invoiced in reasonable detail; provided that such Revolving Loans may
only be made as Base Rate Loans or Canadian Prime Rate Loans, respectively, as
determined by the Administrative Agent (each, an “Agent Advance”), for a period
commencing on the date the Administrative Agent receives a Notice of Borrowing
requesting an Agent Advance (so long as the Administrative Agent shall have
determined in its Discretion that the circumstances described in the preceding
clauses (A), (B) or (C) exist) until the earliest of (x) the twentieth Business
Day after such date, (y) the date the respective Borrowers are again able to
comply with the applicable Borrowing Base limitations and the conditions
precedent to the making of Revolving Loans, or obtain an amendment or waiver
with respect thereto and (z) the date the Required Lenders instruct the
Administrative Agent to cease making Agent Advances (in each case, the

 

-80-



--------------------------------------------------------------------------------

“Agent Advance Period”; provided, that an Agent Advance Period may not commence
(i) on any date occurring during the continuance of another Agent Advance Period
or (ii) earlier than the second Business Day following the termination of any
previous Agent Advance Period); provided further that the Administrative Agent
shall not make any Agent Advance to the extent that at the time of the making of
such Agent Advance, (I) the amount of such Agent Advance when added to the
aggregate outstanding amount of all other Agent Advances (w) made to, if such
Agent Advance is a U.S. Borrower Revolving Loan, the U.S. Borrowers at such time
(for this purpose, using the U.S. Dollar Equivalent of amounts not denominated
in U.S. Dollars), would exceed 5% of the U.S. Borrowing Base at such time,
(x) made to, if such Agent Advance is a Canadian Borrower Revolving Loan, the
Canadian Borrowers at such time (for this purpose, using the U.S. Dollar
Equivalent of amounts not denominated in U.S. Dollars), would exceed 5% of the
Canadian Borrowing Base at such time, (y) if such Agent Advance is a U.S.
Facility Revolving Loan, that are U.S. Facility Revolving Loans (for this
purpose, using the U.S. Dollar Equivalent of amounts not denominated in U.S.
Dollars), would exceed 5% of the Total U.S. Facility Commitment at such time or
(z) if such Agent Advance is a Canadian Facility Revolving Loan, that are
Canadian Facility Revolving Loans (for this purpose, using the U.S. Dollar
Equivalent of amounts not denominated in U.S. Dollars), would exceed 5% of the
Total Canadian Facility Commitment at such time (each, an “Agent Advance
Amount”) or (II) the amount of such Agent Advance (after giving effect thereto)
would cause (x) if such Agent Advance is a U.S. Facility Revolving Loan, (A) the
Individual U.S. Facility Exposure of any U.S. Facility Lender to exceed the
amount of such U.S. Facility Lender’s U.S. Facility Commitment at such time or
(B) the Aggregate U.S. Facility Exposure to exceed the Total U.S. Facility
Commitment at such time or (y) if such Agent Advance is a Canadian Facility
Revolving Loan, (A) the Individual Canadian Facility Exposure of any Canadian
Facility Lender to exceed the amount of such Canadian Facility Lender’s Canadian
Facility Commitment at such time or (B) the Aggregate Canadian Facility Exposure
to exceed the Total Canadian Facility Commitment at such time. Agent Advances
may be made by the Administrative Agent in its sole discretion and no Borrower
shall have any right whatsoever to require that any Agent Advances be made,
provided that the Administrative Agent shall promptly notify AbitibiBowater
following the occurrence of an Agent Advance. Agent Advances will be subject to
periodic settlement with the applicable Lenders pursuant to Section 2.04(b).

2.02. Minimum Amount of Each Borrowing. The aggregate principal amount of each
Borrowing of Revolving Loans of a specific Type shall not be less than the
Minimum Borrowing Amount applicable to such Type of Loans. More than one
Borrowing may occur on the same date, but at no time shall there be outstanding
more than (x) 10 Borrowings of Eurodollar Loans (or such greater number of
Borrowings of Eurodollar Loans as may be agreed to from time to time by the
Administrative Agent) in the aggregate for all Loans or (y) 10 different
maturity dates in the aggregate for all outstanding Bankers’ Acceptance Loans
(or such greater number of maturity dates as may be agreed to from time to time
by the Administrative Agent).

 

-81-



--------------------------------------------------------------------------------

2.03. Notice of Borrowing. (a) Whenever a Borrower desires to incur
(i) Eurodollar Loans or Bankers’ Acceptance Loans hereunder, such Borrower shall
give the Administrative Agent at the Notice Office at least three Business Days’
prior notice of each Eurodollar Loan or Bankers’ Acceptance Loan to be incurred
hereunder and (ii) Base Rate Loans (including Agent Advances, but excluding
Swingline Loans and Revolving Loans made pursuant to a Mandatory Borrowing) or
Canadian Prime Rate Loans (including Agent Advances, but excluding Swingline
Loans and Revolving Loans made pursuant to a Mandatory Borrowing or to the
extent resulting from automatic conversions of Bankers’ Acceptance Loans as
provided in Schedule 1.01(b)) hereunder, such Borrower shall give the
Administrative Agent at the Notice Office prior notice not later than on the
Business Day of the proposed Borrowing (or such shorter period as agreed to by
the Administrative Agent in its sole discretion) of each Base Rate Loan or
Canadian Prime Rate Loan to be incurred hereunder; provided that any such notice
shall be deemed to have been given on a certain day only if given before 12:00
Noon (New York City time) on such day, in the case of Revolving Loans. Each such
notice (each, a “Notice of Borrowing”), except as otherwise expressly provided
in Section 2.10, shall be irrevocable and shall be in writing, or by telephone
promptly confirmed in writing, in the form of Exhibit A-1, appropriately
completed to specify: (i) the aggregate principal amount or Face Amount, as the
case may be, of the Loans to be incurred pursuant to such Borrowing (stated in
the Available Currency), (ii) the date of such Borrowing (which shall be a
Business Day), (iii) in the case of a Borrowing of Revolving Loans, whether the
Revolving Loans made pursuant to such Borrowing constitute Agent Advances (it
being understood that the Administrative Agent shall be under no obligation to
make such Agent Advance), (iv) in the case of U.S. Dollar Denominated Revolving
Loans, whether the Revolving Loans being incurred pursuant to such Borrowing are
to be initially maintained as Base Rate Loans or, to the extent permitted
hereunder, Eurodollar Loans, (v) in the case of Canadian Dollar Denominated
Revolving Loans, whether the Revolving Loans being incurred pursuant to such
Borrowing shall consist of Canadian Prime Rate Loans or Bankers’ Acceptance
Loans and, if Bankers’ Acceptance Loans, the term thereof (which shall comply
with the requirements of Schedule 1.01(b)) and (vi) whether the Loans being
incurred pursuant to such Borrowing shall constitute U.S. Facility Revolving
Loans or Canadian Facility Revolving Loans. Except in the case of Agent
Advances, the Administrative Agent shall promptly give each Lender under a
Facility notice of such proposed Borrowing under such Facility, of such Lender’s
proportionate share thereof and of the other matters required by the immediately
preceding sentence to be specified in the Notice of Borrowing.

(b) Whenever a Borrower desires to incur Swingline Loans hereunder, such
Borrower shall give the Swingline Lender no later than 1:00 P.M. (New York City
time) on the date that a Swingline Loan is to be incurred, written notice or
telephonic notice promptly confirmed in writing of each Swingline Loan to be
incurred hereunder. Each such notice shall be irrevocable and specify in each
case (A) the date of Borrowing (which shall be a Business Day), (B) the
principal amount of the Swingline Loan to be incurred pursuant to such Borrowing
(stated in the Available Currency) and (C) whether the Swingline Loan being
incurred pursuant to such Borrowing shall constitute a U.S. Facility Swingline
Loan or a Canadian Facility Swingline Loan.

(c) Mandatory Borrowings shall be made upon the notice specified in
Section 2.01(c), with each Borrower irrevocably agreeing, by its incurrence of
any Swingline Loan, to the making of the Mandatory Borrowings as set forth in
Section 2.01(a).

 

-82-



--------------------------------------------------------------------------------

(d) Without in any way limiting the obligation of any Borrower to confirm in
writing any telephonic notice of any Borrowing or prepayment of Loans, the
Administrative Agent or the Swingline Lender, as the case may be, may act
without liability upon the basis of telephonic notice of such Borrowing or
prepayment, as the case may be, believed by the Administrative Agent or the
Swingline Lender, as the case may be, in good faith to be from a Responsible
Officer of such Borrower, prior to receipt of written confirmation. In each such
case, the Administrative Agent’s or the Swingline Lender’s record of the terms
of such telephonic notice of such Borrowing or prepayment of Loans, as the case
may be, shall be conclusive absent manifest error.

2.04. Disbursement of Funds. (a) No later than 1:00 P.M. (New York City time) on
the date specified in each Notice of Borrowing (or (x) in the case of
U.S. Dollar Denominated Swingline Loans, no later than 4:00 P.M. (New York City
time) on the date specified pursuant to Section 2.03(b), (y) in the case of
Canadian Dollar Denominated Swingline Loans, no later than 2:00 P.M. (New York
City time) on the date specified pursuant to Section 2.03(b) or (z) in the case
of Mandatory Borrowings, no later than 1:00 P.M. (New York City time) on the
date specified in Section 2.01(a)), each Lender under the respective Facility,
will make available its pro rata portion (determined in accordance with
Section 2.07) of each such Borrowing under such Facility requested to be made on
such date. All such amounts will be made available in U.S. Dollars (in the case
of U.S. Dollar Denominated Loans) or in Canadian Dollars (in the case of
Canadian Dollar Denominated Loans), as the case may be, and in immediately
available funds at the Payment Office, and the Administrative Agent will make
available to the relevant Borrower or Borrowers at the Payment Office the
aggregate of the amounts so made available by the Lenders under the respective
Facility (or in the case of Swingline Loans, the Swingline Lender will make
available the full amount thereof). Unless the Administrative Agent shall have
been notified by any Lender under the respective Facility prior to the date of
Borrowing under such Facility that such Lender does not intend to make available
to the Administrative Agent such Lender’s portion of any Borrowing under such
Facility to be made on such date, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent on such date
of Borrowing and the Administrative Agent may (but shall not be obligated to),
in reliance upon such assumption, make available to the relevant Borrower or
Borrowers a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent by such Lender, the Administrative
Agent shall be entitled to recover such corresponding amount on demand from such
Lender. If such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the relevant Borrower or Borrowers, and the relevant Borrower or
Borrowers shall promptly (but no later than one Business Day following such
notice) pay such corresponding amount to the Administrative Agent. The
Administrative Agent also shall be entitled to recover on demand from such
Lender or the relevant Borrower or Borrowers, as the case may be, interest on
such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
relevant Borrower or Borrowers until the date such corresponding amount is
recovered by the Administrative Agent, at a rate per annum equal to (i) if
recovered from such Lender, the

 

-83-



--------------------------------------------------------------------------------

overnight Federal Funds Rate (or, in the case of Canadian Dollar Denominated
Loans, the cost to the Administrative Agent of acquiring overnight funds in
Canadian Dollars) for the first three days and at the interest rate otherwise
applicable to such Loans for each day thereafter and (ii) if recovered from the
relevant Borrower or Borrowers, the rate of interest applicable to the
respective Borrowing, as determined pursuant to Section 2.08. Nothing in this
Section 2.04(a) shall be deemed to relieve any Lender under a Facility from its
obligation to make Loans hereunder under such Facility or to prejudice any
rights which any Borrower may have against any Lender under a Facility as a
result of any failure by such Lender to make Loans hereunder under such
Facility.

(b) Agent Advances made pursuant to Section 2.01(e) shall be subject to periodic
settlement as follows:

(i) The amount of each Lender’s U.S. Facility RL Percentage or Canadian Facility
RL Percentage, as the case may be, of Revolving Loans shall be computed weekly
(or more frequently in the Administrative Agent’s sole discretion) and shall be
adjusted upward or downward on the basis of the amount of outstanding Revolving
Loans under such Facility as of 5:00 P.M. (New York City time) on the last
Business Day of each week, or such other period specified by the Administrative
Agent (each such date, a “Settlement Date”). The applicable Lenders under a
Facility shall transfer to the Administrative Agent, or the Administrative Agent
shall transfer to the applicable Lenders under a Facility, such amounts as are
necessary so that (after giving effect to all such transfers) the amount of
Revolving Loans under a Facility made by each Lender under such Facility shall
be equal to such Lender’s U.S. Facility RL Percentage or Canadian Facility RL
Percentage, as the case may be, of the aggregate amount of Revolving Loans under
such Facility outstanding as of such Settlement Date. If a notice from the
Administrative Agent of any such necessary transfer is received by a Lender on
or prior to 12:00 Noon (New York City time) on any Business Day, then such
Lender shall make transfers described above in immediately available funds no
later than 3:00 P.M. (New York City time) on the day such notice was received;
and if such notice is received by a Lender after 12:00 Noon (New York City time)
on any Business Day, such Lender shall make such transfers no later than 1:00
P.M. (New York City time) on the next succeeding Business Day. The obligation of
each of the Lenders to transfer such funds shall be irrevocable and
unconditional and without recourse to, or without representation or warranty by,
the Administrative Agent. Each of the Administrative Agent and each Lender
agrees and the Lenders agree to mark their respective books and records on each
Settlement Date to show at all times the dollar amount of their respective U.S.
Facility RL Percentage or Canadian Facility RL Percentage, as the case may be,
of the outstanding Revolving Loans under such Facility on such date.

(ii) To the extent that the settlement described in preceding clause (i) shall
not yet have occurred with respect to any particular Settlement Date, upon any
repayment of Revolving Loans under a Facility by any Borrower prior to such
settlement, the Administrative Agent may apply such amounts repaid directly to
the amounts that would otherwise be made available by the Administrative Agent
pursuant to this Section 2.04(b) under such Facility.

 

-84-



--------------------------------------------------------------------------------

(iii) Because the Administrative Agent on behalf of the Lenders under a Facility
may be advancing and/or may be repaid Revolving Loans under such Facility prior
to the time when such Lenders will actually advance and/or be repaid such
Revolving Loans, interest with respect to such Revolving Loans shall be
allocated by the Administrative Agent to each such Lender and the Administrative
Agent in accordance with the amount of such Revolving Loans actually advanced by
and repaid to each such Lender and the Administrative Agent and shall accrue
from and including the date such Revolving Loans are so advanced to but
excluding the date such Revolving Loans are either repaid by the U.S. Borrowers
or the Canadian Borrowers, as the case may be, in accordance with the terms of
this Agreement or actually settled by the Administrative Agent or the applicable
Lender as described in this Section 2.04(b).

2.05. Notes. (a) Each U.S. Borrower’s joint and several obligation under a
Facility and each Canadian Borrower’s joint and several obligation under a
Facility, as the case may be, to pay the principal of, and interest on, the
Loans under such Facility made by each Lender under such Facility shall be
evidenced in the Register maintained by the Administrative Agent pursuant to
Section 13.15 and shall, if requested by such Lender, also be evidenced (i) in
the case of U.S. Facility Revolving Loans, by a promissory note duly executed
and delivered by each U.S. Borrower substantially in the form of Exhibit B-1,
with blanks appropriately completed in conformity herewith (each, a “U.S.
Facility Revolving Note” and, collectively, the “U.S. Facility Revolving
Notes”), (ii) in the case of U.S. Borrower Canadian Facility Revolving Loans, by
a promissory note duly executed and delivered by each U.S. Borrower
substantially in the form of Exhibit B-1, with blanks appropriately completed in
conformity herewith (each, a “U.S. Borrower Canadian Facility Revolving Note”
and, collectively, the “U.S. Borrower Canadian Facility Revolving Notes”),
(iii) in the case of Canadian Borrower Revolving Loans, by a promissory note
duly executed and delivered by each Canadian Borrower substantially in the form
of Exhibit B-1, with blanks appropriately completed in conformity herewith
(each, a “Canadian Borrower Revolving Note” and, collectively, the “Canadian
Borrower Revolving Notes” and, together with the U.S. Borrower Canadian Facility
Revolving Notes, the “Canadian Facility Revolving Notes” and, together with the
U.S. Facility Revolving Notes, the “Revolving Notes”), (iv) in the case of U.S.
Facility Swingline Loans, by a promissory note duly executed and delivered by
each U.S. Borrower substantially in the form of Exhibit B-2, with blanks
appropriately completed in conformity herewith (each, a “U.S. Facility Swingline
Note” and, collectively, the “U.S. Facility Swingline Notes”), (v) in the case
of U.S. Borrower Canadian Facility Swingline Loans, by a promissory note duly
executed and delivered by each U.S. Borrower substantially in the form of
Exhibit B-2, with blanks appropriately completed in conformity herewith (each, a
“U.S. Borrower Canadian Facility Swingline Note” and, collectively, the “U.S.
Borrower Canadian Facility Swingline Notes”), and (vi) in the case of Canadian
Borrower Swingline Loans, by a promissory note duly executed and delivered by
each Canadian Borrower substantially in the form of Exhibit B-2, with blanks
appropriately completed in conformity herewith (each, a “Canadian Borrower
Canadian Facility Swingline Note” and, collectively, the “Canadian Borrower
Canadian Facility Swingline Notes” and, together with the U.S. Borrower Canadian
Facility Swingline Notes, the “Canadian Facility Swingline Notes” and, together
with the U.S. Facility Swingline Notes, the “Swingline Notes”).

 

-85-



--------------------------------------------------------------------------------

(b) Each Lender under a Facility will note on its internal records the amount of
each Loan under such Facility made by it and each payment in respect thereof and
prior to any transfer of any of its Notes under such Facility will endorse on
the reverse side thereof the outstanding principal amount of Loans under such
Facility evidenced thereby. Failure to make any such notation or any error in
such notation shall not affect any Borrower’s obligations in respect of such
Loans.

(c) Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes in respect of a Facility
shall only be delivered to Lenders under such Facility which at any time
specifically request the delivery of such Notes. No failure of any Lender to
request, obtain, maintain or produce a Note evidencing its Loans to any Borrower
shall affect, or in any manner impair, the obligations of any Borrower to pay
the Loans (and all related Obligations) incurred by such Borrower which would
otherwise be evidenced thereby in accordance with the requirements of this
Agreement, and shall not in any way affect the security or guaranties therefor
provided pursuant to any Loan Document. Any Lender which does not have a Note
evidencing its outstanding Loans shall in no event be required to make the
notations otherwise described in preceding clause (b). At any time when any
Lender under a Facility requests the delivery of a Note under such Facility to
evidence any of its Loans under such Facility, each of the respective Borrowers
shall promptly execute and deliver to the respective Lender, at such Borrowers’
expense, the requested Note in the appropriate amount or amounts to evidence
such Loans.

 

-86-



--------------------------------------------------------------------------------

2.06. Conversions. (a) Each Borrower shall have the option to convert, on any
Business Day, all or a portion equal to at least the Minimum Borrowing Amount of
the outstanding principal amount of U.S. Dollar Denominated Loans made to it
pursuant to one or more Borrowings (so long as of the same Facility) of one or
more Types of U.S. Dollar Denominated Revolving Loans into a Borrowing (of the
same Facility) of another Type of U.S. Dollar Denominated Revolving Loan;
provided that, (i) no such partial conversion of Eurodollar Loans shall reduce
the outstanding principal amount of such Eurodollar Loans made pursuant to a
single Borrowing to less than the Minimum Borrowing Amount applicable thereto,
(ii) following notice by the Administrative Agent or the Required Lenders to
AbitibiBowater during the continuation of any Default or Event of Default
(although no such notice shall be required following an Event of Default under
Section 11.01(g) or (h)), Base Rate Loans may not be converted into Eurodollar
Loans, and (iii) no conversion pursuant to this Section 2.06 shall result in a
greater number of Borrowings of Eurodollar Loans than is permitted under
Section 2.02. Each such conversion shall be effected by the relevant Borrower
(of U.S. Dollar Denominated Revolving Loan being converted) by giving the
Administrative Agent at the Notice Office prior to 12:00 Noon (New York City
time) at least three Business Days’ prior notice (each, a “Notice of
Conversion/Continuation”), in each case in the form of Exhibit A-2,
appropriately completed to specify the U.S. Dollar Denominated Revolving Loans
to be so converted, and the Borrowing or Borrowings pursuant to which such
U.S. Dollar Denominated Loans were incurred. The Administrative Agent shall give
each Lender prompt notice of any such proposed conversion affecting any of its
U.S. Dollar Denominated Revolving Loans.

(b) Conversions of Bankers’ Acceptance Loans into Canadian Prime Rate Loans
shall be made in the circumstances, and to the extent, provided in Schedule
1.01(b). Except as provided in Schedule 1.01(b), Bankers’ Acceptance Loans shall
not be permitted to be converted into Canadian Prime Rate Loans prior to the
maturity date of the respective Bankers’ Acceptance or B/A Equivalent Note, as
the case may be.

(c) Each Borrower shall have the option to convert on any Business Day occurring
on or after the Effective Date, all or a portion at least equal to the Minimum
Borrowing Amount of the outstanding principal amount of Canadian Prime Rate
Loans made to such Borrower pursuant to one or more Borrowings (so long as of
the same Facility) of Canadian Dollar Denominated Revolving Loans into a
Borrowing or Borrowings (of the same Facility) of Bankers’ Acceptance Loans;
provided that (i) following notice by the Administrative Agent or the Required
Lenders to AbitibiBowater during the continuation of any Default or Event of
Default (although no such notice shall be required following an Event of Default
under Section 11.01(g) or (h)), Canadian Prime Rate Loans may not be converted
into Bankers’ Acceptance Loans and (ii) Borrowings of Bankers’ Acceptance Loans
resulting from this Section 2.06 shall be limited as provided in Section 2.02.
Each such conversion shall be effected by the relevant Borrower (of Canadian
Dollar Denominated Revolving Loan being converted), by giving the Administrative
Agent at the Notice Office, prior to 12:00 Noon (New York City time), at least
three Business Days prior to the date of the proposed conversion, a Notice of
Conversion/Continuation specifying the Canadian Dollar Denominated Revolving
Loans maintained as Canadian Prime Rate Loans to be so converted into Bankers’
Acceptance

 

-87-



--------------------------------------------------------------------------------

Loans, the Borrowing or Borrowings pursuant to which such Canadian Dollar
Denominated Revolving Loans were made and the term of the proposed Borrowing of
Bankers’ Acceptance Loans (which, in each case, shall comply with the
requirements of Schedule 1.01(b)). The Administrative Agent shall give each
Lender prompt notice of any such proposed conversion affecting any of its
Canadian Dollar Denominated Revolving Loans maintained as Canadian Prime Rate
Loans.

2.07. Pro Rata Borrowings. All Borrowings of U.S. Facility Revolving Loans and
Canadian Facility Revolving Loans (including U.S. Borrower Revolving Loans and
Canadian Borrower Revolving Loans) under this Agreement shall be incurred from
the Lenders under such Facility pro rata on the basis of their U.S. Facility
Commitments and Canadian Facility Commitments, as the case may be, provided that
all Mandatory Borrowings under a Facility shall be incurred from the Lenders
under such Facility pro rata on the basis of their U.S. Facility RL Percentages
or Canadian Facility RL Percentages, as the case may be. It is understood that
no Lender shall be responsible for any default by any other Lender of its
obligation to make Loans hereunder and that each Lender under such Facility
shall be obligated to make the Loans under such Facility provided to be made by
it hereunder, regardless of the failure of any other Lender to make its Loans
hereunder.

2.08. Interest. (a) (x) The U.S. Borrowers jointly and severally agree to pay
interest in respect of the unpaid principal amount of each U.S. Facility Loan,
(y) the U.S. Borrowers jointly and severally agree to pay interest in respect of
the unpaid principal amount of each U.S. Borrower Canadian Facility Revolving
Loan and U.S. Borrower Canadian Facility Swingline Loan and (y) the Canadian
Borrowers jointly and severally agree to pay interest in respect of the unpaid
principal amount of each Canadian Borrower Revolving Loan and Canadian Borrower
Swingline Loan, in each case:

(A) Maintained as a Base Rate Loan, in each case, accruing from the date of
Borrowing thereof until but excluding the earlier of (i) the maturity thereof
(whether by acceleration or otherwise) and (ii) the conversion of such Base Rate
Loan to a Eurodollar Loan pursuant to Section 2.06 or 2.09, as applicable, at a
rate per annum which shall be equal to the sum of the relevant Applicable Margin
plus the Base Rate, each as in effect from time to time.

(B) Maintained as a Eurodollar Loan, in each case, accruing from the date of
Borrowing thereof until but excluding the earlier of (i) the maturity thereof
(whether by acceleration or otherwise) and (ii) the conversion of such
Eurodollar Loan to a Base Rate Loan pursuant to Section 2.06, 2.09 or 2.10, as
applicable, at a rate per annum which shall, during each Interest Period
applicable thereto, be equal to the sum of the relevant Applicable Margin as in
effect from time to time during such Interest Period plus the Eurodollar Rate
for such Interest Period.

(C) Maintained as a Canadian Prime Rate Loan (including with respect to any
Bankers’ Acceptance Loan converted into a Canadian Prime Rate Loan pursuant to
Schedule 1.01(b)), in each case, accruing from the date of Borrowing thereof
(or, in the circumstances described in the immediately preceding parenthetical,
from the date of conversion

 

-88-



--------------------------------------------------------------------------------

of such respective Bankers’ Acceptance Loan into a Canadian Prime Rate Loan)
until but excluding the earlier of (i) the maturity thereof (whether by
acceleration or otherwise) and (ii) the conversion of such Canadian Prime Rate
Loan to a Bankers’ Acceptance Loan pursuant to Schedule 1.01(b), at a rate per
annum which shall be equal to the sum of the relevant Applicable Margin plus the
Canadian Prime Rate, each as in effect from time to time.

(b) Overdue principal and, to the extent permitted by law, overdue interest in
respect of each Loan and any other overdue amount payable hereunder and under
any other Loan Document, by acceleration or otherwise, shall, in each case, bear
interest at a rate per annum equal to the rate which is two percent (2.0%) in
excess of the otherwise applicable rate of interest then borne by the applicable
borrowing (or, if any such amount does not relate to a borrowing under this
Agreement, the rate which is 2% in excess of the rate otherwise applicable to
Base Rate Loans from time to time). Interest that accrues under this
Section 2.08(b) shall be payable on demand.

(c) Accrued (and theretofore unpaid) interest shall be payable (i) in respect of
each Base Rate Loan, quarterly in arrears on each Quarterly Payment Date,
(ii) in respect of each Canadian Prime Rate Loan, quarterly in arrears on each
Quarterly Payment Date, (iii) in respect of each Eurodollar Rate Loan, on the
last day of each Interest Period applicable thereto and (iv) in respect of each
Loan (other than Bankers’ Acceptance Loans), (x) on the date of any repayment or
prepayment thereof (on the amount prepaid or repaid) (except that repayments and
prepayments of Base Rate Loans or Canadian Prime Rate Loans, in each case, under
a Facility shall not be required to be accompanied by a payment of accrued, and
theretofore unpaid, interest thereon, unless either all outstanding Loans of
such Type under such Facility are being repaid or prepaid or the Total
Commitment under such Facility has terminated or will be terminated concurrently
with such repayment or prepayment), (y) at maturity (whether by acceleration or
otherwise) and (z) after such maturity, on demand.

(d) Upon each Interest Determination Date, the Administrative Agent shall
determine the Eurodollar Rate for each Interest Period applicable to the
respective Eurodollar Loans and shall promptly notify the respective Borrowers
and the Lenders thereof. Each such determination shall, absent manifest error,
be final and conclusive and binding on all parties hereto.

2.09. Interest Periods. Subject to the provisions of Sections 2.06 and 2.10,
each Eurodollar Loan shall have successive interest periods (each, an “Interest
Period”) each of a one-month duration; provided that:

(a) all Eurodollar Loans comprising a Borrowing shall at all times have the same
Interest Period;

(b) the initial Interest Period for any Eurodollar Loan shall commence on the
date of Borrowing of such Eurodollar Loan (including, the date of any conversion
thereto from a Base Rate Loan) and each Interest Period occurring thereafter in
respect of such Eurodollar Loan shall commence on the day on which the next
preceding Interest Period applicable thereto expires;

 

-89-



--------------------------------------------------------------------------------

(c) if any Interest Period for a Eurodollar Loan begins on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of such
calendar month;

(d) if any Interest Period for a Eurodollar Loan would otherwise expire on a day
which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
Eurodollar Loan would otherwise expire on a day which is not a Business Day but
is a day of the month after which no further Business Day occurs in such month,
such Interest Period shall expire on the next preceding Business Day;

(e) if the Required Lenders so elect, no Interest Period may commence at any
time when a Default or an Event of Default is then in existence; and

(f) no Interest Period in respect of any Borrowing of Revolving Loans shall be
selected which extends beyond the Revolving Loan Maturity Date.

2.10. Increased Costs, Illegality, etc. (a) In the event that any Lender shall
have determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto but, with respect to clauses (i)
and (iv) below, may be made only by the Administrative Agent):

(i) on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the applicable interbank market,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of the Eurodollar Rate; or

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder (and deemed by such Lender to be
material) with respect to any Eurodollar Loan because of (x) any change since
the Closing Date in any applicable law or governmental rule, regulation, order,
guideline or request (whether or not having the force of law) or any change
since the Closing Date in the interpretation or administration thereof and
including the introduction after the Closing Date of any new law or governmental
rule, regulation, order, guideline or request (other than with respect to any
Tax, which shall be governed solely by Section 5.04), such as, but not limited
to, a change in official reserve requirements, but, in all events, excluding
reserves required under Regulation D of the Board to the extent included in the
computation of the Eurodollar Rate, and/or (y) other circumstances arising since
the Closing Date affecting such Lender, the interbank eurodollar market or the
position of such Lender in such market; or

(iii) at any time, that the making or continuance of any Eurodollar Loan has
been made unlawful by any law or governmental rule, regulation or order adopted
or changed after the Closing Date; or

 

-90-



--------------------------------------------------------------------------------

(iv) at any time, that there is no market for Bankers’ Acceptances by reason of
circumstances affecting the Canadian money market generally or that Canadian
Dollars are not available in sufficient amounts, in either case as determined in
good faith by the Administrative Agent, acting reasonably;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clauses (i) and (iv) above) shall promptly give notice (by telephone
promptly confirmed in writing) to the affected Borrowers and, except in the case
of clauses (i) and (iv) above, to the Administrative Agent, of such
determination (which notice the Administrative Agent shall promptly transmit to
each of the other Lenders or in the case of clauses (ii) and (iii) each other
affected Lender). Thereafter (w) in the case of clause (i) above, Eurodollar
Loans shall no longer be available until such time as the Administrative Agent
notifies AbitibiBowater and the Lenders that the circumstances giving rise to
such notice by the Administrative Agent no longer exist, and any Notice of
Borrowing or Notice of Conversion/Continuation given by any Borrower with
respect to Eurodollar Loans which have not yet been incurred (including by way
of conversion) shall be deemed rescinded by such Borrower, (x) in the case of
clause (ii) above, the U.S. Borrowers (jointly and severally) and/or the
Canadian Borrowers (jointly and severally) agree to pay to such Lender, within
15 days following such Lender’s written request therefor, such additional
amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Lender in its reasonable discretion
shall determine) as shall be required to compensate such Lender for such
increased costs or reductions in amounts received or receivable hereunder (a
written notice as to the additional amounts owed to such Lender, showing in
reasonable detail the basis for the calculation thereof, submitted to the
respective Borrowers by such Lender shall, absent manifest error, be final and
conclusive and binding on all the parties hereto), (y) in the case of
clause (iii) above, the respective Borrower or Borrowers shall take one of the
actions specified in Section 2.10(b) as promptly as possible and, in any event,
within the time period required by law and (z) in the case of clause (iv) above,
and as provided in Schedule 1.01(b), Bankers’ Acceptance Loans or other
Revolving Loans in Canadian Dollars (exclusive of any such Revolving Loans which
have theretofore been funded) shall no longer be available until such time as
the Administrative Agent notifies the affected Borrowers and the Lenders that
the circumstances giving rise to such notice by the Administrative Agent no
longer exist, and any Notice of Borrowing or Notice of Conversion/Continuation
with respect to Bankers’ Acceptance Loans or such other Revolving Loans in
Canadian Dollars given by the respective Borrowers which have not been incurred
(including by way of conversion) shall be deemed rescinded by such Borrowers.

Without limiting the foregoing, if any Lender determines, acting reasonably,
that any applicable law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for such Lender or its applicable lending
office to make or maintain any Loan (or to maintain its obligation to make any
Loan), or to participate in, issue or maintain any Letter of Credit (or to
maintain its obligation to participate in or to issue any Letter of Credit),
then, on notice thereof by such Lender to Abitibi through the Administrative
Agent, any obligation of such Lender with respect to the activity that is
unlawful shall be suspended until such Lender notifies the Administrative Agent
and Abitibi that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, each Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if conversion would
avoid the activity that is unlawful, convert any Loans, or take any necessary
steps with respect to any Letter of Credit

 

-91-



--------------------------------------------------------------------------------

in order to avoid the activity that is unlawful. Upon any such prepayment or
conversion, the applicable Borrower shall also pay accrued interest on the
amount so prepaid or converted. Each Lender agrees to designate a different
lending office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

If any Lender determines, acting reasonably, that any applicable law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender to hold or benefit from a Lien over real property pursuant to
any law of the United States or any State thereof, such Lender may notify the
Administrative Agent and disclaim any benefit of such security interest to the
extent of such illegality; provided, that such determination or disclaimer shall
not invalidate or render unenforceable such Lien for the benefit of any other
Lender.

(b) At any time that any Eurodollar Loan is affected by the circumstances
described in Section 2.10(a)(ii), the affected Borrower may, and in the case of
a Eurodollar Loan affected by the circumstances described in
Section 2.10(a)(iii), the affected Borrower shall, either (i) if the affected
Eurodollar Loan is then being made initially or pursuant to a conversion, cancel
such Borrowing by giving the Administrative Agent telephonic notice (confirmed
in writing) on the same date that such Borrower was notified by the affected
Lender or the Administrative Agent pursuant to Section 2.10(a)(ii) or (iii), or
(ii) if the affected Eurodollar Loan is then outstanding, upon at least three
Business Days’ written notice to the Administrative Agent, require the affected
Borrower to convert such Eurodollar Loan into a Base Rate Loan (which
conversion, in the case of the circumstance described in Section 2.10(a)(iii),
shall occur no later than the last day of the Interest Period then applicable to
such Eurodollar Loan or such earlier day as shall be required by applicable
law); provided that if more than one Lender is affected at any time, then all
affected Lenders must be treated the same pursuant to this Section 2.10(b).

(c) If any Lender determines that after the Closing Date the introduction of or
any change in any applicable law or governmental rule, regulation, order,
guideline, directive or request (whether or not having the force of law)
concerning capital adequacy, or any change in interpretation or administration
thereof by the NAIC or any Governmental Authority, central bank or comparable
agency, will have the effect of increasing the amount of capital required or
expected to be maintained by such Lender or any corporation controlling such
Lender based on the existence of such Lender’s Commitment hereunder or its
obligations hereunder, by an amount deemed by such Lender to be material, then
AbitibiBowater agrees to pay to such Lender, within 15 days following its
written demand therefor, such additional amounts as shall be required to
compensate such Lender or such other corporation on an after-tax basis for the
increased cost to such Lender or such other corporation or the reduction in the
rate of return to such Lender or such other corporation as a result of such
increase of capital. In determining such additional amounts, each Lender will
act reasonably and in good faith and will use averaging and attribution methods
which are reasonable; provided that such Lender’s determination of compensation
owing under this Section 2.10(c) shall, absent manifest error, be final and
conclusive and binding on all the parties hereto. Each Lender, upon determining
that any additional amounts will be payable pursuant to this Section 2.10(c),
will give prompt written notice thereof to AbitibiBowater, which notice shall
show in reasonable detail the basis for calculation of such additional amounts,
although the failure to give any such notice shall not release or diminish
AbitibiBowater’ obligations to pay additional amounts pursuant to this
Section 2.10(c) upon the subsequent receipt of such notice.

 

-92-



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender or Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Lender’s right to demand such compensation, as the case
may be; provided that the Borrowers shall not be required to compensate a Lender
or Issuing Lender pursuant to this Section 2.10 for any increased costs or
reductions incurred more than 120 days prior to the date that such Lender,
Issuing Lender or the Administrative Agent, as the case may be, notifies
AbitibiBowater of such Lender’s or such Issuing Lender’s intention to claim
compensation therefor; provided, further, that if the introduction or change
referred to in Section 2.10(a)(ii) and 2.10(c) above giving rise to such
increased costs, reductions or additional amounts is retroactive, then the
120-day period referred to above shall be extended to include the period of
retroactive effect thereof.

(e) Notwithstanding anything herein to the contrary, the Dodd Frank Wall Street
Reform and Consumer Protection Act, and all requests, rules, guidelines and
directives promulgated thereunder, shall be deemed to have been adopted after
the date hereof, regardless of the date enacted or adopted.

2.11. Compensation. The applicable Loan Parties (grouped by Borrowing Base),
jointly and severally agree to compensate each Lender, upon its written request
(which request shall set forth in reasonable detail the basis for requesting
such compensation and shall, absent manifest error, be conclusive and binding on
all the parties hereto), for all losses, expenses and liabilities (including,
without limitation, any loss, expense or liability incurred by reason of the
liquidation or reemployment of deposits or other funds required by such Lender
to fund its Eurodollar Loans or Bankers’ Acceptance Loans but excluding loss of
anticipated profits) which such Lender may sustain: (a) if for any reason (other
than a default by such Lender or the Administrative Agent) a Borrowing of, or
conversion from or into, Eurodollar Loans or Bankers’ Acceptance Loans does not
occur on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn by the respective Borrower or
Borrowers or deemed withdrawn pursuant to Section 2.10(a)); (b) if any
prepayment or repayment (including any prepayment or repayment made pursuant to
Section 5.01, Section 5.02 or as a result of an acceleration of the Loans
pursuant to Section 11.01) or conversion of any of its Eurodollar Loans or
Bankers’ Acceptance Loans occurs on a date which is not the last day of an
Interest Period or maturity date, as applicable, with respect thereto; (c) if
any prepayment of any of its Eurodollar Loans is not made on any date specified
in a notice of prepayment given by the respective Borrowers; or (d) as a
consequence of (i) any other default by the respective Borrowers to repay
Eurodollar Loans or Bankers’ Acceptance Loans when required by the terms of this
Agreement or any Note held by such Lender or (ii) any election made pursuant to
Section 2.10(b).

2.12. Lending Offices and Affiliate Lenders for Loans in Available Currency.
(a) Each Lender may at any time or from time to time designate, by written
notice to the Administrative Agent to the extent not already reflected on
Schedule 13.03, one or more lending

 

-93-



--------------------------------------------------------------------------------

offices (which, for this purpose, may include Affiliates of the respective
Lender) for the various Loans in the Available Currency made, and Letters of
Credit participated in, by such Lender (including, without limitation, by
designating a separate lending office (or Affiliate) to act as such with respect
to such Loans and Letter of Credit Outstandings); provided that, for
designations made after the Closing Date, to the extent such designation shall
result in increased costs under Section 2.10, 3.06 or 5.04 in excess of those
which would be charged in the absence of the designation of a different lending
office (including a different Affiliate of the respective Lender), then the
Borrowers shall not be obligated to pay such excess increased costs (although if
such designation results in increased costs, the Borrowers shall be obligated to
pay the costs which would have applied in the absence of such designation and
any subsequent increased costs of the type described above resulting from
changes after the date of the respective designation). Except as provided in the
immediately preceding sentence, each lending office and Affiliate of any Lender
designated as provided above shall, for all purposes of this Agreement and the
other Loan Documents, be treated in the same manner as the respective
designating Lender (and shall be entitled to all indemnities and similar
provisions in respect of its acting as such hereunder).

(b) Each Lender agrees that on the occurrence of any event giving rise to the
operation of Section 2.10(a)(ii) or (iii), Section 2.10(c), Section 3.06 or
Section 5.04 with respect to such Lender, it will, if requested by
AbitibiBowater, use reasonable efforts (subject to overall policy considerations
of such Lender) to designate another lending office for any Loans or Letters of
Credit affected by such event; provided that such designation is made on such
terms that such Lender and its lending office suffer no economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of such Section. Nothing in this
Section 2.12(b) shall affect or postpone any of the obligations of any Borrower
or the right of any Lender provided in Sections 2.10, 3.06 and 5.04.

2.13. Replacement of Lenders. (a) If any Lender becomes a Defaulting Lender,
(b) upon the occurrence of any event giving rise to the operation of
Section 2.10(a) (other than clause (i) or (iv)), Section 2.10(c), Section 3.06
or Section 5.04 with respect to any Lender which results in such Lender charging
to any Borrower increased costs in excess of those being generally charged by
the other Lenders, or (c) in the case of a refusal by a Lender to consent to a
proposed change, waiver, discharge or termination with respect to this Agreement
which has been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), AbitibiBowater shall have the right, in accordance with
Section 13.04(b), if no Default or Event of Default then exists or would exist
after giving effect to such replacement, to replace such Lender (the “Replaced
Lender”) with one or more other Eligible Transferees, none of whom shall
constitute a Defaulting Lender at the time of such replacement (collectively,
the “Replacement Lender”) and each of which shall be reasonably acceptable to
the Administrative Agent, Swingline Lender and any Issuing Lender; provided
that:

(i) at the time of any replacement pursuant to this Section 2.13, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(b) (and with all fees payable pursuant to
said Section 13.04(b) to be paid by the Borrowers or, if otherwise agreed, the
Replacement

 

-94-



--------------------------------------------------------------------------------

Lender) pursuant to which the Replacement Lender shall acquire the entire
Commitment of and all outstanding Revolving Loans (other than Bankers’
Acceptance Loans) and all participations in Letters of Credit by, the Replaced
Lender and, in connection therewith, shall pay to (i) the Replaced Lender in
respect thereof an amount equal to the sum of (A) an amount equal to the
principal of, and all accrued interest on, all outstanding Loans (other than
Bankers’ Acceptance Loans) of the respective Replaced Lender with respect to
which such Replaced Lender is being replaced, (B) an amount equal to the Face
Amount of any outstanding B/A Instrument of the respective Replaced Lender in
satisfaction of the obligations of the Borrower to repay the B/A Instrument on
the maturity thereof, (C) an amount equal to all Unpaid Drawings (if any) that
have been funded by (and not reimbursed to) such Replaced Lender, together with
all then unpaid interest with respect thereto at such time and (D) an amount
equal to all accrued, but theretofore unpaid, Fees owing to the Replaced Lender
pursuant to Section 4.01, (ii) each Issuing Lender an amount equal to such
Replaced Lender’s U.S. Facility RL Percentage or Canadian Facility RL
Percentage, as the case may be, of any Unpaid Drawing relating to Letters of
Credit issued by such Issuing Lender under such Facility (which at such time
remains an Unpaid Drawing) to the extent such amount was not theretofore funded
by such Replaced Lender and (iii) the Swingline Lender an amount equal to such
Replaced Lender’s U.S. Facility RL Percentage or Canadian Facility RL
Percentage, as the case may be, of any Mandatory Borrowing under such Facility
to the extent such amount was not theretofore funded by such Replaced Lender to
the Swingline Lender; and

(ii) all obligations of the Borrowers then owing to the Replaced Lender (other
than those specifically described in clause (i) above in respect of which the
assignment purchase price has been, or is concurrently being, paid, but
including all amounts, if any, owing under Section 2.11 which shall be paid in
full to such Replaced Lender concurrently with such replacement) shall be paid
in full to such Replaced Lender concurrently with such replacement.

(b) Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.13, the Administrative Agent shall be entitled (but
not obligated) and authorized to execute an Assignment and Assumption Agreement
on behalf of such Replaced Lender, and any such Assignment and Assumption
Agreement so executed by the Administrative Agent and the Replacement Lender
shall be effective for purposes of this Section 2.13 and Section 13.04. Upon the
execution of the respective Assignment and Assumption Agreement, the payment of
amounts referred to in clauses (i) and (ii) above, recordation of the assignment
on the Register by the Administrative Agent pursuant to Section 13.15 and, if so
requested by the Replacement Lender, delivery to the Replacement Lender of the
appropriate Note or Notes executed by the relevant Borrowers, the Replacement
Lender shall become a Lender hereunder and the Replaced Lender shall cease to
constitute a Lender hereunder, except with respect to indemnification provisions
under this Agreement (including, without limitation, Sections 2.10, 2.11, 3.06,
5.04, 12.06, 13.01 and 13.06), which shall survive as to such Replaced Lender.

 

-95-



--------------------------------------------------------------------------------

2.14. Incremental Commitments. (a) AbitibiBowater shall have the right, in
consultation and coordination with the Administrative Agent as to all of the
matters set forth below in this Section 2.14, but without requiring the consent
of the Administrative Agent (except as otherwise provided in this Section 2.14)
or the Lenders, to request at any time and from time to time after the Effective
Date and prior to the Revolving Loan Maturity Date that one or more Lenders
(and/or one or more other Persons which are Eligible Transferees and which will
become Lenders) provide U.S. Facility Incremental Commitments or Canadian
Facility Incremental Commitments (as specified by AbitibiBowater) and, subject
to the applicable terms and conditions contained in this Agreement and the
relevant Incremental Commitment Agreement, make Revolving Loans and participate
in Letters of Credit and Swingline Loans pursuant thereto; provided that (i) no
Lender shall be obligated to provide an Incremental Commitment, and until such
time, if any, as such Lender has agreed in its sole discretion to provide an
Incremental Commitment and executed and delivered to the Administrative Agent,
AbitibiBowater and the other Borrowers an Incremental Commitment Agreement as
provided in clause (b) of this Section 2.14, such Lender shall not be obligated
to fund any Revolving Loans in excess of its U.S. Facility Commitment or
Canadian Facility Commitment, as applicable, (if any) or participate in any
Letters of Credit or Swingline Loans in excess of its U.S. Facility RL
Percentage or Canadian Facility RL Percentage, as applicable, in each case, as
in effect prior to giving effect to such Incremental Commitment provided
pursuant to this Section 2.14, (ii) any Lender (including any Person which is an
Eligible Transferee who will become a Lender) may so provide an Incremental
Commitment without the consent of the Administrative Agent or any other Lender;
provided that any Person that is not a Lender prior to the effectiveness of its
Incremental Commitment shall require the consent of the Administrative Agent,
each Issuing Lender and the Swingline Lender (which consents shall not be
unreasonably withheld or delayed) to provide an Incremental Commitment pursuant
to this Section 2.14, (iii) the aggregate amount of each request (and provision
therefor) for U.S. Facility Incremental Commitments or Canadian Facility
Incremental Commitments, or any combination thereof, shall be in a minimum
aggregate amount for all Lenders which provide such Incremental Commitments
pursuant to a given Incremental Commitment Agreement pursuant to this
Section 2.14 (including Persons who are Eligible Transferees and will become
Lenders) of at least $25,000,000 (or such lesser amount that is acceptable to
the Administrative Agent), (iv) the aggregate amount of all Incremental
Commitments permitted to be provided pursuant to this Section 2.14 shall not
exceed in the aggregate $100,000,000, (v) if the Applicable Commitment Fee
Percentage and/or Applicable Margins with respect to Commitments to be provided
or Loans to be incurred pursuant to an Incremental Commitment shall be higher in
any respect than those applicable to any other Commitments or Loans, the
Applicable Commitment Fee Percentage and/or Applicable Margins, as the case may
be, for the other Commitments and Loans shall be automatically increased as and
to the extent needed to eliminate any deficiencies in accordance with the
definition of “Applicable Commitment Fee Percentage” or “Applicable Margin”
contained herein (such increase, the “Additional Commitment Fee” or “Additional
Margin”, as the case may be), (vi) each Incremental Commitment Agreement shall
specifically designate whether such Incremental Commitments are U.S. Facility
Incremental Commitments or Canadian Facility Incremental Commitments, (vii) all
Revolving Loans of a Borrower incurred pursuant to an Incremental Commitment
(and all interest, fees and other amounts payable thereon) shall be Obligations
under this Agreement and the other applicable Loan Documents and shall be
secured by the relevant Security Documents, and guaranteed under the Guarantee
and Collateral Agreement and/or Canadian Guarantee and Collateral Agreement, on
a pari passu basis with all other Loans of such Borrower secured by each
relevant Security Document and guaranteed under the Guarantee and Collateral
Agreement and/or Canadian Guarantee and

 

-96-



--------------------------------------------------------------------------------

Collateral Agreement, and (ix) each Lender (including any Person which is an
Eligible Transferee who will become a Lender) agreeing to provide an Incremental
Commitment pursuant to an Incremental Commitment Agreement shall, subject to the
satisfaction of the relevant conditions set forth in this Agreement, participate
in Swingline Loans and Letters of Credit pursuant to Sections 2.01(b) and 3.04,
respectively, and make Revolving Loans as provided in Section 2.01(a), in each
case, under the U.S. Facility Commitment or Canadian Facility Commitment, as
applicable, and such Revolving Loans shall constitute U.S. Facility Revolving
Loans or Canadian Facility Revolving Loans, as the case may be, for all purposes
of this Agreement and the other applicable Loan Documents.

(b) At the time of the provision of Incremental Commitments pursuant to this
Section 2.14, (I) AbitibiBowater, each other Borrower, each Guarantor, the
Administrative Agent and each such Lender or other Eligible Transferee which
agrees to provide an Incremental Commitment (each, an “Incremental Lender”)
shall execute and deliver to AbitibiBowater and the Administrative Agent an
Incremental Commitment Agreement, appropriately completed (with the
effectiveness of the Incremental Commitment provided therein to occur on the
date set forth in such Incremental Commitment Agreement, which date in any event
shall be no earlier than the date on which (i) all fees required to be paid in
connection therewith at the time of such effectiveness shall have been paid,
(ii) all Incremental Commitment Requirements have been satisfied, (iii) all
conditions set forth in this Section 2.14 shall have been satisfied and (iv) all
other conditions precedent that may be set forth in such Incremental Commitment
Agreement shall have been satisfied) and (II) AbitibiBowater, each other
Borrower, each Guarantor, the Collateral Agent and each Incremental Lender (as
applicable) shall execute and deliver to the Administrative Agent and the
Collateral Agent such additional Security Documents and/or amendments to the
Security Documents as the Administrative Agent may reasonably request which are
necessary to ensure that all Loans incurred pursuant to the Incremental
Commitments and any Additional Commitment Fee and/or Additional Margin are
secured by each relevant Security Document (the “Incremental Security
Documents”). The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Incremental Commitment Agreement and, at such time,
Schedule 1.01(a) shall be deemed modified to reflect the Incremental Commitments
of such Incremental Lenders.

(c) It is understood and agreed that the Incremental Commitments provided by an
Incremental Lender or Incremental Lenders, as the case may be, pursuant to each
Incremental Commitment Agreement shall constitute part of, and be added to, the
U.S. Facility Commitment and/or the Canadian Facility Commitment, as the case
may be, and each Incremental Lender shall constitute a U.S. Facility Lender
and/or Canadian Facility Lender, as applicable, for all purposes of this
Agreement and each other applicable Loan Document.

(d) At the time of any provision of Incremental Commitments pursuant to this
Section 2.14, each Borrower shall, in coordination with the Administrative
Agent, repay outstanding Revolving Loans of certain of the Lenders, and incur
additional Revolving Loans from certain other Lenders (including the Incremental
Lenders), in each case to the extent necessary so that all of the U.S. Facility
Lenders and/or Canadian Lenders, as applicable, participate in each outstanding
Borrowing of each Facility of Revolving Loans pro rata on the basis of their
respective Commitments (after giving effect to any increase in the Total
Commitment pursuant to this Section 2.14) and with the Borrowers being obligated
to pay to the respective Lenders any costs of the type referred to in
Section 2.11 in connection with any such repayment and/or Borrowing.

 

-97-



--------------------------------------------------------------------------------

2.15. Interest Act (Canada); Criminal Rate of Interest; Nominal Rate of
Interest. (a) Notwithstanding anything to the contrary contained in this
Agreement or in any other Loan Document, solely to the extent that a court of
competent jurisdiction finally determines that the calculation or determination
of interest or any fee payable by the Canadian Borrowers in respect of the
Canadian Borrower Obligations pursuant to this Agreement and the other Loan
Documents shall be governed by or subject to the laws of any jurisdiction of
Canada or the federal laws of Canada, in no event shall the aggregate “interest”
(as defined in Section 347 of the Criminal Code, R.S.C. 1985, c. C-46, as the
same shall be amended, replaced or re-enacted from time to time) payable by the
Canadian Borrowers to the Administrative Agent or any Lender Creditor under this
Agreement or any other Loan Document exceed the effective annual rate of
interest on the “credit advanced” (as defined in that section) under this
Agreement or such other Loan Document lawfully permitted under that section and,
if any payment, collection or demand pursuant to this Agreement or any other
Loan Document in respect of “interest” (as defined in that section) is
determined to be contrary to the provisions of that section, such payment,
collection or demand shall be deemed to have been made by mutual mistake of the
Administrative Agent, the applicable Lenders and the Canadian Borrowers and the
amount of such payment or collection shall be refunded by the Administrative
Agent and such Lenders to the Canadian Borrowers. For the purposes of this
Agreement and each other Loan Document to which any Canadian Borrowers are a
party, the effective annual rate of interest payable by the Canadian Borrowers
shall be determined in accordance with generally accepted actuarial practices
and principles over the term of the Loans on the basis of annual compounding for
the lawfully permitted rate of interest and, in the event of dispute, a
certificate of a Fellow of the Canadian Institute of Actuaries appointed by and
for the account of the Canadian Borrowers will be conclusive for the purpose of
such determination in the absence of evidence to the contrary.

(b) For the purposes of the Interest Act (Canada) and with respect to Canadian
Borrowers only:

(i) whenever any interest or fee payable by the Canadian Borrowers is calculated
using a rate based on a year of 360 days or 365 days, as the case may be, the
rate determined pursuant to such calculation, when expressed as an annual rate,
is equivalent to (x) the applicable rate based on a year of 360 days or 365
days, as the case may be, (y) multiplied by the actual number of days in the
calendar year in which such rate is to be ascertained and (z) divided by 360 or
365, as the case may be; and

(ii) all calculations of interest payable by the Canadian Borrowers under this
Agreement or any other Loan Document are to be made on the basis of the nominal
interest rate described herein and therein and not on the basis of effective
yearly rates or on any other basis which gives effect to the principle of deemed
reinvestment of interest. The parties hereto acknowledge that there is a
material difference between the stated nominal interest rates and the effective
yearly rates of interest and that they are capable of making the calculations
required to determine such effective yearly rates of interest.

 

-98-



--------------------------------------------------------------------------------

(c) The parties hereto acknowledge and agree that clauses (a) and (b) of this
Section 2.15 only apply to the Canadian Borrowers and shall not otherwise reduce
or effect the obligations of the U.S. Borrowers under this Agreement to pay the
full amount of the Obligations of such U.S. Borrowers in accordance with the
terms of this Agreement (including to reimburse the Administrative Agent and the
applicable Lenders for any amounts refunded by the Administrative Agent or any
Lender to the Canadian Borrowers pursuant to clause (a) of this Section 2.15).

2.16. Provisions Regarding Bankers’ Acceptances, Drafts, etc.

The parties hereto agree that the provisions of Schedule 1.01(b) shall apply to
all Bankers’ Acceptances, Bankers’ Acceptance Loans, Drafts and B/A Equivalent
Notes created hereunder, and that the provisions of Schedule 1.01(b) shall be
deemed incorporated by reference into this Agreement as if such provisions were
set forth in their entirety herein.

2.17. AbitibiBowater as Agent for Borrowers. Each Borrower hereby irrevocably
appoints AbitibiBowater as its agent and attorney-in-fact for all purposes under
this Agreement and each other Loan Document, which appointment shall remain in
full force and effect unless and until the Administrative Agent shall have
received prior written notice signed by the respective appointing Borrower that
such appointment has been revoked. Each Borrower hereby irrevocably appoints and
authorizes AbitibiBowater (i) to provide the Administrative Agent with all
notices with respect to Loans and Letters of Credit obtained for the benefit of
any Borrower and all other notices and instructions under this Agreement or any
other Loan Document and (ii) to take such action as AbitibiBowater deems
appropriate on its behalf to exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement and the other
Loan Documents. It is understood that the handling of the Credit Account and the
Collateral of the respective Borrowers in a combined fashion (i.e., the U.S.
Borrowers in a combined fashion and the Canadian Borrowers in a combined
fashion), as more fully set forth herein, is done solely as an accommodation to
the Borrowers in order to utilize the collective borrowing powers of the
Borrowers in the most efficient and economical manner and at their request, and
that the Lenders shall not incur liability to any Borrower as a result thereof.
Each Borrower expects to derive benefit, directly or indirectly, from the
handling of the Credit Account and the Collateral in a combined fashion since
the successful operation of each Borrower is dependent on the continued
successful performance of the consolidated group. To induce the Agents and the
Lenders to do so, and in consideration thereof, each Borrower hereby jointly and
severally agrees to indemnify each Agent and each Lender and hold each Agent and
each Lender harmless against any and all liability, expense, loss or claim of
damage or injury, made against any Agent or any Lender by any Borrower or by any
third party whosoever, arising from or incurred by reason of (a) the handling of
the Credit Account and Collateral of the Borrowers as provided in this Agreement
or (b) the Agents’ and the Lenders’ relying on any instructions of
AbitibiBowater, or (c) any other action taken by the Agents or the Lenders
hereunder or under the other Loan Documents, except that the Borrowers will have
no liability to any Lender or any Agent with respect to any such liability,
expense, loss or claim of damage or injury to the extent the same has been
finally determined by a court of competent jurisdiction to have resulted from
the gross negligence or willful misconduct of such Lender or such Agent, as the
case may be.

 

-99-



--------------------------------------------------------------------------------

2.18. Defaulting Lenders. If any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) if any U.S. Facility Swingline Exposure or U.S. Facility Letter of Credit
Exposure exists at the time a Lender becomes a Defaulting Lender then:

(i) all or any part of such U.S. Facility Swingline Exposure and U.S. Facility
Letter of Credit Exposure shall be reallocated among the U.S. Facility Lenders
that are Non-Defaulting Lenders in accordance with their respective U.S.
Facility RL Percentages but only to the extent (x) the sum of all U.S. Facility
Lenders’ that are Non-Defaulting Lenders Individual U.S. Facility Exposures plus
such Defaulting Lender’s U.S. Facility Swingline Exposure and U.S. Facility
Letter of Credit Exposure does not exceed the total of all Non-Defaulting
Lenders’ U.S. Facility Commitments, (y) immediately following the reallocation
to a U.S. Facility Lender that is a Non-Defaulting Lender, the Individual U.S.
Facility Exposure of such U.S. Facility Lender does not exceed its U.S. Facility
Commitment at such time and (z) the conditions set forth in Section 7 are
satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the applicable Borrowers shall within one (1) Business
Day following notice by the Administrative Agent (x) first, prepay such U.S.
Facility Swingline Exposure and (y) second, cash collateralize in a manner
reasonably satisfactory to the applicable Issuing Lender such Defaulting
Lender’s U.S. Facility Letter of Credit Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) in aggregate amount equal to
100% of such Defaulting Lender’s U.S. Facility Letter of Credit Exposure for so
long as such U.S. Facility Letter of Credit Exposure is outstanding (such
arrangements, together with the arrangements set forth in Section 2.18(b)(ii)
(the “Letter of Credit Back-Stop Arrangements”);

(iii) the applicable Borrowers shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 4.01(b) with respect to such Defaulting
Lender’s U.S. Facility Letter of Credit Exposure during the period that such
Lender is a Defaulting Lender;

(iv) if the U.S. Facility Letter of Credit Exposure of the Non-Defaulting
Lenders is reallocated pursuant to this Section 2.18(a), then the fees payable
to the Lenders pursuant to Section 4.01(b) shall be adjusted in accordance with
such Non-Defaulting Lenders’ U.S. Facility RL Percentages during the period that
such Lender is a Defaulting Lender; and

(v) if any Defaulting Lender’s U.S. Facility Letter of Credit Exposure is
neither cash collateralized nor reallocated pursuant to this Section 2.18(a),
then, without prejudice to any rights or remedies of any Issuing Lender or any
Lender

 

-100-



--------------------------------------------------------------------------------

hereunder, all letter of credit fees payable under Section 4.01(b) with respect
to such Defaulting Lender’s U.S. Facility Letter of Credit Exposure shall be
payable to each Issuing Lender until such U.S. Facility Letter of Credit
Exposure is cash collateralized and/or reallocated;

(b) if any Canadian Facility Swingline Exposure or Canadian Facility Letter of
Credit Exposure exists at the time a Lender becomes a Defaulting Lender then:

(i) all or any part of such Canadian Facility Swingline Exposure and Canadian
Facility Letter of Credit Exposure shall be reallocated among the Canadian
Facility Lenders that are Non-Defaulting Lenders in accordance with their
respective Canadian Facility RL Percentages but only to the extent (x) the sum
of all Canadian Facility Lenders’ that are Non-Defaulting Lenders Individual
Canadian Facility Exposures plus such Defaulting Lender’s Canadian Facility
Swingline Exposure and Canadian Facility Letter of Credit Exposure does not
exceed the total of all Non-Defaulting Lenders’ Canadian Facility Commitments,
(y) immediately following the reallocation to a Canadian Facility Lender that is
a Non-Defaulting Lender, the Individual Canadian Facility Exposure of such
Canadian Facility Lender does not exceed its Canadian Facility Commitment at
such time and (z) the conditions set forth in Section 7 are satisfied at such
time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the applicable Borrowers shall within one (1) Business
Day following notice by the Administrative Agent (x) first, prepay such Canadian
Facility Swingline Exposure and (y) second, cash collateralize in a manner
reasonably satisfactory to the applicable Issuing Lender such Defaulting
Lender’s Canadian Facility Letter of Credit Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) in aggregate amount equal to
100% of such Defaulting Lender’s Canadian Facility Letter of Credit Exposure for
so long as such Canadian Facility Letter of Credit Exposure is outstanding;

(iii) the applicable Borrowers shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 4.01(b) with respect to such Defaulting
Lender’s Canadian Facility Letter of Credit Exposure during the period that such
Lender is a Defaulting Lender;

(iv) if the Canadian Facility Letter of Credit Exposure of the Non-Defaulting
Lenders is reallocated pursuant to this Section 2.18(b), then the fees payable
to the Lenders pursuant to Section 4.01(b) shall be adjusted in accordance with
such Non-Defaulting Lenders’ Canadian Facility RL Percentages during the period
that such Lender is a Defaulting Lender; and

(v) if any Defaulting Lender’s Canadian Facility Letter of Credit Exposure is
neither cash collateralized nor reallocated pursuant to this Section 2.18(b),
then, without prejudice to any rights or remedies of any Issuing Lender or any
Lender hereunder, all letter of credit fees payable under Section 4.01(b) with
respect to such Defaulting Lender’s Canadian Facility Letter of Credit Exposure
shall be payable to each Issuing Lender until such Canadian Facility Letter of
Credit Exposure is cash collateralized and/or reallocated;

 

-101-



--------------------------------------------------------------------------------

(c) so long as any U.S. Facility Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any U.S. Facility Swingline Loan and no
Issuing Lender shall be required to issue, amend or increase any U.S. Facility
Letter of Credit, unless it is reasonably satisfied that the related exposure
will be 100% covered by the U.S. Facility Commitments of the Non-Defaulting
Lenders and/or cash collateral will be provided by the applicable Borrowers in
accordance with Section 2.18(a), and participating interests in any such newly
issued or increased U.S. Facility Letter of Credit or newly made U.S. Facility
Swingline Loan shall be allocated among U.S. Facility Lenders that are
Non-Defaulting Lenders in a manner consistent with Section 2.18(a)(i) (and
Defaulting Lenders shall not participate therein); and

(d) so long as any Canadian Facility Lender is a Defaulting Lender, the
Swingline Lender shall not be required to fund any Canadian Facility Swingline
Loan and no Issuing Lender shall be required to issue, amend or increase any
Canadian Facility Letter of Credit, unless it is reasonably satisfied that the
related exposure will be 100% covered by the Canadian Facility Commitments of
the Non-Defaulting Lenders and/or cash collateral will be provided by the
applicable Borrowers in accordance with Section 2.18(b), and participating
interests in any such newly issued or increased Canadian Facility Letter of
Credit or newly made Canadian Facility Swingline Loan shall be allocated among
Canadian Facility Lenders that are Non-Defaulting Lenders in a manner consistent
with Section 2.18(b)(i) (and Defaulting Lenders shall not participate therein).

In the event that the Administrative Agent, each Issuing Lender and the
Swingline Lender, and, provided that no Event of Default has occurred or is
continuing, each Borrower agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and Letter of Credit Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitments and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
U.S. Facility RL Percentage or Canadian Facility RL Percentage, as the case may
be.

SECTION 3. Letters of Credit

3.01. Letters of Credit. (a) (A) Subject to and upon the terms and conditions
set forth herein (including, without limitation, the conditions set forth in
Section 7), a Borrower may request that an Issuing Lender issue, at any time and
from time to time on and after the Effective Date and prior to the 30th day
prior to the Revolving Loan Maturity Date, (i) in the case of a request for a
Letter of Credit in respect of the U.S. Facility Commitments, for the joint and
several account of the U.S. Borrowers (each such letter of credit, a “U.S.
Facility Letter of Credit” and, collectively, the

 

-102-



--------------------------------------------------------------------------------

“U.S. Facility Letters of Credit”), (ii) in the case of a request for a Letter
of Credit by a U.S. Borrower in respect of the Canadian Facility Commitments,
for the joint and several account of the U.S. Borrowers (each such letter of
credit, a “U.S. Borrower Canadian Facility Letter of Credit” and, collectively,
the “U.S. Borrower Canadian Facility Letters of Credit”) and (iii) in the case
of a request for a Letter of Credit by a Canadian Borrower in respect of the
Canadian Facility Commitments, for the joint and several account of the Canadian
Borrowers (each such letter of credit, a “Canadian Borrower Letter of Credit”
and, collectively, the “Canadian Borrower Letters of Credit” and, together with
the U.S. Borrower Canadian Facility Letters of Credit, the “Canadian Facility
Letters of Credit” and, together with the U.S. Facility Letters of Credit, the
“Letters of Credit”), and, in each case, for the benefit of (x) any holder (or
any trustee, agent or other similar representative for any such holders) of L/C
Supportable Obligations, an irrevocable standby letter of credit, in a form
customarily used by such Issuing Lender or in such other form as is reasonably
acceptable to such Issuing Lender, and (y) sellers of goods to AbitibiBowater or
any of its Subsidiaries, an irrevocable trade letter of credit, in a form
customarily used by such Issuing Lender or in such other form as has been
approved by such Issuing Lender (although without limiting the joint and several
nature of the U.S. Borrowers’ or the Canadian Borrowers’ obligations, as the
case may be, in respect of the Letters of Credit, any particular Letter of
Credit may name only one or more of the U.S. Borrowers or the Canadian
Borrowers, as the case may be, as the applicant or obligor therein and, at the
direction of such respective Borrower(s), may be issued for the benefit of one
or more Subsidiaries of AbitibiBowater). Unless agreed to by an Issuing Lender
in respect of a Letter of Credit issued by such Issuing Lender, each Letters of
Credit shall only provide for payment at sight.

(B) Schedule 3.01 contains a description of letters of credit that were
originally issued for the account of AbitibiBowater or any of its Subsidiaries
prior to the Closing Date and which remain outstanding on the Closing Date (and
setting forth, with respect to each such letter of credit, (i) the name of the
issuing lender, (ii) the letter of credit number, (iii) the name(s) of the
account party or account parties, (iv) the stated amount, (v) the currency in
which the letter of credit is denominated, (vi) the name of the beneficiary,
(vii) the expiry date and (viii) whether such letter of credit constitutes a
standby letter of credit or a trade letter of credit). Each such letter of
credit which remains outstanding on the Effective Date, including any extension
or renewal thereof in accordance with the terms thereof and hereof (each, as
amended from time to time in accordance with the terms thereof and hereof, an
“Existing Letter of Credit”) shall constitute a “U.S. Facility Letter of Credit”
or “Canadian Facility Letter of Credit” as specified on Schedule 3.01 for all
purposes of this Agreement and shall be deemed issued on the Effective Date.
Each Existing Letter of Credit shall be deemed to have been issued for the
account of the respective Borrowers as specified on Schedule 3.01.

(b) Subject to and upon the terms and conditions set forth herein (including,
without limitation, the conditions set forth in Section 7), each Issuing Lender
agrees that it will, at any time and from time to time on and after the
Effective Date and prior to the 30th day prior to the Revolving Loan Maturity
Date, following its receipt of the respective Letter of Credit Request, issue
for (i) in the case of a request for a U.S. Facility Letter of Credit, for the
joint and several account of the U.S. Borrowers, (ii) in the case of a request
for a Canadian Facility Letter of Credit by a U.S. Borrower, for the joint and
several account of the U.S. Borrowers and (iii) in the case of a request for a
Canadian Facility Letter of Credit by a Canadian Borrower,

 

-103-



--------------------------------------------------------------------------------

for the joint and several account of the Canadian Borrowers, and one or more
Letters of Credit, in each case as are permitted to remain outstanding hereunder
without giving rise to a Default or an Event of Default; provided that no
Issuing Lender shall be under any obligation to issue any Letter of Credit of
the types described above if at the time of such issuance:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuing Lender from
issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect with respect to such Issuing
Lender on the date hereof, or any unreimbursed loss, cost or expense which was
not applicable or in effect with respect to such Issuing Lender as of the date
hereof and which such Issuing Lender reasonably and in good faith deems material
to it and for which such Issuing Lender is not otherwise entitled to
reimbursement or indemnification hereunder and has not received assurances
satisfactory to such Issuing Lender that it will be paid; or

(ii) such Issuing Lender shall have received from any Borrower, any other Loan
Party or the Required Lenders prior to the issuance of such Letter of Credit
notice of the type described in the second sentence of Section 3.03(b); or

(iii) the aggregate Letter of Credit Exposure in respect of all Letters of
Credit issued by such Issuing Lender would exceed such Issuing Lender’s Fronting
Sublimit.

3.02. Maximum Letter of Credit Outstandings; Currencies; Tenor. (a) No Letter of
Credit shall be issued (or required to be issued) if the Stated Amount of such
Letter of Credit, when added to the Letter of Credit Outstandings (exclusive of
Unpaid Drawings which are repaid on the date of, and prior to the issuance of,
the respective Letter of Credit) at such time would exceed the Maximum Letter of
Credit Amount, (b) no U.S. Facility Letter of Credit shall be issued (or
required to be issued) at any time when the Aggregate U.S. Facility Exposure
exceeds (or would after giving effect to such issuance exceed) the Total U.S.
Facility Commitment at such time, (c) no Canadian Facility Letter of Credit
shall be issued (or required to be issued) at any time when the Aggregate
Canadian Facility Exposure exceeds (or would after giving effect to such
issuance exceed) the Total Canadian Facility Commitment at such time, (d) the
issuance of any Letter of Credit shall be subject to the conditions set forth in
this Agreement (including, without limitation, the conditions set forth in
Section 7), (e) each U.S. Facility Letter of Credit shall be denominated in U.S.
Dollars, Euros or Pounds Sterling and each Canadian Facility Letter of Credit
shall be denominated in U.S. Dollars, Canadian Dollars, Euros or Pounds
Sterling, (g) each standby Letter of Credit shall by its terms terminate on or
before the earlier of (1) the date which occurs 12 months after the date of the
issuance thereof (although any such standby Letter of Credit may be extendible
(if and to the extent so provided in such Letter of Credit) for successive
periods of up to 12 months, but, in each case, not beyond the fifth Business Day
prior to the Revolving Loan Maturity Date) and (2) five Business Days prior to
the Revolving Loan Maturity Date and (h) each trade Letter of Credit shall by
its terms terminate on or before the earlier of (i) the date which occurs 180
days after the date of issuance thereof and (ii) five Business Days prior to the
Revolving Loan Maturity Date.

 

-104-



--------------------------------------------------------------------------------

3.03. Letter of Credit Requests; Minimum Stated Amount. (a) Whenever a Borrower
desires that a Letter of Credit be issued (i) in the case of a request for a
U.S. Facility Letter of Credit, for the joint and several account of the U.S.
Borrowers, (ii) in the case of a request for a Canadian Facility Letter of
Credit by a U.S. Borrower, for the joint and several account of the U.S.
Borrowers and (iii) in the case of a request for a Canadian Facility Letter of
Credit by a Canadian Borrower, for the joint and several account of the Canadian
Borrowers, and shall give the Administrative Agent and the applicable Issuing
Lender at least five Business Days’ (or such shorter period as is acceptable to
such Issuing Lender) written notice thereof (including by way of facsimile).
Each notice shall be in the form of Exhibit C, appropriately completed (each, a
“Letter of Credit Request”) and shall specify whether the Letter of Credit being
issued shall constitute a U.S. Facility Letter of Credit or Canadian Facility
Letter of Credit.

(b) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by such requesting Borrower to the Lenders of the
applicable Facility that such Letter of Credit may be issued in accordance with,
and will not violate the requirements of, Section 3.02. Unless the applicable
Issuing Lender has received notice from any Borrower, any other Loan Party or
the Required Lenders before it issues a Letter of Credit that one or more of the
conditions specified in Section 6 or 7 are not then satisfied, or that the
issuance of such Letter of Credit would violate Section 3.02, then such Issuing
Lender shall, subject to the terms and conditions of this Agreement, issue the
requested Letter of Credit for the account of such Borrower (and the U.S.
Borrowers in a combined fashion, or the Canadian Borrowers in a combined
fashion, as the case may be) in accordance with such Issuing Lender’s usual and
customary practices. Upon the issuance of or modification or amendment to any
standby Letter of Credit, each Issuing Lender shall promptly notify the Borrower
to be named as account party therein and the Administrative Agent, in writing of
such issuance, modification or amendment and such notice shall be accompanied by
a copy of such Letter of Credit or the respective modification or amendment
thereto, as the case may be. Promptly after receipt of such notice the
Administrative Agent shall notify the Participants, in writing, of such
issuance, modification or amendment. On the first Business Day of each week,
each Issuing Lender shall furnish the Administrative Agent with a written
(including via facsimile) report of the daily aggregate outstandings of Letters
of Credit issued by such Issuing Lender for the immediately preceding week.

(c) The initial Stated Amount of each Letter of Credit shall not be less than
$10,000 (or, in the case of a Letter of Credit issued in a currency other than
U.S. Dollars, the U.S. Dollar Equivalent thereof) or such lesser amount as is
acceptable to the respective Issuing Lender.

 

-105-



--------------------------------------------------------------------------------

3.04. Letter of Credit Participations. (a) Immediately upon the issuance by an
Issuing Lender of any Letter of Credit under a Facility, such Issuing Lender
shall be deemed to have sold and transferred to each Lender under such Facility,
and each such Lender (in its capacity under this Section 3.04 with respect to
any Letter of Credit, a “Participant” therein) shall be deemed irrevocably and
unconditionally to have purchased and received from such Issuing Lender, without
recourse or warranty, an undivided interest and participation, to the extent of
such Participant’s U.S. Facility RL Percentage or Canadian Facility RL
Percentage, as the case may be, in such Letter of Credit, each drawing or
payment made thereunder and the obligations of the U.S. Borrowers or the
Canadian Borrowers, as the case may be, under this Agreement with respect
thereto, and any security therefor or guaranty pertaining thereto. Upon any
change in the Commitments under a Facility or U.S. Facility RL Percentages or
Canadian Facility RL Percentages of the Lenders pursuant to Section 2.13,
Section 2.14 or Section 13.04(b), it is hereby agreed that, with respect to all
outstanding Letters of Credit and Unpaid Drawings under such Facility relating
thereto, there shall be an automatic adjustment to the participations pursuant
to this Section 3.04 to reflect the new U.S. Facility RL Percentages or Canadian
Facility RL Percentages of the assignor and assignee Lender under such Facility,
as the case may be.

(b) In determining whether to pay under any Letter of Credit under a Facility,
no Issuing Lender shall have any obligation other than to confirm that any
documents required to be delivered under such Letter of Credit appear to have
been delivered and that they appear to substantially comply on their face with
the requirements of such Letter of Credit. Any action taken or omitted to be
taken by an Issuing Lender under or in connection with any Letter of Credit
issued by it shall not create for such Issuing Lender any resulting liability to
any Borrower, any other Loan Party, any Lender or any other Person unless such
action is taken or omitted to be taken with gross negligence or willful
misconduct on the part of such Issuing Lender (as determined by a court of
competent jurisdiction in a final and non-appealable decision).

(c) In the event that an Issuing Lender makes any payment under any Letter of
Credit issued by it and the U.S. Borrowers or the Canadian Borrowers, as
applicable, shall not have reimbursed such amount in full to such Issuing Lender
pursuant to Section 3.05(a), such Issuing Lender shall promptly notify the
Administrative Agent, which shall promptly notify each Participant of such
failure, and each such Participant shall promptly and unconditionally pay to
such Issuing Lender the amount of such Participant’s U.S. Facility RL Percentage
or Canadian Facility RL Percentage, as the case may be, of such unreimbursed
payment in the applicable Available Currency (or, in the case of any
unreimbursed payment made in a currency other than an Available Currency under
the applicable Facility, the U.S. Dollar Equivalent of such unreimbursed
payment, as determined by the Issuing Lender on the date on which such
unreimbursed payment was made by such Issuing Lender) in immediately available
funds. If the Administrative Agent so notifies, prior to 12:00 Noon (New York
City time) on any Business Day, any Participant required to fund a payment under
a Letter of Credit, such Participant shall make available in the applicable
Available Currency (or, in the case of any unreimbursed payment made in a
currency other than an Available Currency under the applicable Facility, the
U.S. Dollar Equivalent thereof) to the respective Issuing Lender such
Participant’s U.S. Facility RL Percentage or Canadian Facility RL Percentage, as
the case may be, of the amount of such payment on such Business Day in
immediately available funds. If and to the extent such Participant shall not
have so made its U.S. Facility RL Percentage or

 

-106-



--------------------------------------------------------------------------------

Canadian Facility RL Percentage, as the case may be, of the amount of such
payment available to the respective Issuing Lender, such Participant agrees to
pay to such Issuing Lender, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to such Issuing Lender at the overnight Federal Funds Rate (or, in the case of
any unreimbursed payment denominated in Canadian Dollars, at a rate equivalent
to the cost to such Issuing Lender of acquiring overnight funds in Canadian
Dollars) for the first three days and thereafter at the interest rate applicable
to U.S. Dollar Denominated Revolving Loans that are maintained as Base Rate
Loans (or, in the case of any unreimbursed payment denominated in Canadian
Dollars, the interest rate applicable to Canadian Prime Rate Loans). The failure
of any Participant to make available to an Issuing Lender its U.S. Facility RL
Percentage or Canadian Facility RL Percentage, as the case may be, of any
payment under any Letter of Credit issued by such Issuing Lender shall not
relieve any other Participant of its obligation hereunder to make available to
such Issuing Lender its U.S. Facility RL Percentage or Canadian Facility RL
Percentage, as the case may be, of any payment under any Letter of Credit on the
date required, as specified above, but no Participant shall be responsible for
the failure of any other Participant to make available to such Issuing Lender
such other Participant’s U.S. Facility RL Percentage or Canadian Facility RL
Percentage, as the case may be, of any such payment.

(d) Whenever an Issuing Lender receives a payment of a reimbursement obligation
as to which it has received any payments from the Participants pursuant to
clause (c) above, such Issuing Lender shall pay to each such Participant which
has paid its applicable U.S. Facility RL Percentage or Canadian Facility RL
Percentage thereof, in the applicable Available Currency (or, in the case of any
unreimbursed payment made in a currency other than an Available Currency under
the applicable Facility, the U.S. Dollar Equivalent thereof) in immediately
available funds, an amount equal to such Participant’s share (based upon the
proportionate aggregate amount originally funded by such Participant to the
aggregate amount funded by all Participants in respect of such participation) of
the principal amount of such reimbursement obligation and interest thereon
accruing after the purchase of the respective participations.

(e) The obligations of the Participants to make payments to each Issuing Lender
with respect to Letters of Credit shall be irrevocable and not subject to any
qualification or exception whatsoever and shall be made in accordance with the
terms and conditions of this Agreement under all circumstances, including,
without limitation, any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

(ii) the existence of any claim, setoff, defense or other right which
AbitibiBowater or any of its Subsidiaries may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any Person for whom any such transferee may be acting), the Administrative
Agent, any Participant, or any other Person, whether in connection with this
Agreement, any Letter of Credit, the transactions contemplated herein or any
unrelated transactions (including any underlying transaction between
AbitibiBowater or any Subsidiary of AbitibiBowater and the beneficiary named in
any such Letter of Credit);

 

-107-



--------------------------------------------------------------------------------

(iii) any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or

(v) the occurrence of any Default or Event of Default.

3.05. Agreement to Repay Letter of Credit Drawings. (a) (i) Each U.S. Borrower,
in the case of a U.S. Facility Letter of Credit, hereby jointly and severally
agrees, (ii) each U.S. Borrower, in the case of a Canadian Facility Letter of
Credit issued for the account of a U.S. Borrower, hereby jointly and severally
agrees and (iii) each Canadian Borrower, in the case of a Canadian Facility
Letter of Credit issued for the account of a Canadian Borrower, hereby jointly
and severally agrees, in each case, to reimburse each Issuing Lender, by making
payment to the Administrative Agent in the applicable Available Currency (or, in
the case of any unreimbursed payment made in a currency other than an Available
Currency under the applicable Facility, the U.S. Dollar Equivalent of such
payment or disbursement as determined by the respective Issuing Lender on the
date of such payment or disbursement) in immediately available funds at the
Payment Office, for any payment or disbursement made by such Issuing Lender
under any Letter of Credit issued by it for the account of such U.S. Borrower or
Canadian Borrower, as applicable (each such amount (or the U.S. Dollar
Equivalent thereof, as the case may be) so paid until reimbursed by the U.S.
Borrowers or the Canadian Borrowers, as applicable, an “Unpaid Drawing”), not
later than one Business Day following receipt by any such U.S. Borrower or any
such Canadian Borrower, as the case may be, of notice of such payment or
disbursement (provided that no such notice shall be required to be given if a
Default or an Event of Default under Section 11.01(g) or (h) shall have occurred
and be continuing, in which case the Unpaid Drawing shall be due and payable
immediately without presentment, demand, protest or notice of any kind (all of
which are hereby waived by the Borrowers)), with interest on the amount so paid
or disbursed by such Issuing Lender, to the extent not reimbursed prior to 12:00
Noon (New York City time) on the date of such payment or disbursement, from and
including the date paid or disbursed to but excluding the date such Issuing
Lender was reimbursed by such U.S. Borrower or such Canadian Borrower, as
applicable, at a rate per annum equal to the Base Rate as in effect from time to
time plus the Applicable Margin as in effect from time to time for U.S. Dollar
Denominated Revolving Loans that are maintained as Base Rate Loans; (or, in the
case of any unreimbursed payment denominated in Canadian Dollars, the interest
rate applicable to Canadian Prime Rate Loans) provided, however, to the extent
such amounts are not reimbursed prior to 12:00 Noon (New York City time) on the
third Business Day following the receipt by any such U.S. Borrower or any such
Canadian Borrower, as applicable, of notice of such payment or disbursement or
following the occurrence of a Default or an Event of Default under
Section 11.01(g) or (h), interest shall thereafter accrue on the amounts so paid
or disbursed by such Issuing Lender (until reimbursed by the U.S. Borrowers or
the Canadian Borrowers, as applicable, at the applicable

 

-108-



--------------------------------------------------------------------------------

rate per annum specified above plus 2%, with such interest to be payable on
demand. Each Issuing Lender shall give the U.S. Borrowers or the Canadian
Borrowers, as the case may be, prompt written notice of each Drawing under any
Letter of Credit issued by it for the account of such Borrowers; provided that
the failure to give any such notice shall in no way affect, impair or diminish
the obligations of any such Borrower hereunder.

(b) The joint and several obligations of the U.S. Borrowers or the Canadian
Borrowers, as the case may be, under this Section 3.05 to reimburse each Issuing
Lender with respect to drafts, demands and other presentations for payment under
Letters of Credit issued by it (each, a “Drawing”) (including, in each case,
interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
which AbitibiBowater, any Borrower or any other Subsidiary of AbitibiBowater may
have or have had against any Lender under the respective Facility (including in
its capacity as an Issuing Lender or as a Participant), including, without
limitation, any defense based upon the failure of any drawing under a Letter of
Credit to conform to the terms of the Letter of Credit or any nonapplication or
misapplication by the beneficiary of the proceeds of such Drawing; provided,
however, that the foregoing shall not be construed to excuse the applicable
Issuing Lender from liability to the Borrowers to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by the Borrowers that are caused by acts or omissions constituting
willful misconduct or gross negligence on the part of such Issuing Lender (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).

3.06. Increased Costs. If at any time after the Closing Date, the introduction
of or any change in any applicable law, rule, regulation, order, guideline or
request or in the interpretation or administration thereof by the NAIC or any
Governmental Authority charged with the interpretation or administration
thereof, or compliance by any Issuing Lender or any Participant with any request
or directive by the NAIC or by any such Governmental Authority (whether or not
having the force of law), shall either (a) impose, modify or make applicable any
reserve, deposit, capital adequacy or similar requirement against letters of
credit issued by any Issuing Lender or participated in by any Participant, or
(b) impose on any Issuing Lender or any Participant any other conditions
relating, directly or indirectly, to this Agreement or any Letter of Credit; and
the result of any of the foregoing is to increase the cost to any Issuing Lender
or any Participant of issuing, maintaining or participating in any Letter of
Credit, or reduce the amount of any sum received or receivable by any Issuing
Lender or any Participant hereunder or reduce the rate of return on its capital
with respect to Letters of Credit (except with respect to any Tax, which shall
be governed solely by Section 5.04), then, upon the delivery of the certificate
referred to below to the Borrowers by any Issuing Lender or any Participant (a
copy of which certificate shall be sent by such Issuing Lender or such
Participant to the Administrative Agent), the applicable Loan Parties whose
Revolving Loans are subject to such increased costs jointly and severally agree
to pay to such Issuing Lender or such Participant such additional amount or
amounts as will compensate such Issuing Lender or such Participant for such
increased cost or reduction in the amount receivable or reduction on the rate of
return on its capital. Any Issuing Lender or any Participant, upon determining
that any additional amounts will be payable to it

 

-109-



--------------------------------------------------------------------------------

pursuant to this Section 3.06, will give prompt written notice thereof to the
Borrowers, which notice shall include a certificate submitted to the Borrowers
by such Issuing Lender or such Participant (a copy of which certificate shall be
sent by such Issuing Lender or such Participant to the Administrative Agent),
setting forth in reasonable detail the basis for the calculation of such
additional amount or amounts necessary to compensate such Issuing Lender or such
Participant. The certificate required to be delivered pursuant to this
Section 3.06 shall, absent manifest error, be final and conclusive and binding
on all the parties hereto. Failure or delay on the part of any Issuing Lender or
Participant to demand compensation pursuant to this Section shall not constitute
a waiver of such Issuing Lender’s or Participant’s right to demand such
compensation, as the case may be; provided that the Borrowers shall not be
required to compensate an Issuing Lender or Participant pursuant to this
Section 3.06 for any increased costs or reductions incurred more than 120 days
prior to the date that such Issuing Lender or Participant, as the case may be,
notifies AbitibiBowater of such Issuing Lender’s or such Participant’s intention
to claim compensation therefor; provided, further, that if the change referred
to above giving rise to such increased costs is retroactive, then the 120-day
period referred to above shall be extended to include the period of retroactive
effect thereof.

SECTION 4. Commitment Fees; Reductions of Commitment

4.01. Fees. (a) AbitibiBowater agrees to pay to the Administrative Agent for
distribution to each Non-Defaulting Lender a commitment fee (the “Commitment
Fees”) for the period from and including the Closing Date to and including the
Revolving Loan Maturity Date (or such earlier date on which the Total Commitment
has been terminated) computed at a rate per annum equal to the Applicable
Commitment Fee Percentage of the Unutilized Commitment of such Non-Defaulting
Lender as in effect from time to time. Accrued Commitment Fees shall be due and
payable quarterly in arrears on each Quarterly Payment Date and on the date upon
which the Total Commitment is terminated.

(b) (i) Each U.S. Borrower, in the case of a U.S. Facility Letter of Credit,
hereby jointly and severally agrees, (ii) each U.S. Borrower, in the case of a
Canadian Facility Letter of Credit issued for the account of a U.S. Borrower,
hereby jointly and severally agrees and (iii) each Canadian Borrower, in the
case of a Canadian Facility Letter of Credit issued for the account of a
Canadian Borrower, hereby jointly and severally agrees, in each case, to pay to
the Administrative Agent for distribution to each Non-Defaulting Lender under
the respective Facility (based on each such Lender’s respective U.S. Facility RL
Percentage or Canadian Facility RL Percentage, as the case may be) a fee in
respect of each Letter of Credit issued for the account of such U.S. Borrower or
such Canadian Borrower, as applicable (the “Letter of Credit Fee”) for the
period from and including the date of issuance of such Letter of Credit to and
including the date of termination or expiration of such Letter of Credit,
computed at a rate per annum equal to the Applicable Margin as in effect from
time to time during such period with respect to Revolving Loans that are
maintained as Eurodollar Loans on the daily Stated Amount of each such Letter of
Credit. Accrued Letter of Credit Fees shall be due and payable quarterly in
arrears on each Quarterly Payment Date and on the first day on or after the
termination of the Total U.S. Facility Commitment or Total Canadian Facility
Commitment, as the case may be, upon which no Letters of Credit under the
respective Facility remain outstanding.

 

-110-



--------------------------------------------------------------------------------

(c) (i) Each U.S. Borrower, in the case of a U.S. Facility Letter of Credit,
hereby jointly and severally agrees, (ii) each U.S. Borrower, in the case of a
Canadian Facility Letter of Credit issued for the account of a U.S. Borrower,
hereby jointly and severally agrees and (iii) each Canadian Borrower, in the
case of a Canadian Facility Letter of Credit issued for the account of a
Canadian Borrower, hereby jointly and severally agrees, in each case, to pay to
each Issuing Lender, for its own account, a facing fee in respect of each Letter
of Credit issued by it for the account of such U.S. Borrower or such Canadian
Borrower, as applicable (the “Facing Fee”) as may have been, or are hereafter,
agreed to in writing from time to time by AbitibiBowater and such Issuing
Lender.

(d) (i) Each U.S. Borrower, in the case of a U.S. Facility Letter of Credit,
hereby jointly and severally agrees, (ii) each U.S. Borrower, in the case of a
Canadian Facility Letter of Credit issued for the account of a U.S. Borrower,
hereby jointly and severally agrees and (iii) each Canadian Borrower, in the
case of a Canadian Facility Letter of Credit issued for the account of a
Canadian Borrower, hereby jointly and severally agrees, in each case, to pay to
each Issuing Lender, for its own account, upon each payment under, issuance of,
or amendment to, any Letter of Credit issued by it for the account of such U.S.
Borrower or such Canadian Borrower, as applicable, such amount as shall at the
time of such event be the administrative charge and the reasonable expenses
which such Issuing Lender is generally imposing in connection with such
occurrence with respect to letters of credit.

(e) Each Canadian Borrower, in the case of Bankers’ Acceptance Loans made to a
Canadian Borrower, hereby jointly and severally agrees to pay Drawing Fees at
the time of the incurrence (by way of acceptance, purchase or otherwise) of each
such Bankers’ Acceptance Loan.

(f) The applicable Borrowers agree to pay to each Agent such fees as may have
been, or are hereafter, agreed to in writing from time to time by AbitibiBowater
or any of its Subsidiaries and such Agent on the basis and to the extent set
forth therein.

4.02. Voluntary Termination of Unutilized Commitments. Upon at least three
Business Day’s prior written notice to the Administrative Agent at the Notice
Office (which notice the Administrative Agent shall promptly transmit to each of
the Lenders under the applicable Facility), the Borrowers shall have the right,
at any time or from time to time, without premium or penalty to terminate the
Total Unutilized U.S. Facility Commitment or Total Unutilized Canadian Facility
Commitment, in each case, in whole, or reduce it in part, pursuant to this
Section 4.02, in an integral multiple of $1,000,000 in the case of partial
reductions to the Total Unutilized U.S. Facility Commitment or Total Unutilized
Canadian Facility Commitment, as the case may be, provided that each such
reduction shall apply proportionately to permanently reduce the Commitments
under the applicable Facility of each Lender under such Facility; provided
further, that a notice of termination of the Total Unutilized Commitment in
whole delivered by a Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by such Borrower (by notice to the Administrative Agent on or prior to
the specified effective date).

 

-111-



--------------------------------------------------------------------------------

4.03. Mandatory Reduction of Commitments. (a) The Total Commitment (and the
Commitments of each Lender) shall terminate in its entirety on December 31,
2010, unless the Effective Date has occurred on or prior to such date.

(b) The Total Commitment (and the Commitments of each Lender) shall terminate in
its entirety upon the Revolving Loan Maturity Date.

SECTION 5. Prepayments; Payments; Taxes

5.01. Voluntary Prepayments. Each Borrower shall have the right to prepay the
Loans, without premium or penalty, in whole or in part at any time and from time
to time on the following terms and conditions: (i) such Borrower shall give the
Administrative Agent prior to 12:00 Noon (New York City time) at the Notice
Office (A) at least one Business Day’s (or such shorter period as agreed to by
the Administrative Agent in its sole discretion) prior written notice (or
telephonic notice promptly confirmed in writing) of its intent to prepay Base
Rate Loans (or same day notice in the case of a prepayment of U.S. Dollar
Denominated Swingline Loans) or Canadian Prime Rate Loans (or same day notice in
the case of a prepayment of Canadian Dollar Denominated Swingline Loans) and
(B) at least three Business Days’ prior written notice (or telephonic notice
promptly confirmed in writing) of its intent to prepay Eurodollars Loans, which
notice (in each case) shall specify whether U.S. Facility Revolving Loans, U.S.
Facility Swingline Loans, Canadian Facility Revolving Loans or Canadian Facility
Swingline Loans shall be prepaid, the amount of such prepayment and the Types of
Loans to be prepaid and, in the case of Eurodollar Loans, the specific Borrowing
or Borrowings pursuant to which such Eurodollar Loans were made, and which
notice the Administrative Agent shall, except in the case of Swingline Loans,
promptly transmit to each of the Lenders under the applicable Facility, provided
that if a notice of optional prepayment is given in connection with a
conditional notice of termination of the Total Unutilized Commitment in whole as
contemplated by Section 4.02, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 4.02; (ii) each
partial prepayment of Revolving Loans pursuant to this Section 5.01 shall be in
an aggregate principal amount of at least $1,000,000 (or such lesser amount as
is acceptable to the Administrative Agent in any given case); provided that if
any partial prepayment of Eurodollar Loans made pursuant to any Borrowing shall
reduce the outstanding principal amount of Eurodollar Loans made pursuant to
such Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto, then such Borrowing may not be continued as a Borrowing of Eurodollar
Loans (and same shall automatically be converted into a Borrowing of Base Rate
Loans); (iii) each prepayment pursuant to this Section 5.01 in respect of any
Revolving Loans made pursuant to a Borrowing shall be applied pro rata among
such Revolving Loans, provided that at the applicable Borrower’s election in
connection with any prepayment of Revolving Loans pursuant to this Section 5.01,
such prepayment shall not, so

 

-112-



--------------------------------------------------------------------------------

long as no Default or Event of Default then exists, be applied to any Revolving
Loan of a Defaulting Lender, and (iv) prepayments of Bankers’ Acceptance Loans
may not be made prior to the maturity date of the underlying Bankers’
Acceptances or B/A Equivalent Notes, as the case may be.

5.02. Mandatory Repayments; Cash Collateralization. (a) (i) On any day on which
any one or more of the following conditions shall exist, the Borrowers shall
repay the Loans (other than Bankers’ Acceptance Loans where the underlying B/A
Instrument has not matured) and/or cash collateralize outstanding Letters of
Credit and Bankers’ Acceptance Loans pursuant to clause (iii) below in such
amount as may be required to cause such conditions to cease to exist on such
day:

(v) the Aggregate U.S. Borrower Exposure at such time exceeds 100% (or, during
an Agent Advance Period, 105%) of the U.S. Borrowing Base at such time;

(w) the Aggregate Canadian Borrower Exposure at such time exceeds 100% (or,
during an Agent Advance Period, 105%) of the Canadian Borrowing Base at such
time;

(x) the Aggregate U.S. Facility Exposure at such time exceeds the Total U.S.
Facility Commitment at such time;

(y) the Aggregate Canadian Facility Exposure at such time exceeds the Total
Canadian Facility Commitment at such time; and/or

(z) the aggregate Letter of Credit Outstandings at such time exceed the Maximum
Letter of Credit Amount.

(ii) In connection with any repayment and/or cash collateralization required
pursuant to Section 5.02(a)(i) on any day, the Borrowers shall prepay the Loans
in the following order:

(A) in the case of a repayment and/or cash collateralization required pursuant
to Section 5.02(a)(i)(v) on any day, the U.S. Borrowers shall repay on such day
the principal of outstanding U.S. Borrower Swingline Loans and, after all U.S.
Borrower Swingline Loans have been repaid in full or if no U.S. Borrower
Swingline Loans are outstanding, U.S. Borrower Revolving Loans (each such
repayment shall be applied to the U.S. Facility Revolving Loans and the U.S.
Borrower Canadian Facility Revolving Loans on a pro rata basis), in each case in
such amount as may be required to cause the conditions giving rise to such
mandatory repayment requirement to cease to exist on such day,

(B) in the case of a repayment and/or cash collateralization required pursuant
to Section 5.02(a)(i)(w) on any day, the Canadian Borrowers shall repay on such
day the principal of outstanding Canadian Borrower Swingline Loans and, after
all Canadian Borrower Swingline Loans have been repaid in full or if no Canadian
Borrower Swingline Loans are outstanding, Canadian Borrower

 

-113-



--------------------------------------------------------------------------------

Revolving Loans (other than Bankers’ Acceptance Loans where the underlying B/A
Instrument has not matured), in each case in such amount as may be required to
cause the conditions giving rise to such mandatory repayment requirement to
cease to exist on such day,

(C) in the case of a repayment and/or cash collateralization required pursuant
to Section 5.02(a)(i)(x) on any day, the U.S. Borrowers shall repay on such day
the principal of outstanding U.S. Facility Swingline Loans and, after all U.S.
Facility Swingline Loans have been repaid in full or if no U.S. Facility
Swingline Loans are outstanding, U.S. Facility Revolving Loans, in each case in
such amount as may be required to cause the conditions giving rise to such
mandatory repayment requirement to cease to exist on such day, and

(D) in the case of a repayment and/or cash collateralization required pursuant
to Section 5.02(a)(i)(y) on any day, the Borrowers shall repay on such day the
principal of their respective outstanding Canadian Facility Swingline Loans and,
after all Canadian Facility Swingline Loans have been repaid in full or if no
Canadian Facility Swingline Loans are outstanding, Canadian Facility Revolving
Loans (other than Bankers’ Acceptance Loans where the underlying B/A Instrument
has not matured), in each case in such amount as may be required to cause the
conditions giving rise to such mandatory repayment requirement to cease to exist
on such day.

(iii) If the conditions set forth in Section 5.02(a)(i)(x) or (y) exist or,
after giving effect to the prepayment of all Loans under a Facility (other than
Bankers’ Acceptance Loans where the underlying B/A Instrument has not matured),
the conditions set forth in Section 5.02(a)(i) continue to exist, the respective
Borrowers shall pay to the Administrative Agent at the Payment Office on such
day an amount of cash and/or Permitted Investments equal to 105% of the amount
of such excess, such cash and/or Permitted Investments to be held as security
for all Obligations of the Borrowers to the Issuing Lenders and the Lenders, in
each case, under such Facility hereunder in a cash collateral account to be
established by, and under the sole dominion and control of, the Administrative
Agent (and which cash and/or Permitted Investments may, without limiting the
Borrowers’ obligations in respect thereof, be paid to and applied by such
Issuing Lenders in satisfaction of the Obligations of the Borrowers to such
Issuing Lenders and/or Lenders in respect of any Drawings made under any Letter
of Credit under such Facility issued for the account of a Borrower or such
Bankers’ Acceptance Loans under such Facility on the respective maturity dates
thereof).

(b) In addition to any other mandatory repayments pursuant to this Section 5.02
the U.S. Facility Revolving Loans or the Canadian Facility Revolving Loans, as
the case may be, shall be prepaid within one Business Day following the date of
receipt of any Net Cash Proceeds from any Significant Asset Sale by an amount
equal to such Net Cash Proceeds from ABL Priority Collateral of such Significant
Asset Sale; provided that (x) Net Cash Proceeds from any Significant Asset Sale
made by a Canadian Subsidiary shall only be applied to Loans borrowed by the
Canadian Borrowers and (y) Net Cash Proceeds from any Significant Asset Sale
made by a AbitibiBowater or a U.S. Subsidiary shall only be applied to Loans
borrowed by the U.S. Borrowers.

 

-114-



--------------------------------------------------------------------------------

(c) In addition to any other mandatory repayments pursuant to this Section 5.02,
on the Revolving Loan Maturity Date, (i) all then outstanding Loans shall be
repaid in full and the respective Borrowers shall pay to the Administrative
Agent at the Payment Office on such day an amount of cash and/or Permitted
Investments, or provide backup letters of credit to the Administrative Agent in
a face amount equal to 103% of the amount of such excess, such cash and/or
Permitted Investments to be held as security for all Obligations of the
applicable Borrower to the applicable Issuing Lenders and Lenders hereunder in a
cash collateral account to be established by, and under the sole dominion and
control of, the Administrative Agent (and which cash and/or Permitted
Investments may, without limiting the Borrowers’ obligations in respect thereof,
be paid to and applied by such Issuing Lenders and/or Lenders in satisfaction of
the Obligations of the Borrowers to such Issuing Lenders and/or Lenders in
respect of any Drawings made under any Letter of Credit issued for the account
of a Borrower or such Bankers’ Acceptance Loan on the respective maturity dates
thereof).

(d) In addition to any other mandatory repayments pursuant to this Section 5.02,
each Swingline Loan under a Facility will be repaid (for the avoidance of doubt,
such repayment may be made with proceeds from Revolving Loans under such
Facility incurred by the same Borrower), no later than the seventh day following
the incurrence thereof; provided that, if the seventh day is not a Business Day,
such repayment shall be made on the next succeeding Business Day.

5.03. Method and Place of Payment; Deposits and Accounts. (a) Except as
otherwise specifically provided herein, all payments under this Agreement and
under any Note shall be made to the Administrative Agent for the account of the
Lender or Lenders entitled thereto not later than 1:00 p.m. (New York City time)
on the date when due and shall be made in (x) U.S. Dollars in immediately
available funds at the Payment Office in respect of any obligation of the
Borrowers under this Agreement except as otherwise provided in the immediately
following clause (y) or (y) Canadian Dollars in immediately available funds at
the Payment Office, if such payment is made in respect of (i) principal of, or
Face Amount of, or interest on Canadian Dollar Denominated Loans or (ii) any
Unpaid Drawings denominated in Canadian Dollars or (iii) any increased costs,
indemnities or other amounts owing with respect to Canadian Dollar Denominated
Loans (including, without limitation, pursuant to Sections 2.10, 2.11, 3.06,
5.04, 12.06, 13.01 and 13.06). Whenever any payment to be made hereunder or
under any Note shall be stated to be due on a day which is not a Business Day,
the due date thereof shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest shall be payable at the
applicable rate during such extension.

(b) Each U.S. Loan Party shall, along with the Collateral Agent, certain
financial institutions selected by AbitibiBowater and reasonably acceptable to
the Administrative Agent (the “U.S. Collection Banks”), and each of those banks
in which each Core U.S. Concentration Account, U.S. Collection Account and other
Deposit Account (other

 

-115-



--------------------------------------------------------------------------------

than Excluded Accounts and other than the Note Collateral Account) are
maintained by each such U.S. Loan Party, enter into, and thereafter maintain,
separate Control Agreements in respect of each such Core U.S. Concentration
Account, U.S. Collection Account and Deposit Account (other than Excluded
Accounts and other than the Note Collateral Account) in compliance with the
Collateral and Guarantee Requirements. Each U.S. Loan Party shall instruct all
Account Debtors of the U.S. Loan Parties to remit all payments to the applicable
“P.O. Boxes” or “Lockbox Addresses” of the applicable U.S. Collection Bank (or
to remit such payments to the applicable U.S. Collection Bank by electronic
settlement) with respect to all Accounts of such Account Debtor, which
remittances shall be collected by the applicable U.S. Collection Bank and
deposited in the applicable U.S. Collection Account. All amounts received by any
U.S. Loan Party and any U.S. Collection Bank in respect of any Account of an
Account Debtor of any U.S. Loan Party, in addition to all other cash received by
any U.S. Loan Party from any other source, shall upon receipt be deposited into
a U.S. Collection Account or a Core U.S. Concentration Account or, to the extent
permitted hereunder in the case of amounts not constituting payments in respect
of Accounts of any U.S. Loan Party, an Excluded Account or the Note Collateral
Account.

(c) Each Canadian Loan Party shall, along with the Collateral Agent, certain
financial institutions selected by AbitibiBowater and reasonably acceptable to
the Administrative Agent (the “Canadian Collection Banks”), and each of those
banks in which each Core Canadian Concentration Account, Canadian Collection
Account and Deposit Account (other than Excluded Accounts and other than the
Note Collateral Account and the CIBC Cash Collateral Account) are maintained by
each such Canadian Loan Party, enter into, and thereafter maintain, separate
Control Agreements in respect of each such Core Canadian Concentration Account,
Canadian Collection Account and Deposit Account (other than Excluded Accounts
and other than the Note Collateral Account and the CIBC Cash Collateral Account)
in compliance with the Collateral and Guarantee Requirements. Each Canadian Loan
Party shall instruct all Account Debtors of the Canadian Loan Parties to remit
all payments to the applicable “P.O. Boxes” or “Lockbox Addresses” of the
applicable Canadian Collection Bank (or to remit such payments to the applicable
Canadian Collection Bank by electronic settlement) with respect to all Accounts
of such Account Debtor, which remittances shall be collected by the applicable
Canadian Collection Bank and deposited in the applicable Canadian Collection
Account. All amounts received by any Canadian Loan Party and any Canadian
Collection Bank in respect of any Account of an Account Debtor of any Canadian
Loan Party, in addition to all other cash received by any Canadian Loan Party
from any other source, shall upon receipt be deposited into a Canadian
Collection Account, a Core Canadian Concentration Account or, to the extent
permitted hereunder in the case of amounts not constituting payments in respect
of Accounts of any Canadian Loan Party, an Excluded Account or the Note
Collateral Account or the CIBC Cash Collateral Account.

(d) (i) All amounts deposited or held in all of the U.S. Collection Accounts
with respect to each U.S. Loan Party and available for transfer (other than
amounts which are payable to Subsidiaries or Affiliates of AbitibiBowater that
are not Loan Parties and which were sent or deposited to the incorrect lockbox
or deposit account by the account debtor) shall be transferred by the close of
business on each Business Day (or, solely in the case of amounts held in the
U.S. Collection Accounts set forth on Schedule 5.03(d), not less frequently than
weekly) into one or more accounts with the Administrative Agent or a financial
institution

 

-116-



--------------------------------------------------------------------------------

reasonably acceptable to the Administrative Agent (each a “Core U.S.
Concentration Account” and collectively, the “Core U.S. Concentration Accounts”)
unless such amounts are otherwise (A) required or permitted to be applied
pursuant to Section 5.02 or (B) so long as no Dominion Period then exists,
required to be retained in any U.S. Collection Account, in each case to satisfy
the payment of outstanding obligations owing in respect of checks or similar
obligations issued by any U.S. Loan Party, provided that the aggregate amount
retained in all such U.S. Collection Accounts pursuant to this clause (B) shall
not exceed that amount (as reasonably determined by AbitibiBowater) required to
cover all such outstanding obligations and (ii) all amounts deposited or held in
all of the Canadian Collection Accounts with respect to each Canadian Loan Party
and available for transfer shall be transferred by the close of business on each
Business Day (or, solely in the case of amounts held in the Canadian Collection
Accounts set forth on Schedule 5.03(d), not less frequently than weekly) into
one or more accounts with the Administrative Agent or a financial institution
reasonably acceptable to the Administrative Agent (each, a “Core Canadian
Concentration Account” and, collectively, the “Core Canadian Concentration
Accounts”) unless such amounts are otherwise (A) required or permitted to be
applied pursuant to Section 5.02 or (B) so long as no Dominion Period then
exists, required to be retained in any Canadian Collection Account, in each case
to satisfy the payment of outstanding obligations owing in respect of checks or
similar obligations issued by any Canadian Loan Party, provided that the
aggregate amount retained in all such Canadian Collection Accounts pursuant to
this clause (B) shall not exceed that amount (as reasonably determined by
AbitibiBowater) required to cover all such outstanding obligations. Except as,
and to the extent, permitted by this Section 5.03(d), and Section 10 each
Collection Account shall have a zero balance immediately following the transfer
of funds pursuant to the immediately preceding sentences. So long as no Dominion
Period then exists, the Borrowers and the other Loan Parties shall be permitted
to transfer cash from the Core Concentration Accounts to other Deposit Accounts
to be used for working capital and general corporate purposes all subject to the
requirements of this Agreement (including this Section 5.03(d)). If a Dominion
Period exists, all collected amounts held in the Core Concentration Accounts
shall be applied as provided in Section 5.03(e) or (f), as applicable.

(e) Each Control Agreement relating to a Core U.S. Concentration Account shall
(unless otherwise agreed by the Administrative Agent in its sole discretion)
include provisions that allow, during any Dominion Period, for all collected
amounts held in such Core U.S. Concentration Account from and after the date
requested by the Administrative Agent, to be sent by ACH or wire transfer or
similar electronic transfer no less frequently than once per Business Day to one
or more accounts maintained by the Administrative Agent at Citibank (or if
Citibank is not the Administrative Agent, at the institution designated by such
successor Administrative Agent) or an affiliate thereof (each a “Citibank U.S.
Account”). Subject to the terms of the respective Security Document and to
Section 11.02(a), all amounts received in a Citibank U.S. Account during the
existence of a Dominion Period shall be applied (and allocated) by the
Administrative Agent on a daily basis in the following order (in each case to
the extent the Administrative Agent has actual knowledge of the amounts owing or
outstanding as described below, and after giving effect to the application of
any such amounts constituting proceeds from any Collateral otherwise required to
be applied pursuant to the terms of the respective Security Document during the
existence of an Event of Default), subject to the provisions of the immediately
succeeding sentence (to the extent applicable): (1) first, to the payment (on a
ratable basis) of any outstanding Expenses actually due and payable by any U.S.

 

-117-



--------------------------------------------------------------------------------

Borrower to the Administrative Agent and the Collateral Agent under any of the
Loan Documents; (2) second, to the extent all amounts referred to in preceding
clause (1) have been paid in full, to pay (on a ratable basis) all outstanding
Expenses actually due and payable by any U.S. Borrower to each Issuing Lender
under any of the Loan Documents; (3) third, to the extent all amounts referred
to in preceding clauses (1) and (2) have been paid in full, to pay (on a ratable
basis) all accrued and unpaid interest actually due and payable on the U.S.
Borrower Loans and then all accrued and unpaid Fees actually due and payable by
any U.S. Borrower to the Administrative Agent, the Issuing Lenders and the
Lenders under any of the Loan Documents; (4) fourth, to the extent all amounts
referred to in preceding clauses (1) through (3), inclusive, have been paid in
full, to pay (on a ratable basis) any and all unpaid principal of U.S. Borrower
Loans and Unpaid Drawings in respect of Letters of Credit issued for the account
of a U.S. Borrower in each case which are then actually due and payable;
(5) fifth, to the extent all amounts referred to in preceding clauses
(1) through (4), inclusive, have been paid in full, to repay or prepay
outstanding U.S. Borrower Swingline Loans and to repay or prepay all outstanding
U.S. Borrower Revolving Loans advanced by the Administrative Agent on behalf of
the Lenders pursuant to Section 2.01(e); (6) sixth, to the extent all amounts
referred to in preceding clauses (1) through (5), inclusive, have been paid in
full, to repay (on a ratable basis) the outstanding principal of U.S. Borrower
Revolving Loans (whether or not then due and payable), provided that, with
respect to each repayment of U.S. Borrower Revolving Loans required by this
Section 5.03(e)(6), so long as no Event of Default then exists and less than all
outstanding U.S. Borrower Revolving Loans would otherwise be required to be
repaid pursuant hereto, the U.S. Borrowers may designate the Types of U.S.
Borrower Revolving Loans which are to be repaid and, in the case of Eurodollar
Loans which are U.S. Borrower Revolving Loans, the specific Borrowing or
Borrowings pursuant to which such Eurodollar Loans were made, provided that
payments in respect of Eurodollar Loans may with the consent of the
Administrative Agent be held as cash collateral until the conclusion of the
applicable Interest Period, if so requested by AbitibiBowater; (7) seventh, to
the extent all amounts referred to in preceding clauses (1) through (6),
inclusive, have been paid in full, but only if an Event of Default has occurred
and is continuing and unless otherwise elected by the Required Lenders, to cash
collateralize (on a ratable basis) all outstanding Letters of Credit issued for
the account of a U.S. Borrower (such cash collateral to be held by the
Administrative Agent while an Event of Default exists in a cash collateral
account to be established by, and under the sole dominion and control of, the
Administrative Agent and applied to the Obligations of the U.S. Borrowers to the
Issuing Lenders and/or Lenders in respect of any Drawings made under any such
Letters of Credit or any such Bankers’ Acceptance Loans); (8) eighth, to the
extent all amounts referred to in preceding clauses (1) through (7), inclusive,
have been paid in full, to pay (on a ratable basis) all other outstanding
Obligations of any U.S. Borrower then due and payable to the Administrative
Agent, the Collateral Agent and the Lenders under any of the Loan Documents; and
(9) ninth, to the U.S. Borrowers; provided that, with respect to any payments or
cash collateralization required to be applied (or allocated) pursuant to
preceding clauses (1) through (8), in each case, to the extent the outstanding
Obligations under any such clause constitutes outstanding Obligations under more
than one Facility, any such payments or cash collateralization shall be applied
(or allocated) under such clause to the outstanding Obligations under each
Facility on a pro rata basis based upon the outstanding Obligations with respect
to such Facility under such clause. Each U.S. Loan Party agrees that it will not
cause any proceeds of any Core Concentration Account to be otherwise redirected.

 

-118-



--------------------------------------------------------------------------------

(f) Each Control Agreement relating to a Core Canadian Concentration Account
shall (unless otherwise agreed by the Administrative Agent in its sole
discretion) include provisions that allow, during any Dominion Period, for all
collected amounts held in such Core Canadian Concentration Account from and
after the date requested by the Administrative Agent, to be sent by ACH or wire
transfer or similar electronic transfer no less frequently than once per
Business Day to one or more accounts maintained by the Administrative Agent at
Citibank, N.A., Canadian Branch (or if Citibank is not the Administrative Agent,
at a Canadian institution designated by such successor Administrative Agent) or
an affiliate thereof (each a “Citibank Canadian Account”). Subject to the terms
of the respective Security Document and to Section 11.02(a), all amounts
received in a Citibank Canadian Account during the existence of a Dominion
Period shall be applied (and allocated) by the Administrative Agent on a daily
basis in the following order (in each case to the extent the Administrative
Agent has actual knowledge of the amounts owing or outstanding as described
below, and after giving effect to the application of any such amounts
constituting proceeds from any Collateral otherwise required to be applied
pursuant to the terms of the respective Security Document during the existence
of an Event of Default), subject to the provisions of the immediately succeeding
sentence (to the extent applicable): (1) first, to the payment (on a ratable
basis) of any outstanding Expenses actually due and payable by any Canadian
Borrower to the Administrative Agent and the Collateral Agent under any of the
Loan Documents; (2) second, to the extent all amounts referred to in preceding
clause (1) have been paid in full, to pay (on a ratable basis) all outstanding
Expenses actually due and payable by any Canadian Borrower to each Issuing
Lender under any of the Loan Documents; (3) third, to the extent all amounts
referred to in preceding clauses (1) and (2) have been paid in full, to pay (on
a ratable basis) all accrued and unpaid interest actually due and payable on the
Canadian Borrower Loans and then all accrued and unpaid Fees actually due and
payable by any Canadian Borrower to the Administrative Agent, the Issuing
Lenders and the Lenders under any of the Loan Documents; (4) fourth, to the
extent all amounts referred to in preceding clauses (1) through (3), inclusive,
have been paid in full, to pay (on a ratable basis) any and all unpaid principal
of Canadian Borrower Loans and Unpaid Drawings in respect of Letters of Credit
issued for the account of a Canadian Borrower in each case which are then
actually due and payable; (5) fifth, to the extent all amounts referred to in
preceding clauses (1) through (4), inclusive, have been paid in full, to repay
or prepay outstanding Canadian Borrower Swingline Loans and to repay or prepay
all outstanding Canadian Borrower Revolving Loans advanced by the Administrative
Agent on behalf of the Lenders pursuant to Section 2.01(e); (6) sixth, to the
extent all amounts referred to in preceding clauses (1) through (5), inclusive,
have been paid in full, to repay (on a ratable basis) the outstanding principal
of Canadian Borrower Revolving Loans (whether or not then due and payable, but
excluding any outstanding Bankers’ Acceptance Loans where the underlying B/A
Instrument has not matured), provided that, with respect to each repayment of
Canadian Borrower Revolving Loans required by this Section 5.03(f)(6), so long
as no Event of Default then exists and less than all outstanding Canadian
Borrower Revolving Loans would otherwise be required to be repaid pursuant
hereto, the Canadian Borrowers may designate the Types of Canadian Borrower
Revolving Loans which are to be repaid and, in the case of Eurodollar Loans
which are Canadian Borrower Revolving Loans, the specific Borrowing or
Borrowings pursuant to which such Eurodollar Loans were made, provided that
payments in respect of Eurodollar Loans may with the consent of the
Administrative Agent be held as cash collateral until the conclusion of the
applicable

 

-119-



--------------------------------------------------------------------------------

Interest Period, if so requested by AbitibiBowater; (7) seventh, to the extent
all amounts referred to in preceding clauses (1) through (6), inclusive, have
been paid in full, but only if an Event of Default has occurred and is
continuing and unless otherwise elected by the Required Lenders, to cash
collateralize (on a ratable basis) all outstanding Letters of Credit issued for
the account of a Canadian Borrower and Bankers’ Acceptance Loans which are
Canadian Borrower Revolving Loans where the underlying B/A Instrument has not
matured (such cash collateral to be held by the Administrative Agent while an
Event of Default exists in a cash collateral account to be established by, and
under the sole dominion and control of, the Administrative Agent and applied to
the Obligations of the Canadian Borrowers to the Issuing Lenders and/or Lenders
in respect of any Drawings made under any such Letters of Credit or Bankers’
Acceptance Loans); (8) eighth, to the extent all amounts referred to in
preceding clauses (1) through (7), inclusive, have been paid in full, to pay (on
a ratable basis) all other outstanding Obligations of any Canadian Borrower then
due and payable to the Administrative Agent, the Collateral Agent and the
Lenders under any of the Loan Documents; and (9) ninth, to the Canadian Loan
Parties. Each Canadian Loan Party agrees that it will not cause any proceeds of
any Core Canadian Concentration Account to be otherwise redirected.

(g) Without limiting the provisions set forth in Section 13.15, the
Administrative Agent shall maintain accounts on its books in the name of each
Borrower (collectively, the “Credit Account”) in which each Borrower will be
charged with all loans and advances under each Facility made by the Lenders to
the respective Borrower for the respective Borrower’s account, including the
Loans, the Letter of Credit Outstandings, and the Fees, Expenses and any other
Obligations relating thereto. Each Borrower will be credited, in accordance with
this Section 5.03, with all amounts received by the Lenders from such Borrower
or from others for its account, including, as set forth above, all amounts
received by the Administrative Agent and applied to the Obligations. In no event
shall prior recourse to any Accounts or other Collateral be a prerequisite to
the Administrative Agent’s right to demand payment of any Obligation upon its
maturity. Further, the Administrative Agent shall have no obligation whatsoever
to perform in any respect any of the Borrowers’ or other Loan Parties’ contracts
or obligations relating to the Accounts.

5.04. Net Payments; Taxes. (a) (i) All payments made by the Borrowers and the
other Loan Parties hereunder and under any other Loan Document will be made
without setoff, counterclaim or other defense.

(ii) Except as provided in Section 5.04(b), all payments made by or on account
of any obligation of the Loan Parties hereunder and under any other Loan
Document will be made free and clear of, and without deduction or withholding
for, any present or future taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction or
by any political subdivision or taxing authority thereof or therein with respect
to such payments, including all interest, penalties or similar liabilities with
respect thereto but excluding (u) those certain taxes described in
Section 13.01(a)(ii), which shall be governed solely by the provisions of such
Section, and, except as provided in the second succeeding sentence, with respect
to any Agent, any Lender or any other recipient of any payment to

 

-120-



--------------------------------------------------------------------------------

be made by or on account of any obligation of any Borrower hereunder, (v) taxes
imposed on or measured by its net income (however denominated), taxes imposed on
or measured by its capital and franchise taxes imposed on or measured by its
gross or net income or receipts and backup withholding taxes, in each case by
the jurisdiction (or any political subdivision thereof) under the laws of which
such recipient is organized, is resident for tax purposes or is doing business
(otherwise than by reason of the transactions contemplated by this Agreement),
or in which its principal office or applicable lending office is located,
(w) any branch profits taxes imposed by the United States or any similar tax
imposed by any other jurisdiction, (x) in the case of a Foreign Lender (other
than an assignee pursuant to a request by a Borrower under Section 2.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Lender becomes a party hereto (or designates a new lending office),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from a Borrower with respect to such withholding
pursuant to Section 5.04(a), (y) any withholding tax that is attributable to a
Foreign Lender’s failure to comply with Section 5.04(b) or (c) or willfully
providing incorrect, false or misleading statements with respect thereto and
(z) any withholding tax imposed pursuant to FATCA, and all interest, penalties
or similar liabilities with respect thereto (all such non-excluded taxes,
levies, imposts, duties, fees, assessments or other charges being referred to
collectively as “Taxes”). If any Taxes are so levied or imposed, the respective
Borrower and any other Loan Party making the respective payment or which has
guaranteed the obligations of the relevant Borrower jointly or severally agree
to pay the full amount of such Taxes, and such additional amounts as may be
necessary so that every payment of all amounts due under this Agreement or under
any other Loan Document, after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein or in such other
Loan Documents. If, pursuant to the preceding sentence, any additional amounts
are payable in respect of Taxes, the respective Borrower and any other Loan
Party making the respective payment or which has guaranteed the obligations of
the relevant Borrower jointly and severally agree to reimburse each affected
Lender, upon the written request of such Lender, for any taxes imposed on such
Lender as a result of the payment of such additional amounts and which are
measured by the net income of such Lender pursuant to the laws of the
jurisdiction in which such Lender is organized or in which the principal office
or applicable lending office of such Lender is located or under the laws of any
political subdivision or taxing authority of any such jurisdiction in which such
Lender is organized or in which the principal office or applicable lending
office of such Lender is located and for any withholding of taxes as such Lender
shall determine are payable by, or withheld from, such Lender, in respect of
such amounts so paid to or on behalf of such Lender pursuant to the preceding
sentence and in respect of any amounts paid to or on behalf of such Lender
pursuant to this sentence. The respective Borrower (or other Loan Party) will
furnish to the Administrative Agent within 45 days after the date the payment of
any Taxes is due pursuant to applicable law certified copies of tax receipts
evidencing such payment by such Borrower (or other Loan Party) or other evidence
of such payment reasonably acceptable to the Administrative Agent. Subject to
Section 14.07, (i) the U.S. Borrowers (jointly and severally) agree (and the
applicable U.S. Subsidiary Guarantors agree), to indemnify and hold harmless
each

 

-121-



--------------------------------------------------------------------------------

U.S. Facility Lender and (ii) the U.S. Borrowers (jointly and severally) or the
Canadian Borrowers (jointly and severally), as applicable, agree (and the
applicable Subsidiary Guarantors agree) to indemnify and hold harmless each
Canadian Facility Lender, and, in each case, reimburse such Lender upon its
written request (which written request shall show in reasonable detail the basis
for calculation of any such additional amount), for the amount of any Taxes so
levied or imposed and paid by such Lender.

(b) Each Lender as of the date hereof that is not a United States person (as
such term is defined in Section 7701(a)(30) of the Code) for U.S. Federal income
tax purposes agrees to deliver to AbitibiBowater and the Administrative Agent,
to the extent it is legally entitled to do so, on or prior to the Closing Date
(i) two accurate and complete original signed copies of Internal Revenue Service
Form W-8IMY, Form W-8ECI or Form W-8BEN (with respect to a partial or complete
exemption under an income tax treaty) (or successor forms) certifying to such
Lender’s entitlement as of such date to a partial or complete exemption from
United States withholding tax with respect to payments to be made by the U.S.
Borrowers under this Agreement and under any Note, or (ii) if the Lender is not
a “bank” within the meaning of Section 881(c)(3)(A) of the Code and cannot
deliver either Internal Revenue Service Form W-8IMY, Form W-8ECI or Form W-8BEN
(with respect to a complete exemption under an income tax treaty) pursuant to
clause (i) above, (x) a certificate substantially in the form of Exhibit K (any
such certificate, a “Section 5.04(b)(ii) Certificate”) and (y) two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN (with
respect to the portfolio interest exemption) (or successor form) certifying to
such Lender’s entitlement as of such date to a complete exemption from United
States withholding tax with respect to payments of interest to be made by the
U.S. Borrowers under this Agreement and under any Note. In addition, each Lender
agrees that from time to time after the Closing Date, when a lapse in time or
change in circumstances renders the previous certification obsolete or
inaccurate in any respect, such Lender will deliver to AbitibiBowater and the
Administrative Agent two new accurate and complete original signed copies of
Internal Revenue Service Form W-8IMY, Form W-8ECI, Form W-8BEN (with respect to
the benefits of any income tax treaty), or Form W-8BEN (with respect to the
portfolio interest exemption) and a Section 5.04(b)(ii) Certificate, as the case
may be, and such other forms as may be required in order to confirm or establish
the entitlement of such Lender to a continued exemption from or reduction in
United States withholding tax with respect to payments by the U.S. Borrowers
under this Agreement and any Note, or such Lender shall promptly notify
AbitibiBowater and the Administrative Agent of its inability to deliver any such
Form or Certificate, in which case such Lender shall not be required to deliver
any such Form or Certificate pursuant to this Section 5.04(b). Notwithstanding
anything to the contrary contained in to Section 13.04(b) and the immediately
succeeding sentence, (x) each U.S. Borrower and the Administrative Agent shall
be entitled, to the extent it is required to do so by law, to deduct or withhold
income or similar taxes imposed by the United States (or any political
subdivision or taxing authority thereof or therein) from interest, Fees or other
amounts payable hereunder for the account of any Lender which is not a United
States person (as such term is defined in Section 7701(a)(30) of the Code) for
U.S. Federal income tax purposes to the extent that such Lender has not provided
to AbitibiBowater and the Administrative Agent U.S. Internal Revenue Service
Forms that establish a complete exemption from such deduction or withholding and
(y) each U.S. Borrower shall not be obligated pursuant to Section 5.04(a) to
gross-up payments to be made to a Lender in respect of income or similar taxes
imposed by the United States if (I)

 

-122-



--------------------------------------------------------------------------------

such Lender has not provided to AbitibiBowater and the Administrative Agent the
Internal Revenue Service Forms required to be provided to AbitibiBowater and the
Administrative Agent pursuant to this Section 5.04(b) or (II) in the case of a
payment, other than interest, to a Lender described in clause (ii) above, to the
extent that such forms do not establish a complete exemption from withholding of
such taxes. Notwithstanding anything to the contrary contained in the preceding
sentence or elsewhere in this Section 5.04 and except as set forth in
Section 13.04(b) and subject to Section 14.07, (i) the U.S. Borrowers (jointly
and severally) agree (and the applicable U.S. Subsidiary Guarantors agree), to
indemnify and hold harmless each U.S. Facility Lender and (ii) the U.S.
Borrowers (jointly and severally) or the Canadian Borrowers (jointly and
severally), as applicable, agree (and the applicable Subsidiary Guarantors
agree) to pay any additional amounts and to indemnify each Lender in the manner
set forth in Section 5.04(a) (without regard to the identity of the jurisdiction
requiring the deduction or withholding) in respect of any amounts deducted or
withheld by it as described in the immediately preceding sentence as a result of
any changes after the Closing Date in any applicable law, treaty, governmental
rule, regulation, guideline or order, or in the interpretation thereof, relating
to the deducting or withholding of income or similar taxes.

(c) Each Canadian Facility Lender agrees to use reasonable efforts (consistent
with legal and regulatory restrictions and subject to overall policy
considerations of such Canadian Facility Lender) to file any certificate or
document or to furnish to the relevant Canadian Borrower any information, in
each case, as reasonably requested by such Canadian Borrower that may be
necessary to establish any available exemption from, or reduction in the amount
of, any Taxes; provided, however, that nothing in this Section 5.04(c) shall
require a Canadian Facility Lender to disclose any confidential information
(including, without limitation, its tax returns or its calculations).

(d) If an Agent, Lender or Issuing Lender determines, in good faith and in its
sole discretion, that it has received a refund of any taxes in respect of or
calculated with reference to Taxes as to which it has been indemnified by a Loan
Party or with respect to which a Loan Party has paid additional amounts pursuant
to this Section 5.04, it shall pay over such refund to such Loan Party (but only
to the extent of indemnity payments made, or additional amounts paid, by such
Loan Party under this Section 5.04 with respect to the Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses of such Agent, Lender or
Issuing Lender (including any Taxes imposed with respect to such refund) as is
determined by the Agent, Lender or Issuing Lender in good faith and in its sole
discretion, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that such Loan
Party, upon the request of such Agent, Lender or Issuing Lender, agrees to repay
as soon as reasonably practicable the amount paid over to such Loan Party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Agent, Lender or Issuing Lender in the event such Agent,
Lender or Issuing Lender is required to repay such refund to such Governmental
Authority. This Section shall not be construed to require any Agent, Lender or
Issuing Bank to make available its tax returns (or any other information
relating to its Taxes which it deems confidential) to the Loan Parties or any
other Person.

 

-123-



--------------------------------------------------------------------------------

(e) Each Agent and each Lender that is a U.S. person within the meaning of
Section 7701(a)(30) of the Code (other than any such person that is treated as a
corporation for United States federal income tax purposes) shall deliver to
AbitibiBowater and the Administrative Agent on or before the date such Person
becomes a party to this Agreement a duly completed United States Internal
Revenue Service form W-9 (or successor form) establishing that such Person is
not subject to U.S. federal backup withholding.

(f) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to
AbitibiBowater and the Administrative Agent, at the time or times reasonably
requested by AbitibiBowater or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding.
Notwithstanding anything to the contrary in the preceding sentence, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.04(b), (c), (e) and (g)) shall not be
required if in the Lender’s judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Each
Lender agrees that if any form or certification it previously delivered expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify AbitibiBowater and the Administrative Agent in
writing of its legal inability to do so.

(g) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to AbitibiBowater and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by
AbitibiBowater or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by AbitibiBowater or the
Administrative Agent as may be necessary for AbitibiBowater and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.

SECTION 6. Conditions Precedent to the Effective Date. The obligations of the
Lenders hereunder to make Loans, and the obligation of each Issuing Lender to
issue Letters of Credit, on (or after) the Effective Date are subject to the
satisfaction (or waiver in accordance with Section 13.12) of the following
conditions:

(a) The Administrative Agent shall have received a favorable written opinion of
each of (i) Troutman Sanders LLP, U.S. counsel for the Loan Parties, and
Stikeman Elliott LLP, Canadian counsel for the Loan Parties and (ii) such local
counsel reasonably acceptable to the Administrative Agent, in each case
(A) dated the Effective Date, (B) addressed to the Administrative Agent, the
Collateral Agent and the Lenders, and (C) covering such customary legal matters
relating to the Loan Documents as the Administrative Agent shall reasonably
request and in form and substance reasonably satisfactory to the Administrative
Agent. AbitibiBowater and the other Loan Parties hereby instruct their counsel
to deliver such opinions.

 

-124-



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation (or equivalent organizational documents), including
all amendments thereto, of each Loan Party, and a certificate as to the good
standing (or the equivalent thereof) of each Loan Party as of a recent date from
such Secretary of State or other Governmental Authority; (ii) a certificate of
the Secretary or Assistant Secretary of each Loan Party dated the Effective Date
and certifying (A) that attached thereto is a true and complete copy of the
by-laws (or equivalent organizational documents) of such Loan Party as in effect
on the Effective Date; (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors or comparable authority of
such Loan Party authorizing the Transactions, and that such resolutions have not
been modified, rescinded or amended and are in full force and effect, (C) that
the certificate or articles of incorporation (or equivalent organizational
documents) of such Loan Party have not been amended since the date of the last
amendment thereto shown on the certificate of good standing furnished pursuant
to clause (i) above, and (D) as to the incumbency and specimen signature of each
officer executing any Loan Document on behalf of such Loan Party (and each of
the foregoing in sub-clauses (i) and (ii) shall be in form and substance
reasonably acceptable to the Administrative Agent); (iii) a certificate of
another officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (ii) above;
(iv) a certificate of a Responsible Officer of AbitibiBowater dated the
Effective Date and certifying that attached thereto is a true and complete copy
of the Senior Secured Notes Documents, which shall contain terms that conform to
the Plan of Reorganization and are otherwise in form and substance reasonably
satisfactory to the Administrative Agent; and (v) such other documents as the
Administrative Agent may reasonably request.

(c) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Financial Officer of and on behalf of
AbitibiBowater, confirming compliance with the conditions precedent set forth in
Section 7.01.

(d) The Administrative Agent shall have received all Fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, payment or reimbursement of all Fees and expenses (including the
reasonable fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Loan Party hereunder or under any other Loan Document or in
respect of the execution and delivery of this Agreement.

(e) The Collateral and Guarantee Requirement shall have been satisfied, and the
requirements of the covenant set forth in Section 10.14 shall have been
satisfied, in each case, based on the most recently available consolidated
financial statements of AbitibiBowater. The Administrative Agent shall have
received a completed Perfection Certificate, dated the Effective Date and duly
executed by a Responsible Officer of AbitibiBowater, together with all
attachments contemplated thereby.

(f) None of the Mortgaged Properties shall be subject to any Lien other than
those expressly permitted under Section 10.02 and other encumbrances permitted
by the relevant Mortgage.

 

-125-



--------------------------------------------------------------------------------

(g) The Administrative Agent shall have received copies of, or an insurance
broker’s or agent’s certificate as to coverage under, the insurance policies
required by Section 9.02 and the applicable provisions of the Security
Documents, each of which policies shall be endorsed or otherwise amended to
include a loss payable endorsement with respect to the Collateral and to name
the Collateral Agent as additional insured, in form and substance reasonably
satisfactory to the Administrative Agent.

(h) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Financial Officer of AbitibiBowater, certifying
that as of the Effective Date, AbitibiBowater and its Subsidiaries have not
incurred any material liabilities not reflected in the pro forma consolidated
balance sheet included in the Disclosure Statement, other than liabilities
incurred in the ordinary course of business.

(i) The Administrative Agent shall have received a solvency certificate from a
Financial Officer of AbitibiBowater in the form of Exhibit F hereto dated the
Effective Date.

(j) The Disclosure Statement shall be reasonably satisfactory to each of the
Lead Arrangers (it being understood that the Disclosure Statement filed with the
U.S. Bankruptcy Court on August 2, 2010 is satisfactory to the Lead Arrangers)
and shall have been approved by the U.S. Bankruptcy Court.

(k) The Plan of Reorganization and all other related documentation shall be
satisfactory to the Lead Arrangers with respect to any portions of the Plan of
Reorganization or any other related documents that directly relate to this
Agreement, and reasonably satisfactory to the Lead Arrangers in all other
respects (it being understood that the Plan filed with the U.S. Bankruptcy Court
on August 2, 2010 is satisfactory to the Lead Arrangers).

(l) The U.S. Bankruptcy Court shall have entered an order confirming the Plan of
Reorganization, which order (the “Confirmation Order”) shall be in form and
substance satisfactory to the Lead Arrangers with respect to any portions of
such order that directly relate to this Agreement, and reasonably satisfactory
to the Lead Arrangers in all other respects, which order shall be in full force
and effect, unstayed, final and non-appealable (except with respect to those
appeals and other filings by Peter I. Shah), and shall not have been modified or
amended without the written consent of the Lead Arrangers, reversed or vacated.
The effective date of the Plan of Reorganization shall have occurred (and all
conditions precedent thereto as set forth therein shall have been satisfied (or
shall be concurrently satisfied) or waived pursuant to the terms of the Plan of
Reorganization (the waiver thereof (except for a waiver of the requirement in
Section 7.2(b) of the Plan of Reorganization that the Confirmation Order be a
Final Order (as defined in the Plan of Reorganization)) having been approved by
the Lead Arrangers), and the substantial consummation (as defined in
Section 1101 of the Bankruptcy Code) of the Plan of Reorganization in accordance
with its terms shall have occurred.

(m) The CCAA Plan and all other related documentation, including all material
documents and vesting and other orders of the Canadian Bankruptcy Court required
to implement the Restructuring Transactions, (i) shall be satisfactory to the
Lead Arrangers with respect to any portions of the CCAA Plan that directly
relate to this Agreement, and reasonably satisfactory to the Lead Arrangers in
all other respects (it being understood that the second

 

-126-



--------------------------------------------------------------------------------

amended and restated CCAA Plan dated November 1, 2010 and filed with the
Canadian Bankruptcy Court is satisfactory to the Lead Arrangers), and (ii) all
conditions precedent to the effectiveness of the CCAA Plan as set forth therein
shall have been satisfied or waived (the waiver thereof having been approved by
the Lead Arrangers), and the implementation of the CCAA Plan in accordance with
its terms shall have occurred.

(n) The Sanction Order shall be in full force and effect, unstayed, final and
non-appealable and shall not have been modified or amended without the written
consent of the Lead Arrangers (not to be unreasonably withheld with respect to
any portions of the Sanction Order that do not directly relate to this
Agreement), reversed or vacated.

(o) Except as disclosed in the Disclosure Statement, since December 31, 2009
there shall not have been any event, occurrence, development or state of
circumstances or facts that has had or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(p) The repayment in cash in full or satisfaction in full of all amounts
outstanding under the DIP Facilities (as expressly contemplated by the CCAA Plan
with respect to the DIP Facilities) and the termination of the DIP Facilities
and the release of all liens and security interests securing the same.

(q) The Administrative Agent shall have received evidence satisfactory to it of
the termination and/or release of all Liens and security interests securing the
Prepetition Secured Facilities.

(r) Consolidated EBITDA shall be not less than (i) in the event the Effective
Date occurs prior to October 20, 2010, $72,000,000 and (ii) if the Effective
Date occurs thereafter, $90,000,000, in each case for the most recent
three-month period ended not less than 20 days prior to the Effective Date.

(s) The Administrative Agent shall have received reasonably satisfactory
evidence that the conditions to the release from escrow of the proceeds of the
Senior Secured Notes shall have been (or will be), substantially simultaneously
with the Effective Date, satisfied or waived in accordance with their terms and,
on the Effective Date, AbitibiBowater shall have received cash proceeds of
(i) not less than $600,000,000 (calculated before underwriting and original
issue discounts, commissions, fees and expenses) from the issuance of the Senior
Secured Notes and (ii) not less than $900,000,000 from the issuance of Senior
Secured Notes, term loans, asset sales, the settlement of AbitibiBowater’s NAFTA
claim against the Government of Canada, or other third party debt financing, in
each case, on terms and conditions set forth in the Plans and the Disclosure
Statement or otherwise reasonably satisfactory to the Lead Arrangers; provided
that if any amounts owing in respect of the settlement of AbitibiBowater’s NAFTA
claim have not been paid to AbitibiBowater, then the amount owing to
AbitibiBowater in respect of such settlement, in addition to amounts paid to
AbitibiBowater in respect of such settlement, shall be used to determine
compliance with this condition.

 

-127-



--------------------------------------------------------------------------------

(t) Prior to the fifth day preceding the Effective Date (or such shorter period
as may be agreed to by the Administrative Agent in its sole discretion), the
Administrative Agent and the Collateral Agent shall have received (i) a
Borrowing Base Certificate as at a date not earlier than the date occurring on
the 55th day preceding the Effective Date (the “Effective Date Borrowing Base
Certificate”) and (ii) (x) an appraisal of the Inventory of the Borrowers from
Hilco Appraisal Services, LLC and (y) a collateral examination of the Accounts
and related assets and liabilities of the Borrowers from Protiviti Inc. and, in
each case, the results of such appraisal and collateral examination shall be in
form and substance reasonably satisfactory to the Collateral Agent.

(u) On the Effective Date and after giving effect to the incurrence of Loans,
the issuance of Letters of Credit and occurrence of all payments and transfers
to be effected on or as of the Effective Date, including all such payments and
transfers contemplated by the Plan of Reorganization, the sum of (i) Excess
Availability and (ii) the Loan Parties’ unrestricted cash, unrestricted cash
equivalents and the unpaid amount owing to AbitibiBowater in respect of the
settlement of its NAFTA claim shall be not less than $350,000,000.

(v) The Closing Date shall have occurred.

(w) On or prior to the Effective Date, there shall have been delivered to the
Administrative Agent for the account of each of the Lenders that has requested
same the appropriate Revolving Notes executed by the appropriate Borrowers and
if requested by the Swingline Lender, the appropriate Swingline Note executed by
the appropriate Borrowers, in each case, in the applicable amount, maturity and
as otherwise provided herein.

(x) Prior to the fifth Business Day preceding the Effective Date, the Agents
shall have received from the Loan Parties, to the extent requested, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.

(y) The Insurance Policy shall be in full force and effect.

SECTION 7. Conditions Precedent to All Credit Events. The obligation of each
Lender to make Loans (including Loans made on the Effective Date), and the
obligation of each Issuing Lender to issue Letters of Credit (including Letters
of Credit issued on the Effective Date), is subject, at the time of the
Effective Date and at the time of each such Credit Event (except as hereinafter
indicated), to the satisfaction of the following conditions:

7.01. No Default; Representations and Warranties. At the time of each such
Credit Event and also after giving effect thereto (i) there shall exist no
Default or Event of Default; (ii) all representations and warranties contained
herein and in the other Loan Documents shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on the date of such Credit Event (it being understood and agreed that
(x) any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of

 

-128-



--------------------------------------------------------------------------------

such specified date and (y) any representation or warranty that is qualified as
to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct in all respects on such date); and (iii) such Credit Event shall not
violate any applicable law or regulation and no order, judgment or decree of any
Governmental Authority shall purport to enjoin or restrain such Credit Event.

7.02. Notice of Borrowing; Letter of Credit Request. (a) Prior to the making of
each Loan (other than a Swingline Loan or a Revolving Loan made pursuant to a
Mandatory Borrowing), the Administrative Agent shall have received a Notice of
Borrowing meeting the requirements of Section 2.03(a). Prior to the making of
each Swingline Loan, the Swingline Lender shall have received the notice
referred to in Section 2.03(b)(i).

(b) Prior to the issuance of each Letter of Credit, the Administrative Agent and
the respective Issuing Lender shall have received a Letter of Credit Request
meeting the requirements of Section 3.03(a).

7.03. Borrowing Base and Commitment Limitations. Notwithstanding anything to the
contrary set forth herein (but subject to Section 2.01(e)), it shall be a
condition precedent to each Credit Event that after giving effect thereto (and
the use of the proceeds thereof):

(i) the Aggregate U.S. Borrower Exposure would not exceed the U.S. Borrowing
Base at such time;

(ii) the Aggregate Canadian Borrower Exposure would not exceed the Canadian
Borrowing Base at such time;

(iii) the Aggregate U.S. Facility Exposure at such time would not exceed the
Total U.S. Facility Commitment at such time;

(iv) the Aggregate Canadian Facility Exposure at such time would not exceed the
Total Canadian Facility Commitment at such time; and

(v) the aggregate Letter of Credit Outstandings would not exceed the Maximum
Letter of Credit Amount.

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by AbitibiBowater and the other Borrowers to the
Administrative Agent and each of the Lenders that all the conditions specified
in Section 6 (with respect to Credit Events on the Effective Date) and in this
Section 7 (with respect to Credit Events on or after the Effective Date) and
applicable to such Credit Event are satisfied as of that time.

 

-129-



--------------------------------------------------------------------------------

SECTION 8. Representations and Warranties. In order to induce the Lenders to
enter into this Agreement and to make the Loans, and issue (or participate in)
the Letters of Credit as provided herein, each of AbitibiBowater and the other
Borrowers makes the following representations and warranties, all of which shall
survive the execution and delivery of this Agreement and the Notes and the
making of the Loans and the issuance of the Letters of Credit, with the
occurrence of the Closing Date, the Effective Date and each Credit Event on or
after the Effective Date being deemed to constitute a representation and
warranty that the matters specified in this Section 8 are true and correct in
all material respects on and as of the Closing Date, the Effective Date and on
the date of each such other Credit Event (it being understood and agreed that
any representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).

8.01. Organization; Powers. Each of the Loan Parties (a) is duly organized,
validly existing and in good standing (or its equivalent, to the extent that
such concept is applicable in the respective jurisdiction) under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
own its property and assets and to carry on its business as now conducted,
(c) is qualified to do business in every jurisdiction where such qualification
is required by the nature of its business, the character and location of its
property, business or customers, or the ownership or leasing of its properties,
except for such jurisdictions in which the failure so to qualify, in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, and (d) has the requisite power and authority to execute, deliver and
perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of each Borrower, to borrow hereunder.

8.02. Authorization; Absence of Conflicts. The execution, delivery and
performance by each of the Loan Parties of each of the Loan Documents to which
it is a party, the Borrowings hereunder, the use of the proceeds of the Loans,
the creation of the security interests contemplated by the Security Documents
and the other transactions contemplated by the Loan Documents (collectively, the
“Transactions”) (a) have been duly authorized by all requisite corporate or
other organizational and, if required, stockholder action and (b) will not
(i) violate (A) any provision of applicable law, statute, rule or regulation,
other than any law, statute, rule or regulation the violation of which could not
reasonably be expected to result in a Material Adverse Effect, or of the
certificate of incorporation or other constitutive documents or by-laws (or
equivalent organizational documents) of any Loan Party or any of its
Subsidiaries, (B) any applicable and material order of any Governmental
Authority or (C) any provision of any material indenture or other material
agreement or other material instrument to which any Loan Party or any of its
Subsidiaries is a party or by which any of them or any of their property is or
may be bound, (ii) constitute (alone or with notice or lapse of time or both) a
default under any such indenture, agreement or other instrument or give rise to
any rights thereunder to require any payment, repurchase or redemption to be
made by any Loan Party, or give rise to a right of, or result in, any
termination, cancellation, acceleration or right of renegotiation of any
obligation thereunder, or (iii) result in the creation or imposition of any Lien
(other than any Lien created hereunder or under the Security Documents) upon or
with respect to any property or assets now owned or hereafter acquired by any
Loan Party or any of its Subsidiaries.

 

-130-



--------------------------------------------------------------------------------

8.03. Enforceability. This Agreement has been duly executed and delivered by
AbitibiBowater and each other Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto
will constitute, a legal, valid and binding obligation of AbitibiBowater, each
other Borrower and the other Loan Parties, as applicable, enforceable against
each of them in accordance with its terms (except as the enforceability thereof
may be limited by bankruptcy, insolvency reorganization, moratorium or similar
laws affecting the enforcement of creditors’ rights generally and subject to
general principles of equity (whether enforcement is sought by proceeding in
equity or at law)).

8.04. Governmental Approvals. No action, consent or approval of, registration or
filing with or any other action by any Governmental Authority is or will be
required in connection with (i) the Transactions or (ii) the execution, delivery
and performance of any Loan Document, except for (a) the filing of UCC and PPSA
financing statements and similar security or collateral filings and
registrations under applicable laws in other jurisdictions, (b) recordation of
the Mortgages, (c) filings with the United States Patent and Trademark Office
and the United States Copyright Office, (d) the entry by the Bankruptcy Court
and the Canadian Bankruptcy Court of the orders referred to in Section 6,
(e) periodic reports under the Securities and Exchange Act of 1934, as amended,
and (f) such actions, consents, approvals, registrations and filings as have
been made or obtained and are in full force and effect.

8.05. Financial Statements (a) AbitibiBowater has delivered to the Lenders its
audited financial statements for the fiscal year ended December 31, 2009,
together with its annual report on Form 10-K, if any, filed with the Securities
and Exchange Commission with respect to such fiscal year. All financial
statements set forth or referred to in the materials specified in the preceding
sentence were prepared in conformity with GAAP, except, in the case of unaudited
financial statements, for the absence of footnote disclosure and for year-end
audit adjustments. All such financial statements fairly present in all material
respects the consolidated financial position of AbitibiBowater and its
Subsidiaries as at the date thereof and the consolidated results of operations
and cash flows of such Persons for each of the periods covered thereby. Except
as disclosed in such financial statements, neither AbitibiBowater nor any of its
Subsidiaries had at the date of such financial statements any material
contingent obligation, material contingent liability or material liability for
taxes, long-term lease or unusual forward or long-term commitment or obligations
to retired employees for medical or other employee benefits that is not
reflected in the foregoing financial statements or the notes thereto.

(b) As of the Closing Date, the Projections delivered to the Administrative
Agent and the Lenders prior to the Closing Date have been prepared in good faith
and are based on assumptions that were reasonable as of the date such
Projections were prepared.

 

-131-



--------------------------------------------------------------------------------

8.06. No Material Adverse Effect. Since December 31, 2009, other than the
Bankruptcy Proceedings and those events and conditions in connection with such
Bankruptcy Proceedings which customarily occur as a result of events following
the commencement of a proceeding under Chapter 11 of the Bankruptcy Code and the
CCAA, there has been no event or condition that has had, or could reasonably be
expected to have, a Material Adverse Effect.

8.07. Title to Properties; Possession Under Leases. Except as set forth on
Schedule 8.07, each of AbitibiBowater and its Subsidiaries has good and
marketable title to, or valid leasehold interests in, all its material
properties and assets, except for minor defects in title that do not interfere
in any material respect with its ability to conduct its business as currently
conducted. All such title to, or leasehold interest in, material properties and
assets are free and clear of Liens, other than Liens expressly permitted by
Section 10.02 and Liens with respect to which the Administrative Agent will
receive on or prior to the Effective Date duly executed releases and termination
statements in connection therewith.

8.08. Subsidiaries. Schedule 8.08 sets forth as of the Closing Date a list of
all the Subsidiaries of AbitibiBowater, their jurisdiction of organization and
the percentage ownership interest in each Subsidiary held by AbitibiBowater or
any other Subsidiary of AbitibiBowater and also identifies which Subsidiaries
(i) will be U.S. Borrowers or Canadian Borrowers on the Effective Date or
(ii) are Material Subsidiaries of AbitibiBowater as of the Closing Date.

8.09. Litigation; Compliance with Laws . (a) Except as set forth in
Schedule 8.09, there are no actions, suits or proceedings at law or in equity or
by or before any Governmental Authority now pending or, to the knowledge of any
Responsible Officer of AbitibiBowater or any Borrower, threatened in writing
against or affecting AbitibiBowater, any Borrower or any of their respective
Subsidiaries or any business or property of any such Person that (i) purports to
affect the legality, validity or enforceability of any Loan Document or the
Transactions or (ii) could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

(b) None of AbitibiBowater, any Borrower and any of their respective
Subsidiaries nor any of their respective properties or assets is (i) in
violation of, nor will the continued operation of their properties and assets as
currently conducted violate, any law, rule, regulation, statute (including any
zoning, building, Environmental Laws, ordinance, code or approval or any
building permits) in respect of the conduct of its business, the relationship
with its employees and the ownership of its property or any restrictions of
record or agreements affecting the Mortgaged Properties, where such violations
could reasonably be expected to have a Material Adverse Effect or (ii) in
default with respect to any judgment, writ, injunction, decree or order of, any
Governmental Authority, where such defaults, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

 

-132-



--------------------------------------------------------------------------------

8.10. Federal Reserve Regulations. (a) None of AbitibiBowater, any Borrower and
their respective Subsidiaries is engaged or will engage, principally, or as one
of its important activities, in the business of purchasing or carrying Margin
Stock or extending credit for the purpose of purchasing or carrying Margin
Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose or (ii) for any purpose that violates the provisions
of the Regulations of the Board, including Regulations T, U or X.

(c) All proceeds of the Loans will be used by the Borrowers to fund amounts
payable under the Plans and for working capital, capital expenditures, Permitted
Acquisitions and general corporate purposes of AbitibiBowater and its
Subsidiaries. All Letters of Credit will be used for the purposes described in
Section 3.01(a).

8.11. Investment Company Act. None of AbitibiBowater, any Borrower and their
respective Subsidiaries is an “investment company” as defined in, or is subject
to regulation under, the Investment Company Act of 1940, as amended.

8.12. Tax Returns. Each of AbitibiBowater, any Borrower and their respective
Subsidiaries has filed or caused to be filed all federal, foreign, state,
provincial, regional and local income and other tax returns (the “Returns”)
required to have been filed by it or with respect to it, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect, and has paid or caused to be paid all taxes due and payable, except
taxes that are being contested in good faith by appropriate proceedings and for
which it has set aside on its books adequate reserves in accordance with GAAP,
or except where the failure to do so could not reasonably be expected to result
in a Material Adverse Effect. The Returns accurately reflect in all respects all
liability for taxes of AbitibiBowater and its Subsidiaries, as applicable, for
the periods covered thereby, except where the failure so to reflect could not
reasonably be expected to have a Material Adverse Effect.

8.13. No Material Misstatements. The information provided by or on behalf of
AbitibiBowater and each other Borrower and contained in the Confidential
Information Memorandum (including all attachments and exhibits thereto), as
supplemented, and other information furnished in writing by or on behalf of
AbitibiBowater or any Borrower to any Lead Arranger, any Agent or any Lender in
connection with the transactions contemplated in this Agreement and the other
Loan Documents, when taken as a whole, as of the date such information was so
furnished, does not contain any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, taken as a whole, not materially
misleading, provided that to the extent any such information therein was based
upon or constitutes a forecast or projection or pro forma financial information,
each of AbitibiBowater and each Borrower represents only that it acted in good
faith and utilized reasonable assumptions, due and careful consideration and the
information actually known to Responsible Officers of such Person at the time in
the preparation of such information.

 

-133-



--------------------------------------------------------------------------------

8.14. Employee Benefit Plans. (a) Each Benefit Plan is in compliance with the
applicable provisions of ERISA and the Code and all other applicable laws and
regulations, except for instances of non-compliance that could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
No ERISA Event has occurred or could reasonably be expected to occur that, when
taken together with all the other ERISA Events that have occurred or could
reasonably be expected to occur, could reasonably be expected to have a Material
Adverse Effect. For purposes of determining whether an ERISA Event, by itself or
together with other ERISA Events, could reasonably be expected to have a
Material Adverse Effect, the amounts to be considered relating to a Plan’s or
Multiemployer Plan’s funded status or with respect to Withdrawal Liability are
changes in or resulting from the following:

(i) a Benefit Plan’s or Multiemployer Plan’s funded status since the most recent
valuation or other statement of financial condition prior to the Closing Date;
or

(ii) Withdrawal Liability with respect to a Multiemployer Plan that exceeds the
most recent estimate of Withdrawal Liability for such Multiemployer Plan
received before the Closing Date; provided, however, that the Borrowers will,
and will cause each of their respective ERISA Affiliates to, make a request with
respect to the Multiemployer Plan to which it contributes (or has an obligation
to contribute) from the administrator or sponsor of such Multiemployer Plan for
the notices described in Section 101(l)(1) of ERISA at least annually not later
than the anniversary date of the date hereon.

(b) As of the Closing Date, Schedule 8.14 lists all Canadian Pension Plans
currently maintained or contributed to by the Canadian Subsidiaries of
AbitibiBowater. None of the Canadian Pension Plans is a “multi-employer pension
plan”, as defined in the Pension Benefits Act (Ontario) or an equivalent plan
under the pension standards legislation of any other applicable jurisdiction in
Canada. The Canadian Pension Plans which require registration are duly
registered under the ITA and all other applicable laws and no event has occurred
which is reasonably likely to cause the loss of such registered status. Each
Canadian Pension Plan and each Canadian Benefit Plan has been administered,
funded and invested, as applicable, in compliance with its terms, the terms of
any related funding agreement, any applicable collective bargaining agreement
and all laws (including the Canadian Pension Regulations). All employer and
employee payments, contributions (“normal cost”, “special payments” and any
other payments in respect of any funding deficiencies or shortfalls) or premiums
to be remitted, paid to or in respect of each Canadian Pension Plan or Canadian
Benefit Plan and all other amounts that are due to the pension fund of a
Canadian Pension Plan from the Canadian Subsidiaries of AbitibiBowater, have
been paid or remitted in a timely fashion in accordance with the terms thereof,
any funding agreement, any applicable collective bargaining agreement and all
laws (including the Canadian Pension Regulations). There have been no improper
withdrawals or applications of the assets of the Canadian Pension Plans or the
Canadian Benefit Plans. No promises of benefit improvements under the Canadian
Pension Plans or the Canadian Benefit

 

-134-



--------------------------------------------------------------------------------

Plans have been made except where such improvement could not reasonably be
expected to result in a material liability of any Canadian Subsidiary of
AbitibiBowater. Except as set forth on Schedule 8.14, no events have occurred
which could give rise to a partial or full termination of any Canadian Pension
Plan and there are no outstanding disputes concerning the assets of the Canadian
Pension Plans or the Canadian Benefit Plans which could reasonably be expected
to result in a material liability of any Canadian Subsidiary of AbitibiBowater.
AbitibiBowater has delivered to the Lender copies of the most recent actuarial
valuation reports and annual certified financial statements filed with any
applicable Governmental Authority in respect of each of the registered Canadian
Pension Plans, as well as the most recent valuation reports prepared in
connection with any non-registered Canadian Pension Plans. There is no
non-registered Canadian Pension Plan in respect of which an event has occurred
that could require immediate or accelerated funding in respect of unfunded
liabilities or other deficit amounts.

8.15. Environmental and Safety Matters.

(a) Except as set forth on Schedule 8.15:

(i) Each of AbitibiBowater, any Borrower and their respective Subsidiaries has
obtained all permits, licenses and other authorizations that are required and
material with respect to the operation of the business of AbitibiBowater and the
Subsidiaries, taken as a whole, under any applicable Environmental Law, and each
such permit, license and authorization is in full force and effect, except where
the failure thereof could not reasonably be expected to have a Material Adverse
Effect.

(ii) Each of AbitibiBowater, any Borrower and their respective Subsidiaries is
in compliance with all material terms and conditions of the permits, licenses
and authorizations specified in paragraph (i) above, and also is in compliance
with all other limitations, restrictions, conditions, standards, prohibitions,
requirements, obligations, schedules and timetables contained in or pursuant to
any Environmental Law applicable to it and its business, assets, operations and
properties, except for any noncompliance that could not reasonably be expected
to have a Material Adverse Effect.

(iii) There is no civil, criminal or administrative action, suit, demand, claim,
hearing, notice of violation, investigation, proceeding, notice or demand letter
or request for information pending or, to the knowledge of AbitibiBowater or any
Borrower, threatened in writing against AbitibiBowater, any Borrower or any of
their respective Subsidiaries under any Environmental Law that could reasonably
be expected to have a Material Adverse Effect.

(iv) None of AbitibiBowater, any Borrower and their respective Subsidiaries has
received notice (A) that it has been identified as a potentially responsible
party under the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended (“CERCLA”) or any comparable state law or Canadian
federal or provincial law that any hazardous substances, as defined in CERCLA
and its implementing regulations, or any pollutant, contaminant, toxic
substance, hazardous waste, hazardous

 

-135-



--------------------------------------------------------------------------------

constituents, hazardous materials, asbestos or asbestos containing material,
polychlorinated biphenyls, petroleum, including crude oil and any fractions
thereof, or other wastes, chemicals, substances or materials regulated by any
Environmental Laws (collectively, “Hazardous Materials”) that it or any of their
respective predecessors in interest has used, generated, stored, tested,
handled, transported or disposed of, has been found at any site at which any
Governmental Authority or private party is conducting a remedial investigation
or other action pursuant to any Environmental Law or (B) otherwise alleging that
it has any liability, obligation or cost pursuant to any Environmental Law,
except in the cases of (A) and (B) for any such notices that could not
reasonably be expected to have a Material Adverse Effect.

(v) There have been no Releases of Hazardous Materials at, in, on, under or from
any of the Real Properties or any other property or facility currently or
formerly owned, leased, used or operated by AbitibiBowater, any Borrower or any
of their respective Subsidiaries, and neither AbitibiBowater, any Borrower nor
any of their respective Subsidiaries has otherwise become subject to any
liability or obligation, whether contingent or otherwise, relating to any
Environmental Law, that could reasonably be expected to have a Material Adverse
Effect.

(vi) To the knowledge of AbitibiBowater and any Borrower, there is no asbestos
or asbestos-containing material in, on, or at any Real Properties or any
facility or equipment of AbitibiBowater, any Borrower or any of their respective
Subsidiaries present in a condition that would result in violation of
Environmental Law; except to the extent that the presence of, or exposure to,
such material could not reasonably be expected to have a Material Adverse
Effect.

(vii) As of the Closing Date, to the knowledge of AbitibiBowater and any
Borrower, none of the Real Properties are (i) listed or proposed for listing on
the National Priorities List under CERCLA or (ii) listed in the Comprehensive
Environmental Response, Compensation, Liability Information System List
promulgated pursuant to CERCLA.

(viii) To the knowledge of AbitibiBowater and any Borrower, there are no events,
conditions, circumstances, activities, practices, incidents, actions or plans
that could reasonably be anticipated to interfere with or prevent compliance
with any Environmental Law, or which may give rise to liability under any
Environmental Law, or otherwise form the basis of any claim, action, demand,
suit, proceeding, hearing or notice of violation, study or investigation, based
on or related to the manufacture, processing, distribution, use, generation,
treatment, storage, disposal, transport, shipping or handling, the emission,
discharge, release or threatened release into the environment of, or exposure
to, any Hazardous Material that could reasonably be expected to have a Material
Adverse Effect.

(b) Since the date of this Agreement, there has been no change in the status of
the matters disclosed on Schedule 8.15 that, individually or in the aggregate,
could reasonably be expected to have, a Material Adverse Effect.

 

-136-



--------------------------------------------------------------------------------

8.16. Solvency. Immediately after giving effect to the Transactions to occur on
the Effective Date, (a) the present fair saleable value of the assets of
AbitibiBowater and its Subsidiaries, on a consolidated basis, will exceed the
amount that will be required to be paid on or in respect of the existing debts
and other liabilities (including contingent liabilities) of AbitibiBowater and
its Subsidiaries, on a consolidated basis, as they become absolute and mature,
(b) AbitibiBowater and its Subsidiaries, on a consolidated basis, will not have
unreasonably small capital to carry out their businesses as conducted or as
proposed to be conducted, and (c) AbitibiBowater and its Subsidiaries, on a
consolidated basis, do not intend to incur debts beyond their ability to pay
such debts as they become absolute and mature (taking into account the timing
and amounts of cash to be received by them and the amounts to be payable on or
in respect of their obligations).

8.17. Security Documents. (a) The Guarantee and Collateral Agreement, upon
execution and delivery thereof by the parties thereto, will create in favor of
the Collateral Agent, for the ratable benefit of the Secured Parties, a legal,
valid and enforceable security interest in the Collateral (as defined therein)
and proceeds thereof and (i) when the Pledged Collateral (as defined therein) is
delivered to the Notes Agent, together with instruments of transfer duly
endorsed in blank, and after giving effect to Section 5.4 of the Intercreditor
Agreement, the Guarantee and Collateral Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the U.S. Loan Parties in such Pledged Collateral, in each case prior and
superior in right to any other Person, other than with respect to Permitted
Liens and other than as provided in the Intercreditor Agreement with respect to
Notes Priority Collateral, and (ii) when financing statements in appropriate
form have been duly filed in the offices specified on Schedule 8.17, the Lien
created under the Guarantee and Collateral Agreement will constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the U.S. Loan Parties in such Collateral, and the proceeds thereof, to the
extent perfection can be obtained by filing UCC financing statements, in each
case prior and superior in right to any other Person, other than with respect to
Permitted Liens and other than as provided in the Intercreditor Agreement with
respect to the Notes Priority Collateral.

(b) When the IP Security Agreements are duly filed with the United States Patent
and Trademark Office and the United States Copyright Office, as applicable, and
when financing statements in appropriate form have been duly filed in the
offices specified on Schedule 8.17, the security interest created thereunder
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the U.S. Loan Parties in the registered intellectual
property described therein and owned by the applicable U.S. Loan Parties and in
which a security interest may be perfected by filing a security agreement in the
United States, in each case prior and superior in right to any other Person,
other than with respect to Permitted Liens and other than as provided in the
Intercreditor Agreement (it being understood that subsequent recordings in the
United States Patent and Trademark Office or the United States Copyright Office
may be necessary to perfect a Lien on registered trademarks, trademark
applications, designs, patents, patent applications and copyrights acquired by a
Loan Party after the Effective Date).

 

-137-



--------------------------------------------------------------------------------

(c) When executed and delivered, each Canadian Security Document will be
effective to create in favor of the Collateral Agent for the ratable benefit of
the Secured Parties referred to therein a legal, valid and enforceable security
interest (or, in the case of Quebec, hypothec) in all right, title and interest
of the Canadian Loan Parties in the Collateral described in each such Canadian
Security Document and when financing statements (or, in the case of Quebec,
registration statements) in appropriate form are filed in the offices specified
in Schedule 8.17, each such Canadian Security Document will constitute a fully
perfected (or, in the case of Quebec, opposable) security interest (or, in the
case of Quebec, hypothec) in all right, title and interest in all of the
Collateral described in such Security Document to the extent perfection (or, in
the case of Quebec, opposability) can be obtained by filing PPSA financing
statements (or, in the case of Quebec, registration statements), prior and
superior to the rights of any other Person, other than with respect to Permitted
Liens.

(d) The Mortgages, upon execution and delivery thereof by the parties thereto,
will create in favor of the Administrative Agent, for the ratable benefit of the
beneficiaries named therein, a legal, valid and enforceable Lien on all of the
U.S. Loan Parties’ right, title and interest in and to the Mortgaged Properties
thereunder and the proceeds thereof, and when the Mortgages are duly filed or
registered in the appropriate recording offices where such Mortgaged Properties
are located or as otherwise reasonably requested by the Administrative Agent,
the Mortgages will constitute a fully perfected Lien on, and security interest
in, all right, title and interest of the U.S. Loan Parties in such Mortgaged
Properties and the proceeds thereof, in each case prior and superior in right to
any other Person, other than with respect to Permitted Liens or other
encumbrances permitted by the relevant Mortgage.

(e) Each Security Document, other than any Security Document referred to in the
preceding paragraphs of this Section, upon execution and delivery thereof by the
parties thereto and the making of the filings and taking of the other actions
provided for therein, will be effective under applicable law to create in favor
of the Collateral Agent, for the ratable benefit of the Secured Parties referred
to therein, a valid and enforceable security interest in all rights, title and
interest of the Loan Parties in the Collateral subject thereto, prior and
superior in right to any other Person, other than with respect to Permitted
Liens and other than as provided in the Intercreditor Agreement with respect to
the Notes Priority Collateral.

8.18. Labor Matters. As of the Closing Date, there are no strikes or other
material labor disputes against AbitibiBowater, any Borrower or any of their
respective Subsidiaries pending or, to the knowledge of any Responsible Officer
of AbitibiBowater or any Borrower, threatened, except as set forth on
Schedule 8.18. The hours worked by and payment made to employees of any Loan
Party have not been in violation of the Fair Labor Standards Act or any other
applicable federal, state, provincial, local or foreign law dealing with minimum
employment standards, where such violations could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. The
consummation of the Transactions will not give rise to a right of termination or
right of renegotiation on the part of any union under any collective bargaining
agreement to which AbitibiBowater, any Borrower or any of their respective
Subsidiaries is a party or by which AbitibiBowater, any Borrower or any of their
respective Subsidiaries is bound on the Closing Date, which in any such case
could reasonably be expected to result in a Material Adverse Effect.

 

-138-



--------------------------------------------------------------------------------

8.19. Location of Real Property. Schedule 8.19 sets forth as of the Closing Date
all real property owned by AbitibiBowater, any Borrower or any of their
respective Subsidiaries in the United States and pledged as security for the
Senior Notes.

8.20. Patents, Trademarks, etc. Each of AbitibiBowater, any Borrower or their
respective Subsidiaries owns, or is licensed or otherwise authorized to use, all
patents, patent applications, designs, trademarks, trade names, copyrights,
technology, trade secrets, know-how and processes, service marks and rights with
respect to the foregoing that are used in or necessary for the conduct of its
business as currently conducted, except where the lack thereof could not
reasonably be expected to have a Material Adverse Effect. The use of such
patents, patent applications, designs, trademarks, trade names, copyrights,
technology, trade secrets, know-how, processes and rights with respect to the
foregoing by AbitibiBowater, any Borrower or their respective Subsidiaries does
not infringe on, misappropriate or otherwise violate the rights of any Person,
subject to such claims, infringements, misappropriations and violations as do
not, in the aggregate, give rise to any liability on the part of AbitibiBowater,
any Borrower or their respective Subsidiaries that is material to
AbitibiBowater, any Borrower or their respective Subsidiaries, taken as a whole.

8.21. Borrowing Base Calculation. The calculation of the Total Borrowing Base
and each Borrowing Base (in each case, including the valuations thereunder)
pursuant to the most recent Borrowing Base Certificate delivered pursuant to
Sections 6(t) or 9.04(h) is complete and accurate in all material respects.

8.22. Accounts. The Administrative Agent may rely, in determining which Accounts
are Eligible Accounts, on all statements and representations made by the Loan
Parties with respect thereto. AbitibiBowater and each other Borrower hereby
warrant, on their own behalf and on behalf of the other Loan Parties, with
respect to each Account at the time it is shown as an Eligible Account in a
Borrowing Base Certificate, that such Account is an Eligible Account.

8.23. Inventory. The Administrative Agent may rely, in determining which
Inventory is Eligible Inventory, on all statements and representations made by
the Loan Parties with respect thereto. AbitibiBowater and each other Borrower
hereby warrant, on their own behalf and on behalf of the other Loan Parties,
with respect to any Inventory at the time it is shown as being Eligible
Inventory in a Borrowing Base Certificate, that such Inventory is Eligible
Inventory.

 

-139-



--------------------------------------------------------------------------------

8.24. Anti-Terrorism Law. (a) Neither AbitibiBowater nor any of its Subsidiaries
is in violation in any material respect of any legal requirement relating to any
laws with respect to terrorism or money laundering (“Anti-Terrorism Laws”),
including Executive Order No. 13224 on Terrorist Financing effective
September 24, 2001 (the “Executive Order”), the Patriot Act and the Proceeds of
Crime (Money Laundering) and Terrorist Financing Act (Canada). Neither
AbitibiBowater nor any of its Subsidiaries and, to the knowledge of
AbitibiBowater and each Borrower, no agent of AbitibiBowater or any of its
Subsidiaries acting on behalf of AbitibiBowater or any of its Subsidiaries, as
the case may be, is any of the following:

(i) a Person that is listed in the annex to, or it otherwise subject to the
provisions of, the Executive Order;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v) a Person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control at its official website or any replacement
website or other replacement official publication of such list.

(b) Neither AbitibiBowater nor any of its Subsidiaries and, to the knowledge of
AbitibiBowater and each Borrower, no agent of AbitibiBowater or any of its
Subsidiaries acting on behalf of AbitibiBowater or any of its Subsidiaries, as
the case may be, (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of a Person
described in Section 8.24(a), (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

8.25. Own Enquiries. The Loan Parties have relied on their own investigations
and enquiries regarding the transactions contemplated by the Loan Documents and
have not relied on any information, advice or opinion (including information,
advice or opinions regarding interest rates, hedging arrangements or exchange
rates) given or offered by or on behalf of the Administrative Agent, any other
Agent or any Lender even if in answer to any enquiry by or for it.

 

-140-



--------------------------------------------------------------------------------

SECTION 9. Affirmative Covenants. Each of AbitibiBowater and each Borrower
covenants and agrees with the Administrative Agent, each other Agent and each
Lender that, from and after the Effective Date (subject to the condition
precedent to the Effective Date set forth in Section 6), and for so long as this
Agreement shall remain in effect, or the Total Commitments or Letters of Credit
remain outstanding or the principal of or interest on any Loan, Fees or any
other expenses or amounts payable under any Loan Document shall remain unpaid,
unless the Required Lenders shall otherwise consent in writing, it will, and
will cause each of their respective Subsidiaries (other than Excluded
Subsidiaries) to:

9.01. Existence; Businesses and Properties. (a) Do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence, except as otherwise permitted under Section 10.04.

(b) Except where the failure to do so could not be reasonably expected to have a
Material Adverse Effect, (i) do or cause to be done all things necessary to
preserve, renew and keep in full force and effect the rights, licenses, permits,
patents, trademarks, trade names, copyrights, privileges and franchises
necessary or desirable in the normal conduct of its business, and (ii) at all
times keep and maintain all property useful and necessary in its business in
good working order and condition.

9.02. Insurance. Keep its insurable properties adequately insured at all times
by financially sound and reputable insurers; maintain such other insurance, to
such extent and against such risks, including fire and other risks insured
against by extended coverage, as is usually maintained in the same general area
by companies engaged in the same or similar businesses, including public
liability insurance against claims for personal injury or death or property
damage occurring upon, in, about or in connection with the use of any properties
owned, occupied or controlled by it or the use of any products sold by it; and
maintain such other insurance as may be required by law. Each such policy of
liability or casualty insurance maintained by or on behalf of Loan Parties shall
(i) in the case of each liability insurance policy, name the Collateral Agent,
on behalf of the Secured Parties, as an additional insured thereunder, (ii) in
the case of each casualty insurance policy relating to Collateral, contain a
loss payable clause or endorsement that names the Collateral Agent, on behalf of
the Secured Parties, as the loss payee thereunder and (iii) provide for at least
30 days’ prior written notice to the Collateral Agent of any cancellation of
such policy (or, in the case of nonpayment of premiums 10 days’ prior written
notice to the Collateral Agent). With respect to each Mortgaged Property that is
located in an area determined by the Federal Emergency Management Agency to have
special flood hazards, the applicable Loan Party has obtained, and will
maintain, with financially sound and reputable insurance companies, such flood
insurance as is required under applicable law, including Regulation H.

 

-141-



--------------------------------------------------------------------------------

9.03. Payment of Taxes. Pay and discharge promptly prior to becoming delinquent
all taxes, assessments and governmental charges or levies imposed upon it or
upon or in respect of its property or asset, except where the failure to pay the
same could not reasonably be expected to result in a Material Adverse Effect;
provided, however, that such payment and discharge shall not be required with
respect to any such tax, assessment, charge or levy so long as the validity or
amount thereof shall be contested in good faith by appropriate proceedings and
it shall have set aside on its books, in accordance with GAAP, adequate reserves
with respect thereto and such contest operates to suspend enforcement of a Lien
and, in the case of a Mortgaged Property or other material property or asset,
there is no material risk of forfeiture of such property.

9.04. Financial Statements, Reports, etc.

Furnish to the Administrative Agent and each Lender:

(a) within 90 days after the end of each fiscal year (or, if the deadline for
the filing of the related annual report with the Securities and Exchange
Commission shall have been similarly extended, within 105 days after the end of
such fiscal year, provided that during the term of this Agreement no more than
three such extensions in total under this clause (a) and under clause (b) below
shall be permitted) its consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows, showing the financial condition
of AbitibiBowater and its Subsidiaries on a consolidated basis as of the close
of such fiscal year and their results of operations during such fiscal year, all
audited by PricewaterhouseCoopers LLP or other independent auditors of
recognized national standing and accompanied by an opinion of such accountants
(which shall not contain any qualification or exception as to scope or going
concern) to the effect that such consolidated financial statements fairly
present in all material respects the financial condition and results of
operations of AbitibiBowater and its Subsidiaries on a consolidated basis in
accordance with GAAP;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year (or, if the deadline for the filing of the related quarterly
report with the Securities and Exchange Commission shall have been similarly
extended, within 50 days after the end of such fiscal year, provided that during
the term of this Agreement no more than three such extensions in total under
this clause (b) and under clause (a) above shall be permitted), its unaudited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows, showing the financial condition of AbitibiBowater and its
Subsidiaries on a consolidated basis as of the close of such fiscal quarter and
their results of operations during such fiscal quarter and the then-elapsed
portion of the fiscal year (it being understood that such information shall be
in reasonable detail and certified by a Financial Officer of AbitibiBowater as
fairly presenting in all material respects the financial condition and results
of operations of AbitibiBowater and its Subsidiaries on a consolidated basis in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of notes);

(c) within 30 days after the end of each of the first two months of each fiscal
quarter, and within 45 or 50 days (determined in accordance with paragraph
(b) above) after the end of the third month of each fiscal quarter, in each case
ending during a Compliance Period, the monthly unaudited consolidated balance
sheet and related consolidated statement of income of AbitibiBowater and its
Subsidiaries on a consolidated basis in accordance with GAAP for

 

-142-



--------------------------------------------------------------------------------

such period, subject to normal year-end audit adjustments, normal quarterly
adjustments and allocations and the absence of notes, in each case, certified by
a Financial Officer of AbitibiBowater as being prepared on a consistent basis
with its monthly accounting and bookkeeping practices;

(d) (i) concurrently with any delivery of financial statements under
paragraph (a), (b) or (c) above, a compliance certificate in the form of
Exhibit G signed by a Financial Officer of AbitibiBowater and on behalf of
AbitibiBowater (A) certifying that, after reasonable inquiry, to the knowledge
of such Financial Officer no Default or Event of Default has occurred or, if a
Default or an Event of Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto, (B) when applicable, demonstrating compliance with the covenant
contained in Section 10.15 (setting forth, for the purposes of such certificate,
calculations of the Consolidated Fixed Charge Coverage Ratio for such period
irrespective of whether a Compliance Period exists at such time) and
(C) certifying that no Material Subsidiary exists (other than the Loan Parties)
or if a Material Subsidiary (other than a Loan Party) does exist, a description
of such Material Subsidiary, in each case at the end of such fiscal quarter or
year, as the case may be;

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials (other than (i) the
exhibits to registration statements and (ii) any registration statements on Form
S-8 or its equivalent) filed by AbitibiBowater or any of its Subsidiaries with
the Securities and Exchange Commission, or any Governmental Authority succeeding
to any of or all the functions of such Commission, or distributed to
AbitibiBowater’s shareholders (other than to AbitibiBowater or any of its
Subsidiaries), as the case may be;

(f) in the case of AbitibiBowater, as soon as available, and in any event no
later than 60 days after the end of each fiscal year, a consolidated annual
plan, prepared in accordance with AbitibiBowater’ normal accounting procedures
applied on a consistent basis, for the next fiscal year of AbitibiBowater
containing quarterly detail, including projected quarterly borrowing base levels
for such fiscal year;

(g) promptly after AbitibiBowater’ or any of its Subsidiaries’ receipt thereof,
a copy of any “management letter” received from its certified public accountants
and management’s response thereto;

(h) not later than 5:00 P.M. (New York time) on or before (x) during the
three-month period following the Effective Date, the 25th day and
(y) thereafter, the 20th day of each month (or no later than the third Business
Day following the end of each week during any period in which a Weekly Borrowing
Base Period is in effect), a Borrowing Base Certificate setting forth each
Borrowing Base (in each case with supporting calculations in reasonable detail),
which shall be prepared as of the last Business Day of the preceding month (or,
if any such Borrowing Base Certificate is delivered weekly, as of the last
Business Day of the week immediately preceding such delivery, in which case the
calculation therein with respect to Inventory shall be based on the information
in the then most recent monthly Borrowing Base Certificate). Each such Borrowing
Base Certificate shall include such supporting information as may be reasonably
requested from time to time by the Collateral Agent;

 

-143-



--------------------------------------------------------------------------------

(i) at the time of delivery of any monthly Borrowing Base Certificate delivered
pursuant to clause (h) of this Section 9.04, (w) a summary aged trial balance of
Accounts by customer, (x) upon the request of the Collateral Agent, a summary of
accounts payable (including detail for the top 15 vendors) indicating which
accounts payable are more than thirty days past due and (y) a summary inventory
listing by category (in form and scope consistent with the form reviewed by the
Collateral Agent prior to the Closing Date, or otherwise reasonably satisfactory
in form and scope to the Collateral Agent);

(j) promptly following the Administrative Agent’s request therefor, all
documentation and other information that the Administrative Agent reasonably
requests on its behalf or on behalf of any Lender in order to comply with its
on-going obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act; and

(k) promptly from time to time, such other information regarding the operations,
business affairs, collateral and financial condition of AbitibiBowater and its
Subsidiaries, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

Information required to be delivered pursuant to this Section shall be deemed to
have been delivered if such information, or one or more annual or quarterly
reports containing such information (including, in the case of certifications
required pursuant to clause (b) above, the certifications accompanying any such
quarterly report pursuant to Section 302 of the Sarbanes-Oxley Act of 2002),
shall have been posted by the Administrative Agent on an IntraLinks or similar
site to which the Lenders have been granted access or shall be available on the
website of the Securities and Exchange Commission at http://www.sec.gov.
Information required to be delivered pursuant to this Section may also be
delivered by electronic communications pursuant to procedures approved by the
Administrative Agent (such approval not to be unreasonably withheld).

9.05. Litigation and Other Notices. Furnish to the Administrative Agent, each
other Agent and each Lender written notice of the following promptly (and in any
event within five Business Days) upon a Responsible Officer of AbitibiBowater or
any of its Subsidiaries obtaining knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

(b) the filing or commencement of, or any notice to AbitibiBowater, any Borrower
or any of their Subsidiaries of the intention of any Person to file or commence,
any action, suit or proceeding (whether at law or in equity or by or before any
Governmental Authority or any arbitrator) against AbitibiBowater, any Borrower
or any Affiliate thereof (i) could reasonably be expected to result in a
Material Adverse Effect or (ii) with respect to any Loan Document;

 

-144-



--------------------------------------------------------------------------------

(c) any development that has resulted in, or could reasonably be anticipated to
result in, a Material Adverse Effect;

(d) the occurrence of any ERISA Event that, alone or together with other ERISA
Events that have occurred, could reasonably be expected to have a Material
Adverse Effect.

(e) any material casualty or other insured damage to any material portion of any
Collateral (including Mortgaged Property) or the commencement of any action or
proceeding for the taking or expropriation of any Collateral (including
Mortgaged Property) or any material part thereof or material interest therein
under power of eminent domain or by condemnation or similar proceeding; and

(f) the commencement of a Dominion Period, a Compliance Period or a Weekly
Borrowing Base Period.

9.06. Maintaining Records; Access to Properties and Inspections. (a) Maintain
all financial records in accordance with GAAP and applicable law and permit any
representatives designated by the Administrative Agent or any Lender to visit
and inspect the properties and financial records of AbitibiBowater, any Borrower
and any of their respective Subsidiaries during normal business hours and upon
reasonable notice and to make extracts from and copies of such financial
records, and permit any representatives designated by the Administrative Agent
or any Lender to discuss at such reasonable times and at such reasonable
intervals as may be reasonably requested the affairs, finances and condition of
AbitibiBowater, any Borrower or any of their respective Subsidiaries or any
properties of AbitibiBowater, any Borrower and any of their respective
Subsidiaries with any officers thereof and (in the presence of AbitibiBowater,
any Borrower or a Subsidiary of AbitibiBowater, unless a Default or Event of
Default shall have occurred and be continuing) independent accountants therefor;
provided, however, that all such visits, inspections and inquiries shall be
coordinated through the Administrative Agent.

(b) AbitibiBowater will, and will cause each of its Subsidiaries to, permit a
third-party appraiser and a third-party consultant selected by the Collateral
Agent (and, to the extent such third-party appraiser is not Hilco Appraisal
Services, LLC and/or such third-party consultant is not Protiviti Inc.,
reasonably satisfactory to AbitibiBowater) to, upon the request of the
Collateral Agent, conduct (at the reasonable cost of the Borrowers), (x) an
appraisal of the Inventory of the Loan Parties and (y) a collateral examination
of the Accounts of the Loan Parties, in each case, in scope reasonably
satisfactory to the Collateral Agent; provided, however, so long as no Event of
Default exists, the Collateral Agent may only make up to two requests in respect
of each of clause (x) and (y) above during each fiscal year (or, during any
period (A) commencing on the date on which the Excess Availability is less than
17.5% of the Total Commitment as then in effect and (B) ending on the first date
thereafter on which the Excess Availability has been equal to or greater than
17.5% of the Total Commitment as then in effect for 40 consecutive days, up to
three requests in respect of each of clause (x) and (y) above during each fiscal
year), in each case at the reasonable cost of the Borrowers.

 

-145-



--------------------------------------------------------------------------------

9.07. Use of Proceeds. The Borrowers will use the proceeds of the Loans and the
issuances of Letters of Credit only as provided in Section 8.10. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose in a violation of any of the Regulations of the Board, including
Regulations T, U and X.

9.08. Compliance with Law. Comply with the requirements of all applicable laws
(including Environmental Laws), rules, regulations and decrees, directives and
orders of any Governmental Authority that are applicable to it or to any of its
properties, except where noncompliance could not reasonably be expected to have
a Material Adverse Effect.

9.09. Further Assurances. (a) Execute any and all further documents, financing
statements, agreements and instruments, and take all further action (including
filing UCC, PPSA and other financing statements, registrations, mortgages and
deeds of trust), that may be required under applicable law or which the Required
Lenders or the Administrative Agent may reasonably request, in order to
effectuate the transactions contemplated by the Loan Documents and in order to
grant, preserve, protect and perfect the validity and priority or rank of the
security interests created or intended to be created by the Security Documents
except with respect to Collateral which the Administrative Agent determines does
not have sufficient value to justify the cost and expense of perfection.
AbitibiBowater will provide to the Administrative Agent, from time to time upon
its reasonable request, evidence reasonably satisfactory to the Administrative
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents, except for Liens not required to be perfected
and except for Liens on Collateral which the Administrative Agent has determined
does not have sufficient value to justify the cost and expense of perfection.

(b) Cause (i) each Domestic Subsidiary and Canadian Subsidiary of AbitibiBowater
that is or becomes a Material Subsidiary (other than an Excluded Subsidiary),
(ii) each Domestic Subsidiary and Canadian Subsidiary of AbitibiBowater that is
or becomes a direct parent of any such Material Subsidiary (other than an
Excluded Subsidiary) and (iii) each other Domestic Subsidiary of AbitibiBowater
that guarantees the obligations under the Senior Secured Notes, to, as promptly
as practicable, and in any event within 30 days after the occurrence of such
event or status, notify the Administrative Agent thereof and cause the
Collateral and Guarantee Requirements (excluding, for the avoidance of doubt,
paragraph (i) thereof) to be satisfied with respect to such Domestic Subsidiary
or Canadian Subsidiary of AbitibiBowater, as the case may be, and direct parent
thereof as, subject to the proviso in this paragraph (b), a U.S. Subsidiary
Guarantor or Canadian Subsidiary Guarantor, as the case may be, and with respect
to any Equity Interests in or Indebtedness of such Domestic Subsidiary or
Canadian Subsidiary of AbitibiBowater, as the case may be, owned by any Loan
Party.

 

-146-



--------------------------------------------------------------------------------

(c) From time to time, each Borrower will, at its cost and expense, promptly
secure the applicable Secured Obligations by pledging or creating, or causing to
be pledged or created, perfected security interests with respect to such of the
assets and properties of the Loan Parties as either the Administrative Agent or
the Required Lenders shall reasonably request (it being understood that, subject
to the limitations set forth in this paragraph (c), it is the intent of the
parties that the applicable Secured Obligations shall be secured by
substantially all of ABL Priority Collateral of the Loan Parties and all other
property of the U.S. Loan Parties securing the Senior Secured Notes; provided,
however that notwithstanding anything to the contrary set forth in this
Agreement or any other Loan Document, (i) no leasehold mortgages or deeds of
trust or fixture filings shall be required with respect to any leasehold
interest of any Loan Party and (ii) no security interests shall be required to
be pledged or created with respect to (A) properties set forth on Schedule 9.09,
and (B) any assets located outside of the United States and Canada other than
Inventory held in the United Kingdom, Netherlands and Ireland which is included
in the Borrowing Base. Such security interests and Liens will be created under
the Security Documents and other security agreements, mortgages, deeds of trust
and other instruments and documents in form and substance reasonably
satisfactory to the Administrative Agent, and, in the case of Notes Priority
Collateral, consistent with, and no more restrictive than, the security
agreements, mortgages, deeds of trust and other instruments and documents
securing the Senior Secured Notes and each Borrower shall deliver or cause to be
delivered to the Lenders all such instruments and documents (including customary
legal opinions, title insurance policies (which policies may be issued as part
of a “pro tanto” title package that would minimize the amount of title premiums
that Borrower is required to pay to provide title insurance in respect of the
Liens securing the Secured Obligations and the Senior Secured Notes) or title
opinions and lien searches) as the Administrative Agent shall reasonably request
to evidence compliance with this paragraph (c).

9.10. Information Regarding Collateral; Deposit Accounts. (a) Furnish to the
Administrative Agent prompt written notice of any change in (i) the legal name
of any Loan Party, as set forth in its organizational documents, (ii) the
jurisdiction of organization or the form of organization of any Loan Party
(including as a result of any merger or consolidation), (iii) the location of
the chief executive office of any Loan Party and, in the case of Canadian Loan
Parties, the location of such Canadian Loan Party’s principal place of business,
chief executive office, registered office, any office in which it maintains
books or records relating to Collateral (other than de-minimis portions of
Collateral) owned by it or any office or facility at which Collateral (other
than de-minimis portions of Collateral) owned by it is located (including the
establishment of any such new office or facility) or (iv) the organizational
identification number, if any, or, with respect to any Loan Party organized
under the laws of a jurisdiction that requires such information to be set forth
on the face of a UCC financing statement, the Federal Taxpayer Identification
Number of any such U.S. Loan Party. Each Borrower agrees not to effect or permit
any change referred to in the preceding sentence unless all filings have been
made under the UCC, the PPSA or otherwise that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral owned by such Loan
Party, as and to the extent required under, and subject to the exceptions set
forth in, the terms of this Agreement and the other Loan Documents.

 

-147-



--------------------------------------------------------------------------------

(b) Furnish to the Administrative Agent prompt written notice of the acquisition
by any U.S. Loan Party of, or any real property otherwise becoming, a property
that is required to become a Mortgaged Property after the Effective Date.

(c) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 9.04(a), AbitibiBowater
shall deliver to the Administrative Agent a certificate executed by a
Responsible Officer of AbitibiBowater setting forth the information required
pursuant to the Perfection Certificate or confirming that there has been no
change in such information since the date of the Perfection Certificate
delivered on the Effective Date or the date of the most recent certificate
delivered pursuant to this paragraph 9.09(c).

(d) Cause all cash owned by each Borrower and the other Loan Parties at any time
(other than cash held in Excluded Accounts) to be held in deposit accounts,
securities accounts or commodities accounts maintained with a Domestic or
Canadian office of any depositary institution, securities intermediary or
commodity intermediary, as the case may be, in the name of one or more Loan
Parties and will, in each case as promptly as practicable, notify the
Administrative Agent of the existence of any deposit account, securities account
or commodities account maintained by a Loan Party in respect of which a Control
Agreement is required to be in effect pursuant to clause (h) of the definition
of the term “Collateral and Guarantee Requirement” but is not yet in effect.

9.11. Environmental Matters. (a) Promptly give notice to the Administrative
Agent upon becoming aware of (i) any violation of any Environmental Law,
(ii) any material claim, inquiry, proceeding, investigation or other action,
including a request for information or a notice of potential liability under any
Environmental Law, by or from any Governmental Authority or any third party
claimant or (iii) the discovery of the Release of any Hazardous Material at, on,
to, under or from any of the real properties of AbitibiBowater, any Borrower or
any of their respective Subsidiaries, or any facility or equipment thereat in
excess of reportable or allowable standards or levels under any Environmental
Law or under conditions not allowed under any applicable permit, license,
authorization or approval by a Governmental Authority, or in a manner or amount
that could reasonably be expected to result in liability under any Environmental
Law, in each case that could reasonably be expected to have a Material Adverse
Effect.

(b) Upon discovery of the presence on any of the Real Properties of any
Hazardous Material that is in violation of, or that could reasonably be expected
to result in liability under, any Environmental Law, in each case that could
reasonably be expected to have a Material Adverse Effect, take or cause to be
taken all necessary steps to initiate and expeditiously complete all remedial,
corrective and other responsive action to the extent required pursuant to
Environmental Law, except where the failure to take or cause to be taken such
steps could not reasonably be expected to result in a Material Adverse Effect,
and keep the Administrative Agent reasonably informed of such actions and the
results thereof.

 

-148-



--------------------------------------------------------------------------------

9.12. Certain Post-Effective Date Obligations. (a) As promptly as practicable
after the Effective Date, and in any event within the applicable time period set
forth in the definition of “Collateral and Guarantee Requirement”, deliver all
Mortgages and Control Agreements that would have been required to be delivered
on the Effective Date.

(b) Furnish to the Administrative Agent, not later than 60 days following the
Effective Date (or such later date as is agreed by the Administrative Agent in
its reasonable discretion) a supplement to Part D of Schedule 10.16 setting
forth all Excluded Accounts as of the date of delivery thereof.

9.13. Canadian Pension and Benefit Plans. (a) For each existing, or hereafter
adopted, Canadian Pension Plan and Canadian Benefit Plan, comply in a timely
fashion with and perform in all material respects all of its obligations
(including fiduciary, funding, investment and administration obligations) under
and in respect of such Canadian Pension Plan or Canadian Benefit Plan, including
under any funding agreements, any applicable collective bargaining agreement and
all laws (including the Canadian Pension Regulations).

(b) For each existing, or hereafter adopted, registered Canadian Pension Plan,
ensure that such plan retains its registered status under applicable laws.

(c) Remit or pay all employer and employee payments, contributions (“normal
cost”, “special payments” and any other payments in respect of any funding
deficiencies or shortfalls) or premiums required to be remitted, paid to or in
respect of each Canadian Pension Plan or Canadian Benefit Plan and ensure all
other amounts that are due to the pension fund of a Canadian Pension Plan from
the Canadian Subsidiaries of AbitibiBowater have been paid or remitted in a
timely fashion in accordance with the terms thereof, any funding agreements, any
applicable collective bargaining agreement and all laws (including the Canadian
Pension Regulations).

(d) Furnish to the Administrative Agent (i) upon request by the Administrative
Agent, copies of each annual information return, actuarial and other reports
(including applicable schedules), pension plan financial statements and any
applications for regulatory approval of asset withdrawals or commuted value
transfers with respect to each registered Canadian Pension Plan or any fund
maintained in respect thereof, unless such requirement is waived by the
Administrative Agent; (ii) promptly after becoming aware of any failure to
withhold, make, remit or pay any employee or employer payments, contributions
(including “normal cost”, “special payments” and any other payments in respect
of any funding deficiencies or shortfalls) or premiums to a Canadian Pension
Plan or Canadian Benefit Plan on a timely basis or the occurrence of or
forthcoming occurrence of any event which could reasonably be expected to result
in the partial or full termination of any Canadian Pension Plan, written notice
thereof, together with an explanation of the actions taken or proposed to be
taken by the applicable Canadian Subsidiary of AbitibiBowater relating thereto;
and (iii) upon request by the Administrative Agent, copies of any notifications
or remittances or similar documents prepared and delivered to the trustee or
custodian of any registered Canadian Pension Plan pursuant to section 56.1 of
the Pension Benefits Act (Ontario) or similar legislation in another applicable
jurisdiction in Canada.

 

-149-



--------------------------------------------------------------------------------

(e) Comply in all material respects with all covenants, responsibilities and
other obligations imposed on AbitibiBowater and each of its Subsidiaries under
the Government Pension Agreements.

SECTION 10. Negative Covenants. Each Borrower covenants and agrees with the
Administrative Agent, each other Agent and each Lender that, from and after the
Effective Date and for so long as this Agreement shall remain in effect, or the
Total Commitments or Letters of Credit remain outstanding or the principal of or
interest on any Loan, Fees or any other expenses or amounts payable under any
Loan Document shall remain unpaid, unless the Required Lenders shall otherwise
consent in writing, it will not, and will not cause or permit any of their
respective Subsidiaries (other than Excluded Subsidiaries) to:

10.01. Indebtedness. Create, incur, assume or permit to exist any Indebtedness
or Attributable Indebtedness; provided that AbitibiBowater and its Subsidiaries
may incur Indebtedness if, after giving effect to the incurrence thereof and any
substantially simultaneous application of proceeds thereof, the pro forma
Interest Coverage Ratio would be greater than 2:00 to 1.00 (such test, the
“Incurrence Test”). Notwithstanding the foregoing, AbitibiBowater and its
Subsidiaries may, without duplication, create, incur, assume or permit to exist:

(a) the Indebtedness created hereunder and under the other Loan Documents;

(b) the Indebtedness (other than Indebtedness under the Senior Secured Notes)
existing on the Effective Date after giving effect to the consummation of the
Plan of Reorganization and which is contemplated by the Plan of Reorganization
or the CCAA Plan on such date, including any Guarantees thereof and any
Permitted Refinancing Indebtedness in respect thereof;

(c) intercompany loans and advances permitted by Section 10.03 and which, if
owed by a Loan Party, are subordinated to the Loan Document Obligations on terms
reasonably satisfactory to the Administrative Agent;

(d) Indebtedness of any Foreign Subsidiary of AbitibiBowater and any Guarantees
thereof, provided that such Indebtedness shall not be Guaranteed by or otherwise
be recourse to any Loan Party, except as permitted by Section 10.03(c) or (l);
provided further that the aggregate principal amount of such Indebtedness at any
time outstanding shall not exceed $50,000,000;

(e) Indebtedness under the Senior Secured Notes, together with any Permitted
Refinancing Indebtedness with respect thereto, including Guarantees thereof;

 

-150-



--------------------------------------------------------------------------------

(f) Indebtedness (including Guarantees) in respect of (i) performance, surety,
bid, appeal or similar bonds, completion guarantees or similar instruments,
including letters of credit and bankers acceptances (not incurred for the
purpose of borrowing money), in each case provided in the ordinary course of
business, (ii) Hedging Agreements entered into in the ordinary course of
business as a risk management strategy and (iii) agreements providing for
indemnification, adjustment of purchase price or similar obligations, or from
guarantees or letters of credit, surety bonds or performance bonds securing any
obligations pursuant to such agreement, incurred in connection with the
disposition of any business, assets or Subsidiary of AbitibiBowater;

(g) (i) Capital Lease Obligations and Attributable Indebtedness,
(ii) Indebtedness created, incurred or assumed in respect of the purchase,
improvement, repair or construction of property, and Permitted Refinancing
Indebtedness in respect thereof, provided that such Indebtedness (excluding
Permitted Refinancing Indebtedness) is created, incurred or assumed within
180 days after the earlier of (x) the placement in service of such property or
(y) the final payment on such property, and (iii) Indebtedness consisting of
industrial revenue, environmental control and other similar bonds, and
Guarantees of and letters of credit supporting such Indebtedness, provided that
the aggregate amount of the Indebtedness and Attributable Indebtedness created,
incurred or assumed pursuant to this paragraph (g) at any time outstanding shall
not exceed $125,000,000;

(h) Indebtedness incurred to pay premiums for insurance policies maintained by
AbitibiBowater or any of its Subsidiaries in the ordinary course of business not
exceeding in aggregate the amount of such unpaid premiums;

(i) Indebtedness of any Person acquired by AbitibiBowater or any of its
Subsidiaries in a Permitted Acquisition (“Acquisition Indebtedness”) and assumed
by AbitibiBowater or such Subsidiary pursuant to such acquisition (including any
Permitted Refinancing Indebtedness incurred in respect thereof at the time of
assumption thereof or from time to time thereafter), provided that (i) such
Indebtedness was not incurred in contemplation of such acquisition, (ii) the
aggregate principal amount of such Indebtedness and any Permitted Refinancing
Indebtedness in respect thereof at any time outstanding shall not exceed
$100,000,000, (iii) such Indebtedness and any Permitted Refinancing Indebtedness
in respect thereof shall not be secured by any assets other than some or all of
the assets securing the acquired Indebtedness prior to such acquisition and
(iv) immediately after the incurrence thereof and giving pro forma effect
thereto, the Interest Coverage Ratio shall not be less than the Interest
Coverage Ratio immediately prior to such incurrence;

(j) Guarantees with respect to bonds issued to support workers’ compensation,
unemployment or other insurance or self-insurance obligations, and similar
obligations, in each case, incurred by AbitibiBowater or any of its Subsidiaries
in the ordinary course of business;

(k) Indebtedness in the form of any earnout or other similar contingent payment
obligation incurred in connection with an acquisition permitted hereunder;

 

-151-



--------------------------------------------------------------------------------

(l) Indebtedness of a Joint Venture Subsidiary which is not Guaranteed by or
otherwise recourse to any Loan Party or any Wholly-Owned Subsidiary of any Loan
Party or any assets of the foregoing (other than Equity Interests in such
obligor Subsidiary) in an aggregate amount of all such Indebtedness at any time
outstanding shall not exceed $50,000,000;

(m) Indebtedness under a Tax Incentive Transaction;

(n) Indebtedness arising in the ordinary course of business of any Loan Party or
any of its Subsidiaries as an account party in respect of trade letters of
credit; provided that no such trade letter of credit shall be secured by any
assets of a Loan Party or any of its Subsidiaries other than the assets being
acquired or shipped pursuant to such letter of credit;

(o) Indebtedness arising in the ordinary course of business in respect of
netting services, overdraft protections, Cash Management Services and otherwise
in connection with deposit accounts;

(p) Guarantees in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of AbitibiBowater or any of its
Subsidiaries in an aggregate principal amount at any time outstanding not in
excess of $5,000,000;

(q) other Indebtedness of AbitibiBowater or any of its Subsidiaries in an
aggregate face and/or principal amount at any time outstanding not in excess of
$100,000,000;

(r) unsecured Indebtedness in respect of letters of credit issued pursuant to
the 2007 CIBC Letter of Credit Facility and reimbursement obligations with
respect to amounts drawn under such letters of credit, in an aggregate face
and/or principal amount at any time outstanding not in excess of
Cdn.$20,000,000; and

(s) Indebtedness in respect of letters of credit issued pursuant to the 2008
CIBC Letter of Credit Facility and reimbursement obligations with respect to
amounts drawn under such letters of credit, in an aggregate principal amount at
any time outstanding not in excess of Cdn.$50,000,000; provided, that (A) such
Indebtedness may be secured only by Liens permitted under Section 10.02(a)(xx)
and (B) no such Indebtedness may be incurred during a Dominion Period.

Notwithstanding clauses (a) – (q) above, (i) Indebtedness in respect of letters
of credit issued pursuant to the 2007 CIBC Letter of Credit Facility and
reimbursement obligations with respect to amounts drawn under such letters of
credit may only be incurred pursuant to Section 10.01(r) and (ii) Indebtedness
in respect of letters of credit issued pursuant to the 2008 CIBC Letter of
Credit Facility and reimbursement obligations with respect to amounts drawn
under such letters of credit may only be incurred pursuant to Section 10.01(s).

 

-152-



--------------------------------------------------------------------------------

10.02. Liens. (a) Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any Person) now owned
or hereafter acquired by it or on any income or revenues or rights in respect of
any thereof, except:

(i) Permitted Liens;

(ii) Liens created under the Loan Documents;

(iii) Liens created under or pursuant to the Senior Secured Notes Documents
securing Indebtedness permitted under Section 10.01(e), provided that any such
Liens on the Collateral and rights and remedies with respect thereto are at all
times subject to the Intercreditor Agreement (or a successor intercreditor
agreement having the same terms as the Intercreditor Agreement or such other
terms as may be reasonably acceptable to the Administrative Agent);

(iv) Liens existing as of the Closing Date that are not discharged on the
Effective Date and that are listed on Schedule 10.02, and replacement Liens on
the same assets; provided that (A) such Liens shall apply only to the property
or assets to which they apply on the Closing Date and (B) such Liens shall
secure only (x) those obligations that they secured on the Closing Date and
(y) refinancings of such secured obligations permitted hereunder so long as the
principal amount of obligations secured under this clause (iv) does not exceed
the sum of the principal amount of such secured obligations being refinanced
plus the amount of any premium required to be paid thereon as a result of, and
any interest, fees and costs incurred in, such refinancing;

(v) Liens securing Indebtedness permitted by Section 10.01(g), provided that any
such Lien shall apply only to the property that is the subject of such
Indebtedness;

(vi) Liens securing Indebtedness permitted by Section 10.01(h), provided that
such Liens attach only to insurance policies and proceeds thereof;

(vii) Liens securing Indebtedness constituting mortgage or purchase money
financings, Capital Lease Obligations, industrial revenue bonds or similar
financings assumed or incurred pursuant to Section 10.01(i) in connection with
any acquisition permitted hereunder, provided that (A) such Liens attach only to
property or assets acquired in connection with such acquisition, (B) such Liens
were not created in contemplation of such acquisition and (C) such Liens shall
secure only those obligations that they secure at the time of such acquisition
and Permitted Refinancing Indebtedness in respect thereof;

(viii) Liens on property or assets owned by Foreign Subsidiaries of
AbitibiBowater securing Indebtedness permitted under Section 10.01(d), provided
that no such Liens shall apply to any assets constituting ABL Priority
Collateral or any Equity Interests of a Canadian Loan Party directly held by a
Canadian Loan Party;

(ix) Liens created under any agreement relating to the sale, transfer or other
disposition of assets permitted hereunder, provided that such Liens relate
solely to the assets to be sold, transferred or otherwise disposed;

(x) any Lien consisting of a lease of personal property of such Person to
customers of such Person, if such lease constitutes an Investment permitted
under Section 10.03(i);

 

-153-



--------------------------------------------------------------------------------

(xi) extensions, renewals or replacements of any Lien referred to in clause (v),
(vi) or (vii) above, provided that such extension, renewal or replacement is
limited to the Indebtedness and property originally secured and encumbered
thereby;

(xii) (i) Liens on assets of or Equity Interests issued by a Joint Venture
Subsidiary of AbitibiBowater securing Indebtedness of such Joint Venture
Subsidiary permitted by Section 10.01(l); or (ii) Liens on Equity Interests
issued by Augusta Newsprint, for so long as it is an Excluded Subsidiary, or a
joint venture that is not a Subsidiary of AbitibiBowater or any Subsidiary
securing Indebtedness of Augusta Newsprint or such joint venture, as applicable,
so long as, in the case of each of clause (i) and clause (ii), such Indebtedness
is recourse to AbitibiBowater or its Subsidiaries only to the extent of such
Equity Interest;

(xiii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(xiv) Liens securing obligations under a Tax Incentive Transaction on the
property subject thereto, so long as the related Indebtedness is permitted by
Section 10.01(m);

(xv) Liens on assets other than ABL Priority Collateral securing Hedging
Obligations and other Indebtedness permitted under Section 10.01(f);

(xvi) Liens securing judgments for the payment of money not constituting an
Event of Default under Section 11.01(i) or securing appeal or other surety bonds
relating to such judgments;

(xvii) Movable hypothecs granted to landlords in the Province of Quebec to
secure the payment of rent and the performance of other obligations arising
under a lease of real or immovable property provided that such movable hypothec
affects only the tangible assets of the tenant situated in the premises leased
under such lease and that such movable hypothec is subordinated to, and ranks
after, the hypothec(s) created pursuant to the Canadian Security Documents
affecting such assets;

(xviii) Any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;

(xix) Liens not otherwise permitted by the foregoing clauses of this
paragraph (a) or the succeeding clause of this paragraph (a) securing
obligations in an aggregate amount outstanding at any time not in excess of
$25,000,000, provided that no such Liens shall apply to any assets constituting
ABL Priority Collateral or any Equity Interests of a Canadian Loan Party
directly held by a Canadian Loan Party; and

(xx) Liens on not more than Cdn.$52,500,000 of cash collateral of Canadian
Subsidiaries securing Indebtedness permitted under Section 10.01(s); provided,
that no such Liens may be incurred during a Dominion Period.

 

-154-



--------------------------------------------------------------------------------

(b) Enter into any agreement prohibiting the creation or assumption of any Lien
upon properties or assets, whether now owned or hereafter acquired, except any
such restriction that exists under (i) this Agreement and the Senior Secured
Notes Documents, (ii) agreements governing any Indebtedness of Foreign
Subsidiaries of AbitibiBowater permitted hereunder, (iii) any documents
governing secured Indebtedness permitted hereunder, provided that such
restrictions only relate to the assets securing such Indebtedness, (iv) any
documents governing Indebtedness permitted under Section 10.01(i) or (q),
provided that such restrictions are customary market terms for similar credits
and do not restrict the granting of Liens to secure Indebtedness incurred under
this Agreement or the Senior Secured Notes, (v) restrictions by reason of
customary restrictions on assignment contained in leases, licenses, permits and
other contracts and agreements entered into in the ordinary course of business,
provided that such restrictions are limited to the property or assets subject to
such leases, licenses, contracts or agreements), (vi) any agreement with respect
to a permitted sale or disposition of any assets, provided such restrictions are
limited to the assets to be sold or disposed of, and (vii) any agreement
restricting properties or assets of an Excluded Subsidiary.

(c) Notwithstanding clauses (i) – (xix) of Section 10.02(a), Liens securing
Indebtedness permitted under Section 10.01(s) may only be incurred pursuant to
Section 10.02(a)(xx).

10.03. Investments, Loans and Advances. Have outstanding or make any Investment
in, any other Person or suffer to exist any Investment, or any obligation to
make such Investment, except as set forth on Schedule 10.03 and except:

(a) Permitted Investments;

(b) loans, advances or other Investments made by (i) AbitibiBowater or any
Subsidiary of AbitibiBowater to or in any Loan Party or any Wholly Owned
Domestic Subsidiary or any Wholly Owned Canadian Subsidiary of AbitibiBowater,
provided that any such Investments by a Loan Party to or in any such Subsidiary
that is not a Loan Party (x) complies with the requirements of Section 10.12 and
(y) are in an aggregate amount not to exceed $10,000,000 outstanding at any time
and (ii) any Overseas Subsidiary of AbitibiBowater to or in AbitibiBowater or
any other Subsidiary of AbitibiBowater;

(c) (i) loans, advances or other Investments made to or in any Subsidiary of
AbitibiBowater (other than a Loan Party, a Wholly-Owned Domestic Subsidiary or a
Wholly-Owned Canadian Subsidiary of AbitibiBowater), and Guarantees of
obligations of any such Subsidiary, in an aggregate amount not to exceed
$25,000,000 outstanding at any time and (ii) additional loans and advances made
to or in such Subsidiaries as part of AbitibiBowater’s consolidated cash
management operations in the ordinary course of business in an aggregate amount
not to exceed $50,000,000 outstanding at any time, provided that each cash
management account between any Loan Party and any Joint Venture Subsidiary shall
be settled at least quarterly;

 

-155-



--------------------------------------------------------------------------------

(d) Investments by any Subsidiary that is not a Loan Party in any other
Subsidiary that is not a Loan Party;

(e) Investments consisting of non-cash consideration received in connection with
a sale of assets permitted under Section 10.12;

(f) Investments in existence on the Closing Date by AbitibiBowater, each other
Borrower and their respective Subsidiaries in the Equity Interests of their
respective Subsidiaries;

(g) Investments consisting of Equity Interests, securities or notes received in
settlement of accounts receivable incurred in the ordinary course of business
from a customer that AbitibiBowater or any Subsidiary of AbitibiBowater has
reasonably determined is unable to make cash payments in accordance with the
terms of such account receivable;

(h) accounts receivable created or acquired, and deposits, prepayments and other
credits to suppliers made, in the ordinary course of business;

(i) any Investments consisting of (i) any contract pursuant to which
AbitibiBowater or any Subsidiary of AbitibiBowater obtains the right to cut,
harvest or otherwise acquire timber on property owned by any other Person,
whether or not the Borrower’s or such Subsidiary’s obligations under such
contract are evidenced by a note or other instrument, or (ii) loans or advances
to customers of AbitibiBowater or any Subsidiary of AbitibiBowater, including
leases of personal property of AbitibiBowater or such Subsidiary to such
customers, provided that the contracts, loans and advances constituting
permitted Investments pursuant to this paragraph (i) shall not exceed
$20,000,000 at any time outstanding;

(j) prepaid expenses and lease, utility, workers’ compensation, performance and
other similar deposits made in the ordinary course of business;

(k) loans to officers, directors and employees not to exceed $10,000,000 at any
time outstanding;

(l) so long as the Payment Conditions are satisfied both before and after giving
effect to such Investments, AbitibiBowater and its Subsidiaries may make
additional Investments not otherwise permitted under this Section 10.03;

(m) Investments constituting Guarantees permitted under Section 10.01 and
Investments permitted under Section 10.04(e);

(n) Investments described on Schedule 10.03;

(o) Investments consisting of Hedging Agreements permitted hereunder;

(p) Investments consisting of the acquisition or redemption of Equity Interests
of Augusta Newsprint not owned on the Closing Date by AbitibiBowater or any of
its Subsidiaries; provided that the consideration payable by any Loan Party for
such acquisition

 

-156-



--------------------------------------------------------------------------------

shall consist exclusively of (i) Equity Interests of AbitibiBowater, (ii) cash
generated by Augusta Newsprint and distributed to such Loan Party either
(x) prior to the payment of such consideration or (y) within two Business Days
following such acquisition of redemption (in the case of this clause (y) in an
amount not greater than the amount of cash held by Augusta at the time of such
acquisition or redemption) and/or (iii) promissory notes made by Augusta
Newsprint that are non-recourse to any Loan Party or to any Subsidiary of any
Loan Party (other than Augusta Newsprint) or to any of their respective assets
(other than the assets or Equity Interests of Augusta Newsprint); and

(q) other Investments in an aggregate amount not to exceed $25,000,000 during
the term of the Agreement.

10.04. Mergers, Consolidations, Sales of Assets and Acquisitions. Merge into or
amalgamate or consolidate with any other Person, or permit any other Person to
merge into or amalgamate or consolidate with it, or sell, transfer, assign,
lease, sublease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets (when taken as a whole in
combination with the other assets and properties of AbitibiBowater, each
Borrower and their respective Subsidiaries), or purchase, lease or otherwise
acquire (in one transaction or a series of transactions) all or substantially
all of the assets of any other Person or of a division or other business unit of
any other Person (an “Acquisition”), except:

(a) (i) any Domestic Subsidiary of AbitibiBowater may merge into or consolidate
with, liquidate or dissolve into, or sell, transfer, assign, lease, sublease or
otherwise dispose of all or substantially all of its assets to, AbitibiBowater
or any other Domestic Subsidiary of AbitibiBowater, (ii) any Canadian Subsidiary
of AbitibiBowater may merge into or consolidate or amalgamate with, liquidate or
dissolve into, or sell, transfer, assign, lease, sublease or otherwise dispose
of all or substantially all of its assets to, any other Canadian Subsidiary of
AbitibiBowater; and (iii) any Overseas Subsidiary of AbitibiBowater may merge
into or consolidate or amalgamate with, liquidate or dissolve into, or sell,
transfer, assign, lease, sublease or otherwise dispose of all or substantially
all of its assets to, AbitibiBowater or any other Subsidiary of AbitibiBowater;
provided that, in each case, (1) if such transaction is between AbitibiBowater
and a Subsidiary, then AbitibiBowater must be the Person surviving such
transaction, (2) if such transaction is between a Borrower and a Subsidiary that
is not a Borrower, then the Person surviving such transaction must be a
Borrower, (3) if such transaction is between a Guarantor and a Subsidiary that
is neither a Borrower nor a Guarantor, then the Person surviving such
transaction must be a Guarantor, (4) if AbitibiBowater is not a party to such
transaction, the Person surviving such a transaction must be a Wholly-Owned
Subsidiary of AbitibiBowater, (5) if any Person other than a Wholly-Owned
Domestic Subsidiary of AbitibiBowater or Wholly-Owned Canadian Subsidiary of
AbitibiBowater, as the case may be, receives any consideration, such transaction
is also permitted by Section 10.03 and (6) the Person surviving such transaction
shall, at the time of such merger or consolidation, to the extent required , be
in compliance with the requirements of Section 9.09;

(b) purchases of inventory, equipment, real property and other assets in the
ordinary course of business;

 

-157-



--------------------------------------------------------------------------------

(c) Investments permitted by Section 10.03;

(d) Sales of assets permitted under Sections 10.10 or 10.12; and

(e) any Loan Party may acquire all or substantially all of the assets of a
Person or line of business, unit or division of such Person, or not less than
100% of the Equity Interests of such a Person (other than directors’ qualifying
shares) (in each case referred to herein as the “Acquired Entity”), provided
that (x) the aggregate acquisition amount is less than $50,000,000 or, (y) if
the aggregate acquisition amount is $50,000,000 or more, (i) all of the assets
of the Acquired Entity, or line of business, unit or division of such Acquired
Entity shall be primarily located in the United States or Canada, (ii) the
Acquired Entity shall be in a similar line of business as that of AbitibiBowater
and its Subsidiaries, (iii) the acquisition shall not be preceded by, or
effected pursuant to, an unsolicited tender offer or proxy solicitation, (iv) at
the time of such transaction both before and immediately after giving effect
thereto, no Event of Default or Default shall have occurred and be continuing,
(v) the Payment Conditions are satisfied at the time of such acquisition and
after giving pro forma effect thereto and (vi) upon consummation of such
acquisition, the Acquired Entity and each Domestic Subsidiary and Canadian
Subsidiary of AbitibiBowater thereof shall become a Loan Party if such Acquired
Entity or Subsidiary would be a Material Subsidiary based on a pro forma
calculation for the most recent period of four consecutive fiscal quarters in
respect of which financial statements have been delivered; and AbitibiBowater
and each Borrower shall comply, and shall cause their respective Subsidiaries to
comply, with the other provisions of Section 9.09 applicable to such Acquired
Entity or Subsidiary, or to its Equity Interests, substantially concurrently
with the consummation of such acquisition or by such later date reasonably
agreed by the Administrative Agent with respect to specific compliance items
(any acquisition of an Acquired Entity meeting all of the criteria set forth in
this paragraph (e) being referred to herein as a “Permitted Acquisition”).

10.05. Restricted Payments. (a) Declare or make, directly or indirectly, any
Restricted Payment or set aside any amount for any such purpose.

(b) Notwithstanding the provisions of paragraph (a) above:

(i) the transactions contemplated by the Plan of Reorganization and/or the CCAA
Plan to occur on or prior to the Effective Date may be consummated on or prior
to the Effective Date;

(ii) so long as no Default or Event of Default shall have occurred and be
continuing, AbitibiBowater may make Restricted Payments for the repurchase,
retirement or other acquisition for value of Equity Interests of AbitibiBowater
held by any future, present or former employee or director of AbitibiBowater or
any of its Subsidiaries pursuant to any employee or director equity plan,
employee or director stock option plan or any other employee or director benefit
plan of AbitibiBowater or its Subsidiaries, provided that the aggregate price
paid for all such repurchased, redeemed, acquired or retired Equity Interests
may not exceed $5,000,000 in any twelve-month period;

 

-158-



--------------------------------------------------------------------------------

provided, further, that such amount in any twelve-month period may be increased
by an amount not to exceed: (a) the cash proceeds from the sale of Equity
Interests (other than Disqualified Stock) of AbitibiBowater and, to the extent
contributed to AbitibiBowater as common equity capital, the cash proceeds from
the sale of Equity Interests of any of AbitibiBowater’s direct or indirect
parent companies, in each case to members of management, directors or
consultants of AbitibiBowater, any of its Subsidiaries or any of its direct or
indirect parent companies that occurs after the date hereof; plus (b) the cash
proceeds of key man life insurance policies received by AbitibiBowater or any
other Loan Party after the date hereof; and

(iii) AbitibiBowater or its Subsidiaries may acquire the minority interest of
any Subsidiary of AbitibiBowater held by Persons not Affiliates of
AbitibiBowater, to the extent permitted by Section 10.03 and

(iv) AbitibiBowater or any Subsidiary may make payments of dividends on
Disqualified Equity Interests issued in accordance with Section 10.01.

10.06. Transactions with Stockholders and Affiliates. Except to the extent
specifically permitted by the terms of this Agreement, directly or indirectly
enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
holder of 10% or more of any class of the Equity Interests of such Person or
with any Affiliate of such Person or of any such holder, on terms that are less
favorable to such Person than those that could be obtained at the time from
Persons that are not such a holder or Affiliate, provided that the foregoing
restriction shall not apply to (a) any transaction between or among the Loan
Parties or any transaction between or among Overseas Subsidiaries of
AbitibiBowater or any transaction between or among Canadian Subsidiaries (other
than Loan Parties), (b) transactions with any Person that is an Affiliate by
reason of the ownership by AbitibiBowater or any of its Subsidiaries of Equity
Interests of such Person, (c) customary fees paid, and reimbursement of
reasonable expenses, to members of the board of directors of AbitibiBowater or
any of its Subsidiaries, (d) customary compensation (including salaries and
bonuses) paid, and reimbursement of reasonable expenses, to officers and
employees of AbitibiBowater or any Subsidiary of AbitibiBowater, and (e) the
transactions effected on the Effective Date in connection with the effectiveness
of, and pursuant to the terms of, the Plan of Reorganization.

10.07. Business. Engage at any time in any business other than the forest
products, paper products, energy and recycling industries (including, without
limitation, the manufacturing and production of paper, packaging products and
wood pulp) and any business or other activities that are reasonably similar,
ancillary, complementary or related to, or a reasonable extension, development
or expansion of, such businesses.

 

-159-



--------------------------------------------------------------------------------

10.08. Limitations on Debt Prepayments. Optionally prepay, repurchase or redeem
or otherwise optionally defease or segregate funds with respect to
(collectively, “prepay”) any Senior Secured Notes or other Indebtedness;
provided, however, that the foregoing will not prohibit (i) any refinancing of
such Indebtedness pursuant to the issuance of Permitted Refinancing Indebtedness
with respect thereto that is otherwise permitted by this Agreement, (ii) the
transactions effected on the Effective Date in connection with the effectiveness
of, and pursuant to the terms of, the Plan of Reorganization or the CCAA Plan,
(iii) prepayments of Indebtedness owed between AbitibiBowater and its
Subsidiaries, (iv) prepayments, repurchases, redemptions or defeasances of
Indebtedness with shares of common stock of AbitibiBowater or out of the Net
Proceeds from the sale of common stock of AbitibiBowater or (v) any other
prepayment, repurchase, redemption or defeasance of Indebtedness so long as the
Payment Conditions are satisfied both before and after giving effect to such
prepayment, repurchase, redemption or defeasance, as the case may be.

10.09. Amendment of Certain Documents. (a) Amend, modify or solicit any waiver
with respect to any indenture, note or any other instrument evidencing
Indebtedness of AbitibiBowater or any Subsidiary of AbitibiBowater in an
aggregate principal amount in excess of $50,000,000 (other than any such
Indebtedness owed to AbitibiBowater or any Subsidiary of AbitibiBowater), if
such amendment, modification, or waiver has the effect of (i) increasing the
amounts due in respect of any such indenture, note or other instrument or, other
than with respect to the Senior Secured Notes, any interest rate thereunder,
unless any such increase in amount would be permitted under Section 10.01 and
except that any increase in any interest rate resulting from such amendment or
modification will be permitted if, after giving pro forma effect thereto,
AbitibiBowater could incur at least $1.00 of additional indebtedness under the
Incurrence Test, (ii) subjecting any property of AbitibiBowater or any
Subsidiary of AbitibiBowater to any Lien, other than Liens permitted under
Section 10.02, (iii) shortening the maturity or weighted average life of any
such Indebtedness or (iv) creating or changing covenants, events of default and
other terms and conditions such that the covenants, events of default and other
terms and conditions become materially more adverse, when taken as a whole, to
the Lenders.

(b) Cause or suffer to exist any amendment, restatement, supplement or other
modification to the certificate of incorporation (including any certificate of
designation with respect to any preferred stock) or by-laws of (or, in each case
an equivalent organizational document) AbitibiBowater or any Subsidiary of
AbitibiBowater without the prior written consent of the Required Lenders, unless
such amendment, restatement, supplement or modification is not materially
adverse to the interests of the Lenders hereunder or under the other Loan
Documents.

10.10. Limitation on Dispositions of Stock of Subsidiaries. Directly or
indirectly sell or otherwise dispose of, or permit any Subsidiary of
AbitibiBowater to issue to any other Person (other than to any other Loan Party
or a Wholly-Owned Subsidiary of AbitibiBowater), any Equity Interests of any
Subsidiary of AbitibiBowater, except issuances to qualified directors if and to
the extent required by applicable law, provided that nothing in this
Section 10.10 shall prohibit (i) any disposition or issuance permitted by
Sections 10.04 and 10.12 if such disposition or issuance is structured as the
disposition or issuance of stock or other Equity Interests, (ii) the issuance of
Disqualified Equity Interests permitted by Section 10.01 or (iii) the issuance
of Equity Interests on a pro rata basis to its equity holders by any
Non-Wholly-Owned Subsidiary of AbitibiBowater.

 

-160-



--------------------------------------------------------------------------------

10.11. Restrictions on Ability of Subsidiaries to Pay Dividends. Permit any
Subsidiary of AbitibiBowater to, directly or indirectly, voluntarily create or
otherwise voluntarily cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary of AbitibiBowater to
(a) pay dividends or make any other distributions on its capital stock or any
other interest or (b) make or repay loans or advances to any Loan Party, except
for (i) encumbrances or restrictions under this Agreement and the other Loan
Documents, (ii) encumbrances or restrictions under the Senior Secured Notes
Documents as in effect on the Effective Date (and under the Senior Secured Notes
Documents as amended from time to time or any Permitted Refinancing Indebtedness
in respect thereof, in each case, so long as the encumbrances and restrictions
thereunder are no more onerous, when taken as a whole, to any Subsidiary of
AbitibiBowater than those contained in the Senior Secured Notes Documents as in
effect on the Effective Date), (iii) customary encumbrances or restrictions in
joint venture agreements, asset sale agreements, sale-leaseback agreements,
stock sale agreements and other similar agreements, which restrictions relate
solely to the activities of such joint venture or are otherwise applicable only
to the assets that are the subject to such agreement or, (iv) customary
encumbrances or restrictions contained in sales of, or in agreements relating to
the sale of Equity Interests or assets of any Subsidiary of AbitibiBowater
pending such sale, provided that such encumbrances and restrictions apply only
to the Subsidiary of AbitibiBowater to be sold and such sale is permitted
hereunder, (v) any such agreement imposed in connection with consignment
agreements entered into in the ordinary course of business; (vi) any such
restriction contained in agreements pertaining to Indebtedness of Excluded
Subsidiaries permitted hereunder, (vii) customary anti-assignment provisions
contained in agreements entered into in the ordinary course of business;
(viii) customary subordination of subrogation, contribution and similar claims
contained in guaranties permitted hereunder; (ix) encumbrances described on
Schedule 10.12, (x) on cash deposits or other deposits imposed by customers
under contracts entered into in the ordinary course of business, (xi) on the
transfer, lease, or license of any property or asset of any Loan Party in effect
on the Closing Date that were entered into in the ordinary course of business,
and (xii) encumbrances or restrictions in documents governing Indebtedness
assumed or incurred under Section 10.01(i) or existing with respect to any
Person or the property or assets of such Person acquired by AbitibiBowater or
any Subsidiary of AbitibiBowater in an acquisition permitted hereunder, provided
that such encumbrances and restrictions are not applicable to any Person or the
property or assets of any Person other than such acquired Person or the property
or assets of such acquired Person.

10.12. Disposition of Collateral and Other Assets. (a) Except for any transfer
or disposition permitted by paragraph (b) below, sell, lease, assign, transfer
or otherwise dispose of any asset or assets, in a single transaction or a series
of related transactions, having a fair market value in excess of $15,000,000,
unless (i) fair market value is received for such asset (such fair market value
to be determined by the board of directors of AbitibiBowater or any applicable
Subsidiary of AbitibiBowater in the exercise of its reasonable judgment in the
case of any asset or assets with a fair market value in excess of $20,000,000),
(ii) except in the case of any Asset Exchange, if the fair market value of such
asset

 

-161-



--------------------------------------------------------------------------------

or assets is in excess of $15,000,000, at least 75% of the consideration
received by AbitibiBowater and the Subsidiaries of AbitibiBowater for such asset
or assets shall be in cash, cash equivalents and readily marketable securities
and (iii) except in the case of any Asset Exchange, any non-cash consideration
shall consist of debt obligations of the purchaser, provided that the foregoing
shall not restrict AbitibiBowater or any Subsidiary of AbitibiBowater from
receiving debt obligations of the purchaser in an aggregate principal amount not
in excess of $10,000,000 in connection with any single transaction or series of
related transactions.

(b) Notwithstanding anything to the contrary in this Agreement, AbitibiBowater
shall not transfer any of its assets to any Subsidiary of AbitibiBowater and
none of the Subsidiaries of AbitibiBowater shall transfer any of its assets to
any other Subsidiary of AbitibiBowater unless (i) in the case of any asset or
assets constituting Collateral, such asset or assets is transferred to a Loan
Party and the Administrative Agent is satisfied that the Liens created under the
Security Documents on such asset or assets shall be in full force and effect, or
(ii) such transfer is permitted as an Investment under Section 10.03, is
permitted under Section 10.04 or is a sale in the ordinary course of business on
terms that are not less favorable to the seller than those that could be
obtained at the time from Persons that are not such a Subsidiary of
AbitibiBowater.

10.13. Accounting Changes; Fiscal Year. Make any change in (i) accounting
policies or reporting practices, except as permitted or required by GAAP or
(ii) the fiscal year or fiscal quarters of AbitibiBowater.

10.14. Material Subsidiaries. (a) Permit, as of the date on which financial
statements with respect to the fiscal quarter of AbitibiBowater most-recently
ended are delivered (or, if not delivered by such date, on the date required to
have been delivered) pursuant to Section 9.04(a) or (b) hereof, the sum of
(i) the individual revenues and assets of AbitibiBowater and each Subsidiary of
AbitibiBowater that is a Loan Party and (ii) the revenues and assets of each
Foreign Subsidiary of AbitibiBowater at least 65% of the voting stock and all of
the non-voting Equity Interests of which has been pledged by a U.S. Loan Party
as Collateral to secure the U.S. Secured Obligations and of such Foreign
Subsidiary’s Subsidiaries, calculated on a consolidated basis, in each case for
or as of the end of the most recent period of four consecutive fiscal quarters
in respect of which financial statements have been (or were required to have
been) delivered, when taken together, to account for less than 90% of
AbitibiBowater’s consolidated revenues (excluding revenues of Excluded
Subsidiaries and Joint Venture Subsidiaries) for, or less than 90% of
AbitibiBowater’s consolidated assets (excluding assets of Excluded Subsidiaries
and Joint Venture Subsidiaries) at the close of, such period of four consecutive
fiscal quarters.

(b) Permit on any day in any fiscal quarter of AbitibiBowater, the aggregate
amount of cash held by U.S. and Canadian Subsidiaries of AbitibiBowater (other
than Excluded Subsidiaries) in deposit accounts (other than Excluded Accounts
and other than the Note Collateral Account) that are not subject to Control
Agreements to exceed $10,000,000, unless, during the 30-day period after the
last day of such fiscal quarter, one or more of such U.S. and Canadian
Subsidiaries of AbitibiBowater are designated by AbitibiBowater as a Material
Subsidiary pursuant to clause (c) of the definition thereof and enter into
Control Agreements, with respect to their deposit accounts referred to above, so
that, if such Control Agreement has been in effect at all times during such
fiscal quarter, such $10,000,000 threshold would not have been exceeded on any
day.

 

-162-



--------------------------------------------------------------------------------

10.15. Consolidated Fixed Charge Coverage Ratio. During each Compliance Period,
AbitibiBowater shall not permit the Consolidated Fixed Charge Coverage Ratio for
any Test Period to be less than 1.10:1.00.

10.16. No Additional Deposit Accounts; etc. Each of AbitibiBowater and each
other Borrower will not, and will not permit any other Loan Party to, directly
or indirectly, open, maintain or otherwise have any checking, savings, deposit,
securities or other accounts at any bank or other financial institution where
cash or Permitted Investments are or may be deposited or maintained with any
Person, other than (a) the Core Concentration Accounts set forth on Part A of
Schedule 10.16, (b) the Collection Accounts set forth on Part B of Schedule
10.16, (c) the other Deposit Accounts set forth on Part C of Schedule 10.16,
(d) the Excluded Accounts (which, in accordance with Section 9.12(b), shall be
set forth on Part D of Schedule 10.16) and (e) the securities accounts or
commodities accounts set forth in Part E of Schedule 10.16; provided that any
such Loan Party may open a new Core Concentration Account, Collection Account,
other Deposit Account, securities account or commodities account not set forth
in such Schedule 10.16, so long as prior to opening any such account
(i) AbitibiBowater has delivered an updated Schedule 10.16 to the Administrative
Agent listing such new account (other than an Excluded Account) and (ii) in the
case of any new Core Concentration Account, Collection Account, other Deposit
Account, securities account or commodities account (other than an Excluded
Account and other than the Note Collateral Account), the financial institution
with which such account is opened, together with the applicable Loan Party which
has opened such account and the applicable Loan Party shall have executed and
delivered to the Administrative Agent a Control Agreement reasonably acceptable
to the Administrative Agent (or in the case of a securities account, such other
control agreement as may be reasonably satisfactory to the Administrative (which
agreement may also be for the benefit of the Notes Agent).

10.17. Canadian Pension Plans and Canadian Benefit Plans. (a) Make any amendment
to the defined benefit provisions of a Canadian Pension Plan of any Loan Party
(including, without limitation, by changing the benefits under any such Canadian
Pension Plan) in a manner which (i) increases the quantum of contributions or
other funding to be made thereunder, or (ii) increases or could result in an
increase in the amount of any solvency deficiency or going concern unfunded
liability thereunder; in each case, in an aggregate amount in excess of
$50,000,000 or which, in the sole discretion of the Collateral Agent,
compromises the priority of the security granted to it, except where such
amendment is required by applicable law.

 

-163-



--------------------------------------------------------------------------------

(b) Except as contemplated by the Plans, establish a new pension plan (whether a
defined benefit pension plan or otherwise) without the prior written consent of
the Administrative Agent.

(c) Commence participation in any “multi-employer pension plan”, as defined in
the Pension Benefits Act (Ontario) or an equivalent plan under the pension
standards legislation of any other applicable jurisdiction in Canada, without
the prior written consent of the Administrative Agent.

(d) Terminate a Canadian Pension Plan in a manner, or take any other action with
respect to any Canadian Pension Plan or any Canadian Benefit Plan, which would
reasonably be expected to have a Material Adverse Effect.

(e) Fail to make full payment when due of all amounts which, under the
provisions of any Canadian Pension Plan, any funding agreement relating thereto,
any applicable collective bargaining agreement or applicable law (including the
Canadian Pension Regulations), the Canadian Subsidiaries of AbitibiBowater are
required to pay or remit thereto (whether as contributions or otherwise).

(f) Except for purposes of permitting commuted value transfers under applicable
pension standards legislation in circumstances other than a partial plan
termination, the Canadian Subsidiaries of AbitibiBowater shall not make any
contribution or other payment to the Canadian Pension Plans in excess of the
minimum amount thereof required to be made under applicable law (including the
Canadian Pension Regulations).

10.18. ERISA. No Borrower shall, nor shall it permit any ERISA Affiliate to,
directly or indirectly, at any time permit any ERISA Event to occur which could,
individually or in the aggregate with any other ERISA Event that has occurred,
reasonably be expected to result in a Material Adverse Effect.

10.19. Minimum Liquidity. Beginning on April 30, 2011 (if the Canadian Pension
Interim Period shall not have terminated prior to such date), AbitibiBowater
shall not permit the sum of (i) Excess Availability and (ii) the Loan Parties’
unrestricted cash and cash equivalents to be less than $200,000,000 at any time
prior to the termination of the Canadian Pension Interim Period.

 

-164-



--------------------------------------------------------------------------------

SECTION 11. Events of Default

11.01. Events of Default. From and after the Effective Date (and, for the
avoidance of doubt, including for the purpose of determining the occurrence of
the Effective Date), upon the occurrence of any of the following specified
events (each, an “Event of Default”):

(a) any representation or warranty made or deemed made in any Loan Document, or
any representation, warranty, statement or information contained in any report,
certificate, financial statement or other instrument furnished pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect, or in the case of any representation or warranty that is qualified as
to “materiality”, “Material Adverse Effect” or similar language, shall prove to
have been false or misleading in any respect, when so made, deemed made or
furnished;

(b) default shall be made in the payment of any principal of (or Face Amount of
in the case of any B/A Instrument) any Loan, Note or Unpaid Drawing when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan, Note or
Unpaid Drawing or any Fee or any other amount (other than an amount referred to
in paragraph (b) above) due under any Loan Document, when and as the same shall
become due and payable, and such default shall continue unremedied for a period
of three Business Days;

(d) default shall be made in the due observance or performance by AbitibiBowater
or any other Borrower of any covenant, condition or agreement contained in
Section 9.01 (with respect to AbitibiBowater or any other Borrower), 9.02,
9.04(h), 9.04(i), 9.05(a), 9.05(f), 9.07, 9.12, 9.13(b) or in Section 10;

(e) default shall be made in the due observance or performance by any Loan Party
or any of their respective Subsidiaries of any covenant, condition or agreement
contained in any Loan Document (other than those defaults specified in
paragraph (b), (c) or (d) above) and such default shall continue unremedied for
a period of 30 days (or 15 days solely in the case of Section 9.04(a), 9.04(b),
9.04(c), 9.04(d) or 9.13(a), 9.13(c) or 9.13(d)) after the earlier of (i) actual
knowledge thereof on the part of a Responsible Officer of a Loan Party or
(ii) written notice thereof from the Administrative Agent at the request of any
Lender to AbitibiBowater;

(f) AbitibiBowater, any other Borrower or any Subsidiary of AbitibiBowater
(other than a Joint Venture Subsidiary or an Excluded Subsidiary) shall (i) fail
to pay any principal or interest, regardless of amount, due in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
giving effect to any applicable grace or notice and cure period), or (ii) fail
to observe or perform any other term, covenant, condition or agreement contained
in any agreement or instrument evidencing or governing any such Material
Indebtedness (after giving effect to any applicable grace or notice and cure
period), if the effect of any failure referred to in this clause (ii) is to
cause, or to permit the holder or holders of such Indebtedness or a trustee on
its or their behalf to cause, such Material Indebtedness to become due prior to
its stated maturity, provided that this paragraph (f) shall not apply to secured
Material Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or asset securing such Indebtedness;

 

-165-



--------------------------------------------------------------------------------

(g) at any time after the Effective Date, an involuntary proceeding shall be
commenced or an involuntary petition shall be filed in a court of competent
jurisdiction seeking (i) relief in respect of AbitibiBowater, any other
Borrower, any other Loan Party or any Material Subsidiary of AbitibiBowater
(other than a Joint Venture Subsidiary or an Excluded Subsidiary), or of a
substantial part of the property or assets of any such Person, under any
Insolvency Law, (ii) the appointment of a receiver, interim receiver, receiver
and manager, trustee, custodian, sequestrator, conservator or similar official
for any such Person or for a substantial part of the property or assets of any
such Person or (iii) the winding-up or liquidation of any such Person; and such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(h) AbitibiBowater, any other Borrower, any other Loan Party or any Material
Subsidiary of AbitibiBowater (other than a Joint Venture Subsidiary or an
Excluded Subsidiary) shall (i) voluntarily commence any proceeding or file any
petition seeking relief under any Insolvency Law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in paragraph (g) above,
(iii) apply for or consent to the appointment of a receiver, interim receiver,
receiver and manager, trustee, custodian, sequestrator, conservator or similar
official for any such Person or for a substantial part of the property or assets
of any such Person, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors, (vi) become unable, admit in writing its inability
or fail generally to pay its debts as they become due or (vii) take any action
for the purpose of effecting any of the foregoing;

(i) one or more judgments for the payment of money, individually or in the
aggregate, in an amount in excess of $25,000,000 (in each case to the extent not
adequately covered by insurance proceeds as to which the insurance company has
acknowledged coverage pursuant to a writing reasonably satisfactory to the
Administrative Agent), shall be rendered against AbitibiBowater, any other
Borrower (other than a Joint Venture Subsidiary or an Excluded Subsidiary) or
any of their respective Subsidiaries or any combination thereof and the same
shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, vacated, discharged or satisfied;

(j) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(k) the termination, in whole or in part, of any Canadian Pension Plan or any
other event with respect to any Canadian Pension Plan which, when taken together
with all other terminations of Canadian Pension Plans and other events with
respect to Canadian Pension Plans that have occurred, could reasonably be
expected to result in a Material Adverse Effect;

(l) there shall have occurred a Change in Control;

(m) any Lien purported to be created by any Security Document shall cease to be,
or shall be asserted by any Loan Party not to be, a valid, perfected first
priority (or, in the case of the Notes Priority Collateral, second priority, but
second in priority only in respect of the obligations under the Senior Secured
Notes) Lien on (i) any Collateral (except as otherwise

 

-166-



--------------------------------------------------------------------------------

expressly provided in this Agreement or such Security Document) with a fair
market value or book value (whichever is greater) in excess, individually or in
the aggregate, of $10,000,000, or (ii) any ABL Priority Collateral (except as
otherwise expressly provided in this Agreement or such Security Document) with a
fair market value or book value (whichever is greater) in excess, individually
or in the aggregate, of $5,000,000, in each case, except to the extent that any
such loss of perfection, priority or rank results from the failure of the
Collateral Agent to maintain possession of certificates representing securities
pledged under the Security Documents or otherwise take any action within its
control (including the filing of UCC continuation statements or similar filings
or registrations under the applicable laws of any other jurisdiction); provided
that in the case of the failure of any such Lien to be a valid, perfected first
(or second) priority Lien, which failure is susceptible of cure, such failure
shall have continued without cure for a period of 10 days after the earlier of
(x) actual knowledge thereof on the part of a Responsible Officer of a Loan
Party or (y) written notice thereof from the Administrative Agent at the request
of any Lender to AbitibiBowater;

(n) any Loan Document shall not be for any reason (other than by reason and in
respect of provisions thereof which are not permitted by applicable law), or
shall be asserted by the Loan Party (except as otherwise expressly provided in
this Agreement or such Loan Document) not to be, in full force and effect and
enforceable in all material respects in accordance with its terms;

(o) the Loan Document Obligations shall cease to constitute, or shall be
asserted by any Loan Party (except as otherwise expressly provided in this
Agreement or such Loan Document) not to constitute, senior indebtedness under
the subordination provisions of any subordinated Indebtedness of any Loan Party,
or any such subordination provisions shall be invalidated or otherwise cease to
be a legal, valid and binding obligation of the parties thereto, enforceable in
accordance with its terms; or

(p) there shall have occurred any Insurance Policy Event; then, and in any such
event, and at any time thereafter, if any Event of Default shall then be
continuing, the Administrative Agent, upon the written request of the Required
Lenders, shall by written notice to the Borrowers, take any or all of the
following actions, without prejudice to the rights of the Administrative Agent,
any Lender or the holder of any Note to enforce its claims against any Loan
Party (provided that, if an Event of Default specified in Section 11.01(g) or
(h) shall occur with respect to any Borrower, the result which would occur upon
the giving of written notice by the Administrative Agent as specified in clauses
(i) and (ii) below, shall occur automatically without the giving of any such
notice): (i) declare the Total Commitment terminated, whereupon all the
Commitments of each Lender shall forthwith terminate immediately and any
Commitment Fees shall forthwith become due and payable without any other notice
of any kind; (ii) declare the principal (and Face Amounts in the case of any B/A
Instrument) of and any accrued interest in respect of all Loans and the Notes
and all Obligations owing hereunder and thereunder to be, whereupon the same
shall become, forthwith due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Loan Party;
(iii) terminate any Letter of Credit which may be terminated in accordance with
its terms; (iv) (x) direct the U.S. Borrowers to pay (and the U.S. Borrowers
jointly and severally agree that upon receipt of such notice, or upon the
occurrence of an Event

 

-167-



--------------------------------------------------------------------------------

of Default specified in Section 11.01(g) or (h) with respect to any U.S.
Borrower, they will pay) to the Collateral Agent at the Payment Office such
additional amount of cash or Permitted Investments, to be held as security by
the Collateral Agent, as is equal to the aggregate stated amounts of all Letters
of Credit issued for the account of any U.S. Borrower and then outstanding and
(y) direct the Canadian Borrowers to pay (and the Canadian Borrowers jointly and
severally agree that upon receipt of such notice, or upon the occurrence of an
Event of Default specified in Section 11.01(g) or (h) with respect to any
Canadian Borrower, they will pay) to the Collateral Agent at the Payment Office
such additional amount of cash or Permitted Investments, to be held as security
by the Collateral Agent, as is equal to the aggregate stated amounts of all
Letters of Credit issued for the account of any Canadian Borrower and then
outstanding; (v) subject to the terms of the Intercreditor Agreement, enforce,
as Collateral Agent, all of the Liens and security interests created pursuant to
the Security Documents; (vi) enforce the guarantee under the Guarantee and
Collateral Agreement or Canadian Guarantee and Collateral Agreement; and
(vii) apply any cash collateral held by the Administrative Agent pursuant to
Section 5.02 to the repayment of the Obligations.

11.02. Application of Proceeds. (a) Subject to the terms of the Intercreditor
Agreement, upon the exercise of any of the remedies provided in the last
paragraph of Section 11.01, all moneys collected by the Administrative Agent or
the Collateral Agent (or, to the extent any Security Document executed by a Loan
Party requires proceeds of collateral thereunder to be applied in accordance
with the provisions of this Agreement, the pledgee, assignee, mortgagee or other
corresponding party under such Security Document) upon any sale or other
disposition of the Collateral, together with all other moneys received by the
Administrative Agent or the Collateral Agent hereunder (or, to the extent any
Security Document executed by a Loan Party requires proceeds of collateral
thereunder to be applied in accordance with the provisions of this Agreement,
the pledgee, assignee, mortgagee or other corresponding party under such
Security Document) upon any exercise of remedies hereunder, shall be applied,
notwithstanding anything to the contrary in Sections 5.03(e) and 5.03(f), as
follows:

(i) first, to all amounts owing to the Collateral Agent pursuant to any of the
Loan Documents in its capacity as such in respect of (x) the preservation of
Collateral or its security interest in the Collateral or (y) the exercise of any
remedies provided in the last paragraph of Section 11.01;

(ii) second, to the extent proceeds remain after the application pursuant to
preceding clause (i), to all amounts owing to any Agent pursuant to any of the
Loan Documents in its capacity as such;

(iii) third, to the extent proceeds remain after the application pursuant to
preceding clauses (i) and (ii), to an amount equal to the outstanding Primary
U.S. Loan Party Obligations shall be paid to the Secured Parties as provided in
Section 11.02(e), with each Secured Party receiving an amount equal to its
outstanding Primary U.S. Loan Party Obligations or, if the proceeds are
insufficient to pay in full all such Primary U.S. Loan Party Obligations, its
Pro Rata Share of the amount remaining to be distributed;

 

-168-



--------------------------------------------------------------------------------

(iv) fourth, to the extent proceeds remain after the application pursuant to
preceding clauses (i) through (iii), inclusive, to an amount equal to the
outstanding Primary Obligations (including Primary Obligations which are also
Canadian Loan Party Obligations) shall be paid to the Secured Parties as
provided in Section 11.02(e), with each Secured Party receiving an amount equal
to its outstanding Primary Obligations (including Primary Obligations which are
also Canadian Loan Party Obligations) or, if the proceeds are insufficient to
pay in full all such Primary Obligations (including Primary Obligations which
are also Canadian Loan Party Obligations), its Pro Rata Share of the amount
remaining to be distributed;

(v) fifth, to the extent proceeds remain after the application pursuant to
preceding clauses (i) through (iv), inclusive, to an amount equal to the
outstanding Secondary U.S. Loan Party Obligations shall be paid to the Secured
Parties as provided in Section 11.02(e), with each Secured Party receiving an
amount equal to its outstanding Secondary U.S. Loan Party Obligations or, if the
proceeds are insufficient to pay in full all such Secondary U.S. Loan Party
Obligations, its Pro Rata Share of the amount remaining to be distributed;

(vi) sixth, to the extent proceeds remain after the application pursuant to
preceding clauses (i) through (v), inclusive, to an amount equal to the
outstanding Secondary Obligations (including Secondary Obligations which are
also Canadian Loan Party Obligations) shall be paid to the Secured Parties as
provided in Section 11.02(e), with each Secured Party receiving an amount equal
to its outstanding Secondary Obligations (including Secondary Obligations which
are also Canadian Loan Party Obligations) or, if the proceeds are insufficient
to pay in full all such Secondary Obligations (including Secondary Obligations
which are also Canadian Loan Party Obligations), its Pro Rata Share of the
amount remaining to be distributed;

(vii) seventh, to the extent proceeds remain after the application pursuant to
preceding clauses (i) through (vi), inclusive, to an amount equal to the
outstanding Tertiary Obligations shall be paid to the Secured Parties as
provided in Section 11.02(e), with each Secured Party receiving an amount equal
to its outstanding Tertiary Obligations or, if the proceeds are insufficient to
pay in full all such Tertiary Obligations, its Pro Rata Share of the amount
remaining to be distributed; and

(viii) eighth, to the extent proceeds remain after the application pursuant to
preceding clauses (i) through (vii), inclusive, and following the Discharge of
ABL Obligations, to the extent that the Notes Agent shall have notified the
Administrative Agent that the Discharge of Notes Obligations (as defined in the
Intercreditor Agreement) has occurred, to the relevant Loan Party, their
successors or assigns, or as a court of competent jurisdiction may otherwise
direct or as otherwise required by the Intercreditor Agreement.

For purposes of this Agreement: (i) “Pro Rata Share” shall mean, when
calculating a Secured Party’s portion of any distribution or amount, that amount
(expressed as a percentage) equal to a fraction the numerator of which is the
then unpaid amount of such Secured Party’s Primary U.S. Loan Party Obligations,
Primary Obligations (including Primary

 

-169-



--------------------------------------------------------------------------------

Obligations which are also Canadian Loan Party Obligations), Secondary U.S. Loan
Party Obligations, Secondary Obligations (including Secondary Obligations which
are also Canadian Loan Party Obligations) or Tertiary Obligations, as the case
may be, and the denominator of which is the then outstanding amount of all
Primary U.S. Loan Party Obligations, Primary Obligations (including Primary
Obligations which are also Canadian Loan Party Obligations), Secondary U.S. Loan
Party Obligations, Secondary Obligations (including Secondary Obligations which
are also Canadian Loan Party Obligations) or Tertiary Obligations, as the case
may be, (ii) “Primary Obligations” shall mean (x) all Loan Document Obligations
with respect to principal (or Face Amount, as applicable) of, premium, fees and
interest on, Loans, Unpaid Drawings, the Stated Amount of outstanding Letters of
Credit and Fees, (y) all Qualified Secured Hedging Obligations other than
obligations with respect to indemnities, fees (including, without limitation,
attorneys’ fees) and similar obligations and liabilities, and (z) all Qualified
Secured Cash Management Services Obligations other than obligations with respect
to indemnities, fees (including, without limitation, attorneys’ fees) and
similar obligations and liabilities, (iii) “Secondary Obligations” shall mean
all Loan Document Obligations, all Qualified Secured Hedging Obligations and all
Qualified Secured Cash Management Services Obligations, in each case other than
Primary Obligations, (iv) “Tertiary Obligations” shall mean (x) all Hedging
Obligations under Secured Hedging Agreements and (y) all Cash Management
Services Obligations under Secured Cash Management Agreements, in each case
other than Primary Obligations and Secondary Obligations, (v) “Primary U.S. Loan
Party Obligations” shall mean all Primary Obligations which are also U.S. Loan
Party Obligations, (vi) “Secondary U.S. Loan Party Obligations” shall mean all
Secondary Obligations which are also U.S. Loan Party Obligations. The
obligations of the Loan Parties in respect of the Guarantees made by them
pursuant to the Guarantee and Collateral Agreement or the Canadian Guarantee and
Collateral Agreement, as applicable, shall constitute Primary Obligations,
Secondary Obligations or Tertiary Obligations to the extent the obligations so
guaranteed constitute Primary Obligations, Secondary Obligations or Tertiary
Obligations, respectively; provided however, that, notwithstanding the
foregoing, the obligations of the U.S. Loan Parties in respect of such
Guarantees of Canadian Secured Obligations shall in no event constitute Primary
Obligations (and any such obligations that, but for this proviso, would
constitute Primary Obligations shall instead constitute Secondary Obligations).

(b) When payments to Secured Parties are based upon their respective Pro Rata
Shares (other than in respect of Tertiary Obligations), the amounts received by
such Secured Parties hereunder shall be applied (for purposes of making
determinations under this Section 11.02 only) (i) first, to their Primary
Obligations and (ii) second, to their Secondary Obligations. If any payment to
any Secured Party of its Pro Rata Share of any distribution would result in
overpayment to such Secured Party, such excess amount shall instead be
distributed in respect of the unpaid Primary Obligations or Secondary
Obligations, as the case may be, of the other Secured Parties, with each Secured
Party whose Primary Obligations or Secondary Obligations, as the case may be,
have not been paid in full to receive an amount equal to such excess amount
multiplied by a fraction the numerator of which is the unpaid Primary
Obligations or Secondary Obligations, as the case may be, of such Secured Party
and the denominator of which is the unpaid Primary Obligations or Secondary
Obligations, as the case may be, of all Secured Parties entitled to such
distribution.

 

-170-



--------------------------------------------------------------------------------

(c) Each of the Secured Parties, by their acceptance of the benefits hereof and
of the Security Documents executed by a Loan Party, agrees and acknowledges that
if the Secured Parties receive a distribution on account of undrawn amounts with
respect to Letters of Credit issued under this Agreement (which shall only occur
after all Unpaid Drawings have been paid in full), such amounts shall be paid to
the Administrative Agent and held by it, for the equal and ratable benefit of
the Secured Parties, as cash security for the repayment of Secured Obligations
owing by the Loan Parties to the Secured Parties as such. If any amounts are
held as cash security pursuant to the immediately preceding sentence, then upon
the termination of all outstanding Letters of Credit under this Agreement, and
after the application of all such cash security to the repayment of all other
Secured Obligations owing by the Loan Parties to the Secured Parties after
giving effect to the termination of all such Letters of Credit, if there remains
any excess cash, such excess cash shall be returned by the Administrative Agent
to the Collateral Agent for distribution in accordance with Section 11.02(a).

(d) Subject to the terms of the Intercreditor Agreement, all payments required
to be made hereunder shall be made (x) if to the Lender Creditors, to the
Administrative Agent for the account of the Lender Creditors, (y) if to the
Hedging Creditors, to the trustee, paying agent or other similar representative
(each, a “Representative”) for the Hedging Creditors or, in the absence of such
a Representative, directly to the Hedging Creditors and (z) if to the Cash
Management Creditors, directly to the Cash Management Creditors.

(e) For purposes of applying payments received in accordance with this
Section 11.02, the Collateral Agent shall be entitled to rely upon (i) the
Administrative Agent, (ii) the Representative or, in the absence of such a
Representative, upon the Hedging Creditors and (iii) the Cash Management
Creditors for a determination (which the Administrative Agent and each other
Secured Party agrees (or shall agree) to provide upon request of the Collateral
Agent) of the outstanding Secured Obligations of the Loan Parties owed to the
Secured Parties. Unless it has received written notice from a Secured Party to
the contrary, the Administrative Agent, in furnishing information pursuant to
the preceding sentence, and the Collateral Agent, in acting hereunder, shall be
entitled to assume that no Secondary Obligations are outstanding. Unless it has
written notice from a Hedging Creditor or a Cash Management Creditor to the
contrary, the Collateral Agent, in acting hereunder, shall be entitled to assume
that no Secured Hedging Agreements or Secured Cash Management Agreements are in
existence.

(f) Subject to the other limitations (if any) set forth herein and in the other
Loan Documents, it is understood that the Loan Parties shall remain liable (as
and to the extent set forth in the Loan Documents) to the extent of any
deficiency between the amount of the proceeds of the Collateral and the
aggregate amount of the Secured Obligations of the Loan Parties.

(g) It is understood and agreed by each Loan Party and each Secured Party that
the Collateral Agent shall have no liability for any determinations made by it
in this Section 11.02 (including, without limitation, as to whether given
Collateral constitutes Notes Priority Collateral or ABL Priority Collateral), in
each case except to the extent resulting from the gross negligence or willful
misconduct of the Collateral Agent (as determined by a court of competent
jurisdiction in a final and non-appealable decision). Each Loan Party and each
Secured Party also agrees that the Collateral Agent may (but shall not be
required to), at any

 

-171-



--------------------------------------------------------------------------------

time and in its sole discretion, and with no liability resulting therefrom,
petition a court of competent jurisdiction regarding any application of
Collateral in accordance with the requirements hereof and of the Intercreditor
Agreement, and the Collateral Agent shall be entitled to wait for, and may
conclusively rely on, any such determination.

(h) Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, the Canadian Loan Parties shall not be required to repay or
prepay, or to guarantee, nor shall any proceeds in respect of Collateral of the
Canadian Loan Parties and payments by the Canadian Loan Parties be applied to,
direct obligations (excluding obligations as guarantor of the Canadian Loan
Parties) of the U.S. Loan Parties.

SECTION 12. The Agents.

12.01. Appointment. The Lenders (including in their capacity as a Swingline
Lender, Issuing Lender, Agent and/or Lead Arranger, as the case may be) hereby
irrevocably designate and appoint the Agents to act as specified herein and in
the other Loan Documents. Each Lender hereby irrevocably authorizes, and each
holder of any Note by the acceptance of such Note shall be deemed irrevocably to
authorize the Agents to take such action on its behalf under the provisions of
this Agreement, the other Loan Documents and any other instruments and
agreements referred to herein or therein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of the Agents by the terms hereof and thereof and such other powers as
are reasonably incidental thereto. The Agents may perform any of their
respective duties hereunder by or through their officers, directors, agents,
employees or affiliates.

12.02. Nature of Duties. (a) The Agents shall not have any duties or
responsibilities except those expressly set forth in this Agreement and in the
other Loan Documents. No Agent nor any of its officers, directors, agents,
employees or affiliates shall be liable for any action taken or omitted by it or
them hereunder or under any other Loan Document or in connection herewith or
therewith, unless caused by its or their gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision). The duties of the Agents shall be mechanical and
administrative in nature; the Agents shall not have by reason of this Agreement
or any other Loan Document a fiduciary relationship in respect of any Lender or
the holder of any Note; and nothing in this Agreement or in any other Loan
Document, expressed or implied, is intended to or shall be so construed as to
impose upon the Agents any obligations in respect of this Agreement or any other
Loan Document except as expressly set forth herein or therein.

(b) Notwithstanding any other provision of this Agreement or any provision of
any other Loan Document, the Syndication Agent, the Documentation Agent, the
Lead Arrangers and the Senior Managing Agents are named as such for recognition
purposes only, and in its capacity as such shall have no powers, duties,
responsibilities, obligations or

 

-172-



--------------------------------------------------------------------------------

liabilities with respect to this Agreement or the other Loan Documents or the
transactions contemplated hereby and thereby; it being understood and agreed
that the Syndication Agent, the Documentation Agent, the Lead Arrangers and the
Senior Managing Agents shall be entitled to all indemnification and
reimbursement rights in favor of the Administrative Agent as, and to the extent,
provided for under Sections 12.06 and 13.01. Without limitation of the
foregoing, the Syndication Agent, the Documentation Agent, the Lead Arrangers
and the Senior Managing Agents shall not, solely by reason of this Agreement or
any other Loan Documents, have any fiduciary relationship in respect of any
Lender or any other Person.

(c) In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Loan Party acknowledges and agrees that:
(i)(A) the arranging and other services regarding this Agreement provided by the
Agents and the Lead Arrangers are arm’s-length commercial transactions between
AbitibiBowater and the other Borrowers and their respective Affiliates, on the
one hand, and the Administrative Agent and the Lead Arrangers, on the other
hand, (B) each Loan Party has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate and (C) each Loan Party
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii)(A) each Agent and Lead Arranger is and has been acting solely as
a principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for AbitibiBowater and the other Borrowers or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent nor any
Lead Arranger has any obligation to AbitibiBowater and the other Borrowers or
any of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Lead Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of each Loan Party and their respective
Affiliates, and no Agent or Lead Arranger has any obligation to disclose any of
such interests to the Loan Parties or their respective Affiliates. To the
fullest extent permitted by law, each Loan Party hereby waives and releases any
claims that it may have against the Agents and the Lead Arrangers with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.

12.03. Lack of Reliance on the Agents. Independently and without reliance upon
the Agents, each Lender and the holder of each Note, to the extent it deems
appropriate, has made and shall continue to make (a) its own independent
investigation of the financial condition and affairs of AbitibiBowater and its
Subsidiaries in connection with the making and the continuance of the Loans and
the taking or not taking of any action in connection herewith and (b) its own
appraisal of the creditworthiness of AbitibiBowater and its Subsidiaries and,
except as expressly provided in this Agreement, no Agent shall have any duty or
responsibility, either initially or on a continuing basis, to provide any Lender
or the holder of any Note with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter. No Agent shall be responsible to any Lender or the
holder of any Note for any recitals, statements, information, representations or
warranties herein or in any document,

 

-173-



--------------------------------------------------------------------------------

certificate or other writing delivered in connection herewith or for the due
execution, effectiveness, legality, genuineness, validity, enforceability,
perfection, collectability, priority, sufficiency or value of this Agreement,
any other Loan Document, any other agreements or certificates, requests, notices
or opinions of counsel or for any recitals, statements, warranties or
representations contained in the Loan Documents or in any such instrument, or
the financial statements of AbitibiBowater or any of its Subsidiaries or be
required to ascertain or make any inquiry concerning either the performance or
observance of any of the terms, provisions, covenants, conditions, agreements or
obligations of this Agreement or any other Loan Document, or the
creditworthiness or financial condition of AbitibiBowater or any of its
Subsidiaries, or the existence or possible existence of any Default or Event of
Default.

12.04. Certain Rights of the Administrative Agent. If the Administrative Agent
shall request instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Loan Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders; and the Administrative Agent
shall not incur liability to any Lender by reason of so refraining. Without
limiting the foregoing, neither any Lender nor the holder of any Note shall have
any right of action whatsoever against the Administrative Agent as a result of
the Administrative Agent acting or refraining from acting hereunder or under any
other Loan Document in accordance with the instructions of the Required Lenders.
The Administrative Agent shall not be required to take any action which exposes
the Administrative Agent to personal liability or which is contrary to this
Agreement or any other Loan Document or applicable law, regulation or contract.
The Lenders hereby acknowledge that none of the Agents shall be under any duty
to take any discretionary action permitted to be taken by it pursuant to this
Agreement unless it shall be requested in writing to do so by the Required
Lenders or, where required, all the Lenders.

12.05. Reliance. Each Agent shall, in the absence of actual knowledge to the
contrary, be entitled to accept any certificate furnished pursuant to any Loan
Document as conclusive evidence of the facts stated therein and shall be
entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, affidavit, letter, statement, certificate,
telex, teletype or telecopier message, cablegram, radiogram, order or other
document or telephone message signed, sent or made by any Person that such Agent
believed to have been signed or sent by the proper Person, and, with respect to
all legal matters pertaining to this Agreement and any other Loan Document and
its duties hereunder and thereunder, upon advice of counsel selected by such
Agent. Each Agent may consult with legal counsel selected by it in connection
with matters arising under the Loan Documents and any action taken or suffered
in good faith by it in accordance with the opinion of such counsel shall be full
justification and protection to it. Each Agent may exercise any of its powers
and rights and perform any duty under the Loan Documents through agents or
attorneys.

 

-174-



--------------------------------------------------------------------------------

12.06. Indemnification. To the extent any Agent (or any affiliate thereof) is
not reimbursed and indemnified by the Borrowers (and without limiting the
obligations of the Borrowers to do so), the Lenders will reimburse and indemnify
such Agent (and any affiliate thereof) in proportion to their respective
“percentage” as used in determining the Required Lenders (determined as if there
were no Defaulting Lenders) for and against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses (including reasonable counsel fees and disbursements) or disbursements
of whatsoever kind or nature which may be imposed on, asserted against or
incurred by such Agent (or any affiliate thereof) in performing its respective
duties hereunder or under any other Loan Document or in any way relating to or
arising out of this Agreement or any other Loan Document; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses or
disbursements resulting from such Agent’s (or such affiliates’ thereof) gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

12.07. Agents in their Individual Capacities. With respect to its obligation to
make Loans, or issue or participate in Letters of Credit, under this Agreement,
each Agent shall have the rights and powers specified herein for a “Lender” and
may exercise the same rights and powers as though it were not performing the
duties specified herein; and the term “Lender”, “Required Lenders”, “Majority
Facility Lenders”, “Super-Majority Facility Lenders”, “holders of Notes” or any
similar terms shall, unless the context clearly indicates otherwise, include
such Agent in its respective individual capacities. Each Agent and its
respective affiliates may accept deposits from, lend money to, and generally
engage in any kind of banking, investment banking, trust or other business with,
or provide debt financing, equity capital or other services (including financial
advisory services) to any Loan Party or any Affiliate of any Loan Party (or any
Person engaged in a similar business with any Loan Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Loan Party or any Affiliate of any
Loan Party for services in connection with this Agreement and otherwise without
having to account for the same to the Lenders.

12.08. Holders. The Administrative Agent may deem and treat the payee of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent. Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.

12.09. Resignation and Removal of Agents. (a) The Administrative Agent (for
purposes of this Section 12.09(a) through (f), the term “Administrative Agent”
also shall include Citibank, in its capacity as Collateral Agent hereunder and
pursuant to the Security Documents) may resign from the performance of all its

 

-175-



--------------------------------------------------------------------------------

respective functions and duties hereunder and/or under the other Loan Documents
at any time by giving 30 days’ prior written notice to the Lenders and, unless
an Event of Default under Section 11.01(g) or (h) then exists, AbitibiBowater.
Any such resignation by an Administrative Agent hereunder shall also constitute
its resignation as an Issuing Lender and the Swingline Lender, in which case the
resigning Administrative Agent (x) shall not be required to issue any further
Letters of Credit or make any additional Swingline Loans hereunder and (y) shall
maintain all of its rights as Issuing Lender or Swingline Lender, as the case
may be, with respect to any Letters of Credit issued by it or Swingline Loans
made by it prior to the date of such resignation. Such resignation shall take
effect upon the appointment of a successor Administrative Agent pursuant to
clauses (b) and (c) below or as otherwise provided below.

(b) Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder and
under the other Loan Documents who shall be a commercial bank or trust company
reasonably acceptable to AbitibiBowater, which acceptance shall not be
unreasonably withheld or delayed (provided that AbitibiBowater’s approval shall
not be required if an Event of Default then exists).

(c) If a successor Administrative Agent shall not have been so appointed within
such 30 day period, the Administrative Agent, with the consent of AbitibiBowater
(which consent shall not be unreasonably withheld or delayed, provided that
AbitibiBowater’s consent shall not be required if an Event of Default then
exists) may then appoint a successor Administrative Agent who shall serve as
Administrative Agent hereunder or thereunder until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.

(d) In the event that (i) no successor Administrative Agent has been appointed
pursuant to clause (b) or (c) above and (ii) the Administrative Agent elects by
notice to the Lenders that the provisions of this sentence shall apply, the
Administrative Agent’s resignation shall nonetheless become effective in
accordance with the notice of resignation and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders under any of the Loan
Documents, the retiring Administrative Agent shall continue to hold such
collateral security as nominee until such time as a successor Administrative
Agent is appointed), (2) the Required Lenders shall thereafter perform all the
duties of the Administrative Agent hereunder and/or under any other Loan
Document until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided above and (3) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
paragraph).

 

-176-



--------------------------------------------------------------------------------

(e) The Required Lenders may at any time when the Administrative Agent has
become the subject of a proceeding under Insolvency Law, or had a receiver,
conservator, trustee or custodian appointed for it, upon no less than thirty
(30) days’ prior notice, replace the Administrative Agent. The successor
Administrative Agent shall not be the subject of a proceeding under the
Insolvency Law, or had a receiver, conservator, trustee or custodian appointed
for it and shall succeed to and become vested with all of the rights, powers,
privileges and duties of the replaced Administrative Agent, and the replaced
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by the Borrowers
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
The provisions of this Section 12 and Section 13.01 shall continue in effect for
the benefit of such replaced Administrative Agent, its sub-agents and their
respective Affiliates in respect of any actions taken or omitted to be taken by
any of them while the replaced Administrative Agent was acting as Administrative
Agent. Any such replacement of an Administrative Agent hereunder shall
automatically, and with no further action required on the part of the
Administrative Agent, constitute the resignation of the Administrative Agent in
its capacity as an Issuing Lender and the Swingline Lender, in which case the
replaced Administrative Agent (x) shall not be required to issue any further
Letters of Credit or make any additional Swingline Loans hereunder and (y) shall
maintain all of its rights as Issuing Lender or Swingline Lender, as the case
may be, with respect to any Letters of Credit issued by it and Swingline Loans
made by it prior to the date of such replacement.

(f) Upon a resignation, replacement or removal of the Administrative Agent
pursuant to this Section 12.09, the Administrative Agent shall remain
indemnified to the extent provided in this Agreement and the other Loan
Documents and the provisions of this Section 12 (and the analogous provisions of
the other Loan Documents) shall continue in effect for the benefit of the
Administrative Agent for all of its actions and inactions while serving as the
Administrative Agent hereunder and under the other Loan Documents.

12.10. Collateral Matters. (a) Each Lender (including in their capacity as a
Swingline Lender, Issuing Lender, Agent and/or Lead Arranger, as the case may
be) authorizes and directs the Collateral Agent to enter into the Security
Documents, the Intercreditor Agreement and the 2008 CIBC Letter of Credit
Facility Intercreditor Agreement for the benefit of the Lenders and the other
Secured Parties. Each Lender hereby agrees, and each holder of any Note by the
acceptance thereof will be deemed to agree, that, except as otherwise set forth
herein, any action taken by the Required Lenders in accordance with the
provisions of this Agreement or the Security Documents, and the exercise by the
Required Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. The Collateral Agent is hereby authorized on
behalf of all of the Lenders, without the necessity of any notice to or further
consent from any Lender, from time to time prior to an Event of Default, to take
any action with respect to any Collateral or Security Documents which may be
necessary to perfect and maintain perfected the security interest in and liens
upon the Collateral granted pursuant to the Security Documents.

 

-177-



--------------------------------------------------------------------------------

(b) The Lenders hereby authorize and direct the Collateral Agent, at its option
and in its discretion, to release or subordinate (as the case may be) any Lien
granted to or held by the Collateral Agent upon any Collateral and the
Guarantees under the Guarantee and Collateral Agreement and/or Canadian
Guarantee and Collateral Agreement (i) upon termination of the Total Commitment
(and all Letters of Credit and Bankers’ Acceptances (or the obligations in an
amount of 103% of outstanding stated amounts are cash collateralized), and
payment and satisfaction of all of the Obligations (other than inchoate
indemnification obligations and other contingent obligations not due and
payable) at any time arising under or in respect of this Agreement or the Loan
Documents or the transactions contemplated hereby or thereby, (ii) constituting
property being sold or otherwise disposed of (to Persons other than Loan
Parties) upon the sale or other disposition thereof in compliance with
Section 10.12, or consummation of any transaction permitted hereunder as a
result of which any Guarantor ceases to be a Subsidiary of AbitibiBowater,
(iii) if approved, authorized or ratified in writing by the Required Lenders (or
all of the Lenders hereunder, to the extent required by Section 13.12) or
(iv) as otherwise may be expressly provided in the relevant Security Documents
or in the Intercreditor Agreement. Upon request by the Administrative Agent at
any time, the Lenders will confirm in writing the Collateral Agent’s authority
to release particular types or items of Collateral pursuant to this
Section 12.10.

(c) The Collateral Agent shall have no obligation whatsoever to the Lenders or
to any other Person to assure that the Collateral exists or is owned by any Loan
Party or is cared for, protected or insured or that the Liens granted to the
Collateral Agent herein or pursuant hereto have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available to the Collateral Agent in this
Section 12.10, in any of the Security Documents or in the Intercreditor
Agreement, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the Collateral Agent may act in any
manner it may deem appropriate, in its sole discretion, given the Collateral
Agent’s own interest in the Collateral as one of the Lenders and that the
Collateral Agent shall have no duty or liability whatsoever to the Lenders,
except for its gross negligence or willful misconduct (as determined by a court
of competent jurisdiction in a final and non-appealable decision).

(d) The Collateral Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through, or
delegate any and all such rights and powers to, any one or more sub-agents,
trustees or third parties appointed by the Collateral Agent. The Collateral
Agent (and any such sub-agent, trustee or third party) may perform any and all
of its duties and exercise its rights and powers by or through their respective
Affiliates. The exculpatory and indemnification provisions of this Section 12
and Section 13.01 shall apply to any such sub-agent, trustee or third party and
to their respective Affiliates to the same extent that such provisions apply to
the Collateral Agent.

 

-178-



--------------------------------------------------------------------------------

12.11. Delivery of Information. The Administrative Agent shall not be required
to deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by the Administrative
Agent from any Loan Party, any Subsidiary thereof, the Required Lenders, any
Lender or any other Person under or in connection with this Agreement or any
other Loan Document except (a) as specifically provided in this Agreement or any
other Loan Document and (b) as specifically requested from time to time in
writing by any Lender with respect to a specific document, instrument, notice or
other written communication received by and in the possession of the
Administrative Agent at the time of receipt of such request and then only in
accordance with such specific request.

12.12. Quebec Security. Without limiting the powers of the Collateral Agent
hereunder or under any of the other Loan Documents, each Secured Party hereby
acknowledges and agrees that the Collateral Agent shall, for purposes of holding
any security granted by any Loan Party or by any Affiliate or Subsidiary of any
Loan Party on property pursuant to the laws of the Province of Quebec to secure
obligations of such Loan Party or such Affiliate or Subsidiary under any bond or
debenture (the “Quebec Secured Obligations”), be the holder of an irrevocable
power of attorney (fondé de pouvoir) (within the meaning of the Civil Code of
Québec) for all present and future Secured Parties and holders of any bond or
debenture. Each of the Secured Parties, for itself and for all present and
future Affiliates that are or may become Secured Parties hereby irrevocably
constitutes, to the extent necessary, the Collateral Agent as the holder of an
irrevocable power of attorney (fondé de pouvoir) (within the meaning of Article
2692 of the Civil Code of Québec) in order to hold security granted by any of
the Loan Parties or by any of their Affiliates or Subsidiaries to secure the
Quebec Secured Obligations. Furthermore, each of the Secured Parties hereby
appoints the Collateral Agent to act in the capacity of the holder and
depositary of such bond or debenture on its own behalf as Collateral Agent and
for and on behalf and for the benefit of all present and future Secured Parties.
Each assignee (for itself and for all present and future Affiliates) of a
Secured Party shall be deemed to have confirmed and ratified the constitution of
the Collateral Agent as the holder of such irrevocable power of attorney (fondé
de pouvoir) by execution of the relevant Assignment and Assumption Agreement or
other relevant documentation relating to such assignment. Each Secured Party
that is not an assignee of a Secured Party that executes this Agreement shall be
deemed to have confirmed and ratified the constitution of the Collateral Agent
as fondé de pouvoir by the execution of the Loan Documents to which it is a
party. Notwithstanding the provisions of Section 32 of the An Act respecting the
special powers of legal persons (Quebec), the Collateral Agent may acquire and
be the holder of any bond or debenture. The Loan Parties hereby ratify and
confirm such appointment and acknowledge that such bond or debenture constitutes
a title of indebtedness, as such term is used in Article 2692 of the Civil Code
of Québec. The Secured Parties also hereby ratify any deed of hypothec executed
by the Collateral Agent as fondé de pouvoir prior to the execution of this
Agreement.

 

-179-



--------------------------------------------------------------------------------

SECTION 13. Miscellaneous

13.01. Payment of Expenses, etc. (a) The Borrowers hereby jointly and severally
agree to: (i) whether or not the transactions herein contemplated are
consummated, pay all reasonable and documented, in the case of expenses not
related to enforcement, out-of-pocket costs and expenses (including Expenses) of
the Agents (including, without limitation, the reasonable fees and disbursements
of counsel to the Agents and any local counsel retained by the Agents, and the
reasonable and documented fees and expenses in connection with the appraisals
and collateral examinations required pursuant to Sections 6(t) and 9.06(b)) in
connection with the preparation, negotiation, execution, delivery, consummation
and administration of this Agreement and the other Loan Documents and the
documents and instruments referred to herein and therein and any actual or
proposed amendment, waiver or consent relating hereto or thereto, of the Agents
and their respective Affiliates in connection with their syndication efforts
with respect to this Agreement and of the Agents, the Issuing Lenders in
connection with the Letter of Credit Back-Stop Arrangements entered into by such
Persons, and of each of the Agents and Lenders in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
any rights and remedies under this Agreement and the other Loan Documents
(including all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Insolvency Law) and the documents and
instruments referred to herein and therein or in connection with any refinancing
or restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or pursuant to any insolvency or bankruptcy proceedings
(including, in each case without limitation, the reasonable fees and
disbursements of counsel); (ii) pay and hold the Administrative Agent, the
Collateral Agent, the Swingline Lender, each of the Issuing Lenders and each of
the Lenders harmless from and against any and all present and future stamp,
excise and other similar documentary taxes with respect to the foregoing matters
and save the Administrative Agent, the Collateral Agent, the Swingline Lender,
each of the Issuing Lenders and each of the Lenders harmless from and against
any and all liabilities with respect to or resulting from any delay or omission
(other than to the extent attributable to the Administrative Agent, the
Collateral Agent, the Swingline Lender, such Issuing Lender or such Lender) to
pay such taxes; and (iii) indemnify the Administrative Agent (including without
limitation in its capacity as agent for the Borrowers pursuant to
Section 13.05), the Collateral Agent, the Swingline Lender, each Issuing Lender
and each Lender, and each of their respective officers, directors, employees,
representatives, agents, Affiliates, trustees, attorneys and investment advisors
(each, an “Indemnified Person”) from and hold each of them harmless against any
and all liabilities, obligations, losses, damages, penalties, claims, demands,
actions (including removal or remedial actions), judgments, suits, costs,
expenses and disbursements (including attorneys’ and consultants’ fees and
disbursements) (collectively, “Indemnified Costs”) incurred by, imposed on or
assessed against any of them as a result of, or arising out of, or in any way
related to, or by reason of, (A) the execution, delivery, enforcement,
performance or administration of any Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby, (B) any
Commitment, Loan or Letter of Credit or the use or proposed use thereof or of
the proceeds therefrom, (C) the actual or alleged presence of Hazardous
Materials in the air, surface water or groundwater or on the surface or
subsurface of any real property or facility at any time owned, leased, used or
operated by AbitibiBowater or any of its Subsidiaries, the generation, storage,
transportation, handling or disposal of Hazardous Materials by AbitibiBowater or
any of its Subsidiaries at any location, whether or not owned, leased or
operated by AbitibiBowater or any of its Subsidiaries, the non

 

-180-



--------------------------------------------------------------------------------

compliance by AbitibiBowater or any of its Subsidiaries with any Environmental
Law (including applicable permits thereunder) applicable to any current or
former real property, or any environmental claim asserted against
AbitibiBowater, any of its Subsidiaries or any real property at any time owned,
leased or operated by AbitibiBowater or any of its Subsidiaries, including, in
each case, without limitation, the fees and disbursements of counsel and other
consultant incurred in connection with any such investigation, litigation or
other proceeding or (D) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnified Person is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the negligence of the Indemnified Person; provided that such indemnity shall
not, as to any Indemnified Person, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from the gross
negligence, or willful misconduct of such Indemnified Person or of any
affiliate, director, officer, partner, employee, agent or attorney-in-fact of
such Indemnified Person, as determined by the final judgment of a court of
competent jurisdiction. No Indemnified Person shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnified Person or the
Borrowers or any Subsidiary have any liability for any special, punitive,
indirect or consequential damages relating to this Agreement or any other Loan
Document or arising out of its activities in connection herewith or therewith
(whether before or after the Closing Date). In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 13.01
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Loan Party, any Subsidiary of any
Loan Party, any Loan Party’s directors, stockholders or creditors or an
Indemnified Person or any other Person, whether or not any Indemnified Person is
otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents are consummated.
To the extent that the undertaking to indemnify, pay or hold harmless any
Indemnified Person set forth in this Section 13.01 may be unenforceable because
it is violative of any law or public policy, the Borrowers jointly and severally
shall make the maximum contribution to the payment and satisfaction of each of
the indemnified liabilities which is permissible under applicable law. In
addition, the Borrowers jointly and severally agree to reimburse the
Administrative Agent, the Collateral Agent and the Collateral Agent for all
reasonable third party administrative, audit and monitoring expenses incurred in
connection with the Borrowing Base and determinations thereunder.

(b) To the full extent permitted by applicable law, each of the parties hereto
shall not assert, and hereby waives, any claim against any other party hereto,
on any theory of liability, for special, indirect, consequential or incidental
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. No Indemnified Person shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
to the extent the liability of such Indemnified Person results from such
Indemnified Person’s (or its related parties’) gross negligence or willful
misconduct or material breach of its express contractual obligations under the
Loan Documents (as determined by a court of competent jurisdiction in a final
and non appealable decision).

 

-181-



--------------------------------------------------------------------------------

(c) The provisions of this Section 13.01 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, termination of any Commitments, the resignation of any Agent, the
replacement of any Lender, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent or any Lender. All amounts due
under this Section 13.01 shall be payable promptly after written demand
therefor.

13.02. Right of Setoff. In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent, the Collateral Agent, each Issuing Lender and each Lender
is hereby authorized at any time or from time to time, without presentment,
demand, protest or other notice of any kind to any Loan Party or to any other
Person, any such notice being hereby expressly waived, to set off and to
appropriate and apply to the fullest extent permitted by law, any and all
deposits (general or special, time or demand, provisional or final) and any
other Indebtedness at any time held or owing by the Administrative Agent,
Collateral Agent, such Issuing Lender or such Lender (including, without
limitation, by branches and agencies of the Administrative Agent, the Collateral
Agent, such Issuing Lender or such Lender wherever located) to or for the credit
or the account of AbitibiBowater or any of its Subsidiaries against and on
account of the Obligations and liabilities of the Loan Parties to the
Administrative Agent, the Collateral Agent, such Issuing Lender or such Lender
under this Agreement or under any of the other Loan Documents, including,
without limitation, all interests in Obligations purchased by such Lender
pursuant to Section 13.04(b), and all other claims of any nature or description
arising out of or connected with this Agreement or any other Loan Document,
irrespective of whether or not the Administrative Agent, such Issuing Lender or
such Lender shall have made any demand hereunder and although said Obligations,
liabilities or claims, or any of them, shall be contingent or unmatured or
denominated in a different currency from that of the applicable deposit or
Indebtedness; provided that, the provisions of this Section 13.02 shall not be
construed to apply to any payment made by the Borrowers pursuant to and in
accordance with the express terms of this Agreement. The rights of the
Administrative Agent, the Collateral Agent, each Issuing Lender and each Lender
under this Section 13.02 are in addition to other rights and remedies (including
other rights of setoff) that the Administrative Agent, the Collateral Agent,
each Issuing Lender and each Lender may have.

13.03. Notices. Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
telecopier communication, facsimile transmission or electronic mail) and mailed,
telecopied, transmitted or delivered: if to any Lender, at its address,
facsimile number or electronic mail address specified on Schedule 13.03; if to
the Administrative Agent or the Collateral Agent, at the Notice Office; or, if
to any

 

-182-



--------------------------------------------------------------------------------

Loan Party, at 1155 Metcalfe Street, Suite 800, Montréal, Québec, H3B 5H2
Canada, Attention: Chief Financial Officer (Fax No. (514) 394-2241) with copies
to 1155 Metcalfe Street, Suite 800, Montréal, Québec, H3B 5H2 Canada, Attention:
General Counsel (Fax No. (514) 394-3644) and Troutman Sanders LLP, 600 Peachtree
St., N.E., Suite 5200, Atlanta, GA 30308-2216, Attention: Hazen H. Dempster (Fax
No. (404) 962-6544); or in each case (other than with respect to a Lender), at
such other address as shall be designated by such party in a written notice to
the other parties hereto and, as to each Lender, at such other address,
facsimile number or electronic mail address as shall be designated by such
Lender in a written notice to AbitibiBowater and the Administrative Agent. All
such notices and communications shall, when mailed, telecopied, faxed, mailed
electronically or sent by overnight courier, be effective when deposited in the
mails or overnight courier, as the case may be, or sent by telecopier or
electronic mail, except that notices and communications to the Administrative
Agent, the Collateral Agent, AbitibiBowater and the other Loan Parties shall not
be effective until received by the Administrative Agent, the Collateral Agent,
AbitibiBowater or the other Loan Parties, as the case may be.

13.04. Benefit of Agreement; Assignments; Participations. (a) This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto (including any affiliate
of any Issuing Lender that issues any Letter of Credit); provided, however, that
neither AbitibiBowater nor any Borrower may assign or transfer any of their
rights, obligations or interest hereunder without the prior written consent of
the Lenders which consent will not be given unless the assignee or transferee is
a member of the same “wholly-owned group” as each of the Borrowers; and,
provided further, that a Lender may transfer, assign or grant participations in
its rights hereunder as provided in Section 2.13 and this Section) and, provided
further, that no Lender shall transfer or grant any participation under which
the participant shall have rights to approve any amendment to or waiver of this
Agreement or any other Loan Document except to the extent such amendment or
waiver would (i) extend the final scheduled maturity of any Loan, Note or Letter
of Credit (unless such Letter of Credit is not extended beyond the Revolving
Loan Maturity Date) in which such participant is participating, or reduce the
rate or extend the time of payment of interest or Fees thereon (except in
connection with a waiver of applicability of any post default increase in
interest rates) or reduce the principal amount thereof (it being understood that
any amendment or modification to the financial definitions in this Agreement or
to Section 13.07 shall not constitute a reduction in the rate of interest or
Fees payable hereunder), or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Total Commitment shall not constitute a change in the terms of such
participation, and that an increase in any Commitment (or the available portion
thereof) or Loan shall be permitted without the consent of any participant if
the participant’s participation is not increased as a result thereof),
(ii) consent to the assignment or transfer by AbitibiBowater or any other
Borrower of any of its rights and obligations under this Agreement or
(iii) release all or substantially all of the Collateral under any or all of the
Security Documents (except as expressly provided in the Loan Documents)
supporting the Loans or Letters of Credit hereunder in which such participant is
participating. In the case of any such participation, the participant shall not
have any rights under this Agreement or any of the other Loan Documents (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such

 

-183-



--------------------------------------------------------------------------------

Lender in favor of the participant relating thereto) and all amounts payable by
the Borrowers hereunder shall be determined as if such Lender had not sold such
participation. Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrowers, maintain a register on which it
enters the name and address of each participant and the principal amounts (and
stated interest) of each participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any participant or
any information relating to a participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The Borrowers
agree that any purchaser of a participation in such Loans so acquired may
exercise any and all rights of banker’s lien, setoff, counterclaim or otherwise
with respect to any and all moneys owing by the Borrowers to such purchaser as
fully as if such purchaser were a Lender acquiring such Loans hereunder in the
amount of such participation so long as such participant complies with
Section 13.16 as if it were a Lender prior to such exercise.

(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) assign all or a portion of its Commitments under
a Facility and related outstanding Obligations (or, if the Commitments with
respect to the relevant Facility have terminated, outstanding Obligations)
hereunder to (i) (A) its parent company and/or any affiliate of such Lender
which is at least 50% owned by such Lender or its parent company or (B) one or
more other Lenders or any affiliate of any such other Lender which is at least
50% owned by such other Lender or its parent company (provided that any fund
(which fund, together with its Affiliates, has a combined capital and surplus in
excess of $500,000,000) that invests in loans and is managed or advised by the
same investment advisor of another fund which is a Lender (or by an Affiliate of
such investment advisor) shall be treated as an affiliate of such other Lender
for the purposes of this sub clause (x)(i)(B)); provided that no such assignment
may be made to any such Person that is, or would at such time constitute, a
Defaulting Lender or (ii) in the case of any Lender that is a fund that invests
in loans, any other fund (which fund, together with its Affiliates, has a
combined capital and surplus in excess of $500,000,000) that invests in loans
managed or advised by the same investment advisor of any Lender or by an
Affiliate of such investment advisor or (y) assign all, or if less than all, a
portion equal to at least $2,500,000, in each case in the aggregate for the
assigning Lender or assigning Lenders, of such Commitments and related
outstanding Obligations (or, if the Commitments with respect to the relevant
Facility have terminated, outstanding Obligations) hereunder to one or more
Eligible Transferees (treating any fund that invests in loans and any other fund
that invests in loans and is managed or advised by the same investment advisor
of such fund or by an Affiliate of such investment advisor as a single Eligible
Transferee), each of which assignees shall become a party to this Agreement as a
Lender by execution of an Assignment and Assumption Agreement, provided that
(t) at such time, Schedule 1.01(a) shall be deemed modified to reflect the
Commitments and/or outstanding Revolving Loans, as the case may be, of such new
Lender and of the existing Lenders, (u) upon the surrender of the relevant Notes
by the assigning Lender (or, upon such assigning Lender’s indemnifying the
applicable Borrowers for any lost Note pursuant to a customary indemnification
agreement) new Notes will be issued, at the Borrowers’ joint and several
expense, to such new Lender and to the assigning Lender upon the request of such
new Lender or assigning Lender, such new

 

-184-



--------------------------------------------------------------------------------

Notes to be in conformity with the requirements of Section 2.05 (with
appropriate modifications) to the extent needed to reflect the revised
Commitments and/or outstanding Revolving Loans, as the case may be, (v) the
consents (not to be unreasonably withheld, delayed or conditioned) of each
Issuing Lender and the Swingline Lender, shall be required in connection with
any such assignment, (w) the consent of the Administrative Agent and
AbitibiBowater shall be required in connection with any such assignment pursuant
to clause (y) above (such consents, in any case, not to be unreasonably
withheld, delayed or conditioned); provided that no consent of AbitibiBowater
shall be required (i) for an assignment in respect of the primary syndication of
the Commitments or (ii) if a Default or Event of Default has occurred and is
continuing and provided further, that AbitibiBowater shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five Business Days after having
received notice thereof, (x) the Administrative Agent shall receive at the time
of each such assignment, from the assigning or assignee Lender, the payment of a
non-refundable assignment fee of $3,500 and (y) no such transfer or assignment
will be effective until recorded by the Administrative Agent on the Register
pursuant to Section 13.15. To the extent of any assignment pursuant to this
Section 13.04(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Commitments and outstanding Revolving
Loans. At the time of each assignment pursuant to this Section 13.04(b) or
Section 2.13 or 2.14 to a Person which is not already a Lender hereunder and
which is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for Federal income tax purposes, the respective
assignee Lender shall, to the extent legally entitled to do so, provide to
AbitibiBowater and the Administrative Agent the appropriate Internal Revenue
Service Forms (and, if applicable, a Section 5.04(b)(ii) Certificate) described
in Section 5.04(b). In addition, at the time of each assignment pursuant to this
Section 13.04(b) or Section 2.13 or 2.14 to a Person which is not already a
Lender hereunder, the respective assignee Lender shall, to the extent legally
entitled to do so and at the reasonable request of AbitibiBowater, file any
certificate or document or furnish to the relevant Borrower and the
Administrative Agent, such certificate or document that may be necessary to
establish any available exemption from, or reduction of, any Taxes, as described
in Section 5.04(c), (f) or (g). To the extent that an assignment of all or any
portion of a Lender’s Commitments and related outstanding Obligations pursuant
to Section 2.13 or this Section 13.04(b) would, at the time of such assignment,
result in increased costs under Section 2.10 or 3.06 from those being charged by
the respective assigning Lender prior to such assignment, then the Borrowers
shall not be obligated to pay such increased costs (although the Borrowers, in
accordance with and pursuant to the other provisions of this Agreement, shall be
obligated to pay any other increased costs of the type described above resulting
from changes after the date of the respective assignment). A Lender may only
assign all or a portion of its Commitments hereunder if that assignment would
result in at least two Lenders under this Agreement.

(c) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans and Notes hereunder to a Federal Reserve Bank in support of borrowings
made by such Lender from such Federal Reserve Bank and, with prior notification
to the Administrative Agent (but without the consent of the Administrative Agent
or AbitibiBowater), any Lender which is a fund may pledge all or any portion of
its Loans and Notes to its trustee or to a collateral agent providing credit or
credit support to such Lender in support of its obligations to such trustee,
such collateral agent or a holder of such obligations, as the case may be. No
pledge pursuant to this clause (c) shall release the transferor Lender from any
of its obligations hereunder.

 

-185-



--------------------------------------------------------------------------------

(d) Any Lender which assigns all of its Commitments and/or Revolving Loans
hereunder in accordance with Section 13.04(b) shall cease to constitute a
“Lender” hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 2.10, 2.11, 3.06, 5.04,
12.06, 13.01 and 13.06), which shall survive as to such assigning Lender.

13.05. No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agent, the Swingline Lender, any Issuing
Lender or any Lender in exercising any right, power or privilege hereunder or
under any other Loan Document and no course of dealing between AbitibiBowater,
any other Borrower or any other Loan Party and the Administrative Agent, the
Collateral Agent, the Swingline Lender, any Issuing Lender or any Lender shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or under any other Loan Document preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder or thereunder. The rights, powers and remedies herein or
in any other Loan Document expressly provided are cumulative and not exclusive
of any rights, powers or remedies which the Administrative Agent, the Collateral
Agent, the Swingline Lender, any Issuing Lender or any Lender would otherwise
have. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Agent or Lender may have had notice or
knowledge of such Default at the time of such funding or issuance. No notice to
or demand on any Loan Party in any case shall entitle any Loan Party to any
other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Administrative Agent, the Collateral
Agent, the Swingline Lender, any Issuing Lender or any Lender to any other or
further action in any circumstances without notice or demand.

13.06. Payments Pro Rata. (a) Except as otherwise provided in this Agreement,
the Administrative Agent agrees that promptly after its receipt of each payment
from or on behalf of any Borrower in respect of any Obligations hereunder, the
Administrative Agent shall distribute such payment to the Lenders entitled
thereto (other than any Lender that has consented in writing to waive its pro
rata share of any such payment) pro rata based upon their respective shares, if
any, of the Obligations with respect to which such payment was received.

(b) Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Loan Documents, or pursuant to a secured
claim under Section 506 of Title 11 of the United States Code or other security
or interest arising from, or in lieu of, such secured claim, received by such
Lender under any applicable bankruptcy, insolvency or other similar law or
otherwise, or otherwise), which is applicable to the payment of the principal
of, or interest on, the Loans, Unpaid Drawings, Commitment Fees or Letter of
Credit Fees, of a sum which with respect to

 

-186-



--------------------------------------------------------------------------------

the related sum or sums received by other Lenders is in a greater proportion
than the total of such Obligation then owed and due to such Lender bears to the
total of such Obligation then owed and due to all of the Lenders immediately
prior to such receipt, then such Lender receiving such excess payment shall
purchase for cash without recourse or warranty from the other Lenders an
interest in the Obligations of the respective Loan Party to such Lenders in such
amount as shall result in a proportional participation by all the Lenders in
such amount; provided that if all or any portion of such excess amount is
thereafter recovered from such Lenders, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest;
provided further, the provisions of this Section 13.06(b) shall not be construed
to apply to (x) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Loans or
participations in Letter of Credit Outstandings or Swingline Loans to any
assignee or participant other than a Borrower or any Affiliate thereof or
(y) any payment pursuant to the penultimate paragraph of Section 2.10(a).

(c) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 13.06(a) and (b) shall be subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders.

13.07. Computations. All computations of interest (except as provided in
Section 2.15), Commitment Fees and other Fees (other than Drawing Fees)
hereunder shall be made on the basis of a year of 360 days (except for interest
calculated by reference to clause (i) of the definition of Base Rate or clause
(i) of the definition of Canadian Prime Rate, which shall be based on a year of
365 or 366 days, as applicable) for the actual number of days (including the
first day but excluding the last day; except that in the case of Letter of
Credit Fees and Facing Fees, the last day shall be included) occurring in the
period for which such interest, Commitment Fees or Fees are payable.

13.08. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET
FORTH IN THE OTHER LOAN DOCUMENTS) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5 1401
AND 5 1402 OF TITLE 14 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING ALL
OTHER CHOICE OF LAW AND CONFLICTS OF LAWS RULES THEREOF. ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF
NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY ACCEPTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS.

 

-187-



--------------------------------------------------------------------------------

EACH OF ABITIBIBOWATER AND EACH BORROWER HEREBY IRREVOCABLY DESIGNATES, APPOINTS
AND EMPOWERS ABITIBIBOWATER AS ITS AUTHORIZED DESIGNEE, APPOINTEE AND AGENT TO
RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS
PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS
WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING; PROVIDED THAT DURING THE
PERIOD PRIOR TO THE EFFECTIVE DATE OF THE PLAN OF REORGANIZATION EACH OF THE
PARTIES HERETO SUBMITS TO THE JURISDICTION OF THE U.S. BANKRUPTCY COURT WITH
RESPECT TO MATTERS RELATING HERETO. IF FOR ANY REASON SUCH AUTHORIZED DESIGNEE,
APPOINTEE AND AGENT SHALL CEASE TO BE AVAILABLE TO ACT AS SUCH, EACH OF
ABITIBIBOWATER AND EACH BORROWER AGREES TO DESIGNATE A NEW AUTHORIZED DESIGNEE,
APPOINTEE AND AGENT IN NEW YORK CITY ON THE TERMS AND FOR THE PURPOSES OF THIS
PROVISION REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT UNDER THIS
AGREEMENT. EACH OF ABITIBIBOWATER AND EACH BORROWER HEREBY FURTHER IRREVOCABLY
WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH LOAN
PARTY, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BROUGHT IN ANY OF THE
AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH
LOAN PARTY. EACH OF THE PARTIES TO THIS AGREEMENT FURTHER IRREVOCABLY CONSENTS
TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, TO SUCH LOAN PARTY AT ITS ADDRESS SET FORTH OPPOSITE ITS
SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING.
EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO
SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING
HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ABITIBIBOWATER AND EACH
BORROWER IN ANY OTHER JURISDICTION.

(b) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF
THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE
(a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM
IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

-188-



--------------------------------------------------------------------------------

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

13.09. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with AbitibiBowater and the
Administrative Agent. Delivery of an executed counterpart hereof by facsimile or
electronic transmission shall be as effective as delivery of an original
executed counterpart hereof.

13.10. Effectiveness. (a) This Agreement shall become binding on the parties
hereto when:

(i) the Administrative Agent shall have received from each party hereto either
(x) a counterpart of this Agreement signed on behalf of such party or
(y) evidence satisfactory to the Administrative Agent (which may include a
facsimile or other electronic transmission) that such party has signed a
counterpart of this Agreement;

(ii) The U.S. Bankruptcy Court shall have entered an order in form and substance
satisfactory to the Lead Arrangers approving AbitibiBowater’s and the other U.S.
Borrowers’ execution, delivery and performance of this Agreement, including the
payment of fees, expenses, indemnities and other amounts contemplated hereby,
and approving as an administrative expense claim against AbitibiBowater and the
other U.S. Borrowers the indemnification, cost reimbursement obligations and fee
obligations accruing or payable in respect of periods or events occurring on or
prior to the Effective Date, which order shall be in full force and effect,
unstayed, final and non-appealable (except with respect to those appeals and
other filings by Peter I. Shah), and shall not have been amended, supplemented
or otherwise modified without the written consent of the Lead Arrangers,
reversed or vacated; and

(iii) The Sanction Order shall be in full force and effect, unstayed, final and
non-appealable, and shall not have been amended, supplemented or otherwise
modified without the written consent of the Lead Arrangers, reversed or vacated.

(b) The obligation of each Lender to make Loans, and the obligation of each
Issuing Lender to issue Letters of Credit shall arise on the date (the
“Effective Date”) which occurs after the Closing Date on which the conditions
contained in Section 6 and 7 are met to the satisfaction of the Administrative
Agent and the Required Lenders. Unless the Administrative Agent has received
actual notice from any Lender that the conditions described in the preceding
sentence have not been met to its satisfaction, upon the Administrative Agent’s
good faith determination that the conditions described in the immediately
preceding sentence have been met, then the Effective Date shall be deemed to
have occurred, regardless of any

 

-189-



--------------------------------------------------------------------------------

subsequent determination that one or more of the conditions thereto had not been
met (although the occurrence of the Effective Date shall not release
AbitibiBowater, any Borrower or any other Loan Party from any liability for
failure to satisfy one or more of the applicable conditions contained in
Section 6 or 7). The Administrative Agent will give AbitibiBowater, the other
Borrowers and each Lender prompt written notice of the occurrence of the
Effective Date.

13.11. Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

13.12. Amendment or Waiver; etc. (a) Neither this Agreement nor any other Loan
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by the respective Loan Parties party hereto or thereto and the Required
Lenders (although (x) additional parties may be added hereto or thereto (and
annexes may be modified to reflect such additions) in accordance with the terms
hereof or thereof without the consent of the Required Lenders and
(y) Subsidiaries of AbitibiBowater (other than the Borrowers) may be released
from, the guarantee under the Guarantee and Collateral Agreement or Canadian
Guarantee and Collateral Agreement, as the case may be, and the relevant
Security Documents pursuant to the terms thereof); provided that no such change,
waiver, discharge or termination shall (i) without the consent of each Lender
directly affected thereby, extend the final scheduled maturity of any Loan or
Note or extend the stated expiration date of any Letter of Credit beyond the
Revolving Loan Maturity Date, or reduce the rate or extend the time of payment
of interest or Fees thereon (except in connection with the waiver of
applicability of any post-default increase in interest rates), or reduce (or
forgive) the principal amount thereof or (ii) without the consent of each Lender
(A) release all or substantially all of the Collateral (except in connection
with the Discharge of ABL Obligations as expressly provided in the Loan
Documents) under all Security Documents, all or substantially all of the Loan
Parties (except in connection with the Discharge of ABL Obligations as expressly
provided in the Loan Documents) under the guarantee under the Guarantee and
Collateral Agreement or Canadian Guarantee and Collateral Agreement or any
Borrower (except (x) in connection with the Discharge of ABL Obligations as
expressly provided in the Loan Documents or (y) following the payment in full in
cash of the Canadian Facility Obligations (other than unasserted contingent and
indemnification obligations), termination of all Canadian Facility Commitments
and reduction of all exposure under any Canadian Facility Letters of Credit
issued and any Bankers’ Acceptances to zero (or the making of other arrangements
satisfactory to the issuers thereof), any Canadian Borrower) from this Agreement
or under the guarantee under the Guarantee and Collateral Agreement or Canadian
Guarantee and Collateral Agreement, as the case may be, (B) subordinate the
Liens granted to or held by the Collateral Agent upon all or substantially all
of the Collateral or subordinate in right of payment all or substantially all of
the Guarantees under the Guarantee and Collateral Agreement and Canadian
Guarantee and Collateral Agreement (it being understood that lien subordinations
provided for in the Intercreditor Agreement shall not require any consent
pursuant to this clause (B)), (C) amend, modify or waive any provision of

 

-190-



--------------------------------------------------------------------------------

this Section 13.12(a) or Section 13.06 (except for technical amendments with
respect to additional extensions of credit pursuant to this Agreement which
afford the protections to such additional extensions of credit of the type
provided to the Commitments on the Effective Date), (D) reduce the “majority”
voting threshold specified in the definition of Required Lenders, (E) consent to
the assignment or transfer by AbitibiBowater or any other Borrower of any of
their rights and obligations under this Agreement or any other Loan Document to
which it is a party or (F) amend the priority of payments set forth in
Section 5.03(e), 5.03(f) or 11.02 or any priority of payments in provisions in
the Security Documents setting forth the application of proceeds; provided
further, that no such change, waiver, discharge or termination shall
(1) increase the Commitments of any Lender over the amount thereof then in
effect without the consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the Total Commitment shall not constitute an
increase of the Commitments of any Lender, and that an increase in the available
portion of the Commitments of any Lender shall not constitute an increase of the
Commitments of such Lender), (2) without the consent of each Issuing Lender,
amend, modify or waive any provision of Section 3 or alter its rights or
obligations with respect to Letters of Credit, (3) without the consent of the
Swingline Lender, alter the Swingline Lender’s rights or obligations with
respect to Swingline Loans, (4) without the consent of the Administrative Agent,
amend, modify or waive any provision of Section 12 or any other provision of
this Agreement or any other Loan Document as same relates to the rights or
obligations of the Administrative Agent, (5) without the consent of the
Collateral Agent, amend, modify or waive any provision relating to the rights or
obligations of the Collateral Agent, (6) without the consent of the
Super-Majority Facility Lenders, (x) amend or expand any of the following
definitions, in each case the effect of which would be to increase the amounts
available for borrowing hereunder: Canadian Borrowing Base, U.S. Borrowing Base,
Borrowing Base, Eligible Accounts, Eligible Inventory (including, in each case,
the defined terms used therein) (it being understood that the establishment,
modification or elimination of Reserves, in each case by the Collateral Agent in
accordance with the terms hereof, will not be deemed to require a Super-Majority
Facility Lender consent), (y) decrease the frequency of Borrowing Base
Certificate deliveries required pursuant to Section 9.04(h) or (z) increase the
percentage of any Borrowing Base for which Agent Advances may be made pursuant
to Section 2.01(e) or (7) without the consent of Non-Defaulting Lenders the sum
of whose Commitments (or, after the termination of all Commitments, outstanding
Individual Exposures) at such time represents at least 75% of the Total
Commitment in effect at such time less the Commitments of all Defaulting Lenders
(or, after the termination of all Commitments, the sum of then total outstanding
Individual Exposures of all Non-Defaulting Lenders at such time), amend the
definition of Super-Majority Facility Lenders.

(b) If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement as contemplated by the first
proviso to Section 13.12(a), the consent of the Required Lenders is obtained but
the consent of one or more of such other Lenders whose consent is required is
not obtained, then the Borrowers shall have the right, so long as all
non-consenting Lenders whose individual consent is required are treated as
described below, to replace each such non-consenting Lender or Lenders with one
or more Replacement Lenders pursuant to Section 2.13 so long as at the time of
such replacement, each such Replacement Lender consents to the proposed change,
waiver, discharge or termination.

 

-191-



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained in clause (a) above of
this Section 13.12, the Borrowers, the Administrative Agent, the Collateral
Agent and each Incremental Lender may, in accordance with the provisions of
Section 2.14 enter into an Incremental Commitment Agreement, provided that after
the execution and delivery by the Borrowers, the Administrative Agent, the
Collateral Agent and each such Incremental Lender of such Incremental Commitment
Agreement, such Incremental Commitment Agreement may thereafter only be modified
in accordance with the requirements of clause (a) above of this Section 13.12.

(d) If a fee is to be paid by any Borrower in connection with any waiver or
amendment hereunder, the agreement evidencing such amendment or waiver may (but
shall not be required to), at the discretion of Administrative Agent, provide
that only Lenders executing such agreement by a specified date may share in such
fee (and in such case may (but shall not be required to), at the discretion of
Administrative Agent, be divided among the applicable Lenders on a pro rata
basis without including the interests of any Lenders which have not timely
executed such agreement).

13.13. Survival; Continuing Obligation. (i) All indemnities set forth herein
including, without limitation, in Sections 2.10, 2.11, 3.06, 5.04, 12.06 and
13.01, and in each other Loan Document, are a continuing obligation of each Loan
Party, separate from each of their other respective obligations, and shall
survive the execution, delivery and termination of this Agreement, any other
Loan Document and the Notes and the making and repayment of the Obligations and
(ii) any settlement or discharge of any claim under any indemnity in a Loan
Document will be conditional on no payment made under that indemnity being
avoided or set aside or ordered to be refunded by virtue of any provision of any
enactment relating to bankruptcy, insolvency or liquidation.

13.14. Domicile of Loans. Each Lender may transfer and carry its Loans at, to or
for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 2.10, 2.11, 3.06 or 5.04 from
those being charged by the respective Lender prior to such transfer, then the
Borrowers shall not be obligated to pay such increased costs (although the
Borrowers shall be jointly and severally obligated to pay any other increased
costs of the type described above resulting from changes after the date of the
respective transfer).

13.15. Register. The Borrowers hereby designate the Administrative Agent to
serve as their non-fiduciary agent, solely for purposes of this Section 13.15,
to maintain a register (the “Register”) on which it will record the Commitments
from time to time of each of the Lenders, the Loans made by each of the Lenders
and each repayment in respect of the principal amount of the Loans of each
Lender. The entries in the Register shall be conclusive in the absence of
manifest error.

 

-192-



--------------------------------------------------------------------------------

Failure to make any such recordation, or any error in such recordation, shall
not affect the Borrowers’ obligations in respect of such Loans. With respect to
any Lender, the transfer of the Commitments of such Lender and the rights to the
principal of, and interest on, any Loan made pursuant to such Commitments shall
not be effective until such transfer is recorded on the Register maintained by
the Administrative Agent with respect to ownership of such Commitments and Loans
and prior to such recordation all amounts owing to the transferor with respect
to such Commitments and Loans shall remain owing to the transferor. The
registration of assignment or transfer of all or part of any Commitments and
Loans shall be recorded by the Administrative Agent on the Register only upon
the acceptance by the Administrative Agent of a properly executed and delivered
Assignment and Assumption Agreement pursuant to Section 13.04(b) (including as
contemplated by Section 2.13). Coincident with the delivery of such an
Assignment and Assumption Agreement to the Administrative Agent for acceptance
and registration of assignment or transfer of all or part of a Loan, or as soon
thereafter as practicable, the assigning or transferor Lender shall surrender
the Note (if any) evidencing such Loan, and thereupon one or more new Notes in
the same aggregate principal amount shall be issued to the assigning or
transferor Lender and/or the new Lender at the request of any such Lender. Any
provision of Incremental Commitments pursuant to Section 2.14 shall be recorded
by the Administrative Agent on the Register only upon the acceptance of the
Administrative Agent of a properly executed and delivered Incremental Commitment
Agreement.

13.16. Confidentiality. (a) Subject to the provisions of clause (b) of this
Section 13.16, each Agent, each Lender and each Issuing Lender agrees that it
will not disclose any Confidential Information to any Person without the prior
consent of AbitibiBowater; provided that nothing herein shall prevent any Agent,
Issuing Lender or any Lender from disclosing any such information (a) to the
extent required pursuant to the order of any court or administrative agency or
in any pending legal or administrative proceeding, or otherwise as required by
applicable law or compulsory legal process (in which case the respective Agent,
Issuing Lender or Lender, to the extent permitted by law, agrees to inform
AbitibiBowater promptly thereof), (b) to the extent required upon the request or
demand of any regulatory authority having jurisdiction over such Agent, Issuing
Lender or Lender or any of their respective Affiliates (in which case, the
respective Agent, Issuing Lender or Lender to the extent permitted, agrees to
inform AbitibiBowater promptly thereof; although no such notice to
AbitibiBowater shall be required in connection with ordinary course reviews by
any such regulatory authority), (c) to the extent that such information becomes
publicly available other than by reason of improper disclosure by the respective
Agent, Issuing Lender or Lender or any of its Affiliates, (d) to the extent that
such information is received by the respective Agent, Issuing Lender or Lender
on a non-confidential basis from a third party that is not to its knowledge
subject to confidentiality obligations to any Loan Party, (e) to the Agents’,
any Issuing Lender’s or any Lender’s respective Affiliates and their respective
directors, officers, employees, trustees, investment advisors and agents
including legal counsel, independent auditors and other experts or agents who
need to know such information in connection with the Transaction and are
informed of the confidential nature of such information, (f) to potential
Lenders, participants or assignees or any potential counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower or any
of its Affiliates or any of their respective obligations, in each case who are
instructed that they shall be bound by terms no less restrictive than this
paragraph (or language substantially similar to this

 

-193-



--------------------------------------------------------------------------------

paragraph), (g) with the prior written consent of AbitibiBowater, (h) to any
rating agency when required by it (it being understood that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Confidential Information relating to Loan Parties and their Subsidiaries
received by it from such Lender), (i) in connection with the exercise of any
remedies hereunder, under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement or
rights hereunder or thereunder or (j) for purposes of establishing a “due
diligence” defense, provided that the respective Agent, Issuing Lender or Lender
will, to the extent permitted, promptly provide AbitibiBowater with the
opportunity to seek a protective order or other measure ensuring confidential
treatment of the Confidential Information used to establish such defense. In
addition, each Agent, each Lender and each Issuing Lender may disclose the
existence of this Agreement and publicly available information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments, and the Loans and Letters of Credit.

(b) AbitibiBowater and the other Borrowers hereby acknowledge and agree that
each Lender may share with any of its affiliates, and such affiliates may share
with such Lender, any information related to AbitibiBowater or any of its
Subsidiaries (including, without limitation, any non-public customer information
regarding the creditworthiness of AbitibiBowater and its Subsidiaries), provided
such Persons shall be subject to the provisions of this Section 13.16 to the
same extent as such Lender.

13.17. Patriot Act. Each Lender subject to the USA PATRIOT ACT (Title 111 of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”) hereby
notifies AbitibiBowater and the other Borrowers that pursuant to the
requirements of the Patriot Act, they are required to obtain, verify and record
information that identifies AbitibiBowater, the other Borrowers and the other
Loan Parties and other information that will allow such Lender to identify
AbitibiBowater, the other Borrowers and the other Loan Parties in accordance
with the Patriot Act. This notice is given in accordance with the requirements
of the USA PATRIOT Act and is effective as to the Lenders and the Administrative
Agent.

13.18. OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENT; ETC. (a) THE
LENDERS ACKNOWLEDGE THAT THE SENIOR SECURED NOTES ARE SECURED BY LIENS ON THE
NOTES PRIORITY COLLATERAL AND THE ABL PRIORITY COLLATERAL OF THE U.S. LOAN
PARTIES. IN CONNECTION WITH ABITIBIBOWATER’S ISSUANCE OF THE SENIOR SECURED
NOTES, THE ADMINISTRATIVE AGENT SHALL ENTER INTO THE INTERCREDITOR AGREEMENT,
ESTABLISHING THE RELATIVE RIGHTS OF THE SECURED PARTIES AND THE SECURED PARTIES
UNDER THE SENIOR SECURED NOTES. EACH LENDER HEREBY IRREVOCABLY (I) CONSENTS TO
THE TREATMENT OF LIENS TO BE PROVIDED FOR UNDER THE INTERCREDITOR AGREEMENT,
(II) AUTHORIZES AND DIRECTS THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT TO
EXECUTE AND

 

-194-



--------------------------------------------------------------------------------

DELIVER THE INTERCREDITOR AGREEMENT AND ANY DOCUMENTS RELATING THERETO, IN EACH
CASE, ON BEHALF OF SUCH LENDER AND WITHOUT ANY FURTHER CONSENT, AUTHORIZATION OR
OTHER ACTION BY SUCH LENDER, (III) AGREES THAT, UPON EXECUTION AND DELIVERY
THEREOF, SUCH LENDER SHALL BE BOUND BY THE TERMS OF THE INTERCREDITOR AGREEMENT
AS IF IT WERE A SIGNATORY THERETO AND WILL TAKE NO ACTION CONTRARY TO THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT AND (IV) AGREES THAT NO LENDER SHALL
HAVE ANY RIGHT OF ACTION WHATSOEVER AGAINST THE ADMINISTRATIVE AGENT OR THE
COLLATERAL AGENT AS A RESULT OF ANY ACTION TAKEN BY THE ADMINISTRATIVE AGENT OR
THE COLLATERAL AGENT PURSUANT TO THIS SECTION OR IN ACCORDANCE WITH THE TERMS OF
THE INTERCREDITOR AGREEMENT. EACH LENDER HEREBY FURTHER IRREVOCABLY AUTHORIZES
AND DIRECTS THE ADMINISTRATIVE AGENT TO ENTER INTO SUCH AMENDMENTS, SUPPLEMENTS
OR OTHER MODIFICATIONS TO THE INTERCREDITOR AGREEMENT IN CONNECTION WITH ANY
EXTENSION, RENEWAL OR REFINANCING OF ANY SENIOR SECURED NOTES AS ARE REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT TO GIVE EFFECT
THERETO, IN EACH CASE ON BEHALF OF SUCH LENDER AND WITHOUT ANY FURTHER CONSENT,
AUTHORIZATION OR OTHER ACTION BY SUCH LENDER. THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT SHALL HAVE THE BENEFIT OF THE PROVISIONS OF SECTION 12 WITH
RESPECT TO ALL ACTIONS TAKEN BY IT PURSUANT TO THIS SECTION TO THE FULL EXTENT
THEREOF.

(b) THE PROVISIONS OF THIS SECTION 13.18 ARE NOT INTENDED TO SUMMARIZE ALL
RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT, THE FORM OF WHICH IS
ATTACHED AS AN EXHIBIT TO THIS AGREEMENT. REFERENCE MUST BE MADE TO THE
INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS THEREOF.
EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF THE
INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES MAKES ANY REPRESENTATION TO ANY
LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE
INTERCREDITOR AGREEMENT.

13.19. Waiver of Sovereign Immunity. Each of the Loan Parties, in respect of
itself, its Subsidiaries, its process agents, and its properties and revenues,
hereby irrevocably agrees that, to the extent that such Loan Party, its
Subsidiaries or any of its properties has or may hereafter acquire any right of
immunity, whether characterized as sovereign immunity or otherwise, from any
legal proceedings, whether in the United States and Canada or elsewhere, to
enforce or collect upon the Loans or any Loan Document or any other liability or
obligation of such Loan Party or any of its Subsidiaries related to or arising
from the transactions contemplated by any of the Loan Documents, including,
without limitation, immunity from service of process, immunity from jurisdiction
or judgment of any court or tribunal, immunity from execution of a judgment, and
immunity of any of its

 

-195-



--------------------------------------------------------------------------------

property from attachment prior to any entry of judgment, or from attachment in
aid of execution upon a judgment, such Loan Party, for itself and on behalf of
its Subsidiaries, hereby expressly waives, to the fullest extent permissible
under applicable law, any such immunity, and agrees not to assert any such right
or claim in any such proceeding, whether in the United States and Canada or
elsewhere. Without limiting the generality of the foregoing, each Loan Party
further agrees that the waivers set forth in this Section 13.19 shall have the
fullest extent permitted under the Foreign Sovereign Immunities Act of 1976 of
the United States and are intended to be irrevocable for purposes of such Act.

13.20. Judgment Currency. (a) The Loan Parties’ obligations hereunder and under
the other Loan Documents to make payments in the respective Available Currency
(the “Obligation Currency”) shall not be discharged or satisfied by any tender
or recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent, the
Collateral Agent, the respective Issuing Lender or the respective Lender of the
full amount of the Obligation Currency expressed to be payable to the
Administrative Agent, the Collateral Agent, such Issuing Lender or such Lender
under this Agreement or the other Loan Documents. If for the purpose of
obtaining or enforcing judgment against any Loan Party in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made, at the rate of exchange (as quoted by the
Administrative Agent or if the Administrative Agent does not quote a rate of
exchange on such currency, by a known dealer in such currency designated by the
Administrative Agent) determined, in each case, as of the day on which the
judgment is given (such day being hereinafter referred to as the “Judgment
Currency Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, each
Borrower covenants and agrees, as a separate obligation and notwithstanding such
judgment, to pay, or cause to be paid, such additional amounts, if any (but in
any event not a lesser amount), as may be necessary to ensure that the amount
paid in the Judgment Currency, when converted at the rate of exchange prevailing
on the date of payment, will produce the amount of the Obligation Currency which
could have been purchased with the amount of Judgment Currency stipulated in the
judgment or judicial award at the rate or exchange prevailing on the Judgment
Currency Conversion Date.

(c) For purposes of determining any rate of exchange for this Section, such
amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.

 

-196-



--------------------------------------------------------------------------------

13.21. Qualified Secured Hedging Agreements and Qualified Secured Cash
Management Agreements. (a) At any time prior to or within 15 days after any Loan
Party enters into any Hedging Agreement or Cash Management Agreement, or in the
case of Hedging Agreements or Cash Management Agreements in effect on the
Effective Date, within 15 days of the Effective Date, if the applicable Loan
Party and counterparty desire that the monetary obligations in respect of such
Hedging Agreement or the monetary obligations in respect of such Cash Management
Agreement be treated as “Hedging Obligations” or “Cash Management Services
Obligations”, as applicable, hereunder with rights in respect of payment of
proceeds of the Collateral in accordance with the waterfall provisions set forth
in Section 11.02, AbitibiBowater may notify the Administrative Agent in writing
(which notice the Administrative Agent shall promptly provide to the Collateral
Agent) (to be acknowledged by the Administrative Agent and the Collateral Agent)
that (x) such Hedging Agreement is to be a “Secured Hedging Agreement” and, if
it wishes that the monetary obligations in respect of the respective Secured
Hedging Agreement be treated as pari passu with the Loan Document Obligations
with respect to the priority of payment of proceeds of the Collateral in
accordance with the waterfall provisions set forth in Section 11.02, a
“Qualified Secured Hedging Agreement” or (y) such Cash Management Agreement is
to be a “Secured Cash Management Agreement” and, if it wishes that the monetary
obligations in respect of the respective Secured Cash Management Agreement be
treated as pari passu with the Loan Document Obligations with respect to the
priority of payment of proceeds of the Collateral in accordance with the
waterfall provisions set forth in Section 11.02, a “Qualified Secured Cash
Management Agreement”, so long as the following conditions are satisfied:

(i) in the case of a Hedging Agreement, such Hedging Agreement is either (x) in
effect on the Effective Date with a counterparty that is a Hedging Creditor or
(y) entered into after the Effective Date with any counterparty that is a
Hedging Creditor at the time such Hedging Agreement is entered into; and

(ii) in the case of a Cash Management Agreement, such Cash Management Agreement
is either (x) in effect on the Effective Date with a Cash Management Creditor or
(y) entered into after the Effective Date with a Cash Management Creditor at the
time such Cash Management Agreement is entered into;

provided that no such Secured Hedging Agreement or Secured Cash Management
Agreement can be secured on a first lien basis by the Notes Priority Collateral
(and any request under this Section 13.21 will be deemed to be a representation
by AbitibiBowater to such effect); and provided further, that no monetary
obligations in respect of any Secured Hedging Agreement or Secured Cash
Management Agreement shall be treated as “Hedging Obligations” or “Cash
Management Services Obligations”, as applicable, hereunder or receive any
benefit of the designation under this Section 13.21 after the Discharge of ABL
Obligations. If, in any written notification by AbitibiBowater as set forth
above, AbitibiBowater shall fail to include in such written notice that a
Secured Hedging Agreement or Secured Cash Management Agreement shall constitute
a Qualified Secured Hedging Agreement or Qualified Secured Cash Management
Agreement, as the case may be, then such Secured Hedging Agreement or Secured
Cash Management Agreement shall not constitute a Qualified Secured Hedging
Agreement or Qualified Secured Cash Management Agreement, as the case may be.

(b) Until such time as AbitibiBowater delivers (and the Administrative Agent and
Collateral Agent acknowledge) such notice as described above, such Hedging
Agreement or Cash Management Agreement shall not constitute a Secured Hedging
Agreement or Secured Cash Management Agreement, as the case may be. The parties
hereto understand and agree

 

-197-



--------------------------------------------------------------------------------

that the provisions of this Section 13.21 are made for the benefit of the
Lenders and their Affiliates which become parties to Hedging Agreements or Cash
Management Agreements, as applicable, and agree that any amendments or
modifications to the provisions of this Section 13.21 shall not be effective
with respect to any Secured Hedging Agreement or Secured Cash Management
Agreement, as the case may be, entered into prior to the date of the respective
amendment or modification of this Section 13.21 (without the written consent of
the relevant parties thereto). Notwithstanding any such designation of a Hedging
Agreement as a Secured Hedging Agreement or a Cash Management Agreement as a
Secured Cash Management Agreement, no provider or holder of any such Secured
Hedging Agreement or Secured Cash Management Agreement shall have any voting or
approval rights hereunder (or be deemed a Lender) solely by virtue of its status
as the provider of such agreements or the Secured Obligations owing thereunder,
nor shall their consent be required (other than in their capacities as a Lender
to the extent applicable) for any matter hereunder or under any of the other
Loan Documents, including, without limitation, as to any matter relating to the
Collateral or the release of Collateral or Guarantors. The Administrative Agent
and the Collateral Agent accept no responsibility and shall have no liability
for the calculation of the exposure owing by the Loan Parties under any such
Secured Hedging Agreement and/or Secured Cash Management Agreement, and shall be
entitled in all cases to rely on the applicable counterparty and the applicable
Loan Party party to such agreement for the calculation thereof. Such
counterparty and the applicable Loan Party party to any such agreement each
agrees to provide the Administrative Agent and the Collateral Agent with the
calculations of all such exposures and reserves, if any, at such times as the
Administrative Agent or the Collateral Agent shall reasonably request, and in
any event, not less than monthly (unless otherwise agreed to by the
Administrative Agent and the Collateral Agent).

13.22. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrowers. In determining whether the interest
contracted for, charged, or received by an Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

13.23. Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter except for any such prior agreements which by the express
terms thereof survive the execution of this Agreement. In the event of any
conflict between the provisions of this Agreement and those of any other Loan
Document, the provisions of this Agreement shall control unless, in the case of
such other Loan

 

-198-



--------------------------------------------------------------------------------

Documents governed by any law other than a state of the United States, such
control would result, such other Loan Document being invalid or unenforceable,
in which case, the relevant provision of the Loan Document will prevail;
provided that the inclusion of supplemental rights or remedies in favor of the
Agents or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement. Each Loan Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

13.24. Severability. If any provision of this Agreement or any other Loan
Document is held to be illegal, invalid or unenforceable, the legality, validity
and enforceability of the remaining provisions of this Agreement and such other
Loan Document shall not be affected or impaired thereby. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

13.25. Power of Attorney and Other Matters in Respect of B/A Instruments. To
enable the Lenders to create Bankers’ Acceptances or complete Drafts in the
manner specified in Schedule 1.01(b) and this Agreement, each Borrower (i) shall
supply each Lender with such number of Drafts as it may reasonably request,
either in blank or duly endorsed and executed on behalf of such Borrower and
(ii) hereby appoints each Lender as its attorney to complete, sign, endorse and
issue on its behalf (in accordance with a Notice of Borrowing relating to a
Bankers’ Acceptance Loan), in handwriting or by facsimile or mechanical
signature as and when deemed necessary by such Lender, B/A Instruments in the
form reasonably requested by such Lender. Each Borrower recognizes and agrees
that all such forms signed and/or endorsed by a Lender on behalf of such
Borrower shall bind such Borrower as fully and effectually as if signed in the
handwriting of and duly issued by the proper signing officers of such Borrower.
Each Lender is hereby authorized (in accordance with a Notice of Borrowing
relating to a Bankers’ Acceptance Loan) to issue B/A Instruments endorsed in
blank in such face amounts as may be determined by such Lender; provided that
the aggregate amount thereof is equal to the aggregate amount of B/A Instruments
required to be accepted and purchased by such Lender. No Lender shall be liable
for any damage, loss or other claim arising by reason of any loss or improper
use of any such B/A Instruments except the gross negligence or wilful misconduct
of the Lender or its officers, employees, agents or representatives. Each Lender
will exercise such care in the custody and safekeeping of Drafts as it would
exercise in the custody and safekeeping of similar property owned by it and
will, upon request by any Borrower, promptly advise such Borrower of the number
and designations, if any, of uncompleted Drafts held by it for such Borrower.
The signature of any officer of any Borrower on a Draft may be mechanically
reproduced and B/A Instruments bearing facsimile or electronic signature shall
be binding upon such Borrower as if they had been manually signed. Even if the
individuals whose manual, facsimile signature appears on any B/A Instrument no
longer hold office on the date of signature, at the date of its acceptance by
the Lender or at any time after such date, any B/A Instrument so signed shall be
valid and binding upon each Borrower. On request by or on behalf of a Borrower,
a Lender shall cancel all forms of B/A Instruments which have been pre-signed or
pre-endorsed on behalf of such Borrower and which are held by such Lender and
are not required to be issued in accordance with such Borrower’s irrevocable
notice.

 

-199-



--------------------------------------------------------------------------------

At the request of any Lender in connection with any Bankers’ Acceptance, each
Borrower shall deliver to such lender a “depository bill” which complies with
the requirements of the Depository Bills and Notes Act (Canada), and hereby
consents to the deposit of any Bankers’ Acceptance in the form of a depository
bill in the book-based debt clearance systems maintained by the Canadian
Depository for Securities Limited or other recognized clearing house. In such
circumstances, the delivery of Bankers’ Acceptances shall be governed by the
clearance procedures established thereunder.

SECTION 14. Nature of Obligations

14.01. Nature of Obligations. Notwithstanding anything to the contrary contained
elsewhere in this Agreement, it is understood and agreed by the various parties
to this Agreement that:

(a) all U.S. Facility Obligations to repay principal of, interest on, and all
other amounts with respect to, all U.S. Facility Revolving Loans, U.S. Facility
Swingline Loans, U.S. Facility Letters of Credit and all other U.S. Facility
Obligations pursuant to this Agreement and each other Loan Document (including,
without limitation, all fees, indemnities, taxes and other U.S. Facility
Obligations in connection therewith or in connection with the related
Commitments) shall constitute the joint and several obligations of each of the
U.S. Borrowers. In addition to the direct (and joint and several) obligations of
the U.S. Borrowers with respect to U.S. Facility Obligations as described above,
all such U.S. Facility Obligations shall be guaranteed pursuant to, and in
accordance with the terms of, the Guarantee and Collateral Agreement, provided
that the obligations of a U.S. Borrower with respect to the U.S. Facility
Obligations as described above shall not be limited by any provision of the
Guarantee and Collateral Agreement entered into by such U.S. Borrower;

(b) all Canadian Facility Obligations owing by any U.S. Borrower to repay
principal of, interest on, and all other amounts with respect to, all Canadian
Facility Revolving Loans and Canadian Facility Swingline Loans borrowed by any
U.S. Borrower, all Canadian Facility Letters of Credit issued for the account of
any U.S. Borrower and all other Canadian Facility Obligations owing by any U.S.
Borrower pursuant to this Agreement and each other Loan Document (including,
without limitation, all fees, indemnities, taxes and other Canadian Facility
Obligations in connection therewith or in connection with the related Canadian
Facility Commitments) shall constitute the joint and several obligations of each
of the U.S. Borrowers. In addition to the direct (and joint and several)
obligations of the U.S. Borrowers with respect to Canadian Facility Obligations
as described above, all such Canadian Facility Obligations owing by any U.S.
Borrower shall be guaranteed pursuant to, and in accordance with the terms of,
the Guarantee and Collateral Agreement, provided that the obligations of a U.S.
Borrower with respect to the Canadian Facility Obligations as described above
shall not be limited by any provision of the Guarantee and Collateral Agreement
entered into by such U.S. Borrower; and

 

-200-



--------------------------------------------------------------------------------

(c) all Canadian Facility Obligations owing by any Canadian Borrower to repay
principal of, interest on, and all other amounts with respect to, all Canadian
Facility Revolving Loans and Canadian Facility Swingline Loans borrowed by any
Canadian Borrower, all Canadian Facility Letters of Credit issued for the
account of any Canadian Borrower and all other Canadian Facility Obligations
owing by any Canadian Borrower pursuant to this Agreement and each other Loan
Document (including, without limitation, all fees, indemnities, taxes and other
Canadian Facility Obligations in connection therewith or in connection with the
related Canadian Facility Commitments) shall constitute the joint and several
obligations of each of the Canadian Borrowers. In addition to the direct (and
joint and several) obligations of the Canadian Borrowers with respect to
Canadian Facility Obligations as described above, all such Canadian Facility
Obligations owing by any Canadian Borrower shall be guaranteed pursuant to, and
in accordance with the terms of, the Guarantee and Collateral Agreement and
Canadian Guarantee and Collateral Agreement, provided that the obligations of a
Canadian Borrower with respect to the Canadian Facility Obligations as described
above shall not be limited by any provision of the Canadian Guarantee and
Collateral Agreement entered into by such Canadian Borrower.

14.02. Independent Obligation. The obligations of each Borrower with respect to
its Borrower Obligations are independent of the Loan Document Obligations of
each other Borrower or any Guarantor under its Guarantee of such Borrower
Obligations, and a separate action or actions may be brought and prosecuted
against each Borrower, whether or not any other Borrower or any Guarantor is
joined in any such action or actions. Each Borrower waives, to the fullest
extent permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement thereof. Any payment by any Borrower or
other circumstance which operates to toll any statute of limitations as to any
Borrower shall, to the fullest extent permitted by law, operate to toll the
statute of limitations as to each Borrower.

14.03. Authorization. Each of the Borrowers authorizes the Administrative Agent,
the Collateral Agent, the Swingline Lender, the Collateral Agent, the Issuing
Lenders and the Lenders without notice or demand (except as shall be required by
applicable statute and cannot be waived), and without affecting or impairing its
liability hereunder, from time to time to, to the maximum extent permitted by
applicable law and the Loan Documents to:

(a) exercise or refrain from exercising any rights against any other Borrower or
any Guarantor or others or otherwise act or refrain from acting;

(b) release or substitute any other Borrower, endorsers, Guarantors or other
obligors;

 

-201-



--------------------------------------------------------------------------------

(c) settle or compromise any of the Borrower Obligations of any other Borrower
or any other Loan Party, any security therefor or any liability (including any
of those hereunder) incurred directly or indirectly in respect thereof or
hereof, and may subordinate the payment of all or any part thereof to the
payment of any liability (whether due or not) of any Borrower to its creditors
other than the Lenders;

(d) apply any sums paid by any other Borrower or any other Person, howsoever
realized to any liability or liabilities of such other Borrower or other Person
regardless of what liability or liabilities of such other Borrower or other
Person remain unpaid; and/or

(e) consent to or waive any breach of, or act, omission or default under, this
Agreement or any of the instruments or agreements referred to herein, or
otherwise, by any other Borrower or any other Person.

14.04. Reliance. It is not necessary for the Administrative Agent, the
Collateral Agent, the Swingline Lender, any Issuing Lender or any Lender to
inquire into the capacity or powers of any Borrower, AbitibiBowater or any of
its other Subsidiaries or the officers, directors, members, partners or agents
acting or purporting to act on its behalf, and any Borrower Obligations made or
created in reliance upon the professed exercise of such powers shall constitute
the joint and several obligations of the respective Borrowers hereunder.

14.05. Contribution; Subrogation. No Borrower shall exercise any rights of
contribution or subrogation with respect to any other Borrower as a result of
payments made by it hereunder, in each case unless and until (i) the Total
Commitment and all Letters of Credit have been terminated and (ii) all of the
Loan Document Obligations have been paid in full in cash. To the extent that any
Canadian Loan Party or U.S. Loan Party shall be required to pay a portion of the
Loan Document Obligations which shall exceed the amount of loans, advances or
other extensions of credit received by such Loan Party and all interest, costs,
fees and expenses attributable to such loans, advances or other extensions of
credit, then such Loan Party shall be reimbursed by the other Loan Parties
within its group (Canadian or U.S.) for the amount of such excess, subject to
the restrictions of the previous sentence. This Section 14.05 is intended only
to define the relative rights of Loan Parties, and nothing set forth in this
Section 14.05 is intended or shall impair the obligations of each Loan Party to
pay the Loan Document Obligations as and when the same shall become due and
payable in accordance with the terms hereof.

14.06. Waiver. Each Borrower waives any right to require the Administrative
Agent, the Collateral Agent, the Swingline Lender, the Collateral Agent, the
Issuing Lenders or the Lenders to (i) proceed against any other Borrower, any
Guarantor or any other party, (ii) proceed against or exhaust any security held
from any Borrower, any Guarantor or any other party or (iii) pursue any other
remedy in the Administrative Agent’s, the Collateral Agent’s, the Swingline
Lender’s, the Fronting Lender’s, any Issuing Lender’s or Lenders’ power
whatsoever. Each Borrower

 

-202-



--------------------------------------------------------------------------------

waives any defense based on or arising out of suretyship or any impairment of
security held from any Borrower, any Guarantor or any other party or on or
arising out of any defense of any other Borrower, any Guarantor or any other
party other than payment in full in cash of its Borrower Obligations, including,
without limitation, any defense based on or arising out of the disability of any
other Borrower, any Guarantor or any other party, or the unenforceability of its
Borrower Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of any other Borrower, in each case other than as a
result of the payment in full in cash of its Borrower Obligations.

14.07. Limitation on Canadian Borrower Obligations. Notwithstanding anything to
the contrary herein or in any other Loan Document (including provisions that may
override any other provision), in no event shall the Canadian Borrowers or any
other Canadian Loan Party guarantee or be deemed to have guaranteed or become
liable or obligated on a joint and several basis or otherwise for, or to have
pledged any of its assets to secure, any Obligation owing by any U.S. Borrower
or Domestic Subsidiary of AbitibiBowater under this Agreement, any of the other
Loan Documents, any Secured Hedging Agreement or any Secured Cash Management
Agreement. All provisions contained in any Loan Document, any Secured Hedging
Agreement or any Secured Cash Management Agreement shall be interpreted
consistently with this Section 14.07 to the extent possible, and where such
other provisions conflict with the provisions of this Section 14.07, the
provisions of this Section 14.07 shall govern.

14.08. Rights and Obligations. The obligations of the Swingline Lender, each
Issuing Lender and each Lender under this Agreement bind each of them severally.
Failure by the Swingline Lender, any Issuing Lender or any Lender, as the case
may be, to perform its obligations under this Agreement does not affect the
obligations of any other party under this Agreement. The Swingline Lender, each
Issuing Lender or each Lender is not responsible for the obligations of any
other Swingline Lender, Fronting Lender, Issuing Lender or Lender, as the case
may be, under this Agreement. The rights, powers and remedies of the Swingline
Lender, each Issuing Lender and each Lender in connection with this Agreement
are separate and independent rights, powers and remedies and any debt arising
under this Agreement to or for the account of the Swingline Lender, any Issuing
Lender or any Lender from a Loan Party is a separate and independent debt.

SECTION 15. Lender Loss Sharing Agreement

15.01. Definitions. As used in this Section 15, the following terms shall have
the following meanings:

(a) CAM: the mechanism for the allocation and exchange of interests in the
Loans, participations in Letters of Credit and collections thereunder
established under Section 15.02.

 

-203-



--------------------------------------------------------------------------------

(b) CAM Exchange: the exchange of the U.S. Facility Lenders’ interests and the
Canadian Facility Lenders’ interests provided for in Section 15.02.

(c) CAM Exchange Date: the first date after the Closing Date on which there
shall occur (i) any event described in Section 11.01(g) or (h) with respect to
any Borrower, (ii) an acceleration of Loans and termination of the Total
Commitment pursuant to Section 11.01 or (iii) the failure by any Borrower to
repay any amounts due under any Facility of Loans on the Revolving Loan Maturity
Date.

(d) CAM Percentage: as to each Lender, such Lender’s RL Percentage of the Total
Commitment immediately prior to the CAM Exchange Date and the termination of the
Total Commitment.

(e) Designated Obligations: all Obligations of the Borrowers with respect to
(i) principal and interest under the Loans, (ii) Unpaid Drawings under Letters
of Credit and interest thereon and (iii) all Fees.

(f) Revolver Facilities: the facilities established under the U.S. Facility
Commitments and the Canadian Facility Commitments, and “Revolver Facility” means
any one of such Revolver Facilities.

15.02. CAM Exchange. (a) On the CAM Exchange Date:

(i) the U.S. Facility Commitments and the Canadian Facility Commitments shall
have terminated in accordance with Section 11.01,

(ii) each U.S. Facility Lender shall fund its participation in any outstanding
Swingline Loans and Agent Advances in accordance with Sections 2.01(b) and (e),
and each Canadian Facility Lender shall fund its participation in any
outstanding Swingline Loans and Agent Advances in accordance with
Section 2.01(b) and Section 2.01(e), respectively,

(iii) each U.S. Facility Lender shall fund its participation in any Unpaid
Drawings made under the applicable U.S. Facility Letters of Credit pursuant to
Section 3.04, and each Canadian Facility Lender shall fund its participation in
any Unpaid Drawings made under the applicable Canadian Facility Letters of
Credit pursuant to Section 3.04, and

(iv) the Lenders shall purchase, at the U.S. Dollar Equivalent of par, interests
in the Designated Obligations under each Revolver Facility (and shall make
payments in U.S. Dollars to the Administrative Agent for reallocation to other
Lenders to the extent necessary to give effect to such purchases) and shall
assume the obligations to reimburse each Issuing Lender for unreimbursed
drawings under outstanding Letters of Credit under such Revolver Facility such
that, in lieu of the interests of each Lender in the Designated Obligations
under the U.S. Facility Commitments and the Canadian Facility Commitments in
which it shall participate immediately prior to the CAM Exchange Date, such
Lender shall own an interest equal to such Lender’s CAM Percentage in each
component of the Designated Obligations immediately following the CAM Exchange.

 

-204-



--------------------------------------------------------------------------------

(b) Each Lender and each Person acquiring a participation from any Lender as
contemplated by Section 13.04 hereby consents and agrees to the CAM Exchange.
Each Borrower agrees from time to time to execute and deliver to the Lenders all
such promissory notes and other instruments and documents as the Administrative
Agent shall reasonably request to evidence and confirm the respective interests
and obligations of Lenders after giving effect to the CAM Exchange, and each
Lender agrees to surrender any promissory notes originally received by it in
connection with its Loans under this Agreement to the Administrative Agent
against delivery of any promissory notes so executed and delivered; provided
that the failure of any Lender to deliver or accept any such promissory note,
instrument or document shall not affect the validity or effectiveness of the CAM
Exchange.

(c) As a result of the CAM Exchange, from and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of any of the Designated Obligations shall be distributed to Lenders,
pro rata in accordance with their respective CAM Percentages.

(d) In the event that on or after the CAM Exchange Date, the aggregate amount of
the Designated Obligations shall change as a result of the making of a
disbursement under a Letter of Credit by an Issuing Lender that is not
reimbursed by the applicable Borrowers, then each Lender shall promptly
reimburse such Issuing Lender for its CAM Percentage of such unreimbursed
payment.

15.03. Miscellaneous. Notwithstanding any other provision of this Section 15,
the Administrative Agent and each Lender agree that if the Administrative Agent
or a Lender is required under applicable law to withhold or deduct any Taxes or
other amounts from payments made by it hereunder or as a result hereof to the
Administrative Agent or any Lender, such Person shall be entitled to withhold or
deduct such amounts and pay over such Taxes or other amounts to the applicable
Governmental Authority imposing such Tax without any obligation to indemnify the
Administrative Agent or any Lender with respect to such amounts and without any
other obligation of gross up or offset with respect thereto and there shall be
no recourse whatsoever by Agent or any Lender subject to such withholding to the
Administrative Agent or any other Lender making such withholding and paying over
such amounts, but without diminution of the rights of the Administrative Agent
or such Lender subject to such withholding as against Borrowers and the other
Loan Parties to the extent (if any) provided in this Agreement and the other
Loan Documents. Any amounts so withheld or deducted shall be treated as, for the
purpose of this Section 15, having been paid to the Administrative Agent or such
Lender with respect to which such withholding or deduction was made.

*         *         *

 

-205-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

U.S. BORROWERS:

ABITIBIBOWATER INC.

By:

 

/s/ William G. Harvey

 

Name:

 

William G. Harvey

 

Title:

 

Executive Vice President and Chief
Financial Officer

BOWATER INCORPORATED

     as a U.S. Borrower

By:

 

/s/ William G. Harvey

 

Name:

 

William G. Harvey

 

Title:

 

Senior Vice President and Treasurer

ABITIBI-CONSOLIDATED CORP.

     as a U.S. Borrower

By:

 

/s/ William G. Harvey

 

Name:

 

William G. Harvey

 

Title:

 

Vice President and Chief Financial
Officer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 

CANADIAN BORROWERS:

ABITIBI-CONSOLIDATED INC.

     as a Canadian Borrower

By:

 

/s/ Allen Dea

 

Name:

 

Allen Dea

 

Title:

 

Vice President and Secretary

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 

CITIBANK, N.A., Individually and as

     Administrative Agent and Collateral Agent

By:

 

/s/ Thomas Halsch

 

Name:

 

Thomas Halsch

 

Title:

 

Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 

CITIBANK, N.A., CANADIAN BRANCH, as

     Lender

By:

 

/s/ John Hastings

 

Name:

 

John Hastings

 

Title:

 

Principal Officer Citibank, N.A. Canadian Branch

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC, as Lender

By:

 

/s/ Kevin Cullen

 

Name:

 

Kevin Cullen

 

Title:

 

Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., as Lender

By:

 

/s/ Peter S. Predun

 

Name:

 

Peter S. Predun

 

Title:

 

Executive Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 

WELLS FARGO CAPITAL FINANCE

     CORPORATION CANADA, as Lender

By:

 

/s/ Sanat Amladi

 

Name:

 

Sanat Amladi

 

Title:

 

Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 

WELLS FARGO CAPITAL FINANCE, LLC, as

     Lender

By:

 

/s/ Sanat Amladi

 

Name:

 

Sanat Amladi

 

Title:

 

Senior Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 

EXPORT DEVELOPMENT CANADA, as Lender

By:

 

/s/ David Kneebone

 

Name:

 

David Kneebone

 

Title:

 

Financing Manager

By:

 

/s/ Deepak Dave

 

Name:

 

Deepak Dave

 

Title:

 

Principal

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 

CALIFORNIA PUBLIC EMPLOYEES’

     RETIREMENT SYSTEM, as Lender, a U.S.

     Facility Lender

By:

 

/s/ Mike Claybar

 

Name:

 

Mike Claybar

 

Title:

 

Portfolio Manager

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 

BANK OF MONTREAL, as a U.S. Lender

By:

 

/s/ William J. Kennedy

 

Name:

 

William J. Kennedy

 

Title:

 

Vice President

BANK OF MONTREAL, as a Canadian Lender

By:

 

/s/ Sean P. Gallaway

 

Name:

 

Sean P. Gallaway

 

Title:

 

Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 

CIBC Inc., as Lender

By:

 

/s/ Dominic J. Sorresso

 

Name:

 

Dominic J. Sorresso

 

Title:

 

Executive Director

By:

 

/s/ Eoin Roche

 

Name:

 

Eoin Roch

 

Title:

 

Executive Director

CIBC World Markets Corp. Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 

CANADIAN IMPERIAL BANK OF COMMERCE, as Lender

By:

 

/s/ Peter Rawlins

 

Name:

 

Peter Rawlins

 

Title:

 

Executive Director

By:

 

/s/ Raj Khanna

 

Name:

 

Raj Khanna

 

Title:

 

Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 

THE BANK OF NOVA SCOTIA, as Lender

By:

 

/s/ David Angel

 

Name:

 

David Angel

 

Title:

 

Director

 

By:

 

David Loewen

 

Name:

 

David Loewen

 

Title:

 

Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 

TD Bank, N.A., as Lender

By:

 

/s/ Virginia Riverton

 

Name:

 

Virginia Riverton

 

Title:

 

Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 

THE TORONTO-DOMINION BANK, as Lender

By:

 

/s/ David Carson

 

Name:

 

David Carson

 

Title:

 

Vice President

By:

 

/s/ Dan Flaro

 

Name:

 

Dan Flaro

 

Title:

 

Vice-President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 

CIT BANK, as Lender

By:

 

/s/ Benjamin Haslam

 

Name:

 

Benjamin Haslam

 

Title:

 

Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 

SIEMENS FINANCIAL SERVICES, INC., as

Lender

By:

 

/s/ Matthias Grossmann

 

Name:

 

Matthias Grossmann

 

Title:

 

Sr. VP & CFO

 

By:

 

/s/ David Kontes

 

Name:

 

David Kontes

 

Title:

 

SVP & CRO

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Schedule 1.01(a)

Commitments

 

Lender

   Total
Commitment      US Facility
Commitment      Canadian Facility
Commitment  

Citibank, N.A., Canadian Branch

   $ 60,000,000.00       $ 13,170,731.71       $ 46,829,268.29   

Barclays Bank PLC

   $ 60,000,000.00       $ 13,170,731.71       $ 46,829,268.29   

JPMorgan Chase Bank, N.A.

   $ 60,000,000.00       $ 13,170,731.71       $ 46,829,268.29   

Wells Fargo Capital Finance, LLC

   $ 13,170,731.71       $ 13,170,731.71       $ 0.00   

Wells Fargo Capital Finance Corporation Canada

   $ 46,829,268.29       $ 0.00       $ 46,829,268.29   

Export Development Canada

   $ 52,500,000.00       $ 11,524,390.24       $ 40,975,609.76   

California Public Employees’ Retirement System

   $ 52,500,000.00       $ 52,500,000.00       $ 0.00   

BMO

   $ 52,500,000.00       $ 11,524,390.24       $ 40,975,609.76   

CIBC Inc.

   $ 11,524,390.24       $ 11,524,390.24       $ 0.00   

Canadian Imperial Bank of Commerce

   $ 40,975,609.76       $ 0.00       $ 40,975,609.76   

The Bank of Nova Scotia

   $ 50,000,000.00       $ 10,975,609.76       $ 39,024,390.24   

TD Bank, N.A.

   $ 7,682,926.83       $ 7,682,926.83       $ 0.00   

The Toronto-Dominion Bank

   $ 27,317,073.17       $ 0.00       $ 27,317,073.17   

CIT Bank

   $ 35,000,000.00       $ 35,000,000.00       $ 0.00   

Siemens Financial Services, Inc.

   $ 30,000,000.00       $ 6,585,365.85       $ 23,414,634.15                   
          

        GRAND TOTAL

   $ 600,000,000.00       $ 200,000,000.00       $ 400,000,000.00               
              



--------------------------------------------------------------------------------

Schedule 1.01(b)

Provisions Relating to Bankers’ Acceptances,

Bankers’ Acceptance Loans and B/A Discount Notes

BANKERS’ ACCEPTANCES

Acceptances and Drafts.

1. Each Canadian Facility Lender severally agrees, on the terms and conditions
of the Agreement and this Schedule 1.01(b) and from time to time on any Business
Day prior to the Revolving Loan Maturity Date to make Bankers’ Acceptance Loans
under the Canadian Facility by (i) in the case of a B/A Lender, accepting Drafts
and purchasing such Bankers’ Acceptances in accordance with Section 6 of this
Schedule 1.01(b) and the Agreement and (ii) in the case of a Non-B/A Lender,
purchasing completed Drafts (which have not and will not be accepted by such
Lender) in accordance with Section 6 of this Schedule 1.01(b) and the Agreement;
provided that no Loan shall be made as a Bankers’ Acceptance Loan if any Default
or Event of Default has occurred and is continuing.

2. Each Bankers’ Acceptance and Draft shall be in a minimum Face Amount of
$500,000 and in integral multiples of $100,000, and each Bankers’ Acceptance
Loan shall consist of the acceptance and purchase of Bankers’ Acceptances or the
purchase of Drafts on the same day, in each case for the B/A Discount Proceeds,
effected or arranged by the Canadian Facility Lenders in accordance with
Section 6 of this Schedule 1.01(b) and the Agreement and their respective
Commitments.

3. If the Administrative Agent determines that the Bankers’ Acceptances to be
created and purchased or Drafts to be purchased on the making of any Bankers’
Acceptance Loan (upon a conversion or otherwise) will not be created and
purchased ratably by the Canadian Facility Lenders in accordance with this
Schedule 1.01(b) and the Agreement, then (i) the requested Face Amount of such
Bankers’ Acceptances and Drafts shall be reduced to such lesser amount as the
Administrative Agent determines will permit ratable sharing and (x) the amount
by which the requested Face Amount shall have been so reduced shall be converted
or continued, as the case may be, as a Canadian Prime Rate Loan to be made
contemporaneously with the making of such Bankers’ Acceptance Loan or (y) the
Borrowers may cancel part of, or withdraw in its entirety, the related Notice of
Borrowing, or (ii) the Administrative Agent may, acting reasonably at the
request of any Borrower, deem any Notice of Borrowing delivered in such
circumstances of a Bankers’ Acceptance Loan to be, in its entirety, a Notice of
Borrowing for Canadian Prime Rate Loans, and make a Canadian Prime Rate Loan to
such Borrower in the full amount as originally requested as a Bankers’
Acceptance Loan in such Notice of Borrowing.

Form of Drafts.

4. Each Draft presented by a Borrower shall (i) be in a minimum Face Amount of
$500,000 and in an integral multiple of $100,000, (ii) be dated the date of the
making of such Bankers’ Acceptance Loan, and (iii) mature and be payable by such
Borrower (in common with all other Drafts presented in connection with such
Bankers’ Acceptance Loan) on a Business Day which occurs approximately 30 days
at the election of such Borrower after the Drawing Date and on or prior to the
Revolving Loan Maturity Date.



--------------------------------------------------------------------------------

Procedure for Drawing.

5. Each Bankers’ Acceptance Loan shall be made in accordance with the notice
provisions given by the relevant Borrower by way of a Notice of Borrowing to the
Administrative Agent as set forth in Section 2.03 of the Agreement.

6. Not later than 2:00 p.m. (Toronto time) on an applicable Drawing Date, each
Canadian Facility Lender shall complete one or more Drafts in accordance with
the Notice of Borrowing and either (i) accept the Drafts and purchase the
Bankers’ Acceptances so created for the B/A Discount Proceeds, or (ii) purchase
the Drafts for the B/A Discount Proceeds. In each case, upon receipt of the B/A
Discount Proceeds and upon fulfillment of the applicable conditions set forth in
Sections 6 and 7 of the Agreement, the Administrative Agent shall apply the B/A
Discount Proceeds in accordance with the applicable Notice of Borrowing or
Notice of Conversion/Continuation, as the case may be, as follows: (i) remit to
the relevant Borrower (in the case of the making of a Canadian Revolving Loan),
(ii) prepay Canadian Prime Rate Loans (which shall constitute a conversion of
the Canadian Facility Revolving Loans from Canadian Prime Rate Loans to Bankers’
Acceptance Loans) or (iii) pay B/A Instruments maturing on such date (which
shall constitute a continuation of Bankers’ Acceptance Loans to new Bankers’
Acceptance Loans), provided that in the case of any such conversion or
continuation of Loans, the relevant Borrower shall pay to the Administrative
Agent for account of the Canadian Facility Lenders such additional amounts, if
any, as shall be necessary to effect the prepayment in full of the respective
Canadian Prime Rate Loans being prepaid, or the B/A Instruments maturing, on
such date.

7. Each Borrower shall, at the request of any Lender, issue one or more
non-interest bearing promissory notes (each, a “B/A Equivalent Note”) payable on
the date of maturity of the unaccepted Draft referred to below in this section,
in such form as such Lender may specify and in a principal amount equal to the
Face Amount of, and in exchange for, any unaccepted Drafts which the Lender has
purchased in accordance with Section 6 of this Schedule 1.01(b) and the
Agreement.

8. Bankers’ Acceptances purchased by a Lender may be held by it for its own
account until the contract maturity date or sold by it at any time prior to that
date in any relevant Canadian market in such Lender’s sole discretion. Each
Borrower hereby renounces, and shall not claim or request or require any Lender
to claim, any days of grace for the payment of any Bankers’ Acceptance.

Payment, Conversion or Renewal of B/A Instruments.

9. Upon the maturity of a B/A Instrument, each Borrower may (i) elect to issue a
replacement B/A Instrument by giving a Notice of Borrowing in accordance with
Section 2.03 of the Agreement (provided that such Borrower shall pay to the
Administrative Agent for the account of the Canadian Facility such additional
amounts, if any, as shall be necessary to effect payment in full of the Face
Amount of the B/A Instrument maturing on such day), (ii) elect to have all or a
portion of the Face Amount of the B/A Instrument converted to a Canadian Prime
Rate Loan by giving a Notice of Borrowing in accordance with Section 2.03 of the
Agreement, or (iii) pay, on or before 12:00 Noon (Toronto time) on the maturity
date for the B/A Instrument, an amount in Canadian Dollars equal to the Face
Amount of the B/A Instrument (notwithstanding that the Canadian Facility Lender
may be the holder of it at maturity). Any such payment shall satisfy the
relevant Borrower’s obligations under the B/A Instrument to which it relates and
the relevant Lender shall then be solely responsible for the payment of the B/A
Instrument.

10. If any Borrower (i) fails to pay any B/A Instrument when due or issue a
replacement for B/A Discount Proceeds which together with additional amounts
then paid to the Administrative Agent for the account of the Canadian Facility
Lender in respect of such maturing B/A Instrument equals the Face Amount of such
B/A Instrument pursuant to Section 11 of this Schedule 1.01(b) or (ii) fails to
elect to convert all or a portion of the Face Amount of such B/A Instrument to a
Canadian Prime Rate Loan



--------------------------------------------------------------------------------

pursuant to clause (ii) of Section 11 of this Schedule 1.01(b), then the unpaid
amount due and payable shall be converted to a Canadian Prime Rate Loan made by
the Canadian Facility Lenders ratably under the Canadian Facility and shall bear
interest calculated and payable as provided in Section 2.08 of the
Agreement. This conversion shall occur as of the due date and without any
necessity for such Borrower to give any notice thereof.

11. On any date on which a Bankers’ Acceptance Loan is created, purchased, or
converted, the Administrative Agent shall be entitled to net all amounts payable
on such date by the Administrative Agent to a Canadian Facility Lender against
all amounts payable on such date by such Lender to the Administrative
Agent. Similarly, on any such date each Borrower hereby authorizes each Lender
to net all amounts payable on such date by such Lender to the Administrative
Agent for the account of the relevant Borrower, against all amounts payable on
such date by such Borrower to such Lender in accordance with the Administrative
Agent’s calculations.

12. Except for the requirement to pay immediately upon acceleration of the
Revolving Loans pursuant to Section 11.01 of the Agreement, each Borrower shall
pay to the Administrative Agent an amount in Canadian Dollars equal to the Face
Amount of each Bankers’ Acceptance Loan requested by such Borrower on the
maturity date thereof (notwithstanding that the Lender may be the holder of it
at maturity).

Circumstances Making Bankers’ Acceptances Unavailable.

13. If, for any reason a market for bankers’ acceptances does not exist at any
time or the Lenders cannot for other reasons, after reasonable efforts, readily
sell bankers’ acceptances or perform their other obligations under the Agreement
with respect to bankers’ acceptances, in each case, as determined in good faith
by the Administrative Agent acting reasonably and in respect of which the
Administrative Agent shall have given notice to the Borrowers of the occurrence
and particulars thereof, (i) the right of each Borrower to request a Bankers’
Acceptance Loan shall be suspended until the circumstances causing a suspension
no longer exist, (ii) any applicable Notice of Borrowing which is outstanding
shall either: (x) be cancelled and the requested Bankers’ Acceptance Loan shall
not be made or (y) the Administrative Agent may, acting reasonably and taking
into account any circumstances then affecting the Lenders and the availability
of Revolving Loans denominated in Canadian Dollars, at the direction of such
Borrower, deem the aforementioned Notice of Borrowing a Notice of Borrowing for
Canadian Prime Rate Loans.

14. The Administrative Agent shall promptly notify each Borrower of the
suspension of such Borrower’s right to request a Bankers’ Acceptance Loan and of
the termination of any suspension.



--------------------------------------------------------------------------------

Schedule 1.01(c)

Material Subsidiaries

 

Entity

  

Type of Entity

  

Jurisdiction

  

Emergence Plans1

Bowater Incorporated (name to be changed to AbiBow
US Inc. on the Effective Date)

  

Corporation

  

Delaware

  

Name to be changed
to AbiBow US Inc.
on the Effective Date

Bowater Newsprint South LLC

  

LLC

  

Delaware

  

Bowater Newsprint South Operations LLC

  

LLC

  

Delaware

  

To be merged into
AbiBow US Inc.
(Effective December
31, 2010)

Bowater Alabama LLC

  

LLC

  

Alabama

  

To be merged into
AbiBow US Inc.
(Effective December 31, 2010)

Bowater America Inc.

  

Corporation

  

Delaware

  

To be merged into
AbiBow US Inc.
(Effective December 31, 2010)

Lake Superior Forest Products Inc.

  

Corporation

  

Delaware

  

Abitibi Consolidated Sales Corporation

  

Corporation

  

Delaware

  

To be transferred to
ABH and converted
to an LLC2 and name
to be changed to
Abitibi Consolidated
Sales LLC (Effective
December 31, 2010)

Abitibi-Consolidated Alabama Corporation

  

Corporation

  

Alabama

  

To be merged into
AbiBow US Inc.3
(Effective January 2,
2011)

 

1

No change is currently contemplated for an entity unless otherwise indicated.

2

Subject to a favorable Private Letter Ruling from the IRS.

3

Subject to a favorable Private Letter Ruling from the IRS.



--------------------------------------------------------------------------------

 

Entity

  

Type of Entity

  

Jurisdiction

  

Emergence Plans1

Donohue Corp.

  

Corporation

  

Delaware

  

Abitibi-Consolidated Corp.

  

Corporation

  

Delaware

  

To be transferred to
ABH and converted
to an LLC4 and name
to be changed to
AbiBow Recycling
LLC (Effective
December 31, 2010)

Alabama River Newsprint Company

  

General Partnership

  

Alabama

  

To be liquidated into
AbiBow US Inc.
(Effective January 2,
2011)

Bowater Canadian Limited

  

Corporation

  

Canada

  

AbitibiBowater Canada Inc.

  

Corporation

  

Canada

  

Abitibi-Consolidated Inc.

  

Corporation

  

British Columbia/
Canada

  

As of closing, it will
be a company
organized pursuant
to the laws of British
Columbia, but it will
be continued as a
federal corporation
in the following
hours or on the next
day. The name of
the company will be
Abitibi-Consolidated
Inc. at closing, and
it will subsequently
change its name to
AbiBow Canada Inc.

Bowater LaHave Corporation

  

Unlimited liability
company

  

Nova Scotia

  

Bowater-Korea Ltd.

  

Limited liability
company

  

Korea

  

 

4

Subject to a favorable Private Letter Ruling from the IRS.



--------------------------------------------------------------------------------

 

Entity

  

Type of Entity

  

Jurisdiction

  

Emergence Plans1

Joint Venture Subsidiaries5

  

Augusta Newsprint Company
(52.5%)6

  

General Partnership

  

Georgia

  

Calhoun Newsprint Company (53.13% of the
shares, but 51.13% of the economic interest is owned)

  

Corporation

  

Delaware

  

Bowater Mersey Paper Company Limited (51%)

  

Limited company

  

Nova Scotia

  

Donohue Malbaie Inc. (51%)

  

Company

  

Quebec

  

Abitibi-Consolidated Hydro Inc. (75%)

  

Corporation

  

Canada

  

ACH Limited Partnership (75%)

  

Limited partnership

  

Manitoba

  

ACH Kenora Inc. (100% owned by
ACH Limited Partnership, a 75% JV)

  

Corporation

  

Canada

  

ACH Norman Inc. (100% owned by
ACH Limited Partnership, a 75% JV)

  

Corporation

  

Canada

  

ACH Fort Frances Inc. (100% owned by
ACH Limited Partnership, a 75% JV)

  

Corporation

  

Canada

  

ACH Sturgeon Falls Inc. (100% owned by
ACH Limited Partnership, a 75% JV)

  

Corporation

  

Canada

  

ACH Calm Lake Inc. (100% owned by
ACH Limited Partnership, a 75% JV)

  

Corporation

  

Canada

  

ACH Twin Falls Inc. (100% owned by
ACH Limited Partnership, a 75% JV)

  

Corporation

  

Canada

  

ACH Iroquois Falls Inc. (100% owned by
ACH Limited Partnership, a 75% JV)

  

Corporation

  

Canada

  

 

5

Joint Venture Subsidiaries also constitute Material Subsidiaries.

6

Augusta Newsprint shall not be deemed a Material Subsidiary for so long as it is
an Excluded Subsidiary. As of the Effective Date, Augusta Newsprint is an
Excluded Subsidiary.



--------------------------------------------------------------------------------

 

Entity

  

Type of Entity

  

Jurisdiction

  

Emergence Plans1

ACH Island Falls Inc. (100% owned by
ACH Limited Partnership, a 75% JV)

  

Corporation

  

Canada

  



--------------------------------------------------------------------------------

Schedule 1.01(d)

Mortgaged Properties

 

Entity of Record

  

Common Name and Address

  

Purpose/Use

Bowater Alabama LLC

  

Coosa Pines Newsprint Mill

17589 Plant Road, Coosa Pines, AL 35044

  

Paper Mill

Bowater Newsprint South Operations LLC

  

Grenada Newsprint Mill

1000 Papermill Road, Grenada, MS 38901

  

Paper Mill

Bowater Incorporated (name to be changed to
AbiBow US Inc. on the Effective Date)

  

Calhoun Newsprint Mill

5020 Highway 11 South, Calhoun, TN

  

Paper Mill

Bowater Incorporated (name to be changed to
AbiBow US Inc. on the Effective Date)

 

Catawba Property Holdings, LLC

  

Catawba Newsprint Mill

5300 Cureton Ferry Road, Catawba, SC 29704

  

Paper Mill



--------------------------------------------------------------------------------

Schedule 3.01

Letters of Credit

Canadian Facility

 

Amount

   L/C Number   

Issuing Lender

   Date of
Issue    Expiration
Date    Beneficiary    Standby/
Trade   

Account

Party

C$8,504,945.00

  

S18572/174752

  

The Bank of Nova
Scotia

  

4/19/2002

  

4/16/2011

  

IESO

  

Standby

  

Abitibi-Consolidated
Inc. (as successor to
Bowater Canadian
Forest Products Inc.)

C$50,000.00

  

S18572/221592

  

The Bank of Nova
Scotia

  

3/9/2005

  

3/9/2011

  

Trans
Canada
Pipeline

  

Standby

  

Abitibi-Consolidated
Inc. (as successor to
Bowater Canadian
Forest Products Inc.)

C$143,641.43

  

S51151/283567

  

The Bank of Nova
Scotia

  

1/21/2009

  

12/31/2010

  

Imperial
Oil

  

Standby

  

Abitibi-Consolidated
Inc. (as successor to
Bowater Canadian
Forest Products Inc.)

$700,000.00

  

S51151/282571

  

The Bank of Nova
Scotia

  

12/19/2008

  

12/17/2010

  

Amex
Bank of
Canada

  

Standby

  

Abitibi-Consolidated
Inc. (as successor to
Bowater Canadian
Forest Products Inc.)



--------------------------------------------------------------------------------

U.S. Facility

 

Amount

   L/C Number   

Issuing Lender

   Date of
Issue    Expiration
Date    Beneficiary    Standby/
Trade   

Account

Party

$3,500,000.00

  

SM222084W

  

Wells Fargo Bank
N.A.


(as successor by
merger with
Wachovia Bank,
N.A.)

  

9/25/2006

  

9/25/2011

  

Washington
International
Insurance Co.

  

Standby

  

Bowater
Incorporated (name
to be changed to
AbiBow US Inc. on
the Effective Date)

$750,000.00

  

SM228334W

  

Wells Fargo Bank
N.A.


(as successor by
merger with
Wachovia Bank,
N.A.)

  

10/19/2007

  

4/30/2011

  

Tennessee
Valley
Authority

  

Standby

  

Bowater
Incorporated (name
to be changed to
AbiBow US Inc. on
the Effective Date)

$1,600,000.00

  

SM231138W

  

Wells Fargo Bank
N.A.


(as successor by
merger with
Wachovia Bank,
N.A.)

  

5/5/2008

  

4/30/2011

  

Tennessee
Valley
Authority

  

Standby

  

Bowater
Incorporated (name
to be changed to
AbiBow US Inc. on
the Effective Date)

$12,968,500.00

  

SM221950W

  

Wells Fargo Bank
N.A.


(as successor by
merger with
Wachovia Bank,
N.A.)

  

10/3/2006

  

9/20/2011

  

Treasurer of
State, State of
Maine

  

Standby

  

Bowater
Incorporated (name
to be changed to
AbiBow US Inc. on
the Effective Date)

$654,624.00

  

SM236755W

  

Wells Fargo Bank
N.A.


(as successor by
merger with
Wachovia Bank,


N.A.)

  

03/09/2010

  

11/1/2011

  

Liberty
Mutual
Insurance
Company

  

Standby

  

Bowater
Incorporated (name
to be changed to
AbiBow US Inc. on
the Effective Date)

$836,905.00

  

SM236781W

  

Wells Fargo Bank
N.A.


(as successor by
merger with
Wachovia Bank,
N.A.)

  

3/24/2010

  

3/24/2011

  

State of
Alabama,
Department of
Environmental
Management

  

Standby

  

Bowater
Incorporated (name
to be changed to
AbiBow US Inc. on
the Effective Date)

$4,545,083.00

  

SM236756

  

Wells Fargo Bank
N.A.


(as successor by
merger with
Wachovia Bank,
N.A.)

  

3/12/2010

  

3/12/2011

  

State of
Tennessee

  

Standby

  

Bowater
Incorporated (name
to be changed to
AbiBow US Inc. on
the Effective Date)

$8,150,000.00

  

SM235618W

  

Wells Fargo Bank
N.A.


(as successor by
merger with
Wachovia Bank,
N.A.)

  

9/10/2009

  

8/31/2011

  

The Travelers
Indemnity
Company

  

Standby

  

Bowater
Incorporated (name
to be changed to
AbiBow US Inc. on
the Effective Date)



--------------------------------------------------------------------------------

Schedule 5.03(d)

Certain Collection Accounts

 

Loan Party

   Bank Name    Account Description    ABA (or
equivalent)    Account
Number

AbiBow Canada Inc.

  

Citibank N.A.

  

European Lockbox

   021000089    •5327

AbiBow Canada Inc.

  

Citibank N.A.

  

European Lockbox

   021000089    •5335

AbiBow Canada Inc.

  

Citibank N.A.

  

European Lockbox

   021000089    •5343

AbiBow Canada Inc.

  

Citibank N.A.

  

European Lockbox

   021000089    •5351

AbiBow Canada Inc.

  

Citibank N.A.

  

European Lockbox

   021000089    •5378

AbiBow Canada Inc.

  

Citibank N.A.

  

European Lockbox

   021000089    •5386

AbiBow Canada Inc.

  

Citibank N.A.

  

European Lockbox

   021000089    •5394

AbiBow Canada Inc.

  

Citibank N.A.

  

European Lockbox

   021000089    •3003

AbiBow Canada Inc.

  

Citibank N.A.

  

European Lockbox

   021000089    •2004

AbiBow Canada Inc.

  

Citibank N.A.

  

European Lockbox

   021000089    •8004

AbiBow Canada Inc.

  

Citibank N.A.

  

European Lockbox

   021000089    •7011

AbiBow Canada Inc.

  

Citibank N.A.

  

European Lockbox

   021000089    •1009

AbiBow Canada Inc.

  

Citibank N.A.

  

European Lockbox

   021000089    •9463

AbiBow Canada Inc.

  

Citibank N.A.

  

European Lockbox

   021000089    •5548

AbiBow Canada Inc.

  

Citibank N.A.

  

European Lockbox

   021000089    •7002

AbiBow Canada Inc.

  

Citibank N.A.

  

European Lockbox

   021000089    •2249

Bowater Incorporated (name to be changed to
AbiBow US Inc. on the Effective Date)

  

Wachovia - London

  

EUR Lockbox

   40-51-33    •8166



--------------------------------------------------------------------------------

Schedule 8.07

Title to Properties

None.



--------------------------------------------------------------------------------

Schedule 8.08

Subsidiaries

 

Subsidiary7

  

Jurisdiction of

Organization

  

Loan Party

  

Material

Subsidiary

  

Emergence Plans8

Bowater Incorporated
(name to be changed to
AbiBow US Inc. on the
Effective Date)

  

Delaware

  

U.S. Borrower

  

Yes

  

Name to be changed
to AbiBow US Inc.
on the Effective Date

Bowater Newsprint
South LLC

  

Delaware

  

Guarantor

  

Yes

  

Bowater Alabama LLC

  

Alabama

  

Guarantor

  

Yes

  

To be merged into
AbiBow US Inc.
(Effective
December 31, 2010)

Bowater Newsprint
South Operations LLC

  

Delaware

  

Guarantor

  

Yes

  

To be merged into
AbiBow US Inc.
(Effective
December 31, 2010)

Bowater America Inc.

  

Delaware

  

Guarantor

  

Yes

  

To be merged into
AbiBow US Inc.
(Effective
December 31, 2010)

Bowater Nuway
Mid-States Inc.

  

Delaware

  

Guarantor

  

No

  

Lake Superior Forest
Products Inc.

  

Delaware

  

Guarantor

  

Yes

  

Bowater South
American Holdings
Incorporated

  

Delaware

  

No

  

No

  

 

 

7

Wholly-owned unless otherwise indicated.

8

Unless otherwise indicated, no change is currently contemplated.



--------------------------------------------------------------------------------

 

Subsidiary7

  

Jurisdiction of

Organization

  

Loan Party

  

Material

Subsidiary

  

Emergence Plans8

Abitibi-Consolidated
Corp.

  

Delaware

  

U.S. Borrower

  

Yes

  

To be transferred to
ABH and converted
to an LLC9 and name
to be changed to
AbiBow Recycling
LLC (Effective
December 31, 2010)

Abitibi Consolidated
Sales Corporation

  

Delaware

  

Guarantor

  

Yes

  

To be transferred to
ABH and converted
to an LLC10 (Effective
December 31, 2010)

Donohue Corp.

  

Delaware

  

Guarantor

  

Yes

  

Alabama River
Newsprint Company

  

Alabama

  

Guarantor

  

Yes

  

To be liquidated into
AbiBow US Inc.
(Effective January 2,
2011)

Abitibi-Consolidated
Alabama Corporation

  

Alabama

  

Guarantor

  

Yes

  

To be merged into
AbiBow US Inc.11
(Effective January 2,
2011)

Abitibi-Consolidated
U.S. Funding Corp.

  

Delaware

  

No

  

No

  

To be merged into
Abitibi Consolidated
Sales Corporation
(Effective
December 31, 2010)

Augusta Newsprint
Company (52.5%)

  

Georgia

  

No

  

Yes12

  

 

 

9

Subject to a favorable Private Letter Ruling from the IRS.

`10

Subject to a favorable Private Letter Ruling from the IRS.

11

Subject to a favorable Private Letter Ruling from the IRS.

12

Augusta Newsprint shall not be deemed a Material Subsidiary for so long as it is
an Excluded Subsidiary. As of the Effective Date, Augusta Newsprint is an
Excluded Subsidiary.



--------------------------------------------------------------------------------

 

Subsidiary7

  

Jurisdiction of

Organization

  

Loan Party

  

Material

Subsidiary

  

Emergence Plans8

Calhoun Newsprint
Company (53.13% of
the shares, but 51.13%
of the economic interest)

  

Delaware

  

No

  

Yes

  

Calhoun Note Holdings
AT LLC (100% owned
by Calhoun Newsprint
Company)

  

Delaware

  

No

  

No

  

Calhoun Note Holdings
TI LLC (100% owned
by Calhoun Newsprint
Company)

  

Delaware

  

No

  

No

  

4513541 Canada Inc.

  

Canada

  

No

  

No

  

4513550 Canada Inc.

  

Canada

  

No

  

No

  

3239432 Nova Scotia
Company

  

Nova Scotia

  

No

  

No

  

Bowater Canada
Finance Corporation

  

Nova Scotia

  

No

  

No

  

Bowater Canadian
Holdings Incorporated

  

Nova Scotia

  

No

  

No

  

Bowater Canadian
Limited

  

Canada

  

Guarantor

  

Yes

  



--------------------------------------------------------------------------------

 

Subsidiary7

  

Jurisdiction of

Organization

  

Loan Party

  

Material

Subsidiary

  

Emergence Plans8

Abitibi-Consolidated Inc.

  

British Columbia/Canada

  

Canadian Borrower

  

Yes

  

As of closing, it will be
a company organized
pursuant to the laws
of British Columbia,
but it will be
continued as a federal
corporation in the
following hours or on
the next day. The
name of the company
will be Abitibi-
Consolidated Inc. at
closing, and it will
subsequently change
its name to AbiBow
Canada Inc.

AbitibiBowater Canada
Inc.

  

Canada

  

Yes

  

Yes

  

Bowater LaHave
Corporation

  

Nova Scotia

  

Guarantor

  

Yes

  

Manicouagan Power
Company

  

Quebec

  

No

  

No

  

Bowater Mersey Paper
Company Limited (51%)

  

Nova Scotia

  

No

  

Yes

  

Brooklyn Power
Corporation (51%)

  

Canada

  

No

  

No

  

Donohue Malbaie Inc.
(51%)

  

Quebec

  

No

  

Yes

  

Star Lake Hydro
Partnership (51%)

  

Newfoundland

  

No

  

No

  

Abitibi-Consolidated
Hydro Inc. (75%)

  

Canada

  

No

  

Yes

  

9192-8515 Quebec Inc.
(93.18%)

  

Quebec

  

No

  

No

  



--------------------------------------------------------------------------------

 

Subsidiary7

  

Jurisdiction of

Organization

  

Loan Party

  

Material

Subsidiary

  

Emergence Plans8

Produits Forestiers
Mauricie S.E.C.
(93.18%)

  

Quebec

  

No

  

No

  

ACH Limited
Partnership (75%)

  

Manitoba

  

No

  

Yes

  

ACH Kenora Inc.
(100% owned by ACH
Limited Partnership, a
75% JV)

  

Canada

  

No

  

Yes

  

ACH Norman Inc.
(100% owned by ACH
Limited Partnership, a
75% JV)

  

Canada

  

No

  

Yes

  

ACH Fort Frances Inc.
(100% owned by ACH
Limited Partnership, a
75% JV)

  

Canada

  

No

  

Yes

  

ACH Sturgeon Falls Inc.
(100% owned by ACH
Limited Partnership, a
75% JV)

  

Canada

  

No

  

Yes

  

ACH Calm Lake Inc.
(100% owned by ACH
Limited Partnership, a
75% JV)

  

Canada

  

No

  

Yes

  

ACH Twin Falls Inc.
(100% owned by ACH
Limited Partnership, a
75% JV)

  

Canada

  

No

  

Yes

  

ACH Iroquois Falls Inc.
(100% owned by ACH
Limited Partnership, a
75% JV)

  

Canada

  

No

  

Yes

  



--------------------------------------------------------------------------------

 

Subsidiary7

  

Jurisdiction of

Organization

  

Loan Party

  

Material

Subsidiary

  

Emergence Plans8

ACH Island Falls Inc.
(100% owned by ACH
Limited Partnership, a
75% JV)

  

Canada

  

No

  

Yes

  

Abitibi-Consolidated
Europe

  

Belgium

  

No

  

No

  

Bridgewater Paper
Leasing Ltd.

  

United Kingdom

  

No

  

No

  

Bridgewater Paper
Company Limited

  

United Kingdom

  

No

  

No

  

Note: under
administration in the
UK

Bowater-Korea Ltd.

  

Korea

  

No

  

Yes

  

Bowater Europe Limited

  

United Kingdom

  

No

  

No

  

Bowater S. America Ltda.

  

Brazil

  

No

  

No

  

Bowater Asia Pte Ltd.

  

Singapore

  

No

  

Yes

  



--------------------------------------------------------------------------------

The following Subsidiaries will exist as of funding on the Effective Date but
will be merged out of existence later that day:

 

Subsidiary13

  

Jurisdiction of
Organization

  

Emergence Plans

U.S. ENTITIES

     

ABH Holding Company LLC

  

Delaware

  

To be merged into ABH (on the Effective Date)

ABH LLC 1

  

Delaware

  

To be merged into ABH (on the Effective Date)

Bowater Nuway Inc.

  

Delaware

  

To be merged into Bowater Incorporated (on the
Effective Date)

Bowater Finance II LLC

  

Delaware

  

To be liquidated and dissolved into Bowater
Alabama LLC and Bowater Newsprint South
Operations LLC (on the Effective Date)

Catawba Property Holdings LLC

  

Georgia

  

To be merged into Bowater Incorporated (on the
Effective Date)

Coosa Pines Golf Club Holdings LLC

  

Alabama

  

To be merged into Bowater Alabama LLC (on the
Effective Date)

Bowater Finance Company Inc.

  

Delaware

  

To be merged into Bowater Incorporated (on the
Effective Date)

Rich Timber Holdings, LLC

  

Delaware

  

To be merged into Bowater Incorporated (on the
Effective Date)

Timber Note Holding, LLC

  

Delaware

  

To be merged into Bowater Incorporated (on the
Effective Date)

Bowater Timber A, LLC

  

Delaware

  

To be merged into Bowater Incorporated (on the
Effective Date)

Bowater Timber B, LLC

  

Delaware

  

To be merged into Bowater Incorporated (on the
Effective Date)

Bowater Timber C, LLC

  

Delaware

  

To be merged into Bowater Incorporated (on the
Effective Date)

 

13

Wholly-owned unless otherwise indicated.



--------------------------------------------------------------------------------

 

Subsidiary13

  

Jurisdiction of
Organization

  

Emergence Plans

Bowater Timber D, LLC

  

Delaware

  

To be merged into Bowater Incorporated (on the
Effective Date)

Bowater Timber E, LLC

  

Delaware

  

To be merged into Bowater Incorporated (on the
Effective Date)

Bowater Timber F, LLC

  

Delaware

  

To be merged into Bowater Incorporated (on the
Effective Date)

Bowater Timber G, LLC

  

Delaware

  

To be merged into Bowater Incorporated (on the
Effective Date)

Augusta Woodlands, LLC

  

Delaware

  

To be merged into Abitibi-Consolidated Corp. (on
the Effective Date)

AbitibiBowater US Holding LLC

  

Delaware

  

To be merged into ABH (on the Effective Date)

AbitibiBowater US Holding 1 Corp.

  

Delaware

  

To be merged into ABH (on the Effective Date)

Abitibi-Consolidated Finance LP

  

Delaware

  

To be liquidated into Abitibi-Consolidated Inc.
and Abitibi-Consolidated Nova Scotia
Incorporated (on the Effective Date)

CANADIAN ENTITIES

     

Donohue Recycling Inc.

  

Ontario

  

To be continued under the Business Corporations
Act (British Columbia) (prior to the Effective
Date), then liquidated into Abitibi-Consolidated
Inc. (on the Effective Date)

Abitibi-Consolidated Nova Scotia Incorporated

  

Nova Scotia

  

To be liquidated into Abitibi-Consolidated Inc.
(on the Effective Date)



--------------------------------------------------------------------------------

Schedule 8.09

Litigation

1. Innus of Pessamit First Nation et al v. Attorney General of Quebec et al.,
Kruger, ACCC et al. and Attorney General of Canada et al. – Application for a
declaratory judgment against the Government of Quebec with respect to the
Crown’s duty to consult and accommodate the Innus of Pessamit in the issuance to
ACCC and other forest companies of forest management permits and other decisions
under the Forest Act. The application also seeks a declaration of nullity of
these permits and other decisions. No monetary claim, exposure for ACCC is
potential declaration of nullity of certain permits and other decisions under
the Forest Act (such permits expired before the hearing of this matter) and
potential declaratory orders against the Quebec government that could affect
ACCC’s future operations.

2. Innus of Pessamit First Nation v. Attorney General of Quebec et al., Attorney
General of Canada et al. and ACCCC et al. – Application for a declaratory
judgment with respect to the aboriginal rights and title claimed by the Innus of
Pessamit, orders to declare a breach of constitutional obligations by the
Provincial and Federal governments vis-à-vis the Innus of Pessamit in the
context of forestry operations in the Quebec North Shore region. The
applications also seek a declaration that the Forest Act is constitutionally
inapplicable to a territory which is subject to Aboriginal title, as well as a
declaration of nullity of CAAFs and related decisions issued pursuant to the
Forest Act authorizing forest harvesting activities on the territory claimed by
the Innus of Pessamit. A claim in damages is also made against the Governments
and against Kruger. There is no monetary claim against ACCC, exposure for ACCC
is potential declaration of nullity of certain CAAFs and permits and potential
declaratory orders against the Quebec government that could affect ACCC’s future
operations.

3. The Levin Group v. Bowater (NY) –Proceedings began in Aug. 2007 in a breach
of contract, quantum meruit and unjust enrichment claim brought against Bowater
in an amount in excess of $70 million.

4. Asbestos matters (currently approximately 767 plaintiffs). The company has up
to approximately $700 million in aggregate insurance policies (specific
individual limits and conditions apply on a case by case basis).

5. Workers’ Compensation Cases at GNP – Currently about 81 claims for workers’
compensation accidents from 1982 to 10/17/99. GNP was purchased in January 1992
by Bowater from Georgia Pacific and resold in 1999. Estimated claimed amounts:
$22 million, but all cases are currently expected to settle within a reserve.

6. Appeal of Proposed Decision of Ontario Superintendent of Financial Services
in Abitibi-Price and Rainy River 1998 salaried pension plan merger. If decision
not reversed, potential impact on company could amount to approximately $16.4
million in additional pension plan contribution and costs, which amount could
increase if this claim is not resolved in 2010.

7. Newfoundland and Labrador Environmental Order. On March 31, 2010, the
Canadian Court dismissed a motion for declaratory judgment brought by the
province of Newfoundland and Labrador, awarding costs in our favor, and thus
confirmed our position that the five orders the province issued under section 99
of its Environmental Protection Act on November 12, 2009 are subject to the stay
of proceedings pursuant to the Creditor Protection Proceedings. The province of
Newfoundland and Labrador’s orders could have required us to proceed immediately
with the environmental remediation of various sites we formerly owned or
operated, some of which the province expropriated in December 2008



--------------------------------------------------------------------------------

with Bill 75. If the province requests an extension to the applicable
court-imposed deadline by which its claim had to be filed in order to receive
any distribution in the Creditor Protection Proceedings, a request we can
contest, and if the Canadian Court grants the request, the province’s claim
based on the environmental orders would be subject to the existing claims
process and would be subject to compromise. The province sought leave to appeal
the Canadian Court’s judgment to the Quebec Court of Appeal, which was denied on
May 18, 2010. The Canadian Court also dismissed, without costs, the province of
British Columbia’s intervention in those proceedings. The province of
Newfoundland and Labrador filed notice of application for leave to appeal the
Quebec Court of Appeal’s judgment to the Supreme Court of Canada on August 16,
2010. The Supreme Court granted leave for appeal from the order of the Quebec
Court of Appeal refusing leave to appeal the decision of Gascon J. denying their
environmental claims.



--------------------------------------------------------------------------------

Schedule 8.14

Canadian Pension Plans

 

Subsidiary

  

Name of Pension Plan

  

Registration
Jurisdiction

Abitibi-Consolidated Inc.

  

Employees’ Retirement Plan (ILA) of Bowater Canadian Forest Products Inc. (DB
RPP)

  

Federal

  

Retirement Plan for Non-Union Employees of the Abitibi-Consolidated Company of
Canada - Pulp and Paper Division - Mackenzie Sector

  

British Columbia

  

Pension Plan for Certain Woodland Employees of Abitibi-Consolidated Inc.

  

Ontario

  

Employees’ Retirement Plan (1972) of Bowater Canadian Forest Products Inc. (DB
RPP)

  

Ontario

  

Supervisory Employees’ Retirement Plan (1976) of Bowater Canadian Forest
Products Inc.
(DB RPP)

  

Ontario

  

Executive Staff Retirement Plan (1976) of Bowater Canadian Forest Products Inc.
(DB RPP)

  

Ontario

  

Pension Plan for Thunder Bay Woodlands and Ignace Sawmill members of Local
1-2693

  

Ontario

  

Retirement Plan for Unionized Employees of Abitibi-Consolidated Company of
Canada –
Pulp and Paper Division – Thorold Sector

  

Ontario

  

Pension Plan for Ontario Hourly Employees of Abitibi-Consolidated Company of
Canada

  

Ontario

  

Pension Plan for Executive Employees of Abitibi-Consolidated Inc.

  

Québec

  

Defined Benefit Pension Plan for Non-Unionized Employees of Abitibi-Consolidated
Inc.

  

Québec

  

Defined Contribution Pension Plan for Non-Unionized Employees of
Abitibi-Consolidated Inc

  

Québec

  

Pension plan applicable to Saguenay Forest Products Inc. forestry and sawmill
workers /
Régime de retraite applicable aux travailleurs forestiers et employés de
scieries de Produits
Forestiers Saguenay Inc.

  

Québec

  

Pension Plan for non-unionized employees of Saguenay Forest Products Inc. /
Régime de
retraite des employés non syndiqués de Produits Forestiers Saguenay Inc.

  

Québec



--------------------------------------------------------------------------------

 

Subsidiary

  

Name of Pension Plan

  

Registration
Jurisdiction

  

Pension Plan for non-unionized employees (1995) of Bowater Canadian Forest
Products Inc. /
Régime de retraite des salariés non-syndiqués (1995) de Bowater Produits
forestiers du
Canada inc. (DB RPP)

  

Québec

  

Pension Plan for unionized employees (1994) of Bowater Canadian Forest Products
Inc. /
Régime de retraite des salariés syndiqués (1994) de Bowater Produits forestiers
du Canada
inc. (DB RPP)

  

Québec

  

Hybrid pension plan for unionized employees (2006) of Bowater / Régime de
retraite hybride
des employés syndiqués (2006) de Bowater (Hybrid RPP)

  

Québec

  

Pension Plan for Unionized Employees of Abitibi-Consolidated Company of Canada

  

Québec

  

Pension plan applicable to Abitibi-Consolidated Company of Canada forestry and
sawmill
workers - Régime de retraite applicable aux travailleurs forestiers et employés
de scierie
de la Compagnie Abitibi-Consolidated du Canada

  

Québec

  

Sun Life simplified pension plan for Abitibi Consolidated Company of Canada
unionized
workers – St-Raymond sector / Régime de retraite simplifié de la Sun Life du
Canada pour
Abitibi-Consolidated du Canada couvrant le personnel syndiqué du Secteur
St-Raymond

  

Québec

  

RRS des membres du syndicat des travailleuses et travailleurs de Bois d’œuvre
St-Hilarion (CSN)

  

Québec

  

DC Retirement Plan (2003) for Non-Unionized Employees of Bowater (DC RPP)

  

Québec

  

Employees’ Retirement Plan (1988) of Bowater Canadian Forest Products Inc. (DB
RPP)

  

Québec

  

Employees’ Retirement Plan (1946) of Bowater Canadian Forest Products Inc. (DB
RPP)

  

Québec

  

Supplemental retirement plan for unionized employees of Abitibi-Consolidated
Company
of Canada – Pulp and Paper Division – Amos Sector / Régime complémentaire de
retraite
des employés syndiqués de la Compagnie Abitibi-Consolidated du Canada – Division
Pâtes
et Papier – Secteur Amos

  

Québec

  

Supplemental retirement plan for unionized employees of Abitibi-Consolidated
Company of
Canada – Pulp and Paper Division – Baie-Comeau Sector / Régime complémentaire de
retraite des employés syndiqués de la Compagnie Abitibi-Consolidated du Canada -
Division
Pâtes et Papier – Secteur Baie-Comeau

  

Québec



--------------------------------------------------------------------------------

 

Subsidiary

  

Name of Pension Plan

  

Registration
Jurisdiction

  

Supplemental retirement plan for unionized employees of Abitibi-Consolidated
Company of
Canada – Pulp and Paper Division – Clermont Sector / Régime complémentaire de
retraite
des employés syndiqués de la Compagnie Abitibi-Consolidated du Canada - Division
Pâtes
et Papier – Secteur Clermont

  

Québec

  

Supplemental hybrid retirement plan for Abitibi-Consolidated Company of Canada
forestry
and sawmill workers / Régime complémentaire de retraite hybride des employés
syndiqués
de la Compagnie Abitibi-Consolidated du Canada - Divisions Forêt et Scieries

  

Québec

  

Supplemental hybrid retirement plan for unionized Abitibi-Consolidated Company
of Canada
forestry and sawmill workers - Petit Saguenay Sector / Régime complémentaire de
retraite
(Hybride) des employés syndiqués de la Compagnie Abitibi-Consolidated du Canada
-
Secteur Petit Saguenay

  

Québec

  

Group retirement savings plan for participants of the Defined Contribution
Pension Plan for
Non-Unionized Employees of Abitibi-Consolidated Inc - Régime d’épargne retraite
collectif
des participants au régime de retraite à cotisations déterminées des employés
non syndiqués
d’Abitibi-Consolidated Inc.

  

N/A

  

Group retirement savings plan for Manseau sector employees of
Abitibi-Consolidated
Company of Canada / Régime d’épargne-retraite collectif des employés du Secteur
Manseau
de la Compagnie Abitibi-Consolidated du Canada

  

N/A

  

Supplemental Plan for Expatriate Employees of Abitibi-Consolidated Inc.

  

N/A

  

Senior Executive Retirement Plan (SERP) of Bowater Canadian Forest Products Inc.

  

N/A

  

Supplemental Retirement Benefit Plan for Grade 28 and over Employees of Bowater
Canadian Forest Products Inc.

  

N/A

  

Supplemental Retirement Benefit Plan for Grade 27 and under Employees of Bowater
Canadian Forest Products Inc.

  

N/A

  

Supplemental Defined Benefit Plan (2003) for Employees of Bowater Canadian
Forest Products Inc.

  

N/A



--------------------------------------------------------------------------------

 

Subsidiary

  

Name of Pension Plan

  

Registration
Jurisdiction

  

Supplemental pension plan for participants of the Pension Plan for non-unionized
employees
(1995) of Bowater Canadian Forest Products Inc. / Régime complémentaire de
retraite relatif
aux participants du Régime de retraite des salariés non syndiqués (1995) de
Bowater Produits
forestiers du Canada Inc.

  

N/A

  

Supplemental Defined Contribution Benefit Plan (2003) for Employees of Bowater
Canadian
Forest Products Inc.

  

N/A

  

Supplemental Retirement Plan for Senior Executives of Finlay Forest Industries
Inc.

  

N/A

  

Management Supplementary Benefit Agreements

  

N/A

  

Senior Management Retirement Plan of Stone-Consolidated

  

N/A

  

ACI Former Directors

  

N/A

  

Unfunded Survivor Income Benefits

  

N/A

  

Excess Flexible Contributions Payable by BCFPI

  

N/A

  

Régime de conversion industriel prévu à la convention collective (Donnaconna,
CSN Conventions collectives de 1984 à 2005) (ERIP)

  

N/A

  

Régime de conversion industriel de Domtar (Dolbeau, SCEP Local 85 et 252) (ERIP)

  

N/A

  

Bridging Supplement (Thunder Bay Woods, Collective Agreement Local 1-2693,
September 1, 2005 to November 30, 2009) (ERIP)

  

N/A

  

Pension bridging provisions and Trigger Bonus (Mackenzie, Collective Bargaining
Agreement and the Codification of Local Agreements SCEP Local 402, 2003 to 2008)
(ERIP)

  

N/A

  

Letter of Understanding between ACCC and Local 1-2995 (Iroquois Falls Woods,
USW,
December 1, 2009 to November 30, 2012) (ERIP)

  

N/A

  

Redundancy Measures Program regarding Displaced Employees at IF Division (C.P.U.
Locals 90 and 109, Effective June 1, 1982) (ERIP)

  

N/A

  

Other unfunded arrangements of ACCC (union and non-union ad hoc benefits and
union
and non union special pensions)

  

N/A

  

Other unfunded arrangements of BCFPI (union and non-union special pensions)

  

N/A

Abitibi-Consolidated Inc./ AbitibiBowater Inc.

  

Canadian Supplemental Executive Retirement Plan (SERP) for Executive Employees
of
Abitibi-Consolidated Inc.

  

N/A



--------------------------------------------------------------------------------

 

Subsidiary

  

Name of Pension Plan

  

Registration
Jurisdiction

  

Canadian Defined Contribution Retirement Program for Executive Employees of
AbitibiBowater

  

N/A

  

Canadian Supplemental Executive Retirement Plan (SERP) for Executive Employees
of Donohue Inc.

  

N/A

Abitibi-
Consolidated Inc./
AbitibiBowater
Inc./ All
Subsidiaries

  

Abitibi Consolidated US Supplemental Executive Retirement Plan

  

N/A

Bowater
Canadian
Limited

  

Nil.

  

Bowater
LaHave
Corporation

  

Nil.

  

List of Termination Events or Outstanding Disputes

 

Pension Plan

  

Category

  

Termination event /

Outstanding Disputes

Employees’ Retirement Plan (1972) of
Bowater Canadian Forest Products Inc.

  

Declared partial wind-up

  

Closure of “A” Kraft Mill at
Thunder Bay

Employees’ Retirement Plan (1972) of
Bowater Canadian Forest Products Inc.

  

Declared partial wind-up

  

Renewal Plan at Thunder Bay

Employees’ Retirement Plan (1988) of
Bowater Canadian Forest Products Inc.

  

Declared partial wind-up for employees
who terminated their employment on or
before 31 December, 2008.

  

Closure of Dalhousie Mill

Pension Plan for Ontario Hourly
Employees of Abitibi-Consolidated
Company of Canada

  

Declared partial wind-up

  

Closure of Kenora Mill

Employees’ Retirement Plan (ILA) of
Bowater Canadian Forest Products Inc.

  

Plan termination (declared by the
Company)

  



--------------------------------------------------------------------------------

 

Pension Plan

  

Category

  

Termination event /

Outstanding Disputes

Employees’ Retirement Plan (1988) of
Bowater Canadian Forest Products Inc.

  

Potential partial wind-up for employees who terminated their employment after
December 31, 2008.

  

Closure of Dalhousie Mill

Employees’ Retirement Plan (1946) of
Bowater Canadian Forest Products Inc.

  

Potential partial wind-up

  

Closure of Dalhousie Mill

Pension Plan for Unionized Employees of
Abitibi-Consolidated Company of Canada

  

Potential partial wind-up

  

Closure of Fort William

Pension Plan for Unionized Employees of
Abitibi-Consolidated Company of Canada

  

Potential partial wind-up

  

Closure of Grand Falls

Defined Benefit Pension Plan for
Non-Unionized Employees of
Abitibi-Consolidated Inc.

  

Potential partial wind-up

  

Closure of Fort William

Defined Benefit Pension Plan for
Non-Unionized Employees of
Abitibi-Consolidated Inc.

  

Potential partial wind-up

  

Closure of Grand Falls

Pension Plan for Ontario Hourly
Employees of Abitibi-Consolidated
Company of Canada

  

Potential partial wind-up

  

Idling of Fort Frances paper machine #6

Employees’ Retirement Plan (1972) of
Bowater Canadian Forest Products Inc.

  

Potential partial wind-up

  

Idling of Thunder Bay paper machine #6

Retirement Plan for Unionized Employees
of Abitibi-Consolidated Company of
Canada – Pulp and Paper Division – Thorold Sector

  

Potential partial wind-up

  

Idling of one paper machine at Thorold



--------------------------------------------------------------------------------

Schedule 8.15

Environmental Safety Matters

8.15(a)(i)

None.

8.15(a)(ii)

None.

8.15(a)(iii)

None.

8.15(a)(iv)

None.

8.15(a)(v)

None.

8.15(a)(vi)

None.

8.15(a)(vii)

The Calhoun facility is listed in Comprehensive Environmental Response,
Compensation, Liability Information System (“CERCLIS”) as the ABITIBIBOWATER
BLACK LIQUOR site (TND003329539).

The Coosa Pines facility is listed on the National Priorities List under CERCLA
and is listed in CERCLIS as the ALABAMA ARMY AMMUNITION PLANT site
(AL6210020008).

8.15(a)(viii)

On April 29, 2010, the U.S. Environmental Protection Agency issued a proposed
regulation proposing a new Maximum Achievable Control Technology (MACT) standard
for industrial boilers. A final regulation may impose stringent emission limits
and monitoring requirements at each of the Mortgaged Properties and the Ponderay
and Augusta mills owned by certain of our Existing Joint Venture Subsidiaries.
The U.S Environmental Protection Agency Administrator, Lisa Jackson, has
recently indicated in a letter to U.S. Senator Mary L. Landrieu that based on
comments and information received during the rule making the final MACT
standards will “most assuredly differ from the proposed ones.” See Letter from
Administrator Jackson to Senator Landrieu (Sept. 28, 2010). Based on this
letter, AbitibiBowater anticipates that the final regulation will be less
stringent than the proposed regulation.

 



--------------------------------------------------------------------------------

Schedule 8.17

Filing Offices

U.S. Filing Offices

Uniform Commercial Code Filing Offices

 

Loan Party

  

Jurisdiction

AbitibiBowater Inc.

  

Delaware Secretary of State

Bowater Incorporated (name to be changed to AbiBow US Inc. on the Effective
Date)

  

Delaware Secretary of State

Bowater Newsprint South LLC

  

Delaware Secretary of State

Bowater Newsprint South Operations LLC

  

Delaware Secretary of State

Bowater Alabama LLC

  

Alabama Secretary of State

Bowater America Inc.

  

Delaware Secretary of State

Bowater Nuway Mid-States Inc.

  

Delaware Secretary of State

Lake Superior Forest Products Inc.

  

Delaware Secretary of State

Abitibi Consolidated Sales Corporation

  

Delaware Secretary of State

Abitibi-Consolidated Alabama Corporation

  

Alabama Secretary of State

Donohue Corp.

  

Delaware Secretary of State

Abitibi-Consolidated Corp.

  

Delaware Secretary of State

Alabama River Newsprint Company

  

Alabama Secretary of State

Mortgage Filing Offices

 

Loan Party

  

Filing Office

Bowater Incorporated (name to be changed to AbiBow US Inc. on the Effective
Date)

  

Bradley County Register of Deeds

155 North Ocoee

Courthouse, Room 102

Cleveland, TN 37311

 

and

 

McMinn County Register of Deeds

6 East Madison Ave.

Athens, TN 37303



--------------------------------------------------------------------------------

 

Loan Party

  

Filing Office

Bowater Incorporated (name to be changed to AbiBow US Inc. on the Effective
Date)

Catawba Property Holdings, LLC

  

York Clerk of Court

2 South Congress

York, SC 29745

Bowater Newsprint South Operations LLC

  

Grenada County Clerk of the Chancery

Court Courthouse

59 Greem St.; Room 1

Grenada, MS 38901

Bowater Alabama LLC

  

Talladega County Judge of Probate

Courthouse

Talladega, AL 3161

 

and

 

Shelby County Judge of Probate

112 North Main Street

Columbiana, AL 35051

IP Filing Offices

 

Loan Party

  

Filing Office

All U.S. Borrowers and Guarantors

  

U.S. Patent and Trademark Office

All U.S. Borrowers and Guarantors

  

U.S. Copyright Office

Canadian Filing Offices

All Canadian Loan Parties

 

Jurisdiction

   

Alberta

 

British Columbia

 

Manitoba

 

Nova Scotia

 



--------------------------------------------------------------------------------

 

Jurisdiction

      

Ontario

  

Quebec

  

 



--------------------------------------------------------------------------------

Schedule 8.18

Labor Matters

There is a potential strike at the Thunder Bay Mill affecting approximately 42
employees.



--------------------------------------------------------------------------------

Schedule 8.19

Real Properties in the United States

All are to be pledged to the Senior Notes as of the Effective Date

 

Entity of Record

  

Common Name and Address

  

Purpose/Use

Bowater Alabama LLC

  

Coosa Pines Newsprint Mill

17589 Plant Road, Coosa Pines, AL 35044

  

Paper Mill

Bowater Newsprint South Operations LLC

  

Grenada Newsprint Mill

1000 Papermill Road, Grenada, MS 38901

  

Paper Mill

Bowater Incorporated (name to be changed to AbiBow US Inc. on the Effective
Date)

  

Calhoun Newsprint Mill

5020 Highway 11 South,

Calhoun, TN

  

Paper Mill

Bowater Incorporated (name to be changed to AbiBow US Inc. on the Effective
Date)

Catawba Property Holdings, LLC

  

Catawba Newsprint Mill

5300 Cureton Ferry Road, Catawba, SC 29704

  

Paper Mill



--------------------------------------------------------------------------------

Schedule 9.09

Exempt Properties

None.



--------------------------------------------------------------------------------

Schedule 10.02

Existing Liens

Prior to January 1, 2011, Liens on up to $36,499,925.70 of cash collateral
securing Letter of Credit No. SM202956W, issued by Wells Fargo and dated June 3,
2003, in the amount of $34,761,834 securing $33,500,000 The Industrial
Development Board of the County of McMinn Tax-Exempt Adjustable Mode Solid Waste
Disposal Facilities Revenue Banks (Bowater Incorporated Project) Series 1999.

ABITIBIBOWATER INC.

Delaware Department of State

 

Debtor:

 

AbitibiBowater Inc.

Secured Party:

 

Caterpillar Financial Services Corporation

File No.:

 

2008 2266037            7/2/2008

Collateral:

 

Leased Caterpillar Skid Steer Loader

Debtor:

 

ABITITIBOWATER INC.

Secured Party:

 

J&L Fiber Services Inc.

File No.:

 

2009 0317070            1/30/2009

Collateral:

 

All inventory delivered pursuant to Supply Plan- Refiner Plate Supply Agreement
dated May 5, 2006 and
Consignment Agreements

Debtor:

 

ABITIBOWATER, INC.

Secured Party:

 

Mayer Electric Supply Co., Inc.

File No.:

 

2009 0411972            2/6/2009

Collateral:

 

Mayer Electric Supply Co., Inc., inventory stored on site per agreement and
perpetual inventory record
maintained by Mayer Electric Supply Co.

Debtor:

 

ABITIBIBOWATER, INC.

 

Bowater Inc.

 

Abitibi Consolidated

 

August Newsprint

Secured Party:

 

J&L Fiber Services Inc.

File No.:

 

2009 0654266            3/2/2009

Collateral:

 

All inventory delivered pursuant to Supply Plan- Refiner Plate Supply Agreement
dated May 5, 2006 and
Consignment Agreements

Debtor:

 

ABITIBIBOWATER INC.

Secured Party:

 

Andritz Inc.

File No.:

 

2009 0839842            3/17/2009

Collateral:

 

All parts and other goods purchased by Debtor from Secured Party pursuant to
purchase orders and any and all
proceeds from the foregoing in whatever form.



--------------------------------------------------------------------------------

 

Debtor:

 

ABITIBIBOWATER INC.

Secured Party:

 

Andritz Inc.

File No.:

 

2009 1434098            5/6/2009

Collateral:

 

Purchase Order with specific equipment

Debtor:

 

ABITIBIBOWATER INC.

Secured Party:

 

Buckman Laboratories, Inc.

File No.:

 

2010 1386493            4/21/2010

Collateral:

 

Specific equipment

ABITIBI CONSOLIDATED SALES CORPORATION

Delaware Department of State

 

Debtor:

 

Catalyst Paper (Snowflake) Inc.

 

Amended from: Abitibi Consolidated Sales

Secured Party:

 

IOS Capital

File No.:

 

5088790 2            3/15/2005

Collateral:

 

Leased equipment

Debtor:

 

Catalyst Paper (Snowflake) Inc.

 

Amended from: Abitibi Consolidated Sales Corporation

Secured Party:

 

Smurfit-Stone Container Enterprises, Inc.

File No.:

 

2007 2343258            6/20/2007

Collateral:

 

Beloit equipment together with accessories, parts, upgrades renewals and
replacements and proceeds

Debtor:

 

Abitibi-Consolidated Sales Corporation

Secured Party:

 

Nalco Company

File No.:

 

2007 4191739            11/2/2007

Collateral:

 

Consigned products and proprietary equipment

Debtor:

 

Abitibi Consolidated Sale Corporation

Secured Party:

 

Motion Industries, Inc.

File No.:

 

2008 0516920            2/12/2008

Collateral:

 

Consigned maintenance, repair and operational Assets

Debtor:

 

Abitibi Consolidated Sales Corporation

Secured Party:

 

Kemira Chemicals, Inc.

File No.:

 

2009 0397601            2/5/2009

Collateral:

 

All chemicals, chemical products and other consigned goods delivered for
consignment by Secured Party to
Debtor and any tanks trailers or other equipment owned by Secured Party and used
for the storage of such
goods



--------------------------------------------------------------------------------

ABITIBI-CONSOLIDATED CORP.

Delaware Department of State

 

Debtor:

 

Abitibi-Consolidated Corporation

 

Amended from: Donohue Industries, Inc.

Secured Party:

 

Lease Plan

 

Amended from: General Electric Capital Corporation

File No.:

 

3112339 0            4/17/2003

 

(continued 12/29/2007)

Collateral:

 

Various trucks, substitutions, accessions, accessories warehouse receipts,
insurance and other proceeds

Debtor:

 

Abitibi-Consolidated Corp.

Secured Party:

 

Lease Plan U.S.A., Inc.

File No.:

 

3205350 5            8/7/2003

 

(cont’d 5/5/2008)

Collateral:

 

Leased vehicles and equipment handling vehicles

Debtor:

 

Abitibi-Consolidated Corp.

Secured Party:

 

Lease Plan U.S.A., Inc.

File No.:

 

3283815 2            10/29/2003

 

(cont’d 5/23/2008)

Collateral:

 

Various vehicles and equipment handling vehicles

Debtor:

 

Abitibi-Consolidated Corp.

Secured Party:

 

Lease Plan U.S.A., Inc.

File No.:

 

3283820 2            10/29/2003

 

(cont’d 5/23/2008)

Collateral:

 

Various vehicles and equipment handling vehicles

Debtor:

 

Abitibi-Consolidated Corp.

Secured Party:

 

NMHG Financial Services, Inc.

File No.:

 

41973074            7/14/2004

 

(continued 1/26/2009)

Collateral:

 

Leased equipment

Debtor:

 

Abitibi-Consolidated Corp.

Secured Party:

 

American Express Business Finance

File No.:

 

4355537 4            12/16/2004

 

(continued 9/11/2009)

Collateral:

 

Equipment, personal property and Other property covered by lease agreement,
Finance agreement or other
agreement

Debtor:

 

Abitibi-Consolidated Corp.

Secured Party:

 

VFS Leasing Co.

File No.:

 

4358912 6            12/20/2004

 

(continued 12/10/2009)

Collateral:

 

Leased Volvo Wheel Loader

Debtor:

 

Abitibi-Consolidated Corp.

Secured Party:

 

General Electric Capital Corporation

 

Amended from: Lease Plan U.S.A. Inc.

File No.:

 

5019838 3             1/14/2005

 

(continued 9/24/2009)

Collateral:

 

Leased vehicles and equipment



--------------------------------------------------------------------------------

 

Debtor:

 

Abitibi-Consolidated Corp.

Secured Party:

 

Toyota Motor Credit Corporation

File No.:

 

5145322 5            4/28/2005

Collateral:

 

Four Toyota Forklifts

Debtor:

 

Abitibi-Consolidated Corp.

Secured Party:

 

VFS Leasing Co.

File No.:

 

5205220 8            7/5/2005

Collateral:

 

Leased Volvo Wheel Loader and accessories, attachments Substitutions, repairs,
improvements and
replacements and any and all cash and non-cash proceeds thereof

Debtor:

 

Abitibi-Consolidated Corp.

Secured Party:

 

VFS Leasing Co.

File No.:

 

5246058 3            8/9/2005

Collateral:

 

Leased Volvo Skidstreet Loaders

Debtor:

 

Abitibi-Consolidated Corporation

Secured Party:

 

Lease Plan U.S.A., Inc.

File No.:

 

5321519 2            10/11/2005

Collateral:

 

Leased vehicles and handling equipment

Debtor:

 

Abitibi-Consolidated Corp.

Secured Party:

 

VGS US LCC

File No.:

 

2007 2580529            7/9/2007

Collateral:

 

2007 Volvo L170F

Debtor:

 

Abitibi-Consolidated Corp.

Secured Party:

 

VGS US LLC

File No.:

 

2007 2682242            7/17/2007

Collateral:

 

2007 Volvo L17OF

Debtor:

 

Abitibi-Consolidated Corp.

Secured Party:

 

Caterpillar Financial Services Corporation

File No.:

 

2008 1144094            4/2/2008

Collateral:

 

Caterpillar 906 Wheel Loader

Debtor:

 

Abitibi-Consolidated Corp.

Secured Party:

 

General Electric Capital Corporation

File No.:

 

2008 1436532            4/24/2008

Collateral:

 

Autocar Trucks and frontloader

Debtor:

 

Abitibi-Consolidated Corp.

Secured Party:

 

General Electric Capital Corporation

File No.:

 

2008 2824850            8/19/2008

Collateral:

 

2008 Hino 338 Truck and attachments, accessories, Replacement parts, repairs and
proceeds



--------------------------------------------------------------------------------

 

Debtor:

 

Abitibi-Consolidated Corp.

Secured Party:

 

General Electric Capital Corporation

File No.:

 

2008 2824868            8/19/2008

Collateral:

 

2009 Autocar Truck

Debtor:

 

Abitibi-Consolidated Corp.

Secured Party:

 

General Electric Capital Corporation

File No.:

 

2008 3275904            9/26/2008

Collateral:

 

2009 Autocar Truck and attachments, accessories, Replacement parts, repairs and
proceeds

Debtor:

 

Abitibi-Consolidated Corp.

Secured Party:

 

General Electric Capital Corporation

File No.:

 

2008 3360946            9/26/2008

Collateral:

 

Autocar Tractors and loaders

Debtor:

 

Abitibi-Consolidated Corp.

Secured Party:

 

General Electric Capital Corporation

File No.:

 

2008 3398565            10/7/2008

Collateral:

 

2009 Autocar Truck and attachments, accessories, Replacement parts, repairs, and
proceeds

Debtor:

 

Abitibi-Consolidated Corp.

Secured Party:

 

General Electric Capital Corporation

File No.:

 

2008 3572581            10/23/2008

Collateral:

 

2008 Autocar Truck and other related equipment together with all present and
future attachments, accessories,
replacement parts, repairs, and additions thereto and all proceeds thereof

Debtor:

 

Abitibi-Consolidated Corp.

Secured Party:

 

General Electric Capital Corporation

File No.:

 

2009 0356581            2/3/2009

Collateral:

 

2009 Auto ACX64 Truck and other related equipment together with all present and
future attachments,
accessories, replacement parts, repairs, and additions thereto and all proceeds
thereof

Debtor:

 

Abitibi-Consolidated Corp.

Secured Party:

 

General Electric Capital Corporation

File No.:

 

2009 0356615            2/3/2009

Collateral:

 

2009 Autocar with Heil Refuse Front Loader together with all present and future
attachments, accessories,
replacement parts, repairs, and additions thereto and all proceeds thereof

Debtor:

 

ABITIBIBOWATER, INC.

 

Bowater Inc.

 

Abitibi Consolidated

 

Augusta Newsprint



--------------------------------------------------------------------------------

 

Secured Party:

 

J&L Fiber Services Inc.

File No.:

 

2009 0654266            3/2/2009

Collateral:

 

All inventory delivered pursuant to Supply Plan- Refiner Plate Supply Agreement
dated May 5, 2006 and
Consignment Agreements

ABITIBI-CONSOLIDATED ALABAMA CORPORATION

Alabama Secretary of State

 

Debtor:

 

Abitibi-Consolidated Alabama Corporation

Secured Party:

 

Motion Industries, Inc.

File No.:

 

B 08-0104428            2/14/2008

Collateral:

 

Maintenance, repair and operation assets, including Without limitation,
materials, parts, equipment, supplies
And other tangible personal property pursuant to Consignment agreement

BOWATER ALABAMA LLC

Alabama Secretary of State

 

Debtor:

 

Bowater Alabama LLC

Secured Party:

 

VFS Leasing Co.

 

Amended From: VFS US LLC

File No.:

 

B 08-0531497            6/1/2008

Collateral:

 

2008 Volvo Wheel Loader

Debtor:

 

Bowater Alabama Inc.

Secured Party:

 

Toyota Motor Credit Corporation

File No.:

 

B 06-1035446            12/7/2006

Collateral:

 

New Toyota Forklift

Debtor:

 

Bowater Alabama LLC

Secured Party:

 

American Colloid Company

File No.:

 

B 09-0143506            3/30/2009

Collateral:

 

All of ACC’s Equipment now or hereafter located at any of the Bowater
facilities.

BOWATER INCORPORATED

Delaware Department of State

 

Debtor:

 

Bowater Incorporated

Secured Party:

 

OMNOVA Solutions, Inc.

File No.:

 

1129808 7            9/27/2001

 

(continued 5/11/2006)

Collateral:

 

Consigned inventory

Debtor:

 

Bowater Incorporated

Secured Party:

 

Applied Industrial Technologies-Dixie, Inc.



--------------------------------------------------------------------------------

 

File No.:

 

2274810 5             10/31/2002

 

(continued 10/30/2007)

Collateral:

 

Consigned inventory

Debtor:

 

Bowater Incorporated

Secured Party:

 

Winthrop Resources Corporation

File No.:

 

3093493 8            4/2/2003

 

(continued 12/10/2007)

Collateral:

 

Leased equipment

Debtor:

 

Bowater Incorporated

Secured Party:

 

Applied Industrial Technologies-Dixie, Inc.

File No.:

 

3131004 7            5/22/2003

 

(continued 5/19/2008)

Collateral:

 

Purchase Money Security Interest in and to all consigned equipment

Debtor:

 

Bowater Incorporated

Debtor:

 

Applied Industrial Technologies-Dixie, Inc.

File No.:

 

3323038 3            12/9/2003

 

(continued 12/5/2008)

Collateral:

 

Consigned equipment

Debtor:

 

Bowater Incorporated

Secured Party:

 

De Lage Landen Financial Services, Inc.

File No.:

 

4302860 4            10/27/2004

Collateral:

 

Leased equipment

Debtor:

 

Bowater Incorporated

Secured Party:

 

Barloworld Fleet Leasing, Inc.

File No.:

 

4312848 7            11/5/2004

Collateral:

 

Leased equipment

Debtor:

 

Bowater Incorporated

Secured Party:

 

NTFC Capital Corporation

File No.:

 

4364293 3            12/27/2004

Collateral:

 

Leased equipment

Debtor:

 

Bowater Incorporated

Secured Party:

 

Relational, LLC

Assignee:

 

MB Financial Bank, N.A.

File No.:

 

5085058 7            3/17/2005

 

(continued 3/1/2010)

Collateral:

 

Leased equipment

Debtor:

 

Bowater Incorporated

Secured Party:

 

FCC Equipment Financing, Inc.

Assignee:

 

Caterpillar Financial Services Corp.

File No.:

 

5131653 9            4/28/2005

 

(continued 3/8/2010)

Collateral:

 

Taylor Industrial Lift Truck



--------------------------------------------------------------------------------

 

Debtor:

 

Bowater Incorporated

Secured Party:

 

De Lage Landen Financial Services, Inc.

File No.:

 

5136254 1            5/3/2005

Collateral:

 

Leased equipment

Debtor:

 

Bowater Incorporated

Secured Party:

 

Caterpillar Financial Services Corporation

File No.:

 

5152186 4            5/17/2005

Collateral:

 

Leased Caterpillar equipment

Debtor:

 

Bowater Incorporated

Secured Party:

 

FCC Equipment Financing, Inc.

File No.:

 

5154911 3            5/19/2005

Collateral:

 

Taylor Industrial Lift Truck and proceeds

Debtor:

 

Bowater Incorporated

Secured Party:

 

General Electric Capital Corporation

File No.:

 

5318075 0            10/14/2005

 

(continued 7/26/2010)

Collateral:

 

All equipment leased to or financed for the Debtor by the Secured Party under
the Total Image Management
Agreement

Debtor:

 

Bowater Incorporated

Secured Party:

 

AstenJohnson, Inc.

File No.:

 

6193124 5            6/7/2006

Collateral:

 

Consigned goods and inventory

Debtor:

 

Bowater Incorporated

Secured Party:

 

CSI Leasing, Inc.

File No.:

 

6341639 3            10/3/2006

Collateral:

 

Leased computer equipment

Debtor:

 

Bowater Incorporated

Secured Party:

 

General Electric Capital Corp.

File No.:

 

6435636 6            12/13/2006

Collateral:

 

Leased equipment

Debtor:

 

Bowater Incorporated

Secured Party:

 

Caterpillar Financial Services Corporation

File No.:

 

2007 0571025            2/13/2007

Collateral:

 

Leased Caterpillar Excavator

Debtor;

 

Bowater Incorporated

Secured Party:

 

Caterpillar Financial Services Corporation

File No.:

 

2007 0571066            2/13/2007

Collateral:

 

Leased Caterpillar Excavator



--------------------------------------------------------------------------------

 

Debtor:

 

Bowater Incorporated

Secured Party:

 

CSI Leasing, Inc.

File No.:

 

2007 2820966            7/26/2007

Collateral:

 

Leased computer equipment

Debtor:

 

Bowater Incorporated

Secured Party:

 

Buckman Laboratories, Inc.

File No.:

 

2007 2847084            7/27/2007

Collateral:

 

Buckman-owned equipment located at 1000 Paper Mill Road, Grenada MS 38901

Debtor:

 

Bowater Incorporated

Secured Party:

 

Buckman Laboratories, Inc.

File No.:

 

2007 2848769            7/27/2007

Collateral:

 

Buckman-owned equipment located at 1000 Paper Mill Road, Grenada MS 38901

Debtor:

 

Bowater Incorporated

Secured Party:

 

Caterpillar Financial Services Corporation

File No.:

 

2007 3697694            10/1/2007

Collateral:

 

Leased Caterpillar Wheel Tractor

Debtor:

 

Bowater Incorporated

Secured Party:

 

Winthrop Resources Corporation

File No.:

 

2007 4003793            10/1/2007

Collateral:

 

Leased equipment

Debtor:

 

Bowater Incorporated

Secured Party:

 

Signode Packaging Systems

File No.:

 

2007 4513098            11/29/2007

Collateral:

 

Debtor’s inventory of Signode packaging material

Debtor:

 

Bowater Incorporated

Secured Party:

 

Air Liquide Industrial U.S. LP

File No.:

 

2009 0418050            2/9/2009

Collateral:

 

Oxygen Vessels and Nitrogen vessels

Debtor:

 

Bowater Incorporated

Secured Party:

 

Air Liquide Industrial U.S. LP

File No.:

 

2009 0223641             1/22/2009

Collateral:

 

Oxygen Vessels and Nitrogen vessels

Debtor:

 

AbitibiBowater Inc.

 

Bowater Inc.

 

Abitibi Consolidated

 

Augusta Newsprint

Secured Party:

 

J&L Fiber Services

File No.:

 

2009 0654266            3/2/1009

Collateral:

 

All inventory delivered to Debtor under Supply Plan Refiner Plate Supply
Agreement



--------------------------------------------------------------------------------

 

Debtor:

 

Bowater Incorporated

Secured Party:

 

Andritz Inc.

File No.:

 

2009 0840311            3/17/2009

Collateral:

 

All parts and other good purchased by Debtor from Secured Party pursuant to
Debtor’s Purchase Order No.
277890 and Secured Party’s Sales Order No. 90650 and any and all proceeds

Debtor:

 

Bowater Incorporated

Secured Party:

 

Relational, LLC

Assignee:

 

MB Financial Bank, N.A.

File No.:

 

5085058 7            3/17/2005

 

(continued 3/17/2010)

Collateral:

 

All of the Equipment and personal property and all modifications and additions
thereto and replacements and
substitutions therefore, in whole or in part, including insurance proceeds
thereof under Lease Schedule No.
007

Debtor:

 

Bowater Incorporated

Secured Party:

 

FCC Equipment Financing, Inc.

Assignee:

 

Caterpillar Financial Services Corp.

File No.:

 

5131653 9            4/28/2005

 

(continued 3/8/2010)

Collateral:

 

One Taylor THD-160 Industrial Lift Truck

Debtor:

 

Bowater Incorporated

Secured Party:

 

James Brinkley Co., Inc.

File No.:

 

2009 1093159            3/30/2009

Collateral:

 

Purchase Money Security Interest in a conveyor system To convey paper rolls &
bales to the reel pulper on
PM3

Debtor:

 

Bowater Incorporated

Secured Party:

 

Andritz Inc.

File No.:

 

2009 1370045            4/30/2009

Collateral:

 

All parts and other goods purchased by Debtor from Secured Party pursuant to
Purchase Order

Debtor:

 

Bowater Incorporated

Secured Party:

 

Andritz Inc.

File No.:

 

2009 1372199            4/30/2009

Collateral:

 

All parts and other goods purchased by Debtor from Secured Party pursuant to
Purchase Order

Debtor:

 

Bowater Incorporated

Secured Party:

 

Andritz Inc.

File No.:

 

2009 1387361            5/1/2009

Collateral:

 

All parts and other goods purchased by Debtor from Secured Party pursuant to
Purchase Order

Debtor:

 

Bowater Incorporated

Secured Party:

 

Andritz Inc.

File No.:

 

2009 1387973            5/1/2009

Collateral:

 

All parts and other goods purchased by Debtor from Secured Party pursuant to
Purchase Order



--------------------------------------------------------------------------------

 

Debtor:

 

Bowater Incorporated

Secured Party:

 

Andritz Inc.

File No.:

 

2009 1388237            5/1/2009

Collateral:

 

All parts and other goods purchased by Debtor from Secured Party pursuant to
Purchase Order

Debtor:

 

Bowater Incorporated

Secured Party:

 

Buckman Laboratories, Inc.

File No.:

 

2010 1137359            4/2/2010

Collateral:

 

Buckman equipment maintained at Grenada Mill, Grenada, Mississippi

Debtor:

 

Bowater Incorporated

Secured Party:

 

CSI Leasing, Inc.

File No.:

 

2010 1230261            4/9/2010

Collateral:

 

Leased equipment, software and personal property

Debtor:

 

Bowater Incorporated

Secured Party:

 

Andritz Inc.

File No.:

 

2010 1495518            4/29/2010

Collateral:

 

Rotars, stators, refiner plates and associated parts delivered to Debtor as a
“sale on approval”

NEWSPRINT SOUTH, INC.

Delaware Secretary of State

 

Debtor:

 

Newsprint South, Inc.

Secured Party:

 

Caterpillar Financial Services Corporation

File No.:

 

3337416 5            12/22/2003

Collateral:

 

One Caterpillar GP30LP Lift Truck S/N 74M04293 and substitutions, replacement,
additions and accessions
thereto

Debtor:

 

Newsprint South LLC

Secured Party:

 

AstenJohnson, Inc.

File No.:

 

2008 3604814            10/27/2006

Collateral:

 

All of Consignee’s right, title and interest in and to all Goods and inventory
(including without limitation any
And all paper machine clothing) consigned to Consignee by Consignor from time to
time; and all proceeds of
the foregoing, including without limitation chattel paper, accounts and
insurance proceeds



--------------------------------------------------------------------------------

BOWATER NEWSPRINT SOUTH LLC

Delaware Department of State

 

Debtor:

 

Bowater Newsprint South Inc.

Secured Party:

 

Caterpillar Financial Services Corporation

File No.:

 

2007 0211408            1/17/2007

Collateral:

 

Caterpillar 966H Wheel Loader and related equipment

Debtor:

 

Bowater Newsprint South Inc.

Secured Party:

 

Caterpillar Financial Services Corporation

File No.:

 

2007 0427947            2/2/2007

Collateral:

 

Caterpillar 345CMH Excavator and related equipment

Debtor:

 

Bowater Newsprint South Inc.

Secured Party:

 

Caterpillar Financial Services Corporation

File No.:

 

2008 1603016            5/8/2008

Collateral:

 

Caterpillar 365CL Excavator

Debtor:

 

Bowater Newsprint South LLC

Secured Party:

 

Astenjohnson, Inc.

File No.:

 

2008 3681283            11/3/2008

Collateral:

 

Consigned goods

BOWATER NEWSPRINT SOUTH OPERATIONS LLC

Delaware Department of State

 

Debtor:

 

Bowater Newsprint South Operations LLC

Secured Party:

 

Komatsu Financial L.P.

 

Lyle Machinery

File No.:

 

2008 2482832            7/18/2008

Collateral:

 

Komatsu WA380-5L Wheel Loader and accessories

BOWATER NEWSPRINT SOUTH INC.

Delaware Department of State

 

Debtor:

 

Bowater Newsprint South Inc.

Secured Party:

 

Caterpillar Financial Services Corporation

File No.:

 

2007 0211408            1/17/2007

Collateral:

 

Caterpillar 966H Wheel Loader and related equipment

Debtor:

 

Bowater Newsprint South Inc.

Secured Party:

 

Caterpillar Financial Services Corporation

File No.:

 

2007 0427947            2/2/2007

Collateral:

 

Caterpillar 345CMH Excavator and related equipment

Debtor:

 

Bowater Newsprint South Inc.

Secured Party:

 

Caterpillar Financial Services Corporation

File No.:

 

2008 1603016            5/8/2008

Collateral:

 

Caterpillar 365CL Excavator

Debtor:

 

Bowater Newsprint South LLC



--------------------------------------------------------------------------------

 

Secured Party:

 

Astenjohnson, Inc.

File No.:

 

2008 3681283            11/3/2008

Collateral:

 

Consigned goods

AUGUSTA NEWSPRINT COMPANY

Georgia Superior Court Clerk’s Cooperative Authority

 

Debtor:

 

Augusta Newsprint Company

Secured Party:

 

IBM Credit LLC

File No.:

 

007-2008-12805             6/10/2008

Collateral:

 

IBM equipment

Debtor:

 

Augusta Newsprint Company

Secured Party:

 

Andritz, Inc.

File No.:

 

121-2009-000712             5/7/2009

Collateral:

 

Purchase money security interest in miscellaneous equipment

Debtor:

 

Augusta Newsprint Company

Secured Party:

 

Andritz, Inc.

File No.:

 

121-2009-001349             8/21/2009

Collateral:

 

Notice of goods to be delivered by the Secured Party to Debtor as a “sale on
approval” and any and all
replacements thereof delivered in replenishment of any or all of such goods
following acceptance and
purchase by Debtor

Debtor:

 

Augusta Newsprint Company

Secured Party:

 

Hagemeyer North America, Inc.

File No.:

 

121-2010-000374             3/11/2010

Collateral:

 

All parts, items and products held by Augusta Newsprint Company on consignment
from Hagemeyer North
America, Inc. as well as any and all acquired parts, items and products that
Augusta Newsprint Company may
consign from Hagemeyer North America, Inc., going forward

QUÉBEC

 

 

1.

Bowater Canadian Forest Products Inc.

Bowater Produits Forestiers du Canada Inc.

 

Secured Party:

 

Export Development Canada

File No. :

 

06-0626682-0002

Registration date:

 

October 27, 2006

Registration type:

 

Assignment of a Universality of Claims

Collateral:

 

Absolute assignment of all the present and future claims, accounts and other
intangibles representing the
refund of all cash deposits together with all accrued interest on such deposits
to which the United States
Customs and Border Protection has determined the debtor is entitled under the
Softwood Lumber
Agreement.



--------------------------------------------------------------------------------

Schedule 10.03

Investments, Loans, Advances

Equity Interests held in Non-Subsidiary Joint Ventures:

 

Loan Party or Subsidiary

  

Investment

   Percentage Ownership  

Lake Superior Forest Products Inc.

  

Ponderay Newsprint Company

     40 % 

Abitibi-Consolidated Inc. (as successor to
Abitibi-Consolidated Company of Canada)

  

Societe en Commandite Scierie Opitciwan

     45 % 

Abitibi-Consolidated Inc. (as successor to
Abitibi-Consolidated Company of Canada)

  

3436900 Canada Inc.

     45 % 

Abitibi-Consolidated Inc. (as successor to
Abitibi-Consolidated Company of Canada)

  

Timiskaming Forest Alliance Inc.

     11.3 % 

Abitibi-Consolidated Inc. (as successor to
Abitibi-Consolidated Company of Canada)

  

Tsay Tay Forestry Limited

     25 % 

Abitibi-Consolidated Inc. (as successor to
Abitibi-Consolidated Company of Canada)

  

Produits Forestiers Petit-Paris Inc.

     50 % 

Abitibi-Consolidated Inc. (as successor to
Abitibi-Consolidated Company of Canada)

  

Reboisement Mauricie Inc.

     14.3 % 

Abitibi-Consolidated Inc. (as successor to
Abitibi-Consolidated Company of Canada)

  

Pepiniere Cote-de-Beaupre Inc.

     45 % 

Abitibi-Consolidated Inc. (as successor to
Abitibi-Consolidated Company of Canada)

  

Exploits River Hydro Partnership

     49 % 

Abitibi-Consolidated Inc. (as successor to
Abitibi-Consolidated Company of Canada)

  

Tradepak International S.A. de C.V.

     36.75 % 

Abitibi-Consolidated Inc. (as successor to
Abitibi-Consolidated Company of Canada)

  

Bois d’ingenierie Abitibi-LP Inc.

     50 % 



--------------------------------------------------------------------------------

 

Loan Party or Subsidiary

  

Investment

   Percentage Ownership  

Abitibi-Consolidated Inc. (as successor to
Abitibi-Consolidated Company of Canada)

  

3436900 Canada Inc.

     45 % 

Abitibi-Consolidated Inc. (as successor to
Bowater Canadian Forest Products Inc.)

  

ICO Inc.

     15 % 

Abitibi-Consolidated Inc. (as successor to
Bowater Canadian Forest Products Inc.)

  

Produits Forestiers Canbo Inc.

     20 % 

Abitibi-Consolidated Inc. (as successor to
Bowater Canadian Forest Products Inc.)

  

Planfor Inc.

     15 % 

Abitibi-Consolidated Inc. (as successor to
Bowater Canadian Forest Products Inc.
and Bowater Maritimes Inc.)

  

Casapedia Booming Company

     50 % 

Abitibi-Consolidated Inc. (as successor to
Bowater Maritimes Inc.)

  

The Restigouche Log Driving and Boom Company

     40 % 



--------------------------------------------------------------------------------

Schedule 10.16

After giving effect to the reorganization transactions which will occur on or
about the Effective Date pursuant to the Reorganization:

Accounts

Part A – Core Concentration Accounts

 

Loan Party

  

Bank Name

  

Account Description

   ABA (or
equivalent)      Account Number

AbiBow Canada Inc.

  

Bank of Montreal

  

BPPC CAD Concentration
Account; Main Canadian A/C

     000101531       •2-181

AbiBow Canada Inc.

  

Bank of Montreal

  

BPPC USD Concentration
Account

     000101531       •0-135

Bowater Incorporated (name to be changed to AbiBow US Inc. on the Effective
Date)

  

Wells Fargo/Wachovia

  

Cash Concentration & BI
Primary USD A/C

     061103593       •9066

AbiBow Canada Inc.

  

Royal Bank of Canada

  

Treasury

     0003-00001       •476-7

AbiBow Canada Inc.

  

Royal Bank of Canada

  

Treasury

      •743-2

Part B – Collection Accounts

 

Loan Party

  

Bank Name

  

Account Description

   ABA (or
equivalent)    Account Number

Bowater Incorporated (name to be changed to AbiBow US Inc. on the Effective
Date)

  

Bank of America

  

Lockbox concentration for
#100207, #503362, #503393

   122203248    •2618

AbiBow Canada Inc.

  

Bank of America

  

Atlanta Lockbox #402208 -
Lumber (AFPI)

   122203248    •0364

Abitibi Consolidated Sales Corp

  

Bank of America

  

Lockbox - Newsprint

   122203248    •1568

Abitibi Consolidated Sales Corp

  

Bank of America

  

Lockbox - Woodland

   122203248    •1576

Abitibi Consolidated Corp

  

Bank of America

  

Recycling Lockbox

   122203248    •6482

AbiBow Canada Inc.

  

Bank of Montreal

  

Montreal Lumber A/R

   0001-01531    •7-609

AbiBow Canada Inc.

  

Bank of Montreal

  

Montreal Lumber A/R

   0001-01531    •2-392

AbiBow Canada Inc.

  

Citibank N.A.

  

European Lockbox

   021000089    •5327

AbiBow Canada Inc.

  

Citibank N.A.

  

European Lockbox

   021000089    •5335

AbiBow Canada Inc.

  

Citibank N.A.

  

European Lockbox

   021000089    •5343

AbiBow Canada Inc.

  

Citibank N.A.

  

European Lockbox

   021000089    •5351

AbiBow Canada Inc.

  

Citibank N.A.

  

European Lockbox

   021000089    •5378



--------------------------------------------------------------------------------

 

Loan Party

  

Bank Name

  

Account Description

   ABA (or
equivalent)    Account Number

AbiBow Canada Inc.

  

Citibank N.A.

  

European Lockbox

   021000089    •5386

AbiBow Canada Inc.

  

Citibank N.A.

  

European Lockbox

   021000089    •5394

AbiBow Canada Inc.

  

Citibank N.A.

  

European Lockbox

   021000089    •3003

AbiBow Canada Inc.

  

Citibank N.A.

  

European Lockbox

   021000089    •2004

AbiBow Canada Inc.

  

Citibank N.A.

  

European Lockbox

   021000089    •8004

AbiBow Canada Inc.

  

Citibank N.A.

  

European Lockbox

   021000089    •7011

AbiBow Canada Inc.

  

Citibank N.A.

  

European Lockbox

   021000089    •1009

AbiBow Canada Inc.

  

Citibank N.A.

  

European Lockbox

   021000089    •9463

AbiBow Canada Inc.

  

Citibank N.A.

  

European Lockbox

   021000089    •5548

AbiBow Canada Inc.

  

Citibank N.A.

  

European Lockbox

   021000089    •7002

AbiBow Canada Inc.

  

Citibank N.A.

  

European Lockbox

   021000089    •2249

Bowater Incorporated (name to
be changed to AbiBow US Inc.
on the Effective Date)

  

JPMorgan Chase

  

International Lockbox - wire
receipts

   021000238    •4478

AbiBow Canada Inc.

  

Royal Bank of Canada

  

Lockbox - Wood Product

   0003-00001    •277-8

AbiBow Canada Inc.

  

Royal Bank of Canada

  

Lockbox - Newsprint

   0003-00001    •202-0

AbiBow Canada Inc.

  

Wachovia - London

  

GBP Lockbox

   40-51-33    •8036

Bowater Incorporated (name to
be changed to AbiBow US Inc.
on the Effective Date)

  

Wachovia - London

  

EUR Lockbox

   40-51-33    •8166

AbiBow Canada Inc.

  

Bank of America

  

Main Funding

      •1866

AbiBow Canada Inc.

  

Citibank N.A.

  

Treasury

      •7095

AbiBow Canada Inc.

  

Royal Bank of Canada

  

Fort Frances

      •987-3

Part C – Other Deposit Accounts

 

Loan Party

  

Bank Name

  

Account Description

   Account Number

Bowater Incorporated (name to be
changed to AbiBow US Inc. on the
Effective Date)

  

Arrowpoint FCU

  

Catawba Mill Operating Account

   •2195

Abitibi Consolidated Sales Corp

  

Bank of America

  

Chicago General A/P

   •2316

AbiBow Canada Inc.

  

Bank of America

  

Fort Frances

   •2340

Abitibi Consolidated Corp

  

Bank of America

  

Recycling Primary A/P

   •9128

AbiBow Canada Inc.

  

Bank of America

  

Abitibi Consolidated Inc. - Mtl. AP

   •4066

AbiBow Canada Inc.

  

Bank of America

  

Treasury

   •4026



--------------------------------------------------------------------------------

 

Loan Party

  

Bank Name

  

Account Description

   Account Number

Abitibi Consolidated Sales Corp

  

Bank of America

  

Treasury

   •2696

Abitibi Consolidated Corp

  

Bank of America

  

Treasury

   •8511

Abitibi Consolidated Sales Corp

  

Bank of America

  

Main Account

   •6171

Donohue Corp.

  

Bank of America

  

Donohue Corporation

   •6296

AbiBow Canada Inc.

  

Bank of Montreal

  

Head Office A/P

   •5945

AbiBow Canada Inc.

  

Bank of Montreal

  

Head Office A/P

   •1-445

Bowater Incorporated (name to be
changed to AbiBow US Inc. on the
Effective Date)

  

Bank of New York

  

Dividend Account

   •5-229

AbiBow Canada Inc.

  

Bank of Nova Scotia

  

Maniwaki Ops

   •4114

AbiBow Canada Inc.

  

Bank of Nova Scotia

  

Maniwaki Ops

   •5412

AbiBow Canada Inc.

  

Caisse Populaire

  

Chateau Richer

   •0073

AbiBow Canada Inc.

  

Canadian Imperial Bank

  

Treasury US

   •8915

AbiBow Canada Inc.

  

Canadian Imperial Bank

  

Treasury US

   •2811

Bowater Canadian Ltd

  

Canadian Imperial Bank

  

Stand Alone Account

   •5917

Bowater Canadian Ltd

  

Canadian Imperial Bank

  

Deposit

   •6918

AbiBow Canada Inc.

  

Canadian Imperial Bank

  

Baie Comeau general

   •1214

AbiBow Canada Inc.

  

Canadian Imperial Bank

  

Treasury CAD

   •5010

Bowater Alabama LLC

  

Coosa Pines FCU

  

Miscellaneous Mill Deposits

   •2022

Bowater Alabama LLC

  

Regions Bank

  

Miscellaneous Mill Deposits

   •9429

AbiBow Canada Inc.

  

National Bank of Canada

  

Regular Daily Cash Activity

   •00-27

AbiBow Canada Inc.

  

Royal Bank of Canada

  

Treasury ACCC

   •314-5

AbiBow Canada Inc.

  

Royal Bank of Canada

  

Int B&T

   •989-9

AbiBow Canada Inc.

  

Royal Bank of Canada

  

St. Maurice

   •990-7

AbiBow Canada Inc.

  

Royal Bank of Canada

  

Laurentide

   •780-8

AbiBow Canada Inc.

  

Royal Bank of Canada

  

Amos - General

   •821-5

AbiBow Canada Inc.

  

Royal Bank of Canada

  

St. Felicien - General

   •836-3

AbiBow Canada Inc.

  

Royal Bank of Canada

  

Alma - EO Project “Gov’t Acct”

   •226-5

AbiBow Canada Inc.

  

Royal Bank of Canada

  

H.O. Account Payable

   •731-3

AbiBow Canada Inc.

  

Royal Bank of Canada

  

Amos - Electronic Payments

   •749-5

AbiBow Canada Inc.

  

Royal Bank of Canada

  

Clearing Account and Direct Dep. Account

   •852-3

AbiBow Canada Inc.

  

Royal Bank of Canada

  

Trade Payables Prefunding

   •885-3

AbiBow Canada Inc.

  

Royal Bank of Canada

  

ACI - US Treasury

   •196-2

AbiBow Canada Inc.

  

Royal Bank of Canada

  

Fort Frances

   •196-1

AbiBow Canada Inc.

  

Royal Bank of Canada

  

Int B&T US

   •197-9



--------------------------------------------------------------------------------

 

Loan Party

  

Bank Name

  

Account Description

   Account Number

AbiBow Canada Inc.

  

Royal Bank of Canada

  

Treasury - Main

   •409-7

AbiBow Canada Inc.

  

Royal Bank of Canada

  

Iroquois Falls - Disbursement

   •010-9

AbiBow Canada Inc.

  

Royal Bank of Canada

  

Edwise

   •145-6

AbiBow Canada Inc.

  

Royal Bank of Canada

  

Edwise

   •169-9

AbiBow Canada Inc.

  

Royal Bank of Canada

  

Kenogami

   •004-2

AbiBow Canada Inc.

  

Royal Bank of Canada

  

Current Account

   •154-4

AbiBow Canada Inc.

  

Toronto Dominion Bank

  

BCFPI Concentration

   •6782

AbiBow Canada Inc.

  

Toronto Dominion Bank

  

BCFPI Concentration

   •4845

AbiBow Canada Inc.

  

Toronto Dominion Bank

  

Mistassini and St. Felicien
disbursement

   •7762

AbiBow Canada Inc.

  

Toronto Dominion Bank

  

EMPAC A/P

   •8039

AbiBow Canada Inc.

  

Toronto Dominion Bank

  

Thunder Bay Mill

   •9428

AbiBow Canada Inc.

  

Toronto Dominion Bank

  

Ontario Sawmill

   •9444

AbiBow Canada Inc.

  

Toronto Dominion Bank

  

Thunder Bay Woodlands

   •9460

Bowater Incorporated (name to be
changed to AbiBow US Inc. on the
Effective Date)

  

Wells Fargo/Wachovia

  

Billing Account

   •8026

Bowater Incorporated (name to be
changed to AbiBow US Inc. on the
Effective Date)

  

Wells Fargo/Wachovia

  

Master A/C for controlled
disbursement accts

   •0687

Bowater Incorporated (name to be
changed to AbiBow US Inc. on the
Effective Date)

  

Wells Fargo/Wachovia

  

EMPAC

   •3255

Bowater Incorporated (name to be
changed to AbiBow US Inc. on the
Effective Date)

  

Wells Fargo/Wachovia

  

A/P

   •3274

Bowater Incorporated (name to be
changed to AbiBow US Inc. on the
Effective Date)

  

Wells Fargo/Wachovia

  

USD for MTL A/P processed
ABUS payments

   •3293

Bowater Incorporated (name to be
changed to AbiBow US Inc. on the
Effective Date)

  

Wells Fargo/Wachovia

  

Newsprint South Finance
Structure

   •7062

Bowater Incorporated (name to be
changed to AbiBow US Inc. on the
Effective Date)

  

Wells Fargo/Wachovia

  

Interest Payments

   •5365

Bowater LaHave Corp.

  

Wells Fargo/Wachovia

  

Stand Alone

   •6638

AbiBow Canada Inc.

  

Royal Bank of Canada

  

Thorold - Deposit

   •811-6

Bowater Incorporated (name to be
changed to AbiBow US Inc. on the
Effective Date)

  

Wells Fargo/Wachovia

  

Utility Deposit

   •9438

AbiBow Canada Inc.

  

Bank of Montreal

  

Canada H.O. Payroll

   •0-811



--------------------------------------------------------------------------------

 

Loan Party

  

Bank Name

  

Account Description

   Account Number

AbiBow Canada Inc.

  

Canadian Imperial Bank

  

Thunder Bay Woods Payroll

   •8218

AbiBow Canada Inc.

  

Royal Bank of Canada

  

Payroll

   •227-9

AbiBow Canada Inc.

  

Royal Bank of Canada

  

Clermont - Payroll

   •826-4

AbiBow Canada Inc.

  

Royal Bank of Canada

  

Payroll Prefunding

   •910-7

AbiBow Canada Inc.

  

Royal Bank of Canada

  

Iroquois Falls - Payroll Mill

   •007-5

AbiBow Canada Inc.

  

Toronto Dominion Bank

  

Payroll - QC milIs - opened
Apr 2004

   •3089

Bowater Incorporated (name to be
changed to AbiBow US Inc. on the
Effective Date)

  

Wells Fargo/Wachovia

  

Payroll

   •3289

Bowater Incorporated (name to be
changed to AbiBow US Inc. on the
Effective Date)

  

Wells Fargo/Wachovia

  

Catawba Payroll, daily ZBA with 260046743

   •0783

Bowater Incorporated (name to be
changed to AbiBow US Inc. on the
Effective Date)

  

Bank of New York

  

VEBA Trust; Main VEBA Funding

   •6153

Bowater Incorporated (name to be
changed to AbiBow US Inc. on the
Effective Date)

  

Bank of New York

  

VEBA Health Design Plus

   •3-950

Bowater Incorporated (name to be
changed to AbiBow US Inc. on the
Effective Date)

  

Bank of New York

  

VEBA ACH Account

   •5-679

AbiBow Canada Inc.

  

Toronto Dominion Bank

  

Concentration Mirror Account

   •9418

Bowater Incorporated (name to be
changed to AbiBow US Inc. on the
Effective Date)

  

Wells Fargo/Wachovia

  

EMPAC ZBA to 2079900429066

   •3394

Part D – Excluded Accounts

To be furnished to the Administrative Agent in accordance with Section 9.12(b).

Part E – Securities Accounts or Commodities Accounts

 

Loan Party

  

Bank Name

  

Account Number

   Account Description

AbiBow Canada Inc.

  

Bank of America

   •1866   

Automatic Investment Sweep
Account

Bowater Incorporated (name to
be changed to AbiBow US Inc.
on the Effective Date)

  

Bank of New York

   •3002   

Investment Account



--------------------------------------------------------------------------------

Schedule 13.03

Notices

 

Lender

 

Address

Barclays Bank PLC

 

Name:

Address:

 

Phone:

Fax:

  

Kevin Cullen

745 7th Avenue, 26th Floor

New York, NY 10119

212 526 4979

212 526 5115

BMO

 

Name:

Address:

 

Phone:

Fax:

  

William Kennedy

111 Monroe Floor 20E

Chicago, IL 60603

312 461 2251

312 765 1641

California Public Employees’ Retirement System

 

Contact Name:
Address:

 

Phone:

Fax:

  

Mike Claybar/ Paul Gee

400 Q Street, Suite E4800

Sacramento, CA 95811

916 795 3396 / 916 795 2317

916 795 2875

Canadian Imperial Bank of Commerce

 

Name:

Address:

 

Phone:

Fax:

  

Peter Rawlins

161 Bay Street, 8th Floor

Toronto, Ontario, Canada M5J2S8

416 594 7313

416 594 8347

CIBC Inc.

 

Name:

Address:

 

Phone:

Fax:

  

Sue Zhang

425 Lexington Avenue, 4th Floor

New York, NY 10017

416 542 4357

905 948 1934

CIT Bank

 

Name:

Address:

 

 

Phone:

Fax:

  

Kirk Wolverton

Two Lincoln Centre, Suite 200

5420 LBJ Freeway

Dallas, TX 75240

972 455 1642

972 455 1619

Citibank, N.A., Canadian Branch

 

Name:

Address:

 

Phone:

Fax:

  

Mary Vlahos

123 Front Street, West, Suite 1100

Toronto, Ontario M5J 2M3

416 947 5529

416 915 6290

Export Development Canada

 

Name:

Address:

 

Phone:

Fax:

E-Mail:

  

Loans Services Manager

151 O’Connor Street

Ottawa Canada K1A 1K3

613 598 3282

613 598 2514

Loans.Services@edc.ca

JPMorgan Chase Bank, N.A.

 

Name:

Address:

 

 

Phone:

Fax:

  

Robert Diaz

JPM-Delaware Loan Operations

500 Stanton Christiana Road

Ops 2/3

Newark DE 19713-2107

212 526 4979

212 526 5115



--------------------------------------------------------------------------------

 

Lender

  

Address

Siemens Financial Services, Inc.

  

Name:

Address:

 

Phone:

Fax:

  

Michael Kunst

170 Wood Avenue South

Iselin, NJ 08830

732 590 6629

732 476 3567

TD Bank, N.A.

  

Name:

Address:

 

Phone:

Fax:

  

Al Forzano

317 Madison Avenue, 3rd Floor

New York, NY 10017

212 220 2021

856 533 7124

The Bank of Nova Scotia

  

Name:

Address:

 

Phone:

Fax:

  

Mr. David Angel

1002 Sherbrooke St. W, Suite 900

Montreal, Que, Canada H3A 3L6

514 499 5661

514 499 5504

The Toronto-Dominion Bank

  

Name:

Address:

 

Phone:

Fax:

  

David Carson

66 Wellington St. W., 39th Floor

Toronto, Ont M5K 1A2

416 983 6486

416 983 6522

Wells Fargo Capital Finance, LLC

  

Name:

Address:

 

 

Phone:

Fax:

  

Peter Aziz

2450 Colorado Avenue

Suite 3000 West

Santa Monica, CA 90404

310 453 7494

866 615 7803

Wells Fargo Capital Finance Corporation Canada

  

Name:

Address:

 

 

Phone:

Fax:

  

Peter Aziz

2450 Colorado Avenue

Suite 3000 West

Santa Monica, CA 90404

310 453 7494

866 615 7803



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF NOTICE OF BORROWING

[Date]

Citibank, N.A., as Administrative Agent (the

        “Administrative Agent”) for the Lenders party

        to the Credit Agreement referred to below

[    ]

Ladies and Gentlemen:

The undersigned, [Name of Borrower]1 (the “Borrower”), refers to the ABL Credit
Agreement, dated as of [            ], 2010 (as amended, restated, modified
and/or supplemented from time to time, the “Credit Agreement”, the capitalized
terms defined therein being used herein as therein defined), among
AbitibiBowater Inc., certain Domestic Subsidiaries and Canadian Subsidiaries of
AbitibiBowater from time to time party thereto, the lenders from time to time
party thereto (each, a “Lender” and collectively, the “Lenders”) and Citibank,
N.A., as Administrative Agent and Collateral Agent for such Lenders, and hereby
gives you notice, irrevocably, pursuant to Section [2.03(a)][2.03(b)] of the
Credit Agreement, that the undersigned hereby requests a Borrowing under the
Credit Agreement, and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by Section
[2.03(a)][2.03(b)] of the Credit Agreement:

(i) The Business Day of the Proposed Borrowing is             ,             .2

(ii) The aggregate [principal amount] [Face Amount] of the Proposed Borrowing is
[$            ] [Cdn.$            ].

(iii) The Loans to be made pursuant to the Proposed Borrowing shall consist of
[U.S. Facility Revolving Loans] [U.S. Borrower Canadian Facility Revolving
Loans] [Canadian Borrower Revolving Loans] [U.S. Facility Swingline Loans] [U.S.
Borrower Canadian Facility Swingline Loans] [Canadian Borrower Swingline Loans].

(iv) The Loans [will] [will not] constitute Agent Advances.

 

 

1

Insert the name of the applicable Borrower.

2

Shall be a Business Day at least three Business Days after the date hereof in
the case of Eurodollar Loans or Bankers’ Acceptance Loans (or same day notice in
the case of Base Rate Loans, Canadian Prime Rate Loans or Swingline Loans) and,
provided that (in each case) any such notice shall be deemed to have been given
on a certain day only if given before 12:00 Noon (New York City time) (or 1:00
P.M. (New York City time) in the case of Swingline Loans) on such day.



--------------------------------------------------------------------------------

Exhibit A-1

Page 2

(v) The Loans to be made pursuant to the Proposed Borrowing shall be initially
maintained as [Base Rate Loans] [Eurodollar Loans] [Canadian Prime Rate Loans]
[Bankers’ Acceptance Loans].3

[(vi) The term of the Proposed Borrowing shall be [            ].]4

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties contained in the Credit Agreement and in
the other Loan Documents are and will be true and correct in all material
respects, before and after giving effect to the Proposed Borrowing and to the
application of the proceeds thereof, as though made on such date, unless stated
to relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date (provided, that any representation or warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language is and will be true
and correct in all respects as of the applicable date);

(B) no Default or Event of Default has occurred and is continuing, or would
result from such Proposed Borrowing or from the application of the proceeds
thereof;

(C) the Proposed Borrowing and the application of proceeds thereof does not
violate any applicable law or regulation and no order, judgment or decree of any
Governmental Authority purports to enjoin or restrain such Proposed Borrowing;
and

(D) the applicable conditions set forth in Section 7.03 of the Credit Agreement
will be met on the date of the Proposed Borrowing and immediately after giving
effect thereto.

 

Very truly yours,

[NAME OF BORROWER]

By:

     

Name:

   

Title:

 

 

 

3

Swingline Loans denominated in U.S. Dollars may only be incurred and maintained
as Base Rate Loans. Swingline Loans denominated in Canadian Dollars may only be
incurred and maintained as Canadian Prime Rate Loans.

4

To be included for a Proposed Borrowing of Bankers’ Acceptance Loans in
compliance with the requirements of Schedule 1.01(b).



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF NOTICE OF CONVERSION/CONTINUATION

[Date]

Citibank, N.A., as Administrative Agent (the

        “Administrative Agent”) for the Lenders party

        to the Credit Agreement referred to below

[    ]

Ladies and Gentlemen:

The undersigned, [Name of Borrower] (the “Borrower”), refers to the ABL Credit
Agreement, dated as of [            ], 2010 (as amended, restated, modified
and/or supplemented from time to time, the “Credit Agreement”; the capitalized
terms defined therein being used herein as therein defined), among
AbitibiBowater Inc., certain Domestic Subsidiaries and Canadian Subsidiaries of
AbitibiBowater from time to time party thereto, the lenders from time to time
party thereto (each, a “Lender” and collectively, the “Lenders”), and Citibank,
N.A., as Administrative Agent and Collateral Agent for such Lenders, and hereby
gives you notice, irrevocably, pursuant to Section [2.06][2.09] of the Credit
Agreement, that the undersigned hereby requests to [convert] [continue] the
Borrowing of [U.S. Facility Revolving Loans] [U.S. Borrower Canadian Facility
Revolving Loans] [Canadian Borrower Revolving Loans] referred to below, and in
that connection sets forth below the information relating to such [conversion]
[continuation] (the “Proposed [Conversion] [Continuation]”) as required by
Sections 2.06 and 2.09 of the Credit Agreement:

(i) The Proposed [Conversion] [Continuation] relates to the Borrowing of [U.S.
Facility Revolving Loans] [U.S. Borrower Canadian Facility Revolving Loans]
[Canadian Borrower Revolving Loans] denominated in [$] [Cdn.$] originally made
on             , 20            (the “Outstanding Borrowing”) in the principal
amount of [$            ][Cdn$            ] and currently maintained as a
Borrowing of [Base Rate Loans] [Canadian Prime Rate Loans][Bankers’ Acceptance
Loans with a term of [            ], with the maturity date for the related
Drafts being [            ]][Eurodollar Loans with an Interest Period ending on
            ,             ].

(ii) The Business Day of the Proposed [Conversion] [Continuation] is
            ,             .1

(iii) The Outstanding Borrowing shall be [continued as a Borrowing of
[Eurodollar Loans with an Interest Period of [            ]] [Bankers’
Acceptance Loans with a term of [            ], with the maturity date for the
related Drafts being [            ]][converted into a Borrowing of [Base Rate
Loans][Eurodollar Loans][Canadian Prime Rate Loans][Bankers’ Acceptance Loans
with a term of [            ], with the maturity date for the related Drafts
being [            ]].2

 

 

1

This date shall be a Business Day, at least three Business Days after the date
hereof. Notice shall be deemed to have been given on a certain day only if given
before 12:00 Noon (New York City time) on such day.

2

In the event that either only a portion of the Outstanding Borrowing is to be so
converted or continued, the Borrower should make appropriate modifications to
this clause to reflect same. The duration of Interest Periods is subject to
Section 2.09 of the Credit Agreement. The term of a Proposed Borrowing of
Bankers’ Acceptance Loans shall comply with the relevant requirements of
Schedule 1.01(b) to the Credit Agreement. The Type of Loans into which an
Outstanding Borrowing may be continued or converted, and the duration of any
Interest Period selected, shall be subject to Sections 2.06 and 2.09 of the
Credit Agreement, and otherwise in accordance with the terms of the Credit
Agreement



--------------------------------------------------------------------------------

Exhibit A-2

Page 2

 

[The undersigned hereby certifies that [no Default or Event of Default][describe
any Default or Event of Default] has occurred and will be continuing on the date
of the Proposed [Conversion] [Continuation] or will have occurred and be
continuing on the date of the Proposed [Conversion] [Continuation]].3

 

Very truly yours,

[NAME OF BORROWER]

By:

     

Name:

   

Title:

 

 

 

3

In the case of a Proposed Conversion or Continuation, insert this sentence only
(i) in the event that the conversion is from a Base Rate Loan to a Eurodollar
Loan or a Canadian Prime Rate Loan to a Bankers’ Acceptance Loan or (ii) in the
case of a continuation of a Eurodollar Loan or Bankers’ Acceptance Loans.

 



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF [U.S. FACILITY][U.S. BORROWER CANADIAN FACILITY][CANADIAN

BORROWER] REVOLVING NOTE

 

U.S.$[                    ]

   New York, New York    [                  ,             ]

FOR VALUE RECEIVED, each of the undersigned (together with any entity that
becomes a [U.S.][Canadian] Borrower under the Credit Agreement referred to
below, each a [“U.S. Borrower”]/[“Canadian Borrower”] and, collectively, the
[“U.S. Borrowers”]/[“Canadian Borrowers”]), hereby jointly and severally
promises to pay to [            ] or its registered assigns (the “Lender”), in
the relevant Available Currency in immediately available funds, at the
applicable Payment Office initially located at (i) in the case of [U.S.
Facility][U.S. Borrower Canadian Facility][Canadian Borrower] Revolving Loans
denominated in U.S. Dollars, [insert applicable Payment Office] and (ii) in the
case of [U.S. Borrower Canadian Facility][Canadian Borrower] Revolving Loans
denominated in Canadian Dollars, [insert applicable Payment Office] on the
Revolving Loan Maturity Date the principal sum of [            ] U.S. DOLLARS
(U.S.$[            ]) or, if less, the unpaid principal amount of all [U.S.
Borrower Canadian Facility][Canadian Borrower] Revolving Loans made by the
Lender pursuant to the Credit Agreement, payable at such times and in such
amounts as are specified in the Credit Agreement; provided that, notwithstanding
the fact that the principal amount of this Note is denominated in U.S. Dollars,
to the extent provided in the Credit Agreement, all payments hereunder with
respect to [U.S. Borrower Canadian Facility][Canadian Borrower] Revolving Loans
denominated in Canadian Dollars, shall be made in Canadian Dollars, whether or
not the U.S. Dollar Equivalent of such amounts would exceed the stated principal
amount of this Note.

Each [U.S.][Canadian] Borrower also jointly and severally promises to pay
interest on the unpaid principal amount of each [U.S. Facility][U.S. Borrower
Canadian Facility][Canadian Borrower] Revolving Loan made by the Lender in like
money at said office from the date hereof until paid at the rates and at the
times provided in Section 2.08 of the Credit Agreement.

This Note is one of the [U.S. Facility][U.S. Borrower Canadian
Facility][Canadian Borrower] Revolving Notes referred to in the ABL Credit
Agreement, dated as of [            ], 2010, among AbitibiBowater Inc., certain
Domestic Subsidiaries and Canadian Subsidiaries of AbitibiBowater from time to
time party thereto, the lenders from time to time party thereto (each, a
“Lender” and collectively, the “Lenders”), and Citibank, N.A., as Administrative
Agent and Collateral Agent for such Lenders (as amended, restated, modified
and/or supplemented from time to time, the “Credit Agreement”), and is entitled
to the benefits thereof and of the other Loan Documents. Except as otherwise
defined herein, all capitalized terms used herein and defined in the Credit
Agreement shall be used herein as therein defined. This Note is secured by each
Security Document that is executed by a [U.S. Loan Party]/[Loan Party] and is
entitled to the benefits of the guarantee under the Guarantee and Collateral
Agreement[and Canadian Guarantee and Collateral Agreement]. As provided in the
Credit Agreement, this Note is subject to voluntary prepayment and mandatory
repayment prior to the Revolving Loan Maturity Date, in whole or in part, and
[U.S. Facility][U.S. Borrower Canadian



--------------------------------------------------------------------------------

Exhibit B-1

Page 2

 

Facility][Canadian Borrower] Revolving Loans may be converted from one Type of
[U.S. Facility][U.S. Borrower Canadian Facility][Canadian Borrower] Revolving
Loan into another Type of [U.S. Facility][U.S. Borrower Canadian
Facility][Canadian Borrower] Revolving Loan to the extent provided in the Credit
Agreement.

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement.

The [U.S.][Canadian] Borrowers hereby waive presentment, demand, protest or
notice of any kind in connection with this Note.

*     *     *

 



--------------------------------------------------------------------------------

Exhibit B-1

Page 3

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF TITLE 14 OF THE
NEW YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING ALL OTHER CHOICE OF LAW AND
CONFLICTS OF LAWS RULES THEREOF.

 

[NAME OF BORROWER]1

By:

     

Name:

   

Title:

 

 

 

1

Include a signature block for each [U.S.][Canadian] Borrower party to the Note.

 



--------------------------------------------------------------------------------

EXHIBIT B-2

 

FORM OF [U.S. FACILITY][U.S. BORROWER CANADIAN FACILITY][CANADIAN

BORROWER] SWINGLINE NOTE

 

U.S.$

   New York, New York    [                  ,             ]

FOR VALUE RECEIVED, each of the undersigned (together with any entity that
becomes a [U.S.][Canadian] Borrower under the Credit Agreement referred to
below, each a [“U.S. Borrower”]/[“Canadian Borrower”] and, collectively, the
[“U.S. Borrowers”]/[“Canadian Borrowers”]), hereby jointly and severally
promises to pay to [            ] or its registered assigns (the “Swingline
Lender”), in the relevant Available Currency in immediately available funds, at
the applicable Payment Office, initially located at (i) in the case of [U.S.
Facility][U.S. Borrower Canadian Facility][Canadian Borrower] Swingline Loans
denominated in U.S. Dollars, [insert applicable Payment Office], and (ii) in the
case of [U.S. Borrower Canadian Facility][Canadian Borrower] Swingline Loans
denominated in Canadian Dollars, [insert applicable Payment Office] on the
Swingline Expiry Date the principal sum of [            ] U.S. DOLLARS
(U.S.$[            ]) or, if less, the unpaid principal amount of all [U.S.
Facility][U.S. Borrower Canadian Facility][Canadian Borrower] Swingline Loans
made by the Swingline Lender pursuant to the Credit Agreement, payable at such
times and in such amounts as are specified in the Credit Agreement; provided
that, notwithstanding the fact that the principal amount of this Note is
denominated in U.S. Dollars, to the extent provided in the Credit Agreement, all
payments hereunder with respect to the [U.S. Borrower Canadian
Facility][Canadian Borrower] Swingline Loans denominated in Canadian Dollars
shall be made in Canadian Dollars, whether or not the U.S. Dollar Equivalent of
such amounts would exceed the stated principal amount of this Note.

Each [U.S.][Canadian] Borrower also jointly and severally promises to pay
interest on the unpaid principal amount of each [U.S. Facility][U.S. Borrower
Canadian Facility][Canadian Borrower] Swingline Loan made by the Swingline
Lender in like money at said office from the date hereof until paid at the rates
and at the times provided in Section 2.08 of the Credit Agreement.

This Note is the [U.S. Facility][U.S. Borrower Canadian Facility][Canadian
Borrower] Swingline Note referred to in the ABL Credit Agreement, dated as of
[            ], 2010, among AbitibiBowater Inc., certain Domestic Subsidiaries
and Canadian Subsidiaries of AbitibiBowater from time to time party thereto, the
lenders from time to time party thereto (each, a “Lender” and collectively, the
“Lenders”), and Citibank, N.A., as Administrative Agent and Collateral Agent for
such Lenders (as amended, restated, modified and/or supplemented from time to
time, the “Credit Agreement”), and is entitled to the benefits thereof and of
the other Loan Documents. Except as otherwise defined herein, all capitalized
terms used herein and defined in the Credit Agreement shall be used herein as
therein defined. This Note is secured by each Security Document that is executed
by a [U.S. Loan Party]/[Loan Party] and is entitled to the benefits of the
guarantee under the Guarantee and Collateral Agreement [and Canadian Guarantee
and Collateral Agreement]. As provided in the Credit Agreement, this Note is
subject to voluntary prepayment and mandatory repayment prior to the Swingline
Expiry Date, in whole or in part.

 



--------------------------------------------------------------------------------

Exhibit B-2

Page 2

 

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement.

The [U.S.][Canadian] Borrowers hereby waive presentment, demand, protest or
notice of any kind in connection with this Note.

 



--------------------------------------------------------------------------------

Exhibit B-2

Page 3

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF TITLE 14 OF THE
NEW YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING ALL OTHER CHOICE OF LAW AND
CONFLICTS OF LAWS RULES THEREOF.

 

[NAME OF BORROWER]1

By:

     

Name:

   

Title:

 

 

 

1

Include a signature block for each [U.S.][Canadian] Borrower party to the Note.

 



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF LETTER OF CREDIT REQUEST

Dated ________1

Citibank, N.A., as Administrative Agent, under the ABL Credit Agreement, dated
as of [            ], 2010 (as amended, restated, modified and/or supplemented
from time to time, the “Credit Agreement”), among AbitibiBowater Inc., certain
Domestic Subsidiaries and Canadian Subsidiaries of AbitibiBowater from time to
time party thereto, the lenders from time to time party thereto (each, a
“Lender” and collectively, the “Lenders”), and Citibank, N.A., as Administrative
Agent and Collateral Agent for such Lenders.

__________________________

__________________________

__________________________]

Attention: [                                             ]

[[                     ]2, as Issuing Lender

under the Credit Agreement

__________________________

__________________________

__________________________]

Attention: [                                             ]

Ladies and Gentlemen:

Pursuant to Section 3.03 of the Credit Agreement, the undersigned hereby
requests that the Issuing Lender referred to above issue a [trade] [standby]
Letter of Credit for the account of the undersigned on _______3 (the “Date of
Issuance”) which Letter of Credit shall be denominated in ________4 and shall be
in the aggregate Stated Amount of _______5. The requested Letter of Credit shall
be a [U.S. Facility] [Canadian Facility] Letter of Credit.

 

 

1

Date of Letter of Credit Request.

2

Insert name and address of Issuing Lender.

3

Date of Issuance which shall be a Business Day that is at least five Business
Days after the date hereof (or such earlier date as is acceptable to the
respective Issuing Lender in any given case).

4

Insert applicable currency in which the Letter of Credit is to be denominated
(i.e., U.S. Dollars, Canadian Dollars, Euros or Pounds Sterling).

5

Aggregate initial Stated Amount of the Letter of Credit which should not be less
than $10,000 (or in the case of a Letter of Credit issued in a currency other
than U.S. Dollars, the U.S. Dollar Equivalent thereof) or such lesser amount as
is acceptable to the respective Issuing Lender.

 



--------------------------------------------------------------------------------

Exhibit C

Page 2

 

For purposes of this Letter of Credit Request, unless otherwise defined herein,
all capitalized terms used herein which are defined in the Credit Agreement
shall have the respective meaning provided therein.

The beneficiary of the requested Letter of Credit will be             6, and
such Letter of Credit will be in support of             7 and will have a stated
expiration date of            8 .

We hereby certify that:

 

 

(A)

the representations and warranties contained in the Credit Agreement and in the
other Loan Documents are and will be true and correct in all material respects
on the Date of Issuance, both before and after giving effect to the issuance of
the Letter of Credit requested hereby, unless stated to relate to a specific
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date (provided, that any
representation or warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language is and will be true and correct in all
respects as of the applicable date);

 

 

(B)

no Default or Event of Default has occurred and is continuing nor, after giving
effect to the issuance of the Letter of Credit requested hereby, would such a
Default or Event of Default occur;

 

 

(C)

the issuance of the Letter of Credit requested hereby does not violate any
applicable law or regulation and no order, judgment or decree of any
Governmental Authority purports to enjoin or restrain such issuance; and

 

 

(D)

the applicable conditions set forth in Section 7.03 of the Credit Agreement will
be met on the Date of Issuance and immediately after giving effect thereto.

 

6

Insert name and address of beneficiary.

7

Insert a description of L/C Supportable Obligations (in the case of standby
Letters of Credit) and insert description of permitted trade obligations of the
Company or any of its Subsidiaries (in the case of trade Letters of Credit).

8

Insert the last date upon which drafts may be presented which may not be later
than (i) in the case of standby Letters of Credit, the earlier of (x) twelve
months after the Date of Issuance (subject to extension for successive 12 month
periods to the extent such extension is not beyond five (5) Business Days prior
to the Revolving Loan Maturity Date and (y) five (5) Business Days prior to the
Revolving Loan Maturity Date and (ii) in the case of trade Letters of Credit,
the earlier of (x) 180 days after the Date of Issuance and (y) five (5) Business
Days prior to the Revolving Loan Maturity Date.

 



--------------------------------------------------------------------------------

Exhibit C

Page 3

 

Copies of all material documentation with respect to the supported transaction
are attached hereto.

 

[NAME OF APPLICABLE BORROWER]

By:

     

Name:

 

Title:

 



--------------------------------------------------------------------------------

Exhibit D-1

FORM OF U.S. PERFECTION CERTIFICATE

Dated: December [    ], 2010

Reference is hereby made to (i) that certain Guarantee and Collateral Agreement
dated as of December [    ], 2010 (the “ABL Security Agreement”), between
AbitibiBowater Inc., a Delaware corporation (“AbitibiBowater”) and certain of
its Subsidiaries party thereto (collectively, the “Guarantors”) and Citibank,
N.A., as collateral agent (the “ABL Collateral Agent”), (ii) that certain ABL
Credit Agreement dated as of December [ ], 2010 (the “ABL Credit Agreement”)
among AbitibiBowater, certain of its Subsidiaries party thereto, the Lenders
party thereto, the ABL Collateral Agent and the other Agents party thereto,
(iii) that certain Security Agreement dated as of December [ ], 2010 (the “Notes
Security Agreement” and, together with the ABL Security Agreement, the “Security
Agreements”), between AbitibiBowater, the other Guarantors party thereto and
Wells Fargo Bank, National Association, as collateral agent (the “Notes
Collateral Agent” and, together with the ABL Collateral Agent, the “Collateral
Agents”) and (iv) that certain Indenture dated as of October 4, 2010 (the
“Indenture”) among AbitibiBowater, certain of its Subsidiaries party thereto and
the Notes Collateral Agent. Capitalized terms used but not defined herein have
the meanings assigned in the ABL Credit Agreement or the Indenture, as
applicable.

As used herein, the term “Grantors” means AbitibiBowater and the other
Guarantors that are Domestic Subsidiaries. As used herein, the term “Collateral
Documents” means collectively (i) Security Documents as defined in the ABL
Credit Agreement and (ii) Security Documents as defined in the Indenture.

The undersigned hereby certify to the Collateral Agents as follows:

1. Names.

(a) The exact legal name of each Grantor, as such name appears in its respective
certificate of incorporation or any other organizational document, is set forth
in Schedule 1(a). Each Grantor is (i) the type of entity disclosed next to its
name in Schedule 1(a) and (ii) a registered organization except to the extent
disclosed in Schedule 1(a). Also set forth in Schedule 1(a) is the
organizational identification number, if any, of each Grantor that is a
registered organization, the Federal Taxpayer Identification Number of each
Grantor and the jurisdiction of formation of each Grantor.

(b) Set forth in Schedule 1(b) hereto is a list of any other corporate or
organizational names each Grantor has had in the past five years, together with
the date of the relevant change.

(c) Set forth in Schedule 1(b) is a list of all other names used by each
Grantor, or any other business or organization to which each Grantor became the
successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, on any filings with the Internal
Revenue Service at any time in the past five years. Except as set forth in
Schedule 1(b), no Grantor has changed its jurisdiction of organization at any
time during the past four months.

2. Current Locations. The chief executive office of each Grantor is located at
the address set forth in Schedule 2 hereto.

 

- 1 -



--------------------------------------------------------------------------------

Exhibit D-1

 

3. Extraordinary Transactions. Within the last five years, except for those
purchases, acquisitions and other transactions described in Schedule 3 attached
hereto and other purchases and acquisitions of assets not in excess of
$25,000,000, all of the Collateral has been originated by each Grantor in the
ordinary course of business.

4. File Search Reports. Attached hereto as Schedule 4 are the file search
reports from the Uniform Commercial Code filing offices (i) in each jurisdiction
identified in Section 1(a) or Section 2 with respect to each legal name set
forth in Section 1 and (ii) in each jurisdiction described in Schedule 1(b) or
Schedule 3 relating to any of the transactions described in Schedule 1(b) or
Schedule 3 with respect to each legal name of the person or entity from which
each Grantor purchased or otherwise acquired any of the Collateral. A copy of
each financing statement, including judgment and tax liens, bankruptcy and
pending lawsuits or other filing identified in such file search reports has been
delivered to the Collateral Agents.

5. UCC Filings. The financing statements (duly authorized by each Grantor
constituting the debtor therein), including the indications of the collateral,
attached as Schedule 5 relating to the Security Agreements or the applicable
Mortgage, have been prepared in the appropriate form for filing in the filing
offices in the jurisdictions identified in Schedule 6 hereof.

6. Schedule of Filings. Attached hereto as Schedule 6 is a schedule of (i) the
appropriate filing offices for the financing statements attached hereto as
Schedule 5, (ii) the appropriate filing offices for the filings described in
Schedule 11(c), (iii) the appropriate filing offices for the Mortgages and
fixture filings relating to the Mortgaged Properties set forth in Schedule 7(a)
and (iv) any other actions required to create, preserve, protect and perfect the
security interests in the Collateral granted to the Collateral Agents pursuant
to the Collateral Documents.

7. Real Property. (a) Attached hereto as Schedule 7(a) is a list of all (i) real
property to be encumbered by a Mortgage and fixture filing (such real property,
the “Mortgaged Property”) as of the Effective Date and (ii) common names,
addresses and uses of each Mortgaged Property. Except as described in Schedule
7(b) attached hereto: (i) no Grantor has entered into any leases, subleases,
tenancies, franchise agreements, licenses or other occupancy arrangements as
owner, lessor, sublessor, licensor, franchisor or grantor with respect to any of
the Mortgaged Property and (ii) no Grantor has any Leases which require the
consent of the landlord, tenant or other party thereto to the Transactions with
respect to any of the Mortgaged Property.

8. Termination Statements. Attached hereto as Schedule 8(a) are the form of
termination statements (which shall be duly authorized by the secured party
named therein upon receipt of payoff funds and completion of such other actions
required by the respective payoff letter executed by each such secured party) in
the appropriate form for filing in each applicable jurisdiction identified in
Schedule 8(b) hereto with respect to each Lien described therein.

9. Stock Ownership and Other Equity Interests. Attached hereto as Schedule 9 is
a true and correct list of all of the stock, partnership interests, limited
liability company membership interests or other equity interest owned directly
by each Grantor, after giving effect

 

- 2 -



--------------------------------------------------------------------------------

Exhibit D-1

 

to the transactions contemplated by the Plans of Reorganization on the date
hereof, of each other Grantor and each other Subsidiary that is a Material
Subsidiary (other than any Unrestricted Subsidiary or any Existing Restricted
Subsidiary JV, each as defined in the Indenture), setting forth the percentage
of such equity interests required to be pledged pursuant to the Collateral
Documents.

10. Instruments and Tangible Chattel Paper. Attached hereto as Schedule 10 is a
true and correct list of all (i) promissory notes (including all intercompany
notes between or among any two or more Grantors or any of their Subsidiaries)
and (ii) instruments (other than checks to be deposited in the ordinary course
of business), tangible chattel paper, electronic chattel paper and other
evidence of indebtedness held by each Grantor as of the date hereof.

11. Intellectual Property.

(a) Attached hereto as Schedule 11 is a schedule setting forth all of each
Grantor’s Patents and Trademarks (each as defined in the Security Agreements)
applied for or registered with the United States Patent and Trademark Office,
including the name of the registered owner or applicant and the registration,
application, or publication number, as applicable, of each Patent or Trademark
owned by each Grantor.

(b) Attached hereto as Schedule 11 is a schedule setting forth all of each
Grantor’s Copyrights (each as defined in the Security Agreements), including the
name of the registered owner and the registration number of each such Copyright
owned by each Grantor.

(c) Attached hereto as Schedule 11 in proper form for filing with the United
States Patent and Trademark Office (the “USPTO”) and United States Copyright
Office (the “USCO”) are the filings necessary to preserve, protect and perfect
the security interests in the United States Trademarks, Patents and Copyrights
set forth in Schedule 11.

12. Commercial Tort Claims. Attached hereto as Schedule 12 is a true and correct
list of all commercial tort claims (as such term is defined in Article 9 of the
UCC) valued in excess of $10,000,000 held by each Grantor, including a brief
description thereof.

13. Deposit Accounts, Securities Accounts and Commodity Accounts. Attached
hereto as Schedule 13 is a true and complete list of all Core U.S. Concentration
Accounts, U.S. Collection Accounts, Deposit Accounts, securities accounts (as
such term is defined in Article 9 of the UCC) and commodity accounts (as such
term is defined in Article 9 of the UCC) maintained by each Grantor, after
giving effect to the transactions contemplated by the Plans of Reorganization on
the date hereof, including the name of each institution where each such account
is held, the name of each such account and the name of each entity that holds
each account.

14. Letter-of-Credit Rights. Attached hereto as Schedule 14 is a true and
correct list of all Letters of Credit that are not supporting obligations issued
in favor of each Grantor, as beneficiary thereunder.

 

- 3 -



--------------------------------------------------------------------------------

Exhibit D-1

 

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the day and year first above written.

 

ABITIBIBOWATER INC.

By:

     

Name:

 

William G. Harvey

 

Title:

 

Executive Vice President and Chief

BOWATER INCORPORATED

By:

     

Name:

 

William G. Harvey

 

Title:

 

Senior Vice President and Treasurer

ABITIBI-CONSOLIDATED CORP.

By:

     

Name:

 

William G. Harvey

 

Title:

 

Vice President and Chief Financial
Officer

BOWATER NEWSPRINT SOUTH LLC

By:

     

Name:

 

William G. Harvey

 

Title:

 

Manager

BOWATER NEWSPRINT SOUTH
OPERATIONS LLC

By:

 

Bowater Newsprint South LLC, its Sole Member
and Manager

By:

     

Name:

 

William G. Harvey

 

Title:

 

Manager

[Signature Page to U.S. Perfection Certificate]

 



--------------------------------------------------------------------------------

Exhibit D-1

 

 

BOWATER ALABAMA LLC

By:

 

Bowater Newsprint South LLC, its Sole Member

By:

     

Name:

 

William G. Harvey

 

Title:

 

Manager

BOWATER AMERICA INC.

By:

     

Name:

 

William G. Harvey

 

Title:

 

President and Treasurer

BOWATER NUWAY MID-STATES INC.

By:

     

Name:

 

William G. Harvey

 

Title:

 

President

LAKE SUPERIOR FOREST PRODUCTS INC.

By:

     

Name:

 

William G. Harvey

 

Title:

 

Vice President and Chief Financial
Officer

ABITIBI CONSOLIDATED SALES
CORPORATION

By:

     

Name:

 

William G. Harvey

 

Title:

 

Vice President and Chief Financial
Officer

[Signature Page to U.S. Perfection Certificate]

 



--------------------------------------------------------------------------------

Exhibit D-1

 

 

DONOHUE CORP.

By:

     

Name:

 

William G. Harvey

 

Title:

 

Vice President and Chief Financial
Officer

ABITIBI-CONSOLIDATED ALABAMACORPORATION

By:

     

Name:

 

Jacques P. Vachon

 

Title:

 

Secretary

ALABAMA RIVER NEWSPRINT COMPANY

By:

 

Abitibi-Consolidated Sales Corporation, its
Managing Partner

By:

     

Name:

 

Jacques P. Vachon

 

Title:

 

Secretary

[Signature Page to U.S. Perfection Certificate]

 



--------------------------------------------------------------------------------

Exhibit D-1

 

Schedule 1(a)

Legal Names, Etc.

 

Legal Name

   Type of Entity      Registered
Organization
(Yes/No)      Organizational
Number      Federal Taxpayer
Identification
Number      Jurisdiction of
Formation                                               

 



--------------------------------------------------------------------------------

Exhibit D-1

 

Schedule 1(b)

Prior Organizational Names

 

Grantor

   Prior Name      Date of Change                    

 

Grantor

   Action      Date of
Action      Jurisdiction of
Formation      List of All Other Names Used on Any
Filings with the Internal Revenue
Service During Past Five Years                                      

 



--------------------------------------------------------------------------------

Exhibit D-1

 

Schedule 2

Chief Executive Offices

 

Grantor

   Address      County      State      Country                                
     

 



--------------------------------------------------------------------------------

Exhibit D-1

 

Schedule 3

Transactions Other Than in the Ordinary Course of Business In Excess of
$25,000,000

 

Grantor

   Description of Transaction Including Parties
Thereto      Date of
Transaction                    

 



--------------------------------------------------------------------------------

Exhibit D-1

 

Schedule 4

File Search Reports

See Attached.

 



--------------------------------------------------------------------------------

Exhibit D-1

 

Schedule 5

Copies of UCC Financing Statements to be Filed

See Attached.

 



--------------------------------------------------------------------------------

Exhibit D-1

 

Schedule 6

Filings/Filing Offices

 

Type of Filing1

   Entity      Applicable
Collateral
Document
Mortgage,
Security
Agreement or
Other      Jurisdictions                             

 

1

UCC-1 financing statement, fixture filing, mortgage, intellectual property
filing or other necessary filing.

 



--------------------------------------------------------------------------------

Exhibit D-1

 

Schedule 7(a)

I. Owned Real Property

 

Entity of Record

   Common Name and Address   Purpose/Use   To be Encumbered by Mortgage and
Fixture Filing

[    ]

  

[    ]

 

[COUNTY, STATE]

 

[    ]

 

[YES/NO]

      

II. Leased or Other Interests in Real Property

 

Entity of Record

   Common Name and
Address   Landlord / Owner   Description of
Lease or Other
Documents
Evidencing
Interest   Purpose/Use   To be Encumbered by
Mortgage   To be Encumbered by
Fixture Filing

[    ]

  

[    ]

 

[COUNTY, STATE]

 

[    ]

 

[    ]

 

[    ]

 

[YES/NO]

 

[YES/NO]

            

 



--------------------------------------------------------------------------------

Exhibit D-1

 

Schedule 7(b)

Required Consents; Grantor Held Landlord’s/ Grantor’s Interests

I. Landlord’s / Grantor’s Consent Required

1. [LIST EACH LEASE OR OTHER INSTRUMENT WHERE LANDLORD’S / GRANTOR’S CONSENT IS
REQUIRED].

II. Leases, Subleases, Tenancies, Franchise Agreements, Licenses or Other
Occupancy Agreements Pursuant to which any Grantor holds Landlord’s / Grantor’s
Interest

1. [LIST EACH LEASE OR OTHER INSTRUMENT WHERE GRANTOR HOLDS LANDLORD’S /
GRANTOR’S INTEREST]

 



--------------------------------------------------------------------------------

Exhibit D-1

 

Schedule 8(a)

Termination Statements

See Attached.

 



--------------------------------------------------------------------------------

Exhibit D-1

 

Schedule 8(b)

Termination Statement Filing Jurisdictions

See Attached.

 



--------------------------------------------------------------------------------

Exhibit D-1

 

Schedule 9

Equity Interests

 

Issuer

   Number  of
Certificate      Record
Owner      Number and
Class of
Equity Interest      Percentage
of Equity  Interest
Being Pledged              

 



--------------------------------------------------------------------------------

Exhibit D-1

 

Schedule 10

Instruments and Tangible Chattel Paper

 

1.

Promissory Notes:

 

Entity

   Principal Amount      Date of Issuance                    

 

2.

Chattel Paper:

 

Description

         

 



--------------------------------------------------------------------------------

Exhibit D-1

 

Schedule 11(a)

Patents and Trademarks

Schedule 11(a), Part 1A – United States Trademarks

U.S. TRADEMARK REGISTRATIONS

 

TRADEMARK

  

REG. NO.

  

REG. DATE

  

RECORD

OWNER

U.S. TRADEMARK APPLICATIONS

 

TRADEMARK

  

REG. NO.

  

REG. DATE

  

RECORD

OWNER

TRADEMARK LICENSES

 

  Name of
Agreement

   Parties
Licensor/Licensee    Date of
Agreement    Subject
Matter    Record
Owner

 



--------------------------------------------------------------------------------

Exhibit D-1

 

Schedule 11(a), Part 1B – United States Patents

PATENTS AND DESIGN PATENTS

 

Patent No.

   Issued    Expiration    Country    Title    Record
Owner

PATENT APPLICATIONS

 

Case No.

   Serial No.    Country    Date    Filing Title    Record
Owner

PATENT LICENSES

 

Name of
Agreement

   Parties
Licensor/Licensee    Date of
Agreement    Subject
Matter    Record
Owner

 



--------------------------------------------------------------------------------

Exhibit D-1

 

Schedule 11(b)

Copyrights

COPYRIGHT REGISTRATIONS

 

Registration No.

   Registration Date    Title    Expiration
Date    Record
Owner

COPYRIGHT APPLICATIONS

 

Case No.

   Serial No.    Country    Date    Filing Title    Record
Owner

COPYRIGHT LICENSES

 

  Name of
Agreement

   Parties
Licensor/Licensee    Date of
Agreement    Subject
Matter    Record
Owner

 



--------------------------------------------------------------------------------

Exhibit D-1

 

Schedule 12

Commercial Tort Claims

 



--------------------------------------------------------------------------------

Exhibit D-1

 

Schedule 13

Core U.S. Concentration Accounts

 

Account Name

   Account Number      Account Description      Bank Name           

U.S. Collection Accounts

 

Account Name

   Account Number      Account Description      Bank Name           

Deposit Accounts

 

Account Name

   Account Number      Account Description      Bank Name           

Commodities Accounts

 

Bank Name

   Account Name      Account Number      Account Description           

 



--------------------------------------------------------------------------------

Exhibit D-1

 

Securities Accounts

 

Bank Name

   Account Name      Account Number      Account Description           

 



--------------------------------------------------------------------------------

Exhibit D-1

 

Schedule 15

Letter of Credit Rights

 



--------------------------------------------------------------------------------

Exhibit D-2

 

FORM OF PERFECTION CERTIFICATE

Reference is hereby made to (i) that certain Canadian Guarantee and Collateral
Agreement dated as of [                     ], 2010 (the “ABL Security
Agreement”), between the Canadian Guarantors party thereto (collectively, the
“Guarantors”) and Citibank, N.A., as collateral agent (the “ABL Collateral
Agent”), (ii) that certain ABL Credit Agreement dated as of December 9, 2010
(the “ABL Credit Agreement”) among AbitiBowater Inc., certain of its
Subsidiaries party thereto, the Lenders party thereto, the ABL Collateral Agent
and the other Agents party thereto. Capitalized terms used but not defined
herein have the meanings assigned in the ABL Credit Agreement.

As used herein, the term “Grantors” means the Canadian Guarantors.

The undersigned hereby certify to the Collateral Agent as follows:

1. Names.

(a) The exact legal name of each Grantor, as such name appears in its respective
certificate or articles of incorporation or any other organizational document,
is set forth in Schedule 1(a). Each Grantor is (i) the type of entity disclosed
next to its name in Schedule 1(a). Also set forth in Schedule 1(a) is the
organizational identification number of each Grantor, the Canada Revenue Agency
Business Number of each Grantor and the jurisdiction of formation of each
Grantor.

(b) Set forth in Schedule 1(b) hereto is a list of all former names of each
Grantor, together with the date of the relevant change.

2. Current Locations.

(a) The chief executive office, head office and domicile of each Grantor are
located at the addresses set forth in Schedule 2(a) hereto.

(b) The addresses of all locations in which each Grantor maintains any books or
records relating to the Collateral are set forth in Schedule 2(b) hereto.

(c) The addresses of all locations, including the name and address of each third
party location (including any bailee, consignee customs broker or other similar
Person), in which each Grantor maintains any of the Collateral are set forth in
Schedule 2(c) hereto.

3. Extraordinary Transactions. Within the last five years, except for those
purchases, acquisitions and other transactions described in Schedule 3 attached
hereto and other purchases and acquisitions of assets not in excess of
$25,000,000, all of the Collateral has been originated by each Grantor in the
ordinary course of business.

4. File Search Reports. Attached hereto as Schedule 4 are copies of search
reports summarizing all searches made against each Grantor (including all of the
former names of such Grantor) under the Bank Act (Canada) and in the Personal
Property Security Register in each province of Canada (or, if applicable, in the
Quebec Register of Personal and Movable Real

 



--------------------------------------------------------------------------------

Exhibit D-2

 

Rights) and in the analogous registry in each other jurisdiction in which
tangible (corporeal) personal (movable) property of such Grantor is located or
in which the chief executive office (and domicile, if applicable) of such
Grantor is located, including the relevant Uniform Comercial Code filing
offices.

5. Schedule of Filings. PPSA (and, if required, UCC) financing statements or
registration statements, as applicable, have been prepared for filing in the
Personal Property Security Register in each applicable province and territory of
Canada, in the Quebec Register of Personal and Movable Real Rights and in the
analogous registry in each other jurisdiction in which tangible (corporeal)
personal (movable) property of each Grantor is located or in which the chief
executive office (and domicile, if applicable) of each Grantor is located.
Attached hereto as Schedule 5 is a true and correct list of all jurisdictions in
which such filings are to be made.

6. Financing Change or Discharge Statements. Attached hereto as Schedule 6 is a
list of all Liens to be discharged pursuant to financing change or discharge
statements on or immediately after the Closing Date, which discharges shall be
duly authorized by the relevant secured party upon receipt of payoff funds and
completion of such other actions required by the respective payoff letter
executed by each such secured party.

7. Instruments and Chattel Paper. Attached hereto as Schedule 7 is a true and
correct list of all promissory notes, instruments (other than checks to be
deposited in the ordinary course of business), tangible or electronic chattel
paper and other evidence of indebtedness held by each Grantor as of the Closing
Date.

8. Intellectual Property.

(a) Attached hereto as Schedule 8 (a) is a schedule setting forth all of each
Grantor’s Patents (as defined in the Security Documents) in Canada applied for
or registered with the Canadian Intellectual Property Office or any other
similar authority in any other jurisdiction, and all other Patents, including
the name of the registered owner or applicant and the registration, application,
or publication number, as applicable, of each Patent owned, applied for or
licensed by each Grantor.

(b) Attached hereto as Schedule 8 (b) is a schedule setting forth all of each
Grantor’s Trademarks (as defined in the Security Documents) in Canada applied
for or registered with the Canadian Intellectual Property Office or any other
similar authority in any other jurisdiction, and all other Trademarks, including
the name of the registered owner or applicant and the registration, application,
or publication number, as applicable, of each Patent owned, applied for or
licensed by each Grantor.

(c) Attached hereto as Schedule 8(c) is a schedule setting forth all of each
Grantor’s Copyrights (as defined in the Security Documents) in Canada, including
the name of the registered owner and the registration number of each Copyright
owned, applied for or licensed by each Grantor.

 



--------------------------------------------------------------------------------

Exhibit D-2

 

9. Deposit Accounts, Securities Accounts and Futures Accounts. Attached hereto
as Schedule 9 is a true and complete list of all Core Canadian Concentration
Accounts, Canadian Collection Accounts, Deposit Accounts, securities accounts
(as such term is defined in the PPSA) and futures accounts (as such term is
defined in the PPSA) in each case other than Excluded Accounts, maintained by
each Grantor, including the name of each institution where each such account is
held and the name of each entity that holds each account.

10. Letter-of-Credit Rights. Attached hereto as Schedule 10 is a true and
correct list of all letters of credit that are not supporting obligations issued
in favor of each Grantor, as beneficiary thereunder.

[The remainder of this page has been intentionally left blank]

 



--------------------------------------------------------------------------------

Exhibit D-2

 

IN WITNESS WHEREOF, we have signed this Canadian Perfection Certificate as of
this              day of                      2010.

 

BOWATER CANADIAN LIMITED

By:

   

Name:

   

Title:

   

ABITIBIBOWATER CANADA INC.

By:

   

Name:

   

Title:

   

ABITIBI-CONSOLIDATED INC.

By:

   

Name:

   

Title:

   

BOWATER LAHAVE CORPORATION

By:

   

Name:

   

Title:

   

 



--------------------------------------------------------------------------------

Exhibit E

FORM OF INTERCREDITOR AGREEMENT

This INTERCREDITOR AGREEMENT (this “Agreement”) is dated as of December 9, 2010,
and entered into by and between Citibank, N.A., in its capacity as agent under
the Initial ABL Credit Agreement, including its successors and assigns from time
to time (the “Initial ABL Agent”), and Wells Fargo Bank, National Association,
as Collateral Agent and Trustee (the “Trustee”), not in its individual capacity,
but solely in its capacity as trustee and collateral agent under the Indenture
and (as the case may be) as collateral agent for and representative hereunder of
the holders of the Additional Pari Passu Note Obligations, including in each
case its successors and assigns from time to time (in such capacities, the
“Notes Agent”) and is acknowledged by AbitibiBowater Inc., a Delaware
corporation (the “Company”), and the subsidiaries of the Company listed on the
signature pages hereof (together with any subsidiary that becomes a party hereto
after the date hereof, each a “Company Subsidiary,” and, collectively, the
“Company Subsidiaries”). Capitalized terms used in this Agreement have the
meanings assigned to them in Article 1.

RECITALS

The Company, the Company Subsidiaries, the ABL Lenders, and the Initial ABL
Agent have entered into that certain senior secured asset based revolving credit
facility, dated as of December 9, 2010 (as amended, restated, supplemented,
extended, modified, replaced, refunded or refinanced from time to time, the
“Initial ABL Credit Agreement”);

ABI Escrow Corporation has issued 10.25% senior secured notes due 2018 in a
principal amount of $850,000,000 (the “Initial Notes”) under an indenture, dated
as of October 4, 2010 (as amended, restated, supplemented, extended modified,
replaced, refunded or refinanced from time to time, including pursuant to the
supplemental indenture, dated as of the date hereof, among the Trustee, the
Company and the Company Subsidiaries pursuant to which, subject to the
satisfaction of certain conditions, the Company will assume all obligations of
ABI Escrow Corporation under the Initial Notes and the Indenture and the Company
Subsidiaries shall provide guarantees of such obligations, the “Indenture”)
among ABI Escrow Corporation and the Notes Agent;

The Company may from time to time following the date hereof incur Additional
Pari Passu Note Obligations to the extent permitted by the ABL Credit Agreement,
the Indenture and any then extant Additional Pari Passu Note Agreement and

In order to induce the ABL Agent and the ABL Lenders to consent to the Grantors
incurring the Note Obligations and granting the Liens to the Notes Agent and in
order to induce the Notes Agent and the Noteholders to consent to the Grantors
incurring the ABL Obligations and granting the Liens to the ABL Agent, the ABL
Agent, on behalf of itself and the other ABL Claimholders, and the Notes Agent,
on behalf of itself and the other Note Claimholders, have agreed to the relative
priority of their respective Liens on the Collateral and certain other rights,
priorities and interests as set forth in this Agreement.

 



--------------------------------------------------------------------------------

Exhibit E

 

AGREEMENT

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

I.

DEFINITIONS.

1.1. Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:

“ABL Agent” means the Initial ABL Agent and any successor or other agent under
any ABL Credit Agreement. The Initial ABL Agent shall exercise the rights and
have the duties of the ABL Agent under this Agreement for so long as there is an
Initial ABL Agent.

“ABL Claimholders” means, at any relevant time, the holders of ABL Obligations
at that time, including, without limitation, the ABL Lenders and the ABL Agent
under the ABL Credit Agreement and the Bank Product Providers.

“ABL Collateral” means (subject to Section 2.5) all of the assets and property
of any Grantor, whether real, personal or mixed, with respect to which a Lien is
granted or purported to be granted as security for any ABL Obligations.

“ABL Credit Agreement” means collectively, (a) the Initial ABL Credit Agreement
and (b) any related Permitted Refinancing Agreement. Any reference to the ABL
Credit Agreement hereunder shall be deemed a reference to any ABL Credit
Agreement then in existence.

“ABL Default” means an “Event of Default” (as defined in the ABL Credit
Agreement).

“ABL Lenders” means the “Lenders” under and as defined in the ABL Credit
Agreement.

“ABL Loan Documents” means the ABL Credit Agreement and the “Loan Documents” (as
defined in the ABL Credit Agreement), including the documents governing Bank
Products, and each of the other agreements, documents and instruments executed
pursuant thereto, and any other document or instrument executed or delivered at
any time in connection with the ABL Credit Agreement or any Bank Products,
including any intercreditor or joinder agreement among holders of ABL
Obligations, to the extent such are effective at the relevant time, as each may
be amended, restated, supplemented, modified, renewed, extended, refunded or
Refinanced from time to time in accordance with the provisions of this
Agreement.

“ABL Mortgages” means a collective reference to each mortgage, deed of trust and
other document or instrument under which any Lien on real property owned or
leased by any Grantor is granted to secure any ABL Obligations or under which
rights or remedies with respect to any such Liens are governed.

 

-2-



--------------------------------------------------------------------------------

Exhibit E

 

“ABL Obligations” means all Obligations outstanding under the ABL Credit
Agreement and the other ABL Loan Documents, including any Bank Products. “ABL
Obligations” shall include all interest, fees and expenses accrued or accruing
(or which would, absent commencement of an Insolvency or Liquidation Proceeding,
accrue) after commencement of an Insolvency or Liquidation Proceeding in
accordance with the rate specified in the relevant ABL Loan Document whether or
not the claim for such interest is allowed or allowable as a claim in such
Insolvency or Liquidation Proceeding.

“ABL Priority Collateral” means all now-owned or hereafter acquired ABL
Collateral that constitutes:

(a) Accounts, other than Accounts which constitute identifiable Proceeds which
arise from the sale, license, assignment or other disposition of Notes Priority
Collateral;

(b) Chattel Paper, other than Chattel Paper which constitutes identifiable
Proceeds of Notes Priority Collateral;

(c) (x) Deposit Accounts (other than the Note Collateral Account and Notes Trust
Monies) and money and all cash, checks, other negotiable instruments, funds and
other evidences of payments held therein (other than the Note Collateral Account
and Notes Trust Monies), and (y) Securities Accounts and Security Entitlements
and securities credited thereto (other than the Note Collateral Account and
Notes Trust Monies), and, in each case, all cash, checks and other property held
therein or credited thereto;

(d) Inventory;

(e) to the extent relating to, evidencing or governing any of the items referred
to in the preceding clauses (a) through (d) of this definition as constituting
ABL Priority Collateral, Documents, General Intangibles (other than Intellectual
Property), Instruments (including promissory notes) and Commercial Tort Claims;

(f) to the extent relating to any of the items referred to in the preceding
clauses (a) through (e) above as constituting ABL Priority Collateral,
Supporting Obligations and Letter of Credit Rights;

(g) books and records relating to the items referred to in the preceding clauses
(a) through (f) above as constituting ABL Priority Collateral (including all
books, databases, customer lists, and records, whether tangible or electronic,
which contain any information relating to any of the items referred to in the
preceding clauses (a) through (f)); and

(h) subject to Section 3.5, Proceeds of any of the foregoing, including
collateral security and guarantees with respect to any of the foregoing and all
cash, Money, insurance proceeds, Instruments, Securities, Financial Assets and
Deposit Accounts constituting Proceeds of the foregoing.

 

-3-



--------------------------------------------------------------------------------

Exhibit E

 

“ABL Security Documents” means any agreement, document or instrument pursuant to
which a Lien is granted securing any ABL Obligations or under which rights or
remedies with respect to such Liens are governed.

“ABL Standstill Period” has the meaning set forth in Section 3.2(a)(i).

“Access Period” means for each parcel of Mortgaged Premises, the period, after
the commencement of an Enforcement Period by the ABL Agent, which begins on the
earlier of (a) the day on which the ABL Agent provides the Notes Agent with the
written notice of its election to request access pursuant to Section 3.3(b) and
(b) the third Business Day after the Notes Agent provides the ABL Agent with
notice that the Notes Agent (or its agent) has obtained possession or control of
such parcel and ends on the earliest of (i) the 180th day after the date (the
“Initial Access Date”) on which the ABL Agent, or its designee, initially
obtains the ability to take physical possession of, remove, or otherwise control
physical access to, or actually uses, the ABL Collateral located on such
Mortgaged Premises plus such number of days, if any, after the Initial Access
Date that it is stayed or otherwise prohibited by law or court order from
exercising remedies with respect to Collateral located on such Mortgaged
Premises, and (ii) the termination of such Enforcement Period.

“Account Agreements” means any lockbox account agreement, pledged account
agreement, blocked account agreement, deposit account control agreement,
securities account control agreement, or any similar deposit or securities
account agreements among the Notes Agent and/or the ABL Agent, one or more
Grantors and the relevant financial institution depository or securities
intermediary.

“Accounts” means “accounts” (as defined in Article 9 of the UCC).

“Additional Notes” has the meaning set forth in the Indenture but only to the
extent that at the time such Additional Notes are issued such Additional Notes
are permitted by the terms of the ABL Credit Agreement, the Indenture and each
then extant Additional Pari Passu Note Agreement to be incurred and to be
secured by Liens on the Collateral ranking pari passu with the Liens securing
the Note Obligations

“Additional Pari Passu Note Agent” means the Person appointed to act as trustee,
agent or representative for the holders of Additional Pari Passu Note
Obligations pursuant to any Additional Pari Passu Note Agreement.

“Additional Pari Passu Note Agreement” means the indenture, credit agreement or
other agreement under which any Additional Pari Passu Note Obligations are
incurred.

“Additional Pari Passu Note Obligations” means Indebtedness of the Grantors
incurred following the date of this Agreement to the extent that (a) at the time
such Indebtedness in incurred, such Indebtedness is permitted to be incurred by
the terms of the ABL Credit Agreement, the Indenture and each then extant
Additional Pari Passu Note Agreement secured by Liens on the Collateral ranking
pari passu with the Liens securing the Note Obligations, (b) the Grantors have
granted Liens on the Collateral to secure the obligations in respect of such
Indebtedness,

 

-4-



--------------------------------------------------------------------------------

Exhibit E

 

and (c) the Additional Pari Passu Note Agent, for the holders of such
Indebtedness has executed a joinder agreement to the Note Security Agreement in
the form attached thereto (or other form reasonably satisfactory to the Notes
Agent) agreeing on behalf of itself and such holders to (i) be bound by the
terms of this Agreement applicable to them, (ii) appoint the Notes Agent to act
as their collateral agent and representative hereunder and (iii) agree to be
bound by the intercreditor provisions contained in the Note Security Agreement
(which provisions are binding on the Note Claimholders only).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, a Person shall be deemed to “control” or be “controlled by”
a Person if such Person possesses, directly or indirectly, power to direct or
cause the direction of the management or policies of such Person whether through
ownership of equity interests, by contract or otherwise.

“Agents” means the ABL Agent and the Notes Agent.

“Agreement” means this Intercreditor Agreement, as amended, restated, renewed,
extended, supplemented or otherwise modified from time to time.

“Bank Product Debt” means Indebtedness and other Obligations relating to Bank
Products.

“Bank Product Provider” shall mean any Person that provides any Bank Products to
any Grantor at a time when such Person is an ABL Lender or an Affiliate of an
ABL Lender (even if such Person subsequently ceases to be an ABL Lender or an
Affiliate of an ABL Lender).

“Bank Products” means “Hedging Obligations” and “Cash Management Services
Obligations” as each such term is defined in the Initial ABL Credit Agreement
and any substantially equivalent terms under any other ABL Credit Agreement.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Business Day” means a day that is a “Business Day” under both the Indenture and
the ABL Credit Agreement.

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and all rights, warrants or options exchangeable
for or convertible into any of the items described in clauses (a) through (e)
above; provided that with respect to the foregoing, Capital Stock shall exclude
any debt securities convertible into Capital Stock, whether or not such debt
securities include any right of vote or participation with Capital Stock.

 

-5-



--------------------------------------------------------------------------------

Exhibit E

 

“Chattel Paper” means “chattel paper” (as defined in Article 9 of the UCC).

“Claimholder” means any Note Claimholder or ABL Claimholder, as applicable.

“Collateral” means any and all of the assets and property of any Grantor,
whether real, personal or mixed, which constitute ABL Collateral or Note
Collateral.

“Commercial Tort Claims” means “commercial tort claims” (as defined in Article 9
of the UCC).

“Company” has the meaning assigned to that term in the Preamble to this
Agreement.

“Company Subsidiary” has the meaning assigned to that term in the Preamble to
this Agreement.

“Conforming Plan of Reorganization” means any Plan of Reorganization whose
provisions are consistent with the provisions of this Agreement.

“Deposit Accounts” means “deposit accounts” (as defined in Article 9 of the
UCC).

“DIP Financing” has the meaning assigned to that term in Section 6.1.

“Discharge of ABL Obligations” means:

(a) payment in full in cash of all ABL Obligations (other than contingent
obligations or contingent indemnification obligations except as provided in
clause (e) below and other than ABL Obligations constituting Bank Product Debt
except as provided in clause (d) below);

(b) termination or expiration of all commitments, if any, to extend credit under
the ABL Loan Documents;

(c) termination, cash collateralization or backstop of all letters of credit
issued under the ABL Credit Agreement in compliance with the terms of the ABL
Credit Agreement;

(d) the provision of credit support (which may include cash collateralization or
support by a letter of credit therefor) for any ABL Obligations constituting
Bank Product Debt (in an amount and manner and, if other than pursuant to cash
collateralization, of a kind reasonably satisfactory to the providers of such
Bank Product Debt); and

 

-6-



--------------------------------------------------------------------------------

Exhibit E

 

(e) the provision of credit support (which may include cash collateralization or
support by a letter of credit) for any costs, expenses and contingent
indemnification obligations consisting of ABL Obligations not yet due and
payable but with respect to which a claim has been threatened or asserted under
any ABL Loan Documents (in an amount and manner and, if other than pursuant to
cash collateralization, of a kind reasonably satisfactory to the ABL Agent).

It is understood that no Discharge of ABL Obligations shall be deemed to have
occurred to the extent that the conditions specified in (a) through (e) above
occur in connection with a Permitted Refinancing of the ABL Credit Agreement.

“Discharge of Note Obligations” means payment in full in cash of all Note
Obligations, satisfaction and discharge of the Indenture and any Additional Pari
Passu Note Agreement or legal or covenant defeasance of the Indenture and any
Additional Pari Passu Note Agreement (other than obligations that expressly
survive such satisfaction and discharge or legal or covenant defeasance). It is
understood that no Discharge of Note Obligations shall be deemed to have
occurred in the event the foregoing conditions occur in connection with a
Permitted Refinancing of the Notes and Additional Pari Passu Note Obligations.

“Disposition” means any sale, lease, exchange, transfer or other disposition of
any Collateral.

“Documents” means “documents” (as defined in Article 9 of the UCC).

“Enforcement” means, collectively or individually for one or both of the ABL
Agent and the Notes Agent, when an ABL Default or Note Default, as applicable,
has occurred and is continuing, to enforce or attempt to enforce any right or
power to repossess, replevy, attach, garnish, levy upon, collect the Proceeds
of, foreclose or realize in any manner whatsoever its Lien upon, sell, liquidate
or otherwise dispose of, or otherwise restrict or interfere with the use of, or
exercise any remedies with respect to, or conduct any Going Out of Business Sale
with respect to, any material amount of Collateral, whether by judicial
enforcement of any of the rights and remedies under the ABL Loan Documents, the
Note Documents and/or under any applicable law, by self-help repossession, by
non-judicial foreclosure sale, lease, or other disposition, by set-off, by
notification to account obligors of any Grantor, by any sale, lease, or other
disposition implemented by any Grantor following an ABL Default or a Note
Default, as applicable, in connection with which the ABL Agent or the Notes
Agent, as applicable, has agreed to release its Liens on the subject property,
or otherwise, but in all cases excluding (i) the establishment of borrowing base
reserves, collateral ineligibles, or other conditions for advances, (ii) the
changing of advance rates or advance sublimits, (iii) the imposition of a
default rate or late fee, (iv) the collection and application of Accounts or
other monies deposited from time to time in Deposit Accounts or Securities
Accounts, in each case, to the extent constituting ABL Priority Collateral,
against the ABL Obligations pursuant to the provisions of the ABL Loan Documents
(including, without limitation, the notification of account debtors, depositary
institutions or any other Person to deliver proceeds of Collateral to the ABL
Agent or any “cash dominion event” or mandatory prepayment event under the ABL
Loan Documents), (v) the cessation of lending pursuant to the provisions of the
ABL Loan Documents, including upon the occurrence of a default on the existence
of an over-advance, (vi) the filing of a proof of claim in any Insolvency or
Liquidation Proceeding, (vii) the consent by the ABL Agent to disposition by any
Grantor of any of the ABL Priority Collateral, and (viii) the acceleration of
the Note Obligations or the ABL Obligations.

 

-7-



--------------------------------------------------------------------------------

Exhibit E

 

“Enforcement Notice” means a written notice delivered, at a time when an ABL
Default or Note Default has occurred and is continuing, by either the ABL Agent
or the Notes Agent to the other announcing that an Enforcement Period has
commenced, specifying the relevant event of default, stating the current balance
of the ABL Obligations or the Note Obligations, as applicable, and requesting
the current balance of the ABL Obligations or Note Obligations, as applicable,
owing to the noticed party.

“Enforcement Period” means the period of time following the receipt by either
the ABL Agent or the Notes Agent of an Enforcement Notice from the other until
the earliest of (a) in the case of an Enforcement Period commenced by the Notes
Agent, the Discharge of Note Obligations, (b) in the case of an Enforcement
Period commenced by the ABL Agent, the Discharge of ABL Obligations, (c) the ABL
Agent or the Notes Agent (as applicable) agreeing in writing to terminate the
Enforcement Period, or (d) the date on which the ABL Default or the Note Default
that was the subject of the Enforcement Notice relating to such Enforcement
Period has been cured to the satisfaction of the ABL Agent or the Notes Agent,
as applicable, or waived in writing.

“Equipment” means “equipment” (as defined in Article 9 of the UCC).

“Financial Assets” means “financial assets” (as defined in Article 9 of the
UCC).

“General Intangibles” means “general intangibles” (as defined in Article 9 of
the UCC).

“Going Out of Business Sale” means, following the occurrence and during the
continuance of any ABL Default, any sale or liquidation of the ABL Priority
Collateral consented to by the ABL Agent for purposes of permitting the Grantors
to obtain funds to permanently repay the ABL Obligations in whole or in part.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

“Grantors” means (subject to Section 2.5) the Company, each Company Subsidiary
and each other Person that is organized under the laws of the United States or
any State thereof (including the District of Columbia) and that has or may from
time to time hereafter execute and deliver an ABL Security Document or a Note
Security Document as a grantor of a security interest (or the equivalent
thereof).

“Indebtedness” means and includes all Obligations that constitute “Debt,”
“Indebtedness,” “Obligations,” “Liabilities” or any similar term within the
meaning of the ABL Credit Agreement or the Indenture, as applicable.

 

-8-



--------------------------------------------------------------------------------

Exhibit E

 

“Indenture” has the meaning assigned to that term in the Recitals to this
Agreement.

“Initial ABL Agent” has the meaning assigned to that term in the Preamble of
this Agreement.

“Initial ABL Credit Agreement” has the meaning assigned to that term in the
Recitals to this Agreement.

“Initial Access Date” has the meaning assigned to that term in the definition of
the term “Access Period.”

“Initial Notes” has the meaning assigned to that term in the Recitals and shall
include any Notes issued in exchange for all or any of such Initial Notes
pursuant to any Exchange Offer (as defined in the Indenture).

“Initial Use Date” has the meaning assigned to that term in the definition of
the term “Use Period.”

“Insolvency or Liquidation Proceeding” means:

(a) any voluntary or involuntary case or proceeding under the Bankruptcy Code
with respect to any Grantor;

(b) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Grantor or with respect to a
material portion of their respective assets, in each case, except as permitted
under the ABL Credit Agreement, the Indenture and any Additional Pari Passu Note
Agreement;

(c) any composition of liabilities or similar arrangement relating to any
Grantor, whether or not under a court’s jurisdiction or supervision;

(d) any liquidation, dissolution, reorganization or winding up of any Grantor,
whether voluntary or involuntary, whether or not under a court’s jurisdiction or
supervision, and whether or not involving insolvency or bankruptcy; or

(e) any general assignment for the benefit of creditors or any other marshalling
of assets and liabilities of any Grantor.

“Instruments” means “instruments” (as defined in Article 9 of the UCC).

“Intellectual Property” means all of the following in any jurisdiction
throughout the world: (a) patents, patent applications and inventions, including
all renewals, extensions, combinations, divisions, or reissues thereof
(“Patents”); (b) trademarks, service marks, trade names, trade dress, logos,
internet domain names and other business identifiers, together with the goodwill
symbolized by any of the foregoing, and all applications, registrations,
renewals and extensions thereof (“Trademarks”); (c) copyrights and all works of
authorship including all registrations,

 

-9-



--------------------------------------------------------------------------------

Exhibit E

 

applications, renewals, extensions and reversions thereof (“Copyrights”);
(d) all computer software, source code, executable code, data, databases and
documentation thereof; (e) all trade secret rights in information, including
trade secret rights in any formula, pattern, compilation, program, device,
method, technique, or process, that (1) derives independent economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other Persons who can obtain economic value
from its disclosure or use, and (2) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy; (f) all other
intellectual property or proprietary rights in any discoveries, concepts, ideas,
research and development, know-how, formulae, patterns, inventions,
compilations, compositions, manufacturing and production processes and
techniques, program, device, method, technique, technical data, procedures,
designs, recordings, graphs, drawings, reports, analyses, specifications,
databases, and other proprietary or confidential information, including customer
lists, supplier lists, pricing and cost information, business and marketing
plans and proposals and advertising and promotional materials; and (g) all
rights to sue at law or in equity for any infringement or other impairment or
violation thereof and all products and proceeds of the foregoing.

“Inventory” means “inventory” (as defined in Article 9 of the UCC).

“Investment Property” means “investment property” (as defined in Article 9 of
the UCC), including, without limitation, all Capital Stock held by each of the
Grantors.

“Letter of Credit Rights” means “letter of credit rights” (as defined in Article
9 of the UCC).

“Lien” means any mortgage, pledge, hypothec, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any other security agreement (including, without limitation, any
conditional sale or other title retention agreement and any capitalized lease
having substantially the same economic effect as any of the foregoing).

“Money” means all present and future “money” (as defined in Article 1 of the
UCC).

“Mortgaged Premises” means any real property which shall now or hereafter be
subject to a Note Mortgage and/or an ABL Mortgage.

“Non-Conforming Plan of Reorganization” means any Plan of Reorganization whose
provisions are inconsistent with the provisions of this Agreement, including any
plan of reorganization that purports to re-order (whether by subordination,
invalidation, or otherwise) or otherwise disregard, in whole or part, the
provisions of Article II (including the Lien priorities of Section 2.1), the
provisions of Article IV, or the provisions of Article VI, unless such Plan of
Reorganization has been accepted by the voluntary required vote of each class of
ABL Claimholders and Note Claimholders.

“Note Claimholders” means, at any relevant time, the holders of Note Obligations
at that time, including the Noteholders, each Additional Pari Passu Note Agent
and the Notes Agent.

 

-10-



--------------------------------------------------------------------------------

Exhibit E

 

“Note Collateral” means any and all of the assets and property of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted as
security for any Note Obligations.

“Note Collateral Account” means each deposit account or securities account
required to be established pursuant to the Note Documents for purposes of
holding Notes Priority Collateral pending application in accordance with the
Note Documents (it being understood that ABL Priority Collateral deposited in
the Note Collateral Account shall continue to be ABL Priority Collateral).

“Note Default” means an “Event of Default” as defined in the Indenture or in any
Additional Pari Passu Note Agreement.

“Note Documents” means the Indenture, the Notes, each Additional Pari Passu Note
Agreement, the Note Security Documents and each of the other agreements,
documents and instruments executed pursuant thereto, and any other document or
instrument executed or delivered at any time in connection with any Note
Obligations, including any intercreditor or joinder agreement among holders of
Note Obligations to the extent such are effective at the relevant time, as each
may be amended, restated, supplemented, modified, renewed, extended or
Refinanced from time to time in accordance with the provisions of this
Agreement.

“Noteholders” means the “Holders” as defined in the Indenture and any holders of
Additional Pari Passu Note Obligations.

“Note Mortgages” means a collective reference to each mortgage, deed of trust
and any other document or instrument under which any Lien on real property owned
or leased by any Grantor is granted to secure any Note Obligations or under
which rights or remedies with respect to any such Liens are governed.

“Note Obligations” means all Obligations outstanding under the Notes and the
other Note Documents, and all Additional Pari Passu Note Obligations. “Note
Obligations” shall include all interest accrued or accruing (or which would,
absent commencement of an Insolvency or Liquidation Proceeding, accrue) after
commencement of an Insolvency or Liquidation Proceeding in accordance with the
rate specified in the relevant Note Document or Additional Pari Passu Note
Agreement, whether or not the claim for such interest is allowed or allowable as
a claim in such Insolvency or Liquidation Proceeding.

“Note Security Agreement” means the Security Agreement, dated as of the date
hereof, by and among the Company, the Company Subsidiaries, the Trustee and the
Notes Agent, as the same may be amended, modified, restated, supplemented or
replaced from time to time in accordance with its terms.

“Note Security Documents” means any agreement, document or instrument pursuant
to which a Lien is granted securing any Note Obligations or under which rights
or remedies with respect to such Liens are governed.

“Note Standstill Period” has the meaning set forth in Section 3.1(a)(i).

 

-11-



--------------------------------------------------------------------------------

Exhibit E

 

“Notes” means, collectively, (a) the Initial Notes, (b) any Additional Notes and
(c) any related Permitted Refinancing Agreement. Any reference to the Notes
hereunder shall be deemed a reference to any Notes then in existence.

“Notes Agent” has the meaning assigned to that term in the Preamble of this
Agreement.

“Notes Priority Collateral” means all now owned or hereafter acquired Note
Collateral that constitutes:

(a) Real Estate Assets;

(b) Intellectual Property;

(c) Notes Trust Monies;

(d) the Note Collateral Account;

(e) Investment Property (except as set forth in clauses (c), (e) and (h) of the
definition of ABL Priority Collateral);

(f) Equipment and Fixtures;

(g) General Intangibles (other than General Intangibles described in clauses
(e), (f) and (h) of the definition of ABL Priority Collateral);

(h) Supporting Obligations to the extent arising out of, or related to, or
derivative of, the property or interests described in this definition;

(i) contracts, contract rights and other General Intangibles, Commercial Tort
Claims, Documents, Chattel Paper, and Instruments (including promissory notes),
in each case, to the extent arising out of, or related to, or derivative of the
property or interests in property described in this definition;

(j) books and records relating to the items referred to in the preceding clauses
(a) though (i) (including books, databases, data processing software, customer
lists, engineer drawings, and Records, whether tangible or electronic, which
contain any information relating to any of the items referred to in the
preceding clauses (a) through (i));

(k) Accounts which constitute identifiable Proceeds from the sale, license,
assignment or other disposition of any of the property described in the
foregoing clauses (a) through (j);

(l) subject to Section 3.5, all other Collateral for the Note Obligations other
than ABL Priority Collateral; and

(m) subject to Section 3.5, all Proceeds of any of the foregoing, including
collateral security and guarantees with respect to any of the foregoing and all
cash, Money, insurance proceeds, Instruments, Securities, Financial Assets and
Deposit Accounts constituting Proceeds of the foregoing.

 

-12-



--------------------------------------------------------------------------------

Exhibit E

 

“Notes Trust Monies” means Notes Priority Collateral required pursuant to the
Note Documents to be deposited into the Note Collateral Account.

“Obligations” means all present and future loans, advances, liabilities,
obligations, covenants, duties, and debts from time to time owing by any Grantor
to any agent or trustee (including either Agent), the ABL Claimholders, the Note
Claimholders or any of them or their respective Affiliates, arising from or in
connection with the ABL Loan Documents, the Note Documents or Bank Products,
whether for principal, interest or payments for early termination, whether or
not evidenced by any note, or other instrument or document, whether arising from
an extension of credit, opening of a letter of credit, acceptance, loan,
guaranty, indemnification or otherwise, whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, as principal or
guarantor, and including all principal, interest, charges, expenses, fees,
attorneys’ fees, filing fees and any other sums chargeable to the Grantors,
including, without limitation, the “Secured Obligations,” as defined in the ABL
Credit Agreement, and the “Obligations,” as defined in the Indenture, under the
Notes and any Additional Pari Passu Note Agreement.

“Permitted Refinancing” means any Refinancing the governing documentation of
which constitutes Permitted Refinancing Agreements.

“Permitted Refinancing Agreements” means, with respect to either the ABL Credit
Agreement, the Notes, any Additional Pari Passu Note Agreement or any previously
established Permitted Refinancing Agreement, as applicable, any credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument evidencing or governing the terms of any indebtedness or
other financial accommodation that has been incurred to increase, replace
(whether upon or after termination or otherwise), refinance or refund in whole
or in part the ABL Credit Agreement, the Notes, any Additional Pari Passu Note
Agreement or any previously established Permitted Refinancing Agreement, whether
or not such increase, replacement, refinancing or refunding occurs (i) with the
original parties thereto, (ii) on one or more separate occasions or
(iii) simultaneously or not with the termination or repayment of the ABL Credit
Agreement, the Notes, any Additional Pari Passu Note Agreement, any Permitted
Refinancing Agreement or any other agreement or instrument referred to in this
clause, as such financing documentation may be amended, restated, supplemented
or otherwise modified from time to time and that would not be prohibited by
Section 5.3(c) or Section 5.3(d), as applicable; provided, that except in the
case of an amendment, restatement, supplement or modification of the Initial ABL
Credit Agreement, the Indenture or an Additional Pari Passu Note Agreement (or
any previously designated Permitted Refinancing Agreement), the Company shall
have delivered a notice to the ABL Agent and the Notes Agent (x) designating
such loan agreement, note agreement, promissory note, indenture or other
agreement or instrument as a “Permitted Refinancing Agreement” for purposes of
this Agreement and (y) specifying whether such Permitted Refinancing Agreement
shall constitute (A) an “ABL Credit Agreement,” “Notes” or a “Permitted
Additional Pari Passu Note Agreement” for purposes of this Agreement.

 

-13-



--------------------------------------------------------------------------------

Exhibit E

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan of Reorganization” means any plan of reorganization, plan of liquidation,
agreement for composition, or other type of plan of arrangement proposed in or
in connection with any Insolvency or Liquidation Proceeding.

“Pledged Collateral” has the meaning set forth in Section 5.4(a).

“Proceeds” means all “proceeds” (as defined in Article 9 of the UCC), including
any payment or property received on account of any claim secured by Collateral
in any Insolvency or Liquidation Proceeding.

“Real Estate Asset” means any interest (fee, leasehold or otherwise) then held
any Grantor in any real property or fixtures.

“Recovery” has the meaning set forth in Section 6.4.

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, restate, modify, supplement, restructure, replace, refund or
repay, or to issue other indebtedness, in exchange or replacement for, such
Indebtedness, in any case in whole or in part. “Refinanced” and “Refinancing”
shall have correlative meanings.

“Secured Parties” means the ABL Claimholders and the Note Claimholders.

“Security” means all present and future “Securities” (as defined in Article 9 of
the UCC).

“Security Entitlements” means all present and future “security entitlements” (as
defined in Article 9 of the UCC).

“Securities Accounts” means all present and future “securities accounts” (as
defined in Article 8 of the UCC), including all monies and “securities
entitlements” (as defined in Article 8 of the UCC) contained therein.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof.

“Supporting Obligations” means all present and future “supporting obligations”
(as defined in Article 9 of the UCC).

 

-14-



--------------------------------------------------------------------------------

Exhibit E

 

“UCC” means the Uniform Commercial Code (or any similar equivalent legislation)
as in effect from time to time in the State of New York; provided, however,
that, at any time, if by reason of mandatory provisions of law, any or all of
the perfection or priority of the Agents’ security interest in any item or
portion of the Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other that the State of New York, the term “UCC” shall
mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.

“Use Period” means, with respect to the Notes Priority Collateral, the period,
after the commencement of an Enforcement Period by the ABL Agent, which begins
on the earlier of (a) the day on which the ABL Agent provides the Notes Agent
with an Enforcement Notice and (b) the third Business Day after the Notes Agent
provides the ABL Agent with notice that the Notes Agent (or its agent) has
obtained possession or control of such Collateral and ends on the earliest of
(i) the 180th day after the date (the “Initial Use Date”) on which the ABL
Agent, or its designee, initially obtains the ability to take physical
possession of, remove, or otherwise control physical access to, or actually
uses, such Notes Priority Collateral plus such number of days, if any, after the
Initial Use Date that it is stayed or otherwise prohibited by law or court order
from exercising remedies with respect to such Notes Priority Collateral and
(ii) the termination of such Enforcement Period.

1.2. Terms Generally. The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise:

(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, modified,
renewed or extended;

(b) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns;

(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

(d) all references herein to Sections or Articles shall be construed to refer to
Sections or Articles of this Agreement;

(e) all uncapitalized terms have the meanings, if any, given to them in the UCC,
as now or hereafter enacted in the State of New York (unless otherwise
specifically defined herein);

 

-15-



--------------------------------------------------------------------------------

Exhibit E

 

(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights;

(g) any reference herein to a Person in a particular capacity or capacities
excludes such Person in any other capacity or individually;

(h) any reference herein to any law shall be construed to refer to such law as
amended, modified, codified, replaced, or re-enacted, in whole or in part, and
in effect on the pertinent date; and

(i) in the compilation of periods of time hereunder from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to, but not through or including.”

II.

LIEN PRIORITIES.

2.1. Relative Priorities. Irrespective of the date, time, method, manner or
order of grant, attachment or perfection of any Liens securing the Note
Obligations granted on the Collateral or of any Liens securing the ABL
Obligations granted on the Collateral (including, in each case, irrespective of
whether any such Lien is granted (or secures Obligations relating to the period)
before or after the commencement of any Insolvency or Liquidation Proceeding)
and notwithstanding any provision of any UCC, or any other applicable law, or
the ABL Loan Documents or the Note Documents, the ABL Agent, on behalf of the
ABL Claimholders, and the Notes Agent, on behalf of the Note Claimholders,
hereby agree that:

(a) any Lien of the ABL Agent on the ABL Priority Collateral securing the ABL
Obligations, whether such Lien is now or hereafter held by or on behalf of the
ABL Agent or any other ABL Claimholder or any other agent or trustee therefor,
regardless of how or when acquired, whether by grant, possession, statute,
operation of law, subrogation or otherwise, shall be senior in all respects and
prior to any Lien on the ABL Priority Collateral securing any Note Obligations;
and

(b) any Lien of the Notes Agent on the Notes Priority Collateral securing the
Note Obligations, whether such Lien is now or hereafter held by or on behalf of
the Notes Agent, any other Note Claimholder or any other agent or trustee
therefor, regardless of how or when acquired, whether by grant, possession,
statute, operation of law, subrogation or otherwise, shall be senior in all
respects to all Liens on the Notes Priority Collateral securing any ABL
Obligations.

2.2. Prohibition on Contesting Liens. Each of the Notes Agent, on behalf of each
Note Claimholder, and the ABL Agent, on behalf of each ABL Claimholder, consents
to the granting of Liens in favor of the other to secure the ABL Obligations and
the Note Obligations, as applicable, and agrees that no Claimholder will be
entitled to, and it will not (and shall be deemed to have irrevocably,
absolutely, and unconditionally waived any right to), contest (directly or
indirectly)

 

-16-



--------------------------------------------------------------------------------

Exhibit E

 

or support (directly or indirectly) any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding): (a) the
attachment, perfection, priority, validity or enforceability of any Lien in the
Collateral held by or on behalf of any of the ABL Claimholders to secure the
payment of the ABL Obligations or any of the Note Claimholders to secure the
payment of the Note Obligations, (b) the priority, validity or enforceability of
the ABL Obligations or the Note Obligations, including the allowability or
priority of the Note Obligations or the ABL Obligations, as applicable, in any
Insolvency or Liquidation Proceeding, or (c) the validity or enforceability of
the provisions of this Agreement; provided that nothing in this Agreement shall
be construed to prevent or impair the rights of the ABL Agent, on behalf of the
ABL Claimholders, or the Notes Agent, on behalf of the Note Claimholders, to
enforce this Agreement, including the provisions of this Agreement relating to
the priority of the Liens securing the Obligations as provided in Sections 2.1,
3.1, 3.2 and 6.1.

2.3. No New Liens. So long as neither the Discharge of ABL Obligations nor the
Discharge of Note Obligations has occurred, whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against any Grantor, the parties
hereto agree, subject to Article VI, that no Grantor shall:

(a) grant or permit any additional Liens on any asset or property of any Grantor
to secure any Note Obligations unless it has granted or concurrently grants a
Lien on such asset or property to secure the ABL Obligations; or

(b) grant or permit any additional Liens on any asset or property of any Grantor
to secure any ABL Obligations unless it has granted or concurrently grants a
Lien on such asset or property to secure the Note Obligations.

To the extent any additional Liens are granted on any asset or property (except
as contemplated by Section 2.4) pursuant to this Section 2.3, the priority of
such additional Liens shall be determined in accordance with Section 2.1. In
addition, to the extent that the foregoing provisions are not complied with for
any reason, without limiting any other rights or remedies available hereunder,
the ABL Agent, on behalf of the ABL Claimholders, and the Notes Agent, on behalf
of Note Claimholders, agree that any amounts received by or distributed to any
of them pursuant to or as a result of Liens granted in contravention of this
Section 2.3 shall be subject to Section 4.2.

2.4. Similar Liens and Agreements. The parties hereto agree that it is their
intention that the ABL Collateral of the Grantors and the Note Collateral of the
Grantors be identical except as provided in Article VI and as otherwise provided
herein. In furtherance of the foregoing and of Section 8.8, the parties hereto
agree, subject to the other provisions of this Agreement, upon request by the
ABL Agent or the Notes Agent, to cooperate in good faith (and to direct their
counsel to cooperate in good faith) from time to time in order to determine the
specific items included in the ABL Collateral and the Note Collateral and the
steps taken to perfect their respective Liens thereon and the identity of the
respective parties obligated under the ABL Loan Documents and the Note
Documents.

2.5. Separate Collateral. It is understood and agreed that (i) the obligations
of certain Subsidiaries of the Company under the ABL Credit Agreement, which
Subsidiaries are organized

 

-17-



--------------------------------------------------------------------------------

Exhibit E

 

under the laws of Canada or another jurisdiction outside the United States and
are not Grantors, are or may be secured from time to time by liens on their
assets and (ii) certain letters of credit and Bank Products constituting ABL
Obligations may be cash collateralized (including cash collateral held in
Deposit Accounts or Securities Accounts or invested in Investment Property)
and/or subject to set-off or netting arrangements that are solely for the
benefit of the issuer of such letter of credit or the provider of such Bank
Product and not for the benefit of all ABL Claimholders generally. Collateral
held pursuant to the foregoing arrangements is not Collateral subject to the
provisions of this Agreement, and this Agreement shall neither restrict the
rights of any Claimholder as to such separate collateral nor give the any
Claimholder any rights with respect thereto.

III.

EXERCISE OF REMEDIES; ENFORCEMENT.

3.1. Restrictions on the Notes Agent and the Note Claimholders.

(a) Until the Discharge of ABL Obligations has occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, the Notes Agent and the other Note Claimholders:

(i) will not exercise or seek to exercise (but instead shall be deemed to have
hereby irrevocably, absolutely and unconditionally waived for the duration of
the Note Standstill Period), any rights, powers, or remedies with respect to any
ABL Priority Collateral (including (A) any right of set-off or any right under
any Account Agreement, landlord waiver or bailee’s letter or similar agreement
or arrangement to which the Notes Agent or any Note Claimholder is a party,
(B) any right to undertake self-help re-possession or non-judicial disposition
of any ABL Priority Collateral (including any partial or complete strict
foreclosure), and/or (C) any right to institute, prosecute, or otherwise
maintain any action or proceeding with respect to such rights, powers or
remedies (including any action of foreclosure)) provided, however, that the
Notes Agent may exercise any or all of such rights, powers, or remedies after a
period of at least 180 days has elapsed since the later of: (i) the date on
which the Notes Agent declared the existence of a Note Default, accelerated (to
the extent such amount was not already due and owing) the payment of the
principal amount of all Note Obligations, and demanded payment thereof and
(ii) the date on which the ABL Agent received the Enforcement Notice from the
Notes Agent; provided, further, however, that neither the Notes Agent nor any
other Note Claimholder shall exercise any rights or remedies with respect to the
ABL Priority Collateral if, notwithstanding the expiration of such 180-day
period, the ABL Agent or the other ABL Claimholders (A) shall have commenced,
whether before or after the expiration of such 180-day period, and be diligently
pursuing the exercise of their rights, powers, or remedies with respect to all
or any material portion of such Collateral (prompt written notice of such
exercise to be given to the Notes Agent), or (B) shall have been stayed by
operation of law or any court order from pursuing any such exercise of remedies
(the period during which the Notes Agent and the other Note Claimholders may not
pursuant to this Section 3.1(a)(i) exercise any rights, powers, or remedies with
respect to the ABL Priority Collateral, the “Note Standstill Period”);

 

-18-



--------------------------------------------------------------------------------

Exhibit E

 

(ii) will not, directly or indirectly, contest, protest or object to or hinder
any judicial or non-judicial foreclosure proceeding or action (including any
partial or complete strict foreclosure) brought by the ABL Agent or any other
ABL Claimholder relating to the ABL Priority Collateral or any other exercise by
the ABL Agent or any other ABL Claimholder of any other rights, powers and
remedies relating to the ABL Priority Collateral, including any sale, lease,
exchange, transfer, or other disposition of the ABL Priority Collateral, whether
under the ABL Loan Documents, applicable law, or otherwise;

(iii) subject to their rights under clause (a)(i) above (and under clause
(vi) of Section 3.1(c)), will not object to the forbearance by the ABL Agent or
the ABL Claimholders from bringing or pursuing any Enforcement with respect to
the ABL Priority Collateral;

(iv) subject to Section 3.1(a)(i) and (c), irrevocably, absolutely, and
unconditionally waive any and all rights the Notes Agent or the Note
Claimholders may have as a junior lien creditor or otherwise to object (and seek
or be awarded any relief of any nature whatsoever based on any such objection)
to the manner in which the ABL Agent or the ABL Claimholders (A) enforce or
collect (or attempt to collect) the ABL Obligations or (B) realize or seek to
realize upon or otherwise enforce the Liens in and to the ABL Priority
Collateral securing the ABL Obligations, regardless of whether any action or
failure to act by or on behalf of the ABL Agent or ABL Claimholders is adverse
to the interest of the Notes Agent or the Note Claimholders. Without limiting
the generality of the foregoing, the Note Claimholders shall be deemed to have
hereby irrevocably, absolutely, and unconditionally waived any right to object
(and seek or be awarded any relief of any nature whatsoever based on any such
objection), at any time prior or subsequent to any disposition of any of the ABL
Priority Collateral, on the ground(s) that any such disposition of ABL Priority
Collateral (x) would not be or was not “commercially reasonable” within the
meaning of any applicable UCC and/or (y) would not or did not comply with any
other requirement under any applicable UCC or under any other applicable law
governing the manner in which a secured creditor (including one with a Lien on
real property) is to realize on its collateral; and

(v) subject to Sections 3.1(a)(i) and (c), acknowledge and agree that no
covenant, agreement or restriction contained in the Note Security Documents or
any other Note Document (other than this Agreement) shall be deemed to restrict
in any way the rights and remedies of the ABL Agent or the ABL Claimholders with
respect to the ABL Priority Collateral as set forth in this Agreement and the
ABL Loan Documents;

provided, however, that, in the case of (i), (ii) and (iv) above, the Liens
granted to secure the Note Obligations of the Note Claimholders shall attach to
any Proceeds resulting from actions taken by the ABL Agent or any ABL
Claimholder with respect to the ABL Priority Collateral in accordance with this
Agreement after application of such Proceeds to the extent necessary to meet the
requirements of a Discharge of ABL Obligations.

 

-19-



--------------------------------------------------------------------------------

Exhibit E

 

(b) Until the Discharge of ABL Obligations, whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against any Grantor, the ABL
Agent and the other ABL Claimholders shall have the right to enforce rights,
exercise remedies (including set-off and the right to credit bid their debt)
and, in connection therewith (including voluntary Dispositions of ABL Priority
Collateral by the respective Grantors after an ABL Default) make determinations
regarding the release, disposition, or restrictions with respect to the ABL
Priority Collateral without any consultation with or the consent of the Notes
Agent or any Note Claimholder; provided, however, that the Lien securing the
Note Obligations shall remain on the Proceeds (other than those properly applied
to the ABL Obligations in accordance with Section 4.1) of such Collateral
released or disposed of subject to the relative priorities described in
Section 2.1. In exercising rights, powers, and remedies with respect to the ABL
Priority Collateral, the ABL Agent and the ABL Claimholders may enforce the
provisions of the ABL Loan Documents and exercise rights, powers, and/or
remedies thereunder and/or under applicable law or otherwise, all in such order
and in such manner as they may determine in the exercise of their sole
discretion. Such exercise and enforcement shall include the rights of an agent
appointed by them to sell or otherwise dispose of the ABL Priority Collateral
upon foreclosure, to incur expenses in connection with such sale or disposition,
and to exercise all the rights and remedies of a secured creditor under the UCC
and of a secured creditor under the Bankruptcy Laws of any applicable
jurisdiction.

(c) Notwithstanding anything to the contrary contained herein, the Notes Agent
and any Note Claimholder may:

(i) file a claim or statement of interest with respect to the Note Obligations;
provided that an Insolvency or Liquidation Proceeding has been commenced by or
against any Grantor;

(ii) take any action (not adverse to the Liens on the ABL Priority Collateral
securing the ABL Obligations, the priority status thereof, or the rights of the
ABL Agent or any of the ABL Claimholders to exercise rights, powers, and/or
remedies in respect thereof, including those under Article VI) in order to
create, perfect, preserve or protect (but not enforce) its Lien on any of the
ABL Priority Collateral;

(iii) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Note
Claimholders, including any claims secured by the ABL Priority Collateral, if
any, in each case in accordance with the terms of this Agreement;

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Grantors arising under
either any Insolvency or Liquidation Proceeding or applicable non-bankruptcy
law, in each case not inconsistent with the terms of this Agreement or
applicable law (including the Bankruptcy Laws of any applicable jurisdiction)
and any pleadings, objections, motions or agreements which assert rights or
interests available to secured creditors solely with respect to the Notes
Priority Collateral;

 

-20-



--------------------------------------------------------------------------------

Exhibit E

 

(v) vote on any Plan of Reorganization, file any proof of claim, make other
filings and make any arguments, obligations, and motions (including in support
of or opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and the ABL Agent shall be entitled to have any such vote to accept a
Non-Conforming Plan of Reorganization changed and any such support of any
Non-Conforming Plan of Reorganization withdrawn (and the Notes Agent and the
Note Claimholders hereby agree that under Bankruptcy Rule 9010(c), (i) the ABL
Agent may represent the Notes Agent and the Note Claimholders and (ii) the ABL
Agent is hereby granted power of attorney for the purpose of effectuating the
foregoing);

(vi) exercise any of the rights, powers and/or remedies with respect to any of
the ABL Priority Collateral after the termination of the Note Standstill Period
to the extent permitted by Section 3.1(a)(i); and

(vii) take any action described in clauses (iii), (vi) and (viii) of the
definition of “Enforcement.”

No Note Claimholder will take or receive any ABL Priority Collateral (including
Proceeds) in connection with the exercise of any right or remedy (including
set-off) with respect to ABL Priority Collateral in its capacity as a creditor
in violation of this Agreement. Without limiting the generality of the
foregoing, unless and until the Discharge of ABL Obligations has occurred,
except as expressly provided in Sections 3.1(a)(i) and clause (vi) of this
Section 3.1(c), the sole right of the Notes Agent and the Note Claimholders with
respect to the ABL Priority Collateral is to hold a Lien on such Collateral
pursuant to the Note Security Documents for the period and to the extent granted
therein and to receive a share of the Proceeds thereof, if any, in accordance
with Section 4.1.

(d) Except as otherwise specifically set forth in Sections 3.1(a), 3.3, 3.4 and
3.5 and Article VI, the Notes Agent and the Note Claimholders may exercise
rights and remedies as unsecured creditors against any Grantor and may exercise
rights and remedies with respect to the Notes Priority Collateral, in each case,
in accordance with the terms of the Note Documents and applicable law; provided,
however, that in the event that the Notes Agent or any Note Claimholder becomes
a judgment Lien creditor in respect of ABL Priority Collateral as a result of
its enforcement of its rights as an unsecured creditor with respect to the Note
Obligations, such judgment Lien shall be subject to the terms of this Agreement
for all purposes (including in relation to the ABL Obligations) as the other
Liens securing the Note Obligations are subject to this Agreement.

(e) Except as provided in Section 4.2, nothing in this Agreement shall prohibit
the receipt by the Notes Agent or any other Note Claimholders of the required
payments of interest, principal and other amounts owed in respect of the Note
Obligations so long as such receipt is not the direct or indirect result of the
exercise by the Notes Agent or any Note Claimholders of

 

-21-



--------------------------------------------------------------------------------

Exhibit E

 

rights or remedies as a secured creditor (including set-off) with respect to ABL
Priority Collateral or enforcement in contravention of this Agreement of any
Lien held by any of them. Nothing in this Agreement impairs or otherwise
adversely affects any rights or remedies the ABL Agent or the ABL Claimholders
may have against the Grantors under the ABL Loan Documents.

3.2. Restrictions on the ABL Agent and ABL Claimholders.

(a) Until the Discharge of Note Obligations has occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, the ABL Agent and the other ABL Claimholders:

(i) will not exercise or seek to exercise (but instead shall be deemed to have
hereby irrevocably, absolutely and unconditionally waived for the duration of
the ABL Standstill Period) any rights, powers, or remedies with respect to any
Notes Priority Collateral (including (A) any right of set-off or any right under
any Account Agreement, landlord waiver or bailee’s letter or similar agreement
or arrangement to which the ABL Agent or any ABL Claimholder is a party, (B) any
right to undertake self-help repossession or nonjudicial disposition of any
Notes Priority Collateral (including any partial or complete strict
foreclosure), or (C) any right to institute, prosecute or otherwise maintain any
action or proceeding with respect to such rights, powers, or remedies (including
any action of foreclosure)); provided, however, that the ABL Agent may exercise
any or all of such rights, powers, or remedies after a period of at least 180
days has elapsed since the later of: (i) the date on which the ABL Agent
declared the existence of an ABL Default, accelerated (to the extent such amount
was not already due and owing) the payment of the principal amount of all ABL
Obligations, and demanded payment thereof and (ii) the date on which the Notes
Agent received the Enforcement Notice from the ABL Agent relating to such
action; provided, further, however, that neither the ABL Agent nor the other ABL
Claimholders shall exercise any remedies with respect to the Notes Priority
Collateral if, notwithstanding the expiration of such 180-day period, the Notes
Agent or the Note Claimholders (A) shall have commenced, whether before or after
the expiration of such 180-day period, and be diligently pursuing the exercise
of their rights or remedies with respect to all or any material portion of such
Collateral (prompt written notice of such exercise to be given to the ABL Agent)
or (B) shall have been stayed by operation of law or by any court order from
pursuing any such exercise of remedies (the period during which the ABL Agent
and the other ABL Claimholders may not pursuant to this Section 3.2(a)(i)
exercise any rights or remedies with respect to the Notes Priority Collateral,
the “ABL Standstill Period”); provided, finally, however, that the ABL Agent,
independent in all respects of the preceding provisos, may exercise the rights
provided for in Section 3.3 (with respect to any Access Period) and Section 3.4
(with respect to any Access Period or Use Period);

(ii) will not, directly or indirectly, contest, protest or object to or hinder
any judicial or non-judicial foreclosure proceeding or action (including any
partial or complete strict foreclosure) brought by the Notes Agent or any other
Note Claimholder relating to the Notes Priority Collateral or any other exercise
by the Notes Agent or any other Note Claimholder of any rights, powers and
remedies relating to the Notes Priority Collateral,

 

-22-



--------------------------------------------------------------------------------

Exhibit E

 

including any sale, lease, exchange, transfer, or other disposition of the Notes
Priority Collateral, whether under the Note Documents, applicable law, or
otherwise, subject to the Notes Agent’s and the other Note Claimholders’
obligations under Sections 3.3 and 3.4;

(iii) subject to their rights under Section 3.2(a)(i) and under clause (vi) of
Section 3.2(c), will not object to the forbearance by the Notes Agent or the
Note Claimholders from bringing or pursuing any Enforcement with respect to the
Notes Priority Collateral;

(iv) subject to Sections 3.2(a)(i) and (c) and Sections 3.3 and 3.4,
irrevocably, absolutely and unconditionally waive any and all rights the ABL
Agent and ABL Claimholders may have as a junior lien creditor or otherwise to
object (and seek or be awarded any relief of any nature whatsoever based on any
such objection) to the manner in which the Notes Agent or the Note Claimholders
(a) enforce or collect (or attempt to collect) the Note Obligations or
(b) realize or seek to realize upon or otherwise enforce the Liens in and to the
Notes Priority Collateral securing the Note Obligations, regardless of whether
any action or failure to act by or on behalf of the Notes Agent or Note
Claimholders is adverse to the interest of the ABL Claimholders. Without
limiting the generality of the foregoing, the ABL Claimholders shall be deemed
to have hereby irrevocably, absolutely and unconditionally waived any right to
object (and seek or be awarded any relief of any nature whatsoever based on any
such objection), at any time prior to or subsequent to any disposition of any
Notes Priority Collateral, on the ground(s) that any such disposition of Notes
Priority Collateral (a) would not be or was not “commercially reasonable” within
the meaning of any applicable UCC and/or (b) would not or did not comply with
any other requirement under any applicable UCC or under any other applicable law
governing the manner in which a secured creditor (including one with a Lien on
real property) is to realize on its collateral; and

(v) subject to Sections 3.2(a)(i) and (c) and Sections 3.3 and 3.4, acknowledge
and agree that no covenant, agreement or restriction contained in the ABL
Security Documents or any other ABL Loan Document (other than this Agreement)
shall be deemed to restrict in any way the rights and remedies of the Notes
Agent or the Note Claimholders with respect to the Notes Priority Collateral as
set forth in this Agreement and the Note Documents;

provided, however, that in the case of (i), (ii) and (iv) above, the Liens
granted to secure the ABL Obligations of the ABL Claimholders shall attach to
any Proceeds resulting from actions taken by the Notes Agent or any Note
Claimholder with respect to the Notes Priority Collateral in accordance with
this Agreement after application of such Proceeds to the extent necessary to
meet the requirements of a Discharge of Note Obligations.

(b) Until the Discharge of Note Obligations has occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, the Notes Agent and the Note Claimholders shall have the right to
enforce rights, exercise remedies (including set-off and the right to credit bid
their debt) and make, in connection therewith (including

 

-23-



--------------------------------------------------------------------------------

Exhibit E

 

voluntary Dispositions of Notes Priority Collateral by the respective Grantors
after a Note Default) determinations regarding the release, disposition, or
restrictions with respect to the Notes Priority Collateral without any
consultation with or the consent of the ABL Agent or any ABL Claimholder subject
to the Notes Agent’s and the Note Claimholders’ obligations under Sections 3.3
and 3.4; provided, however, that the Lien securing the ABL Obligations shall
remain on the Proceeds (other than those properly applied to the Note
Obligations in accordance with the Section 4.1) of such Collateral released or
disposed of subject to the relative priorities described in Section 2.1. In
exercising rights and remedies with respect to the Notes Priority Collateral,
the Notes Agent and the Note Claimholders may enforce the provisions of the Note
Documents and exercise rights, powers and/or remedies thereunder and/or under
applicable law or otherwise, all in such order and in such manner as they may
determine in the exercise of their sole discretion, subject to the Notes Agent’s
and the Note Claimholders’ obligations under Sections 3.3 and 3.4. Such exercise
and enforcement shall include the rights of an agent appointed by them to sell
or otherwise dispose of the Notes Priority Collateral upon foreclosure, to incur
expenses in connection with such sale or disposition, and to exercise all the
rights and remedies of a secured creditor under the UCC and of a secured
creditor under the Bankruptcy Laws of any applicable jurisdiction.

(c) Notwithstanding anything to the contrary contained herein, the ABL Agent and
any ABL Claimholder may:

(i) file a claim or statement of interest with respect to the ABL Obligations;
provided that an Insolvency or Liquidation Proceeding has been commenced by or
against any Grantor;

(ii) take any action (not adverse to the Liens on the Notes Priority Collateral
securing the Note Obligations, the priority status thereof, or the rights of the
Notes Agent or any of the Note Claimholders to exercise rights, powers and/or
remedies in respect thereof, including those under Article VI) in order to
create, perfect, preserve or protect (but, except as provided in Sections 3.3
and 3.4, not enforce) its Lien on any of the Notes Priority Collateral;

(iii) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the ABL
Claimholders, including any claims secured by the Notes Priority Collateral, if
any, in each case in accordance with the terms of this Agreement;

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Grantors arising under
either any Insolvency or Liquidation Proceeding or applicable non-bankruptcy
law, in each case not inconsistent with the terms of this Agreement or
applicable law (including the Bankruptcy Laws of any applicable jurisdiction)
and any pleadings, objections, motions or agreements which assert rights or
interests available to secured creditors solely with respect to the ABL Priority
Collateral;

 

-24-



--------------------------------------------------------------------------------

Exhibit E

 

(v) vote on any Plan of Reorganization, file any proof of claim, make other
filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and, accordingly, a violation of the terms of this
Agreement, and the Notes Agent shall be entitled to have any such vote to accept
a Non-Conforming Plan of Reorganization changed and any such support of any
Non-Conforming Plan of Reorganization withdrawn (and the ABL Agent and the ABL
Claimholders hereby agree that under Bankruptcy Rule 9010(c), (i) the Notes
Agent may represent the ABL Agent and the ABL Claimholders and (ii) the Notes
Agent is hereby granted power of attorney for the purpose of effectuating the
foregoing);

(vi) exercise any of its rights, powers, and/or remedies with respect to any of
the Notes Priority Collateral to the extent permitted by Sections 3.2(a)(i),
3.3, and 3.4; and

(vii) take any action described in clauses (i) through (viii) of the definition
of “Enforcement.”

No ABL Claimholder will take or receive any Notes Priority Collateral (including
Proceeds) in connection with the exercise of any right or remedy (including
set-off) with respect to any Notes Priority Collateral in its capacity as a
creditor in violation of this Agreement. Without limiting the generality of the
foregoing, unless and until the Discharge of Note Obligations has occurred,
except as expressly provided in Sections 3.2(a)(i), 3.3, 3.4 and 3.5 and clause
(vi) of this Section 3.2(c), the sole right of the ABL Agent and the ABL
Claimholders with respect to the Notes Priority Collateral is to hold a Lien on
such Collateral pursuant to the ABL Security Documents for the period and to the
extent granted therein and to receive a share of the Proceeds thereof, if any,
in accordance with Section 4.1.

(d) Except as otherwise specifically set forth in Sections 3.2(a) and 3.5 and
Article VI, the ABL Agent and the ABL Claimholders may exercise rights and
remedies as unsecured creditors against any Grantor and may exercise rights and
remedies with respect to the ABL Priority Collateral, in each case, in
accordance with the terms of the ABL Loan Documents and applicable law;
provided, however, that in the event that any the ABL Agent or ABL Claimholder
becomes a judgment Lien creditor in respect of Notes Priority Collateral as a
result of its enforcement of its rights as an unsecured creditor with respect to
the ABL Obligations, such judgment Lien shall be subject to the terms of this
Agreement for all purposes (including in relation to the Note Obligations) as
the other Liens securing the ABL Obligations are subject to this Agreement.

(e) Except as provided in Section 4.2, nothing in this Agreement shall prohibit
the receipt by the ABL Agent or any ABL Claimholders of the required payments of
interest, principal and other amounts owed in respect of the ABL Obligations so
long as such receipt is not the direct or indirect result of the exercise by the
ABL Agent or any ABL Claimholders of

 

-25-



--------------------------------------------------------------------------------

Exhibit E

 

rights or remedies as a secured creditor (including set-off) with respect to
Notes Priority Collateral or enforcement in contravention of this Agreement of
any Lien held by any of them. Nothing in this Agreement impairs or otherwise
adversely affects any rights or remedies the Notes Agent or the Note
Claimholders may have against the Grantors under the Note Documents.

3.3. Collateral Access Rights.

(a) The ABL Agent and the Notes Agent agree not to commence Enforcement or Going
Out of Business Sale until an Enforcement Notice has been given to the other
Agent. Subject to the provisions of Sections 3.1 and 3.2, either Agent may join
in any judicial proceedings commenced by the other Agent to enforce Liens on the
Collateral, provided that neither Agent, nor the other ABL Claimholders or the
other Note Claimholders, as applicable, shall interfere with the Enforcement
actions of the other with respect to Collateral in which such other party has
the priority Lien in accordance with Section 2.1 and Section 2.2.

(b) If the Notes Agent, or any agent or representative of the Notes Agent, or
any receiver, shall, after any Note Default, obtain possession or physical
control of any of the Mortgaged Premises, the Notes Agent shall promptly notify
the ABL Agent in writing of that fact, and the ABL Agent shall, within ten
(10) Business Days thereafter, notify the Notes Agent in writing as to whether
the ABL Agent desires to exercise access rights under this Agreement. In
addition, if the ABL Agent, or any agent or representative or the ABL Agent, or
any receiver, shall obtain possession or physical control of any of the
Mortgaged Premises or any of the tangible Notes Priority Collateral located on
any premises other than a Mortgaged Premises or control over any intangible
Notes Priority Collateral, following the delivery to the Notes Agent of an
Enforcement Notice, then the ABL Agent shall promptly notify the Notes Agent in
writing that the ABL Agent is exercising its access rights under this Agreement
and its rights under Section 3.4 under either circumstance. Upon delivery of
such notice by the ABL Agent to the Notes Agent, the parties shall confer in
good faith to coordinate with respect to the ABL Agent’s exercise of such access
rights. Consistent with the definition of “Access Period,” access rights will
apply to differing parcels of Mortgaged Premises at differing times, in which
case, a differing Access Period will apply to each such property.

(c) During any pertinent Access Period, the ABL Agent and the Company and its
Subsidiaries, with the consent of the ABL Agent in connection with a Going Out
of Business Sale, and their agents, representatives and designees shall have an
irrevocable, non-exclusive right to have access to, and a rent-free right to
use, the Notes Priority Collateral for the purpose of (i) arranging for and
effecting the sale or disposition of ABL Priority Collateral located on such
parcel, including the production, completion, packaging and other preparation of
such ABL Priority Collateral for sale or disposition, (ii) selling (by public
auction, private sale or a “store closing”, Going Out of Business Sale or
similar sale, whether in bulk, in lots or to customers in the ordinary course of
business or otherwise and which sale may include augmented Inventory of the same
type sold in any Grantor’s business) and (iii) storing or otherwise dealing with
the ABL Priority

 

-26-



--------------------------------------------------------------------------------

Exhibit E

 

Collateral, in each case without notice to, the involvement of or interference
by the Notes Agent or any Note Claimholder or liability to the Notes Agent or
any Note Claimholder. During any such Access Period, the ABL Agent and its
representatives (and persons employed on their behalf), may continue to operate,
service, maintain, process and sell the ABL Priority Collateral, as well as to
engage in bulk sales of ABL Priority Collateral. The ABL Agent shall take proper
and reasonable care under the circumstances of any Notes Priority Collateral
that is used by the ABL Agent during the Access Period and repair any damage
(ordinary wear-and-tear excepted) caused by the ABL Agent or its agents,
representatives or designees and the ABL Agent shall comply with all applicable
laws in all material respects in connection with its use or occupancy of the
Notes Priority Collateral. The ABL Agent and the ABL Claimholders shall
reimburse the Notes Agent and the Note Claimholders for any injury or damage to
Persons or property (ordinary wear-and-tear excepted) caused by the acts or
omissions of Persons under its control; provided, however, that the ABL Agent
and the ABL Claimholders will not be liable for any diminution in the value of
the Mortgaged Premises caused by the absence of the ABL Priority Collateral
therefrom. In no event shall the ABL Claimholders or the ABL Agent have any
liability to the Note Claimholders and/or to the Notes Agent hereunder as a
result of any condition (including any environmental condition, claim or
liability) on or with respect to the Notes Priority Collateral existing prior to
the date of the exercise by the ABL Agent of its rights under this Agreement.
The ABL Agent and the Notes Agent shall cooperate and use reasonable efforts to
ensure that their activities during the Access Period as described above do not
interfere materially with the activities of the other as described above,
including the right of Notes Agent to show the Notes Priority Collateral to
prospective purchasers and to ready the Notes Priority Collateral for sale.

(d) Consistent with the definition of the term “Access Period,” if any order or
injunction is issued or stay is granted or is otherwise effective by operation
of law that prohibits the ABL Agent from exercising any of its rights hereunder,
then the Access Period granted to the ABL Agent under this Section 3.3 shall be
stayed during the period of such prohibition and shall continue thereafter for
the number of days remaining in the applicable Access Period or Use Period, as
the case may be. The Notes Agent shall not foreclose or otherwise sell or
dispose of any of the Notes Priority Collateral during the Access Period or Use
Period, as applicable, unless the buyer agrees in writing to acquire the Notes
Priority Collateral subject to the terms of Section 3.3 and Section 3.4 of this
Agreement and agrees therein to comply with the terms of this Section 3.3. The
rights of ABL Agent and the ABL Claimholders under this Section 3.3 and
Section 3.4 during the Access Period or Use Period shall continue
notwithstanding such foreclosure, sale or other disposition by the Notes Agent.

(e) The ABL Agent and the ABL Claimholders shall have the right to bring an
action to enforce their rights under this Section 3.3 and Section 3.4,
including, without limitation, an action seeking possession or use of the
applicable Collateral and/or specific performance of this Section 3.3 and
Section 3.4.

3.4. Notes Priority Collateral Rights/Access to Information. For the purposes of
enabling the ABL Agent to exercise rights and remedies under this Agreement
during the Enforcement Period, the Notes Agent and each Grantor hereby grants
(to the full extent of their respective rights and interests) the ABL Agent and
its agents, representatives and designees an irrevocable, non-exclusive,
royalty-free, rent-free license and lease (which will be binding on any
successor or assignee of any Notes Priority Collateral) to use all of the Notes
Priority Collateral to collect all Accounts included in ABL Priority Collateral,
to copy, use, or preserve any and all information relating to any of the ABL
Priority Collateral, and to complete the manufacture,

 

-27-



--------------------------------------------------------------------------------

Exhibit E

 

packaging, advertising for sale and sale of (i) work-in-process, (ii) raw
materials and (iii) complete inventory; provided, however, the royalty-free,
rent-free license and lease with respect to the applicable Notes Priority
Collateral, shall immediately expire upon the end of (1) the Access Period
applicable to such Notes Priority Collateral located on any Mortgaged Premises
and (2) the applicable Use Period with respect to any Notes Priority Collateral
not located on any Mortgaged Premises; provided, further, that such expiration
shall be without prejudice to the sale or other disposition of the ABL Priority
Collateral in accordance with applicable law.

3.5. Set-Off and Tracing of and Priorities in Proceeds. The Notes Agent, on
behalf of the Note Claimholders, acknowledges and agrees that, to the extent the
Notes Agent or any Note Claimholder exercises its rights of set-off against any
ABL Priority Collateral, the amount of such set-off shall be held and
distributed pursuant to Section 4.1. The ABL Agent, on behalf of the ABL
Claimholders, acknowledges and agrees that, to the extent the ABL Agent or any
ABL Claimholder exercises its rights of set-off against any Notes Priority
Collateral, the amount of such set-off shall be held and distributed pursuant to
Section 4.1. The ABL Agent, for itself and on behalf of the ABL Claimholders,
and the Notes Agent, for itself and on behalf of the Note Claimholders, further
agree that prior to an issuance of an Enforcement Notice or the commencement of
any Insolvency or Liquidation Proceeding, any Proceeds of Collateral, whether or
not deposited under Account Agreements, which are used by any Grantor to acquire
other property which is Collateral shall not (solely as between the Agents, the
ABL Claimholders and the Note Claimholders) be treated as Proceeds of Collateral
for purposes of determining the relative priorities in the Collateral which was
so acquired. In addition, unless and until the Discharge of ABL Obligations
occurs, subject to Section 4.2, the Notes Agent and the Note Claimholders each
hereby consents to the application, prior to the receipt by the ABL Agent of an
Enforcement Notice issued by the Notes Agent, of cash or other Proceeds of
Collateral, deposited under Account Agreements to the repayment of ABL
Obligations pursuant to the ABL Loan Documents.

IV.

PAYMENTS.

4.1. Application of Proceeds.

(a) So long as the Discharge of ABL Obligations has not occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, all ABL Priority Collateral or Proceeds thereof received in connection
with the sale or other disposition of, or collection on, such ABL Priority
Collateral as a result of the exercise of remedies or other Enforcement or Going
Out of Business Sale by either Agent or any ABL Claimholders or Note
Claimholders, shall be delivered to the ABL Agent and shall be applied or
further distributed by the ABL Agent to or on account of the ABL Obligations in
such order, if any, as specified in the relevant ABL Loan Documents or as a
court of competent jurisdiction may otherwise direct. Upon the Discharge of ABL
Obligations, the ABL Agent shall deliver to the Notes Agent any Collateral and
Proceeds of Collateral received or delivered to it pursuant to the preceding
sentence, in the same form as received, with any necessary endorsements, to be
applied by the Notes Agent to the Note Obligations in such order as specified in
the Note Security Documents or as a court of competent jurisdiction may
otherwise direct.

 

-28-



--------------------------------------------------------------------------------

Exhibit E

 

(b) So long as the Discharge of Note Obligations has not occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
any Grantor, all Notes Priority Collateral or Proceeds thereof received in
connection with the sale or other disposition of, or collection on, such Notes
Priority Collateral as a result of the exercise of remedies or other Enforcement
by either Agent or any Note Claimholders or ABL Claimholders, shall be delivered
to the Notes Agent and shall be applied by the Notes Agent to the Note
Obligations in such order as specified in the relevant Note Documents or as a
court of competent jurisdiction may otherwise direct. Upon the Discharge of Note
Obligations, the Notes Agent shall deliver to the ABL Agent any Collateral and
Proceeds of Collateral received or delivered to it pursuant to the preceding
sentence, in the same form as received, with any necessary endorsements to be
applied by the ABL Agent to the ABL Obligations in such order as specified in
the ABL Security Documents or as a court of competent jurisdiction may otherwise
direct.

4.2. Payments Over in Violation of Agreement. So long as neither the Discharge
of ABL Obligations nor the Discharge of Note Obligations has occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
any Grantor, any Collateral (including assets or Proceeds subject to Liens
referred to in the final sentence of Section 2.3) received by either Agent or
any Note Claimholders or ABL Claimholders in connection with the exercise of any
right, power, or remedy (including set-off) relating to the Collateral in
contravention of this Agreement shall be segregated and held in trust and
forthwith paid over to the appropriate Agent for the benefit of the Note
Claimholders or the ABL Claimholders, as applicable, in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. Each Agent is hereby authorized by the other
Agent to make any such endorsements as agent for the other Agent or any Note
Claimholders or ABL Claimholders, as applicable. This authorization is coupled
with an interest and is irrevocable until the Discharge of ABL Obligations and
Discharge of Note Obligations.

4.3. Application of Payments. Subject to the other terms of this Agreement, all
payments received by (a) the ABL Agent or the ABL Claimholders may be applied,
reversed and reapplied, in whole or in part, to the ABL Obligations to the
extent provided for in the ABL Loan Documents and (b) the Notes Agent or the
Note Claimholders may be applied, reversed and reapplied, in whole or in part,
to the Note Obligations to the extent provided for in the Note Documents.

4.4. Revolving Nature of ABL Obligations. The Notes Agent, on behalf of the Note
Claimholders, acknowledges and agrees that the ABL Credit Agreement includes a
revolving commitment and that the amount of the ABL Obligations that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed.

 

-29-



--------------------------------------------------------------------------------

Exhibit E

 

V.

OTHER AGREEMENTS.

5.1. Releases.

(a) (i) If, in connection with (A) any exercise of remedies or Enforcement
(including as provided for in Section 3.1(b) or Section 6.8(a)) or any Going Out
of Business Sale, or (B) any sale, transfer or other disposition of all or any
portion of the ABL Priority Collateral, so long as (in the case of clause (B))
such sale, transfer or other disposition is then not prohibited by the Note
Documents (or consented to by the requisite Noteholders), irrespective of
whether an ABL Default has occurred and is continuing, the ABL Agent, on behalf
of any of the ABL Claimholders, releases any of its Liens on any part of the ABL
Priority Collateral, then the Liens, if any, of the Notes Agent, for the benefit
of the Note Claimholders, on the Collateral sold or disposed of in connection
therewith, shall be automatically, unconditionally and simultaneously released;
provided that, to the extent the Proceeds of such ABL Priority Collateral are
not applied to reduce ABL Obligations, the Notes Agent shall retain a Lien on
such Proceeds in accordance with the terms of this Agreement. The Notes Agent,
on behalf of the Note Claimholders, promptly shall execute and deliver to the
ABL Agent or such Grantor such termination statements, releases and other
documents as the ABL Agent or such Grantor may request in writing to effectively
confirm such release.

(ii) If, in connection with (A) any exercise of remedies or Enforcement
(including as provided for in Section 3.2(b) or Section 6.8(b)), or (B) any
sale, transfer or other disposition of all or any portion of the Notes Priority
Collateral, so long as (in the case of clause (B)) such sale, transfer or other
disposition is then not prohibited by the ABL Documents (or consented to by the
requisite ABL Lenders), irrespective of whether a Note Default has occurred and
is continuing, the Notes Agent, on behalf of any of the Note Claimholders,
releases any of its Liens on any part of the Notes Priority Collateral, then the
Liens, if any, of the ABL Agent, for the benefit of the ABL Claimholders, on the
Collateral sold or disposed of in connection therewith, shall be automatically,
unconditionally and simultaneously released; provided that the provisions of
Sections 3.3 and 3.4 shall continue, to the extent such Sections are applicable
at the time of such sale, transfer or other disposition; provided, further that,
to the extent the Proceeds of such Notes Priority Collateral are not applied to
reduce Note Obligations, the ABL Agent shall retain a Lien on such Proceeds in
accordance with the terms of this Agreement. The ABL Agent, on behalf of the ABL
Claimholders, promptly shall execute and deliver to the Notes Agent or such
Grantor such termination statements, releases and other documents as the Notes
Agent or such Grantor may request to effectively confirm such release.

(b) Until the Discharge of ABL Obligations and Discharge of Note Obligations
shall occur, the ABL Agent, on behalf of the ABL Claimholders, and the Notes
Agent, on behalf of the Note Claimholders, as applicable, hereby irrevocably
constitutes and appoints the other Agent and any officer or agent of the other
Agent, with full power of substitution, as its true and lawful attorney-in-fact
with full irrevocable power and authority in the place and stead of the other
Agent or such holder or in the Agent’s own name, from time to time in such
Agent’s discretion exercised in good faith, for the purpose of carrying out the
terms of this Section 5.1, to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary to accomplish the
purposes of this Section 5.1, including any endorsements or other instruments of
transfer or release.

(c) Until the Discharge of ABL Obligations and Discharge of Note Obligations
shall occur, to the extent that the Agents or the ABL Claimholders or the Note
Claimholders (i) have released any Lien on Collateral and such Lien is later
reinstated or (ii) obtain any new Liens from any Grantor, then, in accordance
with Section 2.3, the Grantors shall grant a Lien on any such Collateral,
subject to the Lien priority provisions of this Agreement, to the other Agent,
for the benefit of the ABL Claimholders or Note Claimholders, as applicable.

 

-30-



--------------------------------------------------------------------------------

Exhibit E

 

5.2. Insurance.

(a) Unless and until the Discharge of ABL Obligations and subject to the terms
of, and the rights of the Grantors under, the ABL Loan Documents, the ABL Agent,
on behalf of the ABL Claimholders, shall have the sole and exclusive right to
adjust settlement for any insurance policy covering the ABL Priority Collateral
in the event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding (or any deed in lieu of condemnation)
affecting such Collateral. Until the Discharge of ABL Obligations has occurred,
(i) all Proceeds of any such policy and any such award (or any payments with
respect to a deed in lieu of condemnation) if in respect of the ABL Priority
Collateral and to the extent required by the ABL Loan Documents shall be paid to
the ABL Agent for the benefit of the ABL Claimholders pursuant to the terms of
the ABL Loan Documents (including, without limitation, for purposes of cash
collateralization of letters of credit) and thereafter, if the Discharge of ABL
Obligations has occurred, and subject to the rights of the Grantors under the
Note Security Documents, to the Notes Agent for the benefit of the Note
Claimholders to the extent required under the Note Security Documents and then,
to the extent no Note Obligations are outstanding, to the owner of the subject
property, such other Person as may be entitled thereto or as a court of
competent jurisdiction may otherwise direct, and (ii) if the Notes Agent or any
Note Claimholders shall, at any time, receive any Proceeds of any such insurance
policy or any such award or payment with respect to ABL Priority Collateral in
contravention of this Agreement, it shall segregate and hold in trust and
forthwith pay such Proceeds over to the ABL Agent in accordance with the terms
of Section 4.2.

(b) Unless and until the Discharge of Note Obligations has occurred, subject to
the terms of, and the rights of the Grantors under, the Note Documents, (i) the
Notes Agent, on behalf of the Note Claimholders, shall have the sole and
exclusive right to adjust settlement for any insurance policy covering the Notes
Priority Collateral in the event of any loss thereunder and to approve any award
granted in any condemnation or similar proceeding (or any deed in lieu of
condemnation) affecting such Collateral; (ii) all Proceeds of any such policy
and any such award (or any payments with respect to a deed in lieu of
condemnation) if in respect of the Notes Priority Collateral and to the extent
required by the Note Documents shall be paid to the Notes Agent for the benefit
of the Note Claimholders pursuant to the terms of the Note Documents and
thereafter, if the Discharge of Note Obligations has occurred, and subject to
the rights of the Grantors under the ABL Loan Documents, to the ABL Agent for
the benefit of the ABL Claimholders to the extent required under the ABL
Security Documents and then, to the extent no ABL Obligations are outstanding,
to the owner of the subject property, such other Person as may be entitled
thereto or as a court of competent jurisdiction may otherwise direct; and
(iii) if the ABL Agent or any ABL Claimholders shall, at any time, receive any
Proceeds of any such insurance policy or any such award or payment with respect
to Notes Priority Collateral in contravention of this Agreement, it shall
segregate and hold in trust and forthwith pay such Proceeds over to the Notes
Agent in accordance with the terms of Section 4.2.

 

-31-



--------------------------------------------------------------------------------

Exhibit E

 

(c) To effectuate the foregoing, and to the extent that the pertinent insurance
company agrees to issue such endorsements, the Agents shall each receive
separate lender’s loss payable endorsements naming themselves as loss payee and
additional insured, as their interests may appear, with respect to any policies
which insure Collateral hereunder.

5.3. Amendments to ABL Loan Documents and Note Documents; Refinancing.

(a) Subject to Sections 5.3(c) and 5.3(d), the ABL Loan Documents and Note
Documents may be amended, restated, supplemented or otherwise modified (each, an
“Amendment”) in accordance with their terms, all without affecting the Lien
subordination or other provisions of this Agreement. The ABL Obligations may be
Refinanced without notice to, or the consent of, the Notes Agent or the Note
Claimholders and without affecting the Lien subordination or other provisions of
this Agreement, and the Note Obligations may be Refinanced without notice to, or
consent of, the ABL Agent or the ABL Claimholders and without affecting the Lien
subordination and other provisions of this Agreement so long as such Refinancing
is on terms and conditions that would not violate the Note Documents or the ABL
Loan Documents, each as in effect on the date hereof (or, if less restrictive to
the Company, as in effect on the date of such Refinancing); provided, however,
that, in each case, the lenders or holders of such Refinancing debt (to the
extent secured by a Lien on the Collateral) bind themselves in a writing
addressed to the Notes Agent and the Note Claimholders or the ABL Agent and the
ABL Claimholders, as applicable, to the terms of this Agreement; provided
further, however, that, if such Refinancing debt is secured by a Lien on any
Collateral, the holders of such Refinancing debt shall be deemed bound by the
terms hereof regardless of whether or not such writing is provided. For the
avoidance of doubt, the sale or other transfer of Indebtedness is not restricted
by this Agreement, but the provisions of this Agreement shall be binding on all
holders of ABL Obligations and Note Obligations.

(b) So long as the Discharge of Note Obligations has not occurred, without the
consent of the Notes Agent, the ABL Claimholders will not be entitled to agree
(and will not agree) to any Amendment to the ABL Loan Documents, whether in a
Refinancing or otherwise, that is not permitted by the Indenture as in effect on
the date hereof (or, if less restrictive to the ABL Claimholders, on the date of
such Amendment).

(c) So long as the Discharge of ABL Obligations has not occurred, without the
consent of the ABL Agent, the Notes Agent and the Note Claimholders will not be
entitled to agree (and will not agree) to any Amendment to the Note Documents,
whether in a Refinancing or otherwise, that is not permitted by the ABL Credit
Agreement as in effect on the date hereof (or, if less restrictive to the Note
Claimholders, on the date of such Amendment).

(d) So long as the Discharge of ABL Obligations has not occurred, the Notes
Agent agrees that each applicable Note Security Document that grants a Lien on
any material Collateral shall include the following language (or similar
language acceptable to the ABL Agent): “Notwithstanding anything herein to the
contrary, the liens and security interests granted to Wells Fargo Bank, National
Association, as Trustee, pursuant to this Agreement and the exercise of any
right or remedy by Wells Fargo Bank, National Association, as Trustee hereunder,
are subject to the provisions of the Intercreditor Agreement dated as of
December 9,

 

-32-



--------------------------------------------------------------------------------

Exhibit E

 

2010 (as amended, restated, supplemented or otherwise modified from time to
time, the “Intercreditor Agreement”), among Citibank, N.A., as the ABL Agent,
Wells Fargo Bank, National Association, as Trustee and as Notes Agent and the
Grantors (as defined in the Intercreditor Agreement) from time to time party
thereto. In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Agreement, the terms of the Intercreditor
Agreement shall govern and control.”

(e) So long as the Discharge of Note Obligations has not occurred, the ABL Agent
agrees that each applicable ABL Security Document executed on or after the date
hereof that grants a Lien on any material Collateral that is Note Collateral
shall include the following language (or similar language acceptable to the
Notes Agent): “Notwithstanding anything herein to the contrary, the liens and
security interests granted to the Agent pursuant to this Agreement and the
exercise of any right or remedy by the Agent hereunder, are subject to the
provisions of the Intercreditor Agreement dated as of December 9, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among the Administrative Agent, as ABL Agent, Wells
Fargo Bank, National Association, as Trustee and as Notes Agent and the Grantors
(as defined in the Intercreditor Agreement) from time to time party thereto. In
the event of any conflict between the terms of the Intercreditor Agreement and
the terms of this Agreement, the terms of the Intercreditor Agreement shall
govern and control.”

5.4. Bailees for Perfection.

(a) Each Agent agrees to hold that part of the Collateral that is in its
possession or control (or in the possession or control of its agents or bailees)
to the extent that possession or control thereof is taken to perfect a Lien
thereon (such Collateral, which shall include, without limitation, Deposit
Accounts, Securities Accounts and Capital Stock, being the “Pledged Collateral”)
as (i) in the case of the ABL Agent, the collateral agent for the ABL
Claimholders under the ABL Loan Documents or, in the case of the Notes Agent,
the collateral agent for the Note Claimholders under the Note Documents and
(ii) gratuitous bailee for the benefit of the other Agent (such bailment being
intended, among other things, to satisfy the requirements of Sections
8-301(a)(2) and 9-313(c) of the UCC) and any assignee solely for the purpose of
perfecting the security interest granted under the ABL Loan Documents and the
Note Documents, respectively, subject to the terms and conditions of this
Section 5.4. The Notes Agent and the Note Claimholders hereby appoint the ABL
Agent as their agent for the purposes of perfecting their security interest in
all Deposit Accounts and Securities Accounts of the Grantors (other than the
Note Collateral Account). The ABL Agent hereby accepts such appointment and
acknowledges and agrees that it shall act for the benefit of the Notes Agent and
the other Note Claimholders under each Account Agreement and that any Proceeds
received by the ABL Agent under any Account Agreement shall be applied in
accordance with Article IV. In furtherance of the foregoing, each Grantor hereby
grants (x) a security interest in the Pledged Collateral to the Notes Agent for
the benefit of the ABL Claimholders and (y) a security interest in the Pledged
Collateral to the ABL Agent for the benefit of the Note Claimholders.

(b) Neither Agent shall have any obligation whatsoever to the other Agent, to
any other ABL Claimholder, or to any other Note Claimholder to ensure that the
Pledged Collateral is genuine or owned by any of the Grantors or to preserve
rights or benefits of any Person

 

-33-



--------------------------------------------------------------------------------

Exhibit E

 

except as expressly set forth in this Section 5.4. The duties or
responsibilities of the respective Agents under this Section 5.4 shall be
limited solely to holding the Pledged Collateral as gratuitous bailee in
accordance with this Section 5.4 and delivering the Pledged Collateral or
Proceeds thereof upon a Discharge of ABL Obligations or Discharge of Note
Obligations, as applicable, as provided in paragraph (d) below.

(c) Neither Agent acting pursuant to this Section 5.4 shall have by reason of
the ABL Loan Documents, the Note Documents, this Agreement or any other document
a fiduciary relationship in respect of the other Agent, any other ABL
Claimholder or any other Note Claimholder.

(d) Upon the Discharge of ABL Obligations or the Discharge of Note Obligations,
as applicable, the ABL Agent or the Notes Agent, as applicable, shall deliver
the remaining Pledged Collateral (if any) together with any necessary
endorsements, first, to the other Agent to the extent the other Obligations
remain outstanding, and second, to the applicable Grantor to the extent the
Discharge of ABL Obligations and the Discharge of Note Obligations have occurred
(in each case, so as to allow such Person to obtain possession or control of
such Pledged Collateral) or as otherwise required by law. Each Agent further
agrees that upon the Discharge of the ABL Obligations or the Discharge of the
Note Obligations, as applicable, it shall take all other action reasonably
requested by the other Agent in connection with the other Agent obtaining a
first-priority interest in the Collateral or as a court of competent
jurisdiction may otherwise direct. Notwithstanding anything to the contrary
contained in this Agreement, any obligation of the Agent which has been
discharged to make any delivery to the other Agent under this Section 5.4(d) is
subject to (i) the order of any court of competent jurisdiction, or (ii) any
automatic stay imposed in connection with any Insolvency or Liquidation
Proceeding.

(e) Subject to the terms of this Agreement, (i) so long as the Discharge of ABL
Obligations has not occurred, the ABL Agent shall be entitled to deal with the
Pledged Collateral or Collateral within its “control” in accordance with the
terms of this Agreement and other ABL Loan Documents, but only to the extent
that such Collateral constitutes ABL Priority Collateral, as if the Liens of the
Notes Agent on behalf of the Note Claimholders did not exist, and (ii) so long
as the Discharge of Note Obligations has not occurred, the Notes Agent shall be
entitled to deal with the Pledged Collateral or Collateral within its “control”
in accordance with the terms of this Agreement and other Note Documents, but
only to the extent that such Collateral constitutes Notes Priority Collateral,
as if the Liens of the ABL Agent on behalf of the ABL Claimholders did not
exist.

VI.

INSOLVENCY OR LIQUIDATION PROCEEDINGS.

6.1. Finance and Sale Issues. The Notes Agent, on behalf of the Note
Claimholders, hereby agrees that, until the Discharge of ABL Obligations has
occurred, if any Grantor shall be subject to any Insolvency or Liquidation
Proceeding and the ABL Agent shall desire to permit the use of “Cash Collateral”
(as such term is defined in Section 363(a) of the Bankruptcy Code) constituting
ABL Priority Collateral or to permit any Grantor to obtain financing, whether
from the ABL Claimholders or any other Person under Section 364 of the
Bankruptcy Code or any

 

-34-



--------------------------------------------------------------------------------

Exhibit E

 

similar Bankruptcy Law (“DIP Financing”) secured by a Lien on ABL Priority
Collateral, then any Note Claimholder will not be entitled to raise (and will
not raise or support any Person in raising), but instead shall be deemed to have
hereby irrevocably and absolutely waived, any objection to, and shall not
otherwise in any manner be entitled to oppose or will oppose or support any
Person in opposing, such Cash Collateral use or DIP Financing (including, except
as expressly provided below, on the grounds that the Note Claimholders are
entitled to adequate protection of their interest in the Collateral as a
condition thereto) so long as such Cash Collateral use or DIP Financing meets
the following requirements: (i) the Notes Agent and the other Note Claimholders
retain a Lien on the Collateral and, with respect to the Notes Priority
Collateral, with the same priority as existed prior to the commencement of the
Insolvency or Liquidation Proceeding, (ii) to the extent that the ABL Agent is
granted adequate protection in the form of a Lien, the Notes Agent is permitted
to seek a Lien (without objection from the ABL Agent or any ABL Claimholder) on
Collateral arising after the commencement of the Insolvency or Liquidation
Proceeding (so long as, with respect to ABL Priority Collateral, such Lien is
junior to the Liens securing such DIP Financing and any other Liens in favor of
the ABL Agent), (iii) the terms of the Cash Collateral use or the DIP Financing
require that any Lien on the Notes Priority Collateral to secure such DIP
Financing is subordinate to the Lien of the Notes Agent securing the Note
Obligations with respect thereto and (iv) the terms of such DIP Financing or use
of Cash Collateral do not require any Grantor to seek approval for any Plan of
Reorganization that is inconsistent with this Agreement. The Notes Agent shall
be required to subordinate and will subordinate its Liens in the ABL Priority
Collateral to the Liens securing such DIP Financing (and all obligations
relating thereto, including any “carve-out” granting administrative priority
status or Lien priority to secure repayment of fees and expenses of
professionals retained by any debtor or creditors’ committee) and, consistent
with the preceding provisions of this Section 6.1, will not request adequate
protection or any other relief in connection therewith (except as expressly
provided in clause (ii) above); provided, however, if the Liens securing the DIP
Financing rank junior to the Liens securing the ABL Obligations, the Notes Agent
shall be required to subordinate its Liens in the ABL Priority Collateral to the
Liens securing such DIP Financing. The Notes Agent, on behalf of itself and the
Note Claimholders, agrees that no such Person shall provide to such Grantor any
DIP Financing to the extent that the Notes Agent or any Note Claimholder would,
in connection with such financing, be granted a Lien on the ABL Priority
Collateral senior to or pari passu with the Liens of the ABL Agent, in each case
over the objection of the ABL Agent. The ABL Agent, on behalf of itself and the
ABL Claimholders, agrees that no such Persons shall provide to such Grantor any
DIP Financing to the extent that the ABL Agent or any ABL Claimholder would, in
connection with such financing, be granted a Lien on the Notes Priority
Collateral senior to or pari passu with the Liens of the Notes Agent, in each
case over the objection of the Notes Agent.

6.2. Relief from the Automatic Stay.

(a) Until the Discharge of ABL Obligations, the Notes Agent, on behalf of the
other Note Claimholders, agrees that none of them shall seek (or support any
other Person seeking) relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding in respect of the ABL Priority Collateral,
without the prior written consent of the ABL Agent (given or not given in its
sole and absolute discretion), unless (i) the ABL Agent already has filed a
motion (which remains pending) for such relief with respect to its interest in
such ABL Priority

 

-35-



--------------------------------------------------------------------------------

Exhibit E

 

Collateral and (ii) a corresponding motion, in the reasonable judgment of the
Notes Agent, must be filed for the purpose of preserving the Notes Agent’s
ability to receive residual distributions pursuant to Section 4.1, although the
Note Claimholders shall otherwise remain subject to the restrictions in
Section 3.1 following the granting of any such relief from the automatic stay.

(b) Until the Discharge of Note Obligations has occurred, the ABL Agent, on
behalf of the other ABL Claimholders, agrees that none of them shall seek (or
support any other Person seeking) relief from the automatic stay or any other
stay in any Insolvency or Liquidation Proceeding in respect of the Notes
Priority Collateral (other than to the extent such relief is required to
exercise its rights under Sections 3.3 and 3.4), without the prior written
consent of the Notes Agent (given or not given in its sole and absolute
discretion), unless (i) the Notes Agent already has filed a motion (which
remains pending) for such relief with respect to its interest in the Notes
Priority Collateral and (ii) a corresponding motion, in the reasonable judgment
of the ABL Agent, must be filed for the purpose of preserving the ABL Agent’s
ability to receive residual distributions pursuant to Section 4.1, although the
ABL Agent shall otherwise remain subject to the restrictions in Section 3.2
following the granting of any such relief from the automatic stay.

6.3. Adequate Protection.

(a) The Notes Agent, on behalf of itself and the Note Claimholders, agrees that
none of them shall be entitled to contest (or support any other Person
contesting) (but instead shall be deemed to have hereby irrevocably, absolutely,
and unconditionally waived any right to contest):

(i) any request by the ABL Agent or the other ABL Claimholders for relief from
the automatic stay with respect to the ABL Priority Collateral; or

(ii) any request by the ABL Agent or the other ABL Claimholders for adequate
protection with respect to the ABL Priority Collateral (except to the extent any
such adequate protection is a payment from Notes Priority Collateral); or

(iii) any objection by the ABL Agent or the other ABL Claimholders to any
motion, relief, action or proceeding based on the ABL Agent or the other ABL
Claimholders claiming a lack of adequate protection with respect to the ABL
Priority Collateral.

(b) The ABL Agent, on behalf of itself and the ABL Claimholders, agrees that
none of them shall be entitled to contest (or support any other Person
contesting) (but instead shall be deemed to have hereby irrevocably, absolutely,
and unconditionally waived any right to contest):

(i) any request by the Notes Agent or the other Note Claimholders for relief
from the automatic stay with respect to the Notes Priority Collateral; or

 

-36-



--------------------------------------------------------------------------------

Exhibit E

 

(ii) any request by the Notes Agent or the Note Claimholders for adequate
protection with respect to the Notes Priority Collateral (except to the extent
any such adequate protection is a payment from ABL Priority Collateral); or

(iii) any objection by the Notes Agent or the Note Claimholders to any motion,
relief, action or proceeding based on the Notes Agent or the Note Claimholders
claiming a lack of adequate protection with respect to the Notes Priority
Collateral.

(c) Consistent with the foregoing provisions in this Section 6.3, and except as
provided in Sections 6.1 and 6.6, in any Insolvency or Liquidation Proceeding:

(i) no Note Claimholder shall be entitled (and each Note Claimholder shall be
deemed to have hereby irrevocably, absolutely, and unconditionally waived any
right):

(1) to seek or otherwise be granted any type of adequate protection with respect
to its interests in the ABL Priority Collateral (except as expressly set forth
in Section 6.1 or as may otherwise be consented to in writing by the ABL Agent
in its sole and absolute discretion); provided, however, subject to Section 6.1,
Note Claimholders may seek and obtain adequate protection in the form of an
additional or replacement Lien on Collateral so long as (i) the ABL Claimholders
have been granted adequate protection in the form of a replacement lien on such
Collateral, and (ii) any such Lien on ABL Priority Collateral (and on any
Collateral granted as adequate protection for the ABL Claimholders in respect of
their interest in such ABL Priority Collateral) is subordinated to the Liens of
the ABL Agent in such Collateral on the same basis as the other Liens of the
Notes Agent on ABL Priority Collateral; and

(2) to seek or otherwise be granted any adequate protection payments with
respect to its interests in the Collateral from Proceeds of ABL Priority
Collateral (except as may be consented to in writing by the ABL Agent in its
sole and absolute discretion)

(ii) no ABL Claimholder shall be entitled (and each ABL Claimholder shall be
deemed to have hereby irrevocably, absolutely, and unconditionally waived any
right):

(1) to seek or otherwise be granted any type of adequate protection in respect
of Notes Priority Collateral except as may be consented to in writing by the
Notes Agent in its sole and absolute discretion; provided, however, ABL
Claimholders may seek and obtain adequate protection in the form of an
additional or replacement Lien on Collateral so long as (i) the Note
Claimholders have been granted adequate protection in the form of a replacement
lien on such Collateral, and (ii) any such Lien on Notes Priority Collateral
(and on any Collateral granted as adequate protection for the Note Claimholders
in respect of their interest in such Notes Priority Collateral) is subordinated
to the Liens of the Notes Agent in such Collateral on the same basis as the
other Liens of the ABL Agent on Notes Priority Collateral; and

 

-37-



--------------------------------------------------------------------------------

Exhibit E

 

(2) to seek or otherwise be granted any adequate protection payments with
respect to its interests in the Collateral from Proceeds of Notes Priority
Collateral (except as may be consented to in writing by the Notes Agent in its
sole and absolute discretion)

(d) Nothing herein shall limit (i) the rights of the Notes Agent or the Note
Claimholders to seek adequate protection with respect to their rights in the
Notes Priority Collateral in any Insolvency or Liquidation Proceeding (including
adequate protection in the form of a cash payment, periodic cash payments or
otherwise, other than from Proceeds of ABL Priority Collateral) so long as such
request is not otherwise inconsistent with this Agreement or (ii) the rights of
the ABL Agent or the ABL Claimholders to seek adequate protection with respect
to their rights in the ABL Priority Collateral in any Insolvency or Liquidation
Proceeding (including adequate protection in the form of a cash payment,
periodic cash payments or otherwise, other than from Proceeds of Notes Priority
Collateral) so long as such request is not otherwise inconsistent with this
Agreement.

6.4. Avoidance Issues. If any ABL Claimholder or Note Claimholder is required in
any Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise
pay to the estate of the applicable Grantor any amount paid in respect of ABL
Obligations or the Note Obligations, as applicable (a “Recovery”), then such ABL
Claimholders or Note Claimholders shall be entitled to a reinstatement of ABL
Obligations or the Note Obligations, as applicable, with respect to all such
recovered amounts. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto from such date of reinstatement.

6.5. Reorganization Securities. Subject to the ability of the ABL Claimholders
and the Note Claimholders, as applicable, to support or oppose confirmation or
approval of any Conforming Plan of Reorganization or to oppose confirmation or
approval of any Non-Conforming Plan of Reorganization, as provided herein, if,
in any Insolvency or Liquidation Proceeding, debt obligations of the reorganized
debtor secured by Liens upon any property of the reorganized debtor are
distributed pursuant to a Plan of Reorganization, both on account of ABL
Obligations and on account of Note Obligations, then, to the extent the debt
obligations distributed on account of the ABL Obligations and on account of the
Note Obligations are secured by Liens upon the same property, the provisions of
this Agreement will survive the distribution of such debt obligations pursuant
to such plan and will apply with like effect to the debt obligations so
distributed, to the Liens securing such debt obligations and the distribution of
Proceeds thereof.

6.6. Post-Petition Interest.

(a) Neither the Notes Agent nor any Note Claimholder shall oppose or seek to
challenge:

(i) any claim by the ABL Agent or any ABL Claimholder for allowance in any
Insolvency or Liquidation Proceeding of ABL Obligations consisting of
post-petition interest, fees or expenses to the extent of the value of the Lien
on the ABL Priority Collateral securing any ABL Claimholder’s claim, without
regard to the existence of the Lien of the Notes Agent on behalf of the Note
Claimholders on such Collateral;

 

-38-



--------------------------------------------------------------------------------

Exhibit E

 

(ii) the payment of such expenses allowed in accordance with Section 6.6(a)(i);
or

(iii) the payment of such interest and fees allowed in accordance with
Section 6.6(a)(i) solely from Proceeds of ABL Priority Collateral;

provided that nothing contained in this Section 6.6(a) prohibits the Notes Agent
on behalf of the Note Claimholders from seeking adequate protection (to the
extent it has not already done so under other provisions of this Agreement) with
respect to their rights in the Notes Priority Collateral in any Insolvency or
Liquidation Proceeding if such Notes Priority Collateral is the source of
payment of post-petition expenses payable to the ABL Agent or any ABL
Claimholder.

(b) Neither the ABL Agent nor any other ABL Claimholder shall oppose or seek to
challenge:

(i) any claim by the Notes Agent or any Note Claimholder for allowance in any
Insolvency or Liquidation Proceeding of Note Obligations consisting of
post-petition interest, fees or expenses to the extent of the value of the Lien
on the Notes Priority Collateral securing any Note Claimholder’s claim, without
regard to the existence of the Lien of the ABL Agent on behalf of the ABL
Claimholders on such Collateral;

(ii) the payment of such expenses allowed in accordance with Section 6.6(b)(i);
or

(iii) the payment of such interest and fees allowed in accordance with
Section 6.6(b)(i) solely from Proceeds of Notes Priority Collateral;

provided that nothing contained in this Section 6.6(b) prohibits the ABL Agent
on behalf of the ABL Claimholders from seeking adequate protection (to the
extent it has not already done so under other provisions of this Agreement) with
respect to their rights in the ABL Priority Collateral in any Insolvency or
Liquidation Proceeding if such ABL Priority Collateral is the source of payment
of post-petition expenses payable to the Notes Agent or any Note Claimholder.

6.7. Separate Grants of Security and Separate Classification. The Notes Agent,
on behalf of the Note Claimholders, and the ABL Agent on behalf of the ABL
Claimholders, acknowledge and intend that: the grants of Liens pursuant to the
ABL Security Documents and the Note Security Documents constitute two separate
and distinct grants of Liens, and because of, among other things, their
differing rights in the Collateral, the Note Obligations are fundamentally
different from the ABL Obligations and must be separately classified in any Plan
of Reorganization proposed or confirmed (or approved) in an Insolvency or
Liquidation Proceeding. To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that the claims of
the ABL Claimholders and the Note Claimholders in respect of the Collateral
constitute claims in the same class (rather than separate classes of senior and
junior secured claims), then the ABL Claimholders and the Note Claimholders
hereby acknowledge and agree

 

-39-



--------------------------------------------------------------------------------

Exhibit E

 

that all distributions shall be made as if there were separate classes of ABL
Obligations and Note Obligations against the Grantors (with the effect being
that, to the extent that the aggregate value of the ABL Priority Collateral or
Notes Priority Collateral is sufficient (for this purpose ignoring all claims
held by the other Secured Parties for whom such Collateral is non-priority in
accordance with Section 2.1 and Section 2.2), the ABL Claimholders or the Note
Claimholders, respectively, shall be entitled to receive, in addition to amounts
distributed to them in respect of principal, pre-petition interest and other
claims, all amounts owing in respect of post-petition interest, fees or expenses
that is available from each pool of priority Collateral for each of the ABL
Claimholders and the Note Claimholders, respectively, before any distribution is
made in respect of the claims held by the other Secured Parties for whom such
Collateral is non-priority, with such other Secured Parties hereby acknowledging
and agreeing to turn over to the respective other Secured Parties amounts
otherwise received or receivable by them to the extent necessary to effectuate
the intent of this sentence, even if such turnover has the effect of reducing
the aggregate recoveries.

6.8. Asset Dispositions in an Insolvency or Liquidation Proceeding.

(a) Without limiting the ABL Agent’s and the ABL Claimholders’ rights under
Section 3.1(b), neither the Notes Agent nor any other Note Claimholder shall, in
any Insolvency or Liquidation Proceeding or otherwise, oppose any sale or
disposition of any ABL Priority Collateral that is supported by the ABL
Claimholders, and the Notes Agent and each other Note Claimholder will be deemed
to have irrevocably, absolutely, and unconditionally consented under Section 363
of the Bankruptcy Code (and otherwise) to any sale of any ABL Priority
Collateral supported by the ABL Claimholders and to have released their Liens on
such assets; provided that to the extent the Proceeds of such Collateral are not
applied to reduce ABL Obligations the Notes Agent shall retain a Lien on such
Proceeds in accordance with the terms of this Agreement.

(b) Without limiting the Notes Agent’s and the Note Claimholders’ rights under
Section 3.2(b), neither the ABL Agent nor any other ABL Claimholder shall, in
any Insolvency Proceeding or otherwise, oppose any sale or disposition of any
Notes Priority Collateral that is supported by the Note Claimholders and made
subject to Section 3.3(d), and the ABL Agent and each other ABL Claimholder will
be deemed to have consented under Section 363 of the Bankruptcy Code (and
otherwise) to any sale of any Notes Priority Collateral supported by the Note
Claimholders and made subject to Section 3.3(d) and to have released their Liens
on such assets; provided that to the extent the Proceeds of such Collateral are
not applied to reduce Note Obligations, the ABL Agent shall retain a Lien on
such Proceeds in accordance with the terms of this Agreement; provided further
that the ABL Agent’s and the ABL Claimholders’ rights under Sections 3.3 and 3.4
shall survive any such sale or disposition.

VII.

RELIANCE; WAIVERS; ETC.

7.1. Reliance. Other than any reliance on the terms of this Agreement, the ABL
Agent, on behalf of the ABL Claimholders, acknowledges that it and, to its
knowledge, each of the other ABL Claimholders has, independently and without
reliance on the Notes Agent or any

 

-40-



--------------------------------------------------------------------------------

Exhibit E

 

Note Claimholder, and based on documents and information deemed by it
appropriate, made its own credit analysis and decision to enter into ABL Loan
Documents and be bound by the terms of this Agreement, and each of them will
continue to make its own credit decision in taking or not taking any action
under the ABL Loan Documents or this Agreement. Other than any reliance on the
terms of this Agreement, the Notes Agent, on behalf of the Note Claimholders,
acknowledges that it and, to its knowledge, each of the other Note Claimholders
has, independently and without reliance on the ABL Agent or any other ABL
Claimholder, and based on documents and information deemed by it appropriate,
made its own credit analysis and decision to enter into each of the other Note
Documents and be bound by the terms of this Agreement, and each of them will
continue to make its own credit decision in taking or not taking any action
under the Note Documents or this Agreement.

7.2. No Warranties or Liability. The ABL Agent, on behalf of the ABL
Claimholders, acknowledges and agrees that each of the Notes Agent and the Note
Claimholders have made no express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any of the other Note Documents, the
ownership of any Collateral or the perfection or priority of any Liens thereon.
Except as otherwise provided in this Agreement, the Notes Agent and the Note
Claimholders will be entitled to manage and supervise their respective loans and
extensions of credit under the Note Documents in accordance with law and as they
may otherwise, in their sole discretion, deem appropriate. The Notes Agent, on
behalf the Note Claimholders, acknowledges and agrees that the ABL Agent and the
other ABL Claimholders have made no express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any of the other ABL Loan
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon. Except as otherwise provided herein, the ABL Agent and the other
ABL Claimholders will be entitled to manage and supervise their respective loans
and extensions of credit under their respective ABL Loan Documents in accordance
with law and as they may otherwise, in their sole discretion, deem appropriate.
The Notes Agent and the Note Claimholders shall have no duty to the ABL Agent or
any of the ABL Claimholders, and the ABL Agent and the other ABL Claimholders
shall have no duty to the Notes Agent or any of the other Note Claimholders, to
act or refrain from acting in a manner which allows, or results in, the
occurrence or continuance of an event of default or default under any agreements
with any Grantor (including the ABL Loan Documents and the Note Documents),
regardless of any knowledge thereof which they may have or be charged with.

7.3. No Waiver of Lien Priorities.

(a) No right of the Agents, the other ABL Claimholders or the other Note
Claimholders to enforce any provision of this Agreement or any ABL Loan Document
or Note Document shall at any time in any way be prejudiced or impaired by any
act or failure to act on the part of any Grantor or by any act or failure to act
by such Agents, ABL Claimholders or Note Claimholders or by any noncompliance by
any Person with the terms, provisions and covenants of this Agreement, any of
the ABL Loan Documents or any of the Note Documents, regardless of any knowledge
thereof which the Agents or the ABL Claimholders or Note Claimholders, or any of
them, may have or be otherwise charged with.

 

-41-



--------------------------------------------------------------------------------

Exhibit E

 

(b) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of the Grantors under the ABL Loan Documents and Note
Documents and subject to the provisions of Sections 5.3(a), 5.3(c), and, as
applicable, 5.3(d)), the Agents, the other ABL Claimholders and the other Note
Claimholders may, at any time and from time to time in accordance with the ABL
Loan Documents and Note Documents and/or applicable law, without the consent of,
or notice to, the other Agent or the ABL Claimholder or the Note Claimholders
(as applicable), without incurring any liabilities to such Persons and without
impairing or releasing the Lien priorities and other benefits provided in this
Agreement (even if any right of subrogation or other right or remedy is
affected, impaired or extinguished thereby) do any one or more of the following:

(i) change the manner, place or terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase or alter, the terms of any of
the Obligations or any Lien or guaranty thereof or any liability of any Grantor,
or any liability incurred directly or indirectly in respect thereof (including
any increase in or extension of the Obligations, without any restriction as to
the tenor or terms of any such increase or extension) or otherwise amend, renew,
exchange, extend, modify or supplement in any manner any Liens held by the
Agents or any rights or remedies under any of the ABL Loan Documents or the Note
Documents;

(ii) sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the Collateral (except to the
extent provided in this Agreement) or any liability of any Grantor or any
liability incurred directly or indirectly in respect thereof;

(iii) settle or compromise any Obligation or any other liability of any Grantor
or any security therefor or any liability incurred directly or indirectly in
respect thereof and apply any sums by whomsoever paid and however realized to
any liability in any manner or order that is not inconsistent with the terms of
this Agreement; and

(iv) exercise or delay in or refrain from exercising any right or remedy against
any security or any Grantor or any other Person, elect any remedy and otherwise
deal freely with any Grantor.

7.4. Obligations Unconditional. All rights, interests, agreements and
obligations of the ABL Claimholders and the Note Claimholders, respectively,
hereunder shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any ABL Loan Documents or any Note
Documents;

(b) except, in each case, as otherwise expressly set forth in this Agreement,
any change in the time, manner or place of payment of, or in any other terms of,
all or any of the ABL Obligations or Note Obligations, or any amendment or
waiver or other modification, including any increase in the amount thereof,
whether by course of conduct or otherwise, of the terms of any ABL Loan Document
or any Note Document;

 

-42-



--------------------------------------------------------------------------------

Exhibit E

 

(c) except as otherwise expressly set forth in this Agreement, any exchange,
release, voiding, avoidance or non-perfection of any security interest in any
Collateral or any other collateral, or any amendment, waiver or other
modification, whether in writing or by course of conduct or otherwise, of all or
any of the ABL Obligations or Note Obligations or any guaranty thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
any Grantor; or

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, any Grantor in respect of the ABL Agent, the ABL
Obligations, any ABL Claimholder, the Notes Agent, the Note Obligations or any
Note Claimholder in respect of this Agreement.

VIII.

MISCELLANEOUS.

8.1. Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any ABL Loan Document or any Note Document, the
provisions of this Agreement shall govern and control.

8.2. Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of Lien subordination (as opposed to an
agreement of debt or claim subordination), and the ABL Claimholders and Note
Claimholders may continue, at any time and without notice to the other Agent, to
extend credit and other financial accommodations and lend monies to or for the
benefit of any Grantor in reliance hereon. Each of the Agents, on behalf the ABL
Claimholders or the Note Claimholders, as applicable, hereby irrevocably,
absolutely, and unconditionally waives any right any Claimholder may have under
applicable law to revoke this Agreement or any of the provisions of this
Agreement. The terms of this Agreement shall survive, and shall continue in full
force and effect, in any Insolvency or Liquidation Proceeding. Consistent with,
but not in limitation of, the preceding sentence, each of the Agents, on behalf
of the ABL Claimholders and the Note Claimholders, as applicable, irrevocably
acknowledges that this Agreement constitutes a “subordination agreement” within
the meaning of both New York law and Section 510(a) of the Bankruptcy Code. Any
provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. All references to
any Grantor shall include such Grantor as debtor and debtor-in-possession and
any receiver or trustee for any Grantor (as applicable) in any Insolvency or
Liquidation Proceeding. This Agreement shall terminate and be of no further
force and effect:

(a) with respect to the ABL Agent, the ABL Claimholders and the ABL Obligations,
the date of the Discharge of ABL Obligations, subject to the rights of the ABL
Claimholders under Section 6.4;

 

-43-



--------------------------------------------------------------------------------

Exhibit E

 

(b) with respect to the Notes Agent, the Note Claimholders and the Note
Obligations, the date of the Discharge of Note Obligations, subject to the
rights of the Note Claimholders under Section 6.4; and

(c) with respect to any Grantor, when such Grantor is irrevocably released and
discharged from its obligations under the ABL Credit Agreement, the Indenture,
each Additional Pari Passu Note Agreement and each Permitted Refinancing
Agreement.

8.3. Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement by the Notes Agent or the ABL Agent shall be deemed
to be made unless the same shall be in writing signed on behalf of each party
hereto or its authorized agent and each waiver, if any, shall be a waiver only
with respect to the specific instance involved and shall in no way impair the
rights of the parties making such waiver or the obligations of the other parties
to such party in any other respect or at any other time. Notwithstanding the
foregoing, no Grantor shall have any right to consent to or approve any
amendment, modification or waiver of any provision of this Agreement except to
the extent its rights are directly affected.

8.4. Information Concerning Financial Condition of the Company and Its
Subsidiaries. The ABL Agent and the ABL Claimholders, on the one hand, and the
Notes Agent and the Note Claimholders, on the other hand, shall each be
responsible for keeping themselves informed of (a) the financial condition of
the Company and the Company Subsidiaries and all endorsers and/or guarantors and
other Grantors of the ABL Obligations or the Note Obligations and (b) all other
circumstances bearing upon the risk of nonpayment of the ABL Obligations or the
Note Obligations. Neither the ABL Claimholders, on the one hand, nor the Note
Claimholders, on the other hand, shall have any duty to advise the other of
information known to it or them regarding such condition or any such
circumstances or otherwise. In the event that either the ABL Agent or any of the
other ABL Claimholders, on the one hand, or the Notes Agent or any of the other
Note Claimholders, on the other hand, undertakes at any time or from time to
time to provide any such information to any of the others, it or they shall be
under no obligation, (i) to make, and shall not make, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided,
(ii) to provide any additional information or to provide any such information on
any subsequent occasion, (iii) to undertake any investigation, or (iv) to
disclose any information, which pursuant to accepted or reasonable commercial
finance practices, such party wishes to maintain confidential or is otherwise
required to maintain confidential.

8.5. Subrogation.

(a) With respect to the value of any payments or distributions in cash, property
or other assets that any of the Note Claimholders actually pays over to the ABL
Agent or the ABL Claimholders under the terms of this Agreement, the Note
Claimholders shall be subrogated to the rights of the ABL Claimholders;
provided, however, that the Notes Agent, on behalf of the Note Claimholders,
hereby agrees not to assert or enforce all such rights of subrogation it may
acquire as a result of any payment hereunder until the Discharge of ABL
Obligations has occurred. The Grantors acknowledge and agree that, to the extent
permitted by applicable law, the value of any payments or distributions in cash,
property or other assets received by the Note

 

-44-



--------------------------------------------------------------------------------

Exhibit E

 

Claimholders that are paid over to the ABL Claimholders pursuant to this
Agreement shall not reduce any of the Note Obligations. Notwithstanding the
foregoing provisions of this Section 8.5(a), none of the Note Claimholders shall
have any claim against any of the ABL Claimholders for any impairment of any
subrogation rights herein granted to the Note Claimholders.

(b) With respect to the value of any payments or distributions in cash, property
or other assets that any of the ABL Claimholders actually pays over to the Note
Claimholders under the terms of this Agreement, the ABL Claimholders shall be
subrogated to the rights of the Note Claimholders; provided, however, that the
ABL Agent, on behalf of the ABL Claimholders, hereby agrees not to assert or
enforce all such rights of subrogation it may acquire as a result of any payment
hereunder until the Discharge of Note Obligations has occurred. The Grantors
acknowledge and agree that, to the extent permitted by applicable law, the value
of any payments or distributions in cash, property or other assets received by
the ABL Claimholders that are paid over to the Note Claimholders pursuant to
this Agreement shall not reduce any of the ABL Obligations. Notwithstanding the
foregoing provisions of this Section 8.5(b), none of the ABL Claimholders shall
have any claim against any of the Note Claimholders for any impairment of any
subrogation rights herein granted to the ABL Claimholders.

8.6. SUBMISSION TO JURISDICTION; WAIVERS.

(a) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PERSON ARISING OUT OF OR
RELATING HERETO MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND ON BEHALF OF THE NOTE
CLAIMHOLDERS (IN THE CASE OF THE NOTES AGENT) AND THE ABL CLAIMHOLDERS (IN THE
CASE OF THE ABL AGENT), IRREVOCABLY:

(1) AGREES THAT THE ONLY NECESSARY PARTIES TO ANY AND ALL JUDICIAL PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE THE PARTIES HERETO, EXCEPT
WHERE IN ANY SUCH JUDICIAL PROCEEDING RELIEF (INCLUDING INJUNCTIVE RELIEF OR THE
RECOVERY OF MONEY) IS BEING SOUGHT DIRECTLY AGAINST OR FROM A PERSON THAT IS NOT
A PARTY AND EXCEPT THAT, IN ANY SUCH JUDICIAL PROCEEDINGS BETWEEN THE NOTES
AGENT AND THE ABL AGENT THAT DOES NOT SEEK ANY RELIEF AGAINST OR FROM THE
COMPANY OR ANY OF THE COMPANY SUBSIDIARIES, THE COMPANY AND THE COMPANY
SUBSIDIARIES SHALL NOT BE NECESSARY PARTIES. WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, AND CONSISTENT WITH THE PROVISIONS OF SECTIONS 8.14 AND 8.17,
NONE OF THE ABL CLAIMHOLDERS (OTHER THAN THE ABL AGENT) OR THE NOTE CLAIMHOLDERS
(OTHER THAN THE NOTES AGENT) SHALL BE NECESSARY OR OTHERWISE APPROPRIATE PARTIES
TO ANY SUCH JUDICIAL PROCEEDINGS, UNLESS IN SUCH JUDICIAL PROCEEDING SUMS ARE
BEING SOUGHT TO BE RECOVERED DIRECTLY FROM SUCH PERSONS, INCLUDING PURSUANT TO
SECTION 4.2;

 

-45-



--------------------------------------------------------------------------------

Exhibit E

 

(2) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;

(3) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

(4) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE PERSON (AND IN THE CASE OF A PARTY, AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 8.7); AND

(5) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (3) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE PERSON IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT.

(b) WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, ANY OF THE ABL LOAN
DOCUMENTS OR ANY OF THE NOTE DOCUMENTS. EACH OF THE PARTIES HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE
ABL LOAN DOCUMENTS AND THE NOTE DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.6.

8.7. Notices. All notices permitted or required under this Agreement need be
sent only to the Notes Agent and the ABL Agent, as applicable, in order to be
effective and otherwise binding on any applicable Claimholder. If any notice is
sent for whatever reason to the other Note Claimholders or the ABL Claimholders,
such notice shall also be sent to the applicable Agent. Unless otherwise
specifically provided herein, any notice hereunder shall be in writing and may
be personally served, telexed or sent by telefacsimile or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by overnight courier service and signed for against receipt thereof, upon
receipt of telefacsimile or telex during normal business hours, or three
Business Days after depositing it in the United States certified mails (return
receipt requested) with postage prepaid and properly addressed. For the purposes
hereof, the addresses of the parties hereto shall be as set forth below each
party’s name on the signature pages hereto, or, as to each party, at such other
address as may be designated by such party in a written notice to all of the
other parties.

 

-46-



--------------------------------------------------------------------------------

Exhibit E

 

8.8. Further Assurances. The ABL Agent, on behalf of the ABL Claimholders, and
the Notes Agent, on behalf of the Note Claimholders, and the Grantors, agree
that each of them shall take such further action and shall execute and deliver
such additional documents and instruments (in recordable form, if requested) as
the ABL Agent or the Notes Agent may reasonably request to effectuate the terms
of and the Lien priorities contemplated by this Agreement. If any Subsidiary of
the Company shall become a Grantor after the date of this Agreement, such
Grantor shall deliver a counterpart of this Agreement duly executed by such
Grantor to the ABL Agent and the Notes Agent whereupon such Subsidiary shall
become a party hereto without any further action by any other party hereto (it
being understood that any failure by a Grantor to deliver a counterpart to this
Agreement shall not affect the relative rights and obligations of the ABL
Claimholders and the Note Claimholders with respect to the Collateral of such
Grantor).

8.9. APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

8.10. Specific Performance. Each of the ABL Agent and the Notes Agent may demand
specific performance of this Agreement. The ABL Agent, on behalf of itself and
the ABL Claimholders, and the Notes Agent, on behalf of itself and the Note
Claimholders, hereby irrevocably waive any defense based on the adequacy of a
remedy at law and any other defense which might be asserted to bar the remedy of
specific performance in any action which may be brought by the ABL Agent or the
other ABL Claimholders or the Notes Agent or the other Note Claimholders, as
applicable. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, in seeking specific performance in any Insolvency
or Liquidation Proceeding, an Agent may seek such relief as if it were the
“holder” of the claims of the other Agent’s Claimholders under Section 1126(a)
of the Bankruptcy Code or otherwise had been granted an irrevocable power of
attorney by the other Agent’s Claimholders.

8.11. Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

8.12. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
In proving this Agreement in any judicial proceedings, it shall not be necessary
to produce or account for more than one such counterpart signed by the party
against whom such enforcement is sought. Any signatures delivered by a party by
facsimile transmission or by e-mail transmission shall be deemed an original
signature hereto.

8.13. Authorization. By its signature, each party hereto represents and warrants
to the other parties hereto that the individual signing this Agreement on its
behalf is duly authorized to execute this Agreement. The Notes Agent hereby
represents that pursuant to the terms of the Indenture, the Holders (as defined
in the Indenture) have agreed to comply with the terms applicable to them under
this Agreement applicable to them in their capacities as such to the same extent
as if they were parties to this Agreement. The ABL Agent hereby represents that
pursuant to the terms of the Initial ABL Credit Agreement, the Lenders (as
defined in the Initial ABL Credit Agreement) have authorized the ABL Agent to
enter into this Agreement and to bind such Lenders by the terms of this
Agreement.

 

-47-



--------------------------------------------------------------------------------

Exhibit E

 

8.14. No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of (and shall
be binding upon) each of the Agents, the other ABL Claimholders and the other
Note Claimholders and their respective successors and assigns. Without limiting
the generality of the foregoing, each of the Indenture, each Additional Pari
Passu Note Agreement and the amendments to ABL Security Documents shall
expressly refer to this Agreement and acknowledge that its provisions shall be
binding on the Notes Agent, and the other Note Claimholders (and their
respective successors and assigns) and on the ABL Agent and the other ABL
Claimholders (and their respective successors and assigns), as applicable, and,
in any event, this Agreement shall be binding on the Agents, the other ABL
Claimholders, and the other Note Claimholders and their respective successors
and assigns as if its provisions were set forth in their entirety in the ABL
Credit Agreement, the Indenture and each Additional Pari Passu Note Agreement.

8.15. Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the ABL Claimholders on the one hand and the Note Claimholders on the
other hand. No Grantor or any other creditor thereof shall have any rights
hereunder, and no Grantor may rely on the terms hereof. Nothing in this
Agreement is intended to or shall impair as between the Grantors and the ABL
Agent and the other ABL Claimholders, or as between the Grantors and the Notes
Agent and the other Note Claimholders, the obligations of any Grantor, which are
absolute and unconditional, to pay principal, interest, fees and other amounts
as provided in the other ABL Loan Documents and the other Note Documents,
respectively, including as and when the same shall become due and payable in
accordance with their terms.

8.16. Marshalling of Assets. The Notes Agent, on behalf of the Note
Claimholders, hereby irrevocably, absolutely, and unconditionally waives any and
all rights or powers any Note Claimholder may have at any time under applicable
law or otherwise to have the ABL Priority Collateral, or any part thereof,
marshaled upon any foreclosure or other enforcement of the ABL Agent’s Liens.
The ABL Agent, on behalf of the ABL Claimholders, hereby waives irrevocably,
absolutely, and unconditionally any and all rights any ABL Claimholder may have
at any time under applicable law or otherwise to have the Notes Priority
Collateral, or any part thereof, marshaled upon any foreclosure or other
enforcement of the Notes Agent’s Liens.

8.17. Exclusive Means of Exercising Rights under This Agreement. The Note
Claimholders shall be deemed to have irrevocably appointed the Notes Agent, and
the ABL Claimholders shall be deemed to have irrevocably appointed the ABL
Agent, as their respective and exclusive agents hereunder. Consistent with such
appointment, the Note Claimholders and the ABL Claimholders further shall be
deemed to have agreed that only their respective Agent (and not any individual
Claimholder or group of Claimholders) shall have the exclusive right to exercise
any rights, powers, and/or remedies under this Agreement (including bringing any
action to interpret or otherwise enforce the provisions of this Agreement) or
the Collateral. Specifically, but without limiting the generality of the
foregoing, each Note Claimholder or group of Note Claimholders, and each ABL
Claimholder or group of ABL Claimholders, shall not be entitled to take or file,
but instead shall be precluded from taking or filing (whether in any Insolvency
or Liquidation Proceeding or otherwise), any action, judicial or otherwise, to
enforce any right or power or pursue any remedy under this Agreement (including
any declaratory judgment or other action to interpret or otherwise enforce the
provisions of this Agreement), except solely as provided in the proviso in the
preceding sentence.

 

-48-



--------------------------------------------------------------------------------

Exhibit E

 

8.18. Interpretation. This Agreement is a product of negotiations among
representatives of, and has been reviewed by counsel to, the Notes Agent, the
ABL Agent and the Grantors and is the product of those Persons on behalf of
themselves and the Note Claimholders (in the case of the Notes Agent) and the
ABL Claimholders (in the case of the ABL Claimholders). Accordingly, this
Agreement’s provisions shall not be construed against, or in favor of, any party
or other Person merely by virtue of that party or other Person’s involvement, or
lack of involvement, in the preparation of this Agreement and of any of its
specific provisions.

8.19. Capacity of Notes Agent. Wells Fargo Bank, National Association is
entering into this Agreement solely in its capacity as Trustee and Collateral
Agent under the Indenture and the rights, powers, privileges and protections
afforded to the Trustee and Collateral Agent under the Indenture shall also
apply to Wells Fargo Bank, National Association as the Notes Agent hereunder.
The Notes Agent has been expressly authorized and directed to execute and
deliver this Agreement under the terms of the Indenture.

8.20. Termination. This Agreement shall terminate and be of no further force and
effect upon the Discharge of the ABL Obligations or upon the Discharge of the
Note Obligations, subject to the rights of the ABL Lenders and the Noteholders,
as applicable, under Section 6.4.

[Signature Pages Follow]

 

-49-



--------------------------------------------------------------------------------

Exhibit E

 

IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.

 

ABL Agent:

CITIBANK, N.A., as ABL Agent

By:

     

Name:

 

Title:

Notice Address:

Citibank, N.A.

[        ]

[        ]

[        ]

[        ]

INTERCREDITOR AGREEMENT

 



--------------------------------------------------------------------------------

Exhibit E

 

 

Notes Agent:

WELLS FARGO BANK, NATIONAL ASSOCIATION,
not in its individual capacity, but solely in its
capacity as Trustee and Collateral Agent under the
Indenture and Collateral Agent under the Note
Documents, as Notes Agent

By:

     

Name:

 

Title:

Notice Address:

Wells Fargo Bank, National Association

Corporate Trust Services

7000 Central Parkway NE

Suite 550

Atlanta, GA 30328

Attention: Stefan Victory

INTERCREDITOR AGREEMENT

 



--------------------------------------------------------------------------------

Exhibit E

 

 

Acknowledged and Agreed to by:

The Company

By:

     

Name:

 

Title:

ABITIBIBOWATER INC.

By:

     

Name:

 

Title:

Notice Address:

AbitibiBowater Inc.

1155 Metcalfe Street, Suite 800

Montreal, Québec Canada H3B 5H2

Facsimile No.: (514) 394-3644

Attention: Chief Financial Officer

INTERCREDITOR AGREEMENT

 



--------------------------------------------------------------------------------

Exhibit E

 

Company Subsidiaries:

[TO BE ADDED].

INTERCREDITOR AGREEMENT

 



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SOLVENCY CERTIFICATE

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

I, the undersigned, a Financial Officer of AbitibiBowater Inc.
(“AbitibiBowater”), a Delaware corporation, in that capacity only and not in my
individual capacity, do hereby certify as of the date hereof that:

1. This Certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section 6(i) of the ABL Credit Agreement, dated as of
[            ], 2010, among AbitibiBowater, certain Domestic Subsidiaries and
Canadian Subsidiaries of AbitibiBowater from time to time party thereto, the
lenders from time to time party thereto (each, a “Lender” and collectively, the
“Lenders”) and Citibank, N.A., as Administrative Agent and Collateral Agent for
such Lenders (the “Credit Agreement”). Unless otherwise defined herein,
capitalized terms used in this Certificate shall have the meanings set forth in
the Credit Agreement.

2. Immediately after giving effect to the Transactions to occur on the Effective
Date, (a) the present fair saleable value of the assets of AbitibiBowater and
its Subsidiaries, on a consolidated basis, will exceed the amount that will be
required to be paid on or in respect of the existing debts and other liabilities
(including contingent liabilities) of AbitibiBowater and its Subsidiaries, on a
consolidated basis, as they become absolute and mature, (b) AbitibiBowater and
its Subsidiaries, on a consolidated basis, will not have unreasonably small
capital to carry out their businesses as conducted or as proposed to be
conducted, and (c) AbitibitBowater and its Subsidiaries, on a consolidated
basis, do not intend to incur debts beyond their ability to pay such debts as
they become absolute and mature (taking into account the timing and amounts of
cash to be received by them and the amounts to be payable on or in respect of
their obligations).



--------------------------------------------------------------------------------

Exhibit F

Page 2

 

IN WITNESS WHEREOF, the undersigned has set his hand this         day of
            , 2010.

 

ABITIBIBOWATER INC.

By:

     

William H. Harvey

Executive Vice President and Chief

Financial Officer

 



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered to you pursuant to Section 9.04(d) of
the ABL Credit Agreement, dated as of [            ], 2010 (as amended,
restated, supplemented or modified from time to time, the “Credit Agreement”),
among AbitibiBowater Inc., certain Domestic Subsidiaries and Canadian
Subsidiaries of AbitibiBowater from time to time party thereto, the lenders from
time to time party thereto (each, a “Lender” and collectively, the “Lenders”),
and Citibank, N.A., as Administrative Agent and Collateral Agent for such
Lenders. Terms defined in the Credit Agreement and not otherwise defined herein
are used herein as therein defined.

1. I am the duly elected, qualified and acting
                                     of AbitibiBowater.

2. I have reviewed and am familiar with the contents of this Compliance
Certificate. I am providing this Compliance Certificate solely in my capacity as
a Financial Officer of AbitibiBowater. The matters set forth herein are true to
the best of my knowledge after due inquiry.

3. I have reviewed the terms of the Credit Agreement and the other Loan
Documents and have made or caused to be made under my supervision a review in
reasonable detail of the transactions and condition of AbitibiBowater and its
Subsidiaries during the accounting period covered by the financial statements
attached hereto as ANNEX 1 (the “Financial Statements”).

4. After reasonable inquiry, to my knowledge no Default or Event of Default has
occurred and is continuing as of the date of this Compliance Certificate[,
except for             ].

[[5.][6.] Attached hereto as ANNEX 2 are the computations showing (in reasonable
detail) the calculation of, and, compliance with, the Consolidated Fixed Charge
Coverage Ratio.]1

[6.]/[7.] No Material Subsidiary exists (other than the Loan Parities), except
as described on Annex 3.

 

 

1

If compliance is required pursuant to Section 10.15



--------------------------------------------------------------------------------

Exhibit G

Page 2

 

IN WITNESS WHEREOF, in my capacity as a Financial Officer of AbitibiBowater and
not in my individual capacity, I have executed this Compliance Certificate this
         day of             , 2010.

 

ABITIBIBOWATER INC.

By:

     

Name:

 

Title:

 



--------------------------------------------------------------------------------

ANNEX 1

[Applicable Financial Statements To Be Attached]



--------------------------------------------------------------------------------

ANNEX 2

[Applicable Calculations of Consolidated Fixed Charge Coverage Ratio To Be
Attached]

Consolidated Fixed Charge Coverage Ratio for each relevant Test Period referred
to in Section 10.15

 

 

(i)

        :1.00



--------------------------------------------------------------------------------

ANNEX 3

[Description of any additional Material Subsidiary]



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF ASSIGNMENT

AND

ASSUMPTION AGREEMENT1

This Assignment and Assumption Agreement (this “Assignment”), is dated as of the
Assignment Date set forth below and is entered into by and between [the][each]
Assignor identified in item [1][2] below ([the] [each, an] “Assignor”) and [the]
[each] Assignee identified in item 2 below ([the] [each, an] “Assignee”). [It is
understood and agreed that the rights and obligations of such [Assignees][and
Assignors] hereunder are several and not joint.] Capitalized terms used herein
but not defined herein shall have the meanings given to them in the ABL Credit
Agreement identified below (as amended, restated, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”). The Standard Terms and
Conditions for Assignment and Assumption Agreement set forth in Annex 1 hereto
(the “Standard Terms and Conditions”) are hereby agreed to and incorporated
herein by reference and made a part of this Assignment as if set forth herein in
full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the] [each] Assignee, and [the] [each] Assignee hereby irrevocably
purchases and assumes from [the][each] Assignor, subject to and in accordance
with the Standard Terms and Conditions and the Credit Agreement, as of the
Assignment Date inserted by the Administrative Agent as contemplated below, the
interest in and to all of [the][each] Assignor’s rights and obligations under
the Credit Agreement and any other documents or instruments delivered pursuant
thereto that represents the amount and percentage interest identified below of
all of the [respective] Assignor’s outstanding rights and obligations identified
below (including Revolving Loans, Letters of Credit and Swingline Loans) ([the]
[each, an] “Assigned Interest”). [Each] [Such] sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment, without representation or warranty by [the][any] Assignor.

 

[1.    Assignor:

  

_______________

2.      Assignee:

  

_______________]2

[1][3]. Credit
Agreement:

  

ABL Credit Agreement, dated as of [                ], 2010, among
AbitibiBowater, certain Domestic Subsidiaries and Canadian Subsidiaries of
AbitibiBowater from time to time party thereto, the lenders from time to time
party thereto (each, a “Lender” and collectively, the “Lenders”), and Citibank,
N.A., as Administrative Agent and Collateral Agent for such Lenders.

 

1

This Form of Assignment and Assumption Agreement should be used by Lenders for
an assignment to a single Assignee or to funds managed by the same or related
investment managers.

2

If the form is used for a single Assignor and Assignee, items 1 and 2 should
list the Assignor and the Assignee, respectively. In the case of an assignment
to funds managed by the same or related investment managers, or an assignment by
multiple Assignors, the Assignors and the Assignee(s) should be listed in the
table under bracketed item 2 below.



--------------------------------------------------------------------------------

Exhibit H

Page 2

 

[2.     Assigned Interest:3

 

Assignor

  

Assignee

  

Facility Assigned

  

Aggregate Amount

of

Commitment/Loans

under Relevant

Facility for all

Lenders

  

Amount of

Commitment/Loans

under Relevant

Facility Assigned

[Name of

Assignor]

  

[Name of

Assignee]

      ________________    ________________

[Name of

Assignor]

  

[Name of

Assignee]

      ________________    ________________

[3.     Assigned Interest:4

 

Facility Assigned

  

Aggregate Amount of

Commitment/Loans under Relevant

Facility for all Lenders

  

Amount of

Commitment/Loans under

Relevant Facility Assigned

  

[$]______________

  

[$]______________

Assignment Date                     ,         ,         .

 

Assignor[s] Information

    

Assignee[s] Information

 

Payment Instructions:

 

________________

  

Payment Instructions:

 

________________

 

________________

    

________________

 

________________

    

________________

 

3

Insert this chart if this Form of Assignment and Assumption Agreement is being
used for assignments to funds managed by the same or related investment managers
or for an assignment by multiple Assignors. Insert additional rows as needed.

4

Insert this chart if this Form of Assignment and Assumption Agreement is being
used by a single Assignor for an assignment to a single Assignee.

 



--------------------------------------------------------------------------------

Exhibit H

Page 3

 

 

   ________________       ________________    Reference:_______      
Reference:_______

Notice Instructions:

   ________________    Notice Instructions:    ________________   
________________       ________________    ________________      
________________    ________________       ________________    Reference:_______
      Reference:_______

 



--------------------------------------------------------------------------------

Exhibit H

Page 4

 

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

   

ASSIGNEE

[NAME OF ASSIGNEE]5

By:

       

By:

     

Name:

     

Name:

 

Title:

     

Title:

 

 

5

Add additional signature blocks, as needed, if this Form of Assignment and
Assumption Agreement is being used by funds managed by the same or related
investment managers.

 



--------------------------------------------------------------------------------

Exhibit H

Page 5

 

 

[Consented to and]6 Accepted:

 

CITIBANK, N.A.,
as Administrative Agent and as Swingline Lender

By:

     

Name:

 

Title:

[ABITIBIBOWATER INC.

By:

     

Name:

 

Title:]7

[[NAME OF ISSUING LENDER], as Issuing Lender

By:

     

Name:

 

Title:]8

 

 

6

Insert only if assignment is being made to an Eligible Transferee pursuant to
Section 13.04(b)(y) of the Credit Agreement. Consent of the Administrative Agent
shall not be unreasonably withheld, delayed or conditioned.

7

Insert only if (i) no Default or Event of Default is then in existence and
(ii) the assignment is being made to an Eligible Transferee pursuant to
13.04(b)(y) of the Credit Agreement. Consent of AbitibiBowater shall not be
unreasonably withheld, delayed or conditioned and shall not be required for an
assignment in respect of the primary syndication of the Commitments.

8

Consent of each Issuing Lender shall not be unreasonably withheld, delayed or
conditioned.

 



--------------------------------------------------------------------------------

ANNEX I

TO

EXHIBIT H

ABITIBIBOWATER INC.

ABL CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

1. Representations and Warranties.

1.1. Assignor. [The] [Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the] [its] Assigned Interest, (ii) [the]
[its] Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with any Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, any other Loan
Document or any other instrument or document delivered pursuant thereto (other
than this Assignment) or any collateral thereunder, (iii) the financial
condition of AbitibiBowater, any of its Subsidiaries or affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by AbitibiBowater, any of its Subsidiaries or affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) confirms that it is
(A) a Lender, (B) a parent company and/or an affiliate of [the][each] Assignor
which is at least 50% owned by [the][each] Assignor or its parent company, (C) a
fund that invests in bank loans and is managed by the same investment advisor as
a Lender, by an affiliate of such investment advisor or by a Lender or (D) an
Eligible Transferee under Section 13.04(b) of the Credit Agreement;
(iii) confirms that it is not, or would not constitute upon the effectiveness of
this Assignment, a Defaulting Lender, (iv) from and after the Assignment Date,
it shall be bound by the provisions of the Credit Agreement and, to the extent
of [the][its] Assigned Interest, shall have the obligations of a Lender
thereunder, (v) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 9.04 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and to purchase [the][its] Assigned Interest on the basis
of which it has made such analysis and decision and (vi) if it is organized
under the laws of a jurisdiction outside the United States, it has attached to
this Assignment any tax documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by it; (b) agrees
that it will, independently and without reliance upon the Administrative Agent,
[the][each] Assignor, or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(c) appoints and authorizes the Administrative Agent and the Collateral Agent to
take such action as agent on its behalf and to exercise such powers under the
Credit Agreement and the other Loan Documents as are delegated to or otherwise
conferred upon the Administrative Agent or the Collateral Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; and
(d) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 



--------------------------------------------------------------------------------

Annex I

to Exhibit H

Page 2

 

2. Payment. From and after the Assignment Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees, commissions and other amounts) to
[the][each] Assignor for amounts which have accrued to but excluding the
Assignment Date and to [the] [each] Assignee for amounts which have accrued from
and after the Assignment Date.

3. Effect of Assignment. Upon the delivery of a fully executed original hereof
to the Administrative Agent, as of the Assignment Date, (i) [the][each] Assignee
shall be a party to the Credit Agreement and, to the extent provided in this
Assignment, have the rights and obligations of a Lender thereunder and under the
other Loan Documents and (ii) [the][each] Assignor shall, to the extent provided
in this Assignment, relinquish its rights and be released from its obligations
under the Credit Agreement and the other Loan Documents.

4. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of the Assignment. THIS ASSIGNMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(INCLUDING, WITHOUT LIMITATION, SECTION 5.1401 OF THE GENERAL OBLIGATIONS LAW).

*    *    *

 



--------------------------------------------------------------------------------

EXHIBIT I

BORROWING BASE CERTIFICATE

This Certificate is being delivered pursuant to Section [6(t)][9.04(h)] of the
ABL Credit Agreement, dated as of [                    ], 2010, among
AbitibiBowater Inc., certain Domestic Subsidiaries and Canadian Subsidiaries of
AbitibiBowater from time to time party thereto, the lenders from time to time
party thereto (each, a “Lender” and collectively, the “Lenders”), and Citibank,
N.A., as Administrative Agent and Collateral Agent for such Lenders (as amended,
restated, modified and/or supplemented from time to time, the “Credit
Agreement”). Unless otherwise defined herein, all terms used herein shall have
the meanings ascribed to them in the Credit Agreement.

The undersigned represents and warrants on behalf of AbitibiBowater in his or
her capacity as a Financial Officer of AbitibiBowater and not in an individual
capacity, that the information set forth on the attached Borrowing Base
Certificate is, to the best of his or her knowledge, (i) accurate and complete
in all material respects, (ii) calculated in accordance with the Credit
Agreement and (iii) separately sets forth the U.S. Borrowing Base and the
Canadian Borrowing Base as of the close of business on [                     ,
            ].

IN WITNESS WHEREOF, the undersigned, in his or her capacity as a Financial
Officer of AbitibiBowater and not in an individual capacity, has executed this
Certificate as of this [    ] day of [                                ].

 

ABITIBIBOWATER INC.,

By:

     

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT I

Page 2

 

BORROWING BASE CERTIFICATE FOR THE PERIOD ENDING [DATE]

ISSUED BY ABITIBIBOWATER INC.

 

Category

   TOTAL
AVAILABLE
US and
Canada     TOTAL
AVAILABLE
US     TOTAL
AVAILABLE
Canada  

Accounts Receivable

   $ [        ]      $ [        ]      $ [        ]   

Inventory

   $ [        ]      $ [        ]      $ [        ]                            

Total Availability

   $ [        ]      $ [        ]      $ [        ]                            
Less Availability Reserves       

Temporary exclusion (UK, NL & IE Inventory)

     ($[        ] )      ($[        ] )      ($[        ] ) 

Canadian Pension and Other Priority Payables(1)

     ($[        ] )      ($[        ] )      ($[        ] ) 

Stumpage Fees

     ($[        ] )      ($[        ] )      ($[        ] ) 

Warehouse Fees and Rents

     ($[        ] )      ($[        ] )      ($[        ] ) 

C$ FX reserve

     ($[        ] )      ($[        ] )      ($[        ] )                    
     

Total Availabilty Reserves

     ($[        ] )      ($[        ] )      ($[        ] ) 

Total

   $ [        ]      $ [        ]      $ [        ]                            

MAX 600M

   $ [        ]      $ [        ]      $ [        ]                      

Total Availability After Availability Reserves

   $ [        ]      $ [        ]      $ [        ]                            
LESS:        Borrowings       

Direct Borrowings as of :

   $ [        ]      $ [        ]      $ [        ]    L/Cs       

US

     ($[        ] )      ($[        ] )      ($[        ] ) 

Can

     ($[        ] )      ($[        ] )      ($[        ] )                    
     

Total L/C’s

     ($[        ] )      ($[        ] )      ($[        ] ) 

Total Borrowings

     ($[        ] )      ($[        ] )      ($[        ] )                    
     

Availability

   $ [        ]      $ [        ]      $ [        ]                            

 

(1)

“Canadian priority payables that rank senior to or pari passu with the liens
under the borrowing base have been determined; however, such reserve will only
be implemented should it be determined the company has not properly maintained
such as current. These include wages, employee income taxes, pension
contributions, etc.”

(2)

Maximum that we can apply based on current availability (Actual amount is
$[            ])

 



--------------------------------------------------------------------------------

EXHIBIT I

Page 3

 

ABITIBI RECEIVABLES AVAILABILITY CALCULATION

 

[DATE]

   Total AR
US and Canada     Total AR
US     Total AR
Canada  

Gross Receivables Balance

     [         ]      [         ]      [         ] 

Receivables (+90 days US Canada/+60 Days Past Due Intl)

     [         ]      [         ]      [         ] 

Credits in Past Due

     [         ]      [         ]      [         ] 

Cross-Aged Receivables (>50% US Canada/>10% Intl Defaulted)

     [         ]      [         ]      [         ] 

Receivables Subject to Potential Set-Off (contra accounts)

     [         ]      [         ]      [         ] 

Non-Approved Countries

     [         ]      [         ]      [         ] 

Early Pay Discounts

     [         ]      [         ]      [         ] 

Bankrupt Obligors

     [         ]      [         ]      [         ] 

Allowed DIP Obligors < 45 Days Past Due

     [         ]      [         ]      [         ] 

Government Receivables

     [         ]      [         ]      [         ] 

Affiliate / Intercompany Receivables

     [         ]      [         ]      [         ] 

Allowances

     [         ]      [         ]      [         ] 

Extended Pymt Term Receivables > EDC Limit

     [         ]      [         ]      [         ] 

Intl Excess A/R < 60 days > Approved Insurance Credit Limit or Non Approved
Country with $0 Credit Limit

     [         ]      [         ]      [         ] 

Chargebacks (<90 days US an Canada and < 60days Intl)

     [         ]      [         ]      [         ] 

Other Ineligible Receivables

     [         ]      [         ]      [         ] 

Unapplied Cash

     [         ]      [         ]      [         ] 

Unapplied Credits

     [         ]      [         ]      [         ] 

Other Taxes

     [         ]      [         ]      [         ] 

Provincial Sales Taxes

     [         ]      [         ]      [         ] 

Total Ineligible A/R Before Obligor and Country Concentrations

     [         ]      [         ]      [         ]       [     ]%      [     ]% 
    [     ]% 

Total Eligible A/R Before Obligor and Country Concentrations

     [         ]      [         ]      [         ] 

Dilution Reserve

     [         ]      [         ]      [         ]       [     ]%      [     ]% 
    [     ]% 

Excess Obligor Concentrations

     [         ]      [         ]      [         ] 

Excess Country Concentrations

     [         ]      [         ]      [         ] 

Total Obligor and Country Concentrations

     [         ]      [         ]      [         ]       [     ]%      [     ]% 
    [     ]% 

Eligible A/R Before A/R Advance Rate

     [         ]      [         ]      [         ] 

Advance Rate

     [         ]      [         ]      [         ] 

Availability Before 10% A/R Insurance Deductible Reserve

     [         ]      [         ]      [         ] 

10% of Eligible A/R Insurance Deductible Reserve

     [         ]      [         ]      [         ] 

Total A/R Availability before FX and Availability Block Reserve

     [         ]      [         ]      [         ] 

Foreign Currency Reserve (FX)

     [         ]      [         ]      [         ] 

Total A/R Availability

     [         ]      [         ]      [         ]                          

Effective Advance Rate

     [         ]%      [         ]%      [         ]%                          

 



--------------------------------------------------------------------------------

EXHIBIT I

Page 4

 

ABITIBIBOWATER INVENTORY BBC as of [DATE]

 

in US$

  Total
Company     US
Total     US
Pulp
and
Paper     US
Lumber     US
Stores -
Net     Canada
Total     Canada
Pulp
and
Paper     Canada
Lumber     Canada
Stores -
Net     Foreign
Total     Foreign
Pulp
and
Paper     Foreign
Stores -
Net    

Raw Material

                       

(1)

 

Gross Total Per G/L

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
Ineligibles and Reserves                          

Off-Site

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ] 

(1)

 

Partnership and Closed Mills

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Intransit

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ] 

(1)

 

Foreign

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Consigned

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

LCM

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Aged and Obsolete

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Inventory Valuation Reserve

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Shrink

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Intercompany Profit

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Supplies

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Non Production Locations

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Other

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Total Ineligibles and Reserves

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Eligible RM Inventory

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Advance Rate RM

    [     ]%      [     ]%      [     ]%      [     ]%      [     ]%      [    
]%      [     ]%      [     ]%      [     ]%      [     ]%      [     ]%     
[     ]%   

Available Raw Material

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Effective Advance Rate RM

    [     ]%      [     ]%      [     ]%      [     ]%      [     ]%      [    
]%      [     ]%      [     ]%      [     ]%      [     ]%      [     ]%     
[     ]%                                                                       
                             

Work in Process

                                                 

(1)

 

Gross Total Per G/L

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
Ineligibles and Reserves                        

 



--------------------------------------------------------------------------------

 

in US$

  Total
Company     US
Total     US
Pulp
and
Paper     US
Lumber     US
Stores -
Net     Canada
Total     Canada
Pulp
and
Paper     Canada
Lumber     Canada
Stores -
Net     Foreign
Total     Foreign
Pulp
and
Paper     Foreign
Stores -
Net  

(1)

 

WIP

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Off-Site

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Partnership and Closed Mills

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Intransit

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Foreign

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Consigned

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ] 

(4)

 

LCM

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Aged and Obsolete

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Inventory Valuation Reserve

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Shrink

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Intercompany Profit

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Supplies

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Non Production Locations

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ] 

(5)

 

Other

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Total Ineligibles and Reserves

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Eligible WIP Inventory

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Advance Rate WIP

    [     ]%      [     ]%      [     ]%      [     ]%      [     ]%      [    
]%      [     ]%      [     ]%      [     ]%      [     ]%      [     ]%     
[     ]%   

Available WIP

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Effective Advance Rate WIP

    [     ]%      [     ]%      [     ]%      [     ]%      [     ]%      [    
]%      [     ]%      [     ]%      [     ]%      [     ]%      [     ]%     
[     ]%                                                                       
                             

Finished Goods

                       

(1)

 

Gross Total Per G/L

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
Ineligibles and Reserves                          

Off-Site

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ] 

(1)

 

Partnership and Closed Mills

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Intransit

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ] 

(1/2)

 

Foreign

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ] 

(3)

 

Consigned

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ] 

(6)

 

LCM

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Aged and Obsolete

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Inventory Valuation Reserve

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ] 

 



--------------------------------------------------------------------------------

 

in US$

  Total
Company     US
Total     US
Pulp
and
Paper     US
Lumber     US
Stores -
Net     Canada
Total     Canada
Pulp
and
Paper     Canada
Lumber     Canada
Stores -
Net     Foreign
Total     Foreign
Pulp
and
Paper     Foreign
Stores -
Net    

Shrink

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Intercompany Profit

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Supplies

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Non Production Locations

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Returns

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Damaged

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Other

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Total Ineligibles and Reserves

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Eligible FG Inventory

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Advance Rate FG

    [     ]%      [     ]%      [     ]%      [     ]%      [     ]%      [    
]%      [     ]%      [     ]%      [     ]%      [     ]%      [     ]%     
[     ]%   

Available Finished Goods

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Effective Advance Rate FG

    [     ]%      [     ]%      [     ]%      [     ]%      [     ]%      [    
]%      [     ]%      [     ]%      [     ]%      [     ]%      [     ]%     
[     ]%                                                                       
                             

Total Availability

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ 0           
                                                                               
           

Eligible Inventory @ 65%

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Effective Advance Rate

    [     ]%                         

Total Inventory

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]     
                                $ [     ]    $ [     ]    $ [     ]    $ [    
]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ] 
  $ [     ]    $ [     ]   

Less: LIFO

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

         LCM

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Total Inventory Per Schedule

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Total Inventory Per GL

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   

Variance

  $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]   
$ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ]    $ [     ] 

Information Sources

 

(1)

ABH Tab Attached.

(2)

Inelgible Foreign FG Inventory (Spain, Italy, Portugal) Tab Attached - Source
for tab is the “Sales Inventory-The Month End” Non Customer Owned Inventory
Only. Allocated to Canada/US based upon weighting of totla FG Inventory.

(3)

Consumption Warehouse Tab Attached - Source for the warehouse amounts is the
“Sales Inventory - The Month End”

(4)

LCM WIP - ABH Tab Attached.

(5)

WIP Other - ABH Tab Attached.

(6)

LCM FG - ABH Tab Attached.

 



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF INCREMENTAL COMMITMENT AGREEMENT

[Name(s) of Lender(s)]

[Date]

[AbitibiBowater Inc.]

[                                 ]

[                                 ]

Attention: [                                ]

Phone: [                            ]

Fax: [                                ]

Citibank, N.A., as Administrative Agent for the Lenders party to the Credit
Agreement referred to below

___________________

___________________

___________________]

Attention: [                            ]

 

Re:

Incremental Commitments

Ladies and Gentlemen:

Reference is hereby made to the ABL Credit Agreement, dated as of
[            ], 2010 among AbitibiBowater Inc., certain Domestic Subsidiaries
and Canadian Subsidiaries of AbitibiBowater from time to time party thereto, the
lenders from time to time party thereto (each, a “Lender” and collectively, the
“Lenders”), and Citibank, N.A., as Administrative Agent and Collateral Agent for
such Lenders (as amended, restated, modified or supplemented from time to time,
the “Credit Agreement”). Unless otherwise defined herein, capitalized terms used
herein shall have the respective meanings set forth in the Credit Agreement.

Each lender (each an “Incremental Lender”) party to this letter agreement (this
“Agreement”) hereby severally agrees to provide the Incremental Commitment set
forth opposite its name on Annex I attached hereto (for each such Incremental
Lender, its “Incremental Commitment”). Each Incremental Commitment provided
pursuant to this Agreement shall be subject to all of the terms and conditions
set forth in the Credit Agreement, including, without limitation, Sections
2.01(a) and 2.14 thereof.



--------------------------------------------------------------------------------

Exhibit J

Page 2

 

Each Incremental Lender, the Borrowers and the Administrative Agent acknowledge
and agree that the Incremental Commitments provided pursuant to this Agreement
shall constitute Incremental Commitments and, upon the Agreement Effective Date
(as hereinafter defined), the Incremental Commitment of each Incremental Lender
shall become, or in the case of an existing Lender, shall be added to (and
thereafter become a part of), the [U.S. Facility Commitment][the Canadian
Facility Commitment] of such Incremental Lender. Each Incremental Lender, the
Borrowers and the Administrative Agent further agree that, with respect to the
Incremental Commitment provided by each Incremental Lender pursuant to this
Agreement, such Incremental Lender shall receive from the Borrowers under the
applicable Facility such upfront fees and/or other fees, if any, as may be
separately agreed to in writing with such Borrowers and acknowledged by the
Administrative Agent, all of which fees shall be due and payable to such
Incremental Lender on the terms and conditions set forth in each such separate
agreement.

Furthermore, each of the parties to this Agreement hereby agrees to the terms
and conditions set forth on Annex I hereto in respect of each Incremental
Commitment provided pursuant to this Agreement.

Each Incremental Lender party to this Agreement, to the extent not already a
party to the Credit Agreement as a Lender thereunder, (i) confirms that it is an
Eligible Transferee and is not a Defaulting Lender, or would constitute a
Defaulting Lender on the Agreement Effective Date, (ii) confirms that it has
received a copy of the Credit Agreement and the other Loan Documents, together
with copies of the financial statements referred to therein and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement and to become a Lender under
the Credit Agreement, (iii) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement and the other Loan Documents, (iv) appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under the Credit Agreement and the other
Loan Documents as are delegated to the Administrative Agent and the Collateral
Agent, as the case may be, by the terms thereof, together with such powers as
are reasonably incidental thereto, (v) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement and the other Loan Documents are required to be performed by it as a
Lender, and (vi) in the case of each Incremental Lender organized under the laws
of a jurisdiction outside the United States, attaches the forms and/or
Section 5.04(b)(ii) Certificate referred to in Section 5.04(b) of the Credit
Agreement.

Upon the date of (i) the execution of a counterpart of this Agreement by each
Incremental Lender, the Administrative Agent, the Borrowers and each Guarantor,
(ii) the delivery to the Administrative Agent of a fully executed counterpart
(including by way of facsimile or other electronic transmission) hereof,
(iii) the payment of any fees then due and payable in connection herewith and
(iv) the satisfaction of any other conditions precedent set forth in Section 3
of Annex I hereto (such date, the “Agreement Effective Date”), each Incremental
Lender party hereto (i) shall be obligated to make the [U.S. Facility][Canadian
Facility] Revolving Loans provided to be made by it as provided in this
Agreement on the terms, and subject to the conditions, set forth in the Credit
Agreement and in this Agreement and (ii) to the extent provided in this
Agreement, shall have the rights and obligations of a [U.S. Facility][Canadian
Facility] Lender thereunder and under the other applicable Loan Documents.

 



--------------------------------------------------------------------------------

Exhibit J

Page 3

 

Each [U.S.][Canadian] Borrower acknowledges and agrees that (i) they shall be
jointly and severally liable for all [U.S. Facility Obligations][Canadian
Facility Obligations] of any [U.S.][Canadian] Borrowers in the same with respect
to the Incremental Commitments provided hereby as provided in the Credit
Agreement including, without limitation, all [U.S. Facility][Canadian Facility]
Revolving Loans made pursuant thereto, and (ii) all such [U.S. Facility
Obligations][Canadian Facility Obligations] (including all such [U.S.
Facility][Canadian Facility] Revolving Loans) shall be secured by each Security
Document that is executed by a [U.S. Loan Party]/[Loan Party] and is entitled to
the benefits of the guarantee under the Guarantee and Collateral Agreement [and
Canadian Guarantee and Collateral Agreement] in accordance with the requirements
of the Credit Agreement.

Each Guarantor acknowledges and agrees that all [U.S Facility
Obligations][Canadian Facility Obligations] with respect to the Incremental
Commitments provided hereby and all [U.S. Facility][Canadian Facility] Revolving
Loans made pursuant thereto shall (i) be fully guaranteed pursuant to the
Guarantee and Collateral Agreement [and Canadian Guarantee and Collateral
Agreement] as, and to the extent, provided therein and in the Credit Agreement
and (ii) be entitled to the benefits of the Loan Documents as, and to the
extent, provided therein and in the Credit Agreement.

You may accept this Agreement by signing the enclosed copies in the space
provided below, and returning one copy of same to us before the close of
business on                  ,             . If you do not so accept this
Agreement by such time, our Incremental Commitments set forth in this Agreement
shall be deemed canceled.

After the execution and delivery to the Administrative Agent of a fully executed
copy of this Agreement (including by way of counterparts and by facsimile or
other electronic transmission) by the parties hereto, this Agreement may only be
changed, modified or varied by written instrument in accordance with the
requirements for the modification of Loan Documents pursuant to Section 13.12 of
the Credit Agreement.

In the event of any conflict between the terms of this Agreement and those of
the Credit Agreement, the terms of the Credit Agreement shall control.

*        *        *

 



--------------------------------------------------------------------------------

Exhibit J

Page 4

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF TITLE 14 OF
THE NEW YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING ALL OTHER CHOICE OF LAW AND
CONFLICTS OF LAWS RULES THEREOF.

 

Very truly yours,

[NAME OF EACH INCREMENTAL LENDER]

By

     

Name:

   

Title

 

Agreed and Accepted

this [        ] day of [            ,         ]:

 

[ABITIBIBOWATER INC.]

By:

   

Name:

 

Title:

 

[NAME OF OTHER BORROWERS]

By:

   

Name:

 

Title:

 

 

CITIBANK, N.A.,

as Administrative Agent

By:

     

Name:

   

Title:

 

 



--------------------------------------------------------------------------------

Exhibit J

Page 5

 

Each Guarantor acknowledges and agrees to each the foregoing provisions of this
Incremental Commitment Agreement and to the incurrence of the [U.S. Facility
and] Canadian Facility Revolving Loans to be made pursuant thereto.

 

[EACH GUARANTOR], as a Guarantor

By:

     

Name:

   

Title:

 

 



--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR INCREMENTAL COMMITMENT AGREEMENT

Dated as of                     ,         

 

1.

Names of the Borrowers:

 

2.

Incremental Commitment amounts (as of the Agreement Effective Date):

 

Names of Incremental Lenders

   Amount of Incremental
Commitment to be added to U.S.
Facility Commitment      Amount of Incremental
Commitment to be
added to Canadian
Facility Commitment  

Total:1

     

 

3.

Applicable Margins and Adjustable Applicable Margins to be applicable to all
Revolving Loans2

 

4.

Applicable Commitment Fee Percentage and Adjustable Applicable Commitment Fee
Percentage to be applicable to all Revolving Loans3

 

1

The aggregate amount of Incremental Commitments must be at least $25,000,000 (or
such lesser amount that is acceptable to the Administrative Agent in its sole
discretion). The aggregate amount of all Incremental Commitments permitted to be
provided pursuant to Section 2.14 of the Credit Agreement shall not exceed in
the aggregate $100,000,000

2

Insert the Applicable Margins that shall apply to the Revolving Loans to be made
pursuant to the Incremental Commitments being provided hereunder, provided if
the Applicable Margins with respect to the Revolving Loans to be incurred
pursuant to an Incremental Commitment shall be higher in any respect than those
applicable to any other Loans, the Applicable Margins for the other Loans under
the Credit Agreement shall be automatically increased as and to the extent
needed to eliminate any deficiencies in accordance with the definition of
“Applicable Margin” in the Credit Agreement.

3

Insert the Applicable Commitment Fee Percentage that shall apply to the
Revolving Loans to be made pursuant to the Incremental Commitments being
provided hereunder, provided if the Applicable Commitment Fee Percentage with
respect to the Revolving Loans to be incurred pursuant to an Incremental
Commitment shall be higher in any respect than those applicable to any other
Loans, the Applicable Commitment Fee Percentage for the other Loans under the
Credit Agreement shall be automatically increased as and to the extent needed to
eliminate any deficiencies in accordance with the definition of “Applicable
Commitment Fee Percentage” in the Credit Agreement.



--------------------------------------------------------------------------------

Exhibit J

Page 7

 

5.

Other Conditions Precedent:4

 

4

Insert any additional conditions precedent which may be required to be satisfied
prior to the Agreement Effective Date.



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF SECTION 5.04(b)(ii) CERTIFICATE

Reference is hereby made to the ABL Credit Agreement, dated as of
[                    ], 2010, among AbitibiBowater Inc., certain Domestic
Subsidiaries and Canadian Subsidiaries of AbitibiBowater from time to time party
thereto, the lenders from time to time party thereto (each, a “Lender” and
collectively, the “Lenders”), and Citibank, N.A., as Administrative Agent and
Collateral Agent for such Lenders (as amended, restated, modified and/or
supplemented from time to time, the “Credit Agreement”; the capitalized terms
defined therein being used herein as therein defined). Pursuant to the
provisions of Section 5.04(b)(ii) of the Credit Agreement, the undersigned
hereby certifies that it is not a “bank” as such term is used in
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended.

 

[NAME OF LENDER]

By:

     

Name:

   

Title:

 

Date:                         ,         



--------------------------------------------------------------------------------

Exhibit L

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

dated as of

December 9, 2010

among

ABITIBIBOWATER INC.

CERTAIN OF ITS SUBSIDIARIES PARTY HERETO

and

CITIBANK, N.A.,

as Collateral Agent

THIS GUARANTEE AND COLLATERAL AGREEMENT IS SUBJECT

TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT OF

EVEN DATE HEREWITH AMONG ABITIBIBOWATER INC., A

DELAWARE CORPORATION, CERTAIN OF ITS SUBSIDIARIES

PARTY THERETO, CITIBANK, N.A., IN ITS CAPACITY AS

COLLATERAL AGENT FOR, AND ACTING ON BEHALF OF, THE ABL

SECURED PARTIES REFERRED TO THEREIN, AND WELLS FARGO

BANK, NATIONAL ASSOCIATION, IN ITS CAPACITY AS

COLLATERAL AGENT FOR, AND ACTING ON BEHALF OF, THE

NOTES SECURED PARTIES REFERRED TO THEREIN.



--------------------------------------------------------------------------------

Exhibit L

 

TABLE OF CONTENTS

 

ARTICLE 1    DEFINITIONS   

Section 1.01. Credit Agreement

     1   

Section 1.02. Other Defined Terms

     1   

Section 1.03. References to “UCC”

     7    ARTICLE 2    GUARANTEE   

Section 2.01. Guarantee

     7   

Section 2.02. Guarantee of Payment

     7   

Section 2.03. No Limitations

     8   

Section 2.04. Reinstatement

     9   

Section 2.05. Agreement to Pay; Subrogation

     9   

Section 2.06. Information

     9    ARTICLE 3    PLEDGE OF SECURITIES   

Section 3.01. Pledge

     10   

Section 3.02. Delivery of the Pledged Collateral

     10   

Section 3.03. Representations, Warranties and Covenants

     11   

Section 3.04. Certification of Limited Liability Company and Limited Partnership
Interests

     12   

Section 3.05. Registration in Nominee Name; Denominations

     13   

Section 3.06. Voting Rights; Dividends and Interest

     13   

Section 3.07. [Reserved]

     15   

Section 3.08. ULC Shares

     15    ARTICLE 4    SECURITY INTERESTS IN PERSONAL PROPERTY   

Section 4.01. Security Interest

     16   

Section 4.02. Representations and Warranties

     18   

Section 4.03. Covenants

     20   

Section 4.04. Other Actions

     24   

Section 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral

     27   

 

i



--------------------------------------------------------------------------------

Exhibit L

 

 

ARTICLE 5    REMEDIES   

Section 5.01. Remedies Upon Default

     29   

Section 5.02. Application of Proceeds

     31   

Section 5.03. Grant of License to Use Intellectual Property

     32   

Section 5.04. Securities Act

     33    ARTICLE 6    INDEMNITY, SUBROGATION AND SUBORDINATION   

Section 6.01. Indemnity and Subrogation

     34   

Section 6.02. Contribution and Subrogation

     34   

Section 6.03. Subordination

     34    ARTICLE 7    MISCELLANEOUS   

Section 7.01. Notices

     35   

Section 7.02. Waivers; Amendment

     35   

Section 7.03. Collateral Agent’s Fees and Expenses; Indemnification

     35   

Section 7.04. Successors and Assigns

     36   

Section 7.05. Survival of Agreement

     36   

Section 7.06. Counterparts; Effectiveness; Several Agreement

     37   

Section 7.07. Severability

     37   

Section 7.08. Right of Set-Off

     37   

Section 7.09. Governing Law; Jurisdiction; Consent to Service of Process

     37   

Section 7.10. Waiver of Jury Trial

     38   

Section 7.11. Headings

     38   

Section 7.12. Security Interest Absolute

     39   

Section 7.13. Termination or Release

     39   

Section 7.14. Additional Subsidiaries

     40   

Section 7.15. Collateral Agent Appointed Attorney-in-Fact

     40   

Section 7.16. Recourse

     41   

Section 7.17. Intercreditor Agreement; Possession and Control of Notes Priority
Collateral

     41   

 

ii



--------------------------------------------------------------------------------

Exhibit L

 

 

Schedules

  

Schedule 1

  

Mortgaged Properties

Schedule 2

  

Pledged Equity Interests and Pledged Debt

Schedule 3

  

Commercial Tort Claims

Schedule 4

  

Corporate Name Changes, Etc.

Exhibits

  

Exhibit A

  

Form of Guarantee and Collateral Agreement Supplement

Exhibit B

  

Form of Copyright Security Agreement

Exhibit C

  

Form of Patent Security Agreement

Exhibit D

  

Form of Trademark Security Agreement

 

iii



--------------------------------------------------------------------------------

Exhibit L

 

GUARANTEE AND COLLATERAL AGREEMENT (this “Agreement”) dated as of December 9,
2010, among AbitibiBowater Inc. (“AbitibiBowater”), each Domestic Subsidiary of
AbitibiBowater set forth on the signature pages hereto, and Citibank, N.A.
(“Citibank”), as Collateral Agent.

Reference is made to the ABL Credit Agreement dated as of December 9, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among AbitibiBowater, certain of its Subsidiaries party
thereto, the Lenders party thereto and Citibank, as Administrative Agent. The
Lenders have agreed to extend credit to the Borrowers subject to the terms and
conditions set forth in the Credit Agreement. The obligations of the Lenders to
extend such credit are conditioned upon, among other things, the execution and
delivery of this Agreement. Each Grantor is a Guarantor and/or a Borrower under
the Credit Agreement and an affiliate of each other Borrowers, will derive
substantial benefits from the extension of credit to itself and to the other
Borrowers pursuant to the Credit Agreement and is willing to execute and deliver
this Agreement in order to induce the Lenders to extend such credit.
Accordingly, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement,
including the preamble and introductory paragraph hereto, and not otherwise
defined herein have the meanings specified in the Credit Agreement. All terms
defined in the New York UCC (as defined herein) and not defined in this
Agreement have the meanings specified therein.

(b) The rules of construction specified in Section 1.03 of the Credit Agreement
also apply to this Agreement.

Section 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.
For the avoidance of doubt, the Article 9 Collateral includes both Pledged
Collateral and Excluded Investment Property.

“Borrowers” has the meaning assigned to such term in the Credit Agreement and
includes any successor by merger or consolidation.

 



--------------------------------------------------------------------------------

Exhibit L

 

“Cash Collateral Account” means a non-interest bearing cash collateral account
maintained with, and in the sole dominion and control of, the Collateral Agent
for the benefit of the Secured Parties.

“Claiming Party” has the meaning assigned to such term in Section 6.02.

“Collateral” means all property in which a security interest has been granted
hereunder; provided that any reference to “Collateral” in Section 5.02 and
Article 7 (other than Section 7.14) shall, unless the context plainly requires
otherwise, also refer to Mortgaged Properties.

“Contract Rights” means all rights of any Grantor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance under any or all Contracts and (iii) any and all other
rights, interests and claims now existing or in the future arising in connection
with any or all Contracts.

“Contracts” means all contracts between any Grantor and one or more additional
parties (including, without limitation, any Hedging Agreements, licensing
agreements and any partnership agreements, joint venture agreements and limited
liability company agreements).

“Contributing Party” has the meaning assigned to such term in Section 6.02.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

“Copyright Security Agreement” means a Copyright Security Agreement,
substantially in the form of Exhibit B, executed and delivered by one or more
Grantors in favor of the Collateral Agent for the benefit of the Secured
Parties.

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States, whether as author, assignee, transferee or otherwise, and
(b) all registrations and applications for registration of any such copyright in
the United States, including registrations, recordings, supplemental
registrations and pending applications for registration in the United States
Copyright Office.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

2



--------------------------------------------------------------------------------

Exhibit L

 

“Discharge of Notes Obligations” has the meaning assigned to such term in the
Intercreditor Agreement.

“Excluded Assets” means (i) any assets subject to Liens permitted pursuant to
clause (4), (7) or (13) (as it relates to any of the foregoing) of the
definition of Permitted Liens set forth in the Indenture, but only to the extent
(x) such assets are not assets of a type described in any clauses (a) through
(h) of the definition of “ABL Priority Collateral” in the Intercreditor
Agreement and (y) the documentation relating to such Liens prohibit such assets
from being Collateral and only for so long as such Liens remain outstanding,
(ii) any shares of voting capital stock or other voting Equity Interests of any
Foreign Subsidiary in excess of 65% of the issued and outstanding shares of any
class of voting capital stock or other voting Equity Interests of such Foreign
Subsidiary, (iii) any shares of capital stock or other Equity Interests of any
“Unrestricted Subsidiary” or “Existing Restricted Subsidiary JV” (each as
defined in the Indenture), (iv), any right, title and interest of any Grantor in
any leasehold interest in real property with respect to which such Grantor is
lessee or other non-fee simple interest of such Grantor, as tenant, in any real
property (other than the leaseholds referred to on Schedule 1 hereto), (v) any
interest in any real property of any Grantor on the date of this Agreement
except for Mortgaged Properties, (vi) aircraft, motor vehicles and other assets
subject to certificates of title to the extent that a Lien therein cannot be
perfected by the filing of UCC financing statements in the jurisdictions of
organization of the Grantor with rights in such asset, (vii) any property to the
extent that the grant of a security interest therein would violate applicable
law, require a consent not obtained of any Governmental Authority, or constitute
a breach of or default under, or result in the termination of or require a
consent not obtained under, any contract, lease, license or other agreement
evidencing or giving rise to such property, or result in the invalidation
thereof or provide any party thereto with a right of termination (other than to
the extent that any such term would be rendered ineffective pursuant to
Section 9-406, 9-407, 9-408 or 9-409 of the New York UCC or any other applicable
law or principles of equity), (viii) Excluded Accounts, (ix) any Intellectual
Property if the grant of a security interest therein would result in the
invalidation of the Grantor’s interest therein, (x) the assets physically
located on the date of this Agreement at the Grantors’ (x) Alabama River
newsprint mill in Purdue, Alabama and (y) facility located in Covington,
Tennessee, (xi) Timberlands, and (xii) proceeds and products of any and all of
the foregoing excluded assets described in clauses (i) through (xi) above only
to the extent such proceeds and products would constitute property or assets of
the type described in clauses (i) through (xi) above; provided, however, that
the security interest granted to the Collateral Agent hereunder shall attach
immediately to any asset of any Grantor at such time as such asset ceases to
meet any of the criteria for “Excluded Assets” described in any of the foregoing
clauses (i) through (xii) above.

 

3



--------------------------------------------------------------------------------

Exhibit L

 

“Excluded Investment Property” means, at any time, investment property (other
than that subject to Article 3 hereof) held by any Grantor in the form of Equity
Interests or other securities, in each case, (a) that are not publicly traded,
(b) with respect to which a grant of a security interest is not prohibited or
does not constitute or result in a breach or termination under the terms of, or
a default under, any contract or agreement relating to such investment property
and (c) whose book value, together with the aggregate book value of all other
Excluded Investment Property, does not exceed $40,000,000 in the aggregate at
such time.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.

“Fixtures” means all “Fixtures” as defined in the UCC, and shall include goods
that have become so related to particular real property that an interest in them
arises under real property law.

“General Intangibles” means all “General Intangibles” as defined in the UCC, and
shall include any personal property, including things in action, other than
accounts, chattel paper, commercial tort claims, deposit accounts, documents,
goods, instruments, investment property, letter-of-credit rights, letters of
credit, money, and oil, gas, or other minerals before extraction. The term
includes payment intangibles and software.

“Grantors” means each of AbitibiBowater, each of the Subsidiaries of
AbitibiBowater set forth on the signature pages hereto, and each Subsidiary of
AbitibiBowater that becomes a Grantor pursuant to Section 7.14 hereof by
executing a supplement to this Agreement.

“Guaranteed Party” shall mean the Borrowers, each other Guarantor and each
Subsidiary party to any Secured Hedging Agreement or any Secured Cash Management
Agreement.

“Guarantors” means each of the Grantors.

“Indenture” means that certain indenture dated as of October 4, 2010 among
AbitibiBowater, certain of its Subsidiaries party thereto and the Notes Agent,
as amended or supplemented from time to time.

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
confidential or proprietary technical and business information, know-how,
show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.

 

4



--------------------------------------------------------------------------------

Exhibit L

 

“IP Security Agreements” means the Patent Security Agreement, the Trademark
Security Agreement and the Copyright Security Agreement.

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement relating to intellectual property to which
any Grantor is a party.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States, all registrations and
recordings thereof, and all applications for letters patent of the United
States, including registrations, recordings and pending applications in the
United States Patent and Trademark Office, and (b) all reissues, continuations,
divisions, continuations-in-part, renewals or extensions thereof, and the
inventions disclosed or claimed therein, including the right to make, use and/or
sell the inventions disclosed or claimed therein.

“Patent Security Agreement” means a Patent Security Agreement, substantially in
the form of Exhibit C, executed and delivered by one or more Grantors in favor
of the Collateral Agent for the benefit of the Secured Parties.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Equity Interests” has the meaning assigned to such term in
Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
securities certificates or instruments now or hereafter included in the Pledged
Collateral, including all certificates, instruments or other documents
representing or evidencing any Pledged Collateral.

 

5



--------------------------------------------------------------------------------

Exhibit L

 

“Secured Obligations” means, collectively, the U.S. Secured Obligations and the
Canadian Secured Obligations.

“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) the
Collateral Agent, (d) each counterparty to any Secured Hedging Agreement,
(e) each Person to whom any Cash Management Services Obligations in respect of
any Secured Cash Management Agreement are owed, (f) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document
and (g) the successors and assigns of each of the foregoing.

“Security Interest” has the meaning assigned to such term in Section 4.01.

“Timberlands” means any real property of AbitibiBowater or any Subsidiary which
contains standing timber which is (or upon completion of a growth cycle then in
process is expected to become) of a commercial quantity and of merchantable
quality, excluding, however, any such real property which at the time of
determination is held primarily for development or sale, and not primarily for
the production of any lumber or other timber products.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and General
Intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office or
any similar offices in any State of the United States, and all extensions or
renewals thereof, (b) all goodwill associated therewith or symbolized thereby
and (c) all other assets, rights and interests that uniquely reflect or embody
such goodwill.

“Trademark Security Agreement” means a Trademark Security Agreement,
substantially in the form of Exhibit D, executed and delivered by one or more
Grantors in favor of the Collateral Agent for the benefit of the Secured
Parties.

“ULC” means an issuer that is an unlimited company or unlimited liability
company.

 

6



--------------------------------------------------------------------------------

Exhibit L

 

“ULC Laws” means the Companies Act (Nova Scotia), the Business Corporations Act
(Alberta), the Business Corporations Act (British Columbia), and any other
present or future Laws governing ULCs.

“ULC Shares” means shares or other equity interests in the capital stock of a
ULC.

Section 1.03. References to “UCC”. To the extent required in the context of the
pledge of Equity Interests in the Canadian entities referred to in
Section 3.01(a)(ii) below, (i) any term defined herein by reference to the “UCC”
shall also have any extended, alternative or analogous meaning given to such
term in applicable Canadian personal property security, securities transfer and
other laws, in all cases for the extension, preservation or betterment of the
security and rights of the Collateral Agent, and (ii) all references herein to a
financing statement, continuation statement, amendment or termination statement
shall be deemed to refer also to the analogous documents used under applicable
Canadian personal property security laws.

ARTICLE 2

GUARANTEE

Section 2.01. Guarantee. Each Guarantor unconditionally and irrevocably
guarantees, jointly with the other Guarantors and severally, as the primary
obligation and debt of each Guarantor and not merely as a surety, the due,
prompt and complete payment and performance of the Secured Obligations. Each of
the Guarantors further agrees that the Secured Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee notwithstanding any extension or
renewal of any Obligation. Each of the Guarantors waives presentment to, demand
of payment from and protest to any Borrower or any other Guaranteed Party of any
of the Secured Obligations, and also waives notice of acceptance of its
guarantee and notice of protest for nonpayment.

Section 2.02. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Collateral Agent or any other Secured Party to any other Guarantor or any
Guaranteed Party to any security held for the payment of the Secured Obligations
or to any balance of any deposit account or credit on the books of the
Collateral Agent or any other Secured Party in favor of any Borrower or any
other Person.

 

7



--------------------------------------------------------------------------------

Exhibit L

 

Section 2.03. No Limitations. (a) Except for termination or release of a
Guarantor’s obligations hereunder as expressly provided in Section 7.13, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense (other than defense of payment in full in cash) or set-off,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Secured Obligations or otherwise. Without
limiting the generality of the foregoing, the obligations of each Guarantor
hereunder shall not be discharged or impaired or otherwise affected by (i) the
failure of the Collateral Agent or any other Secured Party to assert any claim
or demand or to enforce any right or remedy under the provisions of any Loan
Document, Secured Hedging Agreement, Secured Cash Management Agreement or
otherwise; (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document, Secured
Hedging Agreement, Secured Cash Management Agreement or any other agreement,
including with respect to any other Guarantor under this Agreement; (iii) the
release of any security held by the Collateral Agent or any other Secured Party
for the Secured Obligations or any of them; (iv) any default, failure or delay,
wilful or otherwise, in the performance of the Secured Obligations; or (v) any
other act or omission that may or might in any manner or to any extent vary the
risk of any Guarantor or otherwise operate as a discharge of any Guarantor as a
matter of law or equity (other than to the extent of the indefeasible payment in
cash of all the Secured Obligations). Each Guarantor expressly authorizes the
Secured Parties to take and hold security for the payment and performance of the
Secured Obligations, to exchange, waive or release any or all such security
(with or without consideration), to enforce or apply such security and direct
the order and manner of any sale thereof in their sole discretion or to release
or substitute any one or more other guarantors or obligors upon or in respect of
the Secured Obligations, all without affecting the obligations of any Guarantor
hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of any Borrower or any other
Guaranteed Party or the unenforceability of the Secured Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of any
Borrower or any other Guaranteed Party, other than to the extent of the
indefeasible payment in cash of all the Secured Obligations. The Collateral
Agent and the other Secured Parties may, at their election, foreclose on any
security held by one or more of them by one or more judicial or nonjudicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Secured Obligations, make any other
accommodation with any Borrower or any other Guaranteed Party or exercise any
other right or remedy available to them against any Borrower or any other
Guaranteed Party, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Secured Obligations have been fully
and indefeasibly paid in full in cash. To the fullest extent permitted by
applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against any Borrower or any other Guaranteed Party,
as the case may be, or any security.

 

8



--------------------------------------------------------------------------------

Exhibit L

 

Section 2.04. Reinstatement. Each of the Guarantors agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored by the Collateral Agent or any other Secured Party
upon the bankruptcy or reorganization of any Borrower, any other Guaranteed
Party or otherwise, as if such payment had been due but not made at such time.

Section 2.05. Agreement to Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of any Borrower or any other Guaranteed Party to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Collateral Agent
for distribution to the applicable Secured Parties in cash the amount of such
unpaid Obligation. Upon payment by or on behalf of any Guarantor of any sums to
the Collateral Agent as provided above, all rights of such Guarantor against any
Borrower or any other Guaranteed Party arising as a result thereof by way of
right of subrogation, contribution, reimbursement, indemnity or otherwise shall
in all respects be subject to Article 6.

Section 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of each Borrower’s and each other Guaranteed Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Secured Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
none of the Collateral Agent or the other Secured Parties will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.

 

9



--------------------------------------------------------------------------------

Exhibit L

 

ARTICLE 3

PLEDGE OF SECURITIES

Section 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Secured Obligations, each Grantor hereby collaterally
assigns and pledges to the Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest in, all of such Grantor’s right, title and interest in, to and under:

(a) the shares of capital stock and other Equity Interests owned directly by
such Grantor of (i) each other Grantor, (ii) each other Subsidiary that is a
Material Subsidiary and (iii) any other Equity Interests obtained in the future
by such Grantor in any Material Subsidiary, and the certificates representing
all such Equity Interests (all such Equity Interests referred to in clauses (i),
(ii), and (iii), above being referred to as the “Pledged Equity Interests”);
provided that the Pledged Equity Interests shall not include, to the extent that
applicable law requires that a Subsidiary issue directors’ qualifying shares,
any such qualifying shares;

(b) (i) the promissory notes owned by it on the date hereof and listed opposite
the name of such Grantor on Schedule 2, (ii) each promissory note evidencing
intercompany Indebtedness owed by any Borrower to such Grantor after the date
hereof and (iii) each other promissory note evidencing Indebtedness on or after
the date hereof owed to such Grantor other than Indebtedness in a principal
amount of less than $10,000,000, so long as the aggregate principal amount of
Indebtedness not so pledged under this exclusion does not exceed $30,000,000
(the promissory notes referenced in the preceding clauses (i), (ii) and
(iii) being referred to as the “Pledged Debt Securities”);

(c) subject to Section 3.06, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clauses (a) and (b) above; and

(d) all Proceeds of any of the foregoing (the items referred to in clauses (a),
(b), (c) and (d) of this Section 3.01 above being collectively referred to as
the “Pledged Collateral”).

Notwithstanding anything herein to the contrary, in no event shall the security
interest granted hereunder attach to any Excluded Assets, and the terms “Pledged
Equity Interests,” “Pledged Debt Securities,” and “Pledged Collateral,” shall,
in each case, expressly exclude all Excluded Assets.

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, as security for the payment or performance, as the case may be,
in full of the Secured Obligations; subject, however, to the terms, covenants
and conditions hereinafter set forth.

Section 3.02. Delivery of the Pledged Collateral. (a) Each Grantor agrees
promptly (and with respect to Pledged Securities owned on the date of this
Agreement, in any event within 45 days after the date of this Agreement) to
deliver or cause to be delivered to the Collateral Agent any and all Pledged
Securities at any time owned by such Grantor.

 

10



--------------------------------------------------------------------------------

Exhibit L

 

(b) Upon delivery to the Collateral Agent, (i) any Pledged Securities shall be
accompanied by undated stock powers duly executed in blank or other instruments
of transfer reasonably satisfactory to the Collateral Agent and by such other
instruments and documents as the Collateral Agent may reasonably request and
(ii) all other property comprising part of the Pledged Collateral shall be
accompanied by proper instruments of assignment duly executed by the applicable
Grantor and such other instruments or documents as the Collateral Agent may
reasonably request. Each delivery of Pledged Securities after the date of this
Agreement shall be accompanied by a schedule describing the Pledged Securities
so delivered, which schedule shall be attached hereto as a supplement to
Schedule 2 and made a part hereof; provided that failure to attach any such
schedule hereto shall not affect the validity of such pledge of such Pledged
Securities.

(c) The assignment, pledges and security interests granted in Section 3.01 are
granted as security only and shall not subject the Collateral Agent or any other
Secured Party to, or in any way alter or modify, any obligation or liability of
any Grantor with respect to or arising out of the Pledged Collateral.

Section 3.03. Representations, Warranties and Covenants. The Grantors jointly
and severally represent, warrant and covenant to and with the Collateral Agent,
for the benefit of the Secured Parties, that:

(a) Schedule 2 correctly sets forth, as of the Effective Date, with respect to
each Grantor, (i) all of the Equity Interests owned by such Grantor and required
to be pledged hereunder, the percentage of the issued and outstanding units of
each class of the Equity Interests of the issuer thereof so represented by the
Pledged Equity Interests and the number of each certificate representing the
same and (ii) all promissory notes owned by each Grantor and required to be
pledged hereunder on the Effective Date;

(b) The Pledged Equity Interests and, to each Grantor’s knowledge, Pledged Debt
Securities pledged by such Grantor have been duly and validly authorized and
issued by the issuers thereof and (i) in the case of Pledged Equity Interests,
are fully paid and nonassessable and (ii) in the case of Pledged Debt
Securities, are legal, valid and binding obligations of the issuers thereof,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law;

 

11



--------------------------------------------------------------------------------

Exhibit L

 

(c) except for the security interests granted hereunder, each of the Grantors
(i) is and, subject to any sales, transfers or other dispositions, and mergers,
consolidations and amalgamations, made in compliance with the Credit Agreement,
will continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule 2 as owned by such Grantor, (ii) holds the same
free and clear of all Liens (other than Permitted Liens), (iii) except for
Permitted Liens, will not pledge or hypothecate, or otherwise create a
consensual Lien on, the Pledged Collateral, and (iv) will defend its title or
interest thereto or therein against any and all Liens (other than Permitted
Liens), however arising, of all Persons whomsoever;

(d) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

(e) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);

(f) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Collateral Agent in accordance
with this Agreement, the Collateral Agent will obtain a legal, valid and
perfected lien upon and security interest in such Pledged Securities as security
for the payment and performance of the Secured Obligations; and

(g) the pledge effected hereby is effective to vest in the Collateral Agent, for
the benefit of the Secured Parties, the rights of the Collateral Agent in the
Pledged Collateral as set forth herein.

Section 3.04. Certification of Limited Liability Company and Limited Partnership
Interests. Each Grantor acknowledges and agrees that (i) to the extent any
interest in any limited liability company or limited partnership controlled on
or after the date hereof by such Grantor and pledged hereunder is a “security”
within the meaning of Article 8 of the New York UCC and is governed by Article 8
of the New York UCC, such interest shall be certificated and (ii) each such
interest shall at all times hereafter continue to be such a security and
represented by such certificate. Each Grantor further acknowledges and agrees
that with respect to any interest in any limited liability company or limited
partnership controlled on or after the date hereof by such Grantor and pledged
hereunder that is not a “security” within the meaning of Article 8 of the New
York UCC, such Grantor shall at no time elect to treat any such interest as a
“security” within the meaning of Article 8 of the New York UCC, nor shall such
interest be represented by a certificate, unless such election and such interest
is thereafter represented by a certificate that is promptly delivered to the
Collateral Agent pursuant to the terms hereof.

 

12



--------------------------------------------------------------------------------

Exhibit L

 

Section 3.05. Registration in Nominee Name; Denominations. The Collateral Agent,
on behalf of the Secured Parties, shall have the right (subject to the
Intercreditor Agreement) to hold the Pledged Securities in the name of the
applicable Grantor, endorsed or assigned in blank. The Collateral Agent shall,
at any time after the occurrence and during the continuance of an Event of
Default, have the right (in its sole discretion) to require the Grantors to
register the Pledged Securities in the name of the Collateral Agent or its
nominee and to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement.

Section 3.06. Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continuing and the Collateral Agent
shall have notified the Grantors in writing that their rights under this
Section 3.06 are being suspended to the extent not prohibited by the
Intercreditor Agreement:

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
rights and powers inuring to an owner of Pledged Equity Interests or Pledged
Debt Securities or any part thereof for any purpose consistent with the terms of
this Agreement, the Credit Agreement and the other Loan Documents.

(ii) The Collateral Agent shall execute and deliver to each Grantor, or cause to
be executed and delivered to such Grantor, all such proxies, powers of attorney
and other instruments as such Grantor may reasonably request for the purpose of
enabling such Grantor to exercise the voting rights and powers it is entitled to
exercise pursuant to paragraph (i) above and to receive the cash dividends,
interest, principal and other distributions it is entitled to receive and retain
pursuant to paragraph (iii) below.

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal, cash, instruments and other property and all
distributions from time to time received, receivable or otherwise paid on or
distributed in respect of, in exchange for or upon conversion of, the Pledged
Equity Interests or Pledged Debt Securities to the extent and only to the extent
that such dividends, interest, principal and other distributions are permitted
by, and otherwise paid or distributed in accordance with, the terms and
conditions of the Credit Agreement, the other Loan Documents and applicable
laws; provided that any noncash dividends, interest, principal or other
distributions that would constitute Pledged Securities, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Securities or received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition

 

13



--------------------------------------------------------------------------------

Exhibit L

 

or other exchange of assets to which such issuer may be a party or otherwise,
shall be and become part of the Pledged Collateral (except for Excluded Assets),
and, if received by any Grantor, shall not be commingled by such Grantor with
any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Collateral Agent and
shall be forthwith delivered to the Collateral Agent in the same form as so
received (with any necessary endorsement).

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Grantors in writing of the
suspension of their rights under paragraph (a)(iii) above, all rights of any
Grantor to dividends, interest, principal or other distributions that such
Grantor is authorized to receive pursuant to paragraph (a)(iii) above, and the
obligations of the Collateral Agent under paragraph (a)(ii) above, shall cease,
and all such rights shall, subject to the interest of the Notes Agent under the
Intercreditor Agreement, thereupon become vested in the Collateral Agent, which
shall, subject to the interest of the Notes Agent under the Intercreditor
Agreement, have the sole and exclusive right and authority to receive and retain
such dividends, interest, principal or other distributions. All dividends,
interest, principal or other distributions received by any Grantor contrary to
the provisions of this Section 3.06 shall be held in trust for the benefit of
the Collateral Agent, shall be segregated from other property or funds of such
Grantor and, subject to the rights of the Notes Agent under the Intercreditor
Agreement, shall be forthwith delivered to the Collateral Agent upon demand in
the same form as so received (with any necessary endorsement). Any and all money
and other property paid over to or received by the Collateral Agent pursuant to
the provisions of this paragraph (b) shall be retained by the Collateral Agent
in an account to be established by the Collateral Agent upon receipt of such
money or other property and shall be applied in accordance with the provisions
of Section 5.02. After all Events of Default have been cured or waived and the
AbitibiBowater has delivered to the Collateral Agent a certificate to that
effect, the Collateral Agent shall promptly repay to each Grantor (without
interest) all dividends, interest, principal or other distributions that such
Grantor would otherwise be permitted to retain pursuant to the terms of
paragraph (a)(iii) above and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Grantors in writing of the
suspension of their rights under paragraph (a)(i) above, all rights of any
Grantor to exercise the voting and consensual rights and powers it is entitled
to exercise pursuant to paragraph (a)(i) above, and the obligations of the
Collateral Agent under paragraph (a)(ii) above, shall cease, and all such rights
shall thereupon become, subject to the rights of the Notes Agent under the
Intercreditor Agreement, vested in the Collateral Agent, which shall have the
sole and

 

14



--------------------------------------------------------------------------------

Exhibit L

 

exclusive right and authority to exercise such voting and consensual rights and
powers; provided that, unless otherwise directed by the Required Lenders, the
Collateral Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights.

(d) Any notice given by the Collateral Agent to the Grantors suspending their
rights under paragraph (a) of this Section 3.06 (i) may be given by telephone to
any Responsible Officer if promptly confirmed in writing, (ii) may be given to
one or more of the Grantors at the same or different times and (iii) may suspend
the rights of the Grantors under paragraph (a)(i) or paragraph (a)(iii) in part
without suspending all such rights (as specified by the Collateral Agent in its
sole and absolute discretion) and without waiving or otherwise affecting the
Collateral Agent’s right to give additional notices from time to time suspending
other rights so long as an Event of Default has occurred and is continuing.

Section 3.07. [Reserved].

Section 3.08. ULC Shares. Each Grantor acknowledges that certain Collateral may
now or in the future consist of ULC Shares, and that it is the intention of the
Collateral Agent and each Grantor that the Collateral Agent should not under any
circumstances prior to realization thereon be held to be a “member” or a
“shareholder”, as applicable, of a ULC for the purposes of any ULC Laws.
Therefore, notwithstanding any provisions to the contrary contained in this
Agreement, the Credit Agreement or any other Loan Document, where a Grantor is
the registered owner of ULC Shares that are Collateral, such Grantor will remain
the sole registered and beneficial owner of such ULC Shares until such time as
such ULC Shares are effectively transferred into the name of the Collateral
Agent or any other Person on the books and records of the applicable ULC.
Accordingly, such Grantor shall be entitled to receive and retain for its own
account any dividend on or other distribution, if any, in respect of such ULC
Shares (other than any dividend or distribution comprised of additional ULC
Shares of such issuer, which shall be delivered to the Collateral Agent to hold
hereunder) and shall have the right to vote such ULC Shares and to control the
direction, management and policies of the applicable ULC to the same extent as
such Grantor would if such ULC Shares were not pledged to the Collateral Agent
hereunder. Nothing in this Agreement, the Credit Agreement or any other Loan
Document is intended to, and nothing in this Agreement, the Credit Agreement or
any other Loan Document shall, constitute the Collateral Agent or any Person
other than such Grantor as a member or shareholder of a ULC for the purposes of
any ULC Laws until, upon the occurrence and during the continuance of an Event
of Default, the Collateral Agent shall have notified such Grantor in writing of
its intention to exercise its rights under Section 3.06(a) (and such notice has
not been revoked) and further steps are taken pursuant hereto or thereto to
register the Collateral Agent or such other Person, as specified in such notice,
as the holder of the ULC Shares for purposes of any ULC Laws. To the extent any
provision

 

15



--------------------------------------------------------------------------------

Exhibit L

 

hereof would have the effect of constituting the Collateral Agent as a member or
a shareholder, as applicable, of any ULC prior to such time, such provision
shall be severed herefrom and shall be ineffective with respect to ULC Shares
that are Collateral without otherwise invalidating or rendering unenforceable
this Agreement or invalidating or rendering unenforceable such provision insofar
as it relates to Collateral that is not ULC Shares. Except upon the exercise of
rights of the Collateral Agent to sell, transfer or otherwise dispose of ULC
Shares in accordance with this Agreement, such Grantor shall not take any action
to cause or permit, or enable an issuer that is a ULC to cause or permit, the
Collateral Agent to: (a) be registered as a shareholder or member of such
issuer; (b) have any notation entered in its favor in the share register of such
issuer; (c) be held out as a shareholder or member of such issuer; (d) receive,
directly or indirectly, any dividends, property or other distributions from such
issuer by reason of the Collateral Agent holding a security interest in the ULC
Shares; or (e) act as a shareholder of such issuer, or exercise any rights of a
shareholder, including the right to attend a meeting of shareholders of such
issuer or to vote the ULC Shares.

ARTICLE 4

SECURITY INTERESTS IN PERSONAL PROPERTY

Section 4.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Secured Obligations, each Grantor hereby
collaterally assigns and pledges to the Collateral Agent, its successors and
assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest (the “Security Interest”) in, all right, title and
interest in, to or under any and all of the following assets and properties now
owned or at any time hereafter acquired by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Article 9 Collateral”):

(i) all Accounts;

(ii) all chattel paper (including, without limitation, all tangible chattel
paper and all electronic chattel paper);

(iii) all cash and all Deposit Accounts and all monies deposited therein;

(iv) all equipment (including all Fixtures);

(v) all documents;

(vi) all General Intangibles (including Intellectual Property);

 

16



--------------------------------------------------------------------------------

Exhibit L

 

(vii) all instruments;

(viii) all Inventory;

(ix) all investment property (including all commodities contracts, commodities
accounts, securities and securities accounts and security entitlements or
financial assets credited thereto);

(x) all letter of credit rights (whether or not the respective letter of credit
is evidenced by a writing);

(xi) all commercial tort claims described on Schedule 3, as such Schedule may be
supplemented from time to time;

(xii) all Contracts, together with all Contract Rights arising thereunder;

(xiii) all supporting obligations;

(xiv) all books and Records pertaining to the Article 9 Collateral; and

(xv) all products and Proceeds of the foregoing (including, without limitation,
all insurance and claims for insurance effected or held for the benefit of the
Grantors or the Secured Parties in respect thereof and all collateral security
and guarantees given by any Person with respect to any of the foregoing).

Notwithstanding anything herein to the contrary, in no event shall the security
interest granted hereunder attach to any Excluded Assets, and the term “Article
9 Collateral” shall expressly exclude all such Excluded Assets.

(b) Each Grantor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any financing
statements (including fixture filings with respect to Fixtures appurtenant to
any Mortgaged Properties) with respect to the Article 9 Collateral or any part
thereof and amendments thereto that (i) indicate the Collateral as “all assets
now owned or hereafter acquired” of such Grantor, or the like, and (ii) contain
the information required by Article 9 of the Uniform Commercial Code or other
applicable law of each applicable jurisdiction for the filing of any financing
statement or amendment, including (A) whether such Grantor is an organization,
the type of organization and any organizational identification number issued to
such Grantor and (B) in the case of a financing statement filed as a fixture
filing or covering Article 9 Collateral constituting minerals or the like to be
extracted or timber to be cut, a sufficient description of the real property to
which such Article 9 Collateral relates. Each Grantor agrees to provide such
information to the Collateral Agent promptly upon request.

 

17



--------------------------------------------------------------------------------

Exhibit L

 

Each Grantor also ratifies its authorization for the Collateral Agent to file in
any relevant jurisdiction any initial financing statements or amendments thereto
if filed prior to the date hereof.

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) such documents as may be necessary
or advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Grantor, without the signature
of any Grantor, and naming any Grantor or the Grantors as debtors and the
Collateral Agent as secured party. Each Grantor will pay any applicable filing
fees, recordation taxes and related expenses relating to its Collateral. To the
extent that any financing statement or other filing includes any Excluded
Assets, the Collateral Agent shall take such action from time to time as
reasonably requested by any Grantor, at such Grantor’s expense, as necessary to
evidence or reflect the exclusion thereof from the Security Interest, provided
that such Grantor shall have delivered to the Collateral Agent such
documentation and certification with respect thereto as the Collateral Agent may
reasonably request.

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.

Section 4.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Collateral Agent and the Secured Parties that:

(a) Each Grantor has good and valid rights in the Article 9 Collateral with
respect to which it has purported to grant a Security Interest hereunder and has
full power and authority to grant to the Collateral Agent the Security Interest
in such Article 9 Collateral pursuant hereto and to execute, deliver and perform
its obligations in accordance with the terms of this Agreement, without the
consent or approval of any other Person other than any consent or approval that
has been obtained.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Grantor, is correct and complete in all material respects as of the Effective
Date. The Uniform Commercial Code financing statements (including fixture
filings, as applicable) prepared by the Collateral Agent based upon the
information provided to the Collateral Agent in the Perfection Certificate for

 

18



--------------------------------------------------------------------------------

Exhibit L

 

filing in each governmental, municipal or other office specified in Schedule 6
to the Perfection Certificate, are all the filings, recordings and registrations
(other than filings required to be made in the United States Patent and
Trademark Office and the United States Copyright Office in order to perfect the
Security Interest in Article 9 Collateral consisting of United States Patents,
Trademarks and Copyrights and other than filings, recordings or registrations
with respect to federally documented vessels, registered vehicles and railcars
and other similar rolling stock) that are necessary to publish notice of and
protect the validity of and to establish a legal, valid and perfected security
interest in favor of the Collateral Agent (for the benefit of the Secured
Parties) in respect of all Article 9 Collateral in which the Security Interest
may be perfected by filing a Uniform Commercial Code financing statement in the
United States (or any political subdivision thereof). Each Grantor shall execute
and deliver to the Collateral Agent on the date hereof each of the IP Security
Agreements, containing (i) in the case of the Patent Security Agreement, a
description of all Article 9 Collateral consisting of the United States Patents
as of the date hereof, (ii) in the case of the Trademark Security Agreement, a
description of all Article 9 Collateral consisting of United States registered
Trademarks (and Trademarks for which United States registration applications are
pending) as of the date hereof, and (iii) in the case of the Copyright Security
Agreement, a description of all Article 9 Collateral consisting of United States
registered Copyrights, for recording by the United States Patent and Trademark
Office and the United States Copyright Office pursuant to 35 U.S.C. § 261, 15
U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations thereunder as of the date
hereof, as applicable, to protect the validity of and to establish a legal,
valid and perfected security interest in favor of the Collateral Agent (for the
benefit of the Secured Parties) in respect of all Article 9 Collateral
consisting of United States Patents, United States registered Trademarks and
United States registered Copyrights in which a security interest may be
perfected by filing, recording or registration in the United States Patent and
Trademark Office or the United State Copyright Office, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in the United States for any such United States
Patents, Trademarks and Copyrights (other than such actions as are necessary to
perfect, or to continue the perfection of, the Security Interest with respect to
any Article 9 Collateral consisting of Patents, Trademarks and Copyrights (or
registration or application for registration thereof) acquired or developed
after the date hereof).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing Uniform Commercial Code financing statements
in the United States (or any political subdivision thereof) and (iii) a security
interest that shall be perfected in all Article 9 Collateral in which a security
interest may be perfected upon the receipt and recording of the IP Security
Agreements with the United States Patent and Trademark Office and the United
States Copyright Office, as applicable, on or promptly after the Effective Date.
The Security Interest is and shall be prior to any other Lien on any of the
Article 9 Collateral, other than Permitted Liens.

 

19



--------------------------------------------------------------------------------

Exhibit L

 

(d) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Permitted Liens or other Liens contemplated in the
Intercreditor Agreement. None of the Grantors has filed or consented to the
filing of (i) any financing statement or analogous document under the Uniform
Commercial Code or any other applicable laws covering any Article 9 Collateral,
or (ii) any assignment in which any Grantor assigns any Collateral as security
or any security agreement or similar instrument covering any Article 9
Collateral with the United States Patent and Trademark Office or the United
States Copyright Office, except in each case of clauses (i) and (ii) for
Permitted Liens, Liens that shall be discharged on or about the Effective Date
or as otherwise contemplated in the Intercreditor Agreement.

(e) Schedule 3 hereto sets forth, as of the date hereof, each commercial tort
claim in respect of which a compliant or a counterclaim has been filed by any
Grantor seeking damages that exceed $10,000,000 in reasonable estimated value
and which arose in the course of such Grantor’s business.

Section 4.03. Covenants. (a) Each Grantor agrees promptly to notify the
Collateral Agent in writing of any change (i) in corporate name, (ii) in its
identity or type of organization or corporate structure, (iii) in its
organizational identification number or (iv) in its jurisdiction of organization
in each case other than changes listed on Schedule 4. Each Grantor agrees to
promptly provide the Collateral Agent with certified organizational documents
reflecting any of the changes described in the first sentence of this paragraph
(a). Each Grantor agrees to, promptly following any change referred to in the
preceding sentence (and in any event within ten days), make all filings required
under the Uniform Commercial Code or otherwise for the Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
first priority security interest, subject to Permitted Liens, in all the Article
9 Collateral. Each Grantor agrees promptly to notify the Collateral Agent if any
material portion of the Article 9 Collateral owned or held by such Grantor is
damaged or destroyed.

(b) Each Grantor agrees to maintain, at its own cost and expense, such complete
and accurate records with respect to the Article 9 Collateral owned by it in
accordance with such prudent and standard practices used in industries that are
the same as or similar to those in which such Grantor is engaged.

(c) Each Grantor shall, at its own expense, take any and all actions reasonably
necessary to defend title to the Article 9 Collateral against all Persons and to
defend the Security Interest of the Collateral Agent in the Article 9 Collateral
and the priority thereof against any Liens other than any Permitted Lien.

 

20



--------------------------------------------------------------------------------

Exhibit L

 

(d) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including the payment of any fees
and taxes required in connection with the execution and delivery of this
Agreement, the granting of the Security Interest and the filing of any financing
statements (including fixture filings) or other documents in connection herewith
or therewith.

(e) The Collateral Agent and such Persons as the Collateral Agent may reasonably
designate shall have the right, at the Grantors’ own cost and expense, to
inspect the Article 9 Collateral, all records related thereto (and to make
extracts and copies from such records) and the premises upon which any of the
Article 9 Collateral is located, to discuss the Grantors’ affairs with the
officers of the Grantors and their independent accountants, all in accordance
with and subject to the terms and conditions relating to inspections as set
forth in Section 9.06 of the Credit Agreement, and to verify under reasonable
procedures the validity, amount, quality, quantity, value, condition and status
of, or any other matter relating to, the Article 9 Collateral, including, in the
case of Accounts or Article 9 Collateral in the possession of any third person,
by contacting, with advance notice to and in coordination with the Grantors
(unless an Event of Default has occurred and is continuing) Account Debtors or
the third person possessing such Article 9 Collateral for the purpose of making
such a verification. The Collateral Agent shall have the absolute right to share
any information it gains from such inspection or verification with any Lender
(it being understood that any such information shall be deemed to be
“Information” subject to the provisions of Section 9.10 of the Credit
Agreement).

(f) At its option (it being understood the Collateral Agent shall have no duty
to any Grantor or Secured Party to exercise such option), the Collateral Agent
may discharge past due taxes, assessments, charges, fees, Liens, security
interests or other encumbrances at any time levied or placed on the Article 9
Collateral and not permitted pursuant to the Credit Agreement, and may pay for
the maintenance and preservation of the Article 9 Collateral to the extent any
Grantor fails to do so as required by the Credit Agreement or this Agreement
after written notice thereof is delivered to AbitibiBowater by the Collateral
Agent, and each Grantor jointly and severally agrees to reimburse the Collateral
Agent on demand for any payment made or any expense incurred by the Collateral
Agent pursuant to the foregoing authorization; provided that nothing in this
paragraph (f) shall be interpreted as excusing any Grantor from the performance
of, or imposing any obligation on the Collateral Agent or any Secured Party to
cure or perform, any covenants or other promises of any Grantor with respect to
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Loan Documents.

 

21



--------------------------------------------------------------------------------

Exhibit L

 

(g) Each Grantor shall remain liable to observe and perform all the conditions
and obligations to be observed and performed by it under each contract,
Agreement or instrument relating to the Article 9 Collateral, all in accordance
with the terms and conditions thereof, and each Grantor jointly and severally
agrees to indemnify and hold harmless the Collateral Agent and the Secured
Parties from and against any and all liability for such performance.

(h) None of the Grantors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as permitted by the Credit
Agreement. None of the Grantors shall make or permit to be made any transfer of
the Article 9 Collateral except that unless and until the Collateral Agent shall
notify the Grantors in writing that an Event of Default shall have occurred and
be continuing and that during the continuance thereof the Grantors shall not
sell, convey, lease, assign, transfer or otherwise dispose of any Article 9
Collateral, the Grantors may use and dispose of the Article 9 Collateral in any
lawful manner not inconsistent with the provisions of this Agreement, the Credit
Agreement or any other Loan Document.

(i) The Grantors, at their own expense, shall maintain or cause to be maintained
insurance covering physical loss or damage to the Inventory and equipment in
accordance with the requirements set forth in 9.02 of the Credit Agreement. Each
Grantor irrevocably makes, constitutes and appoints the Collateral Agent (and
all officers, employees or agents designated by the Collateral Agent) as such
Grantor’s true and lawful agent (and attorney in fact) for the purpose, during
the continuance of an Event of Default and subject to the Intercreditor
Agreement, of making, settling and adjusting claims in respect of Article 9
Collateral under policies of insurance, endorsing the name of such Grantor on
any check, draft, instrument or other item of payment for the proceeds of such
policies of insurance and for making all determinations and decisions with
respect thereto. In the event that any Grantor at any time or times shall fail
to obtain or maintain any of the policies of insurance required hereby or to pay
any premium in whole or part relating thereto, the Collateral Agent may (it
being understood the Collateral Agent shall have no duty to any Grantor or
Secured Party to exercise such option), without waiving or releasing any
obligation or liability of the Grantors hereunder or any Event of Default, in
its sole discretion, upon notice to AbitibiBowater obtain and maintain such
policies of insurance and pay such premium and take any other actions with
respect thereto as the Collateral Agent deems advisable. All sums disbursed by
the Collateral Agent in connection with this paragraph, including reasonable
attorneys’ fees, court costs, expenses and other charges relating thereto, shall
be payable, upon demand, by the Grantors to the Collateral Agent and shall be
additional Secured Obligations secured hereby.

 

22



--------------------------------------------------------------------------------

Exhibit L

 

(j) Each Grantor shall maintain, in form and manner reasonably satisfactory to
the Collateral Agent, records of its chattel paper and its books, records and
documents evidencing or pertaining thereto.

(k) Each Grantor will keep and maintain at its own cost and expense materially
accurate records of its Accounts and Contracts, including, but not limited to,
originals or copies of all material documentation (including each Contract) with
respect thereto, material records of all payments received, all credits granted
thereon, all merchandise returned and all other dealings therewith, and such
Grantor will make the same available, in accordance with and subject to the
terms and conditions relating to inspections set forth in the Credit Agreement
to the Collateral Agent for inspection at such Grantor’s own cost and expense.
Upon the occurrence and during the continuance of an Event of Default and at the
request of the Collateral Agent, such Grantor shall, at its own cost and
expense, deliver (to the extent available) all tangible evidence of its Accounts
and Contract Rights (including, without limitation, all documents evidencing the
Accounts and all Contracts) and such books and records to the Collateral Agent
or to its representatives (copies of which evidence and books and records may be
retained by such Grantor). If the Collateral Agent so directs, upon the
occurrence and during the continuance of an Event of Default, such Grantor shall
legend, in form and manner satisfactory to the Collateral Agent, the Accounts
and the Contracts, as well as books, records and documents (if any) of such
Grantor evidencing or pertaining to such Accounts and Contracts with an
appropriate reference to the fact that such Accounts and Contracts have been
assigned to the Collateral Agent and that the Collateral Agent has a security
interest therein.

(l) Upon the occurrence and during the continuance of an Event of Default, if
the Collateral Agent so directs any Grantor in writing, such Grantor agrees
(x) to cause all payments on account of the Accounts and Contracts to be made
directly to a Cash Collateral Account, (y) that the Collateral Agent may, at its
option, directly notify the obligors with respect to any Accounts and/or under
any Contracts to make payments with respect thereto as provided in the preceding
clause (x), and (z) that the Collateral Agent may enforce collection of any such
Accounts and Contracts and may adjust, settle or compromise the amount of
payment thereof, in the same manner and to the same extent as such Grantor.
Without notice to or assent by any Grantor, the Collateral Agent may, upon the
occurrence and during the continuance of an Event of Default, apply any or all
amounts then in, or thereafter deposited in, a Cash Collateral Account toward
the payment of the Secured Obligations in the manner provided in Section 5.02 of
this Agreement. The reasonable costs and expenses of collection (including
reasonable attorneys’ fees), whether incurred by a Grantor or the Collateral
Agent, shall be borne by the relevant Grantor. The Collateral Agent shall
deliver a copy

 

23



--------------------------------------------------------------------------------

Exhibit L

 

of each notice referred to in the preceding clause (y) to the relevant Grantor,
provided that the failure by the Collateral Agent to so notify such Grantor
shall not affect the effectiveness of such notice or the other rights of the
Collateral Agent created by this clause (l).

(m) Each Grantor shall endeavor in accordance with reasonable business judgment
to cause to be collected from the account debtor named in each of its Accounts
or obligor under any Contract, as and when due (including, without limitation,
amounts which are delinquent, such amounts to be collected in accordance with
generally accepted lawful collection procedures) any and all amounts owing under
or on account of such Account or Contract, and promptly apply upon receipt
thereof all such amounts as are so collected to the outstanding balance of such
Account or under such Contract.

(n) Anything herein to the contrary notwithstanding, the Grantors shall remain
liable under each of the Accounts and Contracts to observe and perform all of
the conditions and obligations to be observed and performed by it thereunder,
all in accordance with the terms of any agreement giving rise to such Accounts
or such Contracts, as the case may be. Neither the Collateral Agent nor any
other Secured Party shall have any obligation or liability under any Account (or
any agreement giving rise thereto) or any Contract by reason of or arising out
of this Agreement or the receipt by the Collateral Agent or any other Secured
Party of any payment relating to such Account or Contract, as the case may be,
pursuant hereto, nor shall the Collateral Agent or any other Secured Party be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Account (or any agreement giving rise thereto) or any
Contract, to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by them or as to the sufficiency of any
performance by any party under any Account (or any agreement giving rise
thereto) or any Contract, to present or file any claim, to take any action to
enforce any performance or to collect the payment of any amounts which may have
been assigned to them or to which they may be entitled at any time or times.

Section 4.04. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest, each Grantor agrees, in each case at such Grantor’s own
expense, to take the following actions with respect to the following Article 9
Collateral:

(a) Instruments and Tangible Chattel Paper. In accordance with and in
furtherance of Article 3, if any Grantor shall at any time hold or acquire any
instruments (other than any instrument with a face amount of less than
$20,000,000 so long as the aggregate principal amount of instruments under this
exclusion does not exceed $40,000,000) or tangible chattel paper with a value of
$10,000,000 or more, such Grantor shall forthwith endorse, assign and deliver
the same to the Collateral Agent (or the Notes Agent or a designated bailee for

 

24



--------------------------------------------------------------------------------

Exhibit L

 

purposes of perfection, in accordance with the Intercreditor Agreement),
accompanied by such instruments of transfer or assignment duly executed in blank
as the Collateral Agent may from time to time reasonably request.

(b) Deposit Accounts. For each Deposit Account (or any other demand, time,
savings, passbook or similar account whose jurisdiction (determined in
accordance with Section 9-304 of the UCC) is within a State of the United
States) that any Grantor at any time opens or maintains (other than any Excluded
Account), not later than the date that is 60 days following the Effective Date
(subject to extension in the reasonable discretion of the Administrative Agent)
such Grantor shall cause the depositary bank to enter into a Control Agreement
with such Grantor and the Collateral Agent (which Control Agreement may also be
for the benefit of the Notes Agent). The Collateral Agent agrees with each
Grantor that the Collateral Agent shall not exercise dominion and control over,
or give any instructions or withhold any withdrawal rights from any Grantor,
with respect to such accounts or any funds in such accounts, unless an Event of
Default has occurred and is continuing.

(c) Investment Property. Except with respect to any Equity Interest issued by
any Subsidiary, if any Grantor shall at any time hold or acquire any
certificated securities included in the Collateral (other than any Excluded
Investment Property) required to be pledged hereunder, such Grantor shall
forthwith endorse, assign and deliver the same to the Collateral Agent (or the
Notes Agent or a designated bailee for purposes of perfection, in accordance
with the Intercreditor Agreement), accompanied by such instruments of transfer
or assignment duly executed in blank as the Collateral Agent may from time to
time specify. Except with respect to any Equity Interest issued by any
Subsidiary, if any securities (other than any Excluded Assets or Excluded
Investment Property) now or hereafter acquired by any Grantor are uncertificated
and are issued to such Grantor or its nominee directly by the issuer thereof,
such Grantor shall promptly notify the Collateral Agent thereof and, at the
Collateral Agent’s request and option, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, (i) cause such
securities to be certificated and comply with the requirements of the foregoing
sentence, (ii) cause the issuer to agree to comply with instructions from the
Collateral Agent (or the Notes Agent or a designated bailee for purposes of
perfection, in accordance with the Intercreditor Agreement) as to such
securities, without further consent of any Grantor or such nominee, or
(iii) arrange for the Collateral Agent (or the Notes Agent or a designated
bailee for purposes of perfection, in accordance with the Intercreditor
Agreement), to become the registered owner of such securities. If any Grantor
holds any investment property (other than any Excluded Investment Property),
whether certificated or uncertificated, or other investment property (other than
any Excluded Investment Property) now or hereafter acquired by any Grantor are
held by such Grantor or its nominee through a securities intermediary or
commodity intermediary, except with respect to any Equity Interest issued by any

 

25



--------------------------------------------------------------------------------

Exhibit L

 

Subsidiary, Grantor shall promptly notify the Collateral Agent thereof and, at
the Collateral Agent’s request and option, pursuant to a Control Agreement
(which Control Agreement may also be for the benefit of the Notes Agent) in form
and substance reasonably satisfactory to the Collateral Agent, cause such
securities intermediary or commodity intermediary, as the case may be, to agree
to comply with entitlement orders or other instructions from the Collateral
Agent (or the Notes Agent or a designated bailee for purposes of perfection, in
accordance with the Intercreditor Agreement) to such securities intermediary as
to such security entitlements or to apply any value distributed on account of
any commodity contract as directed by the Collateral Agent (or the Notes Agent
or a designated bailee for purposes of perfection, in accordance with the
Intercreditor Agreement) to such commodity intermediary, as the case may be, in
each case without further consent of any Grantor, such nominee, or any other
Person. The Collateral Agent agrees with each of the Grantors that the
Collateral Agent (or the Notes Agent or a designated bailee for purposes of
perfection, in accordance with the Intercreditor Agreement) shall not give any
such entitlement orders or instructions or directions to any such issuer,
securities intermediary or commodity intermediary, and shall not exercise
dominion and control over withhold its consent to the exercise of any withdrawal
or dealing rights by any Grantor, unless an Event of Default has occurred and is
continuing, or, after giving effect to any such investment and withdrawal
rights, would occur.

(d) Electronic Chattel Paper and Transferable Records. If any Grantor at any
time holds or acquires an interest in any electronic chattel paper or any
“transferable record”, as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, such Grantor shall promptly notify the Collateral Agent thereof
and, at the request of the Collateral Agent, and subject to the rights of the
Notes Agent under the Intercreditor Agreement, shall take such action as the
Collateral Agent may reasonably request to vest in the Collateral Agent control
under New York UCC Section 9 105 of such electronic chattel paper or control
under Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act or, as the case may be, Section 16 of the Uniform Electronic
Transactions Act, as so in effect in such jurisdiction, of such transferable
record. The Collateral Agent agrees with such Grantor that the Collateral Agent
will arrange, pursuant to procedures reasonably satisfactory to the Collateral
Agent and so long as such procedures will not result in the Collateral Agent’s
loss of control, for the Grantor to make alterations to the electronic chattel
paper or transferable record permitted under UCC Section 9-105 or, as the case
may be, Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act or Section 16 of the Uniform Electronic Transactions Act for a
party in control to allow without loss of control, unless an Event of Default
has occurred and is continuing or would occur after taking into account any
action by such Grantor with respect to such electronic chattel paper or
transferable record.

 

26



--------------------------------------------------------------------------------

Exhibit L

 

(e) Letter-of-Credit Rights. If any Grantor is at any time a beneficiary under a
letter of credit now or hereafter issued in favor of such Grantor with a face
amount greater than $5,000,000, such Grantor shall promptly notify the
Collateral Agent thereof and, at the request and option of the Collateral Agent,
and subject to the rights of the Notes Agent under the Intercreditor Agreement,
such Grantor shall use commercially reasonable efforts to, pursuant to an
agreement in form and substance reasonably satisfactory to the Collateral Agent,
either (i) arrange for the issuer and any confirmer of such letter of credit to
consent to an assignment to the Collateral Agent of the proceeds of any drawing
under the letter of credit or (ii) arrange for the Collateral Agent to become
the transferee beneficiary of the letter of credit, with the Collateral Agent
agreeing, in each case, that the proceeds of any drawing under the letter of
credit are to be paid to the applicable Grantor unless an Event of Default has
occurred or is continuing.

(f) Commercial Tort Claims. If any Grantor shall at any time hold a commercial
tort claim in which such Grantor is claimant that exceeds $20,000,000 in
reasonable estimated value, the Grantor shall promptly notify the Collateral
Agent thereof in a writing signed by such Grantor, including a summary
description of such claim, and grant to the Collateral Agent, subject to the
rights of the Notes Agent under the Intercreditor Agreement, in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to the Collateral Agent. Each such summary description delivered
after the date of this Agreement shall be attached hereto as a supplement to
Schedule 3 and made a part hereof.

(g) Each Grantor will, at its own expense, make, execute, endorse, acknowledge,
file and/or deliver to the Collateral Agent from time to time such vouchers,
invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, certificates, reports and other assurances or
instruments and take such further steps, including any and all actions as may be
necessary or required under the Federal Assignment of Claims Act, relating to
its Accounts, Contracts, instruments and other property or rights covered by the
security interest hereby granted, as the Collateral Agent may reasonably require
and consistent with the other terms and conditions of this Agreement and the
Credit Agreement.

Section 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Each Grantor agrees that it will not do any act or omit to do any act (and
will exercise commercially reasonable efforts to prevent its licensees from
doing any act or omitting to do any act) whereby any Patent may become
invalidated or dedicated to the public, except where failure to comply with the
foregoing could not reasonably be expected to materially and adversely affect
the business of the Borrowers and their Subsidiaries, taken as a whole, and
agrees that it shall continue to mark any products covered by a Patent that is
material to the

 

27



--------------------------------------------------------------------------------

Exhibit L

 

conduct of such Grantor’s business with the relevant patent number as necessary
and sufficient to establish and preserve its maximum rights under applicable
patent laws except where the failure to comply with the foregoing could not
reasonably be expected to materially and adversely affect the business of the
Grantors, taken as a whole.

(b) Each Grantor (either itself or through its licensees or its sublicensees)
will, for each Trademark material to the conduct of the business of the
Borrowers and their Subsidiaries, taken as a whole, (i) maintain such Trademark
in full force free from any claim of abandonment or invalidity for non use,
(ii) maintain the quality of products and services offered under such Trademark,
(iii) display such Trademark with notice of Federal or foreign registration to
the extent necessary and sufficient to establish and preserve its maximum rights
under applicable law and (iv) not knowingly use or knowingly permit the use of
such Trademark in violation of any third party rights, except where the failure
to comply with the foregoing could not reasonably be expected to materially and
adversely affect the business of the Grantors, taken as a whole.

(c) Each Grantor (either itself or through its licensees or sublicensees) will,
for each work covered by a Copyright material to the business of the Borrowers
and their Subsidiaries, taken as a whole, continue to publish, reproduce,
display, adopt and distribute the work with appropriate copyright notice as
necessary and sufficient to establish and preserve its maximum rights under
applicable copyright laws, except where the failure to comply with the foregoing
could not reasonably be expected to materially and adversely affect the business
of the Grantors, taken as a whole.

(d) Each Grantor shall notify the Collateral Agent promptly if it knows or has
reason to know that any Patent, Trademark or Copyright material to the conduct
of the business of the Borrowers and their Subsidiaries, taken as a whole, may
become abandoned, lost or dedicated to the public, or of any materially adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, United States Copyright Office or any court or similar office
of any country) regarding such Grantor’s ownership of any Patent, Trademark or
Copyright material to the conduct of the business of the Borrowers, taken as a
whole, its right to register the same, or its right to keep and maintain the
same.

(e) Each Grantor agrees to promptly notify the Collateral Agent if such Grantor,
either itself or through any agent, employee, licensee or designee, file an
application for any Patent, Trademark or Copyright (or for the registration of
any Trademark or Copyright) which is material to the business of the Borrowers
and their Subsidiaries, taken as a whole, with the United States Patent and
Trademark Office or the United States Copyright Office, and, upon request of the
Collateral Agent, such Grantor agrees to execute and deliver IP Security
Agreements (in a

 

28



--------------------------------------------------------------------------------

Exhibit L

 

form similar to the IP Security Agreements executed and delivered on the date
hereof) as the Collateral Agent may reasonably request to evidence the
Collateral Agent’s security interest in such Patent, Trademark or Copyright, and
each Grantor hereby appoints the Collateral Agent as its attorney in fact to
execute and file such agreements for the foregoing purposes, all acts of such
attorney being hereby ratified and confirmed; such power, being coupled with an
interest, is irrevocable.

(f) Each Grantor will take all reasonably necessary steps that are consistent
with the practice in any proceeding before the United States Patent and
Trademark Office, United States Copyright Office or any office or agency in any
political subdivision of the United States, to maintain and pursue each material
application relating to the Patents, Trademarks and/or Copyrights (and to obtain
the relevant grant or registration) and to maintain each issued Patent and each
registration of the Trademarks and Copyrights the failure of which to maintain
would reasonably be expected to materially and adversely affect the business of
the Borrowers and their Subsidiaries, taken as a whole, including timely filings
of applications for renewal, affidavits of use, affidavits of incontestability
and payment of maintenance fees, and, if consistent with good business judgment,
to initiate opposition, interference and cancellation proceedings against third
parties; provided that, to the extent consistent with the Credit Agreement, no
Grantor shall be obligated to pursue, preserve or maintain any Patent, Trademark
or Copyright in the event such Grantor determines, in its reasonable business
judgment, that the preservation of such Patent, Trademark or Copyright is no
longer desirable in the conduct of its business.

(g) Upon and during the continuance of an Event of Default, each Grantor shall,
if requested by the Collateral Agent, use its commercially reasonable efforts to
obtain all requisite consents or approvals by the licensor of each Copyright
License, Patent License or Trademark License to effect the assignment of all
such Grantor’s right, title and interest thereunder to the Collateral Agent or
its designee.

ARTICLE 5

REMEDIES

Section 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, subject to the Intercreditor Agreement, it
is agreed that the Collateral Agent shall have the right to take any of or all
the following actions at the same or different times: (a) with respect to any
Article 9 Collateral consisting of Intellectual Property, on demand, to cause
the Security Interest to become an assignment, transfer and conveyance of any of
or all such Article 9 Collateral by the applicable Grantors to the Collateral
Agent, or to license or sublicense, whether general, special or otherwise, and
whether on an

 

29



--------------------------------------------------------------------------------

Exhibit L

 

exclusive or nonexclusive basis, any such Article 9 Collateral throughout the
world on such terms and conditions and in such manner as the Collateral Agent
shall determine (other than in violation of any then existing licensing
arrangements to the extent that waivers cannot be obtained), and (b) with or
without legal process and with or without prior notice or demand for
performance, to take possession of the Article 9 Collateral and without
liability for trespass to enter any premises where the Article 9 Collateral may
be located for the purpose of taking possession of or removing the Article 9
Collateral and, generally, to exercise any and all rights afforded to a secured
party under this Agreement, the Uniform Commercial Code or other applicable law.
Without limiting the generality of the foregoing, upon the occurrence and during
the continuance of an Event of Default and subject to the terms of the
Intercreditor Agreement, each Grantor agrees that the Collateral Agent shall
have the right, subject to the mandatory requirements of applicable law, to sell
or otherwise dispose of all or any part of the Collateral at a public or private
sale or at any broker’s board or on any securities exchange, for cash, upon
credit or for future delivery as the Collateral Agent shall deem appropriate.
The Collateral Agent shall be authorized at any such sale of securities (if it
deems it advisable to do so) to restrict the prospective bidders or purchasers
to Persons who will represent and agree that they are purchasing the Collateral
for their own account for investment and not with a view to the distribution or
sale thereof, and upon consummation of any such sale the Collateral Agent shall
have the right to assign, transfer and deliver to the purchaser or purchasers
thereof the Collateral so sold. Each such purchaser at any sale of Collateral
shall hold the property sold absolutely, free from any claim or right on the
part of any Grantor, and each Grantor hereby waives (to the extent permitted by
law) all rights of redemption, stay and appraisal which such Grantor now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted.

The Collateral Agent shall give the applicable Grantors 10 days’ prior written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9 611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any

 

30



--------------------------------------------------------------------------------

Exhibit L

 

public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice. At any public (or, to the extent permitted by law, private) sale made
pursuant to this Agreement, any Secured Party may bid for or purchase, free (to
the extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all said rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and may make payment on account thereof by using any claim then
due and payable to such Secured Party from any Grantor as a credit against the
purchase price, and such Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property without further accountability
to any Grantor therefor. For purposes hereof, a written agreement to purchase
the Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Secured Obligations paid in full. As an alternative to
exercising the power of sale herein conferred upon it, the Collateral Agent may
proceed by a suit or suits at law or in equity to foreclose this Agreement and
to sell the Collateral or any portion thereof pursuant to a judgment or decree
of a court or courts having competent jurisdiction or pursuant to a proceeding
by a court appointed receiver. Any sale pursuant to the provisions of this
Section 5.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9 610(b) of the New York UCC or its equivalent in other
jurisdictions.

Section 5.02. Application of Proceeds. The Collateral Agent shall, subject to
the applicable provisions of the Intercreditor Agreement, apply the proceeds of
any collection or sale of Collateral, including any Collateral consisting of
cash, and the amounts paid or caused to be paid by any Guarantor in accordance
with Article 2, as follows:

FIRST, to the payment of all reasonable costs and expenses incurred by the
Collateral Agent in connection with such collection or sale or otherwise in
connection with this Agreement, any other Loan Document or any of the Secured
Obligations, including all court costs and the reasonable fees and expenses of
its agents and legal counsel, the repayment of all advances made by the
Collateral Agent hereunder or under any other Loan Document on behalf of any
Grantor and any other costs or expenses incurred in connection with the exercise
of any right or remedy hereunder or under any other Loan Document;

 

31



--------------------------------------------------------------------------------

Exhibit L

 

SECOND, to the payment in full of the Secured Obligations (the amounts so
applied to be distributed among the Secured Parties in accordance with
Section 11.02 of the Credit Agreement;

THIRD, unless the Notes Agent shall have notified the Collateral Agent that the
Discharge of Notes Obligations has occurred, to the Notes Agent; and

FOURTH, if the Notes Agent shall have notified the Collateral Agent that the
Discharge of Notes Obligations has occurred, to the Grantors, their successors
or assigns, or as a court of competent jurisdiction may otherwise direct or as
otherwise required by the Intercreditor Agreement.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt by the Collateral Agent of the proceeds of any sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof. It
is understood that the Grantors shall remain jointly and severally liable to the
extent of any deficiency between the amount of the proceeds of the Collateral
and the aggregate amount of the Secured Obligations.

Section 5.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Collateral Agent to exercise rights and remedies under this
Agreement at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the Collateral
Agent an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to the Grantors) to use, license or sublicense any
of the Article 9 Collateral consisting of Intellectual Property now owned or
hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof. The use of such license
by the Collateral Agent may only be exercised, at the option of the Collateral
Agent, upon the occurrence and during the continuation of an Event of Default
after written notice is given to AbitibiBowater of the Collateral Agent’s
election to exercise such license; provided that any license, sublicense or
other transaction entered into by the Collateral Agent in accordance herewith
shall be binding upon the Grantors notwithstanding any subsequent cure of an
Event of Default. In operating under

 

32



--------------------------------------------------------------------------------

Exhibit L

 

the license granted by each Grantor pursuant to this Section 5.03, the
Collateral Agent agrees that the goods sold and services rendered under any
Trademarks shall be of a nature and quality substantially consistent with those
theretofore offered under such Trademarks by such Grantor and such Grantor shall
have the right to inspect during the term of such license, at any reasonable
time or times upon reasonable notice to the Collateral Agent, and at such
Grantor’s own cost and expense, representative samples of goods sold and
services rendered under such Trademarks.

Section 5.04. Securities Act. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect. Each Grantor recognizes that in light of such restrictions and
limitations the Collateral Agent may, with respect to any sale of the Pledged
Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Collateral for their own account, for investment, and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that in light of such restrictions and limitations, the Collateral Agent,
in its sole and absolute discretion (a) may proceed to make such a sale whether
or not a registration statement for the purpose of registering such Pledged
Collateral or part thereof shall have been filed under the Federal Securities
Laws and (b) may approach and negotiate with a single potential purchaser to
effect such sale. Each Grantor acknowledges and agrees that any such sale might
result in prices and other terms less favorable to the seller than if such sale
were a public sale without such restrictions. In the event of any such sale, the
Collateral Agent shall incur no responsibility or liability for selling all or
any part of the Pledged Collateral at a price that the Collateral Agent, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were approached. The provisions of
this Section 5.04 will apply notwithstanding the existence of a public or
private market upon which the quotations or sales prices may exceed
substantially the price at which the Collateral Agent sells.

 

33



--------------------------------------------------------------------------------

Exhibit L

 

ARTICLE 6

INDEMNITY, SUBROGATION AND SUBORDINATION

Section 6.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), the Borrowers agree that (a) in the event a payment of
an obligation shall be made by any Guarantor under this Agreement, each Borrower
shall indemnify such Guarantor for the full amount of such payment and such
Guarantor shall be subrogated to the rights of the Person to whom such payment
shall have been made to the extent of such payment and (b) in the event any
assets of any Grantor shall be sold pursuant to this Agreement or any other
Security Document to satisfy in whole or in part an obligation owed to any
Secured Party, each Borrower shall indemnify such Grantor in an amount equal to
the greater of the book value or the fair market value of the assets so sold.

Section 6.02. Contribution and Subrogation. Each Guarantor and Grantor (a
“Contributing Party”) agrees (subject to Section 6.03) that, in the event a
payment shall be made by any other Grantor hereunder in respect of any
Obligation or assets of any other Grantor shall be sold pursuant to any Security
Document to satisfy any Obligation owed to any Secured Party and such other
Guarantor or Grantor (the “Claiming Party”) shall not have been fully
indemnified by the applicable Borrower as provided in Section 6.01, the
Contributing Party shall indemnify the Claiming Party in an amount equal to the
amount of such payment or the greater of the book value or the fair market value
of such assets, as the case may be, in each case multiplied by a fraction of
which the numerator shall be the net worth of the Contributing Party on the date
hereof and the denominator shall be the aggregate net worth of all the
Guarantors and Grantors on the date hereof (or, in the case of any Guarantor or
Grantor becoming a party hereto pursuant to Section 7.14, the date of the
supplement hereto executed and delivered by such Guarantor or Grantor). Any
Contributing Party making any payment to a Claiming Party pursuant to this
Section 6.02 shall be subrogated to the rights of such Claiming Party under
Section 6.01 to the extent of such payment.

Section 6.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors and Grantors under Sections 6.01
and 6.02 and all other rights of indemnity, contribution or subrogation under
applicable law or otherwise shall be fully subordinated to the indefeasible
payment in full in cash of the Secured Obligations. No failure on the part of
any Borrower or any Guarantor or Grantor to make the payments required by
Sections 6.01 and 6.02 (or any other payments required under applicable law or
otherwise) shall in any respect limit the obligations and liabilities of any
Guarantor or Grantor with respect to its obligations hereunder, and each
Guarantor and Grantor shall remain liable for the full amount of the obligations
of such Guarantor or Grantor hereunder.

 

34



--------------------------------------------------------------------------------

Exhibit L

 

(b) Each Guarantor and Grantor hereby agrees that all Indebtedness and other
monetary obligations owed to it by, or by it to, as the case may be, any other
Guarantor, Grantor or any other Subsidiary shall be fully subordinated to the
indefeasible payment in full in cash of the Secured Obligations.

ARTICLE 7

MISCELLANEOUS

Section 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 13.03 of the Credit Agreement. All communications and notices hereunder
to any Guarantor (other than AbitibiBowater) shall be given to it in care of
AbitibiBowater as provided in Section 13.03 of the Credit Agreement.

Section 7.02. Waivers; Amendment. (a) No failure or delay by the Collateral
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Collateral Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Collateral Agent or any Lender may have had
notice or knowledge of such Default at the time. No notice or demand on any Loan
Party in any case shall entitle any Loan Party to any other or further notice or
demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 13.12 of the Credit Agreement.

Section 7.03. Collateral Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its reasonable out-of-pocket expenses incurred hereunder as
provided in Section 13.01 of the Credit Agreement.

 

35



--------------------------------------------------------------------------------

Exhibit L

 

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor and each Guarantor jointly and severally agrees to
indemnify the Collateral Agent against, and hold the Collateral Agent harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including reasonable counsel fees, disbursements and other charges, incurred by
or asserted against the Collateral Agent arising out of, in connection with, or
as a result of, the execution, delivery or performance of this Agreement or any
claim, litigation, investigation or proceeding relating to any of the foregoing,
or any agreement or instrument contemplated hereby, or to the Collateral,
whether or not any Indemnitee is a party thereto; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses have resulted from the gross
negligence or wilful misconduct of the Collateral Agent.

(c) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Secured Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Collateral Agent or any other Secured Party. All
amounts due under this Section 7.03 shall be payable on written demand therefor.

Section 7.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor, Grantor or the Collateral Agent
that are contained in this Agreement shall bind and inure to the benefit of
their respective successors and assigns.

Section 7.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any Lender or on its behalf and notwithstanding that the
Collateral Agent or any Lender may have had notice or knowledge of any Default
or incorrect representation or warranty at the time any credit is extended under
the Credit Agreement, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under any Loan Document is outstanding and unpaid and so long as the
Commitments have not expired or terminated.

 

36



--------------------------------------------------------------------------------

Exhibit L

 

Section 7.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page to this Agreement by facsimile or other electronic imaging shall
be as effective as delivery of a manually signed counterpart of this Agreement.
This Agreement shall become effective as to any Loan Party when a counterpart
hereof executed on behalf of such Loan Party shall have been delivered to the
Collateral Agent and a counterpart hereof shall have been executed on behalf of
the Collateral Agent, and thereafter shall be binding upon such Loan Party and
the Collateral Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such Loan Party, the Collateral Agent and the
other Secured Parties and their respective successors and assigns, except that
no Loan Party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein (and any such assignment or
transfer shall be void) except as expressly permitted by the Credit Agreement.
This Agreement shall be construed as a separate agreement with respect to each
Loan Party and may be amended, modified, supplemented, waived or released with
respect to any Loan Party without the approval of any other Loan Party and
without affecting the obligations of any other Loan Party hereunder.

Section 7.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 7.08. Right of Set-Off. Each Loan Party expressly agrees to the
provisions set forth in 13.02 of the Credit Agreement with the same force and
effect as if such provisions were set forth in full herein.

Section 7.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York, including Sections 5-1401 and 5-1402 of Title 14
of the New York General Obligations Law but excluding all other choice of law
and conflicts of laws rules thereof.

 

37



--------------------------------------------------------------------------------

Exhibit L

 

(b) Each of the Loan Parties hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Collateral Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Grantor or Guarantor, or its properties in
the courts of any jurisdiction.

(c) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent permitted by law, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (b) above. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

Section 7.10. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 7.10.

Section 7.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

38



--------------------------------------------------------------------------------

Exhibit L

 

Section 7.12. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor and Guarantor hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Secured Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Secured
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the Secured
Obligations, or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor or Guarantor in respect of
the Secured Obligations or this Agreement.

Section 7.13. Termination or Release. (a) This Agreement, the Guarantees made
herein, the Security Interest, the grant of a security interest in the Pledged
Collateral and all other security interests granted hereby shall terminate upon
the payment in full in cash of the Loans and all the other Loan Document
Obligations (other than unasserted contingent and indemnification obligations),
termination of all Commitments and Incremental Commitments and reduction of all
exposure under any letters of credit issued under the Credit Agreement to zero
(or the making of other arrangements satisfactory to the issuers thereof).

(b) A Guarantor shall automatically be released from its obligations hereunder
and the Security Interest in the Collateral of such Guarantor shall be
automatically released upon the consummation of any transaction permitted by the
Credit Agreement as a result of which such Guarantor ceases to be a Subsidiary;
provided that the Required Lenders shall have consented to such transaction (to
the extent required by the Credit Agreement) and the terms of such consent did
not provide otherwise.

(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement (other than a sale or other transfer to
AbitibiBowater or any Subsidiary of AbitibiBowater), or upon the effectiveness
of any written consent to the release of the security interest granted hereby in
any Collateral pursuant to Section 12.10 of the Credit Agreement, the security
interest in such Collateral shall be automatically released.

 

39



--------------------------------------------------------------------------------

Exhibit L

 

(d) At any time that a Grantor desires that the Collateral Agent take any action
to acknowledge or give effect to any release of a Grantor or Collateral pursuant
to the foregoing Section 7.13(b) or (c), AbitibiBowater shall deliver to the
Collateral Agent a certificate signed by a principal executive officer of the
AbitibiBowater stating that the release of the respective Grantor or Collateral
is permitted pursuant to such Section 7.13(b) or (c). In connection with any
termination or release pursuant to paragraph (a), (b) or (c), the Collateral
Agent shall execute and deliver to any Grantor, at such Grantor’s expense, all
documents that such Grantor shall reasonably request to evidence such
termination or release; provided, however, that (i) the Collateral Agent shall
not be required to execute any such document on terms which, in its opinion,
would expose it to liability or create any obligation or entail any consequence
other than the release of such Liens without recourse or warranty, and (ii) such
release shall not in any manner discharge, affect or impair the Secured
Obligations or any Liens upon (or obligations of the Grantors in respect of) all
interests in Collateral retained by the Grantors. Any execution and delivery of
documents pursuant to this Section 7.13 shall be without recourse to or warranty
by the Collateral Agent.

(e) The Collateral Agent shall have no liability whatsoever to any other Secured
Party as the result of any release of any Guarantor or Collateral by it in
accordance with (or which the Collateral Agent in good faith believes to be in
accordance with) this Section 7.13.

Section 7.14. Additional Subsidiaries. Pursuant to Sections 9.09, 10.05(e) and
10.15 of the Credit Agreement, certain Domestic Subsidiaries are required to
enter into this Agreement as Grantors and Guarantors. Upon execution and
delivery by the Collateral Agent and a Subsidiary of an instrument in the form
of Exhibit A hereto, such Subsidiary shall become a Grantor and a Guarantor
hereunder with the same force and effect as if originally named as a Grantor and
a Guarantor herein. The execution and delivery of any such instrument shall not
require the consent of any other Loan Party hereunder. The rights and
obligations of each Loan Party hereunder shall remain in full force and effect
notwithstanding the addition of any new Loan Party as a party to this Agreement.

Section 7.15. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor, upon the
occurrence and during the continuance of an Event of Default, with full power of
substitution either in the Collateral Agent’s name or in the name of such
Grantor (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral; (d) to send verifications of Accounts to any
Account Debtor; (e) to commence and prosecute any and all suits, actions or
proceedings at law or in

 

40



--------------------------------------------------------------------------------

Exhibit L

 

equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral; (f) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral; (g) to make,
settle and adjust claims in respect of Article 9 Collateral under policies of
insurance and to endorse the name of such Grantor on any check, draft,
instrument or any other item of payment for the proceeds of such policies of
insurance and for making all determinations and decisions with respect thereto;
(h) to notify, or to require any Grantor to notify, Account Debtors to make
payment directly to the Collateral Agent; and (i) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement, as fully and completely as though the
Collateral Agent were the absolute owner of the Collateral for all purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or wilful misconduct.

Section 7.16. Recourse. This Agreement is made with full recourse to each U.S.
Loan Party and pursuant to and upon all the warranties, representations,
covenants and agreements on the part of such U.S. Loan Party contained herein,
in the Loan Documents, Secured Hedging Agreements or Secured Cash Management
Agreements and otherwise in writing in connection herewith or therewith.

Section 7.17. Intercreditor Agreement; Possession and Control of Notes Priority
Collateral. Notwithstanding anything herein to the contrary, the Liens granted
to the Collateral Agent under this Agreement and the exercise of the rights and
remedies of the Collateral Agent hereunder are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control. At any time prior to the Discharge of Notes
Obligations, no Grantor shall be required to take or refrain from taking any
action at the request of the Collateral Agent with respect to any Notes Priority
Collateral if such action or inaction would be inconsistent with (i) any action
or inaction affirmatively requested by the Notes Agent in accordance with the
Notes Documents or (ii) any action or inaction affirmatively required by any of
the provisions of the Notes Documents. Without limiting the foregoing, at any
time

 

41



--------------------------------------------------------------------------------

Exhibit L

 

prior to the Discharge of Notes Obligations, any provision hereof (a) requiring
Grantors to deliver possession of any Notes Priority Collateral to the
Collateral Agent or its representatives, or to cause the Collateral Agent or its
representatives to control any Notes Priority Collateral, shall be deemed to
have been complied with if and for so long as the Notes Agent shall have such
possession or control for the benefit of the Secured Parties and as bailee or
sub-agent of the Collateral Agent as provided in the Intercreditor Agreement or
(b) requiring Grantors to name the Collateral Agent as an additional insured or
a loss payee under any insurance policy or a beneficiary of any letter of
credit, such requirement shall have been complied with if any such insurance
policy or letter of credit also names the Notes Agent as an additional insured,
loss payee or beneficiary, as the case may be, in each case pursuant to the
terms of the Intercreditor Agreement. Notwithstanding anything to the contrary
herein but subject to the Intercreditor Agreement, in the event the Notes
Documents provide for the grant of a security interest or pledge over the assets
of any Grantor and such assets do not otherwise constitute Collateral under this
Agreement or any other Loan Document, such Grantor shall (a) promptly grant a
security interest in or pledge such assets to secure the Secured Obligations
(including by consenting to any control agreement with respect to investment
property in any securities account), (b) promptly take any actions necessary to
perfect such security interest or pledge that is required under the Notes
Documents and (c) take all other steps reasonably requested by the Collateral
Agent in connection with the foregoing.

[Signature Page Follows]

 

42



--------------------------------------------------------------------------------

Exhibit L

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

ABITIBIBOWATER INC.

By:

     

Name:

   

Title:

 

CITIBANK, N.A., as Collateral Agent,

By:

     

Name:

   

Title:

 

[Names of other U.S. Borrowers]

By:

     

Name:

   

Title:

 

[Signature Page to the Guarantee and Collateral Agreement]

 



--------------------------------------------------------------------------------

Exhibit L

 

Schedule 1 to

the Guarantee and

Collateral Agreement

MORTGAGED PROPERTIES

 



--------------------------------------------------------------------------------

Exhibit L

 

Schedule 2 to

the Guarantee and

Collateral Agreement

PLEDGED EQUITY INTERESTS

 

Holder

   Issuer    Number of
Certificate    Registered
Owner    Number
and Class
of Equity
Interest    Percentage
of Equity
Interests

PLEDGED DEBT SECURITIES

 

Holder

   Issuer    Principal
Amount    Date of Note    Maturity Date

 



--------------------------------------------------------------------------------

Exhibit L

 

Schedule 3 to

the Guarantee and

Collateral Agreement

COMMERCIAL TORT CLAIMS

 



--------------------------------------------------------------------------------

Exhibit L

 

Schedule 4 to

the Guarantee and

Collateral Agreement

CORPORATE NAME CHANGES, ETC.

 



--------------------------------------------------------------------------------

Exhibit L

 

Exhibit A to the

Guarantee and

Collateral Agreement

SUPPLEMENT NO.          dated as of [            ], to the Guarantee and
Collateral Agreement dated as of [            ], 2010, by and among
ABITIBIBOWATER INC. (“AbitibiBowater”), a Delaware corporation, certain of its
Subsidiaries party thereto (each such subsidiary individually a “Subsidiary
Grantor” and collectively, the “Subsidiary Grantors”; the Subsidiary Grantors
and AbitibiBowater are referred to collectively herein as the “Grantors”) and
CITIBANK, N.A. (“Citibank”), as Collateral Agent (in such capacity, the
“Collateral Agent”).

A. Reference is made to the ABL Credit Agreement dated as of
[            ], 2010 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among AbitibiBowater Inc., certain
of its Subsidiaries party thereto, the lenders from time to time party thereto
and Citibank, as Administrative Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Guarantee and
Collateral Agreement referred to therein.

C. The Grantors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Loans to the Borrowers. Section 7.14 of
Guarantee and Collateral Agreement provides that additional Domestic
Subsidiaries of AbitibiBowater may become Guarantors under the Guarantee and
Collateral Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Subsidiary (the “New Subsidiary”) is executing
this Supplement in accordance with the requirements of the Credit Agreement to
become a Guarantor under the Guarantee and Collateral Agreement in order to
induce the Lenders to make additional Loans to the Borrowers and as
consideration for Loans previously made to the Borrowers.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.14 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Grantor and
Guarantor under the Guarantee and Collateral Agreement with the same force and
effect as if originally named therein as a Grantor and Guarantor and the New
Subsidiary hereby (a) agrees to all the terms and provisions of the Guarantee
and Collateral Agreement applicable to it as a Grantor and Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Grantor and Guarantor thereunder are true and correct on and as of

 

A-1



--------------------------------------------------------------------------------

Exhibit L

 

the date hereof. In furtherance of the foregoing, the New Subsidiary, as
security for the payment and performance in full of the Secured Obligations (as
defined in the Collateral Agreement), does hereby create and grant to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, their successors and assigns, a security interest in and lien on all of
the New Subsidiary’s right, title and interest in and to the Collateral (as
defined in the Guarantee and Collateral Agreement) of the New Subsidiary. Each
reference to a “Guarantor” or “Grantor” in the Guarantee and Collateral
Agreement shall be deemed to include the New Subsidiary. The Guarantee and
Collateral Agreement is hereby incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and subject to general principles of equity (whether enforcement is
sought by a proceeding in equity or at law).

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Subsidiary and the Collateral Agent has executed a counterpart hereof.
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule 1 attached hereto is a true and correct schedule as of the date
hereof with the true and correct legal name of the New Subsidiary, its
jurisdiction of formation and the location of its chief executive office,
(b) set forth on Schedule 2 attached hereto is a true and correct schedule, as
of the date hereof, of (i) all the Equity Interests owned by the New Subsidiary
required to be pledged under Article 3, setting forth the percentage of the
issued and outstanding units of each class of the Equity Interests of the issuer
thereof so owned by the New Subsidiary and the number of each certificate
representing the same, and (ii) all debt securities and promissory notes owned
by the New Subsidiary required to be pledged under Article 3 or Section 4.04(c)
and (c) set forth on Schedule 3 attached hereto is a true and correct schedule,
as of the date hereof, of all commercial tort claims required to be disclosed
under Section 4.04(f) of the Guarantee and Collateral Agreement. The New
Subsidiary shall deliver to the Collateral Agent a certificate executed by a
Responsible Officer of the New Subsidiary setting forth the information (other
than that set forth on the Schedules described above) required pursuant to the
Perfection Certificate.

 

A-2



--------------------------------------------------------------------------------

Exhibit L

 

SECTION 5. Except as expressly supplemented hereby, the Guarantee and Collateral
Agreement shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF
TITLE 14 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING ALL OTHER CHOICE
OF LAW AND CONFLICTS OF LAWS RULES THEREOF.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Guarantee and Collateral Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

[Signature Page Follows]

 

A-3



--------------------------------------------------------------------------------

Exhibit L

 

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.

 

[NAME OF NEW SUBSIDIARY],

By:

     

Name:

   

Title:

 

CITIBANK, N.A., as Collateral Agent,

By:

     

Name:

   

Title:

 

 

A-4



--------------------------------------------------------------------------------

Exhibit L

 

Schedule 1

to Supplement No.          to the

Guarantee and

Collateral Agreement

NEW SUBSIDIARY INFORMATION

 

Name

   Jurisdiction of Formation    Chief Executive Office

 

A-5



--------------------------------------------------------------------------------

Exhibit L

 

Schedule 2

to Supplement No.          to the

Guarantee and

Collateral Agreement

EQUITY INTERESTS

 

Issuer

   Number of
Certificate    Registered
Owner    Number and
Class of
Equity
Interests    Percentage of
Equity
Interests

DEBT SECURITIES

 

Issuer

   Principal Amount    Date of Note    Maturity Date

 

A-6



--------------------------------------------------------------------------------

Exhibit L

 

Schedule 3

to Supplement No.          to the

Guarantee and

Collateral Agreement

COMMERCIAL TORT CLAIMS

 

A-7



--------------------------------------------------------------------------------

Exhibit L

 

Exhibit B to the

Guarantee and

Collateral Agreement

COPYRIGHT SECURITY AGREEMENT

(Copyrights, Copyright Registrations, Copyright

Applications and Copyright Licenses)

COPYRIGHT SECURITY AGREEMENT dated as of [    ], 20     (the “Copyright Security
Agreement”) by and among [name of Lien Grantor] and Citibank, N.A., as
Collateral Agent.

WHEREAS, [name of Lien Grantor], a                      corporation1 (herein
referred to as the “Lien Grantor”) owns, or in the case of licenses is a party
to, the Copyright Collateral (as defined below);

WHEREAS, AbitibiBowater Inc. (the “AbitibiBowater”), certain of its Subsidiaries
party thereto, the Lenders party thereto, and Citibank, N.A., as Administrative
Agent, are parties to an ABL Credit Agreement dated as of [            ], 2010
(as amended from time to time, the “Credit Agreement”); and

WHEREAS, pursuant to (i) a Guarantee and Collateral Agreement dated as of
[            ], 2010 (as amended and/or supplemented from time to time, the
“Collateral Agreement”) among AbitibiBowater, the other Guarantors party thereto
and Citibank, N.A., as Collateral Agent for the Secured Parties referred to
therein (in such capacity, together with its successors in such capacity, the
“Grantee”), and (ii) certain other Security Documents (including this Copyright
Security Agreement), the Lien Grantor has [secured certain of its obligations
(the “Secured Obligations”)]2 [guaranteed certain obligations of the Borrowers
and secured such guarantee (the “Lien Grantor’s Secured Guarantee”)]3 by
granting to the Grantee for the benefit of such Secured Parties a continuing
security interest in personal property of the Lien Grantor, including all right,
title and interest of the Lien Grantor in, to and under the Copyright Collateral
(as defined below);

 

1

Modify as needed if the Lien Grantor is not a corporation.

2

Delete these bracketed words if the Lien Grantor is a Guarantor.

3

Delete these bracketed words if the Lien Grantor is a Borrower.

 

B-1



--------------------------------------------------------------------------------

Exhibit L

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Lien Grantor grants to the Grantee, to
secure the [Secured Obligations] [Lien Grantor’s Secured Guarantee], a
continuing security interest in all of the Lien Grantor’s right, title and
interest in, to and under the following (all of the following items or types of
property being herein collectively referred to as the “Copyright Collateral”),
whether now owned or existing or hereafter acquired or arising:

(i) each Copyright (as defined in the Collateral Agreement) owned by the Lien
Grantor, including, without limitation, each Copyright registration or
application therefor referred to in Schedule 1 hereto;

(ii) each Copyright License (as defined in the Collateral Agreement) to which
the Lien Grantor is a party, including, without limitation, each Copyright
License identified in Schedule 1 hereto; and

(iii) all proceeds of, revenues from, and accounts and general intangibles
arising out of, the foregoing, including, without limitation, all proceeds of
and revenues from any claim by the Lien Grantor against third parties for past,
present or future infringement of any Copyright (including, without limitation,
any Copyright owned by the Lien Grantor and identified in Schedule 1), and all
rights and benefits of the Lien Grantor under any Copyright License (including,
without limitation, any Copyright License identified in Schedule 1).

Notwithstanding anything herein to the contrary, in no event shall the security
interest granted hereunder attach to any Excluded Assets (as defined in the
Collateral Agreement), and the term “Copyright Collateral” shall expressly
exclude all Excluded Assets.

The Lien Grantor irrevocably constitutes and appoints the Grantee and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full power and authority in the name of the Lien
Grantor or in the Grantee’s name, from time to time, in the Grantee’s
discretion, so long as any Event of Default shall have occurred and be
continuing, to take with respect to the Copyright Collateral any and all
appropriate action which the Lien Grantor might take with respect to the
Copyright Collateral and to execute any and all documents and instruments which
may be necessary or desirable to carry out the terms of this Copyright Security
Agreement and to accomplish the purposes hereof.

 

B-2



--------------------------------------------------------------------------------

Exhibit L

 

Except to the extent expressly permitted in the Collateral Agreement or the
Credit Agreement, the Lien Grantor agrees not to sell, license, exchange, assign
or otherwise transfer or dispose of, or grant any rights with respect to, or
mortgage or otherwise encumber, any of the Copyright Collateral.

The foregoing security interest is granted in conjunction with the security
interests granted by the Lien Grantor to the Grantee pursuant to the Collateral
Agreement. The Lien Grantor acknowledges and affirms that the rights and
remedies of the Grantee with respect to the security interest in the Copyright
Collateral granted hereby are more fully set forth in the Collateral Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.

[Signature pages follow]

 

B-3



--------------------------------------------------------------------------------

Exhibit L

 

IN WITNESS WHEREOF, the Lien Grantor has caused this Copyright Security
Agreement to be duly executed by its officer thereunto duly authorized as of the
day and year first above written.

 

[NAME OF LIEN GRANTOR]

By:

     

Name:

 

Title:

 

Acknowledged:

 

CITIBANK, N.A.,

as Collateral Agent

By:

     

Name:

 

Title:

 

B-4



--------------------------------------------------------------------------------

Exhibit L

 

Schedule 1

to Copyright

Security Agreement

[NAME OF LIEN GRANTOR]

COPYRIGHT REGISTRATIONS

 

Registration No.

 

Registration Date

 

Title

  

Expiration

Date

COPYRIGHT APPLICATIONS

 

Case No.

 

Serial No.

 

Country

  

Date

  

Filing Title

COPYRIGHT LICENSES

 

  Name of

Agreement

 

Parties

Licensor/Licensee

 

Date of

Agreement

  

Subject

Matter

 

B-5



--------------------------------------------------------------------------------

Exhibit L

 

EXHIBIT C

to Security Agreement

PATENT SECURITY AGREEMENT

(Patents, Patent Applications and Patent Licenses)

PATENT SECURITY AGREEMENT dated as of [        ], 20     (the “Patent Security
Agreement”) by and among [name of Lien Grantor] and Citibank, N.A., as
Collateral Agent.

WHEREAS, [name of Lien Grantor], a                          corporation1 (herein
referred to as the “Lien Grantor”) owns, or in the case of licenses is a party
to, the Patent Collateral (as defined below);

WHEREAS, AbitibiBowater Inc. (the “AbitibiBowater”), certain of its Subsidiaries
party thereto, the Lenders party thereto, and Citibank, N.A., as Administrative
Agent, are parties to an ABL Credit Agreement dated as of [    ], 2010 (as
amended from time to time, the “Credit Agreement”); and

WHEREAS, pursuant to (i) a Guarantee and Collateral Agreement dated as of
[    ], 2010 (as amended and/or supplemented from time to time, the “Collateral
Agreement”) among AbitibiBowater, the other Guarantors party thereto and
Citibank, N.A., as Collateral Agent for the Secured Parties referred to therein
(in such capacity, together with its successors in such capacity, the
“Grantee”), and (ii) certain other Security Documents (including this Patent
Security Agreement), the Lien Grantor has [secured certain of its obligations
(the “Secured Obligations”)]2 [guaranteed certain obligations of the Borrowers
and secured such guarantee (the “Lien Grantor’s Secured Guarantee”)]3 by
granting to the Grantee for the benefit of such Secured Parties a continuing
security interest in personal property of the Lien Grantor, including all right,
title and interest of the Lien Grantor in, to and under the Patent Collateral
(as defined below);

 

1

Modify as needed if the Lien Grantor is not a corporation.

2

Delete these bracketed words if the Lien Grantor is a Guarantor.

3

Delete these bracketed words if the Lien Grantor is a Borrower.

 

C-1



--------------------------------------------------------------------------------

Exhibit L

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Lien Grantor grants to the Grantee, to
secure the [Secured Obligations] [Lien Grantor’s Secured Guarantee], a
continuing security interest in all of the Lien Grantor’s right, title and
interest in, to and under the following (all of the following items or types of
property being herein collectively referred to as the “Patent Collateral”),
whether now owned or existing or hereafter acquired or arising:

(i) each Patent (as defined in the Collateral Agreement) owned by the Lien
Grantor, including, without limitation, each Patent referred to in Schedule 1
hereto;

(ii) each Patent License (as defined in the Collateral Agreement) to which the
Lien Grantor is a party, including, without limitation, each Patent License
identified in Schedule 1 hereto; and

(iii) all proceeds of and revenues from the foregoing, including, without
limitation, all proceeds of and revenues from any claim by the Lien Grantor
against third parties for past, present or future infringement of any Patent
owned by the Lien Grantor (including, without limitation, any Patent identified
in Schedule 1 hereto) and all rights and benefits of the Lien Grantor under any
Patent License (including, without limitation, any Patent License identified in
Schedule 1 hereto).

Notwithstanding anything herein to the contrary, in no event shall the security
interest granted hereunder attach to any Excluded Assets (as defined in the
Collateral Agreement), and the term “Patent Collateral” shall expressly exclude
all Excluded Assets.

The Lien Grantor irrevocably constitutes and appoints the Grantee and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full power and authority in the name of the Lien
Grantor or in the Grantee’s name, from time to time, in the Grantee’s
discretion, so long as any Event of Default shall have occurred and be
continuing, to take with respect to the Patent Collateral any and all
appropriate action which the Lien Grantor might take with respect to the Patent
Collateral and to execute any and all documents and instruments which may be
necessary or desirable to carry out the terms of this Patent Security Agreement
and to accomplish the purposes hereof.

Except to the extent expressly permitted in the Collateral Agreement or the
Credit Agreement, the Lien Grantor agrees not to sell, license, exchange, assign
or otherwise transfer or dispose of, or grant any rights with respect to, or
mortgage or otherwise encumber, any of the Patent Collateral.

 

C-2



--------------------------------------------------------------------------------

Exhibit L

 

The foregoing security interest is granted in conjunction with the security
interests granted by the Lien Grantor to the Grantee pursuant to the Collateral
Agreement. The Lien Grantor acknowledges and affirms that the rights and
remedies of the Grantee with respect to the security interest in the Patent
Collateral granted hereby are more fully set forth in the Collateral Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.

[Signature pages follow]

IN WITNESS WHEREOF, the Lien Grantor has caused this Patent Security Agreement
to be duly executed by its officer thereunto duly authorized as of the day and
year first above written.

 

[NAME OF LIEN GRANTOR]

By:

     

Name:

 

Title:

 

Acknowledged:

 

CITIBANK, N.A.,

as Collateral Agent

By:

     

Name:

 

Title:

 

C-3



--------------------------------------------------------------------------------

Exhibit L

 

Schedule 1

to Patent

Security Agreement

[NAME OF LIEN GRANTOR]

PATENTS AND DESIGN PATENTS

 

Patent No.

 

Issued

 

Expiration

  

Country

  

Title

PATENT APPLICATIONS

 

Case No.

 

Serial No.

 

Country

  

Date

  

Filing Title

PATENT LICENSES

 

  Name of

Agreement

 

Parties

Licensor/Licensee

 

Date of

Agreement

  

Subject

Matter

 

C-4



--------------------------------------------------------------------------------

Exhibit L

 

EXHIBIT D

to Security Agreement

TRADEMARK SECURITY AGREEMENT

(Trademarks, Trademark Registrations, Trademark

Applications and Trademark Licenses)

TRADEMARK SECURITY AGREEMENT dated as of [    ], 20     (the “Trademark Security
Agreement”) by and among [name of Lien Grantor] and Citibank, N.A., as
Collateral Agent.

WHEREAS, [name of Lien Grantor], a                          corporation1 (herein
referred to as the “Lien Grantor”) owns, or in the case of licenses is a party
to, the Trademark Collateral (as defined below);

WHEREAS, AbitibiBowater Inc. (the “AbitibiBowater”), certain of its Subsidiaries
party thereto, the Lenders party thereto, and Citibank, N.A., as Administrative
Agent, are parties to an ABL Credit Agreement dated as of [    ], 2010 (as
amended from time to time, the “Credit Agreement”); and

WHEREAS, pursuant to (i) a Guarantee and Collateral Agreement dated as of
[    ], 2010 (as amended and/or supplemented from time to time, the “Collateral
Agreement”) among AbitibiBowater, the other Guarantors party thereto and
Citibank, N.A., as Collateral Agent for the Secured Parties referred to therein
(in such capacity, together with its successors in such capacity, the
“Grantee”), and (ii) certain other Security Documents (including this Trademark
Security Agreement), the Lien Grantor has [secured certain of its obligations
(the “Secured Obligations”)]2 [guaranteed certain obligations of the Borrowers
and secured such guarantee (the “Lien Grantor’s Secured Guarantee”)]3 by
granting to the Grantee for the benefit of such Secured Parties a continuing
security interest in personal property of the Lien Grantor, including all right,
title and interest of the Lien Grantor in, to and under the Trademark Collateral
(as defined below);

 

1

Modify as needed if the Lien Grantor is not a corporation.

2

Delete these bracketed words if the Lien Grantor is a Guarantor.

3

Delete these bracketed words if the Lien Grantor is a Borrower.

 

D-1



--------------------------------------------------------------------------------

Exhibit L

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Lien Grantor grants to the Grantee, to
secure the [Secured Obligations] [Lien Grantor’s Secured Guarantee], a
continuing security interest in all of the Lien Grantor’s right, title and
interest in, to and under the following (all of the following items or types of
property being herein collectively referred to as the “Trademark Collateral”),
whether now owned or existing or hereafter acquired or arising:

(i) each Trademark (as defined in the Collateral Agreement) owned by the Lien
Grantor, including, without limitation, each Trademark registration and
application referred to in Schedule 1 hereto, and all of the goodwill of the
business connected with the use of, or symbolized by, each Trademark;

(ii) each Trademark License (as defined in the Collateral Agreement) to which
the Lien Grantor is a party, including, without limitation, each Trademark
License identified in Schedule 1 hereto, and all of the goodwill of the business
connected with the use of, or symbolized by, each Trademark licensed pursuant
thereto; and

(iii) all proceeds of and revenues from the foregoing, including, without
limitation, all proceeds of and revenues from any claim by the Lien Grantor
against third parties for past, present or future unfair competition with, or
violation of intellectual property rights in connection with or injury to, or
infringement or dilution of, any Trademark owned by the Lien Grantor (including,
without limitation, any Trademark identified in Schedule 1 hereto), and all
rights and benefits of the Lien Grantor under any Trademark License (including,
without limitation, any Trademark License identified in Schedule 1 hereto), or
for injury to the goodwill associated with any of the foregoing.

Notwithstanding anything herein to the contrary, in no event shall the security
interest granted hereunder attach to any Excluded Assets (as defined in the
Collateral Agreement), and the term “Trademark Collateral” shall expressly
exclude all Excluded Assets.

The Lien Grantor irrevocably constitutes and appoints the Grantee and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full power and authority in the name of the Lien
Grantor or in the Grantee’s name, from time to time, in the Grantee’s
discretion, so long as any Event of Default shall have occurred and be
continuing, to take with respect to the Trademark Collateral any and all
appropriate action which the Lien Grantor

 

D-2



--------------------------------------------------------------------------------

Exhibit L

 

might take with respect to the Trademark Collateral and to execute any and all
documents and instruments which may be necessary or desirable to carry out the
terms of this Trademark Security Agreement and to accomplish the purposes
hereof.

Except to the extent expressly permitted in the Collateral Agreement or the
Credit Agreement, the Lien Grantor agrees not to sell, license, exchange, assign
or otherwise transfer or dispose of, or grant any rights with respect to, or
mortgage or otherwise encumber, any of the Trademark Collateral.

The foregoing security interest is granted in conjunction with the security
interests granted by the Lien Grantor to the Grantee pursuant to the Collateral
Agreement. The Lien Grantor acknowledges and affirms that the rights and
remedies of the Grantee with respect to the security interest in the Trademark
Collateral granted hereby are more fully set forth in the Collateral Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.

[Signature pages follow]

 

D-3



--------------------------------------------------------------------------------

Exhibit L

 

IN WITNESS WHEREOF, the Lien Grantor has caused this Trademark Security
Agreement to be duly executed by its officer thereunto duly authorized as of the
day and year first above written.

 

[NAME OF LIEN GRANTOR]

By:

     

Name:

 

Title:

 

Acknowledged:

 

CITIBANK, N.A.,

as Collateral Agent

By:

     

Name:

 

Title:

 

D-4



--------------------------------------------------------------------------------

Exhibit L

 

Schedule 1

to Trademark

Security Agreement

[NAME OF LIEN GRANTOR]

U.S. TRADEMARK REGISTRATIONS

 

TRADEMARK

 

REG. NO.

 

REG. DATE

U.S. TRADEMARK APPLICATIONS

 

TRADEMARK

 

REG. NO.

 

REG. DATE

 

D-5



--------------------------------------------------------------------------------

Exhibit L

 

TRADEMARK LICENSES

 

  Name of

Agreement

 

Parties

Licensor/Licensee

 

Date of

Agreement

  

Subject

Matter

 

D-6



--------------------------------------------------------------------------------

Exhibit M

FORM OF CANADIAN GUARANTEE AND COLLATERAL AGREEMENT

dated as of

[                     ], 2010

among

THE CANADIAN GUARANTORS PARTY HERETO

and

CITIBANK, N.A.,

as Collateral Agent



--------------------------------------------------------------------------------

Exhibit M

 

 

ARTICLE 1    DEFINITIONS    1   

Section 1.01. Credit Agreement

     1   

Section 1.02. Other Defined Terms

     1    ARTICLE 2    GUARANTEE    4   

Section 2.01. Guarantee

     5   

Section 2.02. Guarantee of Payment

     5   

Section 2.03. No Limitations

     5   

Section 2.04. Reinstatement

     6   

Section 2.05. Agreement to Pay; Subrogation

     6   

Section 2.06. Information

     6   

Section 2.07. Financial Assistance Restrictions

     7    ARTICLE 3    PLEDGE OF DEBT SECURITIES    7   

Section 3.01. Pledge

     7   

Section 3.02. Delivery of the Pledged Collateral

     8   

Section 3.03. Representations, Warranties and Covenants

     8   

Section 3.04. [Reserved]

     9   

Section 3.05. Registration in Nominee Name; Denominations

     9   

Section 3.06. Interest

     9   

Section 3.07. [Reserved]

     11   

Section 3.08. [Reserved]

     11    ARTICLE 4    SECURITY INTERESTS IN PERSONAL PROPERTY    10   

Section 4.01. Security Interest

     11   

Section 4.02. Representations and Warranties

     12   

Section 4.03. Covenants

     13   

Section 4.04. Other Actions

     17   

Section 4.05. [Reserved]

     18   

Section 4.06. Amalgamation

     18   

 



--------------------------------------------------------------------------------

Exhibit M

 

 

ARTICLE 5    REMEDIES    18   

Section 5.01. Remedies Upon Default

     19   

Section 5.02. Application of Proceeds

     21   

Section 5.03. Grant of License to Use Intellectual Property

     21   

Section 5.04. Securities Laws

     22    ARTICLE 6    INDEMNITY, SUBROGATION AND SUBORDINATION    22   

Section 6.01. Indemnity and Subrogation

     23   

Section 6.02. Contribution and Subrogation

     23   

Section 6.03. Subordination

     23    ARTICLE 7    MISCELLANEOUS    23   

Section 7.01. Notices

     24   

Section 7.02. Waivers; Amendment

     24   

Section 7.03. Collateral Agent’s Fees and Expenses; Indemnification

     24   

Section 7.04. Successors and Assigns

     25   

Section 7.05. Survival of Agreement

     25   

Section 7.06. Counterparts; Effectiveness; Several Agreement

     25   

Section 7.07. Severability

     26   

Section 7.08. Right of Set-Off

     26   

Section 7.09. Governing Law; Jurisdiction; Consent to Service of Process

     26   

Section 7.10. Waiver of Jury Trial

     27   

Section 7.11. Headings

     27   

Section 7.12. Security Interest Absolute

     27   

Section 7.13. Termination or Release

     28   

Section 7.14. Additional Canadian Subsidiaries

     29   

Section 7.15. Collateral Agent Appointed Attorney-in-Fact

     29   

Section 7.16. Recourse

     29   

 

- 2 -



--------------------------------------------------------------------------------

Exhibit M

 

 

Schedules

  

Schedule 1

  

Corporate Name Changes, Etc.

Schedule 2

  

Pledged Debt Securities

Exhibits

  

Exhibit A

  

Form of Canadian Guarantee and Collateral Agreement Supplement

 



--------------------------------------------------------------------------------

Exhibit M

 

CANADIAN GUARANTEE AND COLLATERAL AGREEMENT (this “Agreement”) dated as of
[                     ], 2010, among each Canadian Guarantor set forth on the
signature pages hereto and Citibank, N.A. (“Citibank”), as Collateral Agent.

Reference is made to the ABL Credit Agreement dated as of December 9, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among AbitibiBowater Inc. (“AbitibiBowater”), certain of
its Subsidiaries party thereto, the Lenders party thereto and Citibank, as
Administrative Agent. The Lenders have agreed to extend credit to the Canadian
Borrowers subject to the terms and conditions set forth in the Credit Agreement.
The obligations of the Lenders to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement. Each Grantor is a
Canadian Subsidiary Guarantor and/or a Canadian Borrower under the Credit
Agreement and an affiliate of each other Grantor, will derive substantial
benefits from the extension of credit to the Canadian Borrowers pursuant to the
Credit Agreement and is willing to execute and deliver this Agreement in order
to induce the Lenders to extend such credit. Accordingly, the parties hereto
agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement,
including the preamble and introductory paragraph hereto, and not otherwise
defined herein have the meanings specified in the Credit Agreement. All terms
defined in the PPSA and not defined in this Agreement have the meanings
specified therein.

(b) The rules of construction specified in Section 1.03 of the Credit Agreement
also apply to this Agreement.

Section 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Borrowers” has the meaning assigned to such term in the Credit Agreement and
includes any successor by merger, consolidation or amalgamation.

“Canadian Borrowers” has the meaning assigned to such term in the Credit
Agreement and includes any successor by merger, consolidation or amalgamation.

“Cash Collateral Account” means a non-interest bearing cash collateral account
maintained with, and in the sole dominion and control of, the Collateral Agent
for the benefit of the Secured Parties.

“Claiming Party” has the meaning assigned to such term in Section 6.02.

“Collateral” means all property in which a security interest has been granted
hereunder.

 



--------------------------------------------------------------------------------

Exhibit M

 

“Contract Rights” means all rights of any Grantor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance under any or all Contracts and (iii) any and all other
rights, interests and claims now existing or in the future arising in connection
with any or all Contracts.

“Contracts” means all contracts between any Grantor and one or more additional
parties (including, without limitation, any Hedging Agreements, licensing
agreements and any partnership agreements, joint venture agreements and limited
liability company agreements).

“Contributing Party” has the meaning assigned to such term in Section 6.02.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
Canada, the United States or any other jurisdiction, whether as author,
assignee, transferee or otherwise, and (b) all registrations and applications
for registration of any such copyright in Canada, the United States or any other
jurisdiction, including registrations, recordings, supplemental registrations
and pending applications for registration in the Canadian Intellectual Property
Office, the United States Copyright Office or similar office in any
jurisdiction.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Excluded Assets” means (i) any shares of capital stock or other Equity
Interests of any Subsidiary of a Grantor, (ii) any shares of capital stock or
other Equity Interests of any Joint Venture Subsidiary, (iii) Excluded Accounts,
(iv) Intellectual Property, and (v) any property to the extent that a grant of a
security interest therein would violate applicable law, require a consent not
obtained of any Governmental Authority, or constitute a breach of or default
under, or result in the termination of or require a consent not obtained under,
any contract, lease, license or other agreement evidencing or giving rise to
such property, or result in the invalidation thereof or provide any party
thereto with a right of termination; provided, however, that such security
interest shall attach immediately at such time as the condition causing such
prohibition, unenforceability, breach or termination shall be remedied or shall
otherwise cease to exist.

“Excluded Investment Property” means, at any time, Investment Property held by
any Grantor in the form of Equity Interests or other securities, in each case,
(a) that are not publicly traded, (b) with respect to which a grant of a
security interest is not prohibited or does not constitute or result in a breach
or termination under the terms of, or a default under, any contract or agreement
relating to such Investment Property and (c) whose book value, together with the
aggregate book value of all other Excluded Investment Property, does not exceed
$40,000,000 in the aggregate at such time.

 

- 2 -



--------------------------------------------------------------------------------

Exhibit M

 

“Grantors” means each Canadian Subsidiary set forth on the signature pages
hereto, and each other Canadian Subsidiary that becomes a Guarantor pursuant to
Section 7.14 hereof by executing a supplement to this Agreement.

“Guaranteed Party” shall mean the Canadian Borrowers, each other Guarantor and
each Canadian Subsidiary party to any Secured Hedging Agreement or any Secured
Cash Management Agreement.

“Guarantors” means each of the Grantors.

“Intangibles” means all Intangibles as defined in the PPSA, and shall include
any personal property, including choses in action, other than Accounts, Chattel
Paper, bank accounts, Documents of Title, Goods, Instruments, Investment
Property, Letter-of-Credit Rights, letters of credit and Money. The term
includes payment intangibles and software.

“Intellectual Property” means all industrial, intellectual and similar property
of every kind and nature now owned or hereafter acquired by any Grantor,
including inventions, designs, Patents, Copyrights, Licenses, Trademarks,
industrial designs, integrated circuit topographies, trade secrets, confidential
or proprietary technical and business information, know-how, show-how or other
data or information, software and databases and all embodiments or fixations
thereof and related documentation, registrations and franchises, and all
additions, improvements and accessions to, and books and records describing or
used in connection with, any of the foregoing.

“Letter-of-Credit Rights” shall mean a right to payment or performance under a
letter of credit, whether or not the beneficiary has demanded or is at the time
entitled to demand payment or performance, but does not include the right of a
beneficiary to demand payment or performance under a letter of credit.

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement relating to intellectual property to which
any Grantor is a party.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of Canada, the United States or any other
jurisdiction, all registrations and recordings thereof, and all applications for
letters patent of Canada, the United States or any other jurisdiction, including
registrations, recordings and pending applications in the Canadian

 

- 3 -



--------------------------------------------------------------------------------

Exhibit M

 

Intellectual Property Office, the United States Patent and Trademark Office or
similar office in any other jurisdiction, and (b) all reissues, continuations,
divisions, continuations-in-part, renewals or extensions thereof, and the
inventions disclosed or claimed therein, including the right to make, use and/or
sell the inventions disclosed or claimed therein.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Securities” means any promissory notes or instruments now or hereafter
included in the Pledged Collateral, including all certificates, instruments or
other documents representing or evidencing any Pledged Collateral.

“PPSA Collateral” has the meaning assigned to such term in Section 4.01.

“Receiver” means a receiver, a manager or a receiver and manager.

“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) the
Collateral Agent, (d) each counterparty to any Secured Hedging Agreement,
(e) each Person to whom any Cash Management Services Obligations in respect of
any Secured Cash Management Agreement are owed, (f) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document
and (g) the successors and assigns of each of the foregoing, in each case to the
extent holding Canadian Secured Obligations.

“Securities Laws” has the meaning assigned to such term in Section 5.04.

“Security Interest” has the meaning assigned to such term in Section 4.01.

“Supporting Obligation” shall mean any Letter-of-Credit Right or secondary
obligation that supports the payment or performance of an Account, Chattel
Paper, Document of Title, Intangible, Instrument or Investment Property.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and Intangibles of
like nature, now existing or hereafter adopted or acquired, all registrations
and recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations and registration applications in
the Canadian Intellectual Property Office, the United States Patent and
Trademark Office or any similar office in any other jurisdiction, and all
extensions or renewals thereof, (b) all goodwill associated therewith or
symbolized thereby and (c) all other assets, rights and interests that uniquely
reflect or embody such goodwill.

 

- 4 -



--------------------------------------------------------------------------------

Exhibit M

 

ARTICLE 2

GUARANTEE

Section 2.01. Guarantee. Each Guarantor unconditionally and irrevocably
guarantees, jointly with the other Guarantors and severally, as the primary
obligation and debt of each Guarantor and not merely as a surety, the due,
prompt and complete payment and performance of the Canadian Secured Obligations.
Each of the Guarantors further agrees that the Canadian Secured Obligations may
be extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee notwithstanding any
extension or renewal of any Canadian Secured Obligation. Each of the Guarantors
waives presentment to, demand of payment from and protest to any Canadian
Borrower or any other Guaranteed Party of any of the Canadian Secured
Obligations, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment.

Section 2.02. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Collateral Agent or any other Secured Party to any other Guarantor or any
Guaranteed Party to any security held for the payment of the Canadian Secured
Obligations or to any balance of any deposit account or credit on the books of
the Collateral Agent or any other Secured Party in favour of any Canadian
Borrower or any other Person.

Section 2.03. No Limitations. (a) Except for termination or release of a
Guarantor’s obligations hereunder as expressly provided in Section 7.13, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense (other than defense of payment in full in cash) or set-off,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Canadian Secured Obligations or otherwise.
Without limiting the generality of the foregoing, the obligations of each
Guarantor hereunder shall not be discharged or impaired or otherwise affected by
(i) the failure of the Collateral Agent or any other Secured Party to assert any
claim or demand or to enforce any right or remedy under the provisions of any
Loan Document, Secured Hedging Agreement, Secured Cash Management Agreement or
otherwise; (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document, Secured
Hedging Agreement, Secured Cash Management Agreement or any other agreement,
including with respect to any other Guarantor under this Agreement; (iii) the
release of any security held by the Collateral Agent or any other Secured Party
for the Canadian Secured Obligations or any of them; (iv) any default, failure
or delay, wilful or otherwise, in the performance of the Canadian Secured
Obligations; or (v) any other act or omission that may or might in any manner or
to any extent vary the risk of any Guarantor or otherwise operate as a discharge
of any Guarantor as a matter of law or equity (other than to the extent of the
indefeasible payment in cash of all the Canadian Secured Obligations). Each
Guarantor expressly authorizes the Secured Parties to take and hold security for
the payment and

 

- 5 -



--------------------------------------------------------------------------------

Exhibit M

 

performance of the Canadian Secured Obligations, to exchange, waive or release
any or all such security (with or without consideration), to enforce or apply
such security and direct the order and manner of any sale thereof in their sole
discretion or to release or substitute any one or more other guarantors or
obligors upon or in respect of the Canadian Secured Obligations, all without
affecting the obligations of any Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of any Canadian Borrower or any
other Guaranteed Party or the unenforceability of the Canadian Secured
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any Canadian Borrower or any other Guaranteed Party, other
than to the extent of indefeasible payment in cash of all the Canadian Secured
Obligations. The Collateral Agent and the other Secured Parties may, at their
election, enforce any security held by one or more of them, compromise or adjust
any part of the Canadian Secured Obligations, make any other accommodation with
any Canadian Borrower or any other Guaranteed Party or exercise any other right
or remedy available to them against any Canadian Borrower or any other
Guaranteed Party, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Canadian Secured Obligations have
been fully and indefeasibly paid in full in cash. To the fullest extent
permitted by applicable law, each Guarantor waives any defense arising out of
any such action even though such action operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against any Canadian Borrower or any other
Guaranteed Party, as the case may be, or any security.

Section 2.04. Reinstatement. Each of the Guarantors agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Canadian Secured Obligation
is rescinded or must otherwise be restored by the Collateral Agent or any other
Secured Party upon the bankruptcy or reorganization of any Canadian Borrower,
any other Guaranteed Party or otherwise, as if such payment had been due but not
made at such time.

Section 2.05. Agreement to Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of any Canadian Borrower or any other Guaranteed Party to pay
any Canadian Secured Obligation when and as the same shall become due, whether
at maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor hereby promises to and will forthwith pay, or cause to be paid, to the
Collateral Agent for distribution to the applicable Secured Parties in cash the
amount of such unpaid Canadian Secured Obligation. Upon payment by or on behalf
of any Guarantor of any sums to the Collateral Agent as provided above, all
rights of such Guarantor against any Canadian Borrower or any other Guaranteed
Party arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subject to
Article 6.

Section 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of each Canadian Borrower’s and each other
Guaranteed Party’s financial condition and assets, and of all other
circumstances bearing upon the risk of

 

- 6 -



--------------------------------------------------------------------------------

Exhibit M

 

nonpayment of the Canadian Secured Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
none of the Collateral Agent or the other Secured Parties will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks

Section 2.07. Financial Assistance Restrictions. Notwithstanding any provisions
of this Article 2, the maximum aggregate amount for which any Guarantor governed
by the Companies Act (Québec) shall be liable hereunder shall in no event exceed
an amount equal to the largest amount that may be guaranteed by such Guarantor,
without contravening Section 123.66 of the Companies Act (Québec), as same may
be amended from time to time; such restriction shall apply only until such date
on which such the relevant provisions in the Companies Act (Québec) have been
repealed.

ARTICLE 3

PLEDGE OF DEBT SECURITIES

Section 3.01. Pledge. To the extent relating to, evidencing or governing all or
any part of the PPSA Collateral, and as security for the payment or performance,
as the case may be, in full of the Canadian Secured Obligations, each Grantor
hereby collaterally assigns and pledges to the Collateral Agent, its successors
and assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in, all of such Grantor’s right, title and interest
in, to and under:

(a) (i) the promissory notes owned by it on the date hereof relating to,
evidencing or governing PPSA Collateral and listed opposite the name of such
Grantor on Schedule 2, and (ii) each other promissory note evidencing
Indebtedness that relates to, evidences or governs PPSA Collateral on or after
the date hereof owed to such Grantor other than, without limiting Section 4.01,
Indebtedness in a principal amount of less than $10,000,000, so long as the
aggregate principal amount of Indebtedness not so pledged under this exclusion
does not exceed $30,000,000 (the promissory notes referenced in the preceding
clauses (i) and (ii) being referred to as the “Pledged Debt Securities”);

(b) subject to Section 3.06, all payments of principal or interest, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clause (a) above; and

(c) all Proceeds of any of the foregoing (the items referred to in clauses (a),
(b) and (c) of this Section 3.01 above being collectively referred to as the
“Pledged Collateral”).

Notwithstanding anything herein to the contrary, in no event shall the security
interest granted hereunder attach to any Excluded Assets, and the terms “Pledged
Debt Securities,” and “Pledged Collateral,” shall, in each case, expressly
exclude all Excluded Assets.

 

- 7 -



--------------------------------------------------------------------------------

Exhibit M

 

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, as security for the payment or performance, as the case may be,
in full of the Canadian Secured Obligations; subject, however, to the terms,
covenants and conditions hereinafter set forth.

Section 3.02. Delivery of the Pledged Collateral. (a) Each Grantor agrees
promptly (and with respect to Pledged Securities owned on the date of this
Agreement, in any event within 45 days after the date of this Agreement) to
deliver or cause to be delivered to the Collateral Agent any and all Pledged
Securities at any time owned by such Grantor.

(b) Upon delivery to the Collateral Agent, (i) any Pledged Securities shall be
accompanied by instruments of transfer reasonably satisfactory to the Collateral
Agent and by such other instruments and documents as the Collateral Agent may
reasonably request and (ii) all other property comprising part of the Pledged
Collateral shall be accompanied by proper instruments of assignment duly
executed by the applicable Grantor and such other instruments or documents as
the Collateral Agent may reasonably request. Each delivery of Pledged Securities
after the date of this Agreement shall be accompanied by a schedule describing
the Pledged Securities so delivered, which schedule shall be attached hereto as
a supplement to Schedule 2 and made a part hereof; provided that failure to
attach any such schedule hereto shall not affect the validity of such pledge of
such Pledged Securities.

(c) The assignment, pledges and security interests granted in Section 3.01 are
granted as security only and shall not subject the Collateral Agent or any other
Secured Party to, or in any way alter or modify, any obligation or liability of
any Grantor with respect to or arising out of the Pledged Collateral.

Section 3.03. Representations, Warranties and Covenants. The Grantors jointly
and severally represent, warrant and covenant to and with the Collateral Agent,
for the benefit of the Secured Parties, that:

(a) Schedule 2 correctly sets forth, as of the Effective Date, with respect to
each Grantor, all promissory notes owned by each Grantor and required to be
pledged hereunder on the Effective Date;

(b) To each Grantor’s knowledge, the Pledged Debt Securities pledged by such
Grantor have been duly and validly authorized and issued by the issuers thereof
and are legal, valid and binding obligations of the issuers thereof, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;

(c) except for the security interests granted hereunder, each of the Grantors
(i) is and, subject to any sales, transfers or other dispositions, and mergers,
consolidations and amalgamations, made in compliance with the Credit Agreement,
will continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule 2 as owned by such Grantor, (ii) holds the same
free and clear of all Liens (other than Permitted Liens), (iii) except for
Permitted Liens, will not pledge or hypothecate, or otherwise create a
consensual Lien on, the Pledged Collateral, and (iv) will defend its title or
interest thereto or therein against any and all Liens (other than Permitted
Liens), however arising, of all Persons whomsoever;

 

- 8 -



--------------------------------------------------------------------------------

Exhibit M

 

(d) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

(e) no consent or approval of any Person was or is necessary to the validity of
the pledge effected hereby (other than such as have been obtained and are in
full force and effect);

(f) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Collateral Agent in accordance
with this Agreement, the Collateral Agent will obtain a legal, valid and
perfected lien upon and security interest in such Pledged Securities as security
for the payment and performance of the Canadian Secured Obligations; and

(g) the pledge effected hereby is effective to vest in the Collateral Agent, for
the benefit of the Secured Parties, the rights of the Collateral Agent in the
Pledged Collateral as set forth herein.

Section 3.04. [Reserved]

Section 3.05. Registration in Nominee Name; Denominations. The Collateral Agent,
on behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in the name of the applicable
Grantor, endorsed or assigned in blank. The Collateral Agent shall, at any time
after the occurrence and during the continuance of an Event of Default, have the
right (in its sole discretion) to require the Grantors to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement.

Section 3.06. Interest. (a) Unless and until an Event of Default shall have
occurred and be continuing and the Collateral Agent shall have notified the
Grantors in writing that their rights under this Section 3.06 are being
suspended:

(i) Each Grantor shall be entitled to exercise any and all rights and powers
inuring to an owner of the Pledged Securities or any part thereof for any
purpose consistent with the terms of this Agreement, the Credit Agreement and
the other Loan Documents.

(ii) The Collateral Agent shall execute and deliver to each Grantor, or cause to
be executed and delivered to such Grantor, all such powers of attorney and other
instruments as such Grantor may reasonably request for the purpose of enabling
such Grantor to exercise the powers it is entitled to exercise pursuant to
paragraph (i) above and to receive the interest, principal and other
distributions it is entitled to receive and retain pursuant to paragraph
(iii) below.

 

- 9 -



--------------------------------------------------------------------------------

Exhibit M

 

(iii) Each Grantor shall be entitled to receive and retain any and all interest,
principal, cash, instruments and other property and all distributions from time
to time received, receivable or otherwise paid on or distributed in respect of
or in exchange for the Pledged Securities to the extent and only to the extent
that such interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws; provided
that any noncash interest, principal or other distributions that would
constitute Pledged Securities received in exchange for Pledged Securities or any
part thereof shall be and become part of the Pledged Collateral (except for
Excluded Assets), and, if received by any Grantor, shall not be commingled by
such Grantor with any of its other funds or property but shall be held separate
and apart therefrom, shall be held in trust for the benefit of the Collateral
Agent and shall be forthwith delivered to the Collateral Agent in the same form
as so received (with any necessary endorsement).

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Grantors in writing of the
suspension of their rights under paragraph (a)(iii) above, all rights of any
Grantor to interest, principal or other distributions that such Grantor is
authorized to receive pursuant to paragraph (a)(iii) above, and the obligations
of the Collateral Agent under paragraph (a)(ii) above, shall cease, and all such
rights shall thereupon become vested in the Collateral Agent, which shall have
the sole and exclusive right and authority to receive and retain such interest,
principal or other distributions. All interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 3.06 shall be
held in trust for the benefit of the Collateral Agent, shall be segregated from
other property or funds of such Grantor and shall be forthwith delivered to the
Collateral Agent upon demand in the same form as so received (with any necessary
endorsement). Any and all money and other property paid over to or received by
the Collateral Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 5.02. After all Events of
Default have been cured or waived and AbitibiBowater has delivered to the
Collateral Agent a certificate to that effect, the Collateral Agent shall
promptly repay to each Grantor (without interest) all interest, principal or
other distributions that such Grantor would otherwise be permitted to retain
pursuant to the terms of paragraph (a)(iii) above and that remain in such
account.

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Grantors in writing of the
suspension of their rights under paragraph (a)(i) above, all rights of any
Grantor to exercise the rights and powers it is entitled to exercise pursuant to
paragraph (a)(i) above, and the obligations of the Collateral Agent under
paragraph (a)(ii) above, shall cease, and all such rights shall thereupon become
vested in the Collateral Agent, which shall have the sole and exclusive right
and authority to exercise such rights and powers; provided that, unless
otherwise directed by the Required Lenders, the Collateral Agent shall have the
right from time to time following and during the continuance of an Event of
Default to permit the Grantors to exercise such rights.

 

- 10 -



--------------------------------------------------------------------------------

Exhibit M

 

(d) Any notice given by the Collateral Agent to the Grantors suspending their
rights under paragraph (a) of this Section 3.06 (i) may be given by telephone to
any Responsible Officer if promptly confirmed in writing, (ii) may be given to
one or more of the Grantors at the same or different times and (iii) may suspend
the rights of the Grantors under paragraph (a)(i) or paragraph (a)(iii) in part
without suspending all such rights (as specified by the Collateral Agent in its
sole and absolute discretion) and without waiving or otherwise affecting the
Collateral Agent’s right to give additional notices from time to time suspending
other rights so long as an Event of Default has occurred and is continuing.

Section 3.07. [Reserved].

Section 3.08. [Reserved].

ARTICLE 4

SECURITY INTERESTS IN PERSONAL PROPERTY

Section 4.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Canadian Secured Obligations, each Grantor
hereby collaterally assigns and pledges to the Collateral Agent, its successors
and assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest (the “Security Interest”) in, all right, title and
interest in, to or under any and all of the following assets and properties now
owned or at any time hereafter acquired by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest
(collectively, the “PPSA Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Money and all bank accounts and all monies deposited therein;

(iv) all Investment Property (including all Future Contracts, Future Accounts,
Securities and Securities Accounts and Security Entitlements or Financial Assets
credited thereto);

(v) all Inventory;

(vi) to the extent relating to, evidencing or governing any of the items
referred to in the preceding clauses (i) through (v), all Documents of Title,
Intangibles (excluding Intellectual Property), Contracts, Contract Rights and
Instruments;

(vii) to the extent relating to any of the items referred to in the preceding
clauses (i) through (vi), all Supporting Obligations and Letter-of-Credit
Rights;

(viii) all books and Records pertaining to the PPSA Collateral; and

 

- 11 -



--------------------------------------------------------------------------------

Exhibit M

 

(ix) all products and Proceeds of the foregoing (including, without limitation,
all insurance and claims for insurance effected or held for the benefit of the
Grantors or the Secured Parties in respect thereof and all collateral security
and guarantees given by any Person with respect to any of the foregoing).

Notwithstanding anything herein to the contrary, in no event shall the security
interest granted hereunder attach to any Excluded Assets, and the term “PPSA
Collateral” shall expressly exclude all such Excluded Assets.

(b) Each Grantor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any financing
statements with respect to the PPSA Collateral or any part thereof and
amendments thereto that (i) indicate the Collateral as “all assets now owned or
hereafter acquired” of such Grantor, or the like, and (ii) contain the
information required by the PPSA or other applicable law of each applicable
jurisdiction for the filing of any financing statement or financing change
statement. Each Grantor agrees to provide such information to the Collateral
Agent promptly upon request.

Each Grantor also ratifies its authorization for the Collateral Agent to file in
any relevant jurisdiction any initial financing statements or amendments thereto
if filed prior to the date hereof.

To the extent that any financing statement or other filing includes any Excluded
Assets, or any other property or assets that are not included in the PPSA
Collateral, the Collateral Agent shall take such action from time to time as
reasonably requested by any Grantor, at such Grantor’s expense, as necessary to
evidence or reflect the exclusion thereof from the Security Interest, provided
that such Grantor shall have delivered to the Collateral Agent such
documentation and certification with respect thereto as the Collateral Agent may
reasonably request.

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
PPSA Collateral.

(d) Each Grantor acknowledges that (i) value has been given, (ii) it has rights
in the Collateral or the power to transfer rights in the Collateral to the
Collateral Agent (other than after-acquired Collateral), (iii) it has not agreed
to postpone the time of attachment of the Security Interest, and (iv) it has
received an executed copy of this Agreement and, to the extent permitted by
applicable law, waives the right to receive a copy of any financing statement or
financing change statement registered in connection with this Agreement or any
verification statement issued in respect of any such financing statement or
financing change statement.

Section 4.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Collateral Agent and the Secured Parties that:

(a) Each Grantor has good and valid rights in the PPSA Collateral with respect
to which it has purported to grant a Security Interest hereunder and has full
power and authority to grant to the Collateral Agent the Security Interest in
such PPSA Collateral pursuant hereto and to execute, deliver and perform its
obligations in accordance with the terms of this Agreement, without the consent
or approval of any other Person other than any consent or approval that has been
obtained.

 

- 12 -



--------------------------------------------------------------------------------

Exhibit M

 

(b) The Canadian Perfection Certificate has been duly prepared, completed and
executed and the information set forth therein, including the exact legal name
of each Grantor, is correct and complete in all material respects as of the
Effective Date. The PPSA financing statements prepared by the Collateral Agent
based upon the information provided to the Collateral Agent in the Canadian
Perfection Certificate, are all the filings, recordings and registrations that
are necessary to publish notice of and protect the validity of and to establish
a legal, valid and perfected security interest in favour of the Collateral Agent
(for the benefit of the Secured Parties) in respect of all PPSA Collateral in
which the Security Interest may be perfected by filing a PPSA financing
statement in any province of Canada (other than Quebec) (or any political
subdivision thereof), and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in Canada or any other
jurisdiction for any such PPSA Collateral, except as provided under applicable
law with respect to the filing of financing change statements to effect a
renewal of an existing PPSA registration.

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the PPSA Collateral securing the payment and performance of the Canadian
Secured Obligations, (ii) subject to the registration of the financing
statements described in Section 4.02(b), a perfected security interest in all
PPSA Collateral in which a security interest may be perfected by filing PPSA
financing statements (or analogous documents) in the applicable province of
Canada or other applicable jurisdiction (other than Quebec). The Security
Interest is and shall be prior to any other Lien on any of the PPSA Collateral,
other than Permitted Liens.

(d) The PPSA Collateral is owned by the Grantors free and clear of any Lien,
except for Permitted Liens. None of the Grantors has filed or consented to the
filing of any financing statement or analogous document under the PPSA or any
other applicable laws covering any PPSA Collateral except for Permitted Liens
and Liens that shall be discharged on or about the Effective Date.

Section 4.03. Covenants. (a) Each Grantor agrees promptly to notify the
Collateral Agent in writing of any change (1) in corporate name, (2) in the
location of its chief executive office or its principal place of business,
(3) in its identity or type of organization or corporate structure, or (4) in
its jurisdiction of organization, in each case other than changes listed on
Schedule 1. Each Grantor agrees to promptly provide the Collateral Agent with
certified organizational documents reflecting any of the changes described in
the first sentence of this paragraph (a). Each Grantor agrees to, promptly
following any change referred to in the preceding sentence (and in any event
within ten days), make all filings required under the PPSA or otherwise for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected first priority security interest, subject to Permitted
Liens, in all the PPSA Collateral. Each Grantor agrees promptly to notify the
Collateral Agent if any material portion of the PPSA Collateral owned or held by
such Grantor is damaged or destroyed.

 

- 13 -



--------------------------------------------------------------------------------

Exhibit M

 

(b) Each Grantor agrees to maintain, at its own cost and expense, such complete
and accurate records with respect to the PPSA Collateral owned by it in
accordance with such prudent and standard practices used in industries that are
the same as or similar to those in which such Grantor is engaged.

(c) Each Grantor shall, at its own expense, take any and all actions reasonably
necessary to defend title to the PPSA Collateral against all Persons and to
defend the Security Interest of the Collateral Agent in the PPSA Collateral and
the priority thereof against any Liens other than any Permitted Lien.

(d) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including the payment of any fees
and taxes required in connection with the execution and delivery of this
Agreement, the granting of the Security Interest and the filing of any financing
statements or other documents in connection herewith or therewith.

(e) The Collateral Agent and such Persons as the Collateral Agent may reasonably
designate shall have the right, at the Grantors’ own cost and expense, to
inspect the PPSA Collateral, all records related thereto (and to make extracts
and copies from such records) and the premises upon which any of the PPSA
Collateral is located, to discuss the Grantors’ affairs with the officers of the
Grantors and their independent accountants, all in accordance with and subject
to the terms and conditions relating to inspections as set forth in Section 9.06
of the Credit Agreement, and to verify under reasonable procedures the validity,
amount, quality, quantity, value, condition and status of, or any other matter
relating to, the PPSA Collateral, including, in the case of Accounts or PPSA
Collateral in the possession of any third person, by contacting, with advance
notice to and in coordination with the Grantors (unless an Event of Default has
occurred and is continuing) Account Debtors or the third person possessing such
PPSA Collateral for the purpose of making such a verification. The Collateral
Agent shall have the absolute right to share any information it gains from such
inspection or verification with any Lender (it being understood that any such
information shall be deemed to be “Information” subject to the provisions of
Section 9.10 of the Credit Agreement).

(f) At its option (it being understood the Collateral Agent shall have no duty
to any Grantor or Secured Party to exercise such option), the Collateral Agent
may discharge past due taxes, assessments, charges, fees, Liens, security
interests or other encumbrances at any time levied or placed on the PPSA
Collateral and not permitted pursuant to the Credit Agreement, and may pay for
the maintenance and preservation of the PPSA Collateral to the extent any
Grantor fails to do so as required by the Credit Agreement or this Agreement
after written notice thereof is delivered to AbitibiBowater by the Collateral
Agent, and each Grantor jointly and severally agrees to reimburse the Collateral
Agent on demand for any payment made or any expense incurred by the Collateral
Agent pursuant to the foregoing authorization; provided that nothing in this
paragraph (f) shall be interpreted as excusing any Grantor from the performance
of, or imposing any obligation on the Collateral Agent or any Secured Party to
cure or perform, any covenants or other promises of any Grantor with respect to
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Loan Documents.

 

- 14 -



--------------------------------------------------------------------------------

Exhibit M

 

(g) Each Grantor shall remain liable to observe and perform all the conditions
and obligations to be observed and performed by it under each Contract,
agreement or instrument relating to the PPSA Collateral, all in accordance with
the terms and conditions thereof, and each Grantor jointly and severally agrees
to indemnify and hold harmless the Collateral Agent and the Secured Parties from
and against any and all liability for such performance.

(h) None of the Grantors shall make or permit to be made an assignment, pledge
or hypothecation of the PPSA Collateral or shall grant or suffer to exist any
other Lien in respect of the PPSA Collateral, except as permitted by the Credit
Agreement. None of the Grantors shall make or permit to be made any transfer of
the PPSA Collateral except that unless and until the Collateral Agent shall
notify the Grantors in writing that an Event of Default shall have occurred and
be continuing and that during the continuance thereof the Grantors shall not
sell, convey, lease, assign, transfer or otherwise dispose of any PPSA
Collateral, the Grantors may use and dispose of the PPSA Collateral in any
lawful manner not inconsistent with the provisions of this Agreement, the Credit
Agreement or any other Loan Document.

(i) The Grantors, at their own expense, shall maintain or cause to be maintained
insurance covering physical loss or damage to the Inventory in accordance with
the requirements set forth in 9.02 of the Credit Agreement. Each Grantor
irrevocably makes, constitutes and appoints the Collateral Agent (and all
officers, employees or agents designated by the Collateral Agent) as such
Grantor’s true and lawful agent (and attorney in fact) for the purpose, during
the continuance of an Event of Default, of making, settling and adjusting claims
in respect of PPSA Collateral under policies of insurance, endorsing the name of
such Grantor on any cheque, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto. In the event that any Grantor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
hereby or to pay any premium in whole or part relating thereto, the Collateral
Agent may (it being understood the Collateral Agent shall have no duty to any
Grantor or Secured Party to exercise such option), without waiving or releasing
any obligation or liability of the Grantors hereunder or any Event of Default,
in its sole discretion, upon notice to AbitibiBowater obtain and maintain such
policies of insurance and pay such premium and take any other actions with
respect thereto as the Collateral Agent deems advisable. All sums disbursed by
the Collateral Agent in connection with this paragraph, including reasonable
legal fees, court costs, expenses and other charges relating thereto, shall be
payable, upon demand, by the Grantors to the Collateral Agent and shall be
additional Canadian Secured Obligations secured hereby.

(j) Each Grantor shall maintain, in form and manner reasonably satisfactory to
the Collateral Agent, records of its Chattel Paper and its books, records and
documents evidencing or pertaining thereto.

(k) Each Grantor will keep and maintain at its own cost and expense materially
accurate records of its Accounts and Contracts, including, but not limited to,
originals or copies of all material documentation (including each Contract) with
respect thereto, material records of

 

- 15 -



--------------------------------------------------------------------------------

Exhibit M

 

all payments received, all credits granted thereon, all merchandise returned and
all other dealings therewith, and such Grantor will make the same available, in
accordance with and subject to the terms and conditions relating to inspections
set forth in the Credit Agreement to the Collateral Agent for inspection at such
Grantor’s own cost and expense. Upon the occurrence and during the continuance
of an Event of Default and at the request of the Collateral Agent, such Grantor
shall, at its own cost and expense, deliver (to the extent available) all
tangible evidence of its Accounts and Contract Rights (including, without
limitation, all documents evidencing the Accounts and all Contracts) and such
books and records to the Collateral Agent or to its representatives (copies of
which evidence and books and records may be retained by such Grantor). If the
Collateral Agent so directs, upon the occurrence and during the continuance of
an Event of Default, such Grantor shall legend, in form and manner satisfactory
to the Collateral Agent, the Accounts and the Contracts, as well as books,
records and documents (if any) of such Grantor evidencing or pertaining to such
Accounts and Contracts with an appropriate reference to the fact that such
Accounts and Contracts have been assigned to the Collateral Agent and that the
Collateral Agent has a security interest therein.

(l) Upon the occurrence and during the continuance of an Event of Default, if
the Collateral Agent so directs any Grantor in writing, such Grantor agrees
(x) to cause all payments on account of the Accounts and Contracts to be made
directly to a Cash Collateral Account, (y) that the Collateral Agent may, at its
option, directly notify the obligors with respect to any Accounts and/or under
any Contracts to make payments with respect thereto as provided in the preceding
clause (x), and (z) that the Collateral Agent may enforce collection of any such
Accounts and Contracts and may adjust, settle or compromise the amount of
payment thereof, in the same manner and to the same extent as such Grantor.
Without notice to or assent by any Grantor, the Collateral Agent may, upon the
occurrence and during the continuance of an Event of Default, apply any or all
amounts then in, or thereafter deposited in, a Cash Collateral Account toward
the payment of the Canadian Secured Obligations in the manner provided in
Section 5.02 of this Agreement. The reasonable costs and expenses of collection
(including reasonable legal fees), whether incurred by a Grantor or the
Collateral Agent, shall be borne by the relevant Grantor. The Collateral Agent
shall deliver a copy of each notice referred to in the preceding clause (y) to
the relevant Grantor, provided that the failure by the Collateral Agent to so
notify such Grantor shall not affect the effectiveness of such notice or the
other rights of the Collateral Agent created by this clause (l).

(m) Each Grantor shall endeavor in accordance with reasonable business judgment
to cause to be collected from the account debtor named in each of its Accounts
or obligor under any Contract, as and when due (including, without limitation,
amounts which are delinquent, such amounts to be collected in accordance with
generally accepted lawful collection procedures) any and all amounts owing under
or on account of such Account or Contract, and promptly apply upon receipt
thereof all such amounts as are so collected to the outstanding balance of such
Account or under such Contract.

(n) Anything herein to the contrary notwithstanding, the Grantors shall remain
liable under each of the Accounts and Contracts to observe and perform all of
the conditions and obligations to be observed and performed by it thereunder,
all in accordance with the terms of

 

- 16 -



--------------------------------------------------------------------------------

Exhibit M

 

any agreement giving rise to such Accounts or such Contracts, as the case may
be. Neither the Collateral Agent nor any other Secured Party shall have any
obligation or liability under any Account (or any agreement giving rise thereto)
or any Contract by reason of or arising out of this Agreement or the receipt by
the Collateral Agent or any other Secured Party of any payment relating to such
Account or Contract, as the case may be, pursuant hereto, nor shall the
Collateral Agent or any other Secured Party be obligated in any manner to
perform any of the obligations of any Grantor under or pursuant to any Account
(or any agreement giving rise thereto) or any Contract, to make any payment, to
make any inquiry as to the nature or the sufficiency of any payment received by
them or as to the sufficiency of any performance by any party under any Account
(or any agreement giving rise thereto) or any Contract, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to them or to which they may be
entitled at any time or times.

Section 4.04. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest, each Grantor agrees, in each case at such Grantor’s own
expense, to take the following actions with respect to the following PPSA
Collateral:

(a) Instruments and Chattel Paper. In accordance with and in furtherance of
Article 3, if any Grantor shall at any time hold or acquire any Instruments
(other than any Instrument with a face amount of less than $20,000,000 so long
as the aggregate principal amount of Instruments under this exclusion does not
exceed $40,000,000) or Chattel Paper with a value of $10,000,000 or more, such
Grantor shall forthwith endorse, assign and deliver the same to the Collateral
Agent, accompanied by such instruments of transfer or assignment duly executed
in blank as the Collateral Agent may from time to time reasonably request.

(b) Bank Accounts. For each bank account that any Grantor at any time opens or
maintains (other than any Excluded Account and the CIBC Cash Collateral
Account), not later than the date that is 60 days following the Effective Date
(subject to extension in the reasonable discretion of the Administrative Agent)
such Grantor shall cause the bank to enter into a Control Agreement with such
Grantor and the Collateral Agent. The Collateral Agent agrees with each Grantor
that the Collateral Agent shall not exercise dominion and control over, or give
any instructions or withhold any withdrawal rights from any Grantor, with
respect to such accounts or any funds in such accounts, unless an Event of
Default has occurred and is continuing.

(c) Investment Property. If any Grantor holds any Investment Property (other
than any Excluded Investment Property), whether certificated or uncertificated,
or other Investment Property (other than any Excluded Investment Property) now
or hereafter acquired by any Grantor is held by such Grantor or its nominee
through a Securities Intermediary or Futures Intermediary, except with respect
to any Equity Interest issued by any Subsidiary, Grantor shall promptly notify
the Collateral Agent thereof and, at the Collateral Agent’s request and option,
pursuant to a Control Agreement in form and substance reasonably satisfactory to
the Collateral Agent, cause such Securities Intermediary or Futures
Intermediary, as the case may be, to agree to comply with Entitlement Orders or
other instructions from the Collateral Agent to such Securities Intermediary as
to such Security Entitlements or to apply any value distributed on account of
any commodity contract as directed by the Collateral Agent to such Futures

 

- 17 -



--------------------------------------------------------------------------------

Exhibit M

 

Intermediary, as the case may be, in each case without further consent of any
Grantor, such nominee, or any other Person. The Collateral Agent agrees with
each of the Grantors that the Collateral Agent shall not give any such
Entitlement Orders or instructions or directions to any such issuer, Securities
Intermediary or Futures Intermediary, and shall not exercise dominion and
control over withhold its consent to the exercise of any withdrawal or dealing
rights by any Grantor, unless an Event of Default has occurred and is
continuing, or, after giving effect to any such investment and withdrawal
rights, would occur.

(d) [Reserved].

(e) Letter-of-Credit Rights. If any Grantor is at any time a beneficiary under a
letter of credit now or hereafter issued in favor of such Grantor with a face
amount greater than $10,000,000, such Grantor shall promptly notify the
Collateral Agent thereof and, at the request and option of the Collateral Agent,
such Grantor shall use commercially reasonable efforts to, pursuant to an
agreement in form and substance reasonably satisfactory to the Collateral Agent,
either (i) arrange for the issuer and any confirmer of such letter of credit to
consent to an assignment to the Collateral Agent of the proceeds of any drawing
under the letter of credit or (ii) arrange for the Collateral Agent to become
the transferee beneficiary of the letter of credit, with the Collateral Agent
agreeing, in each case, that the proceeds of any drawing under the letter of
credit are to be paid to the applicable Grantor unless an Event of Default has
occurred or is continuing.

(f) [Reserved.]

(g) Each Grantor will, at its own expense, make, execute, endorse, acknowledge,
file and/or deliver to the Collateral Agent from time to time such vouchers,
invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, certificates, reports and other assurances or
instruments and take such further steps, relating to its Accounts, Contracts,
instruments and other property or rights covered by the security interest hereby
granted, as the Collateral Agent may reasonably require and consistent with the
other terms and conditions of this Agreement and the Credit Agreement.

Section 4.05. [Reserved].

Section 4.06. Amalgamation. If any Grantor is a corporation, company or other
body corporate, such Grantor acknowledges that if it amalgamates or merges with
any other corporation or corporations, then (i) the Collateral and the Liens
thereon will extend to and include all the property and assets of the
amalgamated corporation that constitutes Collateral and to any property or
assets of the amalgamated corporation thereafter that constitutes Collateral
owned or acquired, (ii) the term “Grantor”, where used in this Agreement, will
extend to and include the amalgamated corporation, company or body corporate and
(iii) the term “Canadian Secured Obligations”, where used in this Agreement,
will extend to and include the Canadian Secured Obligations of the amalgamated
corporation.

 

- 18 -



--------------------------------------------------------------------------------

Exhibit M

 

ARTICLE 5

REMEDIES

Section 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Collateral Agent shall
have the right to take any of or all the following actions at the same or
different times, with or without legal process and with or without prior notice
or demand for performance, take possession of the PPSA Collateral and without
liability for trespass to enter any premises where the PPSA Collateral may be
located for the purpose of taking possession of or removing the PPSA Collateral
and, generally, to exercise any and all rights afforded to a secured party under
this Agreement, the PPSA or other applicable law. Without limiting the
generality of the foregoing, upon the occurrence and during the continuance of
an Event of Default, each Grantor agrees that the Collateral Agent shall have
the right, subject to the mandatory requirements of applicable law, to sell or
otherwise dispose of all or any part of the Collateral at a public or private
sale or at any broker’s board or on any securities exchange, for cash, upon
credit or for future delivery as the Collateral Agent shall deem appropriate.
The Collateral Agent shall be authorized at any such sale of securities (if it
deems it advisable to do so) to restrict the prospective bidders or purchasers
to Persons who will represent and agree that they are purchasing the Collateral
for their own account for investment and not with a view to the distribution or
sale thereof, and upon consummation of any such sale the Collateral Agent shall
have the right to assign, transfer and deliver to the purchaser or purchasers
thereof the Collateral so sold. Each such purchaser at any sale of Collateral
shall hold the property sold absolutely, free from any claim or right on the
part of any Grantor, and each Grantor hereby waives (to the extent permitted by
law) all rights of redemption, stay and appraisal which such Grantor now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted.

In addition to any rights now or hereafter existing under applicable law, the
Collateral Agent may, personally or by agent, at such time or times as the
Collateral Agent in its discretion may determine following the occurrence of an
Event of Default which is continuing, do any one or more of the following:
(a) carry on, or concur in the carrying on of, any or all of the business or
undertaking of any Grantor and enter on, occupy and use (without charge by any
Grantor) any of the premises, buildings, plant and undertaking of, or occupied
or used by, any Grantor, (b) obtain from any court of competent jurisdiction an
order for the sale or foreclosure of any or all of the Collateral, (c) notify
(whether in its own name or in the name of a Grantor) any Account Debtors of the
assignment of such Accounts to the Collateral Agent and direct such Account
Debtors to make payment of all amounts due or to become due to a Grantor in
respect of such Accounts directly to the Collateral Agent and, upon such
notification and at the expense of such Grantor, enforce collection of any such
Accounts, and adjust, settle or compromise the amount or payment of such
Accounts, in such manner and to such extent as the Collateral Agent deems
appropriate in the circumstances, (d) appoint by instrument in writing one or
more Receivers of any Grantor or any or all of the Collateral with such rights,
powers and authority (including any or all of the rights, powers and authority
of the Collateral Agent under this Agreement) as may be provided for in the
instrument of appointment or any supplemental instrument, and remove and replace
any such Receiver from time to time (to the extent permitted by applicable law,
any Receiver appointed by the Collateral Agent will, for purposes relating to
responsibility for the Receiver’s acts or omissions, be considered to be the
agent of the applicable Grantors and not of the Collateral Agent or any of the
other Secured Parties, or (e) obtain from any court of competent jurisdiction an
order for the appointment of a Receiver of any Grantor or of any or all of the
Collateral.

 

- 19 -



--------------------------------------------------------------------------------

Exhibit M

 

The Collateral Agent shall give the applicable Grantors 10 days’ prior written
notice (which each Grantor agrees is reasonable notice) or such longer period as
may be required by applicable law of the Collateral Agent’s intention to make
any sale of Collateral. Such notice, in the case of a public sale, shall state
the time and place for such sale and, in the case of a sale at a broker’s board
or on a securities exchange, shall state the board or exchange at which such
sale is to be made and the day on which the Collateral, or portion thereof, will
first be offered for sale at such board or exchange. Any such public sale shall
be held at such time or times within ordinary business hours and at such place
or places as the Collateral Agent may fix and state in the notice (if any) of
such sale. At any such sale, the Collateral, or portion thereof, to be sold may
be sold in one lot as an entirety or in separate parcels, as the Collateral
Agent may (in its sole and absolute discretion) determine. The Collateral Agent
shall not be obligated to make any sale of any Collateral if it shall determine
not to do so, regardless of the fact that notice of sale of such Collateral
shall have been given. The Collateral Agent may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice. At any public (or, to the extent permitted by law, private) sale made
pursuant to this Agreement, any Secured Party may bid for or purchase, free (to
the extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all said rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and may make payment on account thereof by using any claim then
due and payable to such Secured Party from any Grantor as a credit against the
purchase price, and such Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property without further accountability
to any Grantor therefor. For purposes hereof, a written agreement to purchase
the Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Canadian Secured Obligations paid in full. As an
alternative to exercising the power of sale herein conferred upon it, and
without limiting its other rights hereunder, the Collateral Agent may proceed by
a suit or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a court
appointed Receiver. Any sale pursuant to the provisions of this Section 5.01
shall be deemed to conform to commercially reasonable standards.

 

- 20 -



--------------------------------------------------------------------------------

Exhibit M

 

The Collateral Agent may exercise any or all of the foregoing rights and
remedies without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except as required by applicable law) to or
on any Grantor or any other Person, and the Grantors hereby waive each such
demand, presentment, protest, advertisement and notice to the extent permitted
by applicable law. None of the above rights or remedies will be exclusive of or
dependent on or merge in any other right or remedy, and one or more of such
rights and remedies may be exercised independently or in combination from time
to time. The Grantors acknowledge and agree that any action taken by the
Collateral Agent hereunder following the occurrence and during the continuance
of an Event of Default shall not be rendered invalid or ineffective as a result
of the curing of the Event of Default on which such action was based.

Section 5.02. Application of Proceeds. The Collateral Agent shall apply the
proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash, and the amounts paid or caused to be paid by any Guarantor
in accordance with Article 2, as follows:

FIRST, to the payment of all reasonable costs and expenses incurred by the
Collateral Agent in connection with such collection or sale or otherwise in
connection with this Agreement, any other Loan Document or any of the Canadian
Secured Obligations, including all court costs and the reasonable fees and
expenses of its agents and legal counsel, the repayment of all advances made by
the Collateral Agent hereunder or under any other Loan Document on behalf of any
Grantor and any other costs or expenses incurred in connection with the exercise
of any right or remedy hereunder or under any other Loan Document;

SECOND, to the payment in full of the Canadian Secured Obligations (the amounts
so applied to be distributed among the Secured Parties in accordance with
Section 11.02 of the Credit Agreement);

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt by the Collateral Agent of the proceeds of any sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof. It
is understood that the Grantors shall remain jointly and severally liable to the
extent of any deficiency between the amount of the proceeds of the Collateral
and the aggregate amount of the Canadian Secured Obligations.

Section 5.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Collateral Agent to exercise rights and remedies under this
Agreement at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the Collateral
Agent an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to the Grantors) to use, license or sublicense

 

- 21 -



--------------------------------------------------------------------------------

Exhibit M

 

any Intellectual Property now owned or hereafter acquired by such Grantor, and
wherever the same may be located, and including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof. The use of such license by the Collateral Agent may only be exercised,
at the option of the Collateral Agent, upon the occurrence and during the
continuation of an Event of Default after written notice is given to
AbitibiBowater of the Collateral Agent’s election to exercise such license;
provided that any license, sublicense or other transaction entered into by the
Collateral Agent in accordance herewith shall be binding upon the Grantors
notwithstanding any subsequent cure of an Event of Default. In operating under
the license granted by each Grantor pursuant to this Section 5.03, the
Collateral Agent agrees that the goods sold and services rendered under any
Trademarks shall be of a nature and quality substantially consistent with those
theretofore offered under such Trademarks by such Grantor and such Grantor shall
have the right to inspect during the term of such license, at any reasonable
time or times upon reasonable notice to the Collateral Agent, and at such
Grantor’s own cost and expense, representative samples of goods sold and
services rendered under such Trademarks.

Section 5.04. Securities Laws. In view of the position of the Grantors in
relation to the Investment Property charged hereunder, or because of other
current or future circumstances, a question may arise under applicable
securities laws (including, without limitation, the Securities Act (Ontario)
(such Act and any similar statute as from time to time in effect being called
the “Securities Laws”)) with respect to any disposition of the Investment
Property permitted hereunder. Each Grantor understands that compliance with the
Securities Laws might very strictly limit the course of conduct of the
Collateral Agent if the Collateral Agent were to attempt to dispose of all or
any part of the Investment Property charged hereunder, and might also limit the
extent to which or the manner in which any subsequent transferee of any
Investment Property could dispose of the same. Each Grantor recognizes that in
light of such restrictions and limitations the Collateral Agent may, with
respect to any sale of the Investment Property charged hereunder, limit the
purchasers to those who will agree, among other things, to acquire such
Investment Property for their own account, for investment, and not with a view
to the distribution or resale thereof. Each Grantor acknowledges and agrees that
in light of such restrictions and limitations, the Collateral Agent, in its sole
and absolute discretion (a) may proceed to make such a sale whether or not a
prospectus shall have been filed under the Securities Laws and (b) may approach
and negotiate with a single potential purchaser to effect such sale. Each
Grantor acknowledges and agrees that any such sale might result in prices and
other terms less favourable to the seller than if such sale were a public sale
without such restrictions. In the event of any such sale, the Collateral Agent
shall incur no responsibility or liability for selling all or any part of the
Investment Property at a price that the Collateral Agent, in its sole and
absolute discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after a prospectus has been filed
as aforesaid or if more than a single purchaser were approached. The provisions
of this Section 5.04 will apply notwithstanding the existence of a public or
private market upon which the quotations or sales prices may exceed
substantially the price at which the Collateral Agent sells.

 

- 22 -



--------------------------------------------------------------------------------

Exhibit M

 

ARTICLE 6

INDEMNITY, SUBROGATION AND SUBORDINATION

Section 6.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), the Canadian Borrowers agree that (a) in the event a
payment of an obligation shall be made by any Guarantor under this Agreement,
each Canadian Borrower shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the Person
to whom such payment shall have been made to the extent of such payment and
(b) in the event any assets of any Grantor shall be sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part an
obligation owed to any Secured Party, each Canadian Borrower shall indemnify
such Grantor in an amount equal to the greater of the book value or the fair
market value of the assets so sold.

Section 6.02. Contribution and Subrogation. Each Guarantor and Grantor (a
“Contributing Party”) agrees (subject to Section 6.03) that, in the event a
payment shall be made by any other Grantor hereunder in respect of any Canadian
Secured Obligation or assets of any other Grantor shall be sold pursuant to any
Security Document to satisfy any Canadian Secured Obligation owed to any Secured
Party and such other Guarantor or Grantor (the “Claiming Party”) shall not have
been fully indemnified by the applicable Canadian Borrower as provided in
Section 6.01, the Contributing Party shall indemnify the Claiming Party in an
amount equal to the amount of such payment or the greater of the book value or
the fair market value of such assets, as the case may be, in each case
multiplied by a fraction of which the numerator shall be the net worth of the
Contributing Party on the date hereof and the denominator shall be the aggregate
net worth of all the Guarantors and Grantors on the date hereof (or, in the case
of any Guarantor or Grantor becoming a party hereto pursuant to Section 7.14,
the date of the supplement hereto executed and delivered by such Guarantor or
Grantor). Any Contributing Party making any payment to a Claiming Party pursuant
to this Section 6.02 shall be subrogated to the rights of such Claiming Party
under Section 6.01 to the extent of such payment.

Section 6.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors and Grantors under Sections 6.01
and 6.02 and all other rights of indemnity, contribution or subrogation under
applicable law or otherwise shall be fully subordinated to the indefeasible
payment in full in cash of the Canadian Secured Obligations. No failure on the
part of any Canadian Borrower or any Guarantor or Grantor to make the payments
required by Sections 6.01 and 6.02 (or any other payments required under
applicable law or otherwise) shall in any respect limit the obligations and
liabilities of any Guarantor or Grantor with respect to its obligations
hereunder, and each Guarantor and Grantor shall remain liable for the full
amount of the obligations of such Guarantor or Grantor hereunder.

(b) Each Guarantor and Grantor hereby agrees that all Indebtedness and other
monetary obligations owed to it by, or by it to, as the case may be, any other
Guarantor, Grantor or any other Canadian Subsidiary shall be fully subordinated
to the indefeasible payment in full in cash of the Canadian Secured Obligations.

 

- 23 -



--------------------------------------------------------------------------------

Exhibit M

 

ARTICLE 7

MISCELLANEOUS

Section 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 13.03 of the Credit Agreement. All communications and notices hereunder
to any Guarantor (other than AbitibiBowater) shall be given to it in care of
AbitibiBowater as provided in Section 13.03 of the Credit Agreement.

Section 7.02. Waivers; Amendment. (a) No failure or delay by the Collateral
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Collateral Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Canadian Loan Party therefrom shall
in any event be effective unless the same shall be permitted by paragraph
(b) below, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Collateral Agent or any Lender
may have had notice or knowledge of such Default at the time. No notice or
demand on any Canadian Loan Party in any case shall entitle any Canadian Loan
Party to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Canadian Loan Party or Canadian Loan Parties
with respect to which such waiver, amendment or modification is to apply,
subject to any consent required in accordance with Section 13.12 of the Credit
Agreement.

Section 7.03. Collateral Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its reasonable out-of-pocket expenses incurred hereunder as
provided in Section 13.01 of the Credit Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor and each Guarantor jointly and severally agrees to
indemnify the Collateral Agent against, and hold the Collateral Agent harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including reasonable counsel fees, disbursements and other charges, incurred by
or asserted against the Collateral Agent arising out of, in connection with, or
as a result of, the execution, delivery or performance of this Agreement or any
claim, litigation, investigation or proceeding relating to any of the foregoing,
or any agreement or instrument contemplated hereby, or to the Collateral,
whether or not any Indemnitee is a party thereto; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses have resulted from the gross
negligence or wilful misconduct of the Collateral Agent.

 

- 24 -



--------------------------------------------------------------------------------

Exhibit M

 

(c) Any such amounts payable as provided hereunder shall be additional Canadian
Secured Obligations secured hereby and by the other Security Documents. The
provisions of this Section 7.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Canadian Secured Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Collateral Agent or
any other Secured Party. All amounts due under this Section 7.03 shall be
payable on written demand therefor.

Section 7.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor, Grantor or the Collateral Agent
that are contained in this Agreement shall bind and inure to the benefit of
their respective successors and assigns.

Section 7.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any Lender or on its behalf and notwithstanding that the
Collateral Agent or any Lender may have had notice or knowledge of any Default
or incorrect representation or warranty at the time any credit is extended under
the Credit Agreement, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under any Loan Document is outstanding and unpaid and so long as the
Commitments have not expired or terminated.

Section 7.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page to this Agreement by facsimile or other electronic imaging shall
be as effective as delivery of a manually signed counterpart of this Agreement.
This Agreement shall become effective as to any Canadian Loan Party when a
counterpart hereof executed on behalf of such Canadian Loan Party shall have
been delivered to the Collateral Agent and a counterpart hereof shall have been
executed on behalf of the Collateral Agent, and thereafter shall be binding upon
such Canadian Loan Party and the Collateral Agent and their respective permitted
successors and assigns, and shall inure to the benefit of such Canadian Loan
Party, the Collateral Agent and the other Secured Parties and their respective
successors and assigns, except that no Canadian Loan Party shall have the right
to assign or transfer its rights or obligations hereunder or any interest herein
(and any such assignment or transfer shall be void) except as expressly
permitted by the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each Canadian Loan Party and may be amended,
modified, supplemented, waived or released with respect to any Canadian Loan
Party without the approval of any other Canadian Loan Party and without
affecting the obligations of any other Canadian Loan Party hereunder.

 

- 25 -



--------------------------------------------------------------------------------

Exhibit M

 

Section 7.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 7.08. Right of Set-Off. (a) Each Canadian Loan Party expressly agrees to
the provisions set forth in 13.02 of the Credit Agreement with the same force
and effect as if such provisions were set forth in full herein.

Section 7.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be governed by, and construed in accordance with,
(i) the laws of the State of New York (including Sections 5-1401 and 5-1402 of
Title 14 of the New York General Obligations Law but excluding all other choice
of law and conflicts of laws rules thereof) with respect to the guarantees and
other matters contemplated by Articles II and VI hereof, and other provisions
hereof as they relate to such guarantees and other matters, and (ii) the laws of
the Province of Ontario, and the laws of Canada applicable therein, with respect
to Articles III, IV and V, and other provisions hereof as they relate to
Collateral.

(b) Each of the Canadian Loan Parties hereby irrevocably and unconditionally
submits, for itself and its property, with respect to the guarantees and other
matters contemplated by Articles II and VI hereof, and other provisions hereof
as they relate to such guarantees and other matters, to the jurisdiction of any
New York State court or Federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, exclusively, in any
action or proceeding arising out of or relating to such matters and to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Furthermore, each of the Canadian Loan Parties hereby
irrevocably and unconditionally submits, for itself and its property, with
respect to Articles III, IV and V, and other provisions hereof as they relate to
Collateral, to the jurisdiction of any court of the Province of Ontario, and any
appellate court thereof, non-exclusively, in any action or proceeding arising
out of or relating to such matters and to this Agreement or any other Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Ontario court. Each of the parties hereto agrees that a final judgment in any
such New York or Ontario, as applicable, action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Collateral Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Grantor or Guarantor, or its properties in
the courts of any jurisdiction.

 

- 26 -



--------------------------------------------------------------------------------

Exhibit M

 

(c) Each of the Canadian Loan Parties hereby irrevocably and unconditionally
waives, to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) above. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

Section 7.10. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 7.10.

Section 7.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 7.12. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor and Guarantor hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Canadian Secured Obligations or any other agreement
or instrument relating to any of the foregoing, (b) any change in the time,
manner or place of payment of, or in any other term of, all or any of the
Canadian Secured Obligations, or any other amendment or waiver of or any consent
to any departure from the Credit Agreement, any other Loan Document or any other
agreement or instrument, (c) any exchange, release or non-perfection of any Lien
on other collateral, or any release or amendment or waiver of or consent under
or departure from any guarantee, securing or guaranteeing all or any of the
Canadian Secured Obligations, or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Grantor or Guarantor
in respect of the Canadian Secured Obligations or this Agreement.

 

- 27 -



--------------------------------------------------------------------------------

Exhibit M

 

Section 7.13. Termination or Release. (a) This Agreement, the Guarantees made
herein, the Security Interest, the grant of security interest in the Pledged
Collateral and all other security interests granted hereby shall terminate upon
the payment in full in cash of the Loans and all the other Loan Document
Obligations (other than unasserted contingent and indemnification obligations),
termination of all Commitments and Incremental Commitments and reduction of all
exposure under any letters of credit issued under the Credit Agreement to zero
(or the making of other arrangements satisfactory to the issuers thereof).

(b) A Guarantor shall automatically be released from its obligations hereunder
and the Security Interest in the Collateral of such Guarantor shall be
automatically released upon the consummation of any transaction permitted by the
Credit Agreement as a result of which such Guarantor ceases to be a Subsidiary;
provided that the Required Lenders shall have consented to such transaction (to
the extent required by the Credit Agreement) and the terms of such consent did
not provide otherwise.

(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement (other than a sale or other transfer to
AbitibiBowater or any Subsidiary of AbitibiBowater), or upon the effectiveness
of any written consent to the release of the security interest granted hereby in
any Collateral pursuant to Section 12.10 of the Credit Agreement, the security
interest in such Collateral shall be automatically released.

(d) At any time that a Grantor desires that the Collateral Agent take any action
to acknowledge or give effect to any release of a Grantor or Collateral pursuant
to the foregoing Section 7.13 (b) or (c), AbitibiBowater shall deliver to the
Collateral Agent a certificate signed by a principal executive officer of
AbitibiBowater stating that the release of the respective Grantor or Collateral
is permitted pursuant to such Section 7.13 (b) or (c). In connection with any
termination or release pursuant to paragraph (a), (b) or (c), the Collateral
Agent shall execute and deliver to any Grantor, at such Grantor’s expense, all
documents that such Grantor shall reasonably request to evidence such
termination or release; provided, however, that (i) the Collateral Agent shall
not be required to execute any such document on terms which, in its opinion,
would expose it to liability or create any obligation or entail any consequence
other than the release of such Liens without recourse or warranty, and (ii) such
release shall not in any manner discharge, affect or impair the Canadian Secured
Obligations or any Liens upon (or obligations of the Grantors in respect of) all
interests in Collateral retained by the Grantors. Any execution and delivery of
documents pursuant to this Section 7.13 shall be without recourse to or warranty
by the Collateral Agent.

(e) The Collateral Agent shall have no liability whatsoever to any other Secured
Party as the result of any release of any Guarantor or Collateral by it in
accordance with (or which the Collateral Agent in good faith believes to be in
accordance with) this Section 7.13.

 

- 28 -



--------------------------------------------------------------------------------

Exhibit M

 

Section 7.14. Additional Canadian Subsidiaries. Pursuant to Sections 9.09,
10.05(e) and 10.15 of the Credit Agreement, certain Canadian Subsidiaries are
required to enter into this Agreement as Grantors and Guarantors. Upon execution
and delivery by the Collateral Agent and a Canadian Subsidiary of an instrument
in the form of Exhibit A hereto, such Canadian Subsidiary shall become a Grantor
and a Guarantor hereunder with the same force and effect as if originally named
as a Grantor and a Guarantor herein. The execution and delivery of any such
instrument shall not require the consent of any other Canadian Loan Party
hereunder. The rights and obligations of each Canadian Loan Party hereunder
shall remain in full force and effect notwithstanding the addition of any new
Canadian Loan Party as a party to this Agreement.

Section 7.15. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor upon the
occurrence and during the continuance of an Event of Default, with full power of
substitution either in the Collateral Agent’s name or in the name of such
Grantor (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, cheques, drafts, money orders or other evidences of payment
relating to the Collateral or any part thereof; (b) to demand, collect, receive
payment of, give receipt for and give discharges and releases of all or any of
the Collateral; (c) to sign the name of any Grantor on any invoice or bill of
lading relating to any of the Collateral; (d) to send verifications of Accounts
to any Account Debtor; (e) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (f) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (g) to make, settle and adjust claims in respect of PPSA Collateral
under policies of insurance and to endorse the name of such Grantor on any
cheque, draft, instrument or any other item of payment for the proceeds of such
policies of insurance and for making all determinations and decisions with
respect thereto; (h) to notify, or to require any Grantor to notify, Account
Debtors to make payment directly to the Collateral Agent; and (i) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Collateral, and to do all other acts and things necessary
to carry out the purposes of this Agreement, as fully and completely as though
the Collateral Agent were the absolute owner of the Collateral for all purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or wilful misconduct.

Section 7.16. Recourse. This Agreement is made with full recourse to each
Canadian Loan Party and pursuant to and upon all the warranties,
representations, covenants and agreements on the part of such Canadian Loan
Party contained herein, in the Loan Documents, Secured Hedging Agreements or
Secured Cash Management Agreements and otherwise in writing in connection
herewith or therewith.

 

- 29 -



--------------------------------------------------------------------------------

Exhibit M

 

[Signature Page Follows]

 

- 30 -



--------------------------------------------------------------------------------

Exhibit M

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Canadian
Guarantee and Collateral Agreement as of the day and year first above written.

 

ABITIBIBOWATER CANADA INC.

By:

     

Name:

   

Title:

 

ABITIBI-CONSOLIDATED INC.

By:

     

Name:

   

Title:

 

BOWATER CANADIAN LIMITED

By:

     

Name:

   

Title:

 

BOWATER LAHAVE CORPORATION

By:

     

Name:

   

Title:

 

CITIBANK, N.A., as Collateral Agent,

By:

     

Name:

   

Title:

 

Canadian Guarantee and Collateral Agreement

 

S-1



--------------------------------------------------------------------------------

Exhibit M

 

Schedule 1 to

the Canadian Guarantee and

Collateral Agreement

CORPORATE NAME CHANGES, ETC.

1. On December 9, 2010, Abitibi-Consolidated Inc. will be continued as a
corporation under the Canada Business Corporations Act.

2. On December 9, 2010, Abitibi-Consolidated Inc. will change its name to AbiBow
Canada Inc.

 

S-1



--------------------------------------------------------------------------------

Exhibit M

 

Schedule 2 to

the Canadian Guarantee and

Collateral Agreement

PLEDGED DEBT SECURITIES

 

Creditor

   Debtor    Amount

Abitibi-Consolidated Inc.

  

4513541 Canada Inc.

  

$10.00, subject an adjustment as set
forth in the promissory note

 

S-1



--------------------------------------------------------------------------------

Exhibit M

 

Exhibit A to the

Canadian Guarantee and

Collateral Agreement

SUPPLEMENT NO.          dated as of [    ], to the Canadian Guarantee and
Collateral Agreement dated as of December 9, 2010, by and among the Canadian
Guarantors party thereto (the “Grantors”) and CITIBANK, N.A. (“Citibank”), as
Collateral Agent (in such capacity, the “Collateral Agent”).

A. Reference is made to the ABL Credit Agreement dated as of December 9, 2010
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among AbitibiBowater Inc., certain of its Subsidiaries
party thereto, the lenders from time to time party thereto and Citibank, as
Administrative Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Canadian
Guarantee and Collateral Agreement referred to therein.

C. The Grantors have entered into the Canadian Guarantee and Collateral
Agreement in order to induce the Lenders to make Loans to the Borrowers.
Section 7.14 of Canadian Guarantee and Collateral Agreement provides that
additional Canadian Subsidiaries of AbitibiBowater may become Guarantors under
the Canadian Guarantee and Collateral Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Canadian Subsidiary
(the “New Canadian Subsidiary”) is executing this Supplement in accordance with
the requirements of the Credit Agreement to become a Guarantor under the
Canadian Guarantee and Collateral Agreement in order to induce the Lenders to
make additional Loans to the Canadian Borrowers and as consideration for Loans
previously made to the Canadian Borrowers.

Accordingly, the Collateral Agent and the New Canadian Subsidiary agree as
follows:

SECTION 1. In accordance with Section 7.14 of the Canadian Guarantee and
Collateral Agreement, the New Canadian Subsidiary by its signature below becomes
a Grantor and Guarantor under the Canadian Guarantee and Collateral Agreement
with the same force and effect as if originally named therein as a Grantor and
Guarantor and the New Canadian Subsidiary hereby (a) agrees to all the terms and
provisions of the Canadian Guarantee and Collateral Agreement applicable to it
as a Grantor and Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Grantor and Guarantor thereunder
are true and correct on and as of the date hereof. In furtherance of the
foregoing, the New Canadian Subsidiary, as security for the payment and
performance in full of the Canadian Secured Obligations (as defined in the
Credit Agreement), does hereby create and grant to the Collateral Agent, its
successors and assigns, for the benefit of the Secured Parties, their successors
and assigns, a security interest in and lien on all of the New Canadian
Subsidiary’s right, title and interest in and to the Collateral (as defined in
the Canadian Guarantee and Collateral Agreement) of the New Canadian Subsidiary.
Each reference to a “Guarantor” or “Grantor” in the Canadian Guarantee and
Collateral Agreement shall be deemed to include the New Canadian Subsidiary. The
Canadian Guarantee and Collateral Agreement is hereby incorporated herein by
reference.

 

S-1



--------------------------------------------------------------------------------

Exhibit M

 

SECTION 2. The New Canadian Subsidiary represents and warrants to the Collateral
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and subject to general principles of equity (whether
enforcement is sought by a proceeding in equity or at law).

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Canadian Subsidiary and the Collateral Agent has executed a counterpart
hereof. Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

SECTION 4. The New Canadian Subsidiary hereby represents and warrants that
(a) set forth on Schedule 1 attached hereto is a true and correct schedule as of
the date hereof with the true and correct legal name of the New Canadian
Subsidiary, its jurisdiction of formation and the location of its chief
executive office. The New Canadian Subsidiary shall deliver to the Collateral
Agent a certificate executed by a Responsible Officer of the New Canadian
Subsidiary setting forth the information (other than that set forth on the
Schedule described above) required pursuant to the Canadian Perfection
Certificate.

SECTION 5. Except as expressly supplemented hereby, the Canadian Guarantee and
Collateral Agreement shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS SPECIFIED IN SECTION 7.09 OF THE CANADIAN GUARANTEE AND
COLLATERAL AGREEMENT.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Canadian Guarantee and Collateral Agreement shall not in any
way be affected or impaired thereby (it being understood that the invalidity of
a particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Canadian Guarantee and Collateral
Agreement.

 

- 2 -



--------------------------------------------------------------------------------

Exhibit M

 

SECTION 9. The New Canadian Subsidiary agrees to reimburse the Collateral Agent
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Collateral Agent.

[Signature page follows]

 

- 3 -



--------------------------------------------------------------------------------

Exhibit M

 

IN WITNESS WHEREOF, the New Canadian Subsidiary and the Collateral Agent have
duly executed this Supplement to the Canadian Guarantee and Collateral Agreement
as of the day and year first above written.

 

[NAME OF NEW CANADIAN SUBSIDIARY],

By:

     

Name:

   

Title:

 

CITIBANK, N.A., as Collateral Agent,

By:

     

Name:

   

Title:

 

 

S-1



--------------------------------------------------------------------------------

Exhibit M

 

Schedule 1

to Supplement No.          to the

Canadian Guarantee and

Collateral Agreement

NEW CANADIAN SUBSIDIARY INFORMATION

 

Name

  

Jurisdiction of Formation

  

Chief Executive Office

PLEDGED DEBT SECURITIES

 

Holder

  

Issuer

  

Principal
Amount

  

Date of Note

  

Maturity Date

 

S-1



--------------------------------------------------------------------------------

Exhibit N

 

 

FORM OF MORTGAGE

THIS MORTGAGE COVERS GOODS WHICH ARE OR ARE TO BECOME AFFIXED TO OR FIXTURES ON
THE LAND DESCRIBED IN EXHIBIT A HERETO. THIS MORTGAGE IS ALSO A FINANCING
STATEMENT FILED AS A FIXTURE FILING PURSUANT TO CODE OF ALABAMA (1975) SECTION
7-9A-502(c), AND IS TO BE INDEXED, AMONG OTHER PLACES, IN THE FINANCING
STATEMENT RECORDS OF EACH COUNTY IN WHICH SAID LAND OR ANY PORTION THEREOF IS
LOCATED.

SECOND LIEN FEE AND LEASEHOLD MORTGAGE, SECURITY AGREEMENT,

ASSIGNMENT OF RENTS

AND LEASES AND FIXTURE FILING (ALABAMA)

by and from

BOWATER ALABAMA LLC, “Mortgagor”

to

CITIBANK, N.A., in its capacity as Collateral Agent, “Mortgagee”

Dated as of [                     ], 2010

 

 

Location:

 

17589 Plant Road

   

Municipality:

 

Coosa Pines

   

County:

 

Talladega and Shelby

   

State:

 

Alabama

 

THE MAXIMUM PRINCIPAL INDEBTEDNESS WHICH IS SECURED BY OR WHICH BY

ANY CONTINGENCY MAY BE SECURED BY THIS MORTGAGE IS $700,000,000.00.

THIS INSTRUMENT IS EXEMPT FROM RECORDATION TAXES PURSUANT TO SECTION

105(a) AND 1146(a) OF THE UNITED STATES BANKRUPTCY CODE.

THIS INSTRUMENT WAS PREPARED (IN CONSULTATION WITH COUNSEL IN THE

STATE IN WHICH THE MORTGAGED PROPERTY IS LOCATED) BY, RECORDING

REQUESTED BY,

AND WHEN RECORDED MAIL TO:

Joshua Erez, Esq.

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Telephone: (212) 450-4621

 



--------------------------------------------------------------------------------

Exhibit N

 

SECOND LIEN FEE AND LEASEHOLD MORTGAGE, SECURITY AGREEMENT,

ASSIGNMENT OF RENTS

AND LEASES AND FIXTURE FILING (ALABAMA)

THIS SECOND LIEN FEE AND LEASEHOLD MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF
RENTS AND LEASES AND FIXTURE FILING (ALABAMA) (this “Mortgage”) is dated as of
[                     ], 2010 by and from BOWATER ALABAMA LLC, an Alabama
limited liability company, (“Mortgagor”), whose address is c/o AbitibiBowater
Inc., 1155 Metcalfe Street, Suite 800, Montréal, Québec H3B 5H2, Canada to
CITIBANK, N.A., as collateral agent (in such capacity, “Agent”) for the Secured
Parties (defined below), having an address at 390 Greenwich Street, 1st Floor,
New York, NY 10013 (Agent, together with its successors and assigns,
“Mortgagee”).

RECITALS

A. AbitibiBowater Inc., a Delaware corporation (“AbitibiBowater”), and certain
of its Subsidiaries are currently debtors in reorganization proceedings (the
“U.S. Proceedings”) under Chapter 11 of the United States Bankruptcy Code (the
“Bankruptcy Code”), in the United States Bankruptcy Court for the District of
Delaware (AbitibiBowater and such Subsidiaries, the “U.S. Debtor Entities”). The
U.S. Debtor Entities have filed a Second Amended Joint Chapter 11 Plan of
Reorganization with the U.S. Bankruptcy Court on August 2, 2010, as the same may
be amended, supplemented or otherwise modified from time to time (the “Plan of
Reorganization”), pursuant to which certain U.S. Debtor Entities expect to be
reorganized and emerge from the U.S. Proceedings. The Plan of Reorganization is
described in, and included as an exhibit to, the U.S. Debtor Entities’
Disclosure Statement approved by the U.S. Bankruptcy Court on August 3, 2010 and
is expected to be confirmed by the U.S. Bankruptcy Court.

B. In order to secure obligations of it in respect of certain promissory notes
due 2018 issued by ABI Escrow Corporation, a Delaware corporation, under the
Indenture dated as of October 4, 2010, Mortgagor executed and delivered a First
Lien Fee and Leasehold Mortgage, Security Agreement, Assignment of Rents and
Leases and Fixture Filing (Alabama) in favor of Wells Fargo Bank, National
Association, as collateral agent (the “First Mortagee”).

C. Reference is made to the ABL Credit Agreement dated as of December 9, 2010
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among AbitibiBowater, certain of its Subsidiaries (as
defined therein) party thereto, the Lenders (as defined therein) party thereto
and Citibank, N.A., as administrative agent (in such capacity and not in its
individual capacity, the “Administrative Agent”) and collateral agent (in such
capacity and not in its individual capacity, the “Collateral Agent”). In order
to induce the Lenders to extend credit to the Borrowers (as defined in the
Credit Agreement), Mortgagor, has agreed to grant a continuing lien and security
interest in and to the Mortgaged Property (as defined herein) in order to secure
the prompt and complete payment, observance and performance of, the Secured
Obligations (as defined herein). The Mortgagor will receive substantial benefits
from the execution, delivery and performance of the obligations under the Credit
Agreement, and is, therefore, willing to enter into this Mortgage. This Mortgage
is given by the Mortgagor in favor of the Mortgagee for its benefit and the
benefit of the other Secured Parties to secure the payment and performance in
full when due of the Secured Obligations, subject to the maximum amount of the
Secured Obligations secured hereby.

D. Pursuant to the Guarantee and Collateral Agreement (as defined herein),
Mortgagor has unconditionally and irrevocably guaranteed, as primary obligor and
not merely as surety, to the Administrative Agent, for the benefit of the
Secured Parties the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the Secured
Obligations.

 



--------------------------------------------------------------------------------

Exhibit N

 

E. The Administrative Agent has been appointed to serve as Collateral Agent
under the Credit Agreement and, in such capacity, to enter into this Mortgage.

F. Mortgagor is the legal and/or beneficial owner of the Mortgaged Property
pledged by it hereunder.

A G R E E M E N T:

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Mortgagor and the Mortgagee hereby agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions. Capitalized terms used in this Mortgage, including the
preamble and introductory paragraph hereto, and not otherwise defined herein
have the meanings specified in the Credit Agreement. The rules of construction
specified in Section 1.03 and Section 1.05 of the Credit Agreement also apply to
this Mortgage. As used herein, the following terms shall have the following
meanings:

(a) “Canadian Secured Obligations”: means (a) all Loan Document Obligations
owing by any Canadian Loan Party, (b) all Hedging Obligations owing by any
Canadian Loan Party, (c) all Cash Management Services Obligations owing by any
Canadian Loan Party, and (d) all amounts paid (or incurred) by any Indemnified
Person as to which such Indemnified Person has the right to reimbursement by a
Canadian Loan Party under Section 13.01 of the Credit Agreement or any indemnity
contained in any Canadian Security Document; it being acknowledged and agreed
that the “Canadian Secured Obligations” shall include extensions of credit to
any Canadian Loan Party of the types described above, whether outstanding on the
date of the Credit Agreement or any Security Document or extended from time to
time after the date of the Credit Agreement or any Security Document.

(b) “CERCLA”: means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time, and regulations promulgated
thereunder.

(c) “Contaminant”: means, to the extent regulated under any Environmental Law,
any waste, chemical, contaminant or pollutant and any toxic, radioactive,
ignitable, corrosive, reactive or otherwise hazardous substance or material,
including, without limitation, (1) petroleum, any petroleum derived substance or
material, and any constituent of such substance or material and any other
substance or material regulated under any Environmental Law, (2) greenhouse
gases, and (3) toxic mold.

(d) “Environmental Disclosure Letter”: means that certain letter dated as of the
date hereof prepared by Mortgagor and delivered to Mortgagee.

(e) “Environmental Law”: means any applicable federal, state or local law, rule,
regulation, order, decree or other determination of any domestic Governmental
Authority or the common law, or any environmental permit or governmental
request, in each case, relating to public health, the

 

-2-



--------------------------------------------------------------------------------

Exhibit N

 

environment or any waste, chemical, contaminant, pollutant or any toxic,
radioactive, ignitable, corrosive, reactive or otherwise hazardous substance or
material, including, without limitation, CERCLA, the Resource Conservation and
Recovery Act (42 U.S.C. ss. 6901 et seq.), the Federal Water Pollution Control
Act (33 U.S.C. ss. 1251 et seq.), the Clean Air Act (42 U.S.C. ss. 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. ss. 2601 et seq.), and the
Occupational Safety and Health Act (29 U.S.C. ss. 651 et seq.).

(f) “Environmental Liabilities”: means any and all liabilities, legally required
obligations or responsibilities, Remedial Actions, losses, damages, punitive
damages, consequential damages, treble damages, costs and expenses (including,
without limitation, all reasonable fees, disbursements and expenses of counsel,
expert and consulting fees, and costs of investigation and feasibility studies),
fines, penalties, sanctions and interest, in each case, arising out of or
relating to any Environmental Law or any Contaminant, whether based in
agreement, tort, implied or express warranty, strict liability, any criminal or
civil statute, Environmental Law or otherwise.

(g) “Environmental Lien”: means any Lien in favor of any Governmental Authority
for Environmental Liabilities.

(h) “Environmental Permit”: means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

(i) “Event of Default”: An “Event of Default” under and as defined in the Credit
Agreement.

(j) “Guarantee and Collateral Agreement”: that certain Guarantee and Collateral
Agreement, among AbitibiBowater, Inc., certain of its Subsidiaries party thereto
and the Collateral Agent, for the benefit of the Secured Parties, as the same
may hereafter be amended, amended and restated, supplemented or otherwise
modified from time to time.

(k) “Intercreditor Agreement”: shall mean the Intercreditor Agreement dated as
of December 9, 2010 among AbitibiBowater, the other U.S. Loan Parties party
thereto, the Administrative Agent and the Notes Agent, as the same may hereafter
be amended, amended and restated, supplemented or otherwise modified from time
to time.

(l) “Loan Document Obligations”: means, as to any Loan Party, all Obligations of
such Loan Party to the Lender Creditors, whether now existing or hereafter
incurred under, arising out of, or in connection with, each Loan Document to
which such Loan Party is a party (including, without limitation, in the event
such Loan Party is a Guarantor, all such obligations, liabilities and
indebtedness of such Loan Party in its capacity as a Guarantor under the
Guarantee and Collateral Agreement or Canadian Guarantee and Collateral
Agreement to which it is a party) (except to the extent consisting of Hedging
Obligations or Cash Management Services Obligations).

(m) “Loan Documents”: the Credit Agreement, the Guarantee and Collateral
Agreement, each Canadian Security Document, each Foreign Pledge Agreement, each
Mortgage, the Intercreditor Agreement, and, after the execution and delivery
thereof pursuant to the terms of the Credit Agreement, each Incremental
Commitment Agreement, each Note, each Joinder Agreement and each other Security
Document, but shall not include any Secured Cash Management Agreement or Secured
Hedging Agreement.

 

-3-



--------------------------------------------------------------------------------

Exhibit N

 

(n) “Material Adverse Effect”: means, individually or in the aggregate, a
material adverse effect on the business, properties, management, financial
position or results of operations of Mortgagor taken as a whole or on the
performance by Mortgagor under the Loan Documents.

(o) “Mortgaged Property”: The fee and leasehold interest in the real property
described in Exhibit A attached hereto and incorporated herein by this
reference, together with any greater estate therein as hereafter may be acquired
by Mortgagor (the “Land”), and all of Mortgagor’s right, title and interest now
or hereafter acquired in and to (1) all improvements now owned or hereafter
acquired by Mortgagor, now or at any time situated, placed or constructed upon
the Land (the “Improvements”; the Land and Improvements are collectively
referred to as the “Premises”), (2) all materials, supplies, equipment,
apparatus and other items of personal property now owned or hereafter acquired
by Mortgagor and now or hereafter attached to, installed in or used in
connection with any of the Improvements or the Land, and water, gas, electrical,
telephone, storm and sanitary sewer facilities and all other utilities whether
or not situated in easements, and all equipment, inventory and other goods in
which Mortgagor now has or hereafter acquires any rights or any power to
transfer rights and that are or are to become fixtures (as defined in the UCC,
defined below) related to the Land (the “Fixtures”), (3) all goods, accounts,
inventory, general intangibles, instruments, documents, contract rights and
chattel paper, including all such items as defined in the UCC, now owned or
hereafter acquired by Mortgagor and now or hereafter affixed to, placed upon,
used in connection with, arising from or otherwise related to the Premises (the
“Personalty”), (4) all reserves, escrows or impounds required under the Credit
Agreement, any of the other Loan Documents and all deposit accounts maintained
by Mortgagor with respect to the Mortgaged Property (the “Deposit Accounts”),
(5) all leases, licenses, concessions, occupancy agreements or other agreements
(written or oral, now or at any time in effect) which grant to any Person a
possessory interest in, or the right to use, all or any part of the Mortgaged
Property, together with all related security and other deposits (the “Leases”),
(6) all of the rents, revenues, royalties, income, proceeds, profits, accounts
receivable, security and other types of deposits, and other benefits paid or
payable by parties to the Leases for using, leasing, licensing, possessing,
operating from, residing in, selling or otherwise enjoying the Mortgaged
Property (the “Rents”), (7) all other agreements, such as construction
contracts, architects’ agreements, engineers’ contracts, utility contracts,
maintenance agreements, management agreements, service contracts, listing
agreements, guaranties, warranties, permits, licenses, certificates and
entitlements in any way relating to the construction, use, occupancy, operation,
maintenance, enjoyment or ownership of the Mortgaged Property (the “Property
Agreements”), (8) all rights, privileges, tenements, hereditaments,
rights-of-way, easements, appendages and appurtenances appertaining to the
foregoing, (9) all property tax refunds payable with respect to the Mortgaged
Property (the “Tax Refunds”), (10) all accessions, renewals, replacements and
substitutions for any of the foregoing and all proceeds thereof (the
“Proceeds”), (11) all insurance policies, unearned premiums therefor and
proceeds from such policies covering any of the above property now or hereafter
acquired by Mortgagor (the “Insurance”), and (12) all awards, damages,
remunerations, reimbursements, settlements or compensation heretofore made or
hereafter to be made by any Governmental Authority pertaining to any
condemnation or other taking (or any purchase in lieu thereof) of all or any
portion of the Land, Improvements, Fixtures or Personalty (the “Condemnation
Awards”). As used in this Mortgage, the term “Mortgaged Property” shall mean all
or, where the context permits or requires, any portion of the above or any
interest therein. Notwithstanding anything to the contrary set forth herein,
none of the Premises, the Fixtures, the Leases, the Rents, the Property
Agreements, the Tax Refunds, the Proceeds, the Insurance, the Condemnation
Awards or any other Mortgaged Property includes or shall include, and no Lien or
security interest created by this Mortgage shall extend to, the Excluded Assets
described in the Guarantee and Collateral Agreement.

(p) “Obligations”: means all amounts owing to the Administrative Agent, the
Collateral Agent, any Issuing Lender, the Swingline Lender or any Lender
pursuant to the terms of the Credit Agreement or any other Loan Document (other
than the Intercreditor Agreement), including, without

 

-4-



--------------------------------------------------------------------------------

Exhibit N

 

limitation, all amounts in respect of any principal (or Face Amount, as
applicable), premium (if any), interest (including any interest accruing
subsequent to the filing of a petition in bankruptcy, reorganization or similar
proceeding at the rate provided for in the Credit Agreement, whether or not such
interest is an allowed claim under any such proceeding or under applicable
state, federal, provincial or foreign law), penalties, fees, expenses (including
Expenses), indemnifications, reimbursements (including Unpaid Drawings with
respect to Letters of Credit), damages and other liabilities, and guarantees in
each case of the foregoing amounts.

(q) “Permitted Liens”: Liens described in clauses (a), (b), (e), (g), (h) and
(l) of the definition of “Permitted Liens” set forth in the Credit Agreement and
Section 10.02(a) of the Credit Agreement.

(r) “Release”: means, any releasing, spilling, emitting, leaking, pumping,
injecting, depositing, disposing, discharging, disbursing, leaching or migrating
into, onto, on, at, under, through or in the indoor or outdoor environment,
including the air, soil, surface water and ground water.

(s) “Remedial Action”: means any and all actions required under Environmental
Law to (a) clean up, remove, treat or in any other way address Contaminants in
the indoor or outdoor environment, or (b) prevent or minimize the further
Release of Contaminants so they do not migrate or endanger or threaten to
endanger public health or welfare or the indoor or outdoor environment, or
(c) perform pre-remedial studies and investigations and post-remedial monitoring
and care.

(t) “Secured Obligations” : Shall mean the Canadian Secured Obligations or the
U.S. Secured Obligations or both, as the context requires. The total amount
secured by this Mortgage will not exceed Seven Hundred Million Dollars
($700,000,000.00).

(u) “Secured Parties”: Shall have the meaning set forth in the Guarantee and
Collateral Agreement.

(v) “Transition Date”: means the earlier of the following two dates: (a) the
date on which the indebtedness and obligations secured by the Mortgage have been
paid, performed and finally discharged in full (without possibility for
disgorgement), and the Mortgage has been canceled and satisfied; or (b) the date
on which the lien and security title of the Mortgage is fully and finally
foreclosed or a conveyance by deed in lieu of such foreclosure is fully and
finally effective and possession of the Mortgaged Property has been given to and
accepted by Mortgagee or any other purchaser or grantee free of occupancy and
claims to occupancy by Mortgagor and its heirs, devisees, representatives,
sucessors and assigns; provided that, if such payment, performance, release,
foreclosure or conveyance is challenged, in bankruptcy proceedings or otherwise,
the Transition Date shall be deemed not to have occurred until such challenge is
validly released, dismissed with prejudice or otherwise barred by law from
further assertion.

(w) “UCC”: The Uniform Commercial Code of Alabama, or, if the creation,
perfection and enforcement of any security interest herein granted is governed
by the laws of a state other than State of Alabama, then, as to the matter in
question, the Uniform Commercial Code in effect in that state.

(x) “U.S. Secured Obligations”: means (a) all Loan Document Obligations owing by
any U.S. Loan Party, (b) all Hedging Obligations owing by any U.S. Loan Party,
(c) all Cash Management Services Obligations owing by any U.S. Loan Party, and
(d) all amounts paid (or incurred) by any Indemnified Party as to which such
Indemnified Party has the right to reimbursement under Section 13.01 of the
Credit Agreement or any indemnity contained in any Security Document; it being
acknowledged

 

-5-



--------------------------------------------------------------------------------

Exhibit N

 

and agreed that the “U.S. Secured Obligations” shall include extensions of
credit of the types described above, whether outstanding on the date of the
Credit Agreement or any Security Document or extended from time to time after
the date of the Credit Agreement or any Security Document.

ARTICLE 2

GRANT

Section 2.1 Grant. To secure the full and timely payment and performance of the
Secured Obligations, Mortgagor MORTGAGES, GRANTS, BARGAINS, ASSIGNS, SELLS,
CONVEYS, GRANTS A SECURITY INTEREST IN and CONFIRMS, to Mortgagee, its
successors and assigns, for the benefit of the Secured Parties, the Mortgaged
Property, subject, however, only to the matters that are set forth on Exhibit B
attached hereto (the “Permitted Encumbrances”), to the maximum amount of Secured
Obligations secured hereby and to Permitted Liens, TO HAVE AND TO HOLD the
Mortgaged Property to Mortgagee, its successors and assigns, for the benefit of
the Secured Parties, and Mortgagor does hereby bind itself, its successors and
assigns to WARRANT AND FOREVER DEFEND the title to the Mortgaged Property,
except with respect to any Permitted Encumbrances and Permitted Liens, unto
Mortgagee, its successors and assigns, for the benefit of the Secured Parties.

ARTICLE 3

WARRANTIES, REPRESENTATIONS AND COVENANTS

Mortgagor warrants, represents and covenants to Mortgagee as follows:

Section 3.1 Title to Mortgaged Property and Lien of this Instrument. Mortgagor
owns the Mortgaged Property and leases the Mortgaged Property subject to the
Mortgaged Lease (as hereinafter defined), free and clear of any liens, claims or
interests, except the Permitted Encumbrances and the Permitted Liens. This
Mortgage creates valid, enforceable liens and security interests against the
Mortgaged Property.

Section 3.2 Second Lien Status. Subject to all Permitted Encumbrances and
Permitted Liens, Mortgagor shall preserve and protect the second lien and
security interest status of this Mortgage and the other Security Documents. If
any lien or security interest other than a Permitted Encumbrance or a Permitted
Lien is asserted against the Mortgaged Property, Mortgagor shall promptly, and
at its expense, (a) give Mortgagee a detailed written notice of such lien or
security interest (including origin, amount and other terms), and (b) pay the
underlying claim in full or take such other action so as to cause it to be
released or contest the same in compliance with the requirements of the Credit
Agreement (including the requirement of providing a bond or other security
satisfactory to Mortgagee to the extent set forth therein).

Section 3.3 Payment and Performance. Mortgagor shall pay and perform the Secured
Obligations in full when they are required to be paid and performed.

Section 3.4 Replacement of Fixtures. Mortgagor shall not, without the prior
written consent of Mortgagee, permit any of the Fixtures owned or leased by
Mortgagor to be removed at any time from the Land or Improvements, unless the
removed item is removed temporarily for maintenance and repair or is permitted
to be removed by the Credit Agreement or any other Loan Document.

Section 3.5 Inspection. Mortgagor shall permit Mortgagee and the other Secured
Parties and their respective agents, representatives and employees, upon
reasonable prior notice to Mortgagor, to inspect the Mortgaged Property and all
books and records of Mortgagor located thereon, and to

 

-6-



--------------------------------------------------------------------------------

Exhibit N

 

conduct such environmental and engineering studies as Mortgagee or the other
Secured Parties may require, provided that such inspections and studies shall
not materially interfere with the use and operation of the Mortgaged Property;
provided that representatives of Mortgagor shall have the right to be present at
any such visit, and that, unless an Event of Default has occurred and is
continuing, such visits permitted under this Section 3.5 shall be made no more
frequently than once in any three-month period.

Section 3.6 Other Covenants. All of the covenants in the Credit Agreement are
incorporated herein by reference and, together with covenants in this Article 3,
shall be covenants running with the Land until the release hereof.

Section 3.7 Insurance; Condemnation Awards and Insurance Proceeds.

(a) Insurance. Mortgagor shall maintain or cause to be maintained, with
financially sound and reputable insurers, insurance with respect to the
Mortgaged Property against loss or damage of the kinds customarily carried or
maintained by companies of the same or similar size in the same or similar
businesses (subject to deductibles and including provisions of self-insurance).
Each such policy of insurance shall name Mortgagee as the loss payee (or, in the
case of liability insurance, an additional insured) thereunder for the ratable
benefit of the Secured Parties, shall (except in the case of liability
insurance) name Mortgagee as the “mortgagee” under a standard, non-contributory
mortgagee clause and shall provide for at least 30 days’ prior written notice of
any cancellation of such policy. In addition to the foregoing, if any portion of
the Mortgaged Property is located in an area identified by the Federal Emergency
Management Agency as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of 1968
(or any amendment or successor act thereto), then Mortgagor shall maintain, or
cause to be maintained, with a financially sound and reputable insurer, flood
insurance in an amount sufficient to comply with all applicable rules and
regulations promulgated pursuant to such Act. Following the Closing Date,
Mortgagor shall deliver or cause to be delivered to the Mortgagee annual
renewals of the flood insurance policy or annual renewals of a force-placed
flood insurance policy, as applicable. In connection with any amendment to
Credit Agreement pursuant to which any increase, extension, or renewal of Loans
is contemplated, Mortgagor shall cause to be delivered to Mortgagee, a Flood
Determination Form, Borrower Notice and Evidence of Flood Insurance, as
applicable.

(b) Condemnation Awards. Mortgagor assigns all Condemnation Awards to Mortgagee
and, upon the occurrence and during the continuance of an Event of Default,
authorizes Mortgagee to collect and receive such Condemnation Awards and to give
proper receipts and acquittances therefor, subject to the terms of the Credit
Agreement.

(c) Insurance Proceeds. Subject to the terms of the Credit Agreement, Mortgagor
(i) assigns to Mortgagee all proceeds of any insurance policies insuring against
loss or damage to the Mortgaged Property, and (ii) upon the occurrence and
during the continuance of an Event of Default, authorizes Mortgagee to collect
and receive such proceeds and authorizes and directs the issuer of each of such
insurance policies to make payment for all such losses directly to Mortgagee,
instead of to Mortgagor and Mortgagee jointly.

Section 3.8 Environmental Representations and Warranties.

Mortgagor hereby represents and warrants to Mortgagee that except as to matters
that would not reasonably be expected to result in a Material Adverse Effect and
as to those matters disclosed in reasonable detail in that certain Environmental
Disclosure Letter but only to the extent those matters relate to the Mortgaged
Property:

(a) There is no Environmental Liability of or relating to Mortgagor in
connection with the Mortgaged Property, and, to the best knowledge of Mortgagor,
there are no facts, conditions, situations or sets of circumstances that would
reasonably be expected to result in or be the basis for any such Environmental
Liability;

 

-7-



--------------------------------------------------------------------------------

Exhibit N

 

(b) There has been no Release of any Contaminant in such a manner or quantity as
would reasonably be expected to give rise to any Environmental Liability of or
relating to Mortgagor in connection with the Mortgaged Property;

(c) With respect to Mortgagor in connection with the Mortgaged Property, no
written notice, notification, demand, request for information, citation, summons
or order has been issued to Mortgagor, no penalty has been assessed, and no
complaint has been filed, in each case within the past four (4) years, and, to
the best knowledge of Mortgagor, no complaint, investigation or review is
pending or threatened by any Governmental Authority, in each case, relating to
any Environmental Law or Contaminant;

(d) Mortgagor in connection with the Mortgaged Property is in compliance with
all Environmental Laws, which compliance includes obtaining, maintaining and
complying with all Environmental Permits;

(e) Neither the Mortgaged Property nor, to the best knowledge of Mortgagor, any
property to which Mortgagor (from or relating to the Mortgaged Property) has,
directly or indirectly, transported or arranged for the transportation of any
Contaminant, is listed, or, to the best knowledge of Mortgagor, proposed for
listing, on the National Priorities List promulgated pursuant to CERCLA or on
any similar federal or state list of sites requiring investigation or cleanup;
and

(f) No Environmental Lien is attached to the Mortgaged Property.

Section 3.9 Environmental Covenants and Assessments.

(a) Environmental Compliance and Notice. Mortgagor will (i) comply and cause the
Mortgaged Property and the use and operation thereof to comply, in all material
respects with all Environmental Laws, and (ii) comply with any governmental
requirements requiring any Remedial Action, in each case to the extent that the
failure to so comply would reasonably be expected to result in a Material
Adverse Effect, and provide evidence reasonably satisfactory to Mortgagee of
such compliance. In addition, promptly after the assertion or occurrence
thereof, Mortgagor shall furnish notice to Mortgagee in writing of any written
complaint, order, citation, notice or other written communication received by
Mortgagor from any Person with respect to, or if Mortgagor otherwise becomes
aware of, (x) the existence or alleged existence of any material violation of
any Environmental Law or any material Environmental Liability, or (y) any
Release into, onto, on, at, under, through, from or to the Mortgaged Property of
any Contaminant in a quantity that is reportable under any Environmental Law or
otherwise would be reasonably expected to result in a material Environmental
Liability, in each case relating to Mortgagor in connection with the Mortgaged
Property, that could reasonably be expected to either result in a liability in
excess of $2,000,000, or cause the Mortgaged Property to be subject to any
material restrictions on ownership, occupancy, use or transferability.

(b) Environmental Site Assessments. Upon the request of Mortgagee, Mortgagor
shall cause to be conducted a Phase I environmental site assessment (“ESA”) of
the Mortgaged Property, that is to be conducted at Mortgagor’s sole expense by a
qualified environmental consultant reasonably

 

-8-



--------------------------------------------------------------------------------

Exhibit N

 

acceptable to Mortgagee. Within seventy five (75) days of the request for a
Phase I ESA, Mortgagor shall provide to Mortgagee a written report of such ESA,
the scope, form and substance of which shall be reasonably acceptable to
Mortgagee. If such report identifies “Recognized Environmental Conditions,” as
that term is defined in ASTM E1527-05, which could reasonably be expected to
result in a Material Adverse Effect, the report shall provide reasonable most
likely case cost estimates for addressing such “Recognized Environmental
Conditions,” and Mortgagee may request and Mortgagor shall cause to be conducted
a Phase II ESA of such “Recognized Environmental Conditions.” Any such Phase II
ESA shall be conducted at Mortgagor’s sole expense by a qualified environmental
consultant reasonably acceptable to Mortgagee. Within a reasonable period of
time as agreed to by Mortgagor and Mortgagee, Mortgagor shall provide to
Mortgagee a written report of such Phase II ESA, the scope, form and substance
of which shall be reasonably acceptable to Mortgagee and shall include a
reasonable most likely estimate of the cost to address any Release(s) of
Contaminants identified in accordance with any applicable Environmental Laws.
Unless an Event of Default has occurred and is continuing, any such Phase I
and/or Phase II ESAs shall not be required more than once per annum for a
Mortgaged Property during the term of the Credit Agreement.

(c) Environmental Indemnity. Mortgagor covenants and agrees, at Mortgagor’s sole
cost and expense, to indemnify, defend (at trial and appellate levels, and with
attorneys, consultants and experts acceptable to Mortgagee), and hold Mortgagee
harmless from and against any and all liens, damages (including without
limitation, punitive or exemplary damages), losses, liabilities (including,
without limitation, strict liability), obligations, settlement payments,
penalties, fines, assessments, citations, directives, claims, litigation,
demands, defenses, judgments, suits, proceedings, costs, disbursements or
expenses of any kind or of any nature whatsoever (including, without limitation,
reasonable attorneys’, consultants’ and experts’ fees and disbursements actually
incurred in investigating, defending, settling or prosecuting any claim,
litigation or proceeding) which may at any time be imposed upon, incurred by or
asserted or awarded against Mortgagee or the Mortgaged Property, and arising
directly or indirectly from or out of: (i) any violation or alleged violation
of, or liability or alleged liability under, any Environmental Law with respect
to the Mortgaged Property resulting from conditions or occurrences existing
prior to the Transition Date; (ii) the presence, release or threat of release of
or exposure to any Contaminant or radon on, in, under, from or affecting all or
any portion of the Mortgaged Property prior to the Transition Date, regardless
of whether or not caused by or within the control of Mortgagor; (iii) any
generation, transport, treatment, recycling, storage, disposal or arrangement
therefor of any Contaminant on the Mortgaged Property, originating from the
Mortgaged Property, or otherwise associated with Mortgagor or any operations
conducted on the Mortgaged Property prior to the Transition Date; (iv) the
failure by Mortgagor to comply fully with the terms and conditions of this
Section 3.9; (v) the breach of any representation or warranty contained in
Section 3.8; (vi) the enforcement of this Section 3.9. The indemnity set forth
in this Section 3.9 shall also include any diminution in the value of the
security afforded by the Mortgaged Property or any future reduction in the sales
price of the Mortgaged Property by reason of any matter set forth in this
Section 3.9. The foregoing indemnity shall specifically not include any such
costs relating to Contaminants which are initially placed on, in or under the
Mortgaged Property after foreclosure or other taking of title to the Mortgaged
Property by Mortgagee or its successor or assigns. Mortgagee’s rights under this
Section shall survive payment in full of the Secured Obligations and shall be in
addition to all other rights of Mortgagee under this Mortgage, the Guarantee and
Collateral Agreement and the Loan Documents. Notwithstanding the foregoing, the
foregoing indemnity shall specifically exclude any indemnified party to the
extent that the subject of the indemnification is or was caused by or arises out
of the gross negligence or willful misconduct of that particular indemnified
party.

 

-9-



--------------------------------------------------------------------------------

Exhibit N

 

ARTICLE 4

[Intentionally Omitted]

ARTICLE 5

DEFAULT AND FORECLOSURE

Section 5.1 Remedies. Upon the occurrence and during the continuance of an Event
of Default, Mortgagee may, at Mortgagee’s election, exercise any or all of the
following rights, remedies and recourses:

(a) Acceleration. Subject to any provisions of the Loan Documents providing for
the automatic acceleration of the Secured Obligations upon the occurrence of
certain Events of Default, declare the Secured Obligations to be immediately due
and payable, without further notice, presentment, protest, notice of intent to
accelerate, notice of acceleration, demand or action of any nature whatsoever
(each of which hereby is expressly waived by Mortgagor), whereupon the same
shall become immediately due and payable.

(b) Entry on Mortgaged Property. Enter the Mortgaged Property and take exclusive
possession thereof and of all books, records and accounts relating thereto or
located thereon. If Mortgagor remains in possession of the Mortgaged Property
following the occurrence and during the continuance of an Event of Default and
without Mortgagee’s prior written consent, Mortgagee may invoke any legal
remedies to dispossess Mortgagor.

(c) Operation of Mortgaged Property. Hold, lease, develop, manage, operate or
otherwise use the Mortgaged Property upon such terms and conditions as Mortgagee
may deem reasonable under the circumstances (making such repairs, alterations,
additions and improvements and taking other actions, from time to time, as
Mortgagee deems necessary or desirable), and apply all Rents and other amounts
collected by Mortgagee in connection therewith in accordance with the provisions
of Section 5.7.

(d) Foreclosure and Sale. Institute proceedings for the complete foreclosure of
this Mortgage, in which case the Mortgaged Property may be sold for cash or
credit in one or more parcels. With respect to any notices required or permitted
under the UCC, Mortgagor agrees that ten (10) days’ prior written notice shall
be deemed commercially reasonable. In addition to any and all other rights and
remedies of Mortgagee, upon the occurrence and during the continuance of an
Event of Default shall have occurred, Mortgagee may, either with or without
entry or taking possession as hereinafter provided or otherwise, sell the
Premises or any portion thereof at public outcry, in front of the courthouse
door of the county or counties, as may be required, wherein the Premises are
located, to the highest bidder for cash, either in person or by auctioneer,
after first giving notice of the time, place and terms of such sale together
with a description of the property to be sold by publication once a week for
three (3) successive weeks prior to said sale in a newspaper having a general
circulation in the county or counties, as may be required, where the property is
located, and, upon the payment of the purchase money, Mortgagee or any person
conducting said sale for it is authorized and empowered to execute and deliver
to the purchaser at said sale, a deed to the property so purchased. The equity
of redemption from this Mortgage may also be foreclosed by suit in any court of
competent jurisdiction as now provided by law in the case of past due mortgages.
At any such sale by virtue of any judicial proceedings or any other legal right,
remedy or recourse, the title to and right of possession of any such property
shall pass to the purchaser thereof, and to the fullest extent permitted by law,
Mortgagor shall be completely and irrevocably divested of all of its right,
title, interest, claim, equity, equity of redemption, and

 

-10-



--------------------------------------------------------------------------------

Exhibit N

 

demand whatsoever, either at law or in equity, in and to the property sold and
such sale shall be a perpetual bar both at law and in equity against Mortgagor,
and against all other Persons claiming or to claim the property sold or any part
thereof, by, through or under Mortgagor subject to all applicable statutory
rights of redemption under applicable law. Mortgagee or any of the other Secured
Parties may be a purchaser at such sale. If Mortgagee or such other Secured
Party is the highest bidder, Mortgagee or such other Secured Party may credit
the portion of the purchase price that would be distributed to Mortgagee or such
other Secured Party against the Secured Obligations in lieu of paying cash. In
the event this Mortgage is foreclosed by judicial action, appraisement of the
Mortgaged Property is waived.

(e) Receiver. Make application to a court of competent jurisdiction for, and
obtain from such court as a matter of strict right and without notice to
Mortgagor or regard to the adequacy of the Mortgaged Property for the repayment
of the Secured Obligations, the appointment of a receiver of the Mortgaged
Property, and Mortgagor irrevocably consents to such appointment. Any such
receiver shall have all the usual powers and duties of receivers in similar
cases, including the full power to rent, maintain and otherwise operate the
Mortgaged Property upon such terms as may be approved by the court, and shall
apply such Rents in accordance with the provisions of Section 5.7.

(f) Other. Exercise all other rights, remedies and recourses granted under the
Loan Documents or otherwise available at law or in equity.

Section 5.2 Separate Sales. As to any sale in accordance with Section 5.1(d),
the Mortgaged Property may be sold in one or more parcels and in such manner and
order as Mortgagee in its sole discretion may elect. The right of sale arising
out of any Event of Default shall not be exhausted by any one or more sales.

Section 5.3 Remedies Cumulative, Concurrent and Nonexclusive. Upon the
occurrence and during a continuance of an Event of Default, Mortgagee and the
other Secured Parties shall have all rights, remedies and recourses granted in
the Loan Documents and available at law or equity (including the UCC), which
rights (a) shall be cumulative and concurrent, (b) may be pursued separately,
successively or concurrently against Mortgagor or others obligated under the
Loan Documents, or against the Mortgaged Property, or against any one or more of
them, at the sole discretion of Mortgagee or such other Secured Party, as the
case may be, (c) may be exercised as often as occasion therefor shall arise, and
the exercise or failure to exercise any of them shall not be construed as a
waiver or release thereof or of any other right, remedy or recourse, and (d) are
intended to be, and shall be, nonexclusive. No action by Mortgagee or any other
Secured Party in the enforcement of any rights, remedies or recourses under the
Loan Documents or otherwise at law or equity shall be deemed to cure any Event
of Default.

Section 5.4 Release of and Resort to Collateral. Mortgagee may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the lien or security interest
created in or evidenced by the Loan Documents or the lien and security interest
in and to the Mortgaged Property. Upon the occurrence and during the continuance
of an Event of Default, for payment of the Secured Obligations, Mortgagee may
resort to any other security in such order and manner as Mortgagee may elect.

Section 5.5 Waiver of Redemption, Notice and Marshalling of Assets. To the
fullest extent permitted by law, and except as otherwise set forth in the Loan
Documents, Mortgagor hereby irrevocably and unconditionally waives and releases
(a) all benefit that might accrue to Mortgagor by

 

-11-



--------------------------------------------------------------------------------

Exhibit N

 

virtue of any present or future statute of limitations or law or judicial
decision exempting the Mortgaged Property from attachment, levy or sale on
execution or providing for any stay of execution, exemption from civil process,
redemption or extension of time for payment, (b) all notices of any Event of
Default or of any election by Mortgagee to exercise or the actual exercise of
any right, remedy or recourse provided for under the Loan Documents, and (c) any
right to a marshalling of assets or a sale in inverse order of alienation.

Section 5.6 Discontinuance of Proceedings. If Mortgagee or any other Secured
Party shall have proceeded to invoke any right, remedy or recourse permitted
under the Loan Documents and shall thereafter elect to discontinue or abandon it
for any reason, Mortgagee or such other Secured Party, as the case may be, shall
have the unqualified right to do so and, in such an event, Mortgagor, Mortgagee
and the other Secured Parties shall be restored to their former positions with
respect to the Secured Obligations, the Loan Documents, the Mortgaged Property
and otherwise, and the rights, remedies, recourses and powers of Mortgagee and
the other Secured Parties shall continue as if the right, remedy or recourse had
never been invoked, but no such discontinuance or abandonment shall waive any
Event of Default which may then exist or the right of Mortgagee or any other
Secured Party thereafter to exercise any right, remedy or recourse under the
Loan Documents for such Event of Default.

Section 5.7 Application of Proceeds. The proceeds of any sale of, and the Rents
and other amounts generated by the holding, leasing, management, operation or
other use of the Mortgaged Property, shall be applied by Mortgagee (or the
receiver, if one is appointed) in accordance with the provisions of Section 5.02
of the Guarantee and Collateral Agreement unless otherwise required by
applicable law.

The Mortgagee shall have absolute discretion as to the time of application of
any such proceeds, moneys or balances in accordance with this Mortgage. Upon any
sale of Mortgaged Property by the Mortgagee (including pursuant to a power of
sale granted by statute or under a judicial proceeding), the receipt by the
Mortgagee or by the officer making the sale of proceeds of any sale shall be a
sufficient discharge to the purchaser or purchasers of the Mortgaged Property so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Mortgagee or such
officer or be answerable in any way for the misapplication thereof.

Section 5.8 Occupancy After Foreclosure. Any sale of the Mortgaged Property or
any part thereof in accordance with Section 5.1(d) will divest all right, title
and interest of Mortgagor in and to the property sold. Subject to applicable
law, any purchaser at a foreclosure sale will receive immediate possession of
the property purchased. If Mortgagor retains possession of such property or any
part thereof subsequent to such sale, Mortgagor will be considered a tenant at
sufferance of the purchaser, and will, if Mortgagor remains in possession after
demand to remove, be subject to lawful eviction and removal, forcible or
otherwise, with or without process of law, except for any statutory right of
redemption under applicable law.

Section 5.9 Additional Advances and Disbursements; Costs of Enforcement.

(a) Upon the occurrence and during the continuance of any Event of Default,
Mortgagee and each of the other Secured Parties shall have the right, but not
the obligation, to cure such Event of Default in the name and on behalf of
Mortgagor. All sums advanced and reasonable expenses incurred at any time by
Mortgagee or any other Secured Party under this Section 5.9, or otherwise under
this Mortgage, any of the other Loan Documents or applicable law, shall bear
interest from the date that such sum is advanced or expense incurred, to and
including the date of reimbursement, computed at the highest rate at which
interest is then computed on any portion of the Secured Obligations, and all
such sums, together with interest thereon, shall be secured by this Mortgage.

 

-12-



--------------------------------------------------------------------------------

Exhibit N

 

(b) Mortgagor shall pay all expenses (including reasonable attorneys’ fees and
expenses) of or incidental to the perfection and enforcement of this Mortgage
and the other Loan Documents, or the enforcement, compromise or settlement of
the Secured Obligations or any claim under this Mortgage and the other Loan
Documents, and for the curing thereof, or for defending or asserting the rights
and claims of Mortgagee in respect thereof, by litigation or otherwise.

Section 5.10 No Mortgagee in Possession. Neither the enforcement of any of the
remedies under this Article 5, the assignment of the Rents and Leases under
Article 6, the security interests under Article 7, nor any other remedies
afforded to Mortgagee under the Loan Documents, at law or in equity shall cause
Mortgagee or any other Secured Party to be deemed or construed to be a mortgagee
in possession of the Mortgaged Property, to obligate Mortgagee or any other
Secured Party to lease the Mortgaged Property or attempt to do so, or to take
any action, incur any expense, or perform or discharge any obligation, duty or
liability whatsoever under any of the Leases or otherwise.

ARTICLE 6

ASSIGNMENT OF RENTS AND LEASES

Section 6.1 Assignment. In furtherance of and in addition to the assignment made
by Mortgagor in Section 2.1 of this Mortgage, Mortgagor hereby absolutely and
unconditionally assigns, sells, transfers and conveys to Mortgagee all of its
right, title and interest in and to all Leases, whether now existing or
hereafter entered into, and all of its right, title and interest in and to all
Rents. This assignment is an absolute assignment and not an assignment for
additional security only. So long as no Event of Default shall have occurred and
be continuing, Mortgagor shall have a revocable license from Mortgagee to
exercise all rights extended to the landlord under the Leases, including the
right to receive and collect all Rents and to hold the Rents in trust for use in
the payment and performance of the Secured Obligations and to otherwise use the
same. The foregoing license is granted subject to the conditional limitation
that no Event of Default shall have occurred and be continuing. Upon the
occurrence and during the continuance of an Event of Default, whether or not
legal proceedings have commenced, and without regard to waste, adequacy of
security for the Secured Obligations or solvency of Mortgagor, the license
herein granted shall automatically expire and terminate, without notice to
Mortgagor by Mortgagee (any such notice being hereby expressly waived by
Mortgagor to the extent permitted by applicable law).

Section 6.2 Perfection Upon Recordation. Mortgagor acknowledges that Mortgagee
has taken all actions necessary to obtain, and that upon recordation of this
Mortgage Mortgagee shall have, to the extent permitted under applicable law, a
valid and fully perfected, present assignment of the Rents arising out of the
Leases and all security for such Leases. Mortgagor acknowledges and agrees that
upon recordation of this Mortgage Mortgagee’s interest in the Rents shall be
deemed to be fully perfected, “choate” and enforced as to Mortgagor and to the
extent permitted under applicable law, all third parties, including, without
limitation, any subsequently appointed trustee in any case under the Bankruptcy
Code, without the necessity of commencing a foreclosure action with respect to
this Mortgage, making formal demand for the Rents, obtaining the appointment of
a receiver or taking any other affirmative action.

Section 6.3 No Merger of Estates. So long as part of the Secured Obligations
secured hereby remain unpaid and undischarged, the fee and leasehold estates to
the Mortgaged Property shall not merge, but shall remain separate and distinct,
notwithstanding the union of such estates either in Mortgagor, Mortgagee, any
tenant or any third party by purchase or otherwise.

 

-13-



--------------------------------------------------------------------------------

Exhibit N

 

ARTICLE 7

SECURITY AGREEMENT

Section 7.1 Security Interest. This Mortgage constitutes a “security agreement”
on personal property within the meaning of the UCC and other applicable law and
with respect to the Fixtures, Leases, Rents, Property Agreements, Tax Refunds,
Proceeds, Insurance and Condemnation Awards. To this end, Mortgagor grants to
Mortgagee a security interest in the Fixtures, Leases, Rents, Property
Agreements, Tax Refunds, Proceeds, Insurance, Condemnation Awards and all other
Mortgaged Property which is personal property to secure the payment and
performance of the Secured Obligations, and agrees that Mortgagee shall have all
the rights and remedies of a secured party under the UCC with respect to such
property. Any notice of sale, disposition or other intended action by Mortgagee
with respect to the Fixtures, Leases, Rents, Property Agreements, Tax Refunds,
Proceeds, Insurance and Condemnation Awards sent to Mortgagor at least ten
(10) days prior to any action under the UCC shall constitute reasonable notice
to Mortgagor. In the event of any conflict or inconsistency between the terms of
this Mortgage and the terms of the Guarantee and Collateral Agreement with
respect to the collateral covered both therein and herein, the Guarantee and
Collateral Agreement shall control and govern to the extent of any such conflict
or inconsistency.

Section 7.2 Financing Statements. Mortgagor shall prepare and deliver to
Mortgagee such financing statements, and shall execute and deliver to Mortgagee
such other documents, instruments and further assurances, in each case in form
and substance satisfactory to Mortgagee, as Mortgagee may, from time to time,
reasonably consider necessary to create, perfect and preserve Mortgagee’s
security interest hereunder. Mortgagor hereby irrevocably authorizes Mortgagee
to cause financing statements (and amendments thereto and continuations thereof)
and any such documents, instruments and assurances to be recorded and filed, at
such times and places as may be required or permitted by law to so create,
perfect and preserve such security interest. Mortgagor represents and warrants
to Mortgagee that Mortgagor’s jurisdiction of organization is the State of
Alabama. After the date of this Mortgage, Mortgagor shall not change its name,
type of organization, organizational identification number (if any),
jurisdiction of organization or location (within the meaning of the UCC) without
giving at least thirty (30) days’ prior written notice to Mortgagee.

Section 7.3 Fixture Filing. This Mortgage shall also constitute a “fixture
filing” for the purposes of the UCC against all of the Mortgaged Property which
is or is to become fixtures. The information provided in this Section 7.3 is
provided so that this Mortgage shall comply with the requirements of the UCC for
a mortgage instrument to be filed as a financing statement. Mortgagor is the
“Debtor” and its name and mailing address are set forth in the preamble of this
Mortgage immediately preceding Article 1. Mortgagee is the “Secured Party” and
its name and mailing address from which information concerning the security
interest granted herein may be obtained are also set forth in the preamble of
this Mortgage immediately preceding Article 1. A statement describing the
portion of the Mortgaged Property comprising the fixtures hereby secured is set
forth in Section 1.1(m) of this Mortgage. Mortgagor represents and warrants to
Mortgagee that Mortgagor is the record owner of the Mortgaged Property other
than the Mortgaged Property subject to that certain Lease dated June 1, 1989,
and recorded in Deed Book 575, Page 572, Talladega Probate Office, as amended by
and among Bowater Alabama LLC and the Industrial Development Board of the City
of Childersburg (the “Mortgaged Lease”) and The Industrial Development Board of
the City of Childersburg is the record owner of the Mortgaged Property subject
to the Mortgaged Lease, the employer identification number of Mortgagor is
72-1357106.

 

-14-



--------------------------------------------------------------------------------

Exhibit N

 

ARTICLE 8

[Intentionally Omitted]

ARTICLE 9

MISCELLANEOUS

Section 9.1 Notices. All notices and other communications provided for hereunder
shall be given in the form and manner and delivered to the Mortgagee at its
address specified in the Credit Agreement and to Mortgagor at its address
specified in the Credit Agreement or, as to either party, at such other address
as shall be designated by such party in a written notice to the other parties.

Section 9.2 Waivers; Amendment. No modification of any terms of this Mortgage
(including any waiver thereof) shall be effective, unless such modification is
specifically provided in a writing directed to the Mortgagor and executed by the
Mortgagee with the consent of such Secured Parties, if any, required by the
Credit Agreement, and such modification shall be applicable only to the matter
specified. No waiver of any provision of this Mortgage, and no consent to any
departure by Mortgagor herefrom shall in any event be effective unless the same
shall be made in writing and signed by the Mortgagee, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

Section 9.3 Covenants Running with the Land. All obligations contained in this
Mortgage are intended by Mortgagor, and Mortgagee to be, and shall be construed
as, covenants running with the Land. As used herein, “Mortgagor” shall refer to
the party named in the first paragraph of this Mortgage and to any subsequent
owner of all or any portion of the Mortgaged Property. All Persons who may have
or acquire an interest in the Mortgaged Property shall be deemed to have notice
of, and be bound by, the terms of the Credit Agreement and the other Loan
Documents; provided, however, that no such party shall be entitled to any rights
thereunder without the prior written consent of Mortgagee.

Section 9.4 Attorney-in-Fact. Mortgagor hereby irrevocably appoints Mortgagee as
its attorney-in-fact, which agency is coupled with an interest and with full
power of substitution, with full authority in the place and stead of Mortgagor
and in the name of Mortgagor or otherwise (a) to execute and/or record any
notices of completion, cessation of labor or any other notices that Mortgagee
reasonably deems appropriate to protect Mortgagee’s interest, if Mortgagor shall
fail to do so within ten (10) days after written request by Mortgagee, (b) upon
the issuance of a deed pursuant to the foreclosure of this Mortgage or the
delivery of a deed in lieu of foreclosure, to execute all instruments of
assignment, conveyance or further assurance with respect to the Leases, Rents,
Property Agreements, Tax Refunds, Proceeds, Insurance and Condemnation Awards in
favor of the grantee of any such deed and as may be necessary or desirable for
such purpose, (c) to prepare and file or record financing statements and
continuation statements, and to prepare, execute and file or record applications
for registration and like papers necessary to create, perfect or preserve
Mortgagee’s security interests and rights in or to any of the Mortgaged
Property, and (d) after the occurrence and during the continuance of any Event
of Default, to perform any obligation of Mortgagor hereunder; provided, however,
that (1) Mortgagee shall not under any circumstances be obligated to perform any
obligation of Mortgagor; (2) any sums advanced by Mortgagee in such performance
shall be added to and included in the Secured Obligations and shall bear
interest at the highest rate at which interest is then computed on any portion
of the Secured Obligations; (3) Mortgagee as such attorney-in-fact shall only be
accountable for such funds as are actually received by Mortgagee; and
(4) Mortgagee shall not be liable to Mortgagor or any other person or entity for
any failure to take any action which it is empowered to take under this
Section 9.3, except for their own gross negligence or wilful misconduct.

 

-15-



--------------------------------------------------------------------------------

Exhibit N

 

Section 9.5 Successors and Assigns. This Mortgage shall be binding upon and
inure to the benefit of Mortgagee, the other Secured Parties, and Mortgagor and
their respective successors and assigns. Mortgagor shall not, without the prior
written consent of Mortgagee, assign any rights, duties or obligations
hereunder.

Section 9.6 No Waiver. Any failure by Mortgagee or the other Secured Parties to
insist upon strict performance of any of the terms, provisions or conditions of
the Loan Documents shall not be deemed to be a waiver of same, and Mortgagee and
the other Secured Parties shall have the right at any time to insist upon strict
performance of all of such terms, provisions and conditions.

Section 9.7 Defeasance. This Mortgage and the grant of a Lien in the Mortgaged
Property shall terminate: (a) upon the payment in full in cash of the Loans and
all the other Loan Document Obligations (other than unasserted contingent and
indemnification obligations), termination of all Commitments and Incremental
Commitments and reduction of all exposure under any letters of credit issued
under the Credit Agreement to zero (or the making of other arrangements
satisfactory to the issuers thereof), (b) upon a release of Mortgagor from its
obligations under the Guarantee and Collateral Agreement upon the consummation
of any transaction permitted by the Credit Agreement as a result of which
Mortgagor ceases to be a Subsidiary, (c) upon any sale or other transfer by
Mortgagor of the Mortgaged Property that is permitted under the Credit
Agreement, (d) upon the effectiveness of any written consent to the release of
the security interest granted hereby in any Mortgaged Property pursuant to
Section 12.10 of the Credit Agreement, provided that the Required Lenders shall
have consented to such transaction (to the extent required by the Credit
Agreement) and the terms of such consent did not provide otherwise, or (e) as
provided in Section 5.1 of the Intercreditor Agreement, and in any of such
events, Mortgagee, at Mortgagor’s request (which request shall be accompanied by
the certificate described in Section 7.13(d) of the Guarantee and Collateral
Agreement, if applicable) and expense, shall release the liens and security
interests created by this Mortgage or reconvey the Mortgaged Property to
Mortgagor. Mortgagee shall have no liability whatsoever to any other Secured
Party as the result of any release of any Mortgaged Property by it in accordance
with (or which Mortgagee in good faith believes to be in accordance with) this
Section 9.7.

Section 9.8 Waiver of Stay, Moratorium and Similar Rights. Mortgagor agrees, to
the full extent that it may lawfully do so, that it will not at any time insist
upon or plead or in any way take advantage of any stay, marshalling of assets,
extension, redemption or moratorium law now or hereafter in force and effect so
as to prevent or hinder the enforcement of the provisions of this Mortgage or
the Secured Obligations secured hereby, or any agreement between Mortgagor and
Mortgagee or any rights or remedies of Mortgagee or any other Secured Party.

Section 9.9 Applicable Law. The provisions of this Mortgage regarding the
creation, perfection and enforcement of the liens and security interests herein
granted shall be governed by and construed under the laws of the state in which
the Mortgaged Property is located. All other provisions of this Mortgage shall
be governed by the laws of the State of New York (including, without limitation,
Section 5-1401 of the General Obligations Law of the State of New York).

Section 9.10 Headings. The Article, Section and Subsection titles hereof are
inserted for convenience of reference only and shall in no way alter, modify or
define, or be used in construing, the text of such Articles, Sections or
Subsections.

Section 9.11 Severability. If any provision of this Mortgage shall be held by
any court of competent jurisdiction to be unlawful, void or unenforceable for
any reason, such provision shall be deemed severable from and shall in no way
affect the enforceability and validity of the remaining provisions of this
Mortgage.

 

-16-



--------------------------------------------------------------------------------

Exhibit N

 

Section 9.12 Entire Agreement. This Mortgage and the other Loan Documents embody
the entire agreement and understanding between Mortgagor and Mortgagee relating
to the subject matter hereof and thereof and supersede all prior agreements and
understandings between such parties relating to the subject matter hereof and
thereof. Accordingly, the Loan Documents may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements of the parties. There are
no unwritten oral agreements between the parties.

Section 9.13 Intercreditor Agreement; Possession and Control of Notes Priority
Collateral. Notwithstanding anything herein to the contrary, the Liens granted
to Mortgagee under this Mortgage and the exercise of the rights and remedies of
Mortgagee hereunder, including but not limited to Mortgagee’s rights and
remedies under Section 3.7, Article 5 and Section 6.1 hereunder, are subject to
the provisions of the Intercreditor Agreement. In the event of any conflict
between the terms of the Intercreditor Agreement and this Mortgage, the terms of
the Intercreditor Agreement shall govern and control. At any time prior to the
Discharge of Notes Obligations (as defined in the Intercreditor Agreement),
Mortgagor shall not be required to take or refrain from taking any action at the
request of Mortgagee with respect to any Notes Priority Collateral if such
action or inaction would be inconsistent with (i) any action or inaction
affirmatively requested by the Notes Agent in accordance with the Senior Secured
Notes Documents or (ii) any action or inaction affirmatively required by any of
the provisions of the Senior Secured Notes Documents. Without limiting the
foregoing, at any time prior to the Discharge of Notes Obligations, any
provision hereof or in any of the Loan Documents (a) requiring Mortgagor to
deliver possession of any Notes Priority Collateral to Mortgagee or its
representatives, or to cause Mortgagee or its representatives to control any
Notes Priority Collateral, shall be deemed to have been complied with if and for
so long as the Notes Agent shall have such possession or control for the benefit
of the Secured Parties and as bailee or sub-agent of Mortgagee as provided in
the Intercreditor Agreement or (b) requiring Mortgagor to name Mortgagee as an
additional insured or a loss payee under any insurance policy or a beneficiary
of any letter of credit, such requirement shall have been complied with if any
such insurance policy or letter of credit also names the Notes Agent as an
additional insured, loss payee or beneficiary, as the case may be, in each case
pursuant to the terms of the Intercreditor Agreement. Notwithstanding anything
to the contrary herein but subject to the Intercreditor Agreement and the rights
of the First Mortgagee, in the event the Senior Secured Notes Documents provide
for the grant of a security interest or pledge over the assets of Mortgagor and
such assets do not otherwise constitute Mortgaged Property under this Mortgage
or any other Loan Document, Mortgagor shall (a) promptly grant a security
interest in or pledge such assets to secure the Secured Obligations (including
by consenting to any control agreement with respect to investment property in
any securities account), (b) promptly take any actions necessary to perfect such
security interest or pledge that is required under the Senior Secured Notes
Documents and (c) take all other steps reasonably requested by Mortgagee in
connection with the foregoing.

Section 9.14 Mortgagee as Agent; Successor Agents.

(a) Pursuant to Section 12.01 of the Credit Agreement, Mortgagee has been
appointed to act as Collateral Agent by the other Secured Parties. Mortgagee
shall have the right hereunder to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking any
action (including, without limitation, the release or substitution of the
Mortgaged Property) in accordance with the terms of the Credit Agreement, any
related agency agreement among Mortgagee and the other Secured Parties
(collectively, as amended, amended and restated, supplemented or otherwise
modified or replaced from time to time, the “Agency Documents”) and this
Mortgage. Mortgagor and all other Persons shall be entitled to rely on releases,
waivers, consents, approvals, notifications and other acts of Mortgagee, without
inquiry into the existence of required consents or approvals of the Secured
Parties therefor.

 

-17-



--------------------------------------------------------------------------------

Exhibit N

 

(b) Mortgagee shall at all times be the same Person that is Collateral Agent
under the Agency Documents. Written notice of resignation by Collateral Agent
pursuant to the Agency Documents shall also constitute notice of resignation as
Collateral Agent under this Mortgage. Removal of Collateral Agent pursuant to
any provision of the Agency Documents shall also constitute removal of
Collateral Agent as mortgagee under this Mortgage. Appointment of a successor
Collateral Agent pursuant to the Agency Documents shall also constitute
appointment of a successor mortgagee under this Mortgage. Upon the acceptance of
any appointment as Collateral Agent by a successor Collateral Agent under the
Agency Documents, that successor Collateral Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
or removed Collateral Agent as the mortgagee under this Mortgage, and the same
shall without further action, constitute an assignment of this Mortgage by the
prior mortgagee to the successor mortgagee. Notwithstanding the foregoing, the
retiring or removed Collateral Agent shall promptly (i) assign and transfer to
such successor Collateral Agent all of its right, title and interest in and to
this Mortgage and the Mortgaged Property, and (ii) execute and deliver to such
successor Collateral Agent such assignments and amendments and take such other
actions, as may be necessary or appropriate in connection with the assignment to
such successor Collateral Agent of the liens and security interests created
hereunder, whereupon such retiring or removed Collateral Agent shall be
discharged from its duties and obligations under this Mortgage. After any
retiring or removed Collateral Agent’s resignation or removal hereunder as
mortgagee, the provisions of this Mortgage and the Agency Documents shall inure
to its benefit as to any actions taken or omitted to be taken by it under this
Mortgage while it was mortgagee hereunder.

(c) The permissive right of the Mortgagee to take or refrain from taking any
actions enumerated in this Mortgage shall not be construed as a duty. In
connection with exercising any right or discretionary duty hereunder, the
Mortgagee shall be entitled to rely upon the direction of the Secured Parties or
their respective agents or trustees to the extent provided in the Credit
Agreement, the Guarantee and Collateral Agreement and the other Loan Documents.
Mortgagee shall not have any liability for taking any action at the direction of
such party or parties, or for any failure or delay of any such party to provide
timely direction to the Mortgagee. Notwithstanding any other provision of this
Mortgage, (i) any such direction may not conflict with any rule of law or with
this Mortgage and (ii) Mortgagee shall not be required to take any action that
it determines might involve it in liability (unless the Mortgagee has received
satisfactory indemnity against such liability).

(d) Mortgagee shall enjoy all the same rights, protections, immunities and
indemnities granted to it under the Credit Agreement and the Guarantee and
Collateral Agreement as though set forth in full herein. In performing its
functions and duties solely under this Mortgage, Mortgagee shall act solely as
the agent of the Secured Parties and does not assume, nor shall be deemed to
have assumed, any obligation or relationship of trust with or for the Secured
Parties. Nothing in this Mortgage or any other Loan Document shall be
interpreted as giving the Mortgagee responsibility for or any duty concerning
the validity, perfection, priority or enforceability of the liens granted
hereunder or giving the Mortgagee any obligation to take any action to procure
or maintain such validity, perfection, priority or enforceability.

ARTICLE 10

LOCAL LAW PROVISIONS

Section 10.1 Inconsistencies. In the event of any inconsistencies between the
terms and conditions of this Article 10 and the other provisions of this
Mortgage, the terms and conditions of this Article 10 shall control and be
binding.

 

-18-



--------------------------------------------------------------------------------

Exhibit N

 

Section 10.2 Warranty of Title. Supplementing Section 3.1, subject to Permitted
Liens and Permitted Encumbrances, Mortgagor covenants and warrants that
Mortgagor has good and absolute title to the Premises and has good right, full
power and lawful authority to convey, mortgage and encumber the same as provided
herein; that Mortgagee may at all times peaceably and quietly enter upon, hold,
occupy and enjoy the Premises and other real property hereby mortgaged and every
part thereof; that the Premises hereby mortgaged or made subject to the security
interest hereby created is free and clear of all liens, security interests,
charges and encumbrances whatsoever, except for the lien of this Mortgage, any
Permitted Liens and the Permitted Encumbrances. Mortgagor shall make such
further assurances to perfect Mortgagee’s title and security interest in and to
the Premises as may reasonably be required by Mortgagee. Subject to all
Permitted Liens and Permitted Encumbrances, Mortgagor fully warrants the title
to the Premises hereby mortgaged or made subject to the security interest hereby
created and every part thereof, and will forever defend the same against the
claims of all persons whomsoever.

[The remainder of this page has been intentionally left blank]

 

-19-



--------------------------------------------------------------------------------

Exhibit N

 

IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED UNDER SEAL AND DELIVERED by authority duly given.

 

MORTGAGOR:

   

BOWATER ALABAMA LLC, an Alabama limited
liability company

   

By: BOWATER NEWSPRINT SOUTH LLC, a
Delaware limited liability company, its sole Member

   

By:

      (SEAL)        

Name: William G. Harvey

         

Title:   Manager

 

 

S-1



--------------------------------------------------------------------------------

Exhibit N

 

STATE OF                                 )

                                                     :

COUNTY OF                             )

I,                                 , a Notary Public in and for said County, in
said State, hereby certify that William G. Harvey whose name as Manager of
Bowater Newsprint South LLC, a Delaware limited liability company, as Sole
Member of BOWATER ALABAMA LLC, an Alabama limited liability company, is signed
to the foregoing conveyance and who is known to me, acknowledged before me on
this day that, being informed of the contents of the conveyance, he/she, as such
officer and with full authority, executed the same voluntarily for and as the
act of said limited liability company, acting in its capacity as member as
aforesaid.

Given under my hand this the              day of                     , 2010.

 

  

Notary Public

My Commission Expires:

 

N-1



--------------------------------------------------------------------------------

Exhibit N

 

EXHIBIT A

LEGAL DESCRIPTION

Legal Description of premises located at 17589 Plant Road, Coosa Pines, Alabama:

 

Exh. A-1



--------------------------------------------------------------------------------

Exhibit N

 

EXHIBIT B

PERMITTED ENCUMBRANCES

Those exceptions set forth in Schedule B of that certain policy of title
insurance issued to Mortgagee Chicago Title Insurance Company on or about the
date hereof pursuant to pro forma policy no. AL 01-107-10-2672(B).

 

Exh. B-1



--------------------------------------------------------------------------------

EXHIBIT O

INSURANCE POLICY



--------------------------------------------------------------------------------

Insurance Policy

EDC

Export Development Canada

Exportation et développement Canada

December 5, 2008

Roland Fanning

Director of Credit Operations

Abitibi-Consolidated Inc.

800-1155, rue Metcalfe

Montreal, PO, H3B 5H2

Care of:

Mr. Rejean Bourque

Marsh Canada Limited

800 -1981 McGill College

Montreal, PO, H4A 3T4

Dear Mr. Fanning:

Re: Policy No. CG 1 22818

We acknowledge receipt of your acceptance of our offer and thank you for
insuring with us.

You will find enclosed a Country Schedule, Coverage Certificate, and Credit
Management Schedule in addition to numerous endorsements. These documents cancel
and replace all those issued prior to this date. This new Policy is effective
September 1, 2008 and all the shipments occurred since this date are to be
reconciled under this new Policy.

Under this Policy, EDC will provide insurance for your export sales and Coface
will provide insurance for your domestic sales. EDC will be the administrator of
the Policy and all communication should be with EDC. Information provided by you
will be shared with Coface, where appropriate.

An important aspect of the Accounts Receivable Policy is that if the Insurers
become aware of something that renders the risk of your buyer not paying
unreasonably high, the Insurers may discontinue or change the cover on the buyer
or, if necessary, stop covering sales to a particular country. The provision
permitting this kind of change is contained in Subsection 4(1) of the Policy.
This is an essential feature of the insurance and is in the Policy to address
the fact that credit risk by its nature can change over time. Any such change to
the cover would not apply to shipments which you have already made.

Please ensure that you request the necessary Credit Approvals on all buyers for
whom amounts owing will exceed the maximum amount of Credit Limit that you are
able to establish without contacting us by using the methods set out in the
Credit Management Schedule.

With the support of our automated Credit Approval system, we are able to provide
fast, efficient and reliable service in response to your Credit Limit requests.
We encourage you to take advantage of our on-line “Credit Approval Manager”
service using your Internet Interface, if you have not already done so.

151 O’Connor, Ottawa, ON Canada K1A 1K3

613-598-2500 Fax 613-237-2690 www.edc.ca

Canada

 

O-1



--------------------------------------------------------------------------------

I will be responsible for the administration of your Policy until December 12,
2008; after this date Ryan Smith will be your new underwriter. Should you have
any questions, please do not hesitate to contact me.

Yours truly,

/s/ Marlene Bouchard

Marlene Bouchard

Underwriter

Resources

Telephone: 1-888-332-4089

Fax: 613-597-8830 mbouchard@edc.ca

 

C.C.:

Nigel Kilvington, Citibank, NA, London Branch, as Agent for Eureka
Securitisation, pic and Citibank, NA Global Securitization, Citibank, N.A.

 

O-1



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

COVERAGE CERTIFICATE

Accounts Receivable Policy

(Shipments)

Insured: Abitibi-Consolidated Inc.

Policy Number. CG 1 22818

Issued: December 5th, 2008

Effective: September 1st, 2008

Reference Number: 1

This Policy is Issued in Ottawa, Ontario by Export Development Canada (“EDC”)
and by Compagnie Française d’Assurance pour le commerce Extérieur-Canada Branch
(Coface) (together referred to as the “Insurers”), to Abitibi-Consolidated Inc.
(the “Insured”). This Certificate forms part of the Policy and, as of its
effective date, it replaces any previous Coverage Certificate.

SPECIFIC TERMS OF COVERAGE PROVIDED UNDER THE POLICY ARE SET BELOW

 

 

Coverage Effective Date:

  

September 1st, 2006

Policy Period:

  

September 1st to August 31st of each year.

  

If the Policy is terminated on a date other than August 31st the last Policy

  

Period will end on such termination date.

Anniversary Date:

  

September 1st of each year

Acceptance Fee:

  

CAD 0

Policy Currency:

  

USD

EDC’s Maximum Liability Amount:

  

USD 320,000,000

Coface Maximum liability Amount:

  

USD 50,000,000

Declaration Period:

  

September 1st to November 30th

  

December 1st to February 28th

  

March 1st to May 31st

  

June 1st to August 31st

Declaration Currency:

  

USD

Insurance Percentage:

  

90% (subject to section 16 of the Policy General Terms and Conditions)

151 O’Connor, Ottawa, ON Canada K1A 1K3

613-598-2500 Fax 613-237-2690 www.edc.ca



--------------------------------------------------------------------------------

ADDRESS FOR NOTICES

 

 

to the Insured at:

 

to the Insurers at:

Abitibi-Consolidated Inc.

800 - 1155 Metcalfe

Montreal, PO. Canada

H3B 5H2

 

Export Development Canada

151 O’Connor Street

Ottawa, Ontario, Canada

K1A 1K3

Attention:

 

Mr. Roland Fanning

 

Attention:

 

Ryan Smith

Tel. Number:

 

864-292-9202

 

Tel. Number:

 

866-749-5824

Fax Number:

 

514-394-2267

 

Fax Number:

 

613-597-8830

e-mail address:

 

Roland.Fanning@AbitibiBowater.com

 

e-mail address:

 

rsmith.@edc.ca

EXPORT DEVELOPMENT CANADA,

for the Insurers

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

COUNTRY SCHEDULE

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 122818

Issued: December 5th, 2008

Effective: September 1st, 2008

Reference Number 1

This Schedule lists the countries and the maximum payments terms in respect of
which insurance coverage is provided and sets out the premium rates applicable
to sales made by the Insured to buyers located in such countries and payable on
such maximum payment terms. This Schedule forms part of the Policy and, as of
its effective date, it replaces any previous Country Schedule.

 

Country

    

Maximum Payment Terms

    

Note

     Rate %  

Algeria

     Up to 90 days             0.0625   

Arab Republic of Egypt

     ILC 91-180 days.             0.0625   

Argentina

 

 

See RESTRICTION NOTE

    

Up to 180 days

Cash Against

Documents/Documents

on Payment of a Sight Draft

           
  0.0625
0.0625   
  

Aruba

    

Cash Against

Documents/Documents on

Payment of a Sight Draft

            0.0625   

Australia

     Up to 90 days             0.0625   

Austria

     ILC -Sight 30 days Up to 90 days            
  0.0625
0.0625   
  

Barbados

     Up to 90 days             0.0625   

Belgium

     Up to 90 days             0.0625   

Bermuda

     Up to 90 days             0.0625   

Brazil

    

Up to 90 days

91 to 180 days

ILC 91 180 days

Cash Against

Documents/Documents on

Payment of a Sight Draft

           
 
 
  0.0625
0.0625
0.0625
0.0625   
  
  
  

Canada Domestic

     Up to 90 days             0.0650   

Canada Export

     Up to 180 days             0.0625   

 

Page 1 of 4



--------------------------------------------------------------------------------

 

Chile

   Up to 180 days         0.0625   

Colombia

   Up to 180 days         0.0625   

Costa Rica

   Up to 180 days         0.0625   

Cyprus/Greece

   Up to 180 days         0.0625   

Denmark

   Up to 90 days         0.0625   

Dominican Republic

  

Up to 180 days

Cash Against

Documents/Documents on

Payment of a Sight Draft

       
  0.0625
0.0625   
  

Ecuador

 

 

 

See RESTRICTION NOTE

  

Up to 180 days

ILC 91-180 days

Cash Against

Documents/Documents on

Payment of a Sight Draft

       
 
  0.0625
0.0625
0.0625   
  
  

El Salvador

   Up to 180 days -         0.0625   

France

   Up to 180 days         0.0625   

Germany

   Up to 90 days         0.0625   

Ghana

See RESTRICTION NOTE

   Up to 180 days         0.0625   

Greece

   Up to 180 days         0.0625   

Guadeloupe

   Up to 180 days         0.0625   

Guatemala

See RESTRICTION NOTE

   Up to 180 days         0.0625   

Honduras

See RESTRICTION NOTE

   Up to 180 days         0.0625   

Hong Kong

   Up to 90 days         0.0625   

Hungary

   Up to 90 days         0.0625   

Ireland

  

Up to 90 days

91 to 180 days

       
  0.0625
0.0625   
  

India

  

Up to 180 days

Cash Against

Documents/Documents on

Payment of a Sight Draft

       
  0.0625
0.0625   
  

Ireland

  

Up to 90 days

91 to 180 days

       
  0.0625
0.0625   
  

Israel

   91 to 180 days         0.0625   

Italy

   Up to 180 days         0.0625   

Jamaica

   Up to 180 days         0.0625   

Japan

   Up to 90 days         0.0625   

Kuwait

   Up to 90 days         0.0625   

Luxembourg

   Up to 90 days         0.0625   

 

Page 2 of 4



--------------------------------------------------------------------------------

 

Macedonia

   Up to 90 days         0.0625   

Malta

   Up to 90 days         0.0625   

Martinique

   Up to 180 days         0.0625   

Mexico

   Up to 180 days         0.0625   

Morocco

   Up to 90 days         0.0625   

Netherlands

   Up to 90 days         0.0625   

Netherlands Antilles

   Up to 90 days         0.0625   

New Zealand

  

Cash Against

Documents/Documents on

Payment of a Sight Draft

        0.0625   

Nicaragua

See RESTRICTION NOTE

   Up to 180 days         0.0625   

Norway

   Up to 90 days         0.0625   

Panama

   Up to 180 days         0.0625   

Paraguay

See RESTRICTION NOTE

   Up to 180 days         0.0625   

People’s Republic of China

   Up to 90 days ILC 31 -90 days         0.0625   

Peru

   Up to 180 days         0.0625   

Portugal

   Up to 90 days         0.0625   

Puerto Rico

   Up to 90 days         0.0625   

Republic of Korea

  

ILC Sight -30 days

ILC 31-90 days

91 to 180 days

       
 
  0.0625
0.0625
0.0625   
  
  

Saudi Arabia

   Up to 90 days         0.0625   

Singapore

   Up to 180 days         0.0625   

Slovak Republic

   Up to 90 days         0.0625   

Slovenia

   Up to 90 days         0.0625   

Spain

   Up to 90 days         0.0625   

Sri Lanka

See RESTRICTION NOTE

   Up to 180 days         0.0625   

Sweden

   Up to 180 days         0.0625   

Switzerland

   Up to 180 days ILC 31-90 days         0.0625   

Taiwan

   Up to 180 days         0.0625   

Thailand

   Up to 180 days         0.0625   

Trinidad and Tobago

   Up to 90 days         0.0625   

Tunisia

   Up to 180 days         0.0625   

Turkey

  

Up to 90 days

91 to 180 days

       
  0.0625
0.0625   
  

 

Page 3 of 4



--------------------------------------------------------------------------------

 

  

Cash Against

Documents/Documents on

Payment of a Sight Draft

        0.0625   

Ukraine

See RESTRICTION NOTE

   Up to 90 days         0.0625   

United Arab Emirates

   Up to 180 days         0.0625   

United Kingdom

   Up to 90 days 91 to 180 days        


 

0.0625


0.0625

  


  

United States of America

   Up to 90 days 91 to 180 days        


 

0.0625


0.0625

  


  

Uruguay

   Up to 180 days         0.0625   

Venezuela

See RESTRICTION NOTE

   Up to 90 days 91 to 180 days        


 

0.0625


0.0625

  


  

Virgin Island (BR)

   Up to 180 days.         0.0625   

 

*

RESTRICTION NOTE: There are further restrictions that apply to this market,
please see the Credit Management schedule.

EXPORT DEVELOPMENT CANADA,

for the Insurers

 

 

Page 4 of 4



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

CREDIT MANAGEMENT SCHEDULE

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 122818

Issued: December 5th, 2008

Effective: September 1st, 2008

Reference Number: 1

This Schedule sets out the procedures that the Insured must follow to establish
Credit Limits for buyers, and describes the insured’s obligation as to how to
follow up on overdue accounts. This Schedule forms part of the Policy and. as of
its effective date, it replaces any previous Credit Management Schedule.

KEY DEFINITIONS

 

 

Credit Limit

  

means the maximum amount of Loss that the Insured may sustain in respect of any
individual buyer and still obtain the maximum Insurance Percentage under the
Policy.

Credit Approval

  

means a notice given by the Insurers to the Insured slating the amount of the
Credit Limit for a buyer or group of buyers and. stipulating any specific
conditions or changes to the insurance coverage applicable to sales to that
buyer or group of buyers.

Discretionary Credit Limit

  

means the maximum Credit limit that the Insured may establish, without
contacting the insurers, by using one of the methods for establishing such a
Credit Limit set out in this Credit Management Schedule.

OBLIGATIONS OF THE INSURED

 

The Insured must establish and maintain a Credit Limit for all buyers by using
one of the methods set out in Section 1 below or by requesting a Credit Approval
from the Insurers

(See Section 2, below).

The Credit Limit should be equal to or greater than the amount owed by the buyer
to the Insured.

The Insured must take appropriate action to follow up on overdue accounts,
including those set out in Section 3, below.

Section 1: DISCRETIONARY CREDIT LIMITS

 

Depending on the size of the Credit Limit required, there are various methods
that the Insured can use to establish a Credit Limit for a buyer without
contacting the Insurers. The Insured may use only one method for each buyer.

 

However, the Discretionary Credit Limits for the buyers located in some
countries are limited to the amount Indicated in the adjacent table no matter
what amount is obtained by using the methods set out below.

  

COUNTRIES FOR WHICH THE DISCRETIONARY CREDIT LIMIT IS RESTRICTED

             

County

  

Maximum Credit Limit

  

Argentina

  

USD 0

 

Page 1 of 2



--------------------------------------------------------------------------------

 

  

Ecuador

  

USD 0

  

Guatemala

  

USD 0

  

Honduras

  

USD 0

  

Nicaragua

  

USD 0

  

Paraguay

  

USD 0

  

Ukraine

  

USD 0

  

Venezuela

  

USD 0

  

Ghana

  

USD 0

  

Sri Lanka

  

USD 0

THE METHODS FOR ESTABLISHING A CREDIT LIMIT ARE AS FOLLOWS:

 

 

Method 1

  

The Insured’s own experience -Up to 125% of the highest amount of credit that
the Insured has extended to the buyer on similar terms that was promptly paid
during the twelve month period before the date coverage for the transaction with
the buyer begins.

 

Maximum Credit Limit using Method 1:

     USD : 500,000       

 

Method 2

  

Written Credit information - Favourable written information provided by a
recognized credit Information agency or a bank which supports the extension of
credit for the amount of the sale. The information cannot be dated more than
twelve months before the date coverage for the transaction with the buyer
begins.

 

Maximum Credit Limit using Method 2:

     USD : 500,000       

 

Method 3

  

Financial Statements & Written Credit Information - Favourable Financial
Statements in combination with favourable written credit information of the
buyer which support the extension of credit for the amount of the sate. The
fiscal year end of the statements cannot be more than eighteen months before the
date coverage for the transaction with the buyer begins. The written credit
information Cannot be dated more than twelve months before the date coverage for
the transaction with the buyer begins.

 

Maximum Credit Limit using Method 3:

     USD : 1,000,000   

Section 2: CREDIT APPROVALS

 

When the Insured requires a Credit limit higher than can be established by using
the methods provided in Section 1, the Insured must contact the Insurers to
obtain a Credit Approval.

Section 3: OVERDUE ACCOUNTS

 

The longer an account remains overdue, the greater the likelihood of a loss. One
of your responsibilities under the Policy is to attempt to collect overdue
accounts.

 

EXPORT DEVELOPMENT CANADA

for the Insurers

 

 

 

Page 2 of 2



--------------------------------------------------------------------------------

EDC

Coface

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

GENERAL TERMS AND CONDITIONS

This insurance policy is issued to the Insured identified In the Coverage
Certificate by Export Development Canada (“EDC”) and Compagnie Française
d’Assurance pour le Commerce Extérieur - Canada Branch (“Coface”), who are
together referred to In this Policy as the “Insurers”. The Insurers have
separate liability to the Insured.

EDC is the Administrator of this Policy for the Insurers. All communications and
correspondence between the Insured and the Insurers are to be With EDC, and all
requests, claims, declarations and other submissions and notices required by the
Policy to be made to the Insurers are to be made to EDC. All premium is to be
paid to EDC.

Capitalized terms no1 defined in this document shall have the meanings given to
them in the Coverage certificate.

COVERAGE

 

 

  

1. The Insurers hereby provide Insurance for goods Shipped on or after the
Coverage Effective Date, subject to the provisions of this Policy and in
consideration of the insured’s payment of the Acceptance Fee and Undertaking to
pay all required premium.

EDC. Coverage

  

EDC Insures the Insured against and agrees to pay the Insurance Percentage of
any loss covered by the Policy that is sustained by the Insured under Eligible
Contracts with buyers in countries listed in the Country Schedule (excluding
Canada), as a direct result of the occurrence of any Risk described in Section
2. Such a loss is referred to as an “Export Loss”. The amount of any Export Loss
will be determined pursuant to Section 19.

Coface Coverage

  

Coface insures the Insured against and agrees to pay the Insurance Percentage of
any loss covered by the Policy that is sustained by the Insured under Eligible
Contracts with buyers located in Canada (if Canada Is listed In the Country
Schedule), as a direct result of the occurrence of a Risk described in
Subsection 2(1), 2(2) or 2(3) only. Such a loss is referred to any “Domestic
Loss”, The amount of any Domestic Loss will be determined pursuant to section
19.

Loss

  

The term “loss , when used in this Policy, means either an Export Loss or a
Domestic Loss, or both, as the context requires. A Loss is covered under this
Policy only if it is an amount that was payable by the buyer which was not paid
as a direct result of the occurrence of a covered Risk or which would have
become payable under the Eligible Contract if the risk had not occurred.

Risks

  

2. The risks that are covered under this Policy (the “Risks”) are the following:

Insolvency

  

(1) failure of the buyer to pay when the financial situation of the buyer has
resulted in:

  

(a)    proceeding being commenced under the bankruptcy or insolvency laws of the
buyer’s country for the reorganization of the financial affairs of the buyer or
the winding up of the buyer; or

  

(b)    the conclusion of a composition arrangement which is legally binding on
all the creditors of the buyer;

151 O’Connor, Ottawa. ON K1A lK3

613-598 2500 fax 613.237.2690 www.edc.ca

 

Page 1 of 14

30-028-Globex-Quebec (1008)



--------------------------------------------------------------------------------

Default

  

(2) failure of the buyer to pay by the Due Date all or any part of the Gross
Invoice Value of goods that were delivered In accordance with the terms of the
Eligible Contract and accepted by the buyer;

Repudiation

  

(3) failure or refusal of the buyer to accept goods within thirty days from the
date on which the goods were placed at the buyer’s disposal In accordance with
the delivery terms of the Eligible Contract, if such failure or refusal is not
excused by and does not arise from any breach of contract on the part of the
Insured;

Conversion and Transfer

  

(4) the operation of a law of any governmental directive having the force of law
in the buyer’s country which restricts or prevents the conversion or transfer of
currency and thereby prevents the buyer from making payment required under the
Eligible Contract, and the buyer has:

  

(a)    complied with all requirements in the buyer’s country for the conversion
or transfer of currency to make such payment; and

  

(b)    made an irrevocable deposit for transfer to the Insured of a sum In the
currency of the buyer’s country equivalent to the amount of the payment required
to be made to the Insured, unless the buyer was precluded from making such
deposit by a law or any governmental directive having the force of law in that
country;

War and Related

Disturbances

  

(5) war or hostilities between two or more countries, or rebellion, revolution,
Insurrection, civil commotion or acts of political terrorism, in any country
other than Canada, excluding however any Loss sustained as a result of the
occurrence of a risk that was within the scope of marine cargo insurance, such
as that provided under the War, Strikes, Riots and Civil Commotions Clauses of
the London or American Institute, that was available on the date the goods were
Shipped. Whether or not any such insurance was placed;

Export Permits

  

(6) cancellation or non-renewal of an export permit by the Government of Canada
or the imposition by the Government of Canada of restrictions on the export of
goods which were not subject to permit or restriction prior to the date on which
the goods were Shipped; and

Import Permits

  

(7) cancellation or non-renewal of an import permit or the imposition of
restrictions on such Import of goods which were not subject to permit or
restriction prior to the date on which the goods were Shipped.

Services Coverage

  

3. Coverage is also provided for services rendered by the Insured with respect
to goods insured under the Policy when the services are sold under the same
Eligible Contract as the goods. For purposes of such coverage, all references in
the Policy to “goods” shall be deemed to Include services, and all references in
the Policy to “goods Shipped , shipments and “goods delivered” shall be deemed
to Include the services that were rendered by the Insured with respect to such
goods.

Changes

at any time

  

4. (1) The Insured acknowledges that because of the changing nature Of credit
risk, the Insurers conduct ongoing assessments of the risk undertaken by the
Policy and Credit Approvals issued there under. The Insured agrees that if in
their ongoing assessment of risk. The Insurers become aware of any fact or
circumstance which is material to the assessment of the credit risk undertaken,
and which in the Insurers’ view renders the risk of Loss unreasonably high, the
Insurers may, by prior written notice to the Insured, change, cancel or withdraw
any Credit

 

Page 2 of 14

30-028-Globex-Quebec (1008)



--------------------------------------------------------------------------------

  

Limit or Credit Approval, exclude a buyer, or change the provisions of the
Country Schedule. Including, without limitation, by removing a country from the
Country Schedule. However, any such change, cancellation or withdl1llwal shall
apply only to goods to be Shipped after receipt of the notice by the Insured
(the date of such receipt to be determined In accordance with Section 35). Any
Loss with respect to goods Shipped after receipt of the notice, other than goods
Shipped in accordance with a change set out in any such notice, shall be
conclusively deemed to be a Loss that was due to a cause avoidable by the
Insured and therefore excluded from coverage pursuant to Section 8 of the
Policy.

Changes

annually

  

(2) The Insurers shall have the right to change the premium rates and any term
or condition of the Policy as of any Anniversary Date, provided that the Insured
is sent an Initial notice, at least 60 days prior to the Anniversary Date, that
changes mayor will be made to the Policy, but the changes need not be specified
as part of such Initial notice. The Insured will be notified of the specific
changes at a later date and the changes will become effective on the first
Anniversary Date following the Insurers’ Initial notice if the Insured notifies
the Insurers that the changes are acceptable. If the Insured does not agree with
the changes, the Policy win terminate 60 days after such Anniversary Date and
during that 60 day period the existing rates and terms and conditions will
continued to apply.

Application

  

5. The statements made by the Insured in the Application are the basis upon
which this Policy has been issued. If any such statements are untrue, incomplete
or incorrect in any material respect, this Policy shall be void as of the
Coverage Effective Date and the Insurers may retain any premium and fees that
have been paid.

Documentation Risk

  

6. Even though the Insurers may have received from the Insured, or provided
comments on, any contract of sale, agreement or other documentation, the Insured
remains responsible for ensuring that effectiveness of all documentation
including ensuring that an agreement creates a binding payment obligation by the
relevant party.

Disputes

  

7. If there is a dispute between the Insured and the buyer with regard to any
matter which brings into question the amount owing (or whether there is any
amount owing) by the buyer to the Insured (a “Dispute” the Insurer shall have no
liability with respect to the claim until the Dispute is finally settled, by
negotiation or otherwise, and the Loss amount is clearly established.

EXCLUSIONS

 

 

  

8. The Insurers shall not be liable for the payment of a claim for Loss if:

Misrepresentation

  

(1) the Insured has at any time made any misrepresentation to an Insurer or has
failed to disclose to the insurers any information that is material to the
rights, liabilities or obligations of either insurer under this Policy;

Changing “Terms of
Payment

  

(2) the Insured has agreed with the buyer to change the payment terms under the
eligible Contract, unless:

  

(a)    the Insurer has given its prior written approval;

  

(b)    such agreement constitutes a composition arrangement that is legally
binding on all creditors of the buyer; or

  

(c)    the agreement was made in the circumstances described in Section 9;

 

Page 3 of 14

30-028-Globex-Quebec (1008)



--------------------------------------------------------------------------------

 

Assignment of Contract

  

(3) any right, title or interest of the Insured under the Eligible Contract has
been assigned by the Insured to any person other than the Insurer, unless the
assignment was by way of security only and the assignee has executed and
delivered to the Insured a reassignment and release in respect thereof in form
and substance satisfactory to the Insurer;

Cause avoidable

  

(4) the loss is due to a cause avoidable by the Insured, an Affiliate or an
agent of an Affiliate, or by a failure of any of these persons to act in a
commercially reasonable manner, or the Loss is caused by the Insolvency of any
of these persons;

Related Buyer

  

(5) the buyer is an Affiliate, unless the existence of the affiliation was
specifically acknowledged in writing by the Insurer and the Insurer agreed in
writing to provide coverage in respect of such buyer;

Goods Shipped When Buyer in Default

  

(6) at the time the goods were Shipped, the buyer had been in default of its
payment obligations, to the Insured for more than 60 days for en amount greater
than 10% of the total amount due to the Insured by that buyer, unless the
Insurer agreed in writing to the goods being Shipped despite the default;

Corruption

  

(7) the Insured, an agent of the Insured, an Affiliate or an agent of an
Affiliate has engaged in or knowingly been party to any action, in relation to
the Eligible Contract, that is prohibited by Canada’s Corruption of Foreign
Public Officials Act or by the criminal laws dealing with the bribery of public
officials that are applicable In a country In which any such agent or Affiliate
is located. except that if the Loss would have been payable to a third party
pursuant to the provisions of a Direction to Payor a Tripartite Agreement, the
Insurer will make the claim payment to that third party and the Insured shall
Immediately reimburse the amount of the claim payment to the Insurer;

Licenses, Approvals or Authorizations

  

(8) the Insured has failed to obtain and maintain all licenses, approvals, or
other authorizations required on the date the goods were Shipped for the
performance of the Eligible Contract or the buyer has failed to obtain such
approvals or authorizations (that the buyer was responsible to obtain) prior to
the Insured shipping the goods; or

Other insurance

  

(9) the Insured is a beneficiary under any other policy of insurance, guarantee
or agreement of any kind that provides an Indemnity with respect to the loss,
unless otherwise agreed to by the Insurers In writing or unless required by the
Insurers In a Credit Approval.

Extension of Due

  

Date

  

9. If the buyer has requested the extension Of a Due Date, the Insured may agree
with the buyer to extend the Due Date if:

  

(1) the original payment terms were not cash against documents, documents on
payment or documents against payment of sight draft;

  

(2) the agreement to extend the Due Date is entered into prior to the original
Due Date;

  

(3) the extended Due Date is not more than 90 days from the original Due Date;
and

  

(4) the extended Due Date does not result in the insured having granted credit
to the buyer-for a total period in excess of 180 days.

 

Page 4 of 14

30-028-Globex-Quebec (1008)



--------------------------------------------------------------------------------

DUTIES OF THE INSURED

 

 

Notification of

Other Contracts

  

10. The Insured shall promptly notify the Insurers each lime a shipment of goods
is to be made by the Insured under a contract of sale (other than an Excluded
Contract) that is on terms not provided for In the Country Schedule or with a
buyer located in a country not listed in the Country Schedule, and on being so
notified. the Insurers shall either:

  

(1) extend the insurance coverage to include the contract of sale as an Eligible
Contract by adding the buyer’s country and/or the new payment terms to the
Country Schedule, and advise the Insured of the terms of such coverage; or

  

(2) designate the contract Of sale as an Excluded Contract.

  

11. On or before the 20th day of the month following the end of each Declaration
Period. the Insured shall:

Declarations

  

(1) complete and return to the Insurers the declaration worksheet provided by
the Insurers, specifying by country (or, In the case of Canada, by province or
territory) where the buyer Is located, the Gross Invoice Value of all goods
Shipped during that Declaration Period under contracts of sale other than
Excluded Contracts, and if no such goods have been Shipped during that
Declaration Period, the Insured shall submit a nil declaration; and

Payment of Premium

  

(2) pay premium, computed on the Gross Invoice Value of all goods Shipped during
that Declaration Period under contracts of sale other than’ Excluded Contracts,
al the rates applicable on the date the goods were Shipped, as set out in the
Country Schedule: and any applicable taxes.

Payment of Other Fees

  

12. Upon receipt of a statement of account, the Insured shall promptly pay all
fees owing for any services provided by the Insurers of obtained by the Insured
for the insured for purposes of the coverage.

Overdues and Events that could Cause .a Loss

  

13. The Insured shall immediately notify the Insurers of any event or
circumstance of which the Insured is aware that could cause a Loss, including,
without limitation, any deterioration in the financial condition of a buyer,
and, on or before the 20th day of each calendar month, the Insured shall provide
the Insurers with full particulars as to all amounts payable by buyers under
Eligible Contracts that have been in default for more than 90 days.

prevent and

Minimize Loss

  

14. The Insured shall use all reasonable and usual care, skill and forethought
in respect of all matters affecting this Policy, and shall take all practicable
measures, including any measures requested by the Insurers, to prevent the
occurrence of any Los or minimize the amount of any loss that may occur or that
has occurred. The Obligation to prevent and minimize loss applies both prior to
and after the filing of a claim application and it includes, without limitation,
the obligation to:

  

(1) monitor overdue accounts by following the procedures for the collection of
overdue accounts that are sat out in the Credit Management Schedule or, if no
such procedures are set out in the Credit Management Schedule, by following the
Insured’s own procedures;

 

Page 5 of 14

30-028-Globex-Quebec (1008)



--------------------------------------------------------------------------------

  

(2) file a proof of claim in the bankruptcy of the buyer; and

  

(3) discontinue shipping goods to buyers that have been in default for more than
60 days for an amount greater than 10% of the total amount due to the Insured by
that buyer, unless the Insurer agreed in writing to the goods being Shipped
despite the default.

CREDIT LIMITS

 

 

Credit Limits

  

15. In order for this Policy to apply to sales to a buyer, the Insured must
establish a Credit Limit for the buyer by following the procedures set out in
the Credit Management Schedule. The procedures may require that the Insured
obtain a Credit Approval.

Declining Insurance Percentage when Loss exceeds Credit Limit

  

16. For any case where the Loss amount (together with the amount of all previous
claim payments in respect of the same buyer which have not been recovered)
exceeds the Credit limit for the buyer, the Insurance Percentage set out in the
Coverage Certificate or in the Credit Approval will decline. In those cases, the
new insurance Percentage Will be:

  

(A)   the amount of the Credit limit,

  

less

  

(B)   the amount of any previous Losses (Which have not been recovered) in
respect of which claim payments were made for the same buyer, divided by

  

(C)   the Loss amount,

  

multiplied by

  

(D)   the original applicable Insurance Percentage specified in the Credit
Approval or in the Coverage Certificate.

  

17. Notwithstanding the total amount of all Credit Limits:

EDC’s Maximum Liability

  

(1) the amount of EDC’s overall maximum liability for all Export Losses in
respect of which the Insured becomes entitled to receive claim payments in each
Policy Period. Is limited to EDC’s Maximum Liability Amount; and

Coface’s Maximum liability

  

(2) the amount of Coface’s overall maximum liability for all Domestic Losses in
respect of which the Insured becomes entitled to receive claim payments in each
Policy Period, is limited to Coface’s Maximum Liability Amount.

  

For greater certainty, EDC has no liability for or In relation to any Domestic
Loss claim and Coface has no liability for or in relation to any Export Loss
claim.

 

Page 6 of 14

30-028-Globex-Quebec (1008)



--------------------------------------------------------------------------------

CURRENCY CONVERSIONS

 

 

Declarations
and premium

  

18. (1) All declarations of goods Shipped and all premium shall be expressed and
paid In a Declaration Currency. For purposes of determining the amount to be
declared and the premium 10 be paid when the Contract Currency is not a
Declaration Currency, the Gross Invoice Value shall be converted to its
equivalent value in a Declaration Currency, at the rate applicable at the
Insured’s bank for buying Declaration Currency with Contract Currency on the
last business day of the Declaration Period In which the goods were Shipped.

Claim payment

  

(2) Claim payments shall be made In the Contract Currency if the Contract
Currency Is USD or CAD. If the Contract currency is not USD or CAD, the claim
payment shall be made in the Policy Currency and, to determine the amount of the
claim payment, the Loss amount shall be converted to the Policy Currency at the
lesser of the dally noon mid-market rate for such conversions applicable at
EDC’s bank on:

  

(a)    the last business day of the calendar month in which the goods were
Shipped; and

  

(b)    the date on which the Insured became entitled to receive Ii claim
payment, as set out in Section 21.

Insurers’ liability

  

(3) For purposes of calculating each Insurer’s remaining exposure under any
maximum liability amounts under the Policy, any claim payment made in a currency
other than the Policy Currency shall be converted to the Policy Currency at the
daily noon mid-market rate for such conversions applicable at EDC’s bank on the
last business day of the calendar month prior to the date of the claim payment.

LOSSES

 

 

Computation of
Loss

  

19. The amount of a Loss that is covered by the Policy will be computed in the
Contract Currency, and is the Gross Invoice Value of the goods Shipped together
with any additional insurance, freight or other handling costs (exclusive of
demurrage) that were incurred as a result of any interruption or diversion of
delivery due to the occurrence of the Risk which resulted in the Loss, less;

  

(1) any amount which the Insured agrees the buyer is entitled to take Into
account by Way of payment, credit, set-off or counterclaim;

  

(2) all amounts received, recovered or. realized by or on behalf of the insured
on account of amounts payable by the buyer to the Insured in respect of such
goods, including any amount realized through sale or disposal of the goods: and

  

(3) all costs that would normally have been incurred by the Insured In respect
of such goods but which have not been incurred as a result of the occurrence of
the Risk. .

 

Page 7 of 14

30-028-Globex-Quebec (1008)



--------------------------------------------------------------------------------

 

Non-Qualifying Loss

  

20. An Insurer shall not be liable for the payment of any Loss where the amount
of such Loss equal to or less than the Non-Qualifying Loss amount. A
“Non-Qualifying Loss” is a Loss which is not covered by the Policy because of
its size. The amount of the Non-Qualifying Loss and the circumstances in which
it applies are set out in the Coverage certificate.

CLAIMS PROCESS

 

 

Claim Waiting

Period

  

21. The Insured shall become entitled to receive a claim payment for a Loss1hat
has been determined to be an eligible claim four months after the date on which
the Loss was sustained by the Insured, except that:

  

(1) If the Loss Is a result of the Risk described in Subsection 2(1), the
Insured shall become entitled to receive a claim payment immediately upon the
Loss having been sustained by the Insured; and

  

(2) if the Loss is a result of the Risk described In Subsection 2(3), ‘the
Insured shall become entitled to receive a claim payment after the goods have
been resold or Otherwise disposed of by or on behalf of the Insured with the
prior written approval of the Insurer, Which approval shall not be unreasonably
withheld.

Claim Period

  

22. An Insurer shall not be liable for the payment of a claim for Loss if the
Insured has not filed a claim application for the Loss Within twelve months from
the date on which the Loss was Sustained.

Claim Application

  

23. (1) When submitting a claim application, the Insured must establish that an
Insured Risk has occurred, the amount of the Loss, and that the loss is within
the terms of cover. In the case of any loss which has arisen from business
transacted by an Affiliate or by an agent of the’, Insured or an Affiliate, the
Insured must also provide the Insurer with a signed copy of a declaration form
provided by the Insurer In which the agent or Affiliate has made the declaration
required by the Insurer to the effect that the agent or Affiliate has not
engaged in activities prohibited by criminal laws dealing with corruption or the
bribery of public officials.

  

(2) The Insurer is entitled to Investigate all aspects of each claim. Tile
Insured must assist the Insurer with the investigation by providing to the
Insurer any records. documentation, information, certificates or other forms of
proof that the Insurer may reasonably require to Mable the Insurer to assess the
claim eligibility and the amount of the Loss, including, without limitation,
Information required for the purpose of determining if any of the exclusions of
the Insurer’s liability set out In Section 8 or elsewhere in the Policy apply to
the claim.

  

(3) Within 30 days of receipt of a claim application, or the receipt of any
additional information in’ respect of a claim, the Insurer shall advise the
Insured if any additional information is required. If the Insured falls to
provide any such information Within 30 days of the Insurer’s request, the
Insurer may consider the claim abandoned.

Claim Determination

  

24. Within 30 days of receipt of a claim application or of all additional
information that was requested, the Insurer shall advise the Insured that: (i) a
claim payment will be made; (ii) the claim is denied; or (iii) the Insured is
not eligible for a claim payment due to the existence of a Dispute. If a claim
is payable and the Insurer fails to pay the claim within 30 days of the later
of: (i) the date the Insured is entitled to receive a claim payment, (ii) the
date when the Insurer received the claim application, and (iii) the date when
the Insurer received the requested additional Information, the

 

Page 8 of 14

30-028-Globex-Quebec (1008)



--------------------------------------------------------------------------------

  

insurer will pay interest on the amount payable by the insurer at the rate per
annum quoted by EDC’s bank as its prime rate for the currency of the claim
payment, as of the day following the date the claim should have been paid. and
such interest shall be calculated annually in arrears from, but excluding, the
30th day after the later of: (i) the date the insured is entitled to receive a
claim payment, (ii) the date when the insurer received the claim application,
and (iii) the date when the insurer received the requested additional
information, to, and including, the date the claim is paid to the Insured and
such interest is payable on the date the claim is paid.

Claim payment return

  

25. If an Insurer has paid a claim to the Insured and:

  

(1) the Insurer becomes aware of information that would have entitled the
Insurer not to pay the claim., including, without limitation, the fact that any
of the exclusions of the Insurer’s liability set out in Section 8 or elsewhere
in the Policy applied to the claim, or’

  

(2) the Insured fails to comply with its obligations under the Policy following
a claim payment,

  

the Insured shall, forthwith upon the Insurer’s demand, repay the claim amount
to the Insurer, with interest thereon at the rate per annum quoted by EDC’s bank
as Its prime rate for the currency of the claim payment, as of the date the
claim was paid, and such interest shall be calculated annually in arrears from,
but excluding, the date the claim was paid, to, and including, the date the
claim is repaid to the Insurer and such interest is payable on the date the
claim is repaid.’

Reservation of

Rights

  

26. The Insurers hereby expressly reserve all rights under the Policy. No action
or failure to act by or on behalf of an Insurer in connection with investigating
a claim or seeking to prevent or minimize a Loss, including, without limitation,
the undertaking of investigations, discussions or negotiations with a buyer or
any third parties, shall constitute a waiver by the insurer of any of its rights
under the Policy or prevent or estop the insurer from thereafter exercising any
of its rights under the Policy including, without limitation, Its right to deny
liability or terminate the Policy.

RECOVERIES

 

 

Subrogation

  

27. (1) Subject to Subsection 27(2), upon the payment of a claim, the insurer is
subrogated to all the insured’s rights against any person responsible for the
Loss up to the amount of the claim payment The Insurer is entitled to take legal
action against any person In order to exercise those subrogated rights.

  

(2) The Insurer waives all rights of Subrogation If the claim payment was made
to a third party pursuant to the provisions of a Tripartite Agreement or a
Direction to Pay in circumstances In which the claim payment would not have been
made directly to the Insured as a result of the application of Subsection 8(7).

Rights and

Obligations

of the Insured

  

28. (1) Where an Insurer pays a claim, the Insured may exercise its rights for
the balance of its claim against the buyer for which the Insured has not been
indemnified by the insurer, in preference to the insurer.

 

Page 9 of 14

30-028-Globex-Quebec (1008)



--------------------------------------------------------------------------------

 

  

(2) On payment of a claim by the insurer the Insured shall:

  

(a)    fully co-operate with the insurer in its recovery efforts, which may
include litigation and the defence of any counterclaim brought against the
insurer; and

  

(b)    Indemnify the insurer against any liability that may be incurred by the
insurer as a result of any reasonable and proper action that was taken by the
insurer in seeking to recover the Loss or that may have arisen out of an action
or claim brought against the Insurer by the buyer or any other person if such
action or claim was brought as a result of a failure to perform or an
unreasonable action or inaction by the insured in relation to the Eligible
Contract, or any related agreement, or otherwise.

Transfer of Rights

  

29. Upon the payment of a claim and if requested by the insurer, the insured
shall transfer and assign or request its Affiliate to transfer and assign to the
insurer all right, title and interest in all amounts owed to the insured in
respect of the Loss, or any security in respect thereof, up to the amount of the
claim paid.

Recovery Expenses

  

30. When an Insurer pays a claim for a Loss, the Insurer and the Insured shall
share all external costs and expenses previously approved by that Insurer and
incurred to effect recovery, other than costs or expenses associated with the
defense of any set-off or counterclaim by the buyer (which shall be for the
account of the Insured) or costs or expenses incurred by the Insured once the
amount of the loss has been fully recovered. The portion of such costs that will
be paid by the Insurer shall be limited to the Insurance Percentage applicable
to the loss and the Insured shall pay the remainder.

Reporting and

Remittance

of Recoveries

  

31. The Insured shall report to the Insurers all amounts received, recovered or
realized with respect to any Loss, by the Insured or by any person on behalf of
the Insured. Amounts recovered that are due to the Insurer pursuant to its
subrogation rights following the payment of a claim must be promptly remitted to
the Insurer In the Contract Currency unless otherwise directed by the Insurer
and until remitted such funds shall be held In trust for the Insurer.

OTHER CONDITIONS

 

 

Agent

  

32. Statements made by an agent of the Insured and actions taken by any such
agent in respect of the Insured’s dealings with the Insurers or with third
parties, shall be deemed, for purposes of the Policy, to be statements made and
actions taken by the Insured and shall be binding on the Insured, and except
where the context clearly requires otherwise, all references In the Policy to
the “Insured” including, without limitation, in the exclusions and recoveries
provisions, shall be read to mean the Insured-and/or an agent of the Insured.
And for greater clarity, any payment by a buyer to an agent of the Insured is
deemed to be a payment to the Insured. A person is an agent of the Insured for
purposes of the Policy when that person has been expressly appointed by the
Insured as its agent, or when that person’s actions can reasonably be considered
to be those of an agent of the Insured.

 

Page 10 of 14

30-028-Globex-Quebec (1008)



--------------------------------------------------------------------------------

 

Insurers’ Access

to Information

  

33. The Insured shall provide the Insurers with all information relating to any
matter under this Policy that is in the possession of the Insured or an
Affiliate. The Insurers may. at any time, examine and ,make copies of all
letters, communications, accounts or other documents that relate to the Policy,
that are In the possession or control of the Insured or an Affiliate. The
Insured shall take all reasonable steps to allow the Insured to obtain any
information or to review any document that relates to the Policy and that is in
the possession) of any other person.

Contract of

Insurance

  

34. These General Terms and Conditions and all endorsements hereto, the Coverage
Certificate, the Credit Management Schedule, the Country Schedule, the Credit
Approvals (all such documents collectively constituting the “Policy”), and the
Application on which the Policy is based. constitute the entire contract of
Insurance between the Insurers and the Insured. Except as expressly provided for
in the Policy, any statements. undertakings or agreements between the parties
Other than what is contained in this Policy, the Application, or a written
agreement entered into between the Insurers and the Insured after the issuance
and acceptance of the Policy, shall not form part of, or. be deemed to be part
of, ‘this contract of insurance.

Notice

  

35. Every notice, demand, request, consent. approval, waiver or agreement to be,
given or made hereunder shall be in writing and shall be delivered to the other
party by hand, sent by mall, or transmitted by fax, e-mail or other electronic
means and shall be deemed to have been given and received, if delivered by hand,
upon delivery, if sent by mail, the earlier of actual receipt and seven days
after posting, and it transmitted by fax, e-mail or other electronic means the
date of transmission, in each case excluding Saturday. Sunday and any national
or statutory holiday when the offices of the receiving party are closed for
business. The mailing address, fax number and e-mail address of the Insurers and
the Insured for purposes of the Policy are those specified in the Coverage
certificate or such other addresses or fax numbers as to which the Insurers or
the Insured may from time to time notify the other.

Observance of

Policy Conditions

  

36. The due performance of the Insured’s duties and obligations under the
Policy, at the time stipulated for such performance, shall be a condition
precedent to any liability of the Insurers for the payment of a claim. No
failure on the part of an Insurer to exercise and no delay in exercising any
right under this Policy shall operate as a waiver thereof. Any waiver by an
Insurer of the strict compliance by the Insured with Its duties and obligations
under the Policy shall not be deemed to be a waiver of any subsequent failure by
the Insured to comply with such duties and obligations.

Termination

  

37. (1) Each party shall have the right to terminate this Policy upon giving the
other party 60 days’ prior written notice to that effect.

  

(2) An Insurer shall have the right to terminate, this Policy, on 15 days notice
to the Insured if the Insured defaults in the due performance of its duties or
obligations under the Policy. Unless such default is cured or remedied by the
Insured within such 15 day notice period.

  

(3) An Insurer shall have the right to terminate this Policy immediately on
notice to the Insured if .the Insured, an agent of the Insured, an Affiliate or
an agent of an Affiliate has engaged in or knowingly been party to any action;
in relation to any contract of sale insured under the Policy that is prohibited
by Canada’s Corruption of Foreign Public Official Act or by the criminal laws
dealing with the bribery of public officials that are applicable In a country in
which any such agent or Affiliate is located. .

 

Page 11 of 14

30-028-Globex-Quebec (1008)



--------------------------------------------------------------------------------

 

  

(4) When the Policy is terminated, the Insured shall continue to be bound by all
of its obligations under the Policy relating to any claims that may have been
paid prior to such termination or that may be paid thereafter.

Policy not

Assignable

  

38. The ‘Insured shall not assign this Policy or any right, title or Interest
herein, without the prior written approval of the Insurers.

Good Faith and

disclosure

  

39. Without limiting the operation of any rule of law, this Policy has been
Issued on the condition that:

  

 

(1) the Insured shall observe the ulmost good faith at all times;

  

(2) as at the date of issuance of the Policy and as at the date of issuance of
any Credit Approval, the Insured has disclosed to the Insurers all facts
material to the Risks insured: and

  

(3) the Insured shall promptly disclose to the Insurers all changes material to
the Risks insured.

Severability

  

40. If any provision of this Policy or the application of any provision to any
person or circumstance Is, to any extent, held to be Invalid or unenforceable,
the remainder of this Policy and the application of such provision to persons or
circumstances other than those in relation to which It was held to be invalid or
unenforceable, shall not be affected thereby and all other provisions of this
Policy shall be separately valid and enforceable to the fullest extent
permitted.

INTERPRETATION

 

 

  

41. The marginal notes and headings In this Policy have been Inserted for
convenience of reference only and shall not form part of or be considered In the
interpretation of this Policy. All references to “Section”, “Subsection” and
“Paragraph” shall refer to sections, subsections and paragraphs of this Policy.
Any reference to a person includes a natural person, a partnership all a body
corporate. Unless the context requires otherwise; the singular shall include the
plural and vice versa.

Definitions

  

42. (1) “Affiliate” means a person:

  

(a)    who has a direct or indirect equity interest in the Insured or a person
in whom the Insured has a direct or indirect equity Interest;

  

(b)    who is related to the Insured through a common third party’s direct or
indirect equity interest in both that person and the Insured;

  

(c)    Who, or whose direct or indirect owners, has a family relationship with
the Insured or the Insured’s direct or indirect owners; or

  

(d)    who has any other kind of relationship with the Insured. Which could give
rise to a concern on the part of a reasonable insurer that the Insured might not
behave as a prudent seller with respect to sales to such person, to the
detriment of the Insurer;

  

(2) “CAD” means the lawful currency of Canada;

 

Page 12 of 14

30-028-Globex-Quebec (1008)



--------------------------------------------------------------------------------

  

(3) Contract Currency” means the currency in which the Gross Invoice value of
the goods is contractually required to be paid by the buyer;

  

(4) Coverage Certificate” means the document Issued by the Insurers that sets
out the specific terms of the insurance coverage applicable to the Insured and
stipulates any conditions of coverage which may amend or add to those
established by these General Terms and Conditions;

  

(5) “Credit Approval” means a notice given by the Insurers to the Insured
stating the amount of the Credit Limit for a buyer or group of buyers and
stipulating any specific conditions or changes to the insurance coverage
applicable to goods Shipped to that buyer or group of buyers:

  

(6) Credit Limit” means the maximum amount of Loss that the Insured may sustain
in respect of any individual buyer and still obtain the maximum Insurance
Percentage under the Policy;

  

(7) “Due Date” means the date on which payment under an Eligible Contract is
due;

  

(8) “Eligible Contract” means a contract of sale that is not an Excluded
Contract and that:

  

(a)    complies with any special conditions set out in the Country Schedule for
the country in which the buyer is located;

  

(b)    provides that all amounts payable by the buyer to the Insured shall be
paid on terms which are within the maximum terms of payment set out in the
Country Schedule for the country in Which the buyer is located; and

  

(c)    complies with the provisions of any Credit Approval Issued fur the buyer;

  

(9) “Excluded Contract” means a contract of sale:

  

(a)    with a federal, provincial, state, territorial, municipal or other
government buyer, unless otherwise approved by the Insurers in writing;

 

(b)    to be entirely paid by an irrevocable letter of credit or secured by an
irrevocable standby letter of credit, which was in the possession of the Insured
at the time the goods were Shipped;

 

(c)    to be entirely paid to the Insured by a Canadian or US buyer with cash
before the goods are delivered (*cash” means hard currency, or money order, bank
draft, credit card or certified cheque):  

 

(d)    that the Insured is prohibited by law from performing; or

 

(e)    which the Insurers have advised the Insured in writing is not insured
under this Policy;

  

(10) Gross Invoice Value-means the Invoice value of goods and any Insurance,
freight or other handling costs that were incurred by the Insured on behalf of
the buyer at the time the goods were Shipped; and excluding:

  

(a)    any tax payable by the Insured to a taxing authority that would be
reimbursed by the taxation authority if not paid by the buyer;

  

(b)    any amount to be paid by an irrevocable letter of credit or secured by an
irrevocable standby letter of credit, which was in the possession of the Insured
at the time the goods were Shipped;

 

Page 13 of 14

30-028-Globex-Quebec (1008)



--------------------------------------------------------------------------------

 

  

(c)    any amount paid to the Insured with cash before the goods were Shipped,
(‘cash’ means hard currency, or money order, bank draft, credit card or
certified cheque) and any amount secured by the Insured with cash collateral;
and

  

(d)    any post maturity Interest;

  

(11) “Political Risk” means a Risk described in Subsections 2(4), 2(5), 2(6) or
2(7);

  

(12) “Shipped” means that goods being sold by the Insured to a buyer have been
placed in transit for delivery to a destination specified by the buyer; and

  

(13) “USO” means the lawful currency of the United States of America.

 

EXPORT DEVELOPMENT CANADA

   

COMPAGNIE FRANÇAISE D’ASSURANCE

   

POUR LE COMMERCE EXTERIEUR

   

CANADA BRANCH

/s/ Pierre Gignac

   

/s/ Christopher Short

Pierre Gignac

   

Christopher Short

Senior Vice-President

   

Chief Agent

/s/ Harry Kaunisvlita

   

Harry Kaunisvlita

   

Vice President. Short Term Insurance

   

 

Page 14 of 14

30-028-Globex-Quebec (1008)



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: December 5th, 2008

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

LIMITATION OF COVERAGE TO INSOLVENCY AND POLITICAL RISKS

This Endorsement forms part of the Policy.

Solely with respect to certain contracts of sale entered into by Bowater Mersey
Paper Co. ltd. with The Washington Post Co., coverage is provided only for
Losses incurred as a result of political risks or the insolvency of the buyer.

Without in any way restricting the application of the terms and conditions of
the Policy except as hereinafter expressly provided and solely for purposes of
determining the terms and conditions of such coverage, the Policy is amended as
follows:

 

 

1.

With respect to contracts of sale entered into by Bowater Mersey Paper Co. ltd.
with The Washington Post Co., the Risks described in Subsections 2(2) and 2(3)
and all references to such Risks in the Policy are deleted.

 

 

2.

The Risk of insolvency described in Subsection 2(1) will be covered only if it
occurs before the Due Date or within 120 days after the Due Date.

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

   

 

   

 

 

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613.237.2690 www.edc.ca



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: December 5th, 2008

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

BOYCOTT

This Endorsement forms part of the Policy.

The Government of Canada finds unacceptable certain activities which would, in
connection with the provisions of any international economic boycott, require
Canadian firms or individuals to engage in certain actions that may have a
discriminatory effect, and it will deny its support and assistance to
transactions entered into by those firms and individuals who accept boycott
provisions in contravention of government policy.

Export Development Canada follows the Government’s policy on boycotts for the
transactions that it supports.

Coverage is therefore not provided under the Policy for any sales contract that,
in connection with the provisions of any international economic boycott:

 

 

(1)

requires the Insured to:

 

 

(a)

engage in discrimination based on the race, national or ethnic origin or
religion of any Canadian firm or individual;

 

 

(b)

refuse to purchase from or sell to any Canadian firm or individual;

 

 

(c)

restrict its commercial investments or other economic activities in any country;

 

 

(d)

produce any document (sometimes called a ‘negative certificate of origin’) which
says that particular goods or services have not originated from specific firms
or places; or

 

 

(e)

refuse to sell any Canadian goods and services to, or buy any goods or services
from any country, except that a buyer may specify that goods

151 O’Connor, Ottawa, ON Canada K1A 1K3

613-598-2500 Fax 613-237-2690 www.edc.ca



--------------------------------------------------------------------------------

 

 

and

services of non-Canadian origin that are being provided by the Insured must
originate from a particular country;

or

 

 

(2)

contains a statement made by the Insured, or requires the Insured to make a
statement saying that the Insured does not deal with a named country, unless it
is clear that there is no intention to restrict the Insured’s right to deal with
the named country.

All other terms and conditions of the Policy remain unchanged.

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

   

 

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: December 5th, 2008

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

SALES OUT OF CONSIGNMENT INVENTORY OR EXHIBITION STOCK

This Endorsement forms part of the Policy.

Coverage is provided in respect of goods sold to a buyer after having been
delivered to a consignee to be exhibited, held on a consignment basis or held in
inventory until sold.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided and solely for
purposes of determining the terms and conditions of such insurance coverage, the
Policy is amended as follows:

 

 

1.

If goods were previously delivered by the Insured to a Consignee, the eventual
sale of those goods by the Insured to a buyer (which may be the Consignee) will
be covered by the Policy if the sale occurs between the Coverage Effective Date
and the date of termination of the Policy. In such circumstances, goods will be
considered to have been Shipped, for purposes of the Policy, when they are sold.

 

 

2.

The Insured shall declare and pay premium on goods that are delivered to a
Consignee on the 20th day of the month following the end of the Declaration
Period in which the sale of the goods occurs.

 

 

3.

“Consignee” means a person to whom the Insured has delivered goods to which the
Insured has retained title, to be exhibited, held on a consignment basis or held
in inventory, until the goods are sold to the Insured’s buyer.

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

 

 

151 O’Connor, Ottawa, ON Canada K1A 1K3

613 595 2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: December 5th, 2008

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

CREDIT LIMIT FOR ILC SALES (CONFIRMED & UNCONFIRMED ILC)

This Endorsement forms part of the Policy.

The parties have agreed to amend the Policy to provide insurance coverage for
sales contracts requiring payment to be made by irrevocable letters of credit
(“ILCs”) issued or confirmed by a bank approved by the Insurers.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided and solely for
purposes of determining the terms and conditions of such insurance coverage, the
Policy is amended as follows:

 

 

“1.

“Bank” means a bank which has issued or confirmed an ILC issued to the Insured
as the payment mechanism for the Insured’s sales;

“Bank Approval” means a notice given by the Insurers to the Insured with respect
to a Bank stipulating specific terms and the amount of the Credit Limit for the
Bank and any specific conditions or changes to the insurance coverage applicable
to Eligible Contracts that require payment by an ILC issued or confirmed by such
Bank; and

“Credit Limit” means the maximum amount of Loss that the Insured may sustain to
obtain maximum coverage under the Policy in respect of a Bank for all the
Eligible Contracts that require payment by an ILC issued or confirmed by the
Bank.

 

 

2.

The definition of Gross Invoice Value is hereby amended by deleting the
reference to amounts to be paid by irrevocable letters of credit.

 

 

3.

A contract of sale to be entirely paid by an ILC which was in the possession of
the Insured at the time the goods were Shipped is an Excluded Contract if no
Bank Approval was issued by the Insurers in respect of the Bank that issued or
confirmed the ILC.

 

 

4.

The provision of the Policy providing for a declining Insurance Percentage
applicable in certain circumstances is hereby amended by replacing the
references to “buyer” and “Credit Approval” with references to “Bank” and “Bank
Approval”, respectively.

 

 

5.

The following risk is added to the Policy as a Risk covered by both EDC

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

and Coface:

“failure of the Bank to pay any amount that the Bank is legally obligated to pay
to the Insured under the ILC issued as the payment mechanism for the Eligible
Contract;”.

 

 

6.

In order for this Policy to apply to a sale that requires payment by an ILC, the
Country Schedule must provide that such coverage applies in the country where
the buyer is located and the Insured must establish a Credit Limit for the Bank
by obtaining a Bank Approval.

 

 

7.

The Insurers shall not be liable for the payment of a claim for Loss if:

 

 

(a)

any right, title or interest of the Insured under the Eligible Contract or the
ILC has been assigned by the Insured to any person other than the Insurer,
unless the assignment was by way of security only and the assignee has executed
and delivered to the Insured a reassignment and release in respect thereof in
form and substance satisfactory to the Insurer; or

 

 

(b)

the Insured has not strictly complied with all the terms and conditions of the
ILC.”

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

 

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: December 5th, 2008

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL CANADIAN INSURED

This Endorsement forms part of the Policy.

Coverage is provided in accordance with the provisions of the Policy to the
Related Canadian Company identified below (referred to in this Endorsement as
the Additional Insured) against losses that it sustains.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided and solely for
purposes of determining the terms and conditions of such insurance coverage, the
Policy is amended as follows:

 

 

“1.

The conditions and limitations of cover that apply to the Insured shall also
apply to the Additional Insured. The Insurers shall not be liable for the
payment of any claim for Loss sustained by the Insured or any Additional Insured
referred to in this Endorsement or in any Additional Canadian Insured
Endorsement issued under the Policy (the “Additional Insureds”), unless all the
sales contracts of the Insured and the Additional Insureds are declared in
accordance with the terms of the Policy.

 

 

2.

The undersigned Additional Insured hereby appoints the Insured as its true and
lawful attorney to deal with the Insurers on its behalf in all matters relating
to this Policy and any claim for Loss hereunder, including to receive from the
Insurers any claim payment to be made to the Additional Insured, and the Insured
hereby accepts such appointment.

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

 

 

3.

When submitting a claim application, the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required by the Insurer to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

 

4.

All communications with the Insurers with respect to such coverage shall be with
the Insured, not the Additional Insured.”

Related Canadian Companies

Produits Forestiers La Tuque Inc.

240 Site Vallières

C.P.426

La Tuque, PO

G9X 3P3

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

 

   

Abitibi-Consolidated Inc.

 

   

Produits Forestiers La Tuque Inc.

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: December 5th, 2008

Effective Date: September 1st, 2008 Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL CANADIAN INSURED

This Endorsement forms part of the Policy.

Coverage is provided in accordance with the provisions of the Policy to the
Related Canadian Company identified below (referred to in this Endorsement as
the Additional Insured) against losses that it sustains.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided and solely for
purposes of determining the terms and conditions of such insurance coverage, the
Policy is amended as follows:

 

 

“1.

The conditions and limitations of cover that apply to the Insured shall also
apply to the Additional Insured. The Insurers shall not be liable for the
payment of any claim for Loss sustained by the Insured or any Additional Insured
referred to in this Endorsement or in any Additional Canadian Insured
Endorsement issued under the Policy (the “Additional Insureds”), unless all the
sales contracts of the Insured and the Additional Insureds are declared in
accordance with the terms of the Policy.

 

 

2.

The undersigned Additional Insured hereby appoints the Insured as its true and
lawful attorney to deal with the Insurers on its behalf in all matters relating
to this Policy and any claim for Loss hereunder, including to receive from the
Insurers any claim payment to be made to the Additional Insured, and the Insured
hereby accepts such appointment.

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

 

 

3.

When submitting a claim application, the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required by the Insurer to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

 

4.

All communications with the Insurers with respect to such coverage shall be with
the Insured, not the Additional Insured.”

Related Canadian Companies

Produits Forestiers Saguenay Inc.

4910 boul Talbot

Laterriere, PO

G7N 1A3

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

 

   

Abitibi-Consolidated Inc.

 

   

Produits Forestiers Saguenay Inc.

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: December 5th, 2008

Effective Date: September 1st, 2008 Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1. 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL CANADIAN INSURED

This Endorsement forms part of the Policy.

Coverage is provided in accordance with the provisions of the Policy to the
Related Canadian Company identified below (referred to in this Endorsement as
the Additional Insured) against losses that it sustains.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided and solely for
purposes of determining the terms and conditions of such insurance coverage, the
Policy is amended as follows:

 

 

“1.

The conditions and limitations of cover that apply to the Insured shall also
apply to the Additional Insured. The Insurers shall not be liable for the
payment of any claim for Loss sustained by the Insured or any Additional Insured
referred to in this Endorsement or in any Additional Canadian Insured
Endorsement issued under the Policy (the “Additional Insureds”), unless all the
sales contracts of the Insured and the Additional Insureds are declared in
accordance with the terms of the Policy.

 

 

2.

The undersigned Additional Insured hereby appoints the Insured as its true and
lawful attorney to deal with the Insurers on its behalf in all matters relating
to this Policy and any claim for Loss hereunder, including to receive from the
Insurers any claim payment to be made to the Additional Insured, and the Insured
hereby accepts such appointment.

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

 

 

3.

When submitting a claim application, the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required by the Insurer to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

 

4.

All communications with the Insurers with respect to such coverage shall be with
the Insured, not the “Additional Insured”.

Related Canadian Companies

Produits Forestiers Petit Paris Inc.

75 chemin Chute des Passes

Saint-Ludger-de-Milot, PQ

GOW2BO

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

 

   

Abitibi-Consolidated Inc.

 

   

Produits Forestiers Petit Paris Inc.

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: December 5th, 2008

Effective Date: September 1st, 2008 Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL CANADIAN INSURED

This Endorsement forms part of the Policy.

Coverage is provided in accordance with the provisions of the Policy to the
Related Canadian Company identified below (referred to in this Endorsement as
the Additional Insured) against losses that it sustains.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided and solely for
purposes of determining the terms and conditions of such insurance coverage, the
Policy is amended as follows:

 

 

“1.

The conditions and limitations of cover that apply to the Insured shall also
apply to the Additional Insured. The Insurers shall not be liable for the
payment of any claim for Loss sustained by the Insured or any Additional Insured
referred to in this Endorsement or in any Additional Canadian Insured
Endorsement issued under the Policy (the “Additional Insureds”), unless all the
sales contracts of the Insured and the Additional Insureds are declared in
accordance with the terms of the Policy.

 

 

2.

The undersigned Additional Insured hereby appoints the Insured as its true and
lawful attorney to deal with the Insurers on its behalf in all matters relating
to this Policy and any claim for Loss hereunder, including to receive from the
Insurers any claim payment to be made to the Additional Insured, and the Insured
hereby accepts such appointment.

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

 

 

3.

When submitting a claim application, the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required by the Insurer to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

 

4.

All communications with the Insurers with respect to such coverage shall be with
the Insured, not the Additional Insured.”

Related Canadian Companies

Abitibi-LP Engineered Wood Inc

900 ch du Lac Hippolyte

Larouche, PO

GOW 1Z0

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

 

   

Abitibi-Consolidated Inc.

 

   

Abitibi-LP Engineered Wood Inc

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: December 5th, 2008

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL CANADIAN INSURED

This Endorsement forms part of the Policy.

Coverage is provided in accordance with the provisions of the Policy to the
Related Canadian Company identified below (referred to in this Endorsement as
the Additional Insured) against losses that it sustains.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided and solely for
purposes of determining the terms and conditions of such insurance coverage, the
Policy is amended as follows:

 

 

“1.

The conditions and limitations of cover that apply to the Insured shall also
apply to the Additional Insured. The Insurers shall not be liable for the
payment of any claim for Loss sustained by the Insured or any Additional Insured
referred to in this Endorsement or in any Additional Canadian Insured
Endorsement issued under the Policy (the “Additional Insureds”), unless all the
sales contracts of the Insured and the Additional Insureds are declared in
accordance with the terms of the Policy.

 

 

2.

The undersigned Additional Insured hereby appoints the Insured as its true and
lawful attorney to deal with the Insurers on its behalf in all matters relating
to this Policy and any claim for Loss hereunder, including to receive from the
Insurers any claim payment to be made to the Additional Insured, and the Insured
hereby accepts such appointment.

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

 

 

3.

When submitting a claim application, the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required by the Insurer to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

 

4.

All communications with the Insurers with respect to such coverage shall be with
the Insured, not the Additional Insured.”

Related Canadian Companies

Abitibi-Consolidated Company of Canada

1155 Metcalfe St Ste 800

Montreal, PO

H3B 5H2

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

 

   

Abitibi-Consolidated Inc.

 

   

Abitibi-Consolidated Company of Canada

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: December 5th, 2008

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL CANADIAN INSURED

This Endorsement forms part of the Policy.

Coverage is provided in accordance with the provisions of the Policy to the
Related Canadian Company identified below (referred to in this Endorsement as
the Additional Insured) against losses that it sustains.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided and solely for
purposes of determining the terms and conditions of such insurance coverage. the
Policy is amended as follows:

 

 

“1.

The conditions and limitations of cover that apply to the Insured shall also
apply to the Additional Insured. The Insurers shall not be liable for the
payment of any claim for Loss sustained by the Insured or any Additional Insured
referred to in this Endorsement or in any Additional Canadian Insured
Endorsement issued under the Policy (the “Additional Insureds”). unless all the
sales contracts of the Insured and the Additional Insureds are declared in
accordance with the terms of the Policy.

 

 

2.

The undersigned Additional Insured hereby appoints the Insured as its true and
lawful attorney to deal with the Insurers on its behalf in all matters relating
to this Policy and any claim for Loss hereunder, including to receive from the
Insurers any claim payment to be made to the Additional Insured. and the Insured
hereby accepts such appointment.

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

 

 

3.

When submitting a claim application, the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required by the Insurer to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

 

4.

All communications with the Insurers with respect to such coverage shall be with
the Insured, not the Additional Insured”.

Related Canadian Companies

Bois d’ingénierie Abitibi-LP II Inc

900 ch du Lac Hippolyte

Larouche, PO

GOW 1Z0

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

 

   

Abitibi-Consolidated Inc.

 

   

Bois d’ingénierie Abitibi-LP II Inc

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: December 5th, 2008

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL CANADIAN INSURED

This Endorsement forms part of the Policy.

Coverage is provided in accordance with the provisions of the Policy to the
Related Canadian Company identified below (referred to in this Endorsement as
the Additional Insured) against losses that it sustains.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided and solely for
purposes of determining the terms and conditions of such insurance coverage, the
Policy is amended as follows:

 

 

“1.

The conditions and limitations of cover that apply to the Insured shall also
apply to the Additional Insured. The Insurers shall not be liable for the
payment of any claim for Loss sustained by the Insured or any Additional Insured
referred to in this Endorsement or in any Additional Canadian Insured
Endorsement issued under the Policy (the “Additional Insureds”), unless all the
sales contracts of the Insured and the Additional Insureds are declared in
accordance with the terms of the Policy.

 

 

2.

The undersigned Additional Insured hereby appoints the Insured as its true and
lawful attorney to deal with the Insurers on its behalf in all matters relating
to this Policy and any claim for Loss hereunder, including to receive from the
Insurers any claim payment to be made to the Additional Insured, and the Insured
hereby accepts such appointment.

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

 

 

3.

When submitting a claim application, the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required by the Insurer to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

 

4.

All communications with the Insurers with respect to such coverage shall be with
the Insured, not the Additional Insured.”

Related Canadian Companies

Produits Forestiers Mauricie S.E.C.

2419 Route 155 Sud

La tuque, PQ

G9X 3N8

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

 

   

Abitibi-Consolidated Inc.

 

   

Produits Forestiers Mauricie S.E.C.

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: December 5th, 2008

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL CANADIAN INSURED

This Endorsement forms part of the Policy.

Coverage is provided in accordance with the provisions of the Policy to the
Related Canadian Company identified below (referred to in this Endorsement as
the Additional Insured) against losses that it sustains.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided and solely for
purposes of determining the terms and conditions of such insurance coverage, the
Policy is amended as follows:

 

 

“1.

The conditions and limitations of cover that apply to the Insured shall also
apply to the Additional Insured. The Insurers shall not be liable for the
payment of any claim for Loss sustained by the Insured or any Additional Insured
referred to in this Endorsement or in any Additional Canadian Insured
Endorsement issued under the Policy (the “Additional Insureds”), unless all the
sales contracts of the Insured and the Additional Insureds are declared in
accordance with the terms of the Policy.

 

 

2.

The undersigned Additional Insured hereby appoints the Insured as its true and
lawful attorney to deal with the Insurers on its behalf in all matters relating
to this Policy and any claim for Loss hereunder, including to receive from the
Insurers any claim payment to be made to the Additional Insured, and the Insured
hereby accepts such appointment.

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

 

 

3.

When submitting a claim application, the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required by the Insurer to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

 

4.

All communications with the Insurers with respect to such coverage shall be with
the Insured, not the Additional Insured.”

Related Canadian Companies

Donohue Recycling Inc.

Allanburg Road

Thorold, ON

M5A 1A6

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

 

   

Abitibi-Consolidated Inc.

 

   

Donohue Recycling Inc.

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: December 5th, 2008

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

COVERAGE TO CANADIAN BUYERS INVOLVING SHIPMENTS TO FOREIGN COUNTRIES

This Endorsement forms part of the Policy.

Insurance coverage for sales to buyers located in Canada shall be provided by
EDC instead of Coface if the goods are Shipped by the Insured directly outside
Canada, although invoiced to the Canadian buyer.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided, and solely
for the purpose of determining the terms and conditions of such insurance
coverage, the Policy is amended as follows:

 

 

“1.

Notwithstanding the definition of “Domestic Loss”, a loss sustained by the
Insured under an Eligible Contract with a buyer located in Canada shall be
considered to be an Export Loss and will be covered by EDC, instead of Coface,
if the goods are Shipped by the Insured directly outside Canada.

 

 

2.

The country to which the goods are Shipped must not be a country in which
Canadian companies are prohibited by law from dealing.

 

 

3.

Declarations for sales described herein shall be made under the “Canada Export”
heading of the declaration form, by province of territory where the buyer is
located.”

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

 

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: December 5th, 2008

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

SALES BY FOREIGN SUBSIDIARY - GOODS FROM CANADA OR OFFSHORE

This Endorsement forms part of the Policy.

Coverage is provided to the Insured in respect of the Insured’s interest in the
sales made by its wholly-owned Foreign Subsidiary, as defined below.

Therefore, without in, any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided and solely for
purposes of determining the terms and conditions of such insurance coverage, the
Policy is amended as follows:

 

 

1.

The Insured’s insurance coverage and the conditions and limitations of such
cover that apply in respect of the sales made by the Insured shall also apply in
respect of the sales made by the Foreign Subsidiary as though, for purposes of
the Policy, the Foreign Subsidiary were the Insured. The Insured shall make
declarations and pay premium in respect of the sales of the Foreign Subsidiary
on the basis set out in the Policy. All communications with the Insurers with
respect to such coverage must be by the Insured, not the Foreign Subsidiary. For
greater certainty, the Foreign Subsidiary is not insured under the Policy and
has no rights under the Policy.

 

 

2.

In the event of a claim, the Insured shall cause the Foreign Subsidiary to take
all steps necessary or expedient to recover the amount of the Loss, including,
without limitation, at the request of the Insurer: (i) to institute legal
proceedings against any person to recover any amounts owed to the Foreign
Subsidiary in respect of the Loss, or (ii) to transfer and assign to the Insured
the Foreign Subsidiary’s rights under its contract of sale, thus permitting the
Insured to take, if requested by the Insurer, all steps necessary or expedient
to recover the amount of the Loss, including:

 

 

a)

to institute legal proceedings against any person to recover any amounts owed in
respect of such Loss;

 

 

b)

to provide the Insurer with any authorizations and documentation necessary to
permit the Insurer to give instructions on behalf of the Insured, or to
institute legal proceedings in the name of the Insured in respect of the
exercise of any legal rights or remedies available to the Insured with respect
to the recovery of the Loss, including, without limitation, the granting of a
power of attorney in favour of the Insurer; and

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

 

 

c)

to transfer and assign to the Insurer all right, title and interest (or any part
thereof) in all amounts owed in respect of such Loss, or any security in respect
thereof, without giving notice of any such assignment except as may be directed
in writing by the Insurer.

The Insurer shall not be liable for the payment of a claim for a Loss in respect
of such contract of sale if the Insured fails to cause the Foreign Subsidiary to
take the steps requested by the Insurer, as set out above.

If an Insurer has paid a claim and the Insured subsequently fails to cause the
Foreign Subsidiary to take: (i) all steps necessary or expedient to recover the
amount of the Loss, or (ii) the steps requested by the Insurer to be taken by
the Insured to effect recovery, as set out above or if the Insured fails to
take, at the Insurer’s request, the steps described above, the Insured shall
forthwith upon the Insurer’s demand repay the claim payment to the Insurer.

If the Foreign Subsidiary or the Insured, or any third party on behalf of either
of them, recovers any amount in respect of the Loss, the Insured shall pay to
the Insurer an amount equivalent to that proportion of such recovered amount
which is equal to the proportion of the Loss that was paid by the Insurer.

 

 

3.

Coverage of the sales of the Foreign Subsidiary is provided on condition that
the Foreign Subsidiary is at all times a wholly owned subsidiary of the Insured.

The Insured shall advise the Insurers if, after the date of issuance of this
Endorsement, there is any change to the information provided to the Insurers by
the Insured relating to coverage of the sales of the Foreign Subsidiary such as
a change in the ownership or location of the Foreign Subsidiary, or a material
decrease in the percentage of goods sold by the Foreign Subsidiary which are
manufactured, produced or sourced in Canada.

 

 

4.

The definition of Shipped is deleted in its entirety and replaced with the
following:

““Shipped” means that goods being sold by the Foreign Subsidiary to a buyer have
been placed in transit for delivery to a destination specified by the buyer.”

 

 

5.

“Foreign Subsidiary” means the Insured’s wholly-owned subsidiary listed below:

 

Foreign Subsidiary

  

Address

Bridgewater Paper Co Ltd

  

North Road

Ellesmere Port, United Kingdom

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

 

 

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: December 30th, 2008

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL INSURED - FOREIGN COMPANY

This Endorsement forms part of the Policy.

Coverage is provided in accordance with the provisions of the Policy for the
Additional Insured, as defined below, an affiliate of the Insured, against
losses that such Additional Insured sustains with respect to its contracts of
sale.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided, and solely
for purposes of determining the terms and conditions of such insurance coverage,
the Policy is amended as follows:

 

 

“1.

The conditions and limitations of cover that apply in respect of the Insured’s
contracts of sale shall also apply in respect of the Additional Insured’s
contracts of sale. The Insurers shall not be liable for the payment of any claim
for Loss sustained by the Insured or the Additional Insured unless the Insured
has declared and paid premium on all of the Additional Insured’s contracts of
sale as well as all of the Insured’s contracts of sale.

 

 

2.

Contracts for the sale of goods to a buyer located in Canada and which provide
for the goods to be placed in transit from a location outside Canada for
delivery to a destination in Canada shall be Excluded Contracts.

 

 

3.

The Insured shall. advise the Insurers if, after the date of issuance of this
Endorsement, there is any change to the information provided to the Insurers by
the Insured relating to coverage of the sales of the Additional Insured such as
a change in the ownership or location of the Additional Insured or a material
decrease in the percentage of goods sold by the Additional Insured which are
manufactured by the Insured.

 

 

4.

The Insured has advised the Insurers that the Additional Insured has appointed
the Insured as its agent to obtain insurance in respect of its contracts of sale
and to deal with the Insurers on its behalf in all matters relating to this
Policy and any claim for Loss hereunder, including to pay premiums and to
receive from the Insurers any claim payment to be made in respect of the
Additional Insured’s contracts of sale.

 

 

5.

All communications with the Insurers with respect to such coverage must be by

 

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

 

the Insured, not the Additional Insured.

 

 

6.

If the Insured ceases to act as agent for the Additional Insured for purposes of
the Policy, the Insured shall advise EDC forthwith. If the Insured ceases to act
as agent for the Additional Insured, the Insurers shall have the right to
terminate coverage under the Policy with respect to the Additional Insured upon
giving the Insured sixty (60) days’ notice.

 

 

7.

The premium to be paid in respect of the Additional Insured’s contracts of sale
is exclusive of any tax which may be payable in respect of the insurance by the
Additional Insured (or its agent) in the Additional Insured’s country.

 

 

8.

When submitting a claim application, the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required by the Insurer to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

 

9.

The Policy shall be governed by and construed in accordance with the laws of the
Province of Ontario and the federal laws of Canada applicable therein. Any legal
proceeding with respect to the Policy shall be brought in the courts of the
Province of Ontario, and any insured party as a condition of receiving the
benefit of the insurance coverage provided under this Policy consents and
attorns to the jurisdiction of the courts of the Province of Ontario in all
matters in respect of the Policy.”

Additional Insured

Abitibi-Consolidated Corporation

340 N Sam Houston Parkway E Ste 105

Houston, TX

United States of America

77060

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

 

   

 

Abitibi-Consolidated Inc.

 

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: December 30th, 2008

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL INSURED - FOREIGN COMPANY

This Endorsement forms part of the Policy.

Coverage is provided in accordance with the provisions of the Policy for the
Additional Insured, as defined below, an affiliate of the Insured, against
losses that such Additional Insured sustains with respect to its contracts of
sale.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided, and solely
for purposes of determining the terms and conditions of such insurance coverage,
the Policy is amended as follows:

 

 

“1.

The conditions and limitations of cover that apply in respect of the Insured’s
contracts of sale shall also apply in respect of the Additional Insured’s
contracts of sale. The Insurers shall not be liable for the payment of any claim
for Loss sustained by the Insured or the Additional Insured unless the Insured
has declared and paid premium on all of the Additional Insured’s contracts of
sale as well as all of the Insured’s contracts of sale.

 

 

2.

Contracts for the sale of goods to a buyer located in Canada and which provide
for the goods to be placed in transit from a location outside Canada for
delivery to a destination in Canada shall be Excluded Contracts.

 

 

3.

The Insured shall advise the Insurers if, after the date of issuance of this
Endorsement, there is any change to the information provided to the Insurers by
the Insured relating to coverage of the sales of the Additional Insured such as
a change in the ownership or location of the Additional Insured or a material
decrease in the percentage of goods sold by the Additional Insured which are
manufactured by the Insured.

 

 

4.

The Insured has advised the Insurers that the Additional Insured has appointed
the Insured as its agent to obtain insurance in respect of its contracts of sale
and to deal with the Insurers on its behalf in all matters relating to this
Policy and any claim for Loss hereunder, including to pay premiums and to
receive from the Insurers any claim payment to be made in respect of the
Additional Insured’s contracts of sale.

 

 

5.

All communications with the Insurers with respect to such coverage must be by

 

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

 

the Insured, not the Additional Insured.

 

 

6.

If the Insured ceases to act as agent for the Additional Insured for purposes of
the Policy, the Insured shall advise EDC forthwith. If the Insured ceases to act
as agent for the Additional Insured, the Insurers shall have the right to
terminate coverage under the Policy with respect to the Additional Insured upon
giving the Insured sixty (60) days’ notice.

 

 

7.

The premium to be paid in respect of the Additional Insured’s contracts of sale
is exclusive of any tax which may be payable in respect of the insurance by the
Additional Insured (or its agent) in the Additional Insured’s country.

 

 

8.

When submitting a claim application, the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required by the Insurer to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

 

9.

The Policy shall be governed by and construed in accordance with the laws of the
Province of Ontario and the federal laws of Canada applicable therein. Any legal
proceeding with respect to the Policy shall be brought in the courts of the
Province of Ontario, and any insured party as a condition of receiving the
benefit of the insurance coverage provided under this Policy consents and
attorns to the jurisdiction of the courts of the Province of Ontario in all
matters in respect of the Policy.”

Additional Insured

Abitibi Consolidated Sales Corporation

4 Gannett Drive

White Plains, NY

United States of America

10604

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

 

   

 

Abitibi-Consolidated Inc.

 

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

January 28, 2009

Mr. Roland Fanning

Director of Credit Operations

Abitibi-Consolidated Inc.

800-1155, rue Metcalfe

Montreal, PO, H3B5H2

Dear Mr. Fanning:

Re: Policy No. CG 122818

Based on ongoing negotiations with Wachovia’s counsel, please find attached the
following endorsements which are being re-issued with revised wording and which
cancel and replace the endorsements of the same name issued on December 5, 2008:

 

 

1.

Additional Canadian insured (endorsements for both Bowater Canadian Forest
Products Inc as well as Bowater Mersey Paper Company Limited)

 

 

2.

Additional Insured - Foreign Company (endorsements for Bowater Nuway Mid-States
Inc., Bowater-Korea CO. Ltd., Bowater America Inc., Bowater Alabama LLC.,
Bowater Newsprint South Operations LLC., and Bowater Incorporated)

 

 

3.

Maximum Liability

 

 

4.

Assignment of Policy By way of Security

Additionally, per negotiations with Wachovia’s counsel, please find attached two
new endorsements entitled

 

 

A.

Bowater Rights and

 

 

B.

Claim Payment in respect of Bowater Entities

Should you have any questions, please do not hesitate to contact me.

Yours truly,

 

 

Ryan Smith

Underwriter

Resources

Telephone: 1-866-749-5824

Fax: 613-597-8830

rsmith@edc.ca

 

C.C.:

  

Nigel Kilvington, Citibank, N.A, London Branch, as Agent for Eureka
Securitisation Pic and Citibank NA

  

Global Securitization, Citibank, N.A.

  

Andrew Leonard, Marsh Canada Limited

  

Bank of Nova Scotia, Corporate Banking Loan Syndication

  

Joye Lynn, Wachovia Bank National Association

  

Mark Hedrick, Wachovia Bank National Association

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613.237.2690 www.edc.ca

Canada



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: January 28th, 2009

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number; CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (Shipments)

ASSIGNMENT OF POLICY BY WAY OF SECURITY

This Endorsement forms part of the Policy and cancels and replaces any
ASSIGNMENT OF POLICY BY WAY OF SECURITY Endorsement which may have previously
been issued.

WHEREAS the Insurers have agreed to provide coverage under the Policy for
certain Bowater entities identified in the attached Schedule A, which may be
amended from time to time (together, the “Bowater Entities” and, individually, a
“Bowater Entity”) against losses that each Bowater Entity sustains with respect
to its contracts of sale;

AND WHEREAS the Insured has advised the Insurers that effective May 31, 2006,
each Bowater Entity has assigned its rights, title and interest in, to and under
the Policy to either of The Bank of Nova Scotia or Wachovia Bank, National
Association (together, and together with any of their respective successors or
assigns that are consented to in writing by the Insurers, the “Financial
Institutions” and, individually, a “Financial Institution”); including, without
limitation, all claim payments due, and to become due, in respect of such
Bowater Entity under the Policy (each an “Assignment”), as continuing collateral
security for all present and future obligations of it to the relevant Financial
Institution and has requested the Insurers’ approval of the Assignment.

AND WHEREAS the Insurers consent to the Assignment on the terms set out in this
Endorsement;

THEREFORE, without in any way affecting the application of the terms and
conditions of the Policy except as hereinafter expressly provided the Policy is
amended as follows:

 

 

1.

Subject to the terms hereof, the Insurers approve the Assignment of the Policy
by each Bowater Entity to the applicable Financial Institution.

 

 

2.

Solely in relation to a Loss sustained under the Policy in respect of Bowater
Canadian Forest Products Inc. (“BCFPI”), The Bank of Nova Scotia and. with the
Insurers’ prior written consent, its successors or assigns, shall be entitled
under the Policy to: (i) file a claim, and (ii) receive a claim payment in
respect of BCFPI under the Policy. In relation to any Loss sustained under the
Policy in respect of a Bowater Entity, other than BCFPI, Wachovia Bank, National
Association and, with the Insurers’ prior written consent, its successors or
assigns, shall be entitled under the Policy to: (i) file a claim, and
(ii) receive a claim payment in respect of such Bowater Entity under the Policy.
In either case, each Financial Institution shall only be entitled to tile a
claim, and the Insurers shall only be required to make a claim payment to the
relevant Financial Institution upon receipt by the Insurers of written notice
from that Financial Institution requesting that the Insurers pay any claim due
under the Policy in respect of the applicable Bowater Entity to that Financial
Institution as of the date of receipt of such notice by the Insurers.

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

 

 

2A.

The Insurers’ consent, referred to in the preamble of this Endorsement and
paragraph 2 above shall not be unreasonably withheld. The Insured and the
Financial Institutions acknowledge and agree that the Insurers may withhold
their consent, and shall be deemed to be acting reasonably, if such consent is
withheld due to any applicable law, act, regulation, order, directive or decree
of a Governmental Authority, policy of EDC or a Governmental Authority or legal
process. For purposes of this section, “Governmental Authority” means the
government of any nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality. regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

 

3.

Pursuant to the Policy, the due performance of the Insured’s and each Bowater
Entity’s duties and obligations under the Policy, at the time stipulated for
such performance, is a condition precedent to any liability of the Insurers for
the payment of a claim. Accordingly, as a precondition of the Insurer paying any
claim in respect of a Bowater Entity to a Financial Institution, the duties and
obligations of the Insured and each Bowater Entity, to the same extent as set
out in the Policy, must be performed by the Insured, each Bowater Entity or a
Financial Institution or another person on behalf of the Insured, the Bowater
Entity or the Financial Institution, including, without limitation, all duties
and obligations with respect to recoveries.

 

 

4.

Upon the Insurer making a claim payment in respect of a Bowater Entity to a
Bowater Entity or a Financial Institution, the Bowater Entity or relevant
Financial Institution shall execute and deliver to the Insurer a re-assignment
and release of the Eligible Contracts in respect thereof, failing which, the
Insurer shall not be liable to pay the claim.

 

 

5.

The Insured’s and each Bowater Entity’s obligations in Section 25 of the Policy
shall continue to apply to any claim payment made to a Financial Institution as
though such claim was paid to the Insured.

 

 

6.

Nothing contained herein shall be construed or interpreted in any way to:

 

 

(a)

relieve the Insured or any Bowater Entity from any duty, obligation or liability
it may have at any time and from time to time under the Policy, including,
without limitation, the Insured’s or a Bowater Entity’s loss mitigation and
recovery obligations;

 

 

(b)

require the Insurers, the Insured or a Bowater Entity to seek the approval of a
Financial Institution to change or amend any term or condition of the Policy; or

 

 

(c)

give to the Financial Institutions any more rights or privileges than those to
which the applicable Bowater Entity is entitled under the Policy.

 

 

7.

The Insurers will: (i) send directly to the Financial Institutions copies of all
documentation and correspondence sent to the Insured or any Bowater Entity by
the Insurers after the date of this Agreement, and (ii) communicate with the
Financial Institutions, relative to the Policy.

 

 

8.

Upon the release or termination of the Assignment by the relevant Financial
Institution, that Financial Institution shall promptly deliver to the Insurers a
written confirmation and release which shall state that the Assignment and its
security interests in the Policy have been irrevocably released and terminated
and that it has no further right, title or interest in the Policy.

 

 

9.

The Insurers hereby consent to the. transfer (by assignment, operation of law or
otherwise) of the rights and privileges granted by this Endorsement to Wachovia
Bank, National Association to Wells Fargo Bank, National Association. or any
other successor to Wachovia Bank, National Association arising from the
combination of Wachovia Bank, National Association and its affiliates with Wells
Fargo Bank, National Association and its affiliates.



--------------------------------------------------------------------------------

FINANCIAL INSTITUTIONS:

Wachovia Bank, National Association, as Administrative Agent

Address for notices:

Wachovia Bank, National Association,

Atlantic Station 171 17th Street NW, 4th Floor

GA4527

Atlanta, GA 30363

Attention: Joye C. Lynn

Telecopier: 1-404-214-7299

With copy to:

Wachovia Bank, National Association

One Wachovia Center

301 South College Street

Mall Code: 0537

Charlotte, North Carolina 28288

Attention: Mark Hedrick

Telecopier: 1-704-383-6249

The Bank of Nova Scotia, as Administrative Agent

Address for notices:

The Bank of Nova Scotia

40 King Street West

Scotia Plaza, 62nd Floor

Toronto Ontario

M5W 2X6

Attention: Corporate Banking Loan Syndication

Telecopier: 1-416-866-3329

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

 

 

   

 

ABITIBI-CONSOLIDATED INC.

 

   

 

WACHOVIA BANK NATIONAL ASSOCIATION,

AS ADMINISTRATIVE AGENT

 

   

 

THE BANK OF NOVA SCOTIA, AS

ADMINISTRATIVE AGENT

 

 



--------------------------------------------------------------------------------

FINANCIAL INSTITUTIONS:

Wachovia Bank, National Association, as Administrative Agent

Address for notices:

Wachovia Bank, National Association,

Atlantic Station 171 17th Street NW, 4th Floor

GA4527

Atlanta, GA 30363

Attention: Joye C. Lynn

Telecopier: 1-404-214-7299

With copy to:

Wachovia Bank, National Association

One Wachovia Center

301 South College Street

Mall Code: 0537

Charlotte, North Carolina 28288

Attention: Mark Hedrick

Telecopier: 1-704-383-6249

The Bank of Nova Scotia, as Administrative Agent

Address for notices:

The Bank of Nova Scotia

40 King Street West

Scotia Plaza, 62nd Floor

Toronto Ontario

M5W 2X6

Attention: Corporate Banking Loan Syndication

Telecopier: 1-416-866-3329

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

 

 

   

 

ABITIBI-CONSOLIDATED INC.

 

   

 

WACHOVIA BANK NATIONAL ASSOCIATION,

AS ADMINISTRATIVE AGENT

 

   

 

THE BANK OF NOVA SCOTIA, AS

ADMINISTRATIVE AGENT

 

 



--------------------------------------------------------------------------------

SCHEDULE “A”

This Schedule A, issued the 28th day of January, 2009, is attached to and forms
part of Assignment of Policy by Way of Security Endorsement which forms part of
Policy No. CG 1 22818 issued to Abitibi-Consolidated Inc. and replaces any
Schedule A previously issued.

Bowater America Inc.

Bowater Canadian Forest Products Inc.

Bowater Alabama LLC

Bowater Newsprint South Operations LLC

Bowater Nuway Mid-States Inc.

Bowater Incorporated



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: January 28th, 2009

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL INSURED - FOREIGN COMPANY

This Endorsement forms part of the Policy. It cancels and replaces any
ADDITIONAL INSURED FOREIGN COMPANY endorsement which may have previously been
issued in respect of the affiliate of the Insured .identified below (and
referred to in this Endorsement as the Additional Insured).

Coverage is provided in accordance with the provisions of the Policy for the
Additional Insured against losses that such Additional Insured sustains with
respect to its contracts of sale.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided, and solely
for purposes of determining the terms and conditions of such insurance coverage,
the Policy is amended as follows:

 

 

“1.

The conditions and limitations of cover that apply in respect of the Insured’s
contracts of sale shall also apply in respect of the Additional Insured’s
contracts of sale. The Insurers shall not be liable for the payment of any claim
for Loss sustained by the Insured or the Additional Insured unless the Insured
has declared and paid premium on all of the Additional Insured’s contracts of
sale as well as all of the Insured’s contracts of sale.

 

 

2.

The Insured shall advise the Insurers if, after the date of issuance of this
Endorsement, there is any change to the information provided to the Insurers by
the Insured relating to coverage of the sales of the Additional Insured such as
a change in the ownership or location of the Additional Insured or a material
decrease in the percentage of goods sold by the Additional Insured which are
manufactured by the Insured.

 

 

3.

The Insured has advised the Insurers that the Additional Insured has appointed
the Insured as its agent to obtain insurance in respect of its contracts of sale
and to deal with the Insurers on its behalf in all matters relating to this
Policy and any claim for Loss hereunder, including to pay premiums and to
receive from the Insurers any claim payment to be made in respect of the
Additional Insured’s contracts of sale.

 

 

4.

All communications with the Insurers with respect to such coverage must be by
the Insured, not the Additional Insured.

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

 

 

5.

If the Insured ceases to act as agent for the Additional Insured for purposes of
the Policy, the Insured shall advise EDC forthwith. If the Insured ceases to act
as agent for the Additional Insured, the Insurers shall have the right to
terminate coverage under the Policy with respect to the Additional Insured upon
giving the Insured sixty (60) days’ notice.

 

 

6.

The premium to be paid in respect of the Additional Insured’s contracts of sale
is exclusive of any tax which may be payable in respect of the insurance by the
Additional Insured (or its agent) in the Additional Insured’s country.

 

 

7.

When submitting a claim application, the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required by the Insurer to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

 

8.

The terms and conditions of this Endorsement are and shall be subject to and, in
the event of inconsistency, superseded by, the terms and conditions of the
Bowater Rights Endorsement and the Claim Payment in Respect of Bowater Entities
and BCFPI Endorsement.

 

 

9.

The Policy shall be governed by and construed in accordance with the laws of’
the Province of Ontario and the federal laws of Canada applicable therein. Any
legal proceeding with respect to the Policy shall be brought in the courts of
the Province of Ontario, and any insured party as a condition of receiving the
benefit of the insurance coverage provided under this Policy consents and
attorns to the jurisdiction of the courts of the Province of Ontario in all
matters in respect of the Policy.”

Additional Insured

Bowater Incorporated

55 East Camperdown Way

Greenville, South Carolina

United States of America

29602

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

 

   

 

ABITIBI-CONSOLIDATED INC.

 

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: January 28th, 2009

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 122818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL INSURED FOREIGN COMPANY

This Endorsement forms part of the Policy. It cancels and replaces any
ADDITIONAL INSURED FOREIGN COMPANY endorsement which may have previously been
issued in respect of the affiliate of the Insured identified below (and referred
to in this Endorsement as the Additional Insured).

Coverage is provided in accordance with the provisions of the Policy for the
Additional Insured against losses that such Additional Insured sustains with
respect to its contracts of sale.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided, and solely
for purposes of determining the terms and conditions of such insurance coverage,
the Policy is amended as follows:

 

 

“1.

The conditions and limitations of cover that apply in respect of the Insured’s
contracts of sale shall also apply in respect of the Additional Insured’s
contracts of sale. The Insurers shall not be liable for the payment of any claim
for Loss sustained by the Insured or the Additional Insured unless the Insured
has declared and paid premium on all of the Additional Insured’s contracts of
sale as well as all of the Insured’s contracts of sale.

 

 

2.

The Insured shall advise the Insurers if, after the date of issuance of this
Endorsement, there is any change to the information provided to the Insurers by
the Insured relating to coverage of the sales of the Additional Insured such as
a change in the ownership or location of the Additional Insured or a material
decrease in the percentage of goods sold by the Additional Insured which are
manufactured by the Insured.

 

 

3.

The Insured has advised the Insurers that the Additional Insured has appointed
the Insured as its agent to obtain insurance in respect of its contracts of sale
and to deal with the Insurers on its behalf in all matters relating to this
Policy and any claim for Loss hereunder, including to pay premiums and to
receive from the Insurers any claim payment to be made in respect of the
Additional Insured’s contracts of sale.

 

 

4.

All communications with the Insurers with respect to such coverage must be by
the Insured, not the Additional Insured.

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

 

 

5.

If the Insured ceases to act as agent for the Additional Insured for purposes of
the Policy, the Insured shall advise EDC forthwith. If the Insured ceases to act
as agent for the Additional Insured, the Insurers shall have the right to
terminate coverage under the Policy with respect to the Additional Insured upon
giving the Insured sixty (60) days’ notice.

 

 

6.

The premium to be paid in respect of the Additional Insured’s contracts of sale
is exclusive of any tax which may be payable in respect of the insurance by the
Additional insured (Dr its agent) in the Additional Insured’s country.

 

 

7.

When submitting a claim application. the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required by the Insurer to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

 

8.

The terms and conditions of this Endorsement are and shall be subject to and, in
the event of inconsistency, superseded by, the terms and conditions of the
Bowater Rights Endorsement and the Claim Payment in Respect of Bowater Entities
and BCFPI Endorsement.

 

 

9.

The Policy shall be governed by and construed in accordance with the laws of the
Province of Ontario and the federal laws of Canada applicable therein. Any legal
proceeding with respect to the Policy shall be brought in the courts of the
Province of Ontario, and any insured party as a condition of receiving the
benefit of the insurance coverage provided under this Policy consents and
attorns to the jurisdiction of the courts of the Province of Ontario in all
matters in respect of the Policy.”

Additional Insured

Bowater Newsprint South Operations LLC

100 Papermill Road

Grenada, MS

United States of America

38901

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

 

 

   

 

ABITIBI-CONSOLIDATED

 

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: January 28th, 2009

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL INSURED - FOREIGN COMPANY

This Endorsement forms part of the Policy. It cancels and replaces any
ADDITIONAL INSURED FOREIGN COMPANY endorsement which may have previously been
issued in respect of the affiliate of the Insured identified below (and referred
to in this Endorsement as the Additional Insured).

Coverage is provided in accordance with the provisions of the Policy for the
Additional Insured against losses that such Additional Insured sustains with
respect to its contracts of sale.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided, and solely
for purposes of determining the terms and conditions of such insurance coverage,
the Policy is amended as follows:

 

 

“1.

The conditions and limitations of cover that apply in respect of the Insured’s
contracts of sale shall also apply in respect of the Additional Insured’s
contracts of sale. The Insurers shall not be liable for the payment of any claim
for Loss sustained by the Insured or the Additional Insured unless the Insured
has declared and paid premium on all of the Additional Insured’s contracts of
sale as well as all of the Insured’s contracts of sale.

 

 

2.

The Insured shall advise the Insurers if. after the date of issuance of this
Endorsement, there is any change to the information provided to the Insurers by
the Insured relating to coverage of the sales of the Additional Insured such as
a change in the ownership or location of the Additional Insured or a material
decrease in the percentage of goods sold by the Additional Insured which are
manufactured by the Insured.

 

 

3.

The Insured has advised the Insurers that the Additional Insured has appointed
the Insured as its agent to obtain insurance in respect of its contracts of sale
and to deal with the Insurers on its behalf in all matters relating to this
Policy and any claim for Loss hereunder, including to pay premiums and to
receive from the Insurers any claim payment to be made in respect of the
Additional Insured’s contracts of sale.

 

 

4.

All communications with the Insurers with respect to such coverage must be by
the Insured, not the Additional Insured.

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

 

 

5.

If the Insured cease s to act as agent for the Additional Insured for purposes
of the Policy, the Insured shall advise EDC forthwith. If the Insured ceases to
act as agent for the Additional Insured, the Insurers shall have the right to
terminate coverage under the Policy with respect to the Additional Insured upon
giving the Insured sixty (60) days’ notice.

 

 

6.

The premium to be paid in respect of the Additional Insured’s contracts of sale
is exclusive of any tax which may be payable in respect of the insurance by the
Additional Insured (or its agent) in the Additional Insured’s country.

 

 

7.

When submitting a claim application, the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required. by the Insurer’ to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

 

8.

The terms and conditions of this Endorsement are and shall be subject to and, in
the event of inconsistency, superseded by, the terms and conditions of the
Bowater Rights Endorsement and the Claim Payment in Respect of Bowater Entities
and BCFPI Endorsement.

 

 

9.

The Policy shall be governed by and construed in accordance with the laws of the
Province of Ontario and the federal laws of Canada applicable therein. Any legal
proceeding with respect to the Policy shall be brought in the courts of the
Province of Ontario, and any insured party as a condition of receiving the
benefit of the insurance coverage provided under this Policy consents and
attorns to the jurisdiction of the courts of the Province of Ontario in all
matters in respect of the Policy.”

Additional Insured

Bowater Alabama LLC

17589 Plant Road

Coosa Pines, AL

United States of America

35044

 

 

EXPORT DEVELOPMENT CANADA,

 

for the Insurers

   

 

   

 

   

ABITIBI-BOWATER INC.

   

 

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: January 28th, 2009

Effective Date: September 1st, 2908

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL INSURED - FOREIGN COMPANY

This Endorsement forms part of the Policy. It cancels and replaces any
ADDITIONAL INSURED FOREIGN COMPANY endorsement which may have previously been
issued in respect of the affiliate of the Insured identified below (and referred
to in this Endorsement as the Additional Insured).

Coverage is provided in accordance with the provisions of the Policy for the
Additional Insured against losses that such Additional Insured sustains with
respect to its contracts of sale.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided, and solely
for purposes of determining the terms and conditions of such insurance coverage,
the Policy is amended as follows:

 

 

“1.

The conditions and limitations of cover that apply in respect of the Insured’s
contracts of sale shall also apply in respect of the Additional Insured’s
contracts of sale. The Insurers shall not be liable for the payment of any claim
for Loss sustained by the Insured or the Additional Insured unless the Insured
has declared and paid premium on all of the Additional Insured’s contracts of
sale as well as all of the Insured’s contracts of sale.

 

 

2.

The Insured shall advise the Insurers if, after the date of issuance of this
Endorsement, there is any change to the information provided to the Insurers by
the Insured relating to coverage of the sales of the Additional Insured such as
a change in the ownership or location of the Additional Insured or a material
decrease in the percentage of goods sold by the Additional Insured which are
manufactured by the Insured.

 

 

3.

The Insured has advised the Insurers that the Additional Insured has appointed
the Insured as its agent to obtain insurance in respect of its contracts of sale
and to deal with the Insurers on its behalf in all matters relating to this
Policy and any claim for Loss hereunder, including to pay premiums and to
receive from the Insurers any claim payment to be made in respect of the
Additional Insured’s contracts of sale.

 

 

4.

All communications with the Insurers with respect to such coverage must be by
the Insured, not the Additional Insured.

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

 

 

5.

If the Insured ceases to act as agent for the Additional Insured for purposes of
the Policy, the Insured shall advise EDC forthwith. If the Insured ceases to act
as agent for the Additional Insured, the. Insurers shall have the right to
terminate coverage under the Policy with respect to the Additional Insured upon
giving the Insured sixty (60) days’ notice.

 

 

6.

The premium to be paid in respect of the Additional Insured’s contracts of sale
is exclusive of any tax which may be payable in respect of the insurance by the
Additional Insured (or its agent) in the Additional Insured’s country.

 

 

7.

When submitting a claim application, the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required by the Insurer to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

 

8.

The terms and conditions of this Endorsement are and shall be Subject to and, in
the event of inconsistency, superseded by, the terms and conditions of the
Bowater Rights Endorsement and the Claim Payment in Respect of Bowater Entities
and BGFPI Endorsement.

 

 

9.

The Policy shall be governed by and construed in accordance with the laws of the
Province of Ontario and the federal laws of Canada applicable therein. Any legal
proceeding with respect to the Policy shall be brought in the courts of the
Province of Ontario, and any insured party as a condition of receiving the
benefit of the insurance coverage provided under this Policy consents and
attorns to the jurisdiction of the courts of the Province of Ontario in all
matters in respect of the Policy.”

Additional Insured

Bowater America Inc

5300 Cureton Ferry Road

PO Box 7

Catawba, SC

United States of America

29704

 

 

EXPORT DEVELOPMENT CANADA,

 

for the Insurers

   

 

   

 

   

ABITIBI-CONSOLIDATED INC.

   

 

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: January 28th, 2009

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL INSURED - FOREIGN COMPANY

This Endorsement forms part of the Policy. It cancels and replaces any
ADDITIONAL INSURED FOREIGN COMPANY endorsement which may have previously been
issued in respect of the affiliate of the Insured identified below (and referred
to in this Endorsement as the Additional Insured).

Coverage is provided in accordance with the provisions of the Policy for the
Additional Insured against losses that such Additional Insured sustains with
respect to its contracts of sale.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided, and solely
for purposes of determining the terms and conditions of such insurance coverage,
the Policy is amended as follows:

 

 

“1.

The conditions and limitations of cover that apply in respect of the Insured’s
contracts 01sale shall also apply in respect of the Additional Insured’s
contracts of sale. The Insurers shall not be liable for the payment of any claim
for Loss sustained by the Insured or the Additional Insured unless the Insured
has declared and paid premium on all of the Additional Insured’s contracts of
sale as well as all of the Insured’s contracts of sale.

 

 

2.

The Insured shall advise the Insurers if. after the date of issuance of this
Endorsement, there is any change to the information provided to the Insurers by
the Insured relating to coverage of the sales of the Additional Insured such as
a change in the ownership or location of the Additional Insured or a material
decrease in the percentage of goods sold by the Additional Insured which are
manufactured by the Insured.

 

 

3.

The Insured has advised the Insurers that the Additional Insured has appointed
the Insured as its agent to obtain insurance in respect of its contracts of sale
and to’ deal with the Insurers on its behalf in all matters relating to this
Policy and any claim for Loss hereunder, including to pay premiums and to
receive from the Insurers any claim payment to be made in respect of the
Additional Insured’s contracts of sale.

 

 

4.

All communications with the Insurers with respect to such coverage must be by
the Insured, not the Additional Insured.

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

 

 

5.

If the Insured ceases to act as agent for the Additional Insured for purposes of
the Policy, the Insured shall advise EDC forthwith. If the Insured ceases to act
as agent for the Additional Insured, the Insurers shall have the right to
terminate coverage under the Policy with respect to the Additional Insured upon
giving the Insured sixty (60) days’ notice.

 

 

6.

The premium to be paid in respect of the Additional Insured’s contracts of sale
is exclusive of any tax which may be payable in respect of the insurance by the
Additional Insured (or its agent) in the Additional Insured’s country.

 

 

7.

When submitting a claim application, the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required by the Insurer to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

 

8.

The terms and conditions of this Endorsement are and shall be subject to and, in
the event of inconsistency, superseded by, the terms and conditions of the
Bowater Rights Endorsement and the Claim Payment in Respect of Bowater Entities
and BCFPI Endorsement.

 

 

9.

The Policy shall’ be governed by and construed in accordance with the laws of
the Province of Ontario and the federal laws of Canada applicable therein. Any
legal proceeding with respect to the Policy shall be brought in the; courts of
the Province of Ontario, and any insured party as a condition of receiving the
benefit of the insurance coverage provided under this Policy consents and
attorns to the jurisdiction of the courts of the Province of Ontario in all
matters in respect of the Policy.”

Additional Insured

Bowater Korea Ltd.

Press Center 11 F

25 Taepyeongno 1-ga Jung-Gu

Seoul

Republic of Korea

100-745

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

   

 

   

 

   

ABITIBI CONSOLIDATED INC.

   

 

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: January 28th, 2009

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL INSURED - FOREIGN COMPANY

This Endorsement forms part of the Policy. It cancels and replaces any
ADDITIONAL INSURED FOREIGN COMPANY endorsement which may have previously been
issued in respect of the affiliate of the Insured identified below (and referred
to in this Endorsement as the Additional Insured).

Coverage is provided in accordance with the provisions of the Policy for the
Additional Insured against losses that such Additional Insured sustains with
respect to its contracts of sale.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided, and solely
for purposes of determining the terms and conditions of such insurance coverage,
the Policy is amended as follows:

 

 

“1.

The conditions and limitations of cover that apply in respect of the Insured’s
contracts of sale shall also apply in respect of the Additional Insured’s
contracts of sale. The Insurers shall not be liable for the payment of any claim
for Loss sustained by the Insured or the Additional Insured unless the Insured
has declared and paid premium on all of the Additional Insured’s contracts of
sale as well as all of the Insured’s contracts of sale.

 

 

2.

The Insured shall advise the Insurers if, after the date of issuance of this
Endorsement, there is any change to the information provided to the Insurers by
the Insured relating to coverage of the sales of the Additional Insured such as
a change in the ownership or location of the Additional Insured or a material
decrease in the percentage of goods sold by the Additional Insured which are
manufactured by the Insured.

 

 

3.

The Insured has advised the Insurers that the Additional Insured has appointed
the Insured as its agent to obtain insurance in respect of its contracts of sale
and to deal with the Insurers on its behalf in all matters relating to this
Policy and any claim for Loss hereunder, including to pay premiums and to
receive from the Insurers any claim payment to be made in respect of the
Additional Insured’s contracts of sale.

 

 

4.

All communications with the Insurers with respect to such coverage must be by
the Insured, not the Additional Insured.

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

 

 

5.

If the Insured ceases to act as agent for the Additional Insured for purposes of
the Policy, the Insured shall advise EDC forthwith. If the Insured ceases to act
as agent for the Additional Insured, the Insurers shall have the right to
terminate coverage under the Policy with respect to the Additional Insured upon
giving the Insured sixty (60) days’ notice.

 

 

6.

The premium to be paid in respect of the Additional Insured’s contracts of sale
is exclusive of any tax which may be payable in respect of the insurance by the
Additional Insured (or its agent) in the Additional Insured’s country.

 

 

7.

When submitting a claim application. the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required by the Insurer’ to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

 

8.

The terms and conditions of this Endorsement are and shall be subject to and, in
the event of inconsistency, superseded, by, the terms and conditions of the
Bowater Rights Endorsement and the Claim Payment in Respect of Bowater Entities
and BCFPI Endorsement.

 

 

9.

The Policy shall be governed by and construed in accordance with the laws of the
Province of Ontario and the federal laws of Canada applicable therein. Any legal
proceeding with respect to the Policy shall be brought in the courts of the
Province of Ontario, and any insured party as a condition of receiving the
benefit of the insurance coverage provided under this Policy consents and
attorns to the jurisdiction of the courts of the Province of Ontario in all
matters in respect of the Policy.”

Additional Insured

Bowater Nuway Mid-States Inc.

4400 U.S. Highway 51 North

Covington, Tennessee

United States of America

38019

 

 

EXPORT DEVELOPMENT CANADA,

 

for the Insurers

   

 

   

 

   

ABITIBI-CONSOLIDATED INC.

   

 

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: January 28th, 2009

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL CANADIAN INSURED

This Endorsement forms part of the Policy. It cancels and replaces any
ADDITIONAL CANADIAN INSURED endorsement which may have previously been issued in
respect of the Related Canadian Company (referred to in this Endorsement as the
Additional Insured) identified below.

Coverage is provided in accordance with the provisions of the Policy to the
Additional Insured against losses that it sustains.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided and solely for
purposes of determining the terms and conditions of such insurance coverage, the
Policy is amended as follows:

 

 

“1.

The conditions and limitations of cover that apply to the Insured shall also
apply to the Additional Insured. The Insurers shall not be liable for the
payment of any claim for Loss sustained by the Insured or any Additional Insured
referred to in this Endorsement or in any Additional Canadian Insured
Endorsement issued under the Policy (the “Additional Insureds”), unless all the
sales contracts of the Insured and the Additional Insureds are declared in
accordance with the terms of the Policy.

 

 

2.

The undersigned Additional Insured hereby appoints the Insured as its true and
lawful attorney to deal with the Insurers on its behalf in all matters relating
to this Policy and any claim for Loss hereunder, including to receive from the
Insurers any claim payment to be made to the Additional Insured, and the Insured
hereby accepts such appointment.

 

 

3.

When submitting a claim application, the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required by the Insurer to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

 

4.

All communications with the Insurers with respect to such coverage shall be with
the Insured, not the Additional Insured.

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

 

 

5.

The terms and conditions of this Endorsement are and shall be subject to and, in
the event of inconsistency, superseded by, the terms and conditions of the
Bowater Rights Endorsement and the Claim Payment in Respect of Bowater Entities
and BCFPI Endorsement.”

Related Canadian Company

Bowater Mersey Paper Company Limited

3691 Highway 3

Liverpool, NS

BOT 1KO

 

 

EXPORT DEVELOPMENT CANADA,

 

for the Insurers

   

 

   

 

   

ABITIBI-CONSOLIDATED INC.

   

 

   

Bowater Mersey Paper Company Limited

 

 

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: January 28th, 2009

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL CANADIAN INSURED

This Endorsement forms part of the Policy. It cancels and replaces any
ADDITIONAL CANADIAN INSURED endorsement which ‘may have previously been issued
in respect of the Related Canadian Company (referred to in this Endorsement as
the Additional Insured) identified below.

Coverage is provided in accordance with the provisions of the Policy to the
Additional Insured against losses that it sustains.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided and solely for
purposes of determining the terms and conditions of such insurance coverage, the
Policy is amended as follows:

 

 

“1.

The conditions and limitations of covet that apply to the Insured shall also
apply to the Additional Insured. The Insurers shall not be liable for’ the
payment of any claim for Loss sustained by the Insured or any Additional Insured
referred to in this Endorsement or in any Additional Canadian Insured
Endorsement issued under the Policy (the “Additional Insureds”), unless all the
sales contracts of the Insured and the Additional Insureds are declared in”
accordance with the terms of the Policy.

 

 

2.

The undersigned Additional Insured hereby appoints the Insured as its true and
lawful attorney to deal with the Insurers on its behalf in all matters relating
to this Policy and any claim for Loss hereunder, including to receive from the
Insurers any claim payment to be made to the Additional Insured, and the Insured
hereby accepts such appointment.

 

 

3.

When submitting a claim application. the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required by the Insurer to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

 

4.

All communications with the Insurers with respect to such coverage shall be with
the Insured, not the Additional Insured.

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

 

 

5.

The terms and conditions of this Endorsement are and shall be subject to and, in
the event of inconsistency, superseded by, the terms and conditions of the
Bowater Rights Endorsement and the Claim Payment in Respect of Bowater Entities
and BCFPI Endorsement.”

Rebated Canadian Company

Bowater Canadian Forest Products Inc.

1155, Metcalfe Street, Suite 100

Montreal, Quebec

H3B 5H2

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

   

 

   

ABITIBI-CONSOLIDATED INC.

   

 

   

Bowater Canadian Forest Products Inc.

   

 

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: January 28th, 2009

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

BOWATER RIGHTS

This Endorsement forms part of the Policy.

Without in any way affecting the application of the terms and. conditions of the
Policy except as hereinafter expressly provided, the Policy is amended as
follows:

 

 

1.

The prior written consent of Bowater Incorporated shall be required in respect
of any amendments, supplements or modifications to the Policy for which,
pursuant to the terms and conditions of the Policy, the consent of the Insured
is required.

 

 

2.

If the Insured fails to perform and carry out its obligations and duties
pursuant to terms and conditions of the Policy, Bowater Incorporated, or its
designee, provided that such designee is acceptable to the Insurers, in their
sale and absolute discretion, shall be entitled to perform such obligations and
duties on behalf of the Insured. The Insurers hereby acknowledge and agree that
for purposes of this Section 2, Wachovia Bank, National Association and The Bank
of Nova Scotia are acceptable designees.

 

 

3.

Section 37(1) of the Policy is hereby deleted and replaced with the following:

“Each party shall have the right to terminate this Policy upon giving the other
party 60 days’ prior written notice to that effect, provided that, the Insured
may not terminate this Policy pursuant to this Section 37(1), without the prior
written consent of Bowater Incorporated.”

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

 

 

4.

The terms and conditions of this Endorsement shall supersede any contrary term
or condition of any Additional Canadian Insured or Additional Insured -Foreign
Company endorsement and shall be subject to the Assignment of Policy by Way of
Security Endorsement.

 

 

EXPORT DEVELOPMENT CANADA,

 

for the Insurers

   

 

   

ABITIBI-CONSOLIDATED INC.

   

 

 



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: January 28th, 2009

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

CLAIM PAYMENT IN RESPECT OF BOWATER ENTITIES AND BCFPI

This Endorsement forms part of the Policy.

Without in any way affecting the application of the terms and conditions of the
Policy except as hereinafter expressly provided, the Policy is amended as
follows:

 

 

1.

Solely in relation’ to a Loss sustained under the Policy in respect of Bowater
Canadian Forest Products Inc. (“BCFPI”), BCFPI shall, without any consent or
further action by the Insured, be exclusively entitled under the Policy to:
(i) file a claim, and (ii) receive a claim payment.

 

 

2.

Solely in relation to a Loss sustained under the Policy in respect of a Bowater
Entity identified in the Attached Schedule “A”, which may be amended from time
to time, Bowater Incorporated shall, without any consent or further action by
the Insured, be exclusively, entitled under the Policy to: (i) file a claim, and
(ii) receive a claim payment.

 

 

3.

If the Insurers determine that a claim is payable to BCFPI or a Bowater Entity,
payment will be sent to BCFPI or Bowater Incorporated, as applicable, by cheque
made payable to BCFPI or Bowater Incorporated, as applicable, and in either
case, to the following address:

1155 Metcalfe Street, Suite 800

Montreat, Quebec

H3B 5H2 Canada

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

 

 

4.

The terms and conditions of this Endorsement shall supersede any contrary term
or condition of any Additional Canadian Insured or Additional Insured - Foreign
Company endorsement and shall be subject to the Assignment of Policy by Way of
Security Endorsement.

 

 

EXPORT DEVELOPMENT CANADA,

 

for the Insurers

   

 

   

ABITIBI-CONSOLIDATED INC.

   

 

 



--------------------------------------------------------------------------------

SCHEDULE A

This Schedule A, issued the 28th day of January, 2009, is attached to and forms
part of the Claim Payment in Respect of Bowater Entities and BCFPI Endorsement
which forms part of Policy No. CG 1 22818 issued to Abitibi-Consolidated Inc.
and replaces any Schedule A previously issued.

Bowater Entities:

Bowater Incorporated

Bowater America Inc.

Bowater Mersey Paper Co. Ltd.

Bowater Alabama LLC

Bowater Newsprint South Operations LLC

Bowater Nuway Mid-States Inc.

Bowater Korea Ltd.



--------------------------------------------------------------------------------

EDC

Coface

 

Export

  

Exportation et

Development

  

développement

Canada

  

Canada

Issued: January 28th, 2009

Effective Date: September 1st, 2008

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

MAXIMUM LIABILITY AMOUNTS

This Endorsement forms part of the Policy. It cancels and replaces any Maximum
Liability Amounts Endorsement which may have been previously issued.

Without in any way affecting the application of the terms and conditions of the
Policy except as hereinafter expressly provided, the Policy is amended as
follows:

 

 

1.

For purposes of this Endorsement, “Affiliate of Abitibi” means an affiliate of
Abitibi-Consolidated Inc. identified in the attached Schedule A, which may be
amended from time to time.

 

 

2.

For purposes of this Endorsement, “Affiliate of Bowater” means an affiliate of
Bowater Incorporated identified in the attached Schedule A, which may be amended
from time to time.

 

 

3.

Notwithstanding (i) EDC’s Maximum Liability Amount and Coface’s Maximum
Liability Amount, in each case, as set out in the Coverage Certificate, and
(ii) the total amount of all Credit Limits,

 

 

(a)

the amount of EDC’s maximum liability for all Export Losses in respect of which
Abitibi-Consolidated Inc. “Abitibi”) or an Affiliate of Abitibi, as applicable,
becomes entitled to receive claim payments in each Policy Period, is limited to
USD 160,000,000;

 

 

(b)

the amount of EDC’s maximum liability for all Losses sustained by Bowater
Incorporated (“Bowater”) or an Affiliate of Bowater under Eligible Contracts
with buyers located in the United States of America in respect of which Bowater
or an Affiliate of Bowater, as applicable, becomes entitled to receive claim
payments in each Policy Period, is limited to USD 85,000,000;

 

 

(c)

the amount of EDC’s maximum liability for all Losses sustained by Bowater or an
Affiliate of Bowater under Eligible Contracts with buyers located in countries
listed on the Country Schedule, excluding Canada and the United States of
America, in respect of which Bowater or an Affiliate of Bowater, as applicable,
becomes entitled to receive claim payments in each Policy Period, is limited to
USD 75,000,000;

151 O’Connor, Ottawa, ON Canada K1A 1K3

613.598.2500 Fax 613 237 2690 www.edc.ca



--------------------------------------------------------------------------------

 

 

(d)

the amount of Coface’s maximum liability for all Domestic Losses in respect of
which Abitibi or an Affiliate of Abitibi, as applicable, becomes entitled to
receive claim payments in each Policy Period, is limited to USD 32,000,000; and

 

 

(e)

the amount of Coface’s maximum liability for all Domestic Losses in respect of
which Bowater or an Affiliate of Bowater, as applicable, becomes entitled to
receive claim payments in each Policy Period, is limited to USD 18,000,000.

 

 

EXPORT DEVELOPMENT CANADA,

   

for the Insurers

   

 

   

 

   

ABITIBI-CONSOLIDATED INC.

   

 

 



--------------------------------------------------------------------------------

SCHEDULE A

This Schedule A, issued the 28th day of January, 2009, is attached to and forms
part of Maximum Liability Amounts Endorsement which forms part of Policy No. CG
1 22818 issued to Abitibi-Consolidated Inc. and replaces any Schedule A
previously issued.

Affiliates of Abitibi:

Abitibi Consolidated Sales Corporation

Bridgewater Paper Company Limited

Abitibi-Consolidated Company of Canada

Produits Forestiers Saguenay Inc.

Produits Forestiers Petit Paris Inc.

Produits Forestiers La Tuque Inc.

Bois d’ingénierie Abitibi-LP Inc.

Bois d’ingénierie Abitibi-LP II Inc.

Produits Forestiers Mauricie SEC.

Donohue Recycling Inc.

Abitibi-Consolidated Corp.

Affiliates of Bowater:

Bowater America Inc.

Bowater Canadian Forest Products Inc.

Bowater Mersey Paper Co. Ltd.

Bowater Alabama LLC

Bowater Newsprint South Operations LLC

Bowater Nuway Mid-States Inc.

Bowater Korea Ltd.



--------------------------------------------------------------------------------

Roland Fanning

Director of Credit Operations

Abitibi-Consolidated Inc.

800-1155, rue Metcalfe

Montreal, PQ, H3B 5H2



--------------------------------------------------------------------------------

 

LOGO [g127382ex10_1topa.jpg]

   LOGO [g127382ex10_1topb.jpg]

COUNTRY SCHEDULE

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

Issued: October 22, 2009

Effective: September 1, 2009

Reference Number: 1

This Schedule lists the countries and the maximum payments terms in respect of
which insurance coverage is provided and sets out the premium rates applicable
to sales made by the Insured to buyers located in such countries and payable on
such maximum payment terms. This Schedule forms part of the Policy and, as of
its effective date, it replaces any previous Country Schedule.

 

Countries

    

Maximum Payment Terms

    

Note

   Rate % **  

Algeria

     Up to 90 days           n/a   

Arab Republic of Egypt

     ILC 91-180 days           n/a   

Argentina

 

 

*see RESTRICTION NOTE

    

Up to 180 days

Cash Against

Documents/Documents on

Payment of a Sight Draft

          n/a   

Aruba

    

Cash Against

Documents/Documents on

Payment of a Sight Draft

          n/a   

Australia

     Up to 90 days           n/a   

Austria

    

ILC - Sight 30 days

Up to 90 days

          n/a   

Barbados

     Up to 90 days           n/a   

Belgium

     Up to 90 days           n/a   

Bermuda

     Up to 90 days           n/a   

Brazil

    

Up to 180 days

ILC 91-180 days

Cash Against

Documents/Documents on

Payment of a Sight Draft

          n/a   

Canada Domestic

     Up to 90 days           n/a   

Canada Export

     Up to 180 days           n/a   

Chile

     Up to 180 days           n/a   

Colombia

     Up to 180 days           n/a   

Costa Rica

     Up to 180 days           n/a   

Cyprus/Greece

     Up to 180 days           n/a   

 

LOGO [g127382ex10_1bottom.jpg]



--------------------------------------------------------------------------------

Denmark

     Up to 90 days         n/a

Dominican Republic

    

Up to 180 days

Cash Against

Documents/Documents on

Payment of a Sight Draft

        n/a

Ecuador

 

 

 

*see RESTRICTION NOTE

    

Up to 180 days

ILC 91-180 days

Cash Against

Documents/Documents on

Payment of a Sight Draft

        n/a

El Salvador

     Up to 180 days         n/a

France

     Up to 180 days         n/a

Germany

     Up to 90 days         n/a

Ghana

*see RESTRICTION NOTE

     Up to 180 days         n/a

Greece

     Up to 180 days         n/a

Guadeloupe

     Up to 180 days         n/a

Guatemala

*see RESTRICTION NOTE

     Up to 180 days         n/a

Honduras

*see RESTRICTION NOTE

     Up to 180 days         n/a

Hong Kong

     Up to 90 days         n/a

Hungary

     Up to 90 days         n/a

Iceland

     Up to 180 days         n/a

India

    

Up to 90 days

Cash Against

Documents/Documents on

Payment of a Sight Draft

        n/a

Ireland

     Up to 180 days         n/a

Israel

     Up to 180 days         n/a

Italy

     Up to 180 days         n/a

Jamaica

     Up to 90 days         n/a

Japan

     Up to 90 days         n/a

Jordan

     Up to 90 days         n/a

Kuwait

     Up to 90 days         n/a

Luxembourg

     Up to 90 days         n/a

Macedonia

     Up to 90 days         n/a

Malta

     Up to 90 days         n/a

Martinique

     Up to 180 days         n/a

Mauritius

     Up to 90 days         n/a

Mexico

     Up to 180 days         n/a

Morocco

     Up to 90 days         n/a

Netherlands

     Up to 90 days         n/a

Netherlands Antilles

     Up to 90 days         n/a

New Zealand

    

Cash Against

Documents/Documents on

Payment of a Sight Draft

        n/a



--------------------------------------------------------------------------------

Nicaragua

*see RESTRICTION NOTE

     Up to 180 days         n/a

Norway

     Up to 90 days         n/a

Oman

     Up to 90 days         n/a

Panama

     Up to 180 days         n/a

Paraguay

*see RESTRICTION NOTE

     Up to 180 days         n/a

People’s Republic of China

    

Up to 90 days

ILC 31-90 days

        n/a

Peru

     Up to 180 days         n/a

Philippines

     Up to 90 days         n/a

Portugal

     Up to 90 days         n/a

Puerto Rico

     Up to 90 days         n/a

Republic of Korea

    

ILC Sight - 30 days

ILC 31-90 days

Up to 180 days

        n/a

Saudi Arabia

     Up to 90 days         n/a

Singapore

     Up to 180 days         n/a

Slovak Republic

     Up to 90 days         n/a

Slovenia

     Up to 90 days         n/a

Socialist Republic of Vietnam

     Up to 90 days         n/a

Spain (including Cayman Islands)

     Up to 90 days         n/a

Sri Lanka

*see RESTRICTION NOTE

     Up to 180 days         n/a

Sweden

     Up to 180 days         n/a

Switzerland

    

Up to 180 days

ILC 31-90 days

        n/a

Taiwan

     Up to 180 days         n/a

Thailand

     Up to 180 days         n/a

Trinidad and Tobago

     Up to 90 days         n/a

Tunisia

     Up to 180 days         n/a

Turkey

    

Up to 180 days

Cash Against

Documents/Documents on

Payment of a Sight Draft

        n/a

Ukraine

*see RESTRICTION NOTE

     Up to 90 days         n/a

United Arab Emirates

     Up to 180 days         n/a

United Kingdom

     Up to 180 days         n/a

United States of America

     Up to 180 days         n/a

Uruguay

     Up to 180 days         n/a

Venezuela

*see RESTRICTION NOTE

     Up to 180 days         n/a

Virgin Island (BR)

     Up to 180 days         n/a

 

*

RESTRICTION NOTE: There are further restrictions that apply to this market,
please see the Credit Management Schedule.



--------------------------------------------------------------------------------

** Note : Rate indicated as N/A since a flat rate premium exists on this policy

EXPORT DEVELOPMENT CANADA,

for the Insurers

 

 



--------------------------------------------------------------------------------

 

LOGO [g127382ex10_1topa.jpg]

   LOGO [g127382ex10_1topb.jpg]

COVERAGE CERTIFICATE

Accounts Receivable Policy

(Shipments)

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

Issued: October 22, 2009

Effective: September 1, 2009

Reference Number: 1

This Policy is issued in Ottawa, Ontario by Export Development Canada (“EDC”)
and by and by Compagnie Francaise d’Assurance pour le Commerce Extérieur -
Canada Branch (“Coface”) (together referred to as the “Insurers”), to Domtar
Inc. (the “Insured”). This Certificate forms part of the Policy and, as of its
effective date, it replaces any previous Coverage Certificate.

SPECIFIC TERMS OF COVERAGE PROVIDED UNDER THE POLICY ARE SET BELOW

 

 

Coverage Effective Date:

Policy Period:

  

September 1st, 2006

September 1st to August 31st of each year

  

If the Policy is terminated on a date other than August 31st, the last Policy
Period will end on such termination date.

Anniversary Date:

  

September 1st of each year

Acceptance Fee:

  

N/A

Policy Currency:

  

USD

EDC’s Maximum Liability Amount:

  

USD 320,000,000

Coface Maximum Liability Amount:

  

USD 50,000,000

Declaration Period:

  

N/A - Refer to Declarations and Payment of Premium

Non-Qualifying Loss:

  

N/A

Insurance Percentage:

  

90% (subject to section 16 of the Policy General Terms and Conditions)

Policy Deductible:

  

N/A

Deductible Period:

  

September 1st to August 30th of each year.

LOGO [g127382ex10_1bottom.jpg]



--------------------------------------------------------------------------------

  

If the Policy is terminated on a date other than August 30th the last Deductible
Period will end on such termination date.

ADDRESS FOR NOTICES

 

 

to the Insured at:

   

to the Insurers at:

  

Abitibi-Consolidated Inc

800-1155 Rue Metcalfe

Montreal, PQ, Canada

H3A 5H2

 

Export Development Canada

151 O’Connor Street

Ottawa, Ontario, Canada

K1A 1K3

Attention:

 

Mr. Roland Fanning

 

Attention:

  

Marie Poulin

Tel. Number:

 

864-282-9202

 

Tel. Number:

  

866-220-6322

Fax Number:

 

514-394-2267

 

Fax Number:

  

613-597-8830

e-mail address:

 

roland.fanning@abitibibowater.com

 

e-mail address:

  

mpoulin@edc.ca

EXPORT DEVELOPMENT CANADA,

for the Insurers

 

 



--------------------------------------------------------------------------------

 

LOGO [g127382ex10_1topa.jpg]

   LOGO [g127382ex10_1topb.jpg]

CREDIT MANAGEMENT SCHEDULE

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

Issued: October 22, 2009

Effective: September 1, 2009

Reference Number: 1

This Schedule sets out the procedures that the Insured must follow to establish
Credit Limits for buyers, and describes the insured’s obligation as to how to
follow up on overdue accounts. This Schedule forms part of the Policy and, as of
its effective date, it replaces any previous Credit Management Schedule.

KEY DEFINITIONS

 

 

Credit Limit

  

means the maximum amount of Loss that the Insured may sustain in respect of any
individual buyer and still obtain the maximum Insurance Percentage under the
Policy.

Credit Approval

  

means a notice given by the Insurers to the Insured stating the amount of the
Credit Limit for a buyer or group of buyers and stipulating any specific
conditions or changes to the insurance coverage applicable to sales to that
buyer or group of buyers.

Discretionary

Credit Limit

  

Means the maximum Credit Limit that the Insured may establish, without
contacting the Insurers, by using one of the methods for establishing such a
Credit Limit set out in this Credit Management Schedule.

OBLIGATIONS OF THE INSURED

 

 

•

 

The Insured must establish and maintain a Credit Limit for all buyers by using
one of the methods set out in Section 1 below or by requesting a Credit Approval
from the Insurers (See Section 2, below).

 

•

 

The Credit Limit should be equal to or greater than the amount owed by the buyer
to the Insured.

 

•

 

The Insured must take appropriate action to follow up on overdue accounts,
including those set out in Section 3, below.

Section 1 DISCRETIONARY CREDIT LIMITS

 

Depending on the size of the Credit Limit required, there are various methods
that the insured can use to establish a Credit Limit for a buyer without
contacting the Insurers. The Insured may use only one method for each buyer.

LOGO [g127382ex10_1bottom.jpg]

 

Page 1 of 3



--------------------------------------------------------------------------------

 

However, the Discretionary Credit Limits for the buyers located in some
countries are limited to the amount indicated in the adjacent table no matter
what amount is obtained by using the methods set out below.

  

COUNTRIES FOR WHICH THE DISCRETIONARY CREDIT LIMIT IS RESTRICTED

     

Country

  

Maximum Credit Limit

  

Argentina

  

USD 0

  

Ecuador

  

USD 0

  

Ghana

  

USD 0

  

Guatemala

  

USD 0

  

Honduras

  

USD 0

  

Nicaragua

  

USD 0

  

Paraguay

  

USD 0

  

Sri Lanka

  

USD 0

  

Ukraine

  

USD 0

  

Venezuela

  

USD 0

THE METHODS FOR ESTABLISHING A CREDIT LIMIT ARE AS FOLLOWS:

 

 

Method 1

  

The Insured’s own experience - Up to 125% of the highest amount of credit that
the Insured has extended to the buyer on similar terms that was promptly paid
during the twelve month period before the date coverage for the transaction with
the buyer begins.

 

Maximum Credit Limit using Method 1:

     USD 500,000       

 

Method 2

  

Written Credit Information - Favourable written information provided by a
recognized credit information agency or a bank which supports the extension of
credit for the amount of the sale. The information cannot be dated more than
twelve months before the date coverage for the transaction with the buyer
begins.

 

Maximum Credit Limit using Method 2:

     USD 500,000       

 

Method 3

  

Financial Statements & Written Credit Information - Favourable Financial
Statements in combination with favourable written credit information of the
buyer which support the extension of credit for the amount of the sale. The
fiscal year end of the statements cannot be more than eighteen months before the
date coverage for the transaction with the buyer begins. The written credit
information cannot be dated more than twelve months before the date coverage for
the transaction with the buyer begins.

 

Maximum Credit Limit using Method 3:

     USD 1,000,000   

Section 2 CREDIT APPROVALS

 

When the Insured requires a Credit Limit higher than can be established by using
the methods provided in Section 1. the Insured must contact the Insurers to
obtain a Credit Approval.

 

Page 2 of 3



--------------------------------------------------------------------------------

Section 3 OVERDUE ACCOUNTS

 

The longer an account remains overdue, the greater the likelihood of a loss. One
of your responsibilities under the Policy is to attempt to collect overdue
accounts.

EXPORT DEVELOPMENT CANADA

for the Insurers

 

 

 

Page 3 of 3



--------------------------------------------------------------------------------

 

LOGO [g127382ex10_1topa.jpg]

   LOGO [g127382ex10_1topb.jpg]

Issued: October 22nd, 2009

Effective Date: September 1st, 2009

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

DECLARATIONS AND PAYMENT OF PREMIUM

This Endorsement forms part of the Policy. It cancels and replaces any
DECLARATIONS AND PAYMENT OF PREMIUM Endorsement which may have been previously
issued.

The Insured and the Insurers have agreed to amend the Policy to provide for:
(i) an annual premium payable in quarterly installments, and (ii) premium
adjustments.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided, the Policy is
amended as follows:

 

 

“1.

In respect of each Policy Period, the Insured shall pay an annual premium of USD
4,888,650.00 (USD 480,000.00 of which shall be allocated for risks in Ontario
and USD 255,000.00 of which shall be allocated for risks in Quebec), plus USD
38,400.00 as Ontario provincial sales tax on the portion of the premium
allocated for risks in Ontario and USD 22,950.00 as Quebec provincial sales tax
on the portion of the premium allocated for risks in Quebec, for a total of USD
4,950,000.00.

 

 

2.

For each Policy Period, the total amount set out in section 1 of this
Endorsement shall be payable in four equal installments on or before
September 20th, December 20th, March 20th, and June 20th of each year (“Payment
Date”).

 

 

3.

In the event the Policy is terminated pursuant to Section 37, the Insured shall
pay a pro-rata premium equal to the applicable annual premium amount payable in
accordance with section 1 of this Endorsement divided by 365 days, multiplied by
the number of days from the date following the Payment Date for which premium
was paid, up to and including the date of termination of the Policy, (“the
“Pro-Rata Premium”). The Pro-Rata Premium and all applicable taxes, will be
payable no later than the 20th day of the month following the date of
termination of the Policy.

 

LOGO [g127382ex10_1bottom.jpg]



--------------------------------------------------------------------------------

 

 

4.

In the event this Endorsement is executed after September 20, 2009 the first
Payment Date shall be the date this Endorsement is Issued.”

 

EXPORT DEVELOPMENT CANADA,

for the Insurers

 